Exhibit 10.1

 

EXECUTION COPY

 

SECOND AMENDMENT TO
CREDIT AGREEMENT AND AMENDMENTS TO LOAN DOCUMENTS

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT AND AMENDMENTS TO LOAN DOCUMENTS (this
“Amendment”), dated as of March 25, 2011 and effective as of the Restatement
Effective Date (as hereinafter defined), is made and entered into by and among
ISLE OF CAPRI CASINOS, INC., a Delaware corporation (“Borrower”), the other Loan
Parties (as hereinafter defined), the lenders party hereto (or that have
separately consented to this Amendment) that were party to the Existing Credit
Agreement (as hereinafter defined) (the “Existing Consenting Lenders”, which
include, for purposes of clarification, the Swing Line Lender), each other
lender party hereto (or that have separately consented to this Amendment) (the
“New Consenting Lenders” and, together with the Existing Consenting Lenders, the
“Consenting Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”),
as one of the Existing Consenting Lenders, Issuing Bank, Swing Line Lender and
as the duly appointed successor to Credit Suisse AG, Cayman Islands Branch
pursuant to the Successor Agent Agreement referred to below (in such capacity,
the “Administrative Agent”).

 

RECITALS

 

A.                                   Borrower is a party to that certain Credit
Agreement dated as of July 26, 2007, as amended by the First Amendment to Credit
Agreement, dated as of February 17, 2010 (as amended and in effect immediately
before giving affect to this Amendment, the “Existing Credit Agreement,” and as
amended by this Amendment and as further amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”) by
and among Borrower, Administrative Agent, and the lenders party thereto from
time to time.

 

B.                                     On or about the date hereof, Credit
Suisse AG, Cayman Islands Branch (formerly known as “Credit Suisse, Cayman
Islands Branch”) (“CS”), as the resigning administrative agent, Wells Fargo, as
the successor administrative agent, Borrower and the Requisite Lenders have
entered into that certain Successor Agent Agreement, dated on or about the date
hereof (the “Successor Agent Agreement”), whereby, among other things, Wells
Fargo succeeded CS as the administrative agent under the Credit Agreement and
the other Loan Documents effective immediately prior to the effectiveness of
this Amendment.

 

C.                                     In connection with the Existing Credit
Agreement, (i) the Subsidiary Guarantors (together with Borrower, the “Loan
Parties”) have executed that certain Subsidiary Guaranty dated as of July 26,
2007 or a joinder or counterpart thereto (as amended and in effect immediately
before giving affect to this Amendment, the “Existing Subsidiary Guaranty,” and
as amended by this Amendment and as further amended, amended and restated,
supplemented or otherwise modified from time to time, the “Subsidiary Guaranty”)
pursuant to which, among other things, each Subsidiary Guarantor has guaranteed
the obligations of Borrower under the Existing Credit Agreement and any Lender
Hedge Agreements (as defined in the Existing Subsidiary Guaranty), and (ii) the
Loan Parties have executed that certain Security Agreement dated as of July 26,
2007

 

--------------------------------------------------------------------------------


 

or a joinder or counterpart thereto (as amended and in effect immediately before
giving affect to this Amendment, the “Existing Security Agreement,” and as
amended by this Amendment and as further amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”)
pursuant to which each Loan Party has granted in favor of Administrative Agent a
security interest in substantially all of the personal property of such Loan
Party to secure (x) in the case of Borrower, all obligations and liabilities of
every nature of Borrower now or hereafter existing under or arising out of or in
connection with the Credit Agreement and the other Loan Documents and any Lender
Hedge Agreements (as defined in the Existing Security Agreement) and (y) in the
case of each other Loan Party, all obligations and liabilities of every nature
of such Loan Party now or hereafter existing under or arising out of or in
connection with the Subsidiary Guaranty.

 

D.                                    Borrower has requested that the Consenting
Lenders agree to (i) amend the Existing Credit Agreement in the manner set forth
in Section 2 herein, (ii) amend the Existing Subsidiary Guaranty in the manner
set forth in Section 3 herein and (iii) amend the Existing Security Agreement in
the manner set forth in Section 4 herein, in each case subject to, and in
accordance with, the terms and conditions set forth herein.

 

E.                                      In connection with and as a condition to
the effectiveness of this Amendment, (i) each Loan Party that is party to a
Mortgage as of the date hereof is entering into an amendment to and confirmation
of such Mortgage in substantially the form of Exhibit A hereto (each such
amendment to and confirmation of a Mortgage, a “Mortgage Amendment”) and
(ii) each Loan Party that is party to a Ship Mortgage as of the date hereof is
entering into an amendment to and confirmation of such Ship Mortgage in
substantially the form of Exhibit B hereto (each such amendment to and
confirmation of a Ship Mortgage, a “Ship Mortgage Amendment” and, together with
this Amendment, each Mortgage Amendment and each Ship Mortgage Amendment, each
an “Amendment Document” and, collectively, the “Amendment Documents”)).

 

F.                                      The Consenting Lenders are willing to
agree to enter into this Amendment, subject to the conditions and on the terms
set forth below.

 

G.                                     Each existing Lender that is not party to
(or has not consented to) this Amendment (each a “Non-Consenting Lender”) and
each Existing Consenting Lender has advanced Term Loans to Borrower (each, an
“Existing Term Loan” and, collectively, the “Existing Term Loans”) under the
Existing Credit Agreement in the aggregate original principal amount set forth
in Attachment 1 hereto, which Attachment 1 also sets forth the aggregate
outstanding principal amount of the Existing Term Loans as of the date of this
Amendment.

 

H.                                    Each Existing Consenting Lender and
Non-Consenting Lender has previously agreed to advance to Borrower Revolving
Loans (each, an “Existing Revolving Loan Commitment” and, collectively, the
“Existing Revolving Loan Commitments”) under the Existing Credit Agreement in
the aggregate original principal amount set forth in Attachment 1 hereto, the
aggregate outstanding principal amount of advances made pursuant to the Existing
Revolving Loan Commitments as of the date of this Amendment is $17,000,000
(each, an “Existing Revolving Loan” and, collectively, the “Existing Revolving
Loans”).

 

2

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Borrower, each Consenting Lender,
Administrative Agent and the Loan Parties agree as follows:

 

1.                                       DEFINITIONS.  Except as otherwise
expressly provided herein, capitalized terms used in this Amendment shall have
the meanings given in the Existing Credit Agreement, and the rules of
construction set forth in the Credit Agreement shall apply to this Amendment.

 

2.                                       AMENDMENTS TO CREDIT AGREEMENT.

 

2.1                                 Amendments Relating to Loans Held by
Non-Consenting Lenders.  With effect as of the Restatement Effective Date:

 

a.                                       The definition of “Term Loan Maturity
Date” in the Existing Credit Agreement is hereby deemed to mean the Restatement
Effective Date.

 

b.                                      With respect to the Revolving Loan
Commitment of each Non-Consenting Lender, the definition of “Revolving Loan
Commitment Termination Date” in the Existing Credit Agreement is hereby deemed
to mean the Restatement Effective Date.

 

2.2                                 Amendments that are Effective Immediately
Upon Repayment of Loans Held by Non-Consenting Lenders. With effect as of the
Restatement Effective Date, immediately after the advance of all Continuing Term
Loans and Revolving Loans pursuant to Section 5.3 below and the repayment of
Existing Term Loans and Existing Revolving Loans pursuant to Section 5.1 below,
the Existing Credit Agreement (including each of the Exhibits and Schedules
thereto) is hereby amended and restated in its entirety to give effect to each
of the changes shown in the form of Amended and Restated Credit Agreement
(including each of the Exhibits and Schedules thereto) attached hereto as
Attachment 2 (the “Amended and Restated Credit Agreement”), as if each of such
changes had been separately identified in this Amendment.

 

3.                                       AMENDMENTS TO EXISTING SUBSIDIARY
GUARANTY. With effect as of the Restatement Effective Date concurrently with the
amendment of the Existing Credit Agreement pursuant to Section 2.2 above:

 

3.1                                 Recital B of the Existing Subsidiary
Guaranty is hereby amended and restated in its entirety to read as follows:

 

“B.                               Borrower may from time to time enter, or may
from time to time have entered, into one or more Interest Rate Agreements
constituting Hedge Agreements (collectively, the “Lender Hedge Agreements”) with
one or more Persons who are or were Lenders or Affiliates of Lenders (in such
capacity, collectively, “Hedge Providers”) at the time such Lender Hedge
Agreements are or were entered into in accordance with the terms of the Credit
Agreement, and it is desired that the obligations of Borrower under the Lender
Hedge Agreements, including the obligation of Borrower to make payments
thereunder in the event of early termination thereof (all such obligations being
the “Interest Rate Obligations”), together

 

3

--------------------------------------------------------------------------------


 

with all obligations of Borrower under the Credit Agreement and the other Loan
Documents, be guarantied hereunder.”

 

3.2                                 Section 2.3 of the Existing Subsidiary
Guaranty is hereby amended to delete the word “ratable” therein.

 

3.3                                 Section 2.4(a) of the Existing Subsidiary
Guaranty is hereby amended to replace the words “Required Lenders” therein with
the words “Requisite Lenders.”

 

3.4                                 Section 4.14 of the Existing Subsidiary
Guaranty is hereby amended and restated in its entirety to read as follows:

 

“4.14                  Administrative Agent as Guarantied Party

 

(a)                                  Administrative Agent, and each successor to
Administrative Agent, has been appointed to act as Guarantied Party hereunder by
Lenders and, by their acceptance of the benefits hereof, Hedge Providers. 
Guarantied Party shall be obligated, and shall have the right hereunder, to make
demands, to give notices, to exercise or refrain from exercising any rights, and
to take or refrain from taking any action (including, without limitation, the
release of any Guarantor), solely in accordance with the terms of the Credit
Agreement, any related agency agreement among Administrative Agent and the
Lenders (collectively, as amended, supplemented or otherwise modified or
replaced from time to time, the “Agency Documents”) and this Guaranty; provided
that Guarantied Party shall exercise, or refrain from exercising, any remedies
provided for hereunder in accordance with the instructions of (i) Requisite
Lenders or (ii) after payment in full of all Obligations under the Credit
Agreement and the other Loan Documents, the cancellation or expiration or cash
collateralization or collateralization by “back-to-back” letters of credit of
all Letters of Credit and the termination of the Commitments, the holders of a
majority of the aggregate notional amount (or, with respect to any Lender Hedge
Agreement that has been terminated in accordance with its terms, the amount then
due and payable (exclusive of expenses and similar payments but including any
early termination payments then due)) under such Lender Hedge Agreements
(Requisite Lenders or, if applicable, such holders being referred to herein as
“Requisite Obligees”).  In furtherance of the foregoing provisions of this
Section 4.14(a), each Hedge Provider, by its acceptance of the benefits hereof,
agrees that it shall have no right individually to enforce this Guaranty, it
being understood and agreed by such Hedge Provider that all rights and remedies
hereunder may be exercised solely by Guarantied for the benefit of Lenders and
Hedge Providers in accordance with the terms of this Section 4.14(a).  Each
Guarantor and all other persons are entitled to rely on releases, waivers,
consents, approvals, notifications and other acts of Administrative Agent,
without inquiry into the existence of required consents or approvals of
Requisite Obligees therefor.

 

(b)                                 Guarantied Party shall at all times be the
same Person that is Administrative Agent under the Agency Documents.  Written
notice of resignation by Administrative Agent pursuant to the Agency Documents
shall also constitute notice of resignation as Guarantied Party under this
Guaranty; removal of Administrative Agent pursuant to the Agency Documents shall
also constitute removal as Guarantied Party under this Guaranty; and appointment
of a successor Administrative Agent pursuant to the Agency Documents shall

 

4

--------------------------------------------------------------------------------


 

also constitute appointment of a successor Guarantied Party under this
Guaranty.  Upon the acceptance of any appointment as Administrative Agent under
the Agency Documents by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Guarantied
Party under this Guaranty, and the retiring or removed Guarantied Party under
this Guaranty shall promptly (i) transfer to such successor Guarantied Party all
sums held hereunder, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Guarantied Party under this Guaranty, and (ii) take such other actions as may be
necessary or appropriate in connection with the assignment to such successor
Guarantied Party of the rights created hereunder, whereupon such retiring or
removed Guarantied Party shall be discharged from its duties and obligations
under this Guaranty.  After any retiring or removed Guarantied Party’s
resignation or removal hereunder as Guarantied Party, the provisions of this
Guaranty shall inure to its benefit as to any actions taken or omitted to be
taken by it under this Guaranty while it was Guarantied Party hereunder.”

 

4.                                       AMENDMENTS TO EXISTING SECURITY
AGREEMENT.  With effect as of the Restatement Effective Date concurrently with
the amendment of the Existing Credit Agreement pursuant to Section 2.2 above:

 

4.1                                 Recital B of the Existing Security Agreement
is hereby amended and restated in its entirety to read as follows:

 

“B.                               Borrower may from time to time enter, or may
from time to time have entered, into one or more Interest Rate Agreements
constituting Hedge Agreements (collectively, the “Lender Hedge Agreements”) with
one or more Persons who are or were Lenders or Affiliates of Lenders (in such
capacity, collectively, “Hedge Providers”) at the time such Lender Hedge
Agreements are or were entered into in accordance with the terms of the Credit
Agreement and it is desired that the obligations of Borrower under the Lender
Hedge Agreements, including the obligation of Borrower to make payments
thereunder in the event of early termination thereof, together with all
obligations of Borrower under the Credit Agreement and the other Loan Documents,
be secured hereunder.”

 

4.2                                 Section 4(i) of the Existing Security
Agreement is hereby amended to delete each reference to the word “ratable”
therein.

 

4.3                                 Section 16(a) of the Existing Security
Agreement is hereby amended to replace the words “Required Lenders” therein with
the words “Requisite Lenders.”

 

4.4                                 Section 21 of the Existing Security
Agreement is hereby amended and restated in its entirety to read as follows:

 

“21                            Administrative Agent as Secured Party.

 

(a)                                  Administrative Agent, and each successor to
Administrative Agent, has been appointed to act as Secured Party hereunder by
Lenders and, by their acceptance of the benefits hereof, Hedge Providers. 
Secured Party shall be obligated, and shall have the right hereunder, to make
demands, to give notices, to exercise or refrain from exercising any

 

5

--------------------------------------------------------------------------------


 

rights, and to take or refrain from taking any action (including, without
limitation, the release or substitution of Collateral), solely in accordance
with the terms of the Credit Agreement, any related agency agreement among
Administrative Agent and the Lenders (collectively, as amended, supplemented or
otherwise modified or replaced from time to time, the “Agency Documents”) and
this Agreement; provided that Secured Party shall exercise, or refrain from
exercising, any remedies provided for in Section 16 in accordance with the
instructions of (i) Requisite Lenders or (ii) after payment in full of all
Obligations under the Credit Agreement and the other Loan Documents, the
cancellation or expiration or cash collateralization or collateralization by
“back-to-back” letters of credit of all Letters of Credit and the termination of
the Commitments, the holders of a majority of the aggregate notional amount (or,
with respect to any Lender Hedge Agreement that has been terminated in
accordance with its terms, the amount then due and payable (exclusive of
expenses and similar payments but including any early termination payments then
due)) under such Lender Hedge Agreements (Requisite Lenders or, if applicable,
such holders being referred to herein as “Requisite Obligees”).  In furtherance
of the foregoing provisions of this Section 21(a), each Hedge Provider, by its
acceptance of the benefits hereof, agrees that it shall have no right
individually to realize upon any of the Collateral hereunder, it being
understood and agreed by such Hedge Provider that all rights and remedies
hereunder may be exercised solely by Secured Party for the benefit of Lenders
and Hedge Providers in accordance with the terms of this Section 21(a).  Each
Grantor and all other persons are entitled to rely on releases, waivers,
consents, approvals, notifications and other acts of Administrative Agent,
without inquiry into the existence of required consents or approvals of
Requisite Obligees therefor.

 

(b)                                 Secured Party shall at all times be the same
Person that is Administrative Agent under the Agency Documents.  Written notice
of resignation by Administrative Agent pursuant to the Agency Documents shall
also constitute notice of resignation as Secured Party under this Agreement;
removal of Administrative Agent pursuant to the Agency Documents shall also
constitute removal as Secured Party under this Agreement; and appointment of a
successor Administrative Agent pursuant to the Agency Documents shall also
constitute appointment of a successor Secured Party under this Agreement.  Upon
the acceptance of any appointment as Administrative Agent under the Agency
Documents by a successor Administrative Agent, that successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring or removed Secured Party under this
Agreement, and the retiring or removed Secured Party under this Agreement shall
promptly (i) transfer to such successor Secured Party all sums, securities and
other items of Collateral held hereunder, together with all records and other
documents necessary or appropriate in connection with the performance of the
duties of the successor Secured Party under this Agreement, and (ii) execute and
deliver to such successor Secured Party such amendments to financing statements,
and take such other actions, as may be necessary or appropriate in connection
with the assignment to such successor Secured Party of the security interests
created hereunder, whereupon such retiring or removed Secured Party shall be
discharged from its duties and obligations under this Agreement.  After any
retiring or removed Administrative Agent’s resignation or removal hereunder as
Secured Party, the provisions of this Agreement shall inure to its benefit as to
any actions taken or omitted to be taken by it under this Agreement while it was
Secured Party hereunder.

 

6

--------------------------------------------------------------------------------


 

(c)                                  Secured Party shall not be deemed to have
any duty whatsoever with respect to any Hedge Provider until it shall have
received written notice in form and substance satisfactory to Secured Party from
a Grantor or any such Hedge Provider as to the existence and terms of the
applicable Lender Hedge Agreement.”

 

4.5                                 Each of Schedules 1(d), 1(f)(i), 1(f)(ii),
1(g)(i), 1(g)(ii), 1(g)(iii), 4(b), 4(d), (4)(e), 4(i), 4(j) and 4(k) to the
Existing Security Agreement is hereby replaced in its entirety with the
Schedules 1(d), 1(f)(i), 1(f)(ii), 1(g)(i), 1(g)(ii), 1(g)(iii), 4(b), 4(d),
(4)(e), 4(i), 4(j) and 4(k), respectively, attached as Attachment 3 hereto.

 

5.                                       REPAYMENT OF LOANS HELD BY
NON-CONSENTING LENDERS; NEW TERM LOANS AND REVOLVING LOAN ADVANCES; ADJUSTMENT
OF PRO RATA SHARES; ETC.

 

5.1                                 Repayment of Loans Held by Non-Consenting
Lenders; Repayment of Consenting Lenders Term Loans and Revolving Loans.

 

(a)                                  Subject to the terms and conditions of this
Amendment and the Credit Agreement, on the Restatement Effective Date, Borrower
shall repay the Existing Term Loans and Existing Revolving Loans and the
Revolving Loan Commitments of all Lenders other than Revolving Loan Lenders (as
defined in Section 5.2(b)) shall be reduced to zero.  From and after the date of
such repayment of the Existing Term Loans and Existing Revolving Loans and such
reduction of the Revolving Loan Commitments of to zero, all Lenders other than
the Continuing Term Lender Representatives (as defined in Section 5.2(b) below)
and the Revolving Loan Lenders shall cease to be parties to the Credit Agreement
and any other Loan Documents and such Lenders shall have no further rights or
obligations under the Credit Agreement or the other Loan Documents except for
such rights and obligations that expressly survive the termination of the Credit
Agreement.

 

(b)                                 Subject to the terms and conditions of this
Amendment and the Credit Agreement, on the Restatement Effective Date after
giving effect to the repayment of Existing Term Loans and Existing Revolving
Loans and reduction of Revolving Loan Commitments under Section 5.1(a), if the
aggregate amount of Revolving Loan Commitments exceeds $300,000,000, the
aggregate amount of Revolving Loan Commitments shall be reduced to $300,000,000.

 

5.2                                 Commitment to Advance Continuing Term Loans
and Advance of Revolving Loans.

 

(a)                                  Subject to the terms and conditions of this
Amendment and the Credit Agreement, each Consenting Lender identified as a
“Continuing Term Loan Lender Representative” on Attachment 4 hereto (each such
Consenting Lender a “Continuing Term Loan Lender Representative”) agrees to
advance to Borrower on the Restatement Effective Date a single term loan (each,
a “Continuing Term Loan” and, collectively, the “Continuing Term Loans”) in the
principal amount set forth opposite such Continuing Term Loan Lender
Representative’s name on Attachment 4 hereto.

 

(b)                                 Subject to the terms and conditions of this
Amendment and the Credit Agreement, (i) each Consenting Lender identified as a
“Revolving Loan Lender” on Attachment

 

7

--------------------------------------------------------------------------------


 

4 hereto (each such Consenting Lender a “Revolving Loan Lender”) agrees to the
Revolving Loan Commitment set forth for it on Attachment 4 hereto effective on
the Restatement Effective Date and (ii) each Revolving Loan Lender agrees to
advance to Borrower a Revolving Loan in the principal amount set forth opposite
such Consenting Lender’s name on Attachment 4 hereto.

 

5.3                                 Procedure for Continuing Term Loans and
Advances of Revolving Loans on Restatement Effective Date.  Each Continuing Term
Loan Lender Representative shall provide its Continuing Term Loan and each
Revolving Loan Lender shall provide the advance of its Revolving Loan under
Section 5.2 to Administrative Agent in immediately available funds not later
than 11:00 a.m. (New York time) on the Restatement Effective Date.  Unless
Administrative Agent determines that any applicable condition specified in
Section 7 of this Amendment has not been satisfied, Administrative Agent will
apply the proceeds of the Continuing Term Loans and such advances of Revolving
Loans to the repayment on behalf of Borrower of Existing Term Loans and Existing
Revolving Loans pursuant to Section 5.1 above, promptly following the receipt of
such funds from the Continuing Term Loan Lender Representatives and Consenting
Lenders on the Restatement Effective Date. The Continuing Term Loans and the
Revolving Loans advanced to Borrower on the Restatement Effective Date shall
consist of Base Rate Advances.

 

5.4                                 Continuing Term Loans as “Term Loans” Under
Credit Agreement.  Notwithstanding anything to the contrary in the Existing
Credit Agreement, Borrower, each Consenting Lender and Administrative Agent
agree that the Continuing Term Loans are “Term Loans” under the Credit Agreement
and shall be subject to all of the terms and conditions applicable to Term Loans
under the Credit Agreement and the other Loan Documents.

 

5.5                                 Breakage Costs.  To the extent any of the
Loans repaid by Borrower pursuant to Section 5.1 are LIBOR Loans (as defined in
the Existing Credit Agreement) and the Restatement Effective Date is not the
last day of an Interest Period for such Loans (as such terms are defined in the
Existing Credit Agreement), the Lenders whose Loans are repaid shall be entitled
to compensation from Borrower as provided in Section 2.6D of the Existing Credit
Agreement (in the case of Loans described in clause (ii) above, as if Borrower
had prepaid such Loans in an amount equal to the Acquired Portion on the
Restatement Effective Date).

 

6.                                       REPRESENTATIONS AND WARRANTIES.  To
induce the Consenting Lenders to agree to this Amendment, Borrower and each of
the other Loan Parties represents to the Consenting Lenders and the
Administrative Agent that as of the date hereof and as of the Restatement
Effective Date:

 

6.1                                 Borrower and each of the other Loan Parties
has all power and authority to enter into, execute and deliver this Amendment
and each other Amendment Document to which it is a party and to carry out the
transactions contemplated by, and to perform its obligations under or in respect
of, this Amendment and each other Amendment Document to which it is a party;

 

6.2                                 the execution and delivery of this Amendment
and each other Amendment Document to which it is a party and the performance of
the obligations of Borrower and each of the other Loan Parties under or in
respect of this Amendment and each other Amendment

 

8

--------------------------------------------------------------------------------


 

Document to which it is a party have been duly authorized by all necessary
action on the part of Borrower and each of the other Loan Parties;

 

6.3                                 the execution and delivery of this Amendment
and each other Amendment Document to which it is a party and the performance of
the obligations of Borrower and each of the other Loan Parties under or in
respect of this Amendment and each other Amendment Document to which it is a
party do not and will not conflict with or violate (i) any provision of the
articles or certificate of incorporation or bylaws (or similar constituent
documents) of Borrower or any other Loan Party, (ii) any provision of any law or
any governmental rule or regulation (other than any violation of any such law,
governmental rule or regulation, or Gaming Law, in each case which could not
reasonably be expected to result in a Material Adverse Effect or cause any
liability to any Lender), (iii) any order, judgment or decree of any
Governmental Authority or arbitrator binding on Borrower or any other Loan Party
(other than any violation of any such order, judgment or decree, in each case
which could not reasonably be expected to result in a Material Adverse Effect or
cause any liability to any Lender), or (iv) any material indenture, material
agreement or material instrument to which Borrower or any other Loan Party is a
party or by which Borrower or any other Loan Party, or any property of any of
them, is bound (other than any such conflict, breach or default which could not
reasonably be expected to result in a Material Adverse Effect), and do not and
will not require any consent or approval of any Person that has not been
obtained;

 

6.4                                 Borrower and each of the other Loan Parties
has duly executed and delivered this Amendment and each other Amendment Document
to which it is a party, and this Amendment and each other Amendment Document
constitutes a legal, valid and binding obligation of Borrower (to the extent
party thereto) and each of the other Loan Parties (to the extent parties
thereto), enforceable against Borrower and each of the other Loan Parties in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law);

 

6.5                                 after giving effect to this Amendment and
each other Amendment Document, no event has occurred and is continuing or will
result from the execution and delivery of this Amendment or the other Amendment
Documents or the performance by Borrower and the other Loan Parties of their
obligations hereunder or thereunder that would constitute a Potential Event of
Default or an Event of Default; and

 

6.6                                 each of the representations and warranties
made by Borrower and the other Loan Parties in or pursuant to the Loan
Documents, as amended hereby and by the other Amendment Documents, shall be true
and correct in all material respects on and as of the Restatement Effective Date
as if made on and as of such date, except for representations and warranties
expressly stated to relate to a specific earlier date, or which by their context
relate to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date.

 

9

--------------------------------------------------------------------------------


 

7.                                       EFFECTIVENESS OF THIS AMENDMENT; ORDER
OF SEQUENCE, ETC.

 

7.1                                 Effectiveness of this Amendment.  This
Amendment shall be effective only if and when each of the conditions set forth
in Section 4.1 of the Amended and Restated Credit Agreement are satisfied (or
waived pursuant to Section 4.1 of the Amended and Restated Credit Agreement),
which conditions are hereby incorporated by reference herein with the same
effect as if each such condition had been separately set forth in this Amendment
(the first date on which all of such conditions have been satisfied being the
“Restatement Effective Date”).  This Amendment shall be deemed null and void
unless the Restatement Effective Date occurs by March 25, 2011.

 

7.2                                 Order of sequence.  For the avoidance of
doubt, on the Restatement Effective Date, the amendments, repayments, advances,
adjustments and other matters described in this Amendment shall be deemed to
occur in the following order of sequence after the effectiveness of the
Successor Agent Agreement:

 

(1)                                  first, the Existing Credit Agreement shall
be amended as set forth in Section 2.1;

 

(2)                                  second, Existing Term Loans and Existing
Revolving Loans shall be repaid as set forth in Section 5.1;

 

(3)                                  third, the Revolving Loan Commitments of
the Consenting Lenders shall be adjusted as set forth in Section 5.2(b);

 

(4)                                  fourth, the Continuing Term Loans and
Revolving Loans shall be advanced as set forth in Sections 5.2 and 5.3; and

 

(5)                                  fifth, the Existing Credit Agreement (as
amended by Section 2.1) shall be amended as set forth in Section 2.2, the
Subsidiary Guaranty shall be amended as set forth in Section 3, the Security
Agreement shall be amended as set forth in Section 4, and each other Loan
Document subject to an Amendment Document shall be amended as set forth in such
Amendment Document.

 

8.                                       ACKNOWLEDGMENTS.  By executing this
Amendment, each of the Loan Parties (a) consents to this Amendment and each
other Amendment Document and the performance by Borrower and each of the other
Loan Parties of their obligations hereunder and thereunder, (b) acknowledges
that notwithstanding the execution and delivery of this Amendment and the other
Amendment Documents, and except as expressly modified hereby or by the other
Amendment Documents, the obligations of each of the Loan Parties under the
Subsidiary Guaranty, the Security Agreement and each of the other Loan Documents
to which such Loan Party is a party, are not impaired or affected and each of
the Subsidiary Guaranty, the Security Agreement and each such other Loan
Document continues in full force and effect, (c) affirms and ratifies, to the
extent it is a party thereto, the Subsidiary Guaranty, the Security Agreement
and each other Loan Document with respect to all of the Obligations as expanded
or amended hereby or by the other Amendment Documents and (d) reaffirms the
security interests, Liens, mortgages and conveyances it has granted to or made
in favor of or for the benefit of Administrative Agent under the Collateral
Documents and confirms that such security interests, Liens, mortgages and

 

10

--------------------------------------------------------------------------------


 

conveyances continue to secure the obligations recited to be secured by the
applicable Collateral Documents, after giving effect to this Amendment and the
other Amendment Documents.

 

9.                                       NO NOVATION.  The amendment of the
Existing Credit Agreement as contemplated hereby shall not be construed to (and
is not intended to) discharge or release the Borrower or any other Loan Party
from any obligations owed to the Lenders or the Administrative Agent under the
Existing Credit Agreement or any other Loan Documents, which shall remain owing
under the Credit Agreement and the other Loan Documents.  In furtherance of the
foregoing, this Amendment shall not extinguish the Obligations outstanding under
the Existing Credit Agreement or any other Loan Documents.  The provisions of
Sections 2.7, 10.2 and 10.3 of the Amended and Restated Credit Agreement will be
effective as to all matters arising out of or in any way related to facts or
events existing or occurring prior to the Restatement Effective Date.

 

10.                                 MISCELLANEOUS.  THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING SECTION 5- 1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.  This Amendment
may be executed in one or more duplicate counterparts and, subject to the other
terms and conditions of this Amendment, when signed by all of the parties listed
below shall constitute a single binding agreement.  Delivery of an executed
signature page to this Amendment by facsimile transmission or electronic mail
shall be as effective as delivery of a manually signed counterpart of this
Amendment.  Except as amended hereby, all of the provisions of the Credit
Agreement and the other Loan Documents shall remain in full force and effect
except that each reference to the “Credit Agreement”, or words of like import in
any Loan Document, shall mean and be a reference to the Credit Agreement as
amended hereby.  This Amendment shall be deemed a “Loan Document” as defined in
the Credit Agreement.  Sections 10.17 and 10.18 of the Credit Agreement shall
apply to this Amendment and all past and future amendments to the Credit
Agreement and other Loan Documents as if expressly set forth herein or therein.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their officers or partners thereunto duly authorized as of the day and year
first above written.

 

BORROWER:

 

Isle of Capri Casinos, Inc.,

a Delaware corporation

 

By:

/s/ Dale R. Black

 

Name:

Dale R. Black

Title:

Senior Vice President and

 

Chief Financial Officer

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

Black Hawk Holdings, L.L.C.
Casino America of Colorado, Inc.
CCSC/Black Hawk, Inc.

Grand Palais Riverboat, Inc.
IC Holdings Colorado, Inc.
IOC Black Hawk County, Inc.
IOC Black Hawk Distribution Company, LLC
IOC - Boonville, Inc.

IOC-Cape Giradeau LLC
IOC-Caruthersville, LLC
IOC Davenport, Inc.

IOC Holdings, L.L.C.

IOC-Kansas City, Inc.

IOC - Lula, Inc.

IOC - Natchez, Inc.

IOC Services, LLC

IOC-Vicksburg, Inc.

IOC-Vicksburg, L.L.C.

Isle of Capri Bettendorf, L.C.

Isle of Capri Bettendorf Marina Corporation
Isle of Capri Black Hawk, L.L.C.

Isle of Capri Black Hawk Capital Corp.

Isle of Capri Marquette, Inc.
PPI, Inc.

Riverboat Corporation of Mississippi
Riverboat Services, Inc.

St. Charles Gaming Company, Inc.

 

 

By:

/s/ Dale R. Black

 

Name:

Dale R. Black

Title:

Senior Vice President and

 

Chief Financial Officer

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

Rainbow Casino-Vicksburg Partnership, L.P.

 

By:

IOC Vicksburg, Inc., its General Partner

 

 

 

By:

/s/ Dale R. Black

 

 

Name:

Dale R. Black

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

Acknowledged:

 

WELLS FARGO, NATIONAL ASSOCIATION, as
Administrative Agent, Swing Line Lender,
Issuing Bank and Consenting Lender

 

 

 

By:

/s/ Peitty Chou

 

Name:

Peitty Chou

 

Title:

Director

 

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

TO SECOND AMENDMENT TO CREDIT AGREEMENT

 

FORM OF AMENDMENT AND CONFIRMATION OF MORTGAGE

 

PREPARED BY, RECORDING REQUESTED BY,
AND WHEN RECORDED MAIL TO:
Orrick, Herrington & Sutcliffe LLP
405 Howard Street
San Francisco, CA 94105
Attention: Lisa van Velsor, Esq.

 

Title of Document:

AMENDMENT TO AND CONFIRMATION OF FEE AND LEASEHOLD DEED OF TRUST, SECURITY
AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND FIXTURE FILING (COLORADO)

 

 

Date of Document:

March     , 2011

 

 

Grantor:

ISLE OF CAPRI BLACK HAWK, L.L.C., a Colorado limited liability company, whose
address is c/o Isle of Capri Casinos, Inc., 600 Emerson Road, Suite 300, St.
Louis, MO 63141, Attn: Edmund J. Quatmann, Jr.

 

 

Beneficiary:

WELLS FARGO BANK, NATIONAL ASSOCIATION (successor to Credit Suisse AG, Cayman
Islands Branch (formerly known as “Credit Suisse, Cayman Islands Branch”), in
its capacity as Administrative Agent, whose address is 333 S. Grand Avenue,
Suite 1200, Los Angeles, CA 90071, Attention: Donald Schubert

 

 

Trustee:

THE PUBLIC TRUSTEE OF THE COUNTY OF GILPIN, COLORADO

 

 

 

Location:

Casino and Lower Parking Lot

 

Municipality:

Black Hawk

 

County:

Gilpin

 

State:

Colorado

 

 

Legal Description:

See Exhibits A and B attached hereto

 

 

Reference No. 136444

 

--------------------------------------------------------------------------------


 

AMENDMENT TO AND CONFIRMATION OF
FEE AND LEASEHOLD DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT
OF RENTS AND LEASES AND FIXTURE FILING (COLORADO)

 

This AMENDMENT TO AND CONFIRMATION OF FEE AND LEASEHOLD DEED OF TRUST, SECURITY
AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND FIXTURE FILING, dated as of March
    , 2011 (this “Amendment”), is entered into by and between ISLE OF CAPRI
BLACK HAWK, L.L.C., a Colorado limited liability company (“Grantor”), whose
address is c/o Isle of Capri Casinos, Inc., 600 Emerson Road, Suite 300, St.
Louis, Missouri 63141, Attention: Mr. Edmund J. Quatmann, Jr. and delivered, to
THE PUBLIC TRUSTEE OF THE COUNTY OF GILPIN, COLORADO (“Trustee”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”) successor to Credit Suisse AG,
Cayman Islands Branch (formerly known as “Credit Suisse, Cayman Islands Branch”)
(“Credit Suisse”)), as administrative agent (in such capacity, “Administrative
Agent”), for and representative of the financial institutions who are party from
time to time to the Credit Agreement (hereafter defined) (such financial
institutions, together with their respective successors and assigns, are
collectively referred to as the “Lenders”) and the Hedge Providers
(Administrative Agent, together with its successors and assigns, in such
capacity, “Beneficiary”), having an address at 333 S. Grand Avenue, Suite 1200,
Los Angeles, CA 90071, Attention: Donald Schubert.

 

Recitals

 

A.                                   Pursuant to that certain Credit Agreement
dated as of July 26, 2007, by and among Isle of Capri Casinos, Inc., a Delaware
corporation (“Borrower”), Administrative Agent and the Lenders (as amended by
the First Amendment and the Second Amendment (each, as defined below) and as the
same may hereafter be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), the Lenders agreed to make certain loans
and issue certain letters of credit as more specifically set forth therein.

 

B.                                     In order to induce the Lenders to enter
into the Credit Agreement, Grantor and certain other subsidiaries of Borrower
(collectively, the “Subsidiary Guarantors”) executed and delivered a Subsidiary
Guaranty dated as of July 26, 2007 (as amended by the Second Amendment (as
defined below) and as the same may hereafter be amended, restated, supplemented
or otherwise modified from time, to time, the “Subsidiary Guaranty”) in favor of
Beneficiary for the benefit of the Lenders and any Hedge Providers, pursuant to
which Subsidiary Guarantors guaranteed the prompt payment and performance when
due of all of the obligations of Borrower under the Credit Agreement and the
other Loan Documents.

 

C.                                     In connection with the Subsidiary
Guaranty, Grantor executed that certain Fee and Leasehold Deed of Trust,
Security Agreement, Assignment of Rents and Leases and Fixture Filing, dated as
of May 6, 2008 and as recorded on May 20, 2008 in the Official Records of Gilpin
County, Colorado, as ID No. 136444 to Trustee for the benefit of Administrative
Agent for and representative of the Lenders and Hedge Providers (as confirmed by
the First Confirmation (as defined below), the “Existing Deed of Trust,” and as
amended hereby and as hereafter amended, restated, supplemented or otherwise
modified from time to time, the “Deed of Trust”), as security for Grantor’s
obligation under the Subsidiary Guaranty.

 

2

--------------------------------------------------------------------------------


 

D.                                    Borrower and the Subsidiary Guarantors
(including, without limitation, Grantor), together with Beneficiary and Lenders
entered into that certain First Amendment to Credit Agreement, dated as of
February 17, 2010 (the “First Amendment”) to, among other things, increase the
interest rate and amend various definitions and financial covenants under the
Credit Agreement.  In connection with the First Amendment, Grantor executed that
certain Confirmation of Fee and Leasehold Deed of Trust, Security Agreement,
Assignment of Rents and Leases and Fixture Filing (Colorado), dated as of
February 17, 2010 and recorded on February 26, 2010 in the Official Records of
Gilpin County, Colorado, as ID No. 141036 to Trustee for the benefit of
Administrative Agent for and representative of the Lenders and Hedge Providers
(the “First Confirmation”).

 

E.                                      Immediately prior to the effectiveness
of the Second Amendment (as defined below), pursuant to that certain Successor
Agent Agreement, dated as of March [    ], 2011, among Credit Suisse, Wells
Fargo, Borrower and Requisite Lenders, Credit Suisse resigned as the
“Administrative Agent” under the Credit Agreement and the other Loan Documents,
and Wells Fargo was appointed by Requisite Lenders as the “Administrative Agent”
under the Credit Agreement and the other Loan Documents.  In connection with
such resignation by Credit Suisse as the “Administrative Agent” under the Credit
Agreement and other Loan Documents, and such appointment by Requisite Lenders of
Wells Fargo as the “Administrative Agent” under the Credit Agreement and other
Loan Documents, pursuant to Section 10.11(b) of the Existing Deed of Trust,
Credit Suisse executed in favor of Wells Fargo that certain Assignment of
Interest in Fee and Leasehold Deed of Trust, Security Agreement, Assignment of
Rents and Leases and Fixture Filing, dated as of March [    ], 2011 and recorded
immediately prior to this Amendment in the Official Records of Gilpin County,
Colorado.

 

F.                                      Borrower and the Subsidiary Guarantors
(including, without limitation, Grantor), together with Beneficiary and Lenders,
entered into that certain Second Amendment to Credit Agreement and Amendments to
Loan Documents, dated as of March [    ], 2011 (the “Second Amendment”) to,
among other things, extend the maturity date of the Loans, change the interest
rate applicable to the Loans and amend various definitions and financial
covenants under the Credit Agreement.

 

G.                                     In accordance with the terms and
conditions of the Credit Agreement and in order to facilitate the issuance of
certain endorsements to the title policy with respect to the Deed of Trust,
Grantor and Beneficiary hereby agree to amend the Existing Deed of Trust and
confirm that the Deed of Trust incorporates the terms of the Second Amendment.

 

Agreement

 

1.                                       Definitions.  Unless otherwise defined
in this Amendment, the capitalized terms used in this Amendment (including in
the Recitals hereto) shall have the meanings assigned to them in the Deed of
Trust or the Credit Agreement.

 

2.                                       Amendments to Existing Deed of Trust. 
The Existing Deed of Trust is hereby amended as follows:

 

3

--------------------------------------------------------------------------------


 

(a)                                  Recital B of the Existing Deed of Trust is
hereby amended and restated in its entirety to read as follows:

 

“B.                               Borrower may from time to time enter, or may
from time to time have entered, into one or more Interest Rate Agreements
constituting Hedge Agreements (collectively, the “Lender Hedge Agreements”) with
one or more Persons who are or were Lenders or Affiliates of Lenders (in such
capacity, collectively, “Hedge Providers”) at the time such Lender Hedge
Agreements are or were entered into in accordance with the terms of the Credit
Agreement.”

 

(b)                                 Recitals C and E of the Existing Deed of
Trust are each hereby amended to replace the references to “Hedge Agreements”
therein with “Lender Hedge Agreements.”

 

(c)                                  Section 1.1(a) of the Existing Deed of
Trust is hereby amended and restated in its entirety to read as follows:

 

“(a)  “Indebtedness”:  (1) All indebtedness of Borrower to Beneficiary, the
Lenders and any Hedge Providers, the full and prompt payment of which has been
guaranteed by Grantor pursuant to the Subsidiary Guaranty, including the sum of
all (i) principal, interest and other amounts evidenced or secured by the Loan
Documents, (ii) principal, interest, and other amounts which may hereafter be
owed or owing by Borrower to Beneficiary or any of the Lenders under or in
connection with the Loan Documents, whether evidenced by a promissory note or
other instrument which, by its terms, is secured hereby, and (iii) early
termination amounts and other amount which may hereafter be owed or owing by
Borrower to any Hedge Provider under any Lender Hedge Agreement and (2) all
other indebtedness, obligations and liabilities now or hereafter existing of any
kind of Grantor to Beneficiary or any of the Lenders under documents which
recite that they are intended to be secured by this Deed of Trust.  The Credit
Agreement contains a revolving credit facility which permits Borrower to borrow
certain principal amounts, repay all or a portion of such principal amounts, and
reborrow the amounts previously paid to the Lenders, all upon satisfaction of
certain conditions stated in the Credit Agreement. This Deed of Trust secures
all of Grantor’s obligations with respect to advances and re-advances under the
revolving credit feature of the Credit Agreement. The final maturity date of the
Indebtedness is November 25, 2013, as such date may be extended through March
[    ], 2017 upon satisfaction of certain conditions in the Credit Agreement.”

 

(d)                                 The first sentence of 6.1 of the Existing
Deed of Trust is hereby amended and restated in its entirety to read as follows:

 

“As used in this Deed of Trust, “Event of Default” means any Event of Default
under the Credit Agreement or any other Loan Document (as such terms are defined
therein) or the occurrence of an Early Termination Date (as defined in a Master
Agreement in the form prepared by the International Swap and Derivatives
Association, Inc. or a similar event under any similar swap agreement) that has
not been rescinded under any Lender Hedge Agreement that results in a Hedge
Termination Value owed by Borrower or a Restricted Subsidiary greater than
$10,000,000.  For purposes of the foregoing sentence, “Hedge Termination Value”
means, in respect of any one or more Lender Hedge Agreements, after taking into
account the effect of any legally enforceable netting agreement relating to such

 

4

--------------------------------------------------------------------------------


 

Lender Hedge Agreements, (x) for any date on or after the date such Lender Hedge
Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (y) for any date prior to
the date referenced in subclause (x), the amount(s) determined as the
mark-to-market value(s) for such Lender Hedge Agreements, as determined based
upon one or more mid-market or other readily available quotations provided by
any recognized dealer in such Lender Hedge Agreements (which may include a
Lender or any Affiliate of a Lender).”

 

(e)                                  Section 10.11 of the Existing Deed of Trust
is hereby amended and restated to read in its entirety as follows:

 

“Administrative Agent, and each successor to Administrative Agent, has been
appointed to act as Beneficiary hereunder by the Lenders and, by their
acceptance of the benefits hereof, Hedge Providers. Beneficiary shall be
obligated, and shall have the right hereunder, to make demands, to give notices,
to exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including, without limitation, the release or substitution of
the Mortgaged Property), solely in accordance with the terms of the Credit
Agreement, any related agency agreement among Administrative Agent and the
Lenders (collectively, as amended, supplemented or otherwise modified or
replaced from time to time, the “Agency Documents”) and this Deed of Trust;
provided that Beneficiary shall exercise, or refrain from exercising, any
remedies provided for in Article 6 in accordance with the instructions of
(i) Requisite Lenders or (ii) after payment in full of all Obligations under the
Credit Agreement and the other Loan Documents, the cancellation or expiration or
cash collateralization or collateralization by “back-to-back” letters of credit
of all Letters of Credit and the termination of the Commitments, the holders of
a majority of the aggregate notional amount (or, with respect to any Lender
Hedge Agreement that has been terminated in accordance with its terms, the
amount then due and payable (exclusive of expenses and similar payments but
including any early termination payments then due)) under such Lender Hedge
Agreements (Requisite Lenders or, if applicable, such holders being referred to
herein as “Requisite Obligees”).  In furtherance of the foregoing provisions of
this Section 10.11(a), each Hedge Provider, by its acceptance of the benefits
hereof, agrees that it shall have no right individually to realize upon any of
the Collateral hereunder, it being understood and agreed by such Hedge Provider
that all rights and remedies hereunder may be exercised solely by Beneficiary
for the benefit of Lenders and Hedge Providers in accordance with the terms of
this Section 10.11(a).  Grantor and all other persons are entitled to rely on
releases, waivers, consents, approvals, notifications and other acts of
Administrative Agent, without inquiry into the existence of required consents or
approvals of Requisite Obligees therefor.

 

(b)                                 Beneficiary shall at all times be the same
Person that is Administrative Agent under the Agency Documents.  Written notice
of resignation by Administrative Agent pursuant to the Agency Documents shall
also constitute notice of resignation as Beneficiary under this Deed of Trust;
removal of Administrative Agent pursuant to the Agency Documents shall also
constitute removal as Beneficiary under this Deed of Trust; and appointment of a
successor Administrative Agent pursuant to the Agency Documents shall also
constitute appointment of a successor Beneficiary under this Deed of Trust. 
Upon the acceptance of any appointment as Administrative Agent by a successor
Administrative Agent under the Agency Documents, that successor Administrative
Agent shall

 

5

--------------------------------------------------------------------------------


 

thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring or removed Administrative Agent as the Beneficiary
under this Deed of Trust, and the retiring or removed Administrative Agent shall
promptly (i) assign and transfer to such successor Administrative Agent all of
its right, title and interest in and to this Deed of Trust and the Mortgaged
Property, and (ii) execute and deliver to such successor Administrative Agent
such assignments and amendments and take such other actions, as may be necessary
or appropriate in connection with the assignment to such successor
Administrative Agent of the Liens and security interests created hereunder,
whereupon such retiring or removed Administrative Agent shall be discharged from
its duties and obligations under this Deed of Trust.  After any retiring or
removed Administrative Agent’s resignation or removal hereunder as Beneficiary,
the provisions of this Deed of Trust and the Agency Documents shall inure to its
benefit as to any actions taken or omitted to be taken by it under this Deed of
Trust while it was Beneficiary hereunder.

 

(c)                                  Beneficiary shall not be deemed to have any
duty whatsoever with respect to any Hedge Provider until it shall have received
written notice in form and substance satisfactory to Beneficiary from Grantor or
any such Hedge Provider as to the existence and terms of the applicable Lender
Hedge Agreement.”

 

(f)                                    Section 11.2 of the Existing Deed of
Trust is hereby amended and restated to read in its entirety as follows:

 

“This Deed of Trust secures any contractual future advances by Beneficiary to
Grantor or any future contractual obligations of Grantor to Beneficiary, without
regard to whether any such advances or obligations are optional or obligatory
with Beneficiary; provided, however, that the total principal amount of
obligations and advances secured by this Deed of Trust shall not exceed, at any
time, One Billion Dollars ($1,000,000,000) plus costs of protecting and
preserving the Mortgaged Property and the lien of this Deed of Trust paid by
Beneficiary pursuant to this Deed of Trust (the amount specified in this Section
11.2 is not a commitment to lend such amount).  Nothing herein shall be deemed
to obligate Beneficiary or any of the Lenders to make any future advances to
Grantor.”

 

3.                                       Confirmation.  Grantor hereby confirms
that the Deed of Trust secures all of the obligations under the Credit Agreement
and the other Loan Documents, as amended by the Second Amendment, and all
obligations under the Lender Hedge Agreements.  The Deed of Trust remains in
full force and effect.  The Deed of Trust shall continue to create a valid and
subsisting lien and security interest against the property described on Exhibit
A and Exhibit B.  It is the intent of Grantor that all security previously
granted to Trustee pursuant to the Deed of Trust and Loan Documents continues to
exist despite the Second Amendment being executed.

 

4.                                       Effectiveness.  This Amendment shall
become effective as of the date first set forth above when Grantor and
Beneficiary shall have duly and validly executed and delivered to the other
party an original of this Amendment.

 

5.                                       Entire Agreement.  The Deed of Trust
and the other Loan Documents represent the final agreement between the parties
with respect to the subject matter thereof and may not be

 

6

--------------------------------------------------------------------------------


 

contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties.

 

6.                                       Further Assurances.  Grantor hereby
agrees to execute and deliver such other instruments, and take such other
actions, as may be reasonably requested in furtherance of the transactions
contemplated by this Amendment.

 

7.                                       General.  This Amendment is governed by
and shall be construed, interpreted and governed in accordance with Section 10.9
of the Deed of Trust.  This Amendment may be signed in counterparts, each of
which shall be an original, and all of which when assembled together shall
constitute one agreement.  Delivery of an executed counterpart of a signature
page of this Amendment by facsimile shall be as effective as delivery of a
manually executed counterpart of this Amendment.  Nothing herein shall be
construed as a novation, remission or compromise of the Indebtedness secured by
the Deed of Trust and other Loan Documents.

 

8.                                       No Affect on Priority.  Nothing herein
shall be construed as affecting the priority of the Deed of Trust and other Loan
Documents.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

 

ISLE OF CAPRI BLACK HAWK, L.L.C.,
a Colorado limited liability company

 

By:

 

 

Name:

 

 

Title:

 

 

 

[AMENDMENT TO AND CONFIRMATION OF DEED OF TRUST SIGNATURE PAGE]
[ICO CASINO — GILPIN COUNTY, COLORADO]

 

--------------------------------------------------------------------------------


 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[AMENDMENT TO AND CONFIRMATION OF DEED OF TRUST SIGNATURE PAGE]
[ICO CASINO — GILPIN COUNTY, COLORADO]

 

--------------------------------------------------------------------------------


 

STATE OF

)

 

) ss.

COUNTY OF

)

 

On this                  day of                                 , 2011, before
me appeared                                                           , to me
personally known, who, being by me duly sworn did say that he/she is the
                                     of                                    , a
                              , and that the seal affixed to the foregoing
instrument is the corporate seal of said corporation and that said instrument
was signed on behalf of said corporation by authority of its board of directors,
and said                                                            acknowledged
said instrument to be the free act and deed of said corporation.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year last above written.

 

 

[SEAL]

 

 

 

 

 

My Commission expires:

 

 

Notary Public in and for said County and State

 

 

 

 

 

[AMENDMENT TO AND CONFIRMATION OF DEED OF TRUST SIGNATURE PAGE]
[ICO CASINO — GILPIN COUNTY, COLORADO]

 

--------------------------------------------------------------------------------


 

STATE OF

)

 

) ss.

COUNTY OF

)

 

On this                  day of                                 , 2011, before
me appeared                                                           , to me
personally known, who, being by me duly sworn did say that he/she is the
                                     of                                    , a
                              , and that the seal affixed to the foregoing
instrument is the corporate seal of said corporation and that said instrument
was signed on behalf of said corporation by authority of its board of directors,
and said                                                            acknowledged
said instrument to be the free act and deed of said corporation.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year last above written.

 

 

[SEAL]

 

 

 

My Commission expires:

Notary Public in and for said County and State

 

 

 

 

 

[AMENDMENT TO AND CONFIRMATION OF DEED OF TRUST SIGNATURE PAGE]
[ICO CASINO — GILPIN COUNTY, COLORADO]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DESCRIPTION OF FEE ESTATE

 

Parcel A:

 

Those portions of: Lots 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19,
20 and 21, Block 51; Lots 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16,
17 and 18, Block 52; The Mary Ann Kelly Tract; The A. H. Whitford Tract; The
Stevens Lode Black Hawk City Title; the John Bruhl Tracts; the Wabash Lode
Mining Claim, U. S. Mineral Survey No. 42; and the Running Lode Mining Claim, U.
S. Mineral Survey No. 592, in Section 7, Township 3 South, Range 72 West of the
6th P.M., City of Black Hawk, County of Gilpin, State of Colorado, more
particularly described as follows:

 

Beginning at a point on the Southerly Right-of-Way of Main Street and the
Northwesterly Corner of Lot 5, Block 51 of the City of Black Hawk, from whence
Triangulation Station No. 7 bears N 73°29’55” W a File distance of 6105.74 feet
and from whence Triangulation Station No. 9 bears N 73°06’08” W a distance of
4250.25 feet and from whence the South Quarter Corner of said Section 7 bears S
46°15’20” W a distance of 1622.07 feet; Thence departing from said Right-of-Way
N 56°05’15” E a distance of 21.21 feet along amended Right-of-Way; Thence
continuing along said amended Right-of-Way S 78°54145” E a distance of 713.45
feet toa point on the Northerly line of Block 52, said City of Black Hawk and
also the Southerly Right-of-Way of Main Street as per ADG Engineering Survey
current in October 1995, N 83°38’00” E a distance of 41.60 feet; Thence,
departing from said Right-of-Way S 06°22’00” E a distance of 0.18 feet; Thence N
83°38’00” E along the Northerly line of said Block 52 a distance of 88.31 feet;
Thence, continuing along said Northerly line S 82°55’00” E a distance of 291.38
feet; Thence, continuing along said Northerly line S 72°00’00” E a distance of
264.50 feet to the Northeasterly corner of Lot 18, said Block 52; Thence, S
18°00’00” W a distance of 100.00 feet to the Southeasterly corner of said Lot
18; Thence, N 72°00’00” W a distance of 254.94 feef along the Southerly line of
said Block 52; Thence, N 82°55’00” W a distance of 270.03 feet continuing along
said Southerly line; ‘Thence, S 83°38’00” W a distance of 33.06 feet to the
intersection of the Southerly line of Lot 4, said Block 52 and Line 4-1 of the
Stevens Lode; Thence, departing from said Southerly line and along Line 4-1 of
said Stevens Lode S 73°45’00” W a distance of 143.20 feet to Corner No.3 of the
Running Lode, U.S. Mineral Survey No. 592; Thence S 14°25’00” E a distance of
150.10 feet to Corner No.4 of said Running Lode; Thence along Line 4-1 of said
Running Lode S 73°45’00” W a distance of 228.64 feet; Thence, N 78°52’00” W a
distance of 326.18 feet to said Line 4-1 of said Stevens Lode; Thence along said
Line 4-1 S 73°45’00” W a distance of 400.00 feet to Corner No.1 of said Stevens
Lode and to intersect with Line 4-1 of the Wabash Lode, U.S. Mineral Survey No.
42; Thence N 18°06’46” E along Line 4-1 of said Wabash Lode a distance of 328.65
feet; Thence, N 68°28’58” W a distance of 85.12 feet; Thence, N 30°32’16” E a
distance of 130.71 feet to a point on the Southerly Line of said Block 51;
Thence S 62°03’00” E along said Southerly line a distance of 69.21 feet; Thence,
S 78°52’00” E a distance of 41.23 feet to the Southwesterly corner of Lot 5,
said Block 51; Thence, N 11°08’00” E a distance of 99.99 feet to the Point of
Beginning.
Excepting therefrom any portion lying within the boundaries of the lands
conveyed by Deeds recorded: January 4, 1999, in Book 659, Page 255; September
27, 2000, in Book 703, Page 177; and September 27, 2000, in Book 703, Page 180,
And Except that portion conveyed to the City of Black Hawk by Deed recorded
January 21, 2004, Reception No. 120540, County of Gilpin, State of Colorado

 

Parcel B:

 

The Easterly half of Lot 2, and all of Lots 3 and 4, Block 51, City of Black
Hawk, including any portion in conflict with the Wabash Lode Mining Claim, U.S.
Survey No. 42,

 

--------------------------------------------------------------------------------


 

Except that portion conveyed to City of Black Hawk by Boundary Agreement
recorded January 8, 1996, in Book 592 at Page 421, and except any mine of Gold,
Silver, Cinnabar or Copper or to any valid mining claim or possession held under
existing laws, as shown in Patent to the City of Black Hawk, recorded in Book 56
at Page 555 and in Book 62 at Page 456, And Excepting therefrom any portion
lying within the boundaries of the lands conveyed by Deeds recorded: January 4,
1999, in Book 659, Page 255; September 27, 2000, in Book 703, Page 177; and
September 27, 2000, in Book 703, Page 180, And Except that portion conveyed to
the City of Black Hawk by Deed recorded January 21, 2004, Reception No. 120540
County of Gilpin, State of Colorado.

 

[AMENDMENT TO AND CONFIRMATION OF DEED OF TRUST SIGNATURE PAGE]
[ICO CASINO — GILPIN COUNTY, COLORADO]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DESCRIPTION OF LEASEHOLD ESTATE

 

Parcel C:

 

A Leasehold Estate created by: Lease and Agreement - Spring 1995 (Lower Lots)
recorded November 9, 1995, in Book 590, Page 86; Addendum to Lease and Agreement
- Spring 1995 (Lower Lots) recorded April 12, 1996, in Book 597, Page 311;
Assignment and Assumption of Leases recorded January 2, 2002, in Book 743, Page
15; Second Addendum to Lease and Agreement - Spring 1995 (Lower Lots) recorded
April 23, 2003, Reception No. 116876; Assignment and Assumption of Lease
recorded April 23, 2003, at Reception No. 116879; Third Addendum to Lease and
Agreement - Spring 1995 (Lower Lots) recorded April 23, 2003, at Reception No.
116880; and Fourth Addendum to Lease and Agreement - Spring 1995 (Lower Lots)
recorded January 16, 2004, Reception No. 120499, in and to: Lot 1, Block 1, Isle
of Capri Hotel & Garage Expansion Final Plat, Except any mine of Gold, Silver,
Cinnabar or Copper or to any valid mining claim or possession held File under
existing laws, as shown in Patent to the City of Black Hawk, recorded in Book 56
at Page 555 and in Book 62 at Page 456, County of Gilpin, State of Colorado.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

TO SECOND AMENDMENT TO CREDIT AGREEMENT

 

FORM OF AMENDMENT AND CONFIRMATION OF SHIP MORTGAGE

 

 

 

 

SECOND AMENDMENT TO FIRST PREFERRED SHIP MORTGAGE

ON THE WHOLE OF THE

 

TREBLE CLEF

(OFFICIAL NUMBER 1000320)

 

 

 

IOC DAVENPORT, INC.

101 W. River Drive

Davenport, Iowa 52801

 

OWNER AND MORTGAGOR

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

(successor to Credit Suisse AG, Cayman Islands Branch (formerly known as “Credit
Suisse, Cayman Islands Branch”)), in its capacity as Administrative Agent under
that certain

Credit Agreement dated as of July 26, 2007, as amended

 

333 S. Grand Avenue, Suite 1200

Los Angeles, California 90071

 

MORTGAGEE

 

 

 

Dated: as of March 25, 2011

 

 

 

Discharge Amount: $800,000,000 Together

With Interest, Expenses, Costs,

Obligations under Hedge Agreements and

Performance of Mortgage Covenants

 

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO FIRST PREFERRED SHIP MORTGAGE

 

THIS SECOND AMENDMENT TO FIRST PREFERRED SHIP MORTGAGE (this “Amendment”) is
dated as of the 25th day of March, 2011 (the “Effective Date”) by and between
(i) IOC DAVENPORT, INC., an Iowa corporation, whose address is 101 W. River
Drive, Davenport, Iowa 52801 (hereinafter called “Mortgagor”), and (ii) WELLS
FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”) (successor to Credit Suisse AG,
Cayman Islands Branch (formerly known as “Credit Suisse, Cayman Islands Branch”)
(“Credit Suisse”)), in its capacity as Administrative Agent for and
representative of (in such capacity, together with its successors and assigns,
“Mortgagee”) the financial institutions who are party from time to time to the
Credit Agreement (hereafter defined) (such financial institutions, together with
their respective successors and assigns, are collectively referred to as the
“Lenders”) and the Hedge Providers (as defined in the Mortgage (as hereinafter
defined)), whose mailing address is 333 S. Grand Avenue, Los Angeles, California
90071.

 

RECITALS:

 

A.                                   Mortgagor is the sole owner (100%) of the
whole of the TREBLE CLEF, Official Number 1000320 (the “Vessel”), a vessel
documented in the name of Mortgagor under the laws and flag of the United States
of America, as more fully described in the Amended Mortgage (as hereinafter
defined).

 

B.                                     Mortgagor executed and delivered to
Credit Suisse, as administrative agent for and representative of the Lenders and
the Hedge Providers (“Original Mortgagee”) that certain First Preferred Ship
Mortgage dated as of July 26, 2007, filed on July 31, 2007 at 4:30 p.m. in the
official records of the National Vessel Documentation Center of the United
States Coast Guard in Falling Waters, West Virginia (the “NVDC”), at Batch
No. 598867; Document ID 7549086 (the “Original Mortgage”), which Original
Mortgage was amended by First Amendment to First Preferred Ship Mortgage dated
as of February 17, 2010, filed on February 23, 2010 at 1:41 p.m. at the NVDC at
Batch No. 731708, Document ID 11635532 (the “First Amendment”, together with the
Original Mortgage, the “Amended Mortgage”, and the Amended Mortgage, as amended
by this Amendment, and as the same may be further amended, restated,
supplemented or otherwise modified from time to time, the “Mortgage”), pursuant
to which Mortgagor conveyed to Original Mortgagee all of Mortgagor’s estate,
right, title and interest in and to the whole of the Vessel, to secure, among
other things, payment and performance by Mortgagor of the Secured Obligations.

 

C.                                     Pursuant to that certain Credit Agreement
dated as of July 26, 2007 (the “Original Credit Agreement”), by and among Isle
of Capri Casinos, Inc., a Delaware corporation, as borrower (including its
successors and assigns, the “Borrower”), the Lenders and Original Mortgagee, the
Lenders agreed to make to or for the account of Borrower, from time to time and
subject to the terms and conditions set forth therein, certain loans and issue
certain letters of credit as more specifically set forth therein.  A copy of
such Original Credit Agreement, without exhibits or schedules, was attached to
the Original Mortgage.

 

--------------------------------------------------------------------------------


 

D.                                    Pursuant to that certain Subsidiary
Guaranty dated as of July 26, 2007 or a joinder or counterpart thereto (the
“Original Subsidiary Guaranty”, as amended by the First Amendment to Credit
Agreement and the Second Amendment to Credit Agreement, each as hereinafter
defined, and as it may be further amended, restated, supplemented or otherwise
modified from time to time, the “Subsidiary Guaranty”), by Mortgagor and certain
other subsidiaries of Borrower in favor of Original Mortgagee for the benefit of
the Lenders and any Hedge Providers, the Subsidiary Guarantors guaranteed the
prompt payment and performance when due of all of the obligations of Borrower
under the Original Credit Agreement and the other “Loan Documents” (as such term
was defined in the Original Credit Agreement) to which they were a party and the
obligations of Borrower under the Hedge Agreements, including, without
limitation, the obligation of Borrower to make payments thereunder in the event
of early termination thereof.  A copy of the Original Subsidiary Guaranty is
attached hereto as Exhibit “A” and incorporated herein by reference.

 

E.                                      Borrower and the Subsidiary Guarantors
(including, without limitation, Mortgagor), together with Original Mortgagee and
the Lenders, entered into that certain First Amendment to Credit Agreement,
dated as of February 17, 2010 (the “First Amendment to Credit Agreement”, and
together with the Original Credit Agreement, the “Amended Credit Agreement”), a
copy of such First Amendment to Credit Agreement, without exhibits or schedules,
was attached to the First Amendment.

 

F.                                      Immediately prior to the effectiveness
of the Second Amendment to Credit Agreement (as hereinafter defined), pursuant
to that certain Successor Agent Agreement, dated as of March 25, 2011, among
Credit Suisse, Wells Fargo, Borrower and Requisite Lenders, Credit Suisse
resigned as the “Administrative Agent” under the Credit Agreement and the other
Loan Documents, and Wells Fargo was appointed by Requisite Lenders as the
“Administrative Agent” under the Credit Agreement and the other Loan Documents,
including the Subsidiary Guaranty.  In connection with such resignation by
Credit Suisse as the “Administrative Agent” under the Credit Agreement and other
Loan Documents, and such appointment by Requisite Lenders of Wells Fargo as the
“Administrative Agent” under the Credit Agreement and other Loan Documents,
Original Mortgagee executed in favor of Mortgagee that certain Assignment of
First Preferred Ship Mortgage, dated as of March 25, 2011 and filed at the NVDC
on March 25, 2011.

 

G.                                     Borrower and the Subsidiary Guarantors
(including, without limitation, Mortgagor), together with Mortgagee and certain
Lenders entered into that certain Second Amendment to Credit Agreement and
Amendments to Loan Documents, dated as of March 25, 2011 (the “Second Amendment
to Credit Agreement”; the Amended Credit Agreement, as amended by the Second
Amendment to Credit Agreement, and as may be further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
being attached hereto, without attachments, exhibits or schedules (except for
Attachment 3 to the Second Amendment to Credit Agreement (Form of Amended and
Restated Credit Agreement) and Exhibits IV, V and VI thereto (Forms of Term
Note, Revolving Note and Swing Line Note, respectively)), as Exhibit “B” and
incorporated herein by reference.

 

2

--------------------------------------------------------------------------------


 

H.                                    The Second Amendment to Credit Agreement,
among other things, decreases the maximum amount that may be outstanding at any
one time, and amends and restates the Amended Credit Agreement in its entirety.

 

I.                                         The Secured Obligations (including,
without limitation, as amended by the Second Amendment to Credit Agreement) are
to be secured by, among other things, all of Mortgagor’s estate, right, title
and interest in and to the Vessel.

 

J.                                        Mortgagor is entering into this
Amendment in order to induce the Lenders, and other parties thereto, to enter
into the Second Amendment to Credit Agreement, and will receive substantial
benefit from the execution, delivery and performance of the obligations thereof.

 

K.                                    By the execution and recording of this
Amendment, Mortgagor and Mortgagee desire to give notice (i) of the execution
and delivery of the Second Amendment to Credit Agreement (which among other
things effectuates the modifications as set forth in Recital G above) and
(ii) to confirm that the Mortgage remains in full force and effect, except as
expressly modified by this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and pursuant to the Recitals, Mortgagor, and
Mortgagee hereby agree and give notice as follows:

 

Section 1.                                            Amendment.  The Amended
Mortgage is hereby amended as follows:

 

(a)                                  Defined Terms.

 

(i)                                     Each capitalized term used but not
otherwise defined or redefined herein (including, without limitation, by
reference to another document) shall have the meaning assigned to such term in
the Amended Mortgage, the Second Amendment to Credit Agreement or in the Credit
Agreement.  In addition to and notwithstanding the foregoing, for purposes of
clarification, all capitalized terms used in the Amended Mortgage which are
defined in the Mortgage by reference to the meaning of such terms ascribed in
the “Credit Agreement” shall mean reference to the “Credit Agreement” as defined
in Section 1(a)(ii) of this Amendment.

 

(ii)                                  Whenever referred to in the Amended
Mortgage, the definitions of the following terms shall be amended to have the
meaning ascribed to such term below:

 

“Amended Credit Agreement” shall have the meaning ascribed to such term in
Recital E to the Second Amendment.

 

3

--------------------------------------------------------------------------------


 

“Amended Mortgage” shall have the meaning ascribed to such term in Recital B to
the Second Amendment.

 

“Credit Agreement” shall have the meaning ascribed to such term in Recital G to
the Second Amendment; which term shall also include and refer to any refinancing
or replacement of the Credit Agreement (whether under a bank facility,
securities offering, or otherwise) or one or more successor or replacement
facilities whether or not with a different group of agents or lenders (whether
under a bank facility, securities offering or otherwise) and whether or not with
different obligors (upon Mortgagor’s acknowledgment of the termination of the
predecessor Credit Agreement).

 

“First Amendment” shall have the meaning ascribed to such term in Recital B to
the Second Amendment.

 

“Mortgage” shall have the meaning ascribed to such term in Recital B to the
Second Amendment.

 

“Mortgagee” means Wells Fargo Bank, National Association, as successor
administrative agent for and representative of the financial institutions who
are a party from time to time to the Credit Agreement and the Hedge Providers
(as defined in the Mortgage).

 

“Original Mortgagee” means Credit Suisse AG, Cayman Islands Branch (formerly
known as “Credit Suisse, Cayman Islands Branch”), as administrative agent for
and representative of the financial institutions who are a party from time to
time to the Amended Credit Agreement and the Hedge Providers (as defined in the
Mortgage).

 

“Second Amendment” means the Second Amendment to First Preferred Ship Mortgage
between Mortgagor and Mortgagee dated as of March 25, 2011.

 

“Second Amendment to Credit Agreement” shall have the meaning ascribed to such
term in Recital G to the Second Amendment.

 

(b)                                 Recitals.  The “RECITALS” set forth in this
Amendment constitute supplements and amendments to the “WHEREAS” provisions set
forth in the Amended Mortgage and shall control in the event of conflict with
said “WHEREAS” provisions therein.

 

(c)                                  Concerning the Amended Mortgage.

 

(i)                                     The fourth “WHEREAS” provision of the
Original Mortgage is amended and restated to read in its entirety as follows:

 

4

--------------------------------------------------------------------------------


 

“WHEREAS, Company may from time to time enter, or may from time to time have
entered, into one or more Interest Rate Agreements constituting Hedge Agreements
(collectively, the “Hedge Agreements”) with one or more Persons who are or were
Lenders or Affiliates of Lenders (in such capacity, collectively, “Hedge
Providers”) at the time such Hedge Agreements are or were entered into in
accordance with the terms of the Credit Agreement; and”.

 

(ii)                                  Subsection (i) in the paragraph beginning
“NOW, THEREFORE,” that immediately follows the last “WHEREAS” provision of the
Original Mortgage is amended to add the phrase “including, without limitation,
the Subsidiary Guaranty,” after the phrase “arising under or in connection with
the Credit Agreement, the Notes or the Hedge Agreements,”.

 

(iii)                               Section 6 of Article I of the Original
Mortgage is amended by deleting the “Notice of Mortgage” and replacing it with
the following:

 

“Notice of Mortgage

 

This vessel is owned by IOC Davenport, Inc., an Iowa corporation, and is covered
by a First Preferred Ship Mortgage in favor of Wells Fargo Bank, National
Association, as Administrative Agent for the Lenders under a Credit Agreement
dated as of July 26, 2007, as amended, among Isle of Capri Casinos, Inc. and
others, said First Preferred Ship Mortgage having been executed under authority
of the Ship Mortgage Act, 1920, as amended, recodified at 46 U.S.C. §31301 et
seq.  Under the terms of said First Preferred Ship Mortgage, neither Mortgagor
nor the Master, nor any agent of the Vessel nor any other Person has any right,
power or authority to create, incur or permit to be imposed upon any Vessel any
Lien whatsoever other than Permitted Encumbrances (as defined in such Credit
Agreement).”

 

(iv)                              Section 2 of Article IV of the Original
Mortgage and Section 3(c) of the First Amendment are hereby amended by [a]
changing the amounts stated therein from “One Billion Eight Hundred and Fifty
Million Dollars ($1,850,000,000)” to “Eight Hundred Million Dollars
($800,000,000)” and [b] by adding the phrase “all obligations under Hedge
Agreements,” after the phrase “in Mortgagor’s Subsidiary Guaranty and in the
other Collateral Documents,” therein.

 

(v)                                 Section 4 of Article IV of the Original
Mortgage is amended by deleting the notice address for Credit Suisse, Cayman
Islands Branch and substituting the following therefor:  “Wells Fargo

 

5

--------------------------------------------------------------------------------


 

Bank, National Association, as Administrative Agent under the Credit Agreement,
333 S. Grand Avenue, Suite 1200, Los Angeles, CA 90071, Attention: Donald
Schubert.”

 

(vi)                              Article IV of the Original Mortgage is amended
by adding thereto a new Section 15 reading in its entirety as follows:

 

“15.                           (a)  Administrative Agent, and each successor to
Administrative Agent, has been appointed to act as Mortgagee hereunder by the
Lenders and, by their acceptance of the benefits hereof, Hedge Providers.
Mortgagee shall be obligated, and shall have the right hereunder, to make
demands, to give notices, to exercise or refrain from exercising any rights, and
to take or refrain from taking any action (including, without limitation, the
release or substitution of the Vessel), solely in accordance with the terms of
the Credit Agreement, any related agency agreement among Administrative Agent
and the Lenders (collectively, as amended, supplemented or otherwise modified or
replaced from time to time, the “Agency Documents”) and this Mortgage; provided
that Mortgagee shall exercise, or refrain from exercising, any remedies provided
for in Article II above in accordance with the instructions of (i) Requisite
Lenders or (ii) after payment in full of all Obligations under the Credit
Agreement and the other Loan Documents, the cancellation or expiration or cash
collateralization or collateralization by “back-to-back” letters of credit of
all Letters of Credit and the termination of the Commitments, the holders of a
majority of the aggregate notional amount (or, with respect to any Hedge
Agreement that has been terminated in accordance with its terms, the amount then
due and payable (exclusive of expenses and similar payments but including any
early termination payments then due)) under such Hedge Agreements (Requisite
Lenders or, if applicable, such holders being referred to herein as “Requisite
Obligees”).  In furtherance of the foregoing provisions of this Section 15(a),
each Hedge Provider, by its acceptance of the benefits hereof, agrees that it
shall have no right individually to realize upon any of the Collateral
hereunder, it being understood and agreed by such Hedge Provider that all rights
and remedies hereunder may be exercised solely by Mortgagee for the benefit of
the Lenders and Hedge Providers in accordance with the terms of this
Section 15(a).  Mortgagor and all other persons are entitled to rely on
releases, waivers, consents, approvals, notifications and other acts of
Administrative Agent, without inquiry into the existence of required consents or
approvals of Requisite Obligees therefor.

 

(b)                                 Mortgagee shall at all times be the same
Person that is Administrative Agent under the Agency Documents.  Written notice
of resignation by Administrative Agent pursuant to the Agency Documents shall
also constitute notice of resignation as Mortgagee under this Mortgage; removal
of Administrative Agent pursuant to the Agency

 

6

--------------------------------------------------------------------------------


 

Documents shall also constitute removal as Mortgagee under this Mortgage; and
appointment of a successor Administrative Agent pursuant to the Agency Documents
shall also constitute appointment of a successor Mortgagee under this Mortgage. 
Upon the acceptance of any appointment as Administrative Agent by a successor
Administrative Agent under the Agency Documents, that successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring or removed Administrative Agent as the
Mortgagee under this Mortgage, and the retiring or removed Administrative Agent
shall promptly (i) assign and transfer to such successor Administrative Agent
all of its right, title and interest in and to this Mortgage and the Vessel, and
(ii) execute and deliver to such successor Administrative Agent such assignments
and amendments and take such other actions, as may be necessary or appropriate
in connection with the assignment to such successor Administrative Agent of the
Liens and security interests created hereunder, whereupon such retiring or
removed Administrative Agent shall be discharged from its duties and obligations
under this Mortgage.  After any retiring or removed Administrative Agent’s
resignation or removal hereunder as Mortgagee, the provisions of this Mortgage
and the Agency Documents shall inure to its benefit as to any actions taken or
omitted to be taken by it under this Mortgage while it was Mortgagee hereunder.

 

(c)                                  Mortgagee shall not be deemed to have any
duty whatsoever with respect to any Hedge Provider until it shall have received
written notice in form and substance satisfactory to Mortgagee from Mortgagor or
any such Hedge Provider as to the existence and terms of the applicable Hedge
Agreement.”

 

Section 2.                                            Confirmation, Restatement,
Further Granting and Ratification.  Mortgagor, to induce Mortgagee, and the
other parties thereto, to consummate the transactions contemplated by the Second
Amendment to Credit Agreement, and to secure the payment of the Secured
Obligations, hereby confirms, ratifies, agrees, restates and reaffirms (i) the
grant, bargain and conveyance of the Vessel to Mortgagee in accordance with the
terms of the Mortgage, (ii) the assurance that the Amended Mortgage, as amended
by this Amendment, secures the Secured Obligations (including, without
limitation, as amended by the Second Amendment to Credit Agreement), and
(iii) the representations, warranties, covenants and agreements of Mortgagor set
forth in Article I of the Original Mortgage as if the same were made as of the
Effective Date.  Nothing contained in this Amendment shall be construed as (a) a
novation of the Secured Obligations or (b) a release or waiver of all or any
portion of the grant or conveyance to Mortgagee of the Vessel; provided,
however, that if it is deemed that the Secured Obligations have been novated,
then the Mortgage shall secure the Secured Obligations, as novated.  As modified
by this Amendment, the Amended Mortgage shall continue in full force and effect
and shall continue to be a valid and subsisting lien against the Vessel.  This
Amendment relates only to the specific matters covered herein and shall not
constitute a consent to or waiver or modification of any other provision, term
or condition

 

7

--------------------------------------------------------------------------------


 

of the Amended Mortgage.  Nothing in this Amendment is intended to waive any
rights or remedies of Mortgagee under the Mortgage, or any defaults of Mortgagor
under the Mortgage.  As acknowledged by its signature below, Mortgagee agrees to
the terms, covenants, provisions and agreements of this Amendment.

 

Section 3.                                            Miscellaneous.

 

(a)                                  Incorporation into Agreement.  The
“RECITALS” of this Amendment are incorporated in and are made a part of this
Amendment.

 

(b)                                 Effect of Agreement.

 

(i)                                     If it is determined that any person or
entity except Mortgagee has a lien, encumbrance, or claim of any type with
priority over any term of this Amendment, the original terms of the Amended
Mortgage shall be severable from this Amendment and shall be separately
enforceable from the terms thereof (as modified hereby) in accordance with their
original terms, and Mortgagee shall maintain all legal or equitable priorities
that existed before the Effective Date.  Any legal or equitable priorities of
Mortgagee over any party that existed before the Effective Date shall remain in
effect after the Effective Date.

 

(ii)                                  This Amendment shall be filed at the
United States Coast Guard, National Documentation Center, in Falling Waters,
West Virginia.  This Amendment shall be a part of the Amended Mortgage as fully
as if the same were incorporated therein, and the Amended Mortgage, as so
amended, is in all respects continued and shall continue in full force and
effect and shall secure the observance and performance of each of the covenants,
conditions, stipulations, promises and agreements set forth herein and therein
on the part of Mortgagor to be observed and performed.

 

(c)                                  Compliance with Law.  In order to comply
with the requirements of Chapter 313 of Title 46 of the United States Code, the
parties to this Amendment hereby declare as follows:  (i) the total amount of
the obligations that is or may be secured by the Mortgage is $800,000,000, the
maximum amount that may be outstanding at any one time; plus interest, expenses
and costs as provided in the Mortgage, in Mortgagor’s Subsidiary Guaranty and in
the other Collateral Documents, all obligations under Hedge Agreements, and the
performance of the Mortgage covenants; (ii) the addresses of Mortgagor and
Mortgagee are as shown in the preamble to this Amendment; and (iii) the interest
of Mortgagor in the Vessel is the entire 100% interest and the interest
mortgaged by the Mortgage is Mortgagor’s entire 100% interest in the Vessel.

 

(d)                                 Governing Law.  THIS AMENDMENT SHALL BE
CONSTRUED, INTERPRETED AND GOVERNED IN ACCORDANCE WITH ARTICLE IV(13) OF THE
MORTGAGE.

 

8

--------------------------------------------------------------------------------


 

(e)                                  Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument.

 

[Remainder of this page intentionally left blank]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed by each of Mortgagor
and Mortgagee as of the day and year set forth below, to be effective as of the
Effective Date.

 

 

IOC DAVENPORT, INC.,

 

an Iowa corporation,

 

as Mortgagor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

(SECOND AMENDMENT TO SHIP MORTGAGE SIGNATURE PAGE)

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT

 

STATE OF

 

COUNTY OF

 

BE IT KNOWN, that on                    , 2011, personally appeared before me,
Notary Public, duly commissioned and qualified and the undersigned authority for
the said state and county, and within my jurisdiction,
                                                                                            
(“Appearer”), who, being duly sworn, did depose, acknowledge and say:

 

That Appearer is                                                  of IOC
DAVENPORT, INC., the corporation described in and which executed the foregoing
Second Amendment to First Preferred Ship Mortgage; that by order and authority
of the Board of Directors of said corporation Appearer signed his/her name
thereto and acknowledged to me that he/she executed said Second Amendment to
First Preferred Ship Mortgage as such officer of said corporation; and that the
same is the free and voluntary act and deed of said corporation, and of
himself/herself as such officer thereof, for the uses and purposes therein
expressed, after first having been duly authorized by said corporation so to do.

 

IN WITNESS WHEREOF, Appearer has signed this Acknowledgement in the presence of
the two undersigned witnesses and me, Notary, on the day and in the month and
year first above written.

 

WITNESSES:

 

 

Name:

 

 

 

 

Name:

 

 

 

 

Name:

 

[Signature page continues on the following page.]

 

(SECOND AMENDMENT TO SHIP MORTGAGE SIGNATURE PAGE)

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as successor
Administrative Agent under that certain Credit Agreement dated July 26, 2007, as
amended

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

(SECOND AMENDMENT TO SHIP MORTGAGE SIGNATURE PAGE)

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT

 

STATE OF

 

COUNTY OF

 

BE IT KNOWN, that on                    , 2011, personally appeared before me,
Notary Public, duly commissioned and qualified and the undersigned authority for
the said state and county, and within my jurisdiction,
                                                                                            
(“Appearer”), who, being duly sworn, did depose, acknowledge and say:

 

That Appearer is                                              of Wells Fargo
Bank, National Association, the national association described in and which
executed the foregoing Second Amendment to First Preferred Ship Mortgage; that
by order and authority of the Board of Directors of said national association,
Appearer signed his/her name thereto and acknowledged to me that he/she executed
said Second Amendment to First Preferred Ship Mortgage as such officer of said
national association; and that the same is the free and voluntary act and deed
of said national association, and of himself/herself as such officer thereof,
for the uses and purposes therein expressed, after first having been duly
authorized by said national association so to do.

 

IN WITNESS WHEREOF, Appearer has signed this Acknowledgement in the presence of
the two undersigned witnesses and me, Notary, on the day and in the month and
year first above written.

 

 

WITNESSES:

 

 

Name:

 

 

 

 

 

 

Name:

 

 

 

 

Name:

 

(SECOND AMENDMENT TO SHIP MORTGAGE SIGNATURE PAGE)

 

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

ORIGINAL SUBSIDIARY GUARANTY

 

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

(together with Attachment 3 to the Second Amendment to Credit Agreement (Form of
Amended and Restated Credit Agreement) and Exhibits IV, V and VI thereto (Forms
of Term Note, Revolving Note and Swing Line Note, respectively))

 

--------------------------------------------------------------------------------


 

Attachment 1

 

EXISTING LENDERS

 

14

--------------------------------------------------------------------------------


 

Credit Suisse LoanIQ

Facility Master Account Summary

 

Report Created : Thursday, March 24, 2011

 

ISLE OF CAPRI CASINOS INC (07/07)

 

Facility : 175 MM DELAY DRAW TERM

 

Ccy : USD

 

 

 

 

 

Investor Name

 

Investor Commitment

 

ABS Loans 2007 Ltd

 

181,170.10

 

ACA CLO 2005-1Ltd

 

144,990.39

 

ACA CLO 2006-2, Ltd.

 

199,395.81

 

ACA CLO 2006-I Limited

 

144,990.39

 

ACA CLO 2007-1

 

199,395.81

 

Aimco CLO Series 2005-A

 

186,002.49

 

AIMCO CLO SERIES 2006-A

 

227,336.39

 

AMERICAN FAMILY MUTUAL INSURANCE COMPANY

 

220,423.12

 

AMMC CLO III Limited

 

527,710.27

 

AMMC CLO IV LIMITED

 

492,644.01

 

AMMC CLO V Ltd

 

356,715.43

 

AMMC CLO VI Ltd.

 

301,929.16

 

AMMC VII LIMITED

 

377,638.64

 

AMMC VIII LTD

 

896,215.20

 

Apidos Capital Management LLC AC Apidos CDO IV Ltd.

 

201,803.14

 

APIDOS CDO I

 

193,493.67

 

APIDOS CDO II

 

223,453.66

 

Apidos CDO III Ltd

 

149,858.44

 

Apidos CDO V

 

217,760.26

 

Apidos Cinco CDO

 

206,879.16

 

Apidos Quattro

 

207,018.54

 

Armstrong Loan Funding Ltd

 

181,170.07

 

Atlantis Funding LTD

 

226,462.67

 

Atrium CDO

 

198,262.63

 

ATRIUM V

 

984,353.39

 

ATRIUM VI

 

821,073.26

 

Avalon Capital Ltd 3

 

221,069.46

 

Avenue CLO II Limited

 

490,396.19

 

AVENUE CLO IV LTD

 

346,088.27

 

BANK OF AMERICA NA

 

428,408.07

 

BARCLAYS BANK PLC

 

555,339.88

 

Belhurst Clo Ltd

 

181,528.76

 

Bentham Wholesale Syndicated Loan Fund

 

602,484.47

 

BERRYSBURG INC

 

239,752.83

 

Black Diamond CLO 2005-1 Ltd

 

136,981.41

 

 

--------------------------------------------------------------------------------


 

Black Diamond CLO 2005-2 Ltd

 

1,383,343.32

 

BLACK DIAMOND CLO 2006-1 (CAYMAN) LTD

 

1,043,013.31

 

Black Diamond International Funding, Ltd

 

388,069.88

 

BLT 2009-1Ltd

 

26,008.33

 

BSA Commingled Endowment Fd LP

 

55,162.59

 

BSA Retirement Plan for Employees

 

55,162.59

 

Callidus Debt Partners CLO Fund II Ltd

 

90,771.97

 

Callidus Debt Partners CLO Fund III Ltd

 

181,543.89

 

CALLIDUS DEBT PARTNERS CLO FUND IV,LTD

 

226,929.81

 

Callidus Debt Partners CLO Fund V, Ltd.

 

90,771.99

 

Callidus Debt Partners CLO Fund VI, Ltd.

 

90,771.91

 

Callidus Debt Partners CLO Fund VII LTD

 

136,157.90

 

CANYON CAPITAL ADVISORS LLC A/C Canyon Capital CLO 2004-1 Ltd

 

637,345.71

 

Canyon Capital CLO 2006-1 LTD

 

307,560.11

 

CAPITAL ONE NA

 

579,744.42

 

CASTLE GARDEN FUNDING

 

263,963.98

 

Cent CDO 10 Limited

 

207,421.73

 

Cent CDO 12 Limited

 

235,745.27

 

Cent CDO 14 Limited

 

195,236.30

 

CENT CDO 15 LIMTIED

 

235,822.03

 

Cent CDO XI Limited

 

277,936.46

 

Centurion CDO 8 Ltd

 

311,132.59

 

CENTURION CDO 9 LIMITED

 

310,324.02

 

Centurion CDO VI

 

203,690.26

 

Centurion CDO VII Ltd

 

565,991.36

 

CHAMPLAIN CLO LTD

 

192,044.79

 

CHGO Loan Funding LTD

 

1,078,882.64

 

CIT Middle Market Loan Trust III

 

2,017,849.83

 

CITY OF HARTFORD MUNICIPAL EMPLOYEES RETIREMENT FUND

 

27,552.89

 

Columbia Strategic Income Fund

 

160,662.53

 

Columbia Strategic Income Fund Variable Series

 

5,020.70

 

Columbusnova CLO IV Ltd 2007 II

 

362,340.03

 

COMMERZBANK AG

 

1,541,874.90

 

Credit Suisse Loan Funding LLC

 

1,123,179.21

 

Credos Floating Rate Fund, LP

 

544,181.96

 

CSAM Funding I

 

410,536.67

 

Deutsche Bank AG New York Branch

 

773,472.36

 

Diversified Credit Portfolio Ltd

 

220,992.10

 

DRYDEN IX SENIOR LOAN FUND 2005 PLC

 

174,969.66

 

DRYDEN VIII-LEVERAGED LOAN CDO 2005

 

125,355.94

 

Dryden XI Leveraged Loan CDO 2006

 

309,885.20

 

Dryden XVI - Leveraged Loan CDO 2006

 

267,073.61

 

Dryden XVIII Leveraged Loan 2007 Ltd

 

163,632.13

 

Dryden XXI Leveraged Loan CDO LLC

 

258,988.55

 

DWS ENHANCED COMMODITY STRATEGY FUND

 

107,773.43

 

DWS Floating Rate Plus Fund

 

1,568,941.63

 

Eagle Creek CLO, Ltd.

 

272,960.14

 

EATON VANCE CDO IX LTD

 

110,966.46

 

Eaton Vance CDO VIII Ltd.

 

110,966.46

 

Eaton Vance Institutional Senior Loan Fund

 

1,922,248.61

 

 

--------------------------------------------------------------------------------


 

Eaton Vance Limited Duration Income Fund

 

519,544.08

 

Eaton Vance Management A/C Eaton Vance Floating Rate Income Trust

 

242,728.61

 

Eaton Vance Management A/C Short Duration Diversified Income Fund

 

88,320.53

 

Eaton Vance Medallion Floating Rate Income Portfolio

 

1,017,047.74

 

Eaton Vance Senior Floating Rate Trust

 

164,892.79

 

Eaton Vance Senior Income Trust

 

54,964.26

 

Eaton Vance VT Floating Rate Income Fund

 

264,701.90

 

Endurance CLO I Ltd

 

526,186.70

 

Fall Creek CLO Ltd

 

181,170.00

 

Flagship CLO III

 

200,035.25

 

FLAGSHIP CLO IV

 

413,262.49

 

FLAGSHIP CLO V

 

503,847.57

 

Flagship CLO VI

 

547,160.76

 

Four Corners CLO II Ltd

 

280,991.41

 

Four Points Multi-Strategy Master Fund Inc

 

16,531.73

 

Gannett Peak CLO I, Ltd.

 

640,984.78

 

Gateway CLO Ltd

 

374,216.33

 

General Electric Capital Corporation

 

3,666,401.03

 

Genesis CLO 2007-1 Ltd.

 

588,802.85

 

Genesis CLO 2007-2 LTD

 

427,941.22

 

GMAM Group Pension Trust I

 

613,347.53

 

Grayson & Co

 

3,416,526.96

 

Harbor High Yield Bond Fund

 

379,820.06

 

Harbourview CLO 2006-1

 

825,223.75

 

HIGHMARK INC

 

44,198.42

 

IBM Personal Pension Plan Tru

 

110,782.00

 

ING INTERNATIONAL II SENIOR LOANS

 

571,642.86

 

ING Prime Rate Trust

 

462,326.97

 

ING Senior Income Fund (NY)

 

125,947.63

 

INVESCO FLOATING RATE FUND

 

884,683.31

 

INVESCO FUNDS III - INVESCO US SENIOR LOAN FUND

 

326,155.58

 

Invesco Prime Income Trust

 

812,293.71

 

Invesco Van Kampen Dynamic Credit Opportunities Fund

 

655,378.77

 

INVESCO VAN KAMPEN SENIOR INCOME TRUST

 

549,507.01

 

Invesco Van Kampen Senior Loan Fund

 

439,010.95

 

Jersey Street CLO Ltd.

 

140,262.20

 

JHF II Multi Sector Bond Fund

 

298,838.44

 

JNL/PPM AMERICA FLOATING RATE INCOME FUND

 

221,564.03

 

JP Morgan Core Plus Bond Fund

 

29,309.22

 

JP Morgan High Yield Fund

 

972,678.09

 

JPMORGAN CHASE BANK NA AS TRUSTEE OF THE JPMORGAN CHASE RETIREMENT

 

100,154.88

 

JPMORGAN STRATEGIC INCOME OPPORTUNITIES FUND

 

667,280.27

 

Katonah 2007 I CLO LTD

 

271,755.17

 

Katonah IX CLO Ltd

 

328,387.76

 

Katonah VIII CLO Ltd.

 

213,806.98

 

Katonah X CLO Ltd.

 

444,875.66

 

KENTUCKY RETIREMENT SYSTEMS

 

121,403.41

 

LCM III LTD

 

60,459.87

 

LCM V LTD

 

45,540.70

 

LCM VI LTD

 

39,994.20

 

 

--------------------------------------------------------------------------------


 

Libra Global Limited

 

13,868.00

 

Loan Funding V LLC

 

54,683.41

 

Lord Abbett Invest Trust-Lord Abbett Floating Rate Fund

 

796,613.31

 

LYON CAPITAL MGT LLC A/C LCM I Limited Partnership

 

37,383.97

 

LYON CAPITAL MGT LLC A/C LCM II Limited Partnership

 

55,105.75

 

MACKAY SHIELDS CORE PLUS OPPORTUNITIES FUND LTD

 

70,782.16

 

Mackay Shields Defensive Bond Arbitrage Fund LTD

 

169,877.20

 

MACKAY SHORT DURATION ALPHA FUND

 

89,657.39

 

Madison Park Funding I LTD

 

302,628.61

 

Madison Park Funding II, Ltd.

 

447,113.26

 

MADISON PARK FUNDING III LTD

 

719,147.24

 

MADISON PARK FUNDING IV LTD

 

328,429.29

 

MADISON PARK FUNDING V LTD

 

278,944.75

 

MADISON PARK FUNDING VI LTD

 

923,881.46

 

Mainstay 130/30 High Yield Fund

 

169,877.19

 

MAPS CLO Fund I LLC

 

180,983.28

 

Marlborough Street CLO, Ltd.

 

144,004.27

 

Mcdonnell Bank Loan Select Master Fund

 

49,948.51

 

MCDONNELL LOAN OPPORTUNITY LTD

 

399,588.05

 

MET INVESTORS SERIES TRUST - MET/EATON VANCE FLOATING RATE PORTFOLIO

 

384,478.76

 

MetLife Bank National Association

 

1,358,775.74

 

METROPOLITAN LIFE INSURANCE CO

 

220,992.10

 

MUNICIPAL EMPLOYEES ANNUITY AND BENEFIT FUND OF CHICAGO (SYMPHONY)

 

55,105.77

 

NACM CLO II

 

271,755.27

 

NAUTIQUE FUNDING LTD

 

100,146.77

 

Navigator CDO 2004 Ltd

 

452,925.28

 

New York Life Insurance (Guaranteed Products)

 

122,689.11

 

New York Life Insurance Company, GP-Portable Alpha

 

141,564.32

 

Nuveen Floating Rate Income Fund

 

507,847.17

 

Nuveen Floating Rate Income Opportunity Fund

 

415,170.90

 

Nuveen Multi-Strategy Income and Growth Fund

 

488,057.20

 

Nuveen Multi-Strategy Income and Growth Fund 2

 

488,057.20

 

Nuveen Senior Income Fund

 

486,480.90

 

Ocean Trails CLO I

 

195,720.75

 

Ocean Trails CLO II

 

326,392.67

 

OCEAN TRAILS CLO III

 

328,429.29

 

Octagon Investment Partners VI Limited

 

51,797.72

 

Old Westbury Global Opp Fund

 

185,730.01

 

OLYMPIC CLO I

 

253,801.24

 

Oppenheimer Master Loan Fund LLC

 

1,987,704.93

 

Oppenheimer Senior Floating Rate Fund

 

968,952.35

 

Pacific Life Funds- PL Floating Rate Loan Fund

 

55,105.77

 

Pacific Select Fund-Floating Rate Loan Portfolio

 

858,444.19

 

PEREGRINE FIXED INCOME LP

 

330,975.54

 

Permal SCM Leveraged Loan Fund Ltd

 

110,211.57

 

Petrusse European CLO SA

 

139,342.84

 

PHOENIX CLO II, LTD

 

530,837.64

 

PHOENIX CLO III, LTD

 

377,766.26

 

PPM America Inc a/c PPM Monarch Bay Funding LLC

 

298,921.41

 

PPM GRAYHAWK CLO LTD

 

226,462.66

 

 

--------------------------------------------------------------------------------


 

Primus High Yield Bond Fund LP

 

110,496.05

 

Proassurance Casualty Company

 

90,585.27

 

PRUDENTIAL INVESTMENT MANAGEMENT INC AC Dryden VII Leveraged Loan CDO 2004

 

91,427.45

 

PUTNAM DIVERSIFIED INCOME TRUST

 

181,539.21

 

PUTNAM DIVERSIFIED INCOME (CAYMAN) MASTER FUND

 

55,735.72

 

Putnam Floating Rate Income Fund

 

389,531.89

 

PUTNAM MASTER INTERMEDIATE INCOME TRUST

 

16,802.44

 

PUTNAM PREMIER INCOME TRUST

 

40,525.73

 

Putnam Variable Trust - Putnam VT Diversified Income Fund

 

23,886.75

 

Qualcomm Global Trading, Inc.

 

1,592,054.84

 

RIVERSOURCE BOND SERIES INC - COLUMBIA F

 

738,043.48

 

RIVERSOURCE INSTITUTIONAL LEVERAGED LOAN FUND II, LP

 

41,119.52

 

RIVERSOURCE VARIABLE SERIES TRUST VARIABLE PORTFOLIO EATON VANCE FLOATING RATE
INCOME FUND

 

1,372,953.53

 

Rogerscasey Target Solutions LLC

 

55,248.03

 

Sagamore CLO Ltd.

 

59,246.09

 

San Gabriel CLO I LTD

 

417,016.91

 

Senior Debt Portfolio

 

807,152.07

 

SERVES 2006-1 LTD

 

219,293.91

 

SFR Ltd

 

270,631.57

 

Shasta CLO I

 

381,870.29

 

Sierra CLO II LTD

 

282,636.36

 

STICHTING BEWAAR BEROEPSVERVOER FOR FONDS VOOR GEMENE REKENING BEROEPSVERVOER

 

54,405.95

 

Stone Harbor Global Funds PLC - Stone Harbor Leveraged Loan Portfolio

 

219,857.07

 

STONE HARBOR LIBOR PLUS TOTAL RETURN FUND

 

11,449.01

 

Stone Harbor Sterling Core Plus Bond Fund

 

48,952.83

 

Sun America Senior Floating Rate Fund Inc

 

328,429.26

 

SYMPHONY CLO I LTD

 

659,387.09

 

Symphony CLO II, Ltd.

 

540,715.08

 

Symphony CLO III LTD

 

563,289.17

 

SYMPHONY CLO IV LTD

 

393,026.76

 

Symphony CLO V Ltd

 

416,911.76

 

Symphony CLO VI, LTD.

 

432,033.10

 

Symphony Credit Opportunities Fund LTD

 

729,974.49

 

Teachers Retirement System of Louisiana

 

341,353.40

 

Texas Prepaid Higher Education Tuition Board

 

386,024.51

 

The Leona M and Harry B Helmsley Charitable Trust

 

44,198.42

 

The Peoples Bank

 

966,240.57

 

Titanium Trading Partners, LLC

 

99,640.47

 

TRAVELERS INDEMNITY CO

 

821,073.29

 

TRUSTMARK INSURANCE COMPANY

 

54,405.41

 

UBS (UK) Pension and Life Assurance Scheme

 

19,142.57

 

US BANK NA

 

5,217,935.47

 

Veer Cash Flow CLO Ltd

 

97,261.61

 

Venture II CDO 2002 Limited

 

90,582.90

 

Venture III CDO Limited

 

126,486.71

 

Venture IV CDO Ltd

 

320,137.47

 

Venture IX CDO Limited

 

197,856.80

 

Venture V CDO Limited

 

29,656.52

 

Venture VI CDO Limited

 

26,650.13

 

Venture VII CDO Limited

 

271,611.26

 

Venture VIII CDO Limited

 

258,991.29

 

Virtus Mult-Sector Short Term Bond Fund

 

652,591.46

 

Virtus Senior Floating Rate Fund

 

207,986.62

 

Vista Leveraged Income Fund

 

90,585.07

 

VVIT VIRTUS MULTI-SECTOR FIXED INCOME SERIES

 

10,821.50

 

WELLS FARGO BANK, N.A.

 

1,302,637.61

 

WG Horizons CLO I

 

326,392.66

 

Whitehorse I Ltd

 

181,170.10

 

Whitehorse II Ltd

 

90,585.07

 

Whitehorse IV, Ltd.

 

181,170.10

 

Whitney Clo I Ltd

 

297,254.73

 

Wind River CLO I Ltd.

 

3,188,281.09

 

WM Pool - Fixed Interest Trust No. 7

 

386,736.18

 

XCEL Energy Inc Master Pension Trust

 

27,624.02

 

YORKVILLE CBNA LOAN FUNDING LLC

 

37,139.87

 

 

 

 

 

 

 

Facility Subtotal: 104,254,672.01

 

 

--------------------------------------------------------------------------------


 

Facility : 200 MM DELAYED DRAW TERM LOAN

 

Ccy : USD

 

 

 

 

 

Investor Name

 

Investor Commitment

 

ABS Loans 2007 Ltd

 

234,069.76

 

ACA CLO 2005-1Ltd

 

177,285.66

 

ACA CLO 2006-2, Ltd.

 

237,536.32

 

ACA CLO 2006-I Limited

 

177,285.66

 

ACA CLO 2007-1

 

388,316.32

 

Aimco CLO Series 2005-A

 

205,982.80

 

AIMCO CLO SERIES 2006-A

 

251,756.77

 

AMERICAN FAMILY MUTUAL INSURANCE COMPANY

 

244,105.22

 

AMMC CLO III Limited

 

662,216.28

 

AMMC CLO IV LIMITED

 

653,460.91

 

AMMC CLO V Ltd

 

463,654.39

 

AMMC CLO VI Ltd.

 

459,102.12

 

AMMC VII LIMITED

 

458,402.89

 

AMMC VIII LTD

 

1,329,574.19

 

Apidos Capital Management LLC AC Apidos CDO IV Ltd.

 

223,482.66

 

APIDOS CDO I

 

214,281.46

 

APIDOS CDO II

 

247,459.33

 

Apidos CDO III Ltd

 

165,958.09

 

Apidos CDO V

 

241,156.26

 

Apidos Cinco CDO

 

229,106.13

 

Apidos Quattro

 

229,260.45

 

Armstrong Loan Funding Ltd

 

234,069.86

 

Atlantis Funding LTD

 

292,587.42

 

Atrium CDO

 

225,417.93

 

ATRIUM V

 

1,234,155.89

 

ATRIUM VI

 

1,089,101.57

 

Avalon Capital Ltd 3

 

252,776.41

 

Avenue CLO II Limited

 

576,512.82

 

AVENUE CLO IV LTD

 

386,164.50

 

 

--------------------------------------------------------------------------------


 

BANK OF AMERICA NA

 

43,338.22

 

BARCLAYS BANK PLC

 

615,005.19

 

Belhurst Clo Ltd

 

237,733.04

 

Bentham Wholesale Syndicated Loan Fund

 

685,004.44

 

BERRYSBURG INC

 

700,643.35

 

Black Diamond CLO 2005-1 Ltd

 

285,704.15

 

Black Diamond CLO 2005-2 Ltd

 

1,749,292.06

 

BLACK DIAMOND CLO 2006-1 (CAYMAN) LTD

 

1,524,671.55

 

Black Diamond International Funding, Ltd

 

463,332.96

 

BLT 2009-1Ltd

 

52,627.11

 

Callidus Debt Partners CLO Fund II Ltd

 

117,276.29

 

Callidus Debt Partners CLO Fund III Ltd

 

234,552.75

 

CALLIDUS DEBT PARTNERS CLO FUND IV,LTD

 

293,190.96

 

Callidus Debt Partners CLO Fund V, Ltd.

 

154,971.31

 

Callidus Debt Partners CLO Fund VI, Ltd.

 

154,971.36

 

Callidus Debt Partners CLO Fund VII LTD

 

251,304.57

 

CANYON CAPITAL ADVISORS LLC A/C Canyon Capital CLO 2004-1 Ltd

 

709,563.46

 

Canyon Capital CLO 2006-1 LTD

 

344,345.94

 

CAPITAL ONE NA

 

749,023.32

 

CASTLE GARDEN FUNDING

 

391,928.43

 

Cent CDO 10 Limited

 

291,026.63

 

Cent CDO 12 Limited

 

360,410.15

 

Cent CDO 14 Limited

 

296,991.53

 

CENT CDO 15 LIMTIED

 

360,497.42

 

Cent CDO XI Limited

 

425,876.67

 

Centurion CDO 8 Ltd

 

436,539.99

 

CENTURION CDO 9 LIMITED

 

481,606.37

 

Centurion CDO VI

 

258,035.64

 

Centurion CDO VII Ltd

 

797,306.60

 

CHAMPLAIN CLO LTD

 

248,119.99

 

CHGO Loan Funding LTD

 

1,194,800.15

 

CIT Middle Market Loan Trust III

 

2,512,146.49

 

Citicorp North America Inc

 

57,105.95

 

CITY OF HARTFORD MUNICIPAL EMPLOYEES RETIREMENT FUND

 

30,513.16

 

Columbia Strategic Income Fund

 

182,667.85

 

Columbia Strategic Income Fund Variable Series

 

5,708.37

 

Columbusnova CLO IV Ltd 2007 II

 

468,139.95

 

COMMERZBANK AG

 

2,253,092.70

 

Credit Suisse Loan Funding LLC

 

538,710.67

 

Credos Floating Rate Fund, LP

 

297,280.70

 

CSAM Funding I

 

544,550.83

 

Deutsche Bank AG New York Branch

 

856,573.65

 

Diversified Credit Portfolio Ltd

 

244,735.32

 

DRYDEN IX SENIOR LOAN FUND 2005 PLC

 

193,768.28

 

DRYDEN VIII-LEVERAGED LOAN CDO 2005

 

157,517.36

 

Dryden XI Leveraged Loan CDO 2006

 

367,267.36

 

Dryden XVI - Leveraged Loan CDO 2006

 

295,765.75

 

Dryden XVIII Leveraged Loan 2007 Ltd

 

181,212.68

 

Dryden XXI Leveraged Loan CDO LLC

 

286,808.95

 

DWS ENHANCED COMMODITY STRATEGY FUND

 

123,521.62

 

 

--------------------------------------------------------------------------------


 

DWS Floating Rate Plus Fund

 

1,746,267.83

 

Eagle Creek CLO, Ltd.

 

352,664.64

 

EATON VANCE CDO IX LTD

 

143,368.14

 

Eaton Vance CDO VIII Ltd.

 

143,368.14

 

Eaton Vance Institutional Senior Loan Fund

 

2,339,714.27

 

Eaton Vance Limited Duration Income Fund

 

651,010.45

 

Eaton Vance Management A/C Eaton Vance Floating Rate Income Trust

 

321,054.69

 

Eaton Vance Management A/C Short Duration Diversified Income Fund

 

114,109.18

 

Eaton Vance Senior Floating Rate Trust

 

182,608.75

 

Eaton Vance Senior Income Trust

 

60,869.59

 

Eaton Vance VT Floating Rate Income Fund

 

308,643.45

 

Endurance CLO I Ltd

 

660,484.10

 

Fall Creek CLO Ltd

 

234,070.00

 

Flagship CLO III

 

229,882.59

 

FLAGSHIP CLO IV

 

472,410.35

 

FLAGSHIP CLO V

 

589,445.29

 

Flagship CLO VI

 

641,590.98

 

Four Corners CLO II Ltd

 

319,471.90

 

Four Points Multi-Strategy Master Fund Inc

 

18,307.89

 

Gannett Peak CLO I, Ltd.

 

1,239,923.08

 

Gateway CLO Ltd

 

483,483.60

 

General Electric Capital Corporation

 

4,823,266.57

 

Genesis CLO 2007-1 Ltd.

 

760,727.00

 

Genesis CLO 2007-2 LTD

 

567,647.24

 

GMAM Group Pension Trust I

 

712,981.50

 

Grayson & Co

 

5,280,992.22

 

Harbor High Yield Bond Fund

 

237,357.96

 

Harbourview CLO 2006-1

 

1,094,057.89

 

HIGHMARK INC

 

48,947.07

 

IBM Personal Pension Plan Tru

 

122,684.37

 

ING INTERNATIONAL II SENIOR LOANS

 

716,651.27

 

ING Prime Rate Trust

 

637,483.60

 

ING Senior Income Fund (NY)

 

273,322.72

 

INVESCO FLOATING RATE FUND

 

979,733.05

 

INVESCO FUNDS III - INVESCO US SENIOR LOAN FUND

 

216,261.48

 

Invesco Prime Income Trust

 

464,757.92

 

Invesco Van Kampen Dynamic Credit Opportunities Fund

 

580,855.10

 

INVESCO VAN KAMPEN SENIOR INCOME TRUST

 

608,544.54

 

Invesco Van Kampen Senior Loan Fund

 

486,176.88

 

Jersey Street CLO Ltd.

 

181,217.31

 

JHF II Multi Sector Bond Fund

 

330,945.44

 

JNL/PPM AMERICA FLOATING RATE INCOME FUND

 

245,368.70

 

JP Morgan Core Plus Bond Fund

 

192,693.20

 

JP Morgan High Yield Fund

 

3,071,290.52

 

JPMORGAN CHASE BANK NA AS TRUSTEE OF THE JPMORGAN CHASE RETIREMENT

 

113,872.70

 

JPMORGAN STRATEGIC INCOME OPPORTUNITIES FUND

 

971,112.66

 

Katonah 2007 I CLO LTD

 

351,104.75

 

Katonah IX CLO Ltd

 

363,669.51

 

Katonah VIII CLO Ltd.

 

236,776.17

 

Katonah X CLO Ltd.

 

534,317.37

 

 

--------------------------------------------------------------------------------


 

KENTUCKY RETIREMENT SYSTEMS

 

134,446.91

 

LCM III LTD

 

66,955.61

 

LCM V LTD

 

63,735.69

 

LCM VI LTD

 

65,188.78

 

Libra Global Limited

 

15,357.96

 

Loan Funding V LLC

 

60,558.56

 

Lord Abbett Invest Trust-Lord  Abbett Floating Rate Fund

 

905,722.37

 

LYON CAPITAL MGT LLC A/C LCM I Limited Partnership

 

62,298.34

 

LYON CAPITAL MGT LLC A/C LCM II Limited Partnership

 

61,026.28

 

MACKAY SHIELDS CORE PLUS OPPORTUNITIES FUND LTD

 

80,475.46

 

Mackay Shields Defensive Bond Arbitrage Fund LTD

 

193,141.15

 

MACKAY SHORT DURATION ALPHA FUND

 

101,935.64

 

Madison Park Funding I LTD

 

382,968.93

 

Madison Park Funding II, Ltd.

 

1,004,153.13

 

MADISON PARK FUNDING III LTD

 

890,657.55

 

MADISON PARK FUNDING IV LTD

 

435,640.67

 

MADISON PARK FUNDING V LTD

 

397,318.63

 

MADISON PARK FUNDING VI LTD

 

1,149,967.27

 

Mainstay 130/30 High Yield Fund

 

193,141.17

 

MAPS CLO Fund I LLC

 

233,828.34

 

Marlborough Street CLO, Ltd.

 

186,052.00

 

Mcdonnell Bank Loan Select Master Fund

 

56,789.77

 

MCDONNELL LOAN OPPORTUNITY LTD

 

454,318.08

 

MET INVESTORS SERIES TRUST - MET/EATON VANCE FLOATING RATE PORTFOLIO

 

442,578.28

 

MetLife Bank National Association

 

1,755,523.85

 

METROPOLITAN LIFE INSURANCE CO

 

244,735.33

 

MUNICIPAL EMPLOYEES ANNUITY AND BENEFIT FUND OF CHICAGO (SYMPHONY)

 

61,026.30

 

NACM CLO II

 

351,104.61

 

NAUTIQUE FUNDING LTD

 

118,130.43

 

Navigator CDO 2004 Ltd

 

585,174.64

 

New York Life Insurance (Guaranteed Products)

 

139,490.81

 

New York Life Insurance Company, GP-Portable Alpha

 

160,950.99

 

Nuveen Floating Rate Income Fund

 

537,760.14

 

Nuveen Floating Rate Income Opportunity Fund

 

435,132.89

 

Nuveen Multi-Strategy Income and Growth Fund

 

171,205.20

 

Nuveen Multi-Strategy Income and Growth Fund 2

 

171,205.19

 

Nuveen Senior Income Fund

 

361,759.71

 

Ocean Trails CLO I

 

222,527.89

 

Ocean Trails CLO II

 

433,325.09

 

OCEAN TRAILS CLO III

 

435,640.69

 

Octagon Investment Partners VI Limited

 

57,361.78

 

Old Westbury Global Opp Fund

 

205,681.04

 

OLYMPIC CLO I

 

297,787.00

 

Oppenheimer Master Loan Fund LLC

 

2,259,953.16

 

Oppenheimer Senior Floating Rate Fund

 

1,101,664.90

 

Pacific Life Funds- PL Floating Rate Loan Fund

 

61,026.30

 

Pacific Select Fund-Floating Rate Loan Portfolio

 

950,668.69

 

Permal SCM Leveraged Loan Fund Ltd

 

122,052.61

 

Petrusse European CLO SA

 

187,971.73

 

PHOENIX CLO II, LTD

 

677,807.53

 

 

--------------------------------------------------------------------------------


 

PHOENIX CLO III, LTD

 

518,657.99

 

PPM America Inc a/c PPM Monarch Bay Funding LLC

 

339,863.53

 

PPM GRAYHAWK CLO LTD

 

292,587.44

 

Primus High Yield Bond Fund LP

 

122,367.67

 

Proassurance Casualty Company

 

117,034.87

 

PRUDENTIAL INVESTMENT MANAGEMENT INC AC Dryden VII Leveraged Loan CDO 2004

 

125,338.65

 

PUTNAM DIVERSIFIED INCOME  TRUST

 

201,043.64

 

PUTNAM DIVERSIFIED INCOME (CAYMAN) MASTER FUND

 

61,723.92

 

Putnam Floating Rate Income Fund

 

473,342.80

 

PUTNAM MASTER INTERMEDIATE INCOME TRUST

 

18,607.68

 

PUTNAM PREMIER INCOME TRUST

 

44,879.79

 

Putnam Variable Trust - Putnam VT Diversified Income Fund

 

26,453.11

 

Qualcomm Global Trading, Inc.

 

1,903,453.45

 

RIVERSOURCE BOND SERIES INC - COLUMBIA F

 

839,130.43

 

RIVERSOURCE INSTITUTIONAL LEVERAGED LOAN FUND II, LP

 

55,323.92

 

RIVERSOURCE VARIABLE SERIES TRUST VARIABLE PORTFOLIO EATON VANCE FLOATING RATE
INCOME FUND

 

1,561,001.71

 

Rogerscasey Target Solutions LLC

 

61,183.83

 

Sagamore CLO Ltd.

 

69,885.06

 

San Gabriel CLO I LTD

 

478,539.00

 

Senior Debt Portfolio

 

1,022,595.90

 

SERVES 2006-1 LTD

 

242,854.68

 

SFR Ltd

 

349,653.13

 

Shasta CLO I

 

473,188.65

 

Sierra CLO II LTD

 

358,510.58

 

STICHTING BEWAAR BEROEPSVERVOER FOR FONDS VOOR GEMENE REKENING BEROEPSVERVOER

 

60,250.51

 

Stone Harbor Global Funds PLC - Stone Harbor Leveraged Loan Portfolio

 

243,478.34

 

STONE HARBOR LIBOR PLUS TOTAL RETURN FUND

 

12,679.08

 

Stone Harbor Sterling Core Plus Bond Fund

 

54,212.28

 

Sun America Senior Floating Rate Fund Inc

 

435,640.65

 

SYMPHONY CLO I LTD

 

1,037,364.86

 

Symphony CLO II, Ltd.

 

614,126.51

 

Symphony CLO III LTD

 

690,747.56

 

SYMPHONY CLO IV LTD

 

507,932.70

 

Symphony CLO V Ltd

 

470,933.05

 

Symphony CLO VI, LTD.

 

478,439.67

 

Symphony Credit Opportunities Fund LTD

 

457,697.28

 

Teachers Retirement System of Louisiana

 

133,671.26

 

Texas Prepaid Higher Education Tuition Board

 

122,052.61

 

The Leona M and Harry B Helmsley Charitable Trust

 

48,947.06

 

The Peoples Bank

 

585,174.80

 

Titanium Trading Partners, LLC

 

113,287.85

 

TRAVELERS INDEMNITY CO

 

1,089,102.05

 

TRUSTMARK INSURANCE COMPANY

 

60,250.67

 

UBS (UK) Pension and Life Assurance Scheme

 

21,199.22

 

US BANK NA

 

344,653.92

 

Veer Cash Flow CLO Ltd

 

116,124.78

 

Venture II CDO 2002 Limited

 

117,033.44

 

Venture III CDO Limited

 

173,511.28

 

Venture IV CDO Ltd

 

377,132.65

 

Venture IX CDO Limited

 

221,609.55

 

Venture V CDO Limited

 

57,920.00

 

Venture VI CDO Limited

 

54,589.61

 

Venture VII CDO Limited

 

337,170.24

 

Venture VIII CDO Limited

 

339,913.84

 

Virtus Mult-Sector Short Term Bond Fund

 

741,974.64

 

Virtus Senior Floating Rate Fund

 

236,473.80

 

Vista Leveraged Income Fund

 

117,034.91

 

VVIT VIRTUS MULTI-SECTOR FIXED INCOME SERIES

 

12,303.71

 

WELLS FARGO BANK, N.A.

 

1,872,464.99

 

WG Horizons CLO I

 

433,325.08

 

Whitehorse I Ltd

 

234,069.95

 

Whitehorse II Ltd

 

117,034.96

 

Whitehorse IV, Ltd.

 

234,069.95

 

Whitney Clo I Ltd

 

1,031,953.67

 

Wind River CLO I Ltd.

 

1,368,883.12

 

WM Pool - Fixed Interest Trust No. 7

 

428,286.86

 

XCEL Energy Inc Master Pension Trust

 

30,591.92

 

YORKVILLE CBNA LOAN FUNDING LLC

 

47,984.33

 

 

 

 

 

 

 

Facility Subtotal: 118,534,030.64

 

 

--------------------------------------------------------------------------------


 

Facility : INITIAL TERM LOAN

 

Ccy : USD

 

 

 

 

 

Investor Name

 

Investor Commitment

 

ABS Loans 2007 Ltd

 

587,932.85

 

ACA CLO 2005-1Ltd

 

445,303.12

 

ACA CLO 2006-2, Ltd.

 

596,639.81

 

ACA CLO 2006-I Limited

 

445,303.12

 

ACA CLO 2007-1

 

975,366.62

 

Aimco CLO Series 2005-A

 

517,384.35

 

AIMCO CLO SERIES 2006-A

 

632,358.61

 

AMERICAN FAMILY MUTUAL INSURANCE COMPANY

 

613,139.59

 

AMMC CLO III Limited

 

1,655,540.90

 

AMMC CLO IV LIMITED

 

1,633,652.62

 

AMMC CLO V Ltd

 

1,159,136.23

 

AMMC CLO VI Ltd.

 

1,147,755.46

 

AMMC VII LIMITED

 

1,146,007.32

 

AMMC VIII LTD

 

3,323,934.13

 

Apidos Capital Management LLC AC Apidos CDO IV Ltd.

 

561,340.19

 

APIDOS CDO I

 

538,228.73

 

APIDOS CDO II

 

621,564.36

 

Apidos CDO III Ltd

 

416,850.87

 

Apidos CDO V

 

605,732.42

 

Apidos Cinco CDO

 

575,465.10

 

Apidos Quattro

 

575,852.74

 

Armstrong Loan Funding Ltd

 

587,932.88

 

Atlantis Funding LTD

 

110,237.32

 

Atrium CDO

 

563,544.79

 

ATRIUM V

 

3,022,186.34

 

ATRIUM VI

 

2,722,754.27

 

 

--------------------------------------------------------------------------------


 

Avalon Capital Ltd 3

 

634,919.74

 

Avenue CLO II Limited

 

1,448,075.67

 

AVENUE CLO IV LTD

 

969,961.85

 

BANK OF AMERICA NA

 

503,979.51

 

BARCLAYS BANK PLC

 

1,544,760.20

 

Belhurst Clo Ltd

 

597,134.13

 

Bentham Wholesale Syndicated Loan Fund

 

1,712,511.09

 

BERRYSBURG INC

 

1,250,840.66

 

Big Sky III Senior Loan Trust

 

499,742.96

 

Black Diamond CLO 2005-1 Ltd

 

717,627.12

 

Black Diamond CLO 2005-2 Ltd

 

4,393,843.34

 

BLACK DIAMOND CLO 2006-1 (CAYMAN) LTD

 

3,829,645.81

 

Black Diamond International Funding, Ltd

 

1,163,792.35

 

BLT 2009-1Ltd

 

132,187.92

 

BSA Commingled Endowment Fd LP

 

107,687.59

 

BSA Retirement Plan for Employees

 

161,531.39

 

Callidus Debt Partners CLO Fund II Ltd

 

294,572.96

 

Callidus Debt Partners CLO Fund III Ltd

 

589,145.85

 

CALLIDUS DEBT PARTNERS CLO FUND IV,LTD

 

736,432.29

 

Callidus Debt Partners CLO Fund V, Ltd.

 

389,254.66

 

Callidus Debt Partners CLO Fund VI, Ltd.

 

389,254.65

 

Callidus Debt Partners CLO Fund VII LTD

 

631,222.77

 

CANYON CAPITAL ADVISORS LLC A/C Canyon Capital CLO 2004-1 Ltd

 

1,782,270.20

 

Canyon Capital CLO 2006-1 LTD

 

864,922.69

 

CAPITAL ONE NA

 

1,881,385.33

 

CASTLE GARDEN FUNDING

 

916,419.02

 

Cent CDO 10 Limited

 

767,207.97

 

Cent CDO 12 Limited

 

973,701.25

 

Cent CDO 14 Limited

 

801,940.92

 

CENT CDO 15 LIMTIED

 

973,919.42

 

Cent CDO XI Limited

 

1,152,913.03

 

Centurion CDO 8 Ltd

 

1,150,811.98

 

CENTURION CDO 9 LIMITED

 

1,309,726.38

 

Centurion CDO VI

 

645,089.11

 

Centurion CDO VII Ltd

 

2,105,583.78

 

CHAMPLAIN CLO LTD

 

623,223.62

 

CHGO Loan Funding LTD

 

3,001,080.45

 

CIT Middle Market Loan Trust III

 

6,309,969.29

 

Citicorp North America Inc

 

413,768.69

 

CITY OF HARTFORD MUNICIPAL EMPLOYEES RETIREMENT FUND

 

76,642.44

 

Columbia Strategic Income Fund

 

456,669.62

 

Columbia Strategic Income Fund Variable Series

 

14,270.93

 

Columbusnova CLO IV Ltd 2007 II

 

1,175,865.73

 

COMMERZBANK AG

 

5,535,430.88

 

Credit Suisse Loan Funding LLC

 

1,470,875.16

 

Credos Floating Rate Fund, LP

 

746,512.44

 

CSAM Funding I

 

1,361,377.17

 

Deutsche Bank AG New York Branch

 

2,151,528.00

 

Diversified Credit Portfolio Ltd

 

614,722.29

 

DRYDEN IX SENIOR LOAN FUND 2005 PLC

 

486,704.06

 

 

--------------------------------------------------------------------------------


 

DRYDEN VIII-LEVERAGED LOAN CDO 2005

 

395,649.43

 

Dryden XI Leveraged Loan CDO 2006

 

922,496.04

 

Dryden XVI - Leveraged Loan CDO 2006

 

742,899.72

 

Dryden XVIII Leveraged Loan 2007 Ltd

 

455,167.07

 

Dryden XXI Leveraged Loan CDO LLC

 

720,402.14

 

DWS ENHANCED COMMODITY STRATEGY FUND

 

310,259.64

 

DWS Floating Rate Plus Fund

 

4,386,247.63

 

Eagle Creek CLO, Ltd.

 

885,817.32

 

EATON VANCE CDO IX LTD

 

360,108.79

 

Eaton Vance CDO VIII Ltd.

 

360,108.79

 

Eaton Vance Institutional Senior Loan Fund

 

5,876,857.56

 

Eaton Vance Limited Duration Income Fund

 

1,635,197.59

 

Eaton Vance Management A/C Eaton Vance Floating Rate Income Trust

 

806,419.41

 

Eaton Vance Management A/C Short Duration Diversified Income Fund

 

286,617.10

 

Eaton Vance Senior Floating Rate Trust

 

458,673.75

 

Eaton Vance Senior Income Trust

 

152,891.25

 

Eaton Vance VT Floating Rate Income Fund

 

775,244.49

 

Endurance CLO I Ltd

 

1,651,210.31

 

Fall Creek CLO Ltd

 

587,932.83

 

Flagship CLO III

 

577,415.37

 

FLAGSHIP CLO IV

 

1,186,592.77

 

FLAGSHIP CLO V

 

1,480,559.21

 

Flagship CLO VI

 

1,611,537.97

 

Four Corners CLO II Ltd

 

798,679.81

 

Four Points Multi-Strategy Master Fund Inc

 

45,985.46

 

Gannett Peak CLO I, Ltd.

 

3,671,491.89

 

Gateway CLO Ltd

 

1,214,406.24

 

General Electric Capital Corporation

 

12,094,914.24

 

Genesis CLO 2007-1 Ltd.

 

1,910,781.86

 

Genesis CLO 2007-2 LTD

 

1,419,117.42

 

GMAM Group Pension Trust I

 

1,790,085.54

 

Grayson & Co

 

12,936,179.54

 

Harbor High Yield Bond Fund

 

596,191.93

 

Harbourview CLO 2006-1

 

2,735,144.72

 

HIGHMARK INC

 

122,944.46

 

IBM Personal Pension Plan Tru

 

308,156.60

 

Illinois State Board of Investment

 

491,094.18

 

ING INTERNATIONAL II SENIOR LOANS

 

1,800,073.04

 

ING Prime Rate Trust

 

1,601,220.97

 

ING Senior Income Fund (NY)

 

686,527.43

 

INVESCO FLOATING RATE FUND

 

2,460,877.75

 

INVESCO FUNDS III - INVESCO US SENIOR LOAN FUND

 

543,202.08

 

Invesco Prime Income Trust

 

1,167,371.36

 

Invesco Van Kampen Dynamic Credit Opportunities Fund

 

1,458,982.52

 

INVESCO VAN KAMPEN SENIOR INCOME TRUST

 

1,528,532.48

 

Invesco Van Kampen Senior Loan Fund

 

1,221,171.34

 

Jersey Street CLO Ltd.

 

455,178.75

 

JHF II Multi Sector Bond Fund

 

831,263.47

 

JNL/PPM AMERICA FLOATING RATE INCOME FUND

 

616,313.18

 

JP Morgan Core Plus Bond Fund

 

277,026.96

 

 

--------------------------------------------------------------------------------


 

JP Morgan High Yield Fund

 

5,153,515.03

 

JPMORGAN CHASE BANK NA AS TRUSTEE OF THE JPMORGAN CHASE RETIREMENT

 

284,681.76

 

JPMORGAN STRATEGIC INCOME OPPORTUNITIES FUND

 

1,957,803.11

 

Katonah 2007 I CLO LTD

 

881,899.37

 

Katonah IX CLO Ltd

 

913,459.24

 

KATONAH VII LTD

 

543,661.84

 

Katonah VIII CLO Ltd.

 

1,138,392.47

 

Katonah X CLO Ltd.

 

1,342,089.84

 

KENTUCKY RETIREMENT SYSTEMS

 

337,701.58

 

LCM III LTD

 

168,178.04

 

LCM V LTD

 

160,090.42

 

LCM VI LTD

 

163,740.42

 

Libra Global Limited

 

38,575.90

 

Loan Funding V LLC

 

152,110.00

 

Lord Abbett Invest Trust-Lord  Abbett Floating Rate Fund

 

2,264,305.92

 

LYON CAPITAL MGT LLC A/C LCM I Limited Partnership

 

156,480.00

 

LYON CAPITAL MGT LLC A/C LCM II Limited Partnership

 

153,284.83

 

MACKAY SHIELDS CORE PLUS OPPORTUNITIES FUND LTD

 

201,188.80

 

Mackay Shields Defensive Bond Arbitrage Fund LTD

 

482,853.04

 

MACKAY SHORT DURATION ALPHA FUND

 

254,839.13

 

Madison Park Funding I LTD

 

957,422.66

 

Madison Park Funding II, Ltd.

 

2,510,382.86

 

MADISON PARK FUNDING III LTD

 

2,225,573.53

 

MADISON PARK FUNDING IV LTD

 

1,089,101.67

 

MADISON PARK FUNDING V LTD

 

1,176,903.85

 

MADISON PARK FUNDING VI LTD

 

2,874,918.01

 

Mainstay 130/30 High Yield Fund

 

482,853.01

 

MAPS CLO Fund I LLC

 

587,326.44

 

Marlborough Street CLO, Ltd.

 

467,322.46

 

Mcdonnell Bank Loan Select Master Fund

 

141,974.40

 

MCDONNELL LOAN OPPORTUNITY LTD

 

1,135,795.21

 

MET INVESTORS SERIES TRUST - MET/EATON VANCE FLOATING RATE PORTFOLIO

 

1,111,661.04

 

MetLife Bank National Association

 

4,409,496.74

 

METROPOLITAN LIFE INSURANCE CO

 

614,722.28

 

MUNICIPAL EMPLOYEES ANNUITY AND BENEFIT FUND OF CHICAGO (SYMPHONY)

 

153,284.90

 

NACM CLO II

 

881,899.41

 

NAUTIQUE FUNDING LTD

 

296,718.07

 

Navigator CDO 2004 Ltd

 

1,469,832.16

 

New York Life Insurance (Guaranteed Products)

 

348,727.13

 

New York Life Insurance Company, GP-Portable Alpha

 

402,377.46

 

Nuveen Floating Rate Income Fund

 

1,328,960.81

 

Nuveen Floating Rate Income Opportunity Fund

 

1,071,183.32

 

Nuveen Multi-Strategy Income and Growth Fund

 

430,030.36

 

Nuveen Multi-Strategy Income and Growth Fund 2

 

430,030.36

 

Nuveen Senior Income Fund

 

722,721.12

 

Ocean Trails CLO I

 

556,319.68

 

Ocean Trails CLO II

 

1,083,312.71

 

OCEAN TRAILS CLO III

 

1,089,101.67

 

Octagon Investment Partners VI Limited

 

144,080.42

 

Old Westbury Global Opp Fund

 

516,626.37

 

 

--------------------------------------------------------------------------------


 

OLYMPIC CLO I

 

1,013,085.21

 

Oppenheimer Master Loan Fund LLC

 

5,649,882.91

 

Oppenheimer Senior Floating Rate Fund

 

2,754,162.25

 

Pacific Life Funds- PL Floating Rate Loan Fund

 

153,284.90

 

Pacific Select Fund-Floating Rate Loan Portfolio

 

2,387,874.36

 

Permal SCM Leveraged Loan Fund Ltd

 

306,569.79

 

Petrusse European CLO SA

 

472,144.35

 

PHOENIX CLO II, LTD

 

1,702,506.23

 

PHOENIX CLO III, LTD

 

1,302,757.00

 

PPM America Inc a/c PPM Monarch Bay Funding LLC

 

849,658.81

 

PPM GRAYHAWK CLO LTD

 

734,916.01

 

Primus High Yield Bond Fund LP

 

307,361.14

 

Proassurance Casualty Company

 

293,966.31

 

PRUDENTIAL INVESTMENT MANAGEMENT INC AC Dryden VII Leveraged Loan CDO 2004

 

314,823.42

 

PUTNAM DIVERSIFIED INCOME  TRUST

 

504,978.21

 

PUTNAM DIVERSIFIED INCOME (CAYMAN) MASTER FUND

 

155,037.17

 

Putnam Floating Rate Income Fund

 

1,188,934.73

 

PUTNAM MASTER INTERMEDIATE INCOME TRUST

 

46,738.48

 

PUTNAM PREMIER INCOME TRUST

 

112,728.33

 

Putnam Variable Trust - Putnam VT Diversified Income Fund

 

66,444.49

 

Qualcomm Global Trading, Inc.

 

4,758,634.49

 

RIVERSOURCE BOND SERIES INC - COLUMBIA F

 

2,097,826.08

 

RIVERSOURCE INSTITUTIONAL LEVERAGED LOAN FUND II, LP

 

128,041.55

 

RIVERSOURCE VARIABLE SERIES TRUST VARIABLE PORTFOLIO EATON VANCE FLOATING RATE
INCOME FUND

 

3,902,504.11

 

Rogerscasey Target Solutions LLC

 

153,680.57

 

Sagamore CLO Ltd.

 

175,536.20

 

San Gabriel CLO I LTD

 

1,201,987.07

 

Senior Debt Portfolio

 

2,568,541.03

 

SERVES 2006-1 LTD

 

609,998.50

 

SFR Ltd

 

878,252.92

 

Shasta CLO I

 

1,302,702.23

 

Sierra CLO II LTD

 

900,501.16

 

STICHTING BEWAAR BEROEPSVERVOER FOR FONDS VOOR GEMENE REKENING BEROEPSVERVOER

 

151,336.29

 

Stone Harbor Global Funds PLC - Stone Harbor Leveraged Loan Portfolio

 

611,565.00

 

STONE HARBOR LIBOR PLUS TOTAL RETURN FUND

 

31,847.11

 

Stone Harbor Sterling Core Plus Bond Fund

 

136,169.56

 

Sun America Senior Floating Rate Fund Inc

 

1,089,101.74

 

SYMPHONY CLO I LTD

 

2,605,637.88

 

Symphony CLO II, Ltd.

 

1,533,842.47

 

Symphony CLO III LTD

 

1,735,008.56

 

SYMPHONY CLO IV LTD

 

1,275,817.27

 

Symphony CLO V Ltd

 

1,182,882.05

 

Symphony CLO VI, LTD.

 

1,201,737.17

 

Symphony Credit Opportunities Fund LTD

 

839,734.06

 

Tavitian Foundation Inc

 

80,765.69

 

Teachers Retirement System of Louisiana

 

335,753.38

 

Texas Prepaid Higher Education Tuition Board

 

306,569.79

 

The Leona M and Harry B Helmsley Charitable Trust

 

122,944.46

 

The Peoples Bank

 

1,469,832.00

 

Titanium Trading Partners, LLC

 

283,219.62

 

 

--------------------------------------------------------------------------------


 

TRAVELERS INDEMNITY CO

 

2,722,753.81

 

TRUSTMARK INSURANCE COMPANY

 

151,336.69

 

UBS (UK) Pension and Life Assurance Scheme

 

53,247.88

 

US BANK NA

 

865,695.72

 

Veer Cash Flow CLO Ltd

 

291,680.24

 

Venture II CDO 2002 Limited

 

293,969.85

 

Venture III CDO Limited

 

435,822.88

 

Venture IV CDO Ltd

 

1,103,538.10

 

Venture IX CDO Limited

 

641,989.41

 

Venture V CDO Limited

 

145,482.56

 

Venture VI CDO Limited

 

137,117.33

 

Venture VII CDO Limited

 

925,029.93

 

Venture VIII CDO Limited

 

931,921.41

 

Virtus Mult-Sector Short Term Bond Fund

 

1,854,936.04

 

Virtus Senior Floating Rate Fund

 

591,184.47

 

Vista Leveraged Income Fund

 

293,966.46

 

VVIT VIRTUS MULTI-SECTOR FIXED INCOME SERIES

 

30,759.22

 

Waterfront CLO 2007-1, Ltd

 

412,467.51

 

WELLS FARGO BANK, N.A.

 

4,672,894.70

 

WG Horizons CLO I

 

1,083,312.71

 

Whitehorse I Ltd

 

587,932.78

 

Whitehorse II Ltd

 

293,966.40

 

Whitehorse IV, Ltd.

 

587,932.77

 

Whitney Clo I Ltd

 

1,239,990.02

 

Wind River CLO I Ltd.

 

3,422,206.42

 

WM Pool - Fixed Interest Trust No. 7

 

1,264,217.27

 

XCEL Energy Inc Master Pension Trust

 

76,840.28

 

YORKVILLE CBNA LOAN FUNDING LLC

 

120,526.23

 

 

 

 

 

 

 

Facility Subtotal: 296,335,076.55

 

 

--------------------------------------------------------------------------------


 

Facility : REVOLVER

 

Ccy : USD

 

 

 

 

 

Investor Name

 

Investor Commitment

 

Avalon Capital Ltd 3

 

1,776,315.79

 

BANK OF SCOTLAND PLC

 

11,842,105.26

 

Belhurst Clo Ltd

 

1,578,947.37

 

CAPITAL ONE NA

 

14,684,210.53

 

Centurion CDO VI

 

1,578,947.37

 

CHAMPLAIN CLO LTD

 

789,473.68

 

CIBC Inc.

 

35,526,315.79

 

CIT GROUP SECURITIES (UK) LIMITED AC CIT LENDING SERVICE CORPORATION

 

5,842,105.26

 

COMERICA WEST INCORPORATED

 

3,947,368.42

 

COMMERZBANK AG

 

27,631,578.95

 

CREDIT SUISSE  AG

 

31,578,947.37

 

Deutsche Bank Trust Company Americas

 

39,473,684.21

 

General Electric Capital Corporation

 

7,894,736.84

 

Hudson Canyon Funding II Ltd

 

1,578,947.37

 

Limerock CLO I

 

1,776,315.79

 

LOAN FUNDING IX LLC

 

789,473.68

 

NAUTIQUE FUNDING LTD

 

1,776,315.79

 

PNC BANK NA

 

19,736,842.11

 

Sagamore CLO Ltd.

 

789,473.68

 

Saratoga CLO I Limited

 

1,578,947.37

 

SOCIETE GENERALE

 

19,736,842.11

 

Sovereign Bank Boston

 

15,789,473.68

 

SYMPHONY CLO IV LTD

 

1,578,947.37

 

Symphony CLO V Ltd

 

789,473.68

 

Symphony CLO VI, LTD.

 

1,578,947.37

 

The Peoples Bank

 

11,052,631.58

 

US BANK NA

 

39,473,684.21

 

WASATCH CLO LTD

 

1,776,315.79

 

WELLS FARGO BANK, N.A.

 

71,052,631.58

 

 

 

 

 

 

 

Facility Subtotal: 375,000,000.00

 

 

--------------------------------------------------------------------------------


 

Attachment 2

 

FORM OF AMENDED AND RESTATED CREDIT AGREEMENT

 

15

--------------------------------------------------------------------------------


 

Attachment 2

 

$800,000,000

 

AMENDED AND RESTATED

CREDIT AGREEMENT

 

DATED AS OF MARCH 25, 2011

 

AMONG

 

ISLE OF CAPRI CASINOS, INC.,
as Borrower,

 

THE LENDERS LISTED HEREIN,
as Lenders,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Issuing Bank and Swing Line Lender,

 

and

 

WELLS FARGO SECURITIES, LLC,

CREDIT SUISSE SECURITIES (USA) LLC

and

DEUTSCHE BANK SECURITIES INC.
as Joint Lead Arrangers and Joint Bookrunners,

 

and

 

CREDIT SUISSE SECURITIES (USA) LLC,

and

DEUTSCHE BANK SECURITIES INC.
as Syndication Agents

 

and

 

COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES

and

U.S. BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS

1

 

 

 

1.1.

Certain Defined Terms

1

1.2.

Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement

40

1.3.

Other Definitional Provisions and Rules of Construction

41

 

 

 

SECTION 2.

AMOUNTS AND TERMS OF COMMITMENTS AND LOANS

42

 

 

 

2.1.

Commitments; Making of Loans; the Register; Notes

42

2.2.

Interest on the Loans

52

2.3.

Fees

58

2.4.

Repayments, Prepayments and Reductions in Loans and Revolving Loan Commitments;
General Provisions Regarding Payments; Application of Proceeds of Collateral and
Payments Under Subsidiary Guaranty

59

2.5.

Use of Proceeds

67

2.6.

Special Provisions Governing LIBOR Loans

68

2.7.

Increased Costs; Taxes; Capital Adequacy

70

2.8.

Obligation of Lenders and Issuing Banks to Mitigate; Replacement of Lender

75

 

 

 

SECTION 3.

LETTERS OF CREDIT

79

 

 

 

3.1.

Issuance of Letters of Credit and Lenders’ Purchase of Participations Therein

79

3.2.

Letter of Credit Fees

82

3.3.

Drawings and Reimbursement of Amounts Paid Under Letters of Credit

82

3.4.

Obligations Absolute

85

3.5.

Indemnification; Nature of Issuing Banks’ Duties

86

 

 

 

SECTION 4.

CONDITIONS TO LOANS AND LETTERS OF CREDIT

88

 

 

 

4.1.

Conditions to Term Loans, Revolving Loans and Swing Line Loans

88

4.2.

Conditions to All Loans

96

4.3.

Conditions to Letters of Credit

97

 

 

 

SECTION 5.

BORROWER’S REPRESENTATIONS AND WARRANTIES

97

 

 

 

5.1.

Organization, Powers, Qualification, Good Standing, Business and Subsidiaries

97

5.2.

Authorization of Borrowing, etc.

98

5.3.

Financial Condition

100

5.4.

No Material Adverse Change; No Restricted Junior Payments

101

5.5.

Title to Properties; Liens; Real Property

101

5.6.

Litigation; Adverse Facts

102

5.7.

Payment of Taxes

103

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

5.8.

Performance of Agreements; Materially Adverse Agreements; Material Contracts

103

5.9.

Governmental Regulation

103

5.10.

Securities Activities

104

5.11.

Employee Benefit Plans

104

5.12.

Certain Fees

104

5.13.

Environmental Protection

105

5.14.

Employee Matters

105

5.15.

Solvency

106

5.16.

Matters Relating to Collateral

106

5.17.

Disclosure

107

5.18.

Mortgage Taxes

108

5.19.

Foreign Assets Control Regulations

108

 

 

 

SECTION 6.

BORROWER’S AFFIRMATIVE COVENANTS

109

 

 

 

6.1.

Financial Statements and Other Reports

109

6.2.

Corporate Existence, Etc.

114

6.3.

Payment of Taxes and Claims; Tax Consolidation

115

6.4.

Maintenance of Properties; Insurance

115

6.5.

Inspection Rights

117

6.6.

Compliance with Laws, Etc.; Maintenance of Gaming and Liquor Licenses

118

6.7.

Environmental Review and Investigation, Disclosure, Etc.; Borrower’s Actions
Regarding Hazardous Materials Activities, Environmental Claims and Violations of
Environmental Laws

118

6.8.

Execution of Subsidiary Guaranty and Personal Property Collateral Documents by
Certain Subsidiaries and Future Subsidiaries

121

6.9.

Conforming Leasehold Interests; Matters Relating to Additional Real Property
Collateral; Additional Ship Mortgages

121

6.10.

Deposit Accounts, Securities Accounts and Cash Management Systems

122

6.11.

Interest Rate Protection

123

6.12.

Intentionally Omitted

123

6.13.

Ratings

123

6.14.

Specified Unrestricted Subsidiaries

124

6.15.

Post-Closing Matters

124

 

 

 

SECTION 7.

BORROWER’S NEGATIVE COVENANTS

124

 

 

 

7.1.

Indebtedness

124

7.2.

Liens and Related Matters

127

7.3.

Investments

129

7.4.

Contingent Obligations

131

7.5.

Restricted Junior Payments

132

7.6.

Financial Covenants

133

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

7.7.

Restriction on Fundamental Changes; Asset Sales and Permitted Acquisitions

134

7.8.

Consolidated Capital Expenditures

136

7.9.

Fiscal Year

137

7.10.

Sales and Lease-Backs

137

7.11.

Sale or Discount of Receivables

138

7.12.

Transactions with Shareholders and Affiliates

138

7.13.

Disposal of Subsidiary Stock

138

7.14.

Conduct of Business

138

7.15.

Amendments of Documents Relating to Subordinated Indebtedness; Designation of
“Designated Senior Indebtedness”

138

 

 

 

SECTION 8.

EVENTS OF DEFAULT

139

 

 

 

8.1.

Failure to Make Payments When Due

139

8.2.

Default in Other Agreements

139

8.3.

Breach of Certain Covenants

140

8.4.

Breach of Warranty

140

8.5.

Other Defaults Under Loan Documents

140

8.6.

Involuntary Bankruptcy; Appointment of Receiver, etc.

140

8.7.

Voluntary Bankruptcy; Appointment of Receiver, Etc.

141

8.8.

Judgments and Attachments

141

8.9.

Dissolution

141

8.10.

Employee Benefit Plans

141

8.11.

Change of Control

142

8.12.

Invalidity of Subsidiary Guaranty; Failure of Security; Repudiation of
Obligations

142

8.13.

Loss of Gaming Licenses

142

 

 

 

SECTION 9.

ADMINISTRATIVE AGENT

143

 

 

 

9.1.

Appointment

143

9.2.

Powers and Duties; General Immunity

144

9.3.

Representations and Warranties; No Responsibility for Appraisal of
Creditworthiness

146

9.4.

Right to Indemnity

147

9.5.

Successor Administrative Agent and Swing Line Lender

147

9.6.

Collateral Documents and Guaranties

148

9.7.

Joint Lead Arrangers and Joint Bookrunners

149

9.8.

Administrative Agent May File Proofs of Claim

149

9.9.

Withholding Tax

150

 

 

 

SECTION 10.

MISCELLANEOUS

150

 

 

 

10.1.

Assignments and Participations in Loans and Letters of Credit

150

10.2.

Expenses

155

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

10.3.

Indemnity; Waiver

155

10.4.

Set-Off; Security Interest in Accounts

157

10.5.

Ratable Sharing

157

10.6.

Amendments and Waivers

158

10.7.

Independence of Covenants

160

10.8.

Notices; Effectiveness of Signatures

160

10.9.

Survival of Representations, Warranties and Agreements

162

10.10.

Failure or Indulgence Not Waiver; Remedies Cumulative

162

10.11.

Marshalling; Payments Set Aside

162

10.12.

Severability

162

10.13.

Obligations Several; Independent Nature of Lenders’ Rights

163

10.14.

Headings

163

10.15.

Applicable Law

163

10.16.

Successors and Assigns

163

10.17.

Consent to Jurisdiction and Service of Process

163

10.18.

Waiver of Jury Trial

164

10.19.

Confidentiality

165

10.20.

Joint Bookrunners and Joint Lead Arrangers

166

10.21.

Counterparts; Effectiveness

166

10.22.

Gaming Laws

166

10.23.

USA Patriot Act

166

10.24.

Release of Security Interest or Guaranty

166

10.25.

Construction of Agreement; Nature of Relationship

167

10.26.

Designated Senior Indebtedness

167

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

I

 

FORM OF NOTICE OF BORROWING

 

 

 

II

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

 

 

III

 

FORM OF NOTICE OF ISSUANCE OF LETTER OF CREDIT

 

 

 

IV

 

FORM OF TERM NOTE

 

 

 

V

 

FORM OF REVOLVING NOTE

 

 

 

VI

 

FORM OF SWING LINE NOTE

 

 

 

VII

 

FORM OF COMPLIANCE CERTIFICATE

 

 

 

VIII

 

FORM OF OPINION OF COUNSEL TO LOAN PARTIES

 

 

 

IX

 

FORM OF ASSIGNMENT AGREEMENT

 

 

 

X

 

FORM OF SOLVENCY CERTIFICATE

 

 

 

XI

 

FORM OF SUBSIDIARY GUARANTY

 

 

 

XII

 

FORM OF SECURITY AGREEMENT

 

 

 

XIII

 

FORM OF MORTGAGE

 

 

 

XIV-A

 

FORM OF DEPOSIT ACCOUNT CONTROL AGREEMENT

 

 

 

XIV-B

 

FORM OF SECURITIES ACCOUNT CONTROL AGREEMENT

 

 

 

XV-A

 

FORM OF INSTRUMENT OF JOINDER

 

 

 

XV-B

 

FORM OF NOTICE TO LENDERS

 

 

 

XV-C

 

FORM OF OFFICER’S CERTIFICATE

 

 

 

XVI

 

FORM OF ENVIRONMENTAL INDEMNITY AGREEMENT

 

 

 

XVII

 

FORM OF CERTIFICATE RE NON-DOMESTIC BANK STATUS

 

v

--------------------------------------------------------------------------------


 

SCHEDULES

 

1.1(a)

 

EXISTING LETTER OF CREDIT

 

 

 

1.1(c)

 

RESTATEMENT EFFECTIVE DATE COMMITMENTS

 

 

 

4.1F

 

INTENTIONALLY OMITTED

 

 

 

4.1H

 

RESTATEMENT EFFECTIVE DATE MORTGAGED PROPERTIES

 

 

 

4.1M

 

SHIP MORTGAGES

 

 

 

5.1

 

CORPORATE AND CAPITAL STRUCTURE, MANAGEMENT, AND RESTRICTED AND UNRESTRICTED
SUBSIDIARIES OF BORROWER

 

 

 

5.2C

 

GOVERNMENTAL CONSENTS

 

 

 

5.5

 

REAL PROPERTY

 

 

 

5.8

 

MATERIAL CONTRACTS

 

 

 

5.11

 

CERTAIN EMPLOYEE BENEFIT PLANS

 

 

 

5.14

 

COLLECTIVE BARGAINING AGREEMENTS

 

 

 

6.10

 

DEPOSIT AND SECURITIES ACCOUNTS

 

 

 

6.15

 

POST CLOSING MATTERS

 

 

 

7.1

 

CERTAIN EXISTING INDEBTEDNESS AND CAPITAL LEASES

 

 

 

7.2

 

CERTAIN EXISTING LIENS

 

 

 

7.3

 

CERTAIN EXISTING INVESTMENTS

 

 

 

7.4

 

CERTAIN EXISTING CONTINGENT OBLIGATIONS

 

vi

--------------------------------------------------------------------------------


 

ISLE OF CAPRI CASINOS, INC.

 

$800,000,000
AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT is dated as of March 25, 2011 and
entered into by and among ISLE OF CAPRI CASINOS, INC., a Delaware corporation
(the “Borrower”), THE FINANCIAL INSTITUTIONS PARTY FROM TIME TO TIME HERETO as
lenders (each individually referred to herein as a “Lender” and collectively as
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as swing
line lender (in such capacity, the “Swing Line Lender”), Wells Fargo, as
successor to Credit Suisse AG, Cayman Islands Branch, as agent for the Lenders
(in such capacity, the “Administrative Agent”) and as an issuing lender with
respect to Letters of Credit (in such capacity, the “Issuing Bank”),  and WELLS
FARGO SECURITIES, LLC, CREDIT SUISSE SECURITIES (USA) LLC and DEUTSCHE BANK
SECURITIES INC., as joint lead arrangers (in such capacity, the “Joint Lead
Arrangers”) and as joint bookrunners (in such capacity, the “Joint
Bookrunners”). CREDIT SUISSE SECURITIES (USA) LLC and DEUTSCHE BANK SECURITIES
INC. have been given the title of syndication agents in connection with this
Agreement. COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES, and U.S. BANK,
NATIONAL ASSOCIATION have been given the title of co-documentation agents in
connection with this Agreement.

 

R E C I T A L S

 

WHEREAS, Borrower is party to that certain Credit Agreement, dated as of
July 26, 2007, by and among Borrower, the lenders party thereto and the agents
party thereto, as amended by the First Amendment to Credit Agreement, dated as
of February 17, 2010, among Borrower and the other parties thereto, and as
further amended, restated, supplemented or modified immediately prior to the
Restatement Effective Date (as defined below)  (the “Existing Credit
Agreement”); and

 

WHEREAS, Borrower and the other parties to the Second Amendment (as defined
below) wish to amend and restate the Existing Credit Agreement as set forth
herein in accordance with the terms and conditions of the Second Amendment.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, effective upon the Restatement Effective Date,
Borrower, Lenders and Administrative Agent amend and restate the Existing Credit
Agreement as follows::

 

Section 1.                                          DEFINITIONS

 

1.1.                            Certain Defined Terms.

 

The following terms used in this Agreement shall have the following meanings:

 

“Act” has the meaning assigned to that term in subsection 10.23.

 

--------------------------------------------------------------------------------


 

“Additional Mortgage” means any Mortgage delivered with respect to an Additional
Mortgaged Property.

 

“Additional Mortgaged Property” has the meaning assigned to that term in
subsection 6.9B.

 

“Adjusted LIBOR” means, for any Interest Rate Determination Date with respect to
an Interest Period for a LIBOR Loan, the rate per annum obtained by dividing
(x) the rate of interest equal to (a) the rate per annum determined on the basis
of the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period by reference to the British
Bankers’ Association London Interbank Offered Rate for deposits in Dollars (as
set forth by the Bloomberg Information Service or any successor thereto or any
other service selected by Administrative Agent which has been admitted by the
British Bankers’ Association as an authorized information vendor for the purpose
of displaying such rates) at or about 11:00 A.M., London time, two Business Days
prior to the commencement of such Interest Period, or (b) if such a rate is not
ascertainable pursuant to clause (a) above, the interest rate per annum
determined by Administrative Agent to be the average of the rates per annum at
which Dollar deposits in immediately available funds are offered to Wells Fargo
in the interbank LIBOR market in London, England at or about 11:00 A.M., London
time, two Business Days prior to the beginning of such Interest Period for
delivery on the first day of such Interest Period, and for a period
approximately equal to such Interest Period, by (y) a percentage equal to 100%
minus the stated maximum rate (expressed as a percentage) of all reserve
requirements (including any marginal, emergency, supplemental, special or other
reserves) applicable on such Interest Rate Determination Date to any member bank
of the Federal Reserve System in respect of “Eurocurrency liabilities” as
defined in Regulation D (or any successor category of liabilities under
Regulation D); provided that, for any Term Loan, the amount computed under
clause (a)  above shall not be less than 1.25% per annum.

 

“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement and also means any successor Administrative Agent appointed
pursuant to subsection 9.5A.

 

“Administrative Agent’s Office” means (i) the office of Administrative Agent
located at 333 S. Grand Avenue, 12th Floor, Los Angeles, CA 90071, or (ii) such
other office of Administrative Agent as may from time to time hereafter be
designated as such in a written notice delivered by Administrative Agent to
Borrower and each Lender.

 

“Affected Lender” has the meaning assigned to that term in subsection 2.6C.

 

“Affected Loans” has the meaning assigned to that term in subsection 2.6C.

 

“Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the

 

2

--------------------------------------------------------------------------------


 

management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise.

 

“Agreement” means this Amended and Restated Credit Agreement dated as of
March 25, 2011.

 

“Applicable Base Rate Margin” means, as at any date of determination, (i) with
respect to any Term Loan that is a Base Rate Loan, 2.50% per annum and (ii) with
respect to any Revolving Loan that is a Base Rate Loan, a percentage per annum
as set forth below opposite the applicable Consolidated Total Leverage Ratio:

 

Consolidated Total Leverage Ratio

 

Applicable Base Rate
Margin

 

 

 

 

 

less than 4.75:1.00

 

1.75

%

 

 

 

 

greater than or equal to 4.75:1.00 but less than 5.50:1.00

 

2.00

%

 

 

 

 

greater than or equal to 5.50:1.00 but less than 6.25:1.00

 

2.25

%

 

 

 

 

greater than or equal to 6.25:1.00

 

2.50

%;

 

provided, that until the first Margin Reset Date after the Restatement Effective
Date, the Consolidated Total Leverage Ratio shall be deemed to be equal to
6.25:1.00 for purposes of calculating the Applicable Base Rate Margin.

 

“Applicable LIBOR Margin” means, as at any date of determination, (i) with
respect to any Term Loan that is a LIBOR Loan, 3.50% per annum and (ii) with
respect to any Revolving Loan that is a LIBOR Loan, a percentage per annum as
set forth below opposite the applicable Consolidated Total Leverage Ratio:

 

Consolidated Total Leverage Ratio

 

Applicable LIBOR Margin

 

 

 

 

 

less than 4.75:1.00

 

2.75

%

 

 

 

 

greater than or equal to 4.75:1.00 but less than 5.50:1.00

 

3.00

%

 

 

 

 

greater than or equal to 5.50:1.00 but less than 6.25:1.00

 

3.25

%

 

 

 

 

greater than or equal to 6.25:1.00

 

3.50

%;

 

3

--------------------------------------------------------------------------------


 

Provided, that until the first Margin Reset Date after the Restatement Effective
Date, the Consolidated Total Leverage Ratio shall be deemed to be equal to
6.25:1.00 for purposes of calculating the Applicable LIBOR Margin.

 

“Applicable Margin” means, as the context may require, either the Applicable
Base Rate Margin or the Applicable LIBOR Margin, or both.

 

“Approved Fund” means any fund that invests (in whole or in part) in commercial
loans or any other fund that is managed or advised by a Lender, the same
investment advisor as such Lender or by an Affiliate of such Lender or
investment advisor.

 

“Asset Sale” means the sale (in any single transaction or related series of
transactions) by Borrower or any of its Restricted Subsidiaries to any Person
other than Borrower or any of its Restricted Subsidiaries of (i) any of the
Capital Stock of any of Borrower’s Subsidiaries, (ii) substantially all of the
assets of any division or line of business of Borrower or any of its
Subsidiaries, or (iii) any other assets (whether tangible or intangible) of
Borrower or any of its Subsidiaries (other than (a) gaming equipment sold in the
ordinary course of business to the extent the proceeds of such sale are promptly
reinvested in other gaming equipment, and (b) any such other assets to the
extent that the aggregate value of such assets sold in any single transaction or
related series of transactions is equal to $4,000,000 or less, with the
aggregate value of all assets sold pursuant to this clause (b) not to exceed
$10,000,000 in any Fiscal Year).

 

“Assignment Agreement” means an Assignment Agreement in substantially the form
of Exhibit IX annexed hereto or any other form approved by Administrative
Agent.  To the extent approved by Administrative Agent, an Assignment Agreement
may be electronically executed and delivered to Administrative Agent via an
electronic settlement system then acceptable to Administrative Agent.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.

 

“Base Rate” means, at any time, the highest of (x) the Reference Rate, (y) the
rate which is 0.50% in excess of the Federal Funds Effective Rate and (z) the
Adjusted LIBOR for a one-month Interest Period on such date (or if such date is
not a Business Day, the immediately preceding Business Day) plus 1.0% (provided
that, for the avoidance of doubt, in the case of clause (z) above, the Adjusted
LIBOR for any day shall be based on the rate determined on such day at
approximately 11 a.m. (London time) by reference to the British Bankers’
Association London Interbank Offered Rate for deposits in Dollars (as set forth
by any service selected by the Administrative Agent that has been nominated by
the British Bankers’ Association as an authorized vendor for the purpose of
displaying such rates)).

 

“Base Rate Loans” means Loans bearing interest at rates determined by reference
to the Base Rate as provided in subsection 2.2A.

 

“Bettendorf Gaming Facilities” means the Gaming Facilities owned, leased,
operated or used by Borrower and its Restricted Subsidiaries in
Bettendorf, Iowa, including the vessel Bettendorf Capri having Official
No. 1030831.

 

4

--------------------------------------------------------------------------------


 

“Biloxi Additional Real Property” means those certain Real Property Assets of
approximately 3 acres in the aggregate owned in fee by Riverboat Corporation of
Mississippi, a Mississippi corporation, located north of U.S. 90 in Biloxi,
Mississippi.  Borrower may at any time at its option elect to exclude all or a
portion of the Real Property Assets described above from this definition by
delivering to Administrative Agent a written notice describing in reasonable
detail the Real Property Assets to be so excluded, in which case, so long as the
Real Property Assets requested to be so excluded shall immediately thereafter be
directly owned by Borrower or a Restricted Subsidiary, this definition shall be
deemed automatically amended to permanently exclude such identified Real
Property Assets.

 

“Biloxi Gaming Facilities” means the Gaming Facilities owned, leased, operated
or used by Borrower and its Restricted Subsidiaries in Biloxi, Mississippi.

 

“Biloxi Leasehold Property” means the approximately 8 acres of Leasehold
Property leased from the City of Biloxi and the Biloxi Port Commission in
Harrison County, Mississippi, and used in connection with the Isle of Capri
Casino and Hotel located at the Biloxi Gaming Facilities.

 

“Black Hawk Gaming Facilities” means the Gaming Facilities owned, leased,
operated or used by Borrower and its Restricted Subsidiaries as Isle - Black
Hawk and Lady Luck — Black Hawk, each in Black Hawk, Colorado.

 

“Boonville Gaming Facilities” means the Gaming Facilities owned, leased,
operated or used by Borrower and its Restricted Subsidiaries in Boonville,
Missouri, including the vessel Isle of Boonville having Official No. 1121372.

 

“Borrower” has the meaning assigned such term in the introduction to this
Agreement.

 

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close, and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted LIBOR or
any LIBOR Loan or any Base Rate Loan bearing interest at the rate described in
clause (z) of the definition of Base Rate, any day that (a) is a Business Day
described in clause (i) above, and (b) is a day for trading by and between banks
in Dollar deposits in the London Interbank Market.

 

“Cape Girardeau Gaming Facilities” means the Gaming Facilities owned, leased,
operated or used by Borrower and its Restricted Subsidiaries in Cape Girardeau,
Missouri.

 

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

 

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership

 

5

--------------------------------------------------------------------------------


 

interests (whether general or limited), (iv) in the case of a limited liability
company, membership interests, and (v) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.

 

“Caruthersville Gaming Facilities” means the Gaming Facilities owned, leased,
operated or used by Borrower and its Restricted Subsidiaries in Caruthersville,
Missouri, including the vessel City of Caruthersville having Official
No. 929687.

 

“Cash” means a credit balance in a Deposit Account, money, or currency.

 

“Cash Equivalents” means, as at any date of determination, (i) marketable
Securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, the highest rating
obtainable from either S&P or Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (v) shares of any money market mutual fund that
(a) has at least 95% of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $500,000,000, and (c) has the highest rating obtainable from either
S&P or Moody’s.

 

“Certificate re Non-Domestic Bank Status” means a certificate substantially in
the form of Exhibit XVII annexed hereto delivered by a Lender to Administrative
Agent pursuant to subsection 2.7B(iv).

 

“Change of Control” means:

 

(i)                                     any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Exchange Act) (other than the
Permitted Equity Holders) is or becomes the “beneficial owner” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act), directly or indirectly,
of securities representing 40% or more of the combined voting power of the
Borrower’s outstanding Voting Stock, but excluding in each case from the
percentage of voting power held by any group, the voting power of shares owned
by the Permitted Equity Holders who are deemed to be members of the group
provided that (A) such Permitted Equity Holders beneficially own a majority of
the voting power of the Voting Stock held by such group and (B) at such time the
Permitted Equity Holders together shall fail to beneficially own, directly or
indirectly, securities

 

6

--------------------------------------------------------------------------------


 

representing at least the same percentage of voting power of such Voting Stock
as the percentage beneficially owned by such person or group;

 

(ii)                                  any sale, transfer or other conveyance,
whether direct or indirect, of a majority of the fair market value of the assets
of Borrower, on a consolidated basis, in one transaction or a series of related
transactions, if, immediately after giving effect to such transaction, any
“person” or “group” (as such terms are used for purposes of Sections 13(d) and
14(d) of the Exchange Act, whether or not applicable) (other than the Permitted
Equity Holders (including any Permitted Equity Holders who are part of a “group”
where such Permitted Equity Holders beneficially own a majority of the voting
power of the Voting Stock held by such “group”)) is or becomes the “beneficial
owner” (as such term is used in Rules 13d-3 and 13d-5 promulgated pursuant to
the Exchange Act), directly or indirectly, of more than 35% of the equity
Securities of the transferee;

 

(iii)                               during any period of 24 consecutive months
after the date hereof, individuals who at the beginning of any such 24-month
period constituted the Governing Body of Borrower (together with any new
directors whose election by such Governing Body or whose nomination for election
by the shareholders of Borrower, was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Governing Body of
Borrower then in office; or

 

(iv)                              the occurrence of a “Change of Control” under
any of the 7% Subordinated Note Indenture, the 7.75% Unsecured Note Indenture or
any other agreement pursuant to which Indebtedness in excess of $30,000,000 is
incurred, in each case, as the same may be amended from time to time and any
permitted refinancing thereof.

 

“Closing Date” means July 26, 2007.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations; provided, however,
that “Collateral” shall not include any Excluded Collateral (as defined in the
Security Agreement), the Pompano Beach Real Property, the Biloxi Additional Real
Property, the Real Estate Options, and Capital Stock of the Specified
Unrestricted Subsidiaries.

 

“Collateral Documents” means the Security Agreement, the Mortgages, the Ship
Mortgages, the Securities Account Control Agreements, the Deposit Account
Control Agreements and all other instruments or documents delivered by any Loan
Party pursuant to this Agreement or any of the other Loan Documents in order to
grant to Administrative Agent, on behalf of Lenders, a Lien on any real,
personal or mixed property of that Loan Party as security for the Obligations or
otherwise perfect or protect the same.

 

7

--------------------------------------------------------------------------------


 

“Commitment Fee Percentage” means, as at any date of determination, a percentage
per annum as set forth below opposite the applicable Consolidated Total Leverage
Ratio:

 

Consolidated Total Leverage Ratio

 

Commitment Fee
Percentage

 

 

 

 

 

less than 4.75:1.00

 

0.30

%

 

 

 

 

greater than or equal to 4.75:1.00 but less than 5.50:1.00

 

0.40

%

 

 

 

 

greater than or equal to 5.50:1.00 but less than 6.25:1.00

 

0.50

%

 

 

 

 

greater than or equal to 6.25:1.00

 

0.625

%;

 

provided, that until the first Margin Reset Date after the Restatement Effective
Date, the Commitment Fee Percentage shall be 0.625% per annum.

 

“Commitments” means the commitments of Lenders to make Loans as set forth in
subsection 2.1A.  The Commitments as of the Restatement Effective Date are set
forth on Schedule 1.1(c).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit VII annexed hereto delivered to Administrative Agent and Lenders by
Borrower pursuant to subsection 6.1(iv).

 

“Confidential Information Memorandum” means that certain Confidential
Information Memorandum relating to Borrower dated March 2011.

 

“Conforming Leasehold Interest” means any Recorded Leasehold Interest as to
which the lessor has agreed in writing for the benefit of Administrative Agent
(which writing has been delivered to Administrative Agent), whether under the
terms of the applicable lease, under the terms of a Landlord Consent and
Estoppel, or otherwise, to the matters described in the definition of “Landlord
Consent and Estoppel,” which interest, if a subleasehold or sub-subleasehold
interest, is not subject to any contrary restrictions contained in a superior
lease or sublease.

 

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or other consideration or accrued as a
liability and including that portion of Capital Leases which is capitalized on
the consolidated balance sheet of Borrower and its Restricted Subsidiaries) by
Borrower and its Restricted Subsidiaries during that period that, in conformity
with GAAP, are included in “additions to property, plant or equipment” or
comparable items reflected in the consolidated statement of cash flows of
Borrower and its Restricted Subsidiaries.  Notwithstanding the foregoing, any
Consolidated Capital Expenditures made by Borrower or any of its Restricted
Subsidiaries with respect to the

 

8

--------------------------------------------------------------------------------


 

Biloxi Additional Real Property or the Pompano Beach Additional Real Property
shall not be deemed Consolidated Capital Expenditures but rather Investments in
accordance with the definition thereof (provided that in the event any Real
Property Assets no longer constitute Biloxi Additional Real Property or Pompano
Beach Additional Real Property in accordance with the definitions thereof, any
such Consolidated Capital Expenditures with respect to such removed Real
Property Assets shall no longer constitute Investments and shall constitute
Consolidated Capital Expenditures).

 

“Consolidated Cash Interest Expense” means, for any period, without duplication,
Consolidated Interest Expense plus all capitalized interest expense for such
period, excluding, however, (i) any interest expense not payable in Cash and
(ii) amortization of discount and amortization of debt issuance costs.

 

“Consolidated EBITDA” means, for any period, (a) the sum, without duplication,
of the amounts for such period of Consolidated Net Income, plus the following
items (i) through (x) to the extent deducted in determining such Consolidated
Net Income for such period, (i) Consolidated Interest Expense, (ii) provisions
for Taxes based on income, (iii) total depreciation expense, (iv) total
amortization expense, (v) pre-opening expense, (vi) any extraordinary expenses
or losses, (vii) other non-recurring non-cash items (including, to the extent
deducted in determining Consolidated Net Income, non-cash charges related to
ineffective portions of Hedging Agreements), (viii) the non-cash expense
associated with the granting of stock based compensation, (ix) the Transaction
Costs, and (x) any prepayment premiums associated with the repayment of the 7%
Subordinated Notes (except to the extent such premiums are attributable to an
increase in the amount thereof resulting from an amendment of the 7%
Subordinated Note Indenture after February 22, 2011), minus (b) to the extent
added in determining such Consolidated Net Income for such period, the sum of
the following for such period (without duplication): (x) the aggregate amount of
extraordinary or nonrecurring income or gains and (y) non-cash income or gains,
all of the foregoing as determined on a consolidated basis for Borrower and its
Restricted Subsidiaries in conformity with GAAP; provided, that for purposes of
calculating Consolidated EBITDA for Borrower and its Restricted Subsidiaries for
any period in determining the Consolidated Total Leverage Ratio and Consolidated
Senior Secured Leverage Ratio (x) the Consolidated EBITDA of any Person acquired
by Borrower or any of its Restricted Subsidiaries pursuant to a Permitted
Acquisition during such period shall be included on a pro forma basis for such
period (assuming the consummation of such acquisition and the incurrence or
assumption of any Indebtedness in connection therewith occurred as of the first
day of such period) and (y) the Consolidated EBITDA of any Person or line of
business sold or otherwise disposed of by Borrower or any of its Restricted
Subsidiaries during such period shall be excluded for such period (assuming the
consummation of such sale or other disposition and the repayment of any
Indebtedness in connection therewith occurred as of the first day of such
period).

 

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP)
of Borrower and its Restricted Subsidiaries on a consolidated basis with respect
to all outstanding Indebtedness of Borrower and its Restricted Subsidiaries,
including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Interest Rate Agreements, but excluding, however, any amounts referred to
in subsection

 

9

--------------------------------------------------------------------------------


 

2.3 payable to Administrative Agent, the Joint Lead Arrangers and Lenders on or
before the Restatement Effective Date.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of
Borrower and its Restricted Subsidiaries on a consolidated basis for such period
taken as a single accounting period determined in conformity with GAAP; provided
that there shall be excluded (i) the income (or loss) of any Person accrued
prior to the date it becomes a Restricted Subsidiary of Borrower or is merged
into or consolidated with Borrower or any of its Restricted Subsidiaries or that
Person’s assets are acquired by Borrower or any of its Restricted Subsidiaries,
and (ii) the income of any Restricted Subsidiary of Borrower to the extent that
the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of that income is not at the time permitted by operation
of the terms of its charter or any agreement, instrument, judgment, decree,
order, statute, rule or governmental regulation applicable to that Restricted
Subsidiary.  There shall be excluded from Consolidated Net Income the income (or
loss) of any Person that is not a Restricted Subsidiary except to the extent of
the amount of dividends or other distributions actually paid to Borrower or a
Restricted Subsidiary during such period (other than any such dividends or
distributions made for the purposes of paying any Taxes arising from any equity
ownership interests in such Persons).

 

“Consolidated Net Senior Secured Debt” means, as at any date of determination,
the aggregate amount of Consolidated Net Total Debt minus the sum of the
aggregate amount of unsecured Indebtedness of Borrower and its Restricted
Subsidiaries and the aggregate amount of subordinated Indebtedness of Borrower
and its Restricted Subsidiaries.

 

“Consolidated Net Total Debt” means, as at any date of determination, an
aggregate amount equal to (a) the aggregate amount of all Indebtedness of
Borrower and its Restricted Subsidiaries plus (b) the Contingent Obligations of
Borrower and its Restricted Subsidiaries where the primary obligation of such
Contingent Obligation constitutes Indebtedness (but excluding Contingent
Obligations under Hedge Agreements) less (c) the aggregate amount of Cash and
Cash Equivalents of Borrower and its Restricted Subsidiaries in excess of the
Subject Amount, in each case determined on a consolidated basis in accordance
with GAAP.  For purposes of this definition and the definition of Consolidated
Net Senior Secured Debt, the “Subject Amount” shall be an amount equal to
(i) $45,000,000 plus (ii) the product of (x) $3,000,000 times (y) the number of
Gaming Facilities opened or acquired, in either case directly, by Borrower and
the Restricted Subsidiaries from and after the Restatement Effective Date minus
(iii) the product of (x) $3,000,000 times (y) the number of Gaming Facilities
closed or sold, in either case directly, by Borrower and the Restricted
Subsidiaries from and after the Restatement Effective Date.

 

“Consolidated Senior Secured Leverage Ratio” means, as at any date of
determination, the ratio of (a) Consolidated Net Senior Secured Debt as of the
last day of the Fiscal Quarter for which such determination is being made, to
(b) Consolidated EBITDA for the consecutive four Fiscal Quarters ending on the
last day of the Fiscal Quarter for which such determination is being made.

 

“Consolidated Total Leverage Ratio” means, as at any date of determination, the
ratio of (a) Consolidated Net Total Debt as of the last day of the Fiscal
Quarter for which

 

10

--------------------------------------------------------------------------------


 

such determination is being made, to (b) Consolidated EBITDA for the consecutive
four Fiscal Quarters ending on the last day of the Fiscal Quarter for which such
determination is being made.

 

“Contingent Obligation”, as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person (i) with respect to any
Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof,
(ii) with respect to any letter of credit issued for the account of that Person
or as to which that Person is otherwise liable for reimbursement of drawings, or
(iii) under Hedge Agreements.  Contingent Obligations shall include (a) the
direct or indirect guaranty, endorsement (otherwise than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of another,
including any credit support agreements, makewell agreements, keepwell
agreements, completion guaranties and any other agreements evidencing similar
obligations, (b) the obligation to make take-or-pay or similar payments if
required regardless of non-performance by any other party or parties to an
agreement, and (c) any liability of such Person for the obligation of another
through any agreement (contingent or otherwise) (X) to purchase, repurchase or
otherwise acquire such obligation or any security therefor, or to provide funds
for the payment or discharge of such obligation (whether in the form of loans,
advances, stock purchases, capital contributions or otherwise) or (Y) to
maintain the solvency or any balance sheet item, level of income or financial
condition of another if, in the case of any agreement described under subclauses
(X) or (Y) of this sentence, the primary purpose or intent thereof is as
described in the preceding sentence.  The amount of any Contingent Obligation
shall be equal (I) to the amount of the obligation so guaranteed or otherwise
supported, (II) if less, the amount to which such Contingent Obligation is
specifically limited or (III) if less and in the case of Contingent Obligations
that do not constitute Indebtedness only, the amount at such time that is
required to be accounted for as a liability on the consolidated balance sheet of
Borrower and its Restricted Subsidiaries in accordance with GAAP.

 

“Contractual Obligation”, as applied to any Person, means any provision of any
Security issued by that Person or of any material indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement to which Borrower or any of its Subsidiaries is a
party.

 

“CS” means Credit Suisse AG, Cayman Islands Branch.

 

“Date-Down Endorsement” has the meaning assigned to that term in subsection
4.1K(iv).

 

11

--------------------------------------------------------------------------------


 

“Davenport Gaming Facilities” means the Gaming Facilities owned, leased,
operated or used by Borrower or its Restricted Subsidiaries in Davenport, Iowa,
including the vessel Treble Clef having Official No. 1000320.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default Rate” has the meaning assigned to such term in subsection 2.2E.

 

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative agent, that (a) has failed to fund its portion of any amount
required to be funded by it under this Agreement and has continued in such
failure for three (3) Business Days after written notice from Administrative
Agent, unless, with respect to any failure to fund other than under subsection
2.1A(iii) or subsection 3.3C, such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (which conditions precedent, together
with the applicable default, if any, shall be specifically identified in such
writing) has not be satisfied, (b) has otherwise failed to pay over to
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three (3) Business Days after the date when due, unless the
subject of a good faith dispute or (c) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, or (ii) appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

 

“Deposit Account” has the meaning assigned to such term under the UCC and
includes any demand, time, savings, passbook or similar account maintained with
a Person engaged in the business of banking, including a savings bank, savings
and loan association, credit union or trust company.

 

“Deposit Account Control Agreements” means the Deposit Account Control
Agreements executed and delivered by Borrower, the applicable Restricted
Subsidiaries and the depository banks at which certain Deposit Accounts are
maintained, each substantially in the form of Exhibit XIV-A annexed hereto or in
such other form as is reasonably acceptable to Administrative Agent.

 

“Dollars” and the sign “$” mean the lawful money of the United States of

 

12

--------------------------------------------------------------------------------


 

America.

 

“Eligible Assignee” means a Person that is (I) to the extent required under
applicable Gaming Laws, registered or licensed with, approved or found suitable
by, or not disapproved, denied a license or approval or found unsuitable by
(whichever may be required under applicable Gaming Laws), any applicable Gaming
Authorities, and (II)(A) (i) a commercial bank organized under the laws of the
United States or any state thereof; (ii) a savings and loan association or
savings bank organized under the laws of the United States or any state thereof;
(iii) a commercial bank organized under the laws of any other country or a
political subdivision thereof (provided that (x) such bank is acting through a
branch or agency located in the United States or (y) such bank is organized
under the laws of a country that is a member of the Organization for Economic
Cooperation and Development or a political subdivision of such country); and
(iv) any other entity which is an “accredited investor” (as defined in
Regulation D under the Securities Act) which extends credit or buys loans
including insurance companies, mutual funds, lease financing companies and
investment funds; (B) a Lender or an Affiliate of a Lender; (C) any Approved
Fund; or (D) any other Person (other than a natural Person) approved by
(1) Administrative Agent, (2) in the case of any assignment of a Revolving
Loan, Issuing Bank, and (3) Borrower unless (x) such Person is taking delivery
of an assignment in connection with physical settlement of a credit derivatives
transaction or (y) an Event of Default has occurred and is continuing (each such
approval not to be unreasonably withheld or delayed); provided that
(A) “Eligible Assignee” shall not include (i) Borrower, (ii) any Affiliate of
Borrower, (iii) any Defaulting Lender, (iv) any Subsidiary of a Defaulting
Lender, or (v) any Person who, upon becoming a Lender hereunder, would be a
Defaulting Lender or a Subsidiary of a Defaulting Lender and (B) notwithstanding
anything herein to the contrary, while an Event of Default is continuing,
“Eligible Assignee” shall include any Person (other than Borrower or an
Affiliate of Borrower) subject to the consent of the Administrative Agent (which
consent shall not be unreasonably withheld or delayed).

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was maintained or contributed to by Borrower,
any of its Subsidiaries or any of their respective ERISA Affiliates.

 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Government Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law, (ii) in connection with any Hazardous
Materials or any actual or alleged Hazardous Materials Activity, or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

 

“Environmental Laws” means any and all current or future statutes, ordinances,
orders, rules, regulations, guidance documents, judgments, Governmental
Authorizations, or any other requirements of Government Authorities relating to
(i) environmental matters, including those relating to any Hazardous Materials
Activity, (ii) the generation, use, storage, transportation or disposal of
Hazardous Materials, or (iii) occupational safety and health, industrial
hygiene, land use or the protection of human, plant or animal health or welfare,
in any manner applicable to Borrower or any of its Subsidiaries or any Facility,
including the Comprehensive Environmental Response, Compensation, and Liability
Act (42 U.S.C. § 9601 et

 

13

--------------------------------------------------------------------------------


 

seq.), the Hazardous Materials Transportation Act (49 U.S.C. § 1801 et seq.),
the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the
Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Air
Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. §
2601 et seq.), the Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C.
§136 et seq.), the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.),
the Oil Pollution Act (33 U.S.C. § 2701 et seq.) and the Emergency Planning and
Community Right-to-Know Act (42 U.S.C. § 11001 et seq.), each as amended or
supplemented, any analogous present or future state or local statutes or laws,
and any regulations promulgated pursuant to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

“ERISA Affiliate” means, as applied to any Person, (i) any corporation that is a
member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member; (ii) any trade or
business (whether or not incorporated) that is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (iii) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Code of which that
Person, any corporation described in clause (i) above or any trade or business
described in clause (ii) above is a member.  Any former ERISA Affiliate of
Borrower or any of its Subsidiaries shall continue to be considered an ERISA
Affiliate of Borrower or such Subsidiary within the meaning of this definition
with respect to the period such entity was an ERISA Affiliate of Borrower or
such Subsidiary and with respect to liabilities arising after such period for
which Borrower or such Subsidiary could be liable under the Code or ERISA.

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Code with respect to any Pension Plan (whether or not waived
in accordance with Section 412(c) of the Code) or the failure to make by its due
date a required installment under Section 430(j) of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (iii) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability pursuant to Section 4063 or 4064
of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Borrower, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by Borrower, any of its Subsidiaries or any of their respective

 

14

--------------------------------------------------------------------------------


 

ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(viii) the occurrence of an act or omission which could give rise to the
imposition on Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates of fines, penalties, Taxes or related charges under Chapter 43 of the
Code or under Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA
in respect of any Employee Benefit Plan; (ix) the assertion of a material claim
(other than routine claims for benefits) against any Employee Benefit Plan other
than a Multiemployer Plan or the assets thereof, or against Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates in connection with any
Employee Benefit Plan; (x) receipt from the IRS of notice of the failure of any
Pension Plan (or any other Employee Benefit Plan intended to be qualified under
Section 401(a) of the Code) to qualify under Section 401(a) of the Code, or the
failure of any trust forming part of any Pension Plan to qualify for exemption
from taxation under Section 501(a) of the Code; or (xi) the imposition of a Lien
pursuant to Section 436 or 430(k) of the Code or pursuant to ERISA with respect
to any Pension Plan.

 

“Event of Default” means each of the events set forth in Section 8.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Excluded Taxes” means, in the case of a Lender, Administrative Agent or other
recipient of any payment to be made hereunder or under any other Loan Document
(1) Taxes that are imposed on the overall net income or net profits including
franchise or similar Taxes (and all interest, penalties or similar amounts with
respect thereto or with respect to non-payment thereof) of such Lender,
Administrative Agent or other recipient by (a) the United States, (b) any other
Government Authority under the laws of which such Lender, Administrative Agent
or other recipient is organized or has its principal office or maintains its
applicable lending office, or (c) any jurisdiction solely as a result of a
present or former connection between such Lender, Administrative Agent or other
recipient and such jurisdiction (other than a connection arising from such
Lender, Administrative Agent or other recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to, or enforced, any Loan Document, or sold or assigned an
interest in any Loan or Loan Document), and (2) any branch profits Taxes imposed
on such Lender, Administrative Agent or other recipient by the United States.

 

“Existing Credit Agreement” has the meaning assigned to that term in the first
recital of this Agreement.

 

“Existing Letters of Credit” means the letters of credit issued by CS and
described in Schedule 1.1(a).

 

“Existing Mortgage” has the meaning assigned to that term in subsection 4.1K(i).

 

“Existing Mortgaged Property” has the meaning assigned to that term in
subsection 4.1K(i).

 

15

--------------------------------------------------------------------------------


 

“Existing Ship Mortgage” has the meaning assigned to that term in subsection
4.1M.

 

“Existing Title Policy” has the meaning assigned to that term in subsection
4.1K(iv).

 

“Expansion Capital Expenditures” means any Consolidated Capital Expenditures by
Borrower or any of its Restricted Subsidiaries (a) which are made with respect
to any Related Business that is owned by Borrower or any of its Restricted
Subsidiaries or (b) which further expands or enhances any Gaming Facility owned,
leased, operated or used by Borrower or any of its Restricted Subsidiaries
existing or under construction as of the Restatement Effective Date and which is
not properly characterized as a Maintenance Capital Expenditure.

 

“Facilities” means any and all real property (including all buildings, fixtures
or other improvements located thereon and all Gaming Facilities) now, hereafter
or heretofore owned, leased, operated or used by Borrower or any of its
Subsidiaries or any of their respective predecessors or Affiliates.

 

“FATCA” means Sections 1471 through 1474 of the Code (as enacted on the date of
this Agreement and any successor or comparable provision of the Code that is not
materially more onerous) and any United States Treasury regulations promulgated
thereunder or official interpretations thereof.

 

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Administrative Agent from three Federal funds brokers
of recognized standing selected by Administrative Agent.

 

“Financial Plan” has the meaning assigned to that term in subsection 6.1(xiii).

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that (i) such Lien is perfected
and has priority over any other Lien on such Collateral (other than Permitted
Encumbrances which as a matter of statutory law have priority over any other
Lien irrespective of the prior perfection or filing of such other Lien and, with
respect to ships, barges and other vessels, Permitted Priority Maritime Liens)
and (ii) such Lien is the only Lien (other than Liens permitted pursuant to
subsection 7.2) to which such Collateral is subject.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Borrower and its Subsidiaries as
determined on the basis of a four consecutive Fiscal Quarter period ending on
the last Sunday in April.

 

16

--------------------------------------------------------------------------------


 

“Flood Hazard Property” means a Mortgaged Property located in an area designated
by the Federal Emergency Management Agency as having special flood or mud slide
hazards.

 

“Funding Date” means the date of the funding of a Loan.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
subsection 1.2, generally accepted accounting principles set forth in opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
in each case as the same are applicable to the circumstances as of the date of
determination.

 

“Gaming Authority” means any Government Authority that holds regulatory,
licensing or permit authority over gambling, gaming or Gaming Facility
activities conducted by Borrower or any of its Subsidiaries within its
jurisdiction.

 

“Gaming Authorizations” means any and all Governmental Authorizations
(i) necessary to enable Borrower or any of its Subsidiaries to engage in the
casino, gambling or gaming business or otherwise continue to conduct its
business as it is conducted on the Restatement Effective Date, or (ii) required
by any Gaming Authority or under any Gaming Law.

 

“Gaming Facility” means any gaming establishment and other property or assets
directly ancillary thereto or used in connection therewith, including any
casinos, hotels, resorts, race tracks, theaters, parking facilities,
recreational vehicle parks, timeshare operations, retail shops, restaurants,
other buildings, land, golf courses and other recreation and entertainment
facilities, marinas, vessels, barges, ships and related equipment.

 

“Gaming Laws” means all statutes, rules, regulations, ordinances, codes,
administrative or judicial orders or decrees or other laws pursuant to which any
Gaming Authority possesses regulatory, licensing or permit authority over
gambling, gaming or Gaming Facility activities conducted by Borrower or any of
its Subsidiaries within its jurisdiction.

 

“Gaming Reserves” means any mandatory gaming security reserves or other reserves
required under applicable Gaming Laws or by directive of any Gaming Authorities.

 

“General Incremental Facility” has the meaning assigned to that term in
subsection 2.1A(iv)(a).

 

“Governing Body” means the board of directors or other body having the power to
direct or cause the direction of the management and policies of a Person that is
a corporation, partnership, trust or limited liability company.

 

“Government Authority” means any governmental or regulatory body, agency,
commission, central bank, board, bureau, department, office, organ or
instrumentality, any court, and any political subdivision or department thereof,
in each case whether federal, state, local or foreign, including any Gaming
Authority.

 

17

--------------------------------------------------------------------------------


 

“Governmental Authorization” means any permit, license, authorization, approval,
plan, directive, consent order or consent decree of or from any federal, state
or local court or Government Authority (including any Gaming Authority).

 

“Hazardous Materials” means (i) any chemical, material or substance at any time
defined in any Environmental Law or included in the definition of “hazardous
substances”, “hazardous wastes”, “hazardous materials”, “extremely hazardous
waste”, acutely hazardous waste”, “radioactive waste”, “biohazardous waste”,
“pollutant”, “toxic pollutant”, “contaminant”, “restricted hazardous waste”,
“infectious waste”, “toxic substances”, or any other term or expression intended
to define, list or classify substances by reason of properties harmful to
health, safety or the indoor or outdoor environment (including harmful
properties such as ignitability, corrosivity, reactivity, carcinogenicity,
toxicity, reproductive toxicity, “TCLP toxicity” or “EP toxicity” or words of
similar import under any applicable Environmental Laws); (ii) any oil,
petroleum, petroleum fraction or petroleum derived substance; (iii) any drilling
fluids, produced waters and other wastes associated with the exploration,
development or production of crude oil, natural gas or geothermal resources;
(iv) any flammable substances or explosives; (v) any radioactive materials;
(vi) any asbestos-containing materials; (vii) urea formaldehyde foam insulation;
(viii) electrical equipment which contains any oil or dielectric fluid
containing polychlorinated biphenyls; (ix) pesticides; and (x) any other
chemical, material or substance, exposure to which is prohibited, limited or
regulated by any Government Authority or which may or could pose a hazard to the
health and safety of the owners, occupants or any Persons in the vicinity of any
Facility or to the indoor or outdoor environment.

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

 

“Hedge Agreement” means (i) any Interest Rate Agreement designed to hedge
against fluctuations in interest rates, (ii) any Currency Agreement designed to
hedge against fluctuations in currency values, and (iii) any other agreement or
arrangement to which Borrower or any of its Restricted Subsidiaries is a party
which hedges against or is based upon fluctuations in the value of the equity
Securities of any Person, or any equity forward agreements or similar agreements
or arrangements.

 

“ICBH” means Isle of Capri Black Hawk, L.L.C., a Colorado limited liability
company, and, together with its 100% owned Subsidiaries, the owner, lessor,
operator and user, of all of Borrower’s direct or indirect interest in the Black
Hawk Gaming Facilities.

 

“Increasing Lender” has the meaning assigned to that term in
subsection 2.1A(iv)(a).

 

“Indebtedness”, as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money, (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP, (iii) notes

 

18

--------------------------------------------------------------------------------


 

payable and drafts accepted representing extensions of credit whether or not
representing obligations for borrowed money, (iv) any obligation owed for all or
any part of the deferred purchase price of property or services (excluding any
such obligations incurred under ERISA), which purchase price is (a) due more
than six months from the date of incurrence of the obligation in respect thereof
or (b) evidenced by a note or similar written instrument, (v) all indebtedness
secured by any Lien on any property or asset owned or held by that Person
regardless of whether the indebtedness secured thereby shall have been assumed
by that Person or is nonrecourse to the credit of that Person, (vi) the
principal balance outstanding under any synthetic lease, Tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product,
and (vii) the indebtedness, other than any Non-Recourse Debt, of any partnership
or unincorporated Joint Venture (specifically excluding any limited liability
company) in which such Person is a general partner or a joint venturer,
(viii) obligations of such Person under letters of credit issued for the account
of such Person, and (ix) without duplication, all Contingent Obligations of such
Person in respect of the foregoing.  Obligations under Interest Rate Agreements
and Currency Agreements constitute (1) in the case of Hedge Agreements,
Contingent Obligations, and (2) in all other cases, Investments, and in neither
case constitute Indebtedness.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning assigned to that term in subsection 10.3.

 

“Instrument of Joinder” means, with respect to any Series of New Term Loan
Commitments, an Instrument of Joinder signed by the applicable Increasing Lender
or New Lender, substantially in the form attached hereto as Exhibit XV-A.

 

“Intellectual Property” means all patents, patent rights, patent applications,
licenses, inventions, trade secrets, trademarks, tradenames, service marks,
copyrights, technology, software, know-how and proprietary techniques (including
processes and substances) used in or necessary for the conduct of the business
of Borrower and its Subsidiaries as currently conducted that are material to the
condition (financial or otherwise), business or operations of Borrower and its
Subsidiaries, taken as a whole.

 

“Interest Payment Date” means (i) with respect to any Base Rate Loan (including
a Swing Line Loan), February 15, May 15, August 15 and November 15 of each year
(or, if any such day is not a Business Day, the next succeeding Business Day),
commencing on May 15, 2011, and (ii) with respect to any LIBOR Loan, the last
day of each Interest Period applicable to such Loan; provided that in the case
of each Interest Period of longer than three months, the term “Interest Payment
Date” shall also include each three month anniversary of the commencement of
such Interest Period until the end of such Interest Period, and, (iii) as to any
Swing Line Loan, the day that such Loan is required to be repaid.

 

“Interest Period” has the meaning assigned to that term in subsection 2.2B.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement to which Borrower or any of its Restricted Subsidiaries is a party.

 

19

--------------------------------------------------------------------------------


 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the second Business Day prior to the first day of such Interest Period.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
Borrower or any of its Restricted Subsidiaries of, or of a beneficial interest
in, any Securities of any other Person (including any Subsidiary of Borrower),
(ii) any direct or indirect redemption, retirement, purchase or other
acquisition for value, by any Restricted Subsidiary of Borrower from any Person
other than Borrower or any of its Restricted Subsidiaries, of any equity
Securities of such Subsidiary, (iii) any direct or indirect loan, advance (other
than advances to employees for moving, entertainment and travel expenses,
drawing accounts and similar expenditures in the ordinary course of business) or
capital contribution by Borrower or any of its Restricted Subsidiaries to any
other Person (other than a wholly-owned domestic Restricted Subsidiary of
Borrower), including all Indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business, or (iv) Interest Rate Agreements not
constituting Hedge Agreements.  The amount of any Investment shall be the excess
of (x) the original cost of such Investment plus (y) the cost of all additions
thereto, without any adjustments for increases or decreases in value, or
write-ups, write-downs or write-offs with respect to such Investment, over
(z) the aggregate amount of all distributions of Cash or Cash Equivalents
constituting a return of capital on such Investment.  In addition to the
foregoing, any Consolidated Capital Expenditures made or other costs or expenses
incurred by Borrower or any of its Restricted Subsidiaries with respect to the
Biloxi Additional Real Property or the Pompano Beach Additional Real Property
shall be deemed Investments (provided that in the event any Real Property Assets
no longer constitute Biloxi Additional Real Property or Pompano Beach Additional
Real Property in accordance with the definitions thereof, any such Consolidated
Capital Expenditures made or other costs or expenses incurred with respect to
such removed Real Property Assets shall no longer constitute Investments). 
Furthermore, to the extent Borrower or any of its Restricted Subsidiaries
contribute any Real Property Asset or other property to an Unrestricted
Subsidiary that constitutes an Investment and Borrower or any of its Restricted
Subsidiaries has made Expansion Capital Expenditures with respect to such Real
Property Asset or other property during the Fiscal Year in which such
contribution occurs, such Expansion Capital Expenditures shall no longer be
deemed Consolidated Capital Expenditures to the extent any such Expansion
Capital Expenditures are included in the determination of the amount of
Investment made to such Unrestricted Subsidiary as a result of such
contribution.  Upon any Contingent Obligation permitted pursuant to subsection
7.4(vii) actually being paid or made, or upon any payments under any such
Contingent Obligation being required in the future to be incurred pursuant to
Contractual Obligations that (I) are certain and not contingent and (II) would
at such time be required to be accounted for as a liability on the consolidated
balance sheet of Borrower and its Restricted Subsidiaries in accordance with
GAAP or represents a binding legal obligation to make future payments, the same
shall be deemed an Investment (and shall cease to be a Contingent Obligation) at
such time.

 

“IP Collateral” means the Collateral consisting of Intellectual Property under
the Security Agreement.

 

“IRS” means the United States Internal Revenue Service.

 

20

--------------------------------------------------------------------------------


 

“Issuing Bank” means, as the context requires, Wells Fargo, in its capacity as
Issuing Bank, and its successors and permitted assigns, and, with respect to any
Letters of Credit issued by such Revolving Lender, any other Revolving Lender
that issues a Letter of Credit in accordance with the terms of this Agreement,
including CS and its successors and permitted assigns.

 

“Joint Bookrunners” has the meaning assigned to that term in the introduction to
this Agreement.

 

“Joint Lead Arrangers” has the meaning assigned to that term in the introduction
to this Agreement.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided that in no event
shall any Subsidiary of any Person be considered to be a Joint Venture to which
such Person is a party.

 

“Kansas City Gaming Facilities” means the Gaming Facilities owned, leased,
operated or used by Borrower or its Restricted Subsidiaries in Kansas City,
Missouri.

 

“Lake Charles Gaming Facilities” means the Gaming Facilities owned, leased,
operated or used by Borrower or its Restricted Subsidiaries in Westlake (near
Lake Charles), Louisiana, including the vessel Crown Casino having Official
No. 1023327 and the vessel Grand Palais having Official No. 1028318.

 

“Lake Charles Leasehold Property” means the approximately 16.25 acres of
Leasehold Property leased in Calcasieu Parish, Louisiana, and used in connection
with the Isle of Capri Casino and Hotel located at the Lake Charles Gaming
Facilities.

 

“Landlord Consent and Estoppel” means (x) with respect to any Leasehold Property
(other than the Biloxi Leasehold Property and the Lake Charles Leasehold
Property), a letter, certificate or other instrument in writing from the lessor
under the related lease (which may be included in such related lease),
satisfactory in form and substance to Administrative Agent, pursuant to which
such lessor agrees, for the benefit of Administrative Agent, (i) that without
any further consent of such lessor or any further action on the part of the Loan
Party holding such Leasehold Property, such Leasehold Property may be encumbered
pursuant to a Mortgage and may be assigned to the purchaser at a foreclosure
sale or in a transfer in lieu of such a sale (and to a subsequent third party
assignee if Administrative Agent, any Lender, or an Affiliate of either so
acquires such Leasehold Property), (ii) that such lessor shall not terminate
such lease as a result of a default by such Loan Party thereunder without first
giving Administrative Agent notice of such default and at least 60 days (or, if
such default cannot reasonably be cured by Administrative Agent within such
period, such longer period as may reasonably be required) to cure such default,
and (iii) to such other matters relating to such Leasehold Property as
Administrative Agent may reasonably request (or, in any such case, such other
mortgagee protections as may be reasonably acceptable to Administrative Agent),
and (y) with respect to the Biloxi Leasehold Property and the Lake Charles
Leasehold Property, a letter, certificate or other instrument in writing from
the lessor under the related lease, in each case in form and substance
reasonably satisfactory to Administrative Agent.

 

21

--------------------------------------------------------------------------------


 

“LC Reimbursement Amount” has the meaning assigned to such term in subsection
3.3B.

 

“Leasehold Property” means any leasehold interest of any Loan Party as lessee
under any lease of real property during the term of any such lease.

 

“Lender” and “Lenders” means the Persons identified as “Lenders” and listed on
the signature pages of this Agreement or New Lenders that become party hereto
pursuant to Section 2.1A(iv), together with their successors and permitted
assigns pursuant to subsection 10.1, and the term “Lenders” shall include the
Swing Line Lender unless the context otherwise requires; provided that the term
“Lenders”, when used in the context of a particular Commitment, means Lenders
having that Commitment.

 

“Lender Hedge Agreement” has the meaning assigned to such term in subsection
7.4(iii).

 

“Letter of Credit” or “Letters of Credit” means Standby Letters of Credit issued
or to be issued by Issuing Banks for the account of Borrower pursuant to
subsection 3.1.

 

“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount that is or at any time thereafter may become
available for drawing under all Letters of Credit then outstanding plus (ii) the
aggregate amount of all drawings under Letters of Credit honored by Issuing
Banks and not theretofore reimbursed by Borrower in any manner, either directly
or out of the proceeds of Revolving Loans pursuant to subsection 3.3B.

 

“LIBOR Loans” means Loans bearing interest at rates determined by reference to
Adjusted LIBOR as provided in subsection 2.2A.

 

“License Revocation” means, with respect to Borrower and any Restricted
Subsidiary, the revocation, failure to renew or suspension of, or the
appointment of a receiver, supervisor or similar official with respect to, any
Gaming Authorization or other casino, gambling or gaming license issued by any
Gaming Authority to Borrower or any Restricted Subsidiary covering any Gaming
Facility or other gaming facility owned, leased, operated or used by Borrower or
any such Restricted Subsidiary.

 

“Lien” means any lien, mortgage, ship mortgage, pledge, assignment, security
interest, charge or encumbrance of any kind (including any conditional sale or
other title retention agreement, any lease in the nature thereof, and any
agreement to give any security interest) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing.

 

“Liquor Law” has the meaning given such term in Section 10.22A.

 

“Loan” or “Loans” means one or more of the Term Loans, Revolving Loans or Swing
Line Loans or any combination thereof.

 

22

--------------------------------------------------------------------------------


 

“Loan Documents” means this Agreement, the Notes, the Letters of Credit (and any
applications for, or reimbursement agreements or other documents or certificates
executed by Borrower in favor of an Issuing Bank relating to, the Letters of
Credit), the Subsidiary Guaranty, the Collateral Documents and the Second
Amendment Documents, as the same may be amended, restated, supplemented or
modified from time to time.

 

“Loan Party” means each of Borrower and any of Borrower’s Subsidiaries from time
to time executing a Loan Document, and “Loan Parties” means all such Persons,
collectively.

 

“Lula Gaming Facilities” means the Gaming Facilities owned, leased, operated or
used by Borrower or its Restricted Subsidiaries in Coahoma County, Mississippi,
including the vessel Lady Luck Rhythm & Blues having Official No. 526959, the
vessel Lady Luck Rhythm & Blues II having Official No. 994567 and the vessel
Lady Luck Country having Official No. 1029370.

 

“Maintenance Capital Expenditures” means any Consolidated Capital Expenditures
by Borrower or any of its Restricted Subsidiaries that are made to maintain,
restore or refurbish the condition or usefulness of property of Borrower or any
of its Restricted Subsidiaries, or otherwise to support the continuation of such
Person’s day-to-day operations as then conducted, but that are not properly
chargeable to repairs and maintenance in accordance with GAAP; provided,
however, that such term shall not include any Consolidated Capital Expenditures
to restore the condition or usefulness of property to the extent funded from Net
Insurance/Condemnation Proceeds delivered to Borrower or any of its Restricted
Subsidiaries in accordance with the terms of the Loan Documents.

 

“Management Agreement” means an agreement entered into between Borrower or a
Subsidiary, on the one hand, and a Person other than a Subsidiary, on the other
hand, pursuant to which Borrower or a Subsidiary agrees to manage the operations
of a Gaming Facility owned by such Person.

 

“Margin Reset Date” means each January 1, April 1, July 1 and October 1 of each
year, commencing on July 1, 2011.

 

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

 

“Marquette Gaming Facilities” means the Gaming Facilities owned, leased,
operated or used by Borrower or its Restricted Subsidiaries in Marquette, Iowa,
including the vessel Miss Marquette having Official No. 950558.

 

“Material Adverse Effect” means (i) a material adverse effect upon the business,
operations, properties, assets, condition (financial or otherwise) or prospects
of Borrower and its Subsidiaries taken as a whole, (ii) the impairment of the
ability of Borrower and its Subsidiaries taken as a whole to perform, or of
Administrative Agent or Lenders to enforce, the Obligations or (iii) a material
adverse effect on the validity or enforceability of any Loan Document or the
rights or remedies of Administrative Agent or the Lenders thereunder.

 

23

--------------------------------------------------------------------------------


 

“Material Contract” means any contract, indenture, mortgage, deed of trust,
understanding, agreement, instrument or other arrangement, whether written or
oral, to which Borrower or any of its Subsidiaries is a party (other than the
Loan Documents), and that is material to a Gaming Facility or for which breach,
nonperformance, cancellation or failure to renew could reasonably be expected to
result in a Material Adverse Effect.

 

“Material Fee Property” means any Real Property Asset owned by Borrower or a
Restricted Subsidiary in fee interest (a) that has a fair market value in excess
of $2,500,000, (b) upon which Consolidated Capital Expenditures in excess of
$5,000,000 have been made, (c) upon which a material portion of any Gaming
Facility exists or is being developed or (d) which is of material importance to
the operations of a Gaming Facility (or the anticipated operations of any Gaming
Facility then being developed); provided that, except with respect to any Real
Property Asset that no longer constitutes Biloxi Additional Real Property in
accordance with the definitions thereof (which may then be deemed Material Fee
Property if it otherwise satisfies the above described criteria), none of the
Pompano Beach Real Property, the Biloxi Additional Real Property nor the
Vicksburg Additional Real Property shall be deemed to be Material Fee Property.

 

“Material Leasehold Property” means (a) on the Restatement Effective Date, a
Leasehold Property reasonably determined by Administrative Agent to be of
material value as Collateral or of material importance to the operations of
Borrower or any of its Restricted Subsidiaries or (b) a Leasehold Property
(i) that has a term of greater than ten years and has annual rental payments in
excess of $1,000,000 per year, (ii) upon which Consolidated Capital Expenditures
in excess of $5,000,000 have been made, (iii) upon which a material portion of
any Gaming Facility exists or is being developed or (iv) which is of material
importance to the operations of a Gaming Facility (or the anticipated operations
of any Gaming Facility then being developed).

 

“Material Subsidiary” means each Restricted Subsidiary of Borrower now existing
or hereafter acquired or formed by Borrower which, on a consolidated basis for
such Subsidiary and its Subsidiaries, (i) for the most recent Fiscal Year
accounted for more than 2.5% of the consolidated revenues of Borrower and its
Subsidiaries or (ii) as at the end of such Fiscal Year, was the owner of more
than 2.5% of the consolidated assets of Borrower and its Subsidiaries.

 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Mortgage” means (i) a security instrument (whether designated as a deed of
trust or a mortgage or by any similar title) executed and delivered by any Loan
Party, substantially in the form of Exhibit XIII annexed hereto or in such other
form as may be approved by Administrative Agent in its reasonable discretion, in
each case with such changes thereto as may be reasonably recommended by
Administrative Agent’s or Borrower’s local counsel based on local laws or
customary local mortgage or deed of trust practices, or (ii) at Administrative
Agent’s option, in the case of an Additional Mortgaged Property, an amendment to
an existing Mortgage, in form reasonably satisfactory to Administrative Agent,
adding such Additional Mortgaged Property to the Real Property Assets encumbered
by such existing

 

24

--------------------------------------------------------------------------------


 

Mortgage.  “Mortgages” means all such instruments, including the Existing
Mortgages and any Additional Mortgages, collectively.

 

“Mortgage Amendment” has the meaning assigned to that term in subsection
4.1K(ii).

 

“Mortgage Assignment” has the meaning assigned to that term in subsection
4.1K(i).

 

“Mortgaged Property” means an Existing Mortgaged Property or an Additional
Mortgaged Property.

 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

“Natchez Gaming Facilities” means the Gaming Facilities owned, leased, operated
or used by Borrower or its Restricted Subsidiaries in the City of Natchez, Adams
County, Mississippi, including the vessel Lady Luck I having Official
No. 519502.

 

“Nemacolin Gaming Facilities” means any Gaming Facilities owned, leased,
operated, managed or used by Borrower or its Restricted Subsidiaries in the City
of Farmington, Pennsylvania.

 

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, Cash payments
(including any Cash received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) received from such Asset Sale, net of any bona fide direct costs
incurred in connection with such Asset Sale, including (i) income Taxes
reasonably estimated to be actually payable within two years of the date of such
Asset Sale as a result of any gain recognized in connection with such Asset
Sale, (ii) payment of the outstanding principal amount of, premium or penalty,
if any, and interest on any Indebtedness (other than the Loans) that is secured
by a Lien on the stock or assets in question and that is required to be repaid
under the terms thereof as a result of such Asset Sale, and (iii) any reasonable
brokerage fees, commissions and other similar expenses relating to such Asset
Sale.

 

“Net Debt Proceeds” means the Cash proceeds (net of underwriting discounts and
commissions and other reasonable costs and expenses associated therewith,
including reasonable legal fees and expenses) from the incurrence of
Indebtedness by Borrower or any of its Restricted Subsidiaries.

 

“Net Equity Proceeds” means the cash proceeds (net of underwriting discounts and
commissions and other reasonable costs and expenses associated therewith,
including reasonable legal fees and expenses) from the (i) issuance of Capital
Stock of Borrower or any of its Restricted Subsidiaries (other than a
wholly-owned Subsidiary) and (ii) capital contributions made by a holder of
Capital Stock of Borrower or any of its Restricted Subsidiaries (other than a
wholly-owned Subsidiary).

 

25

--------------------------------------------------------------------------------


 

“Net Insurance/Condemnation Proceeds” means any Cash payments or proceeds
received by Borrower or any of its Restricted Subsidiaries (i) under any
business interruption or casualty insurance policy in respect of a covered loss
thereunder or (ii) as a result of the taking of any assets of Borrower or any of
its Restricted Subsidiaries by any Person pursuant to the power of eminent
domain, condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, in each case net of any
actual and reasonable documented costs incurred by Borrower or any of its
Restricted Subsidiaries in connection with the adjustment or settlement of any
claims of Borrower or such Subsidiary in respect thereof.

 

“Net Proceeds Amount” has the meaning assigned to that term in
subsection 2.4B(iii)(d).

 

“New Lender” has the meaning assigned to that term in subsection 2.1A(iv)(b).

 

“New Term Loan” has the meaning assigned to that term in subsection 2.1A(iv)(f).

 

“New Term Loan Commitments” has the meaning assigned to that term in subsection
2.1A(iv)(a).

 

“New Term Note” means a promissory note substantially in the form of Exhibit IV,
with such changes as may be necessary or appropriate to evidence a New Term Loan
of the applicable Series.

 

“Non-Recourse Debt” means Indebtedness (i) as to which neither Borrower nor any
of its Restricted Subsidiaries (a) provides any guarantee or credit support of
any kind that would constitute Indebtedness of Borrower or a Restricted
Subsidiary or (b) is directly or indirectly liable (as a guarantor or
otherwise), in each case other than Indebtedness permitted under subsections
7.1(xi) and 7.4(ix), and (ii) no default with respect to which (including any
rights that the holders thereof may have to take enforcement action against an
Unrestricted Subsidiary) would permit (upon notice, lapse of time or both) any
holder of any other Indebtedness of Borrower or any of its Restricted
Subsidiaries to declare a default under such other Indebtedness or cause the
payment thereof to be accelerated or payable prior to its stated maturity.

 

“Non-US Lender” has the meaning assigned to that term in subsection 2.7B(iv)(a).

 

“Non-Waiving Lenders” has the meaning assigned to that term in
subsection 2.4B(iv)(e).

 

“Notes” means one or more of the Term Notes, Revolving Notes or Swing Line Notes
or any combination thereof.

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit I
annexed hereto delivered by Borrower to Administrative Agent pursuant to
subsection 2.1B with respect to a proposed borrowing.

 

26

--------------------------------------------------------------------------------


 

“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit II annexed hereto delivered by Borrower to Administrative Agent pursuant
to subsection 2.2D with respect to a proposed conversion or continuation of the
applicable basis for determining the interest rate with respect to the Loans
specified therein.

 

“Notice of Issuance of Letter of Credit” means a notice substantially in the
form of Exhibit III annexed hereto delivered by Borrower to Administrative Agent
pursuant to subsection 3.1B(i) with respect to the proposed issuance of a Letter
of Credit.

 

“Obligations” means all obligations of every nature of each Loan Party from time
to time owed to Administrative Agent, Lenders or any of them under the Loan
Documents, whether for principal, interest, reimbursement of amounts drawn under
Letters of Credit, fees, expenses, indemnification or otherwise, whether
contingent, direct or otherwise, including post- petition interest on such
amounts accruing subsequent to, and interest that would have accrued but for,
the commencement of a Proceeding under the Bankruptcy Code (whether or not such
interest is allowed or allowable as a claim in such Proceeding).

 

“Officer” means the president, chief executive officer, general counsel, general
manager, controller, a vice president, chief financial officer, treasurer,
general partner (if an individual), managing member (if an individual) or other
individual appointed by the Governing Body or the Organizational Documents of a
corporation, partnership, trust or limited liability company to serve in a
similar capacity as the foregoing.

 

“Officer’s Certificate,” as applied to any Person that is a corporation,
partnership, trust or limited liability company, means a certificate executed on
behalf of such Person by one or more Officers of such Person or one or more
Officers of a general partner or a managing member if such general partner or
managing member is a corporation, partnership, trust or limited liability
company.

 

“On-Site Cash” means amounts held in Cash on-site at the Gaming Facilities in
connection with the ordinary course operations of such Gaming Facilities.

 

“Operating Lease” as applied to any Person, means any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) that is not a Capital Lease, other than any such lease under
which that Person is the lessor.

 

“Organizational Documents” means the documents (including bylaws (or similar
agreements), if applicable) pursuant to which a Person that is a corporation,
partnership, trust or limited liability company is organized.

 

“Other Taxes”  means all present or future stamp, court or documentary Taxes and
any other excise, property, intangible, recording, filing or similar Taxes that
arise from any payment made under, from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document.

 

“Participant” has the meaning assigned to that term in subsection 10.1C.

 

27

--------------------------------------------------------------------------------


 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Code or Section 302 of ERISA.

 

“Permitted Acquisition” means an acquisition of hotel and/or casino assets or
substantially all of the Capital Stock of any Person where (i) the acquired
Person is in a Related Business or the assets so acquired are to be used in a
Related Business, (ii) after giving effect to such transaction and all then
anticipated Expansion Capital Expenditures to be made in the future with respect
thereto, the Revolving Loan Commitments minus the Total Utilization of Revolving
Loan Commitments is not less than $50,000,000, (iii) in the event such
acquisition is consummated by a merger, Borrower or any Subsidiary Guarantor is
the surviving entity, (iv) a description of the acquisition shall have been
delivered to Administrative Agent prior to the consummation of the acquisition
(and Administrative Agent shall deliver a copy to any Lender who requests a
copy), (v) Borrower shall have delivered to Administrative Agent copies of the
most recent financial statements (audited, if available) of the acquired Person,
together with any other information that Administrative Agent may reasonably
request (and Administrative Agent shall deliver a copy to any Lender who
requests a copy), and (vi) no Potential Event of Default or Event of Default
shall have occurred or be continuing both before and after giving effect to the
acquisition and all scheduled Consolidated Capital Expenditures.

 

“Permitted Encumbrances” means the following types of Liens (excluding any such
Lien imposed pursuant to Section 436 or 430(k) of the Code or by ERISA, any such
Lien relating to or imposed in connection with any Environmental Claim, and any
such Lien expressly prohibited by any applicable terms of any of the Collateral
Documents):

 

(i)                                     Liens for Taxes, assessments or
governmental charges or claims the payment of which is not, at the time,
required by subsection 6.3;

 

(ii)                                  statutory Liens of landlords, statutory
Liens of banks and rights of set-off, statutory Liens of carriers, warehousemen,
mechanics, repairmen, workmen and materialmen, and other Liens imposed by law,
in each case incurred in the ordinary course of business (a) for amounts not yet
overdue or (b) for amounts that are overdue and that (in the case of any such
amounts overdue for a period in excess of 5 days) are being contested in good
faith by appropriate proceedings, so long as (1) such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made for any such contested amounts, and (2) in the case of a Lien with respect
to any portion of the Collateral, such contest proceedings conclusively operate
to stay the sale of any portion of the Collateral on account of such Lien;

 

(iii)                               Liens incurred or deposits made in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, or to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
leases, government contracts, trade contracts, performance and return-of-money
bonds and other similar obligations (exclusive of obligations for the

 

28

--------------------------------------------------------------------------------


 

payment of borrowed money), so long as no foreclosure, sale or similar
proceedings have been commenced with respect to any portion of the Collateral on
account thereof;

 

(iv)                              any attachment or judgment Lien not
constituting an Event of Default under subsection 8.8;

 

(v)                                 leases or subleases granted to third parties
in accordance with any applicable terms of the Collateral Documents and not
interfering in any material respect with the ordinary conduct of the business of
Borrower or any of its Subsidiaries or resulting in a material diminution in the
value of any Collateral as security for the Obligations;

 

(vi)                              easements, rights-of-way, navigational
servitudes, restrictions, encroachments, and other minor defects or
irregularities in title, in each case which do not and will not interfere in any
material respect with the ordinary conduct of the business of Borrower or any of
its Subsidiaries or result in a material diminution in the value of any
Collateral as security for the Obligations;

 

(vii)                           any (a) interest or title of a lessor or
sublessor under any Operating Lease, (b) restriction or encumbrance that the
interest or title of such lessor or sublessor may be subject to, or
(c) subordination of the interest of the lessee or sublessee under such lease to
any restriction or encumbrance referred to in the preceding clause (b), so long
as the holder of such restriction or encumbrance agrees to recognize the rights
of such lessee or sublessee under such lease;

 

(viii)                        Liens arising from filing UCC financing statements
relating solely to leases permitted by this Agreement;

 

(ix)                                Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

(x)                                   any zoning or similar law or right
reserved to or vested in any governmental office or agency to control or
regulate the use of any real property;

 

(xi)                                Liens securing obligations (other than
obligations representing Indebtedness for borrowed money) under operating,
reciprocal easement or similar agreements entered into in the ordinary course of
business of Borrower and its Subsidiaries;

 

(xii)                           licenses of patents, trademarks and other
intellectual property rights granted by Borrower or any of its Subsidiaries in
the ordinary course of business and not interfering in any material respect with
the ordinary conduct of the business of Borrower or such Subsidiary; and

 

(xiii)                        Permitted Priority Maritime Liens.

 

“Permitted Equity Holders” means Bernard Goldstein, Irene Goldstein and their
lineal descendants (including adopted children and their lineal descendants),
and any entity the

 

29

--------------------------------------------------------------------------------


 

equity interests of which are owned by only such Persons or their spouses or
which was established for the exclusive benefit of, or the estate of, any of the
foregoing or their spouses.

 

“Permitted Priority Maritime Liens” means maritime Liens on ships, barges or
other vessels for wages of a stevedore, when employed directly by a Person
listed in 46 U.S.C. § 31341, crew’s wages, salvage and general average, whether
now existing or hereafter arising and other maritime Liens which arise by
operation of law during the normal operations of such ships, barges or other
vessels which (a) are paid in the ordinary course of business, and (b) have not
been recorded on the General Index or Abstract of Title (U.S.C.G. 1332) of such
ships, barges or other vessels or judicially asserted.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments (whether federal,
state or local, domestic or foreign, and including political subdivisions
thereof) and agencies or other administrative or regulatory bodies thereof.

 

“Pledged Collateral” means, collectively, the “Pledged Collateral” as defined in
the Security Agreement.

 

“Pompano Beach Additional Real Property” means approximately 150 acres of the
Pompano Beach Real Property (such acreage specifically excluding the Real
Property Assets upon which the Pompano Park Gaming Facilities are located). 
Borrower may at any time at its option elect to exclude all or a portion of the
Real Property Assets described above from this definition by delivering to
Administrative Agent a written notice describing in reasonable detail the Real
Property Assets to be so excluded, in which case, so long as the Real Property
Assets requested to be so excluded shall immediately thereafter be directly
owned by Borrower or a Restricted Subsidiary, this definition shall be deemed
automatically amended to permanently exclude such identified Real Property
Assets.

 

“Pompano Beach Real Property” means the Real Property Assets owned by PPI, Inc.,
a Florida corporation, located in Pompano Beach, Florida, including the Real
Property Asset upon which the Pompano Park Gaming Facilities are located and the
other Real Property Assets adjacent thereto.

 

“Pompano Park Gaming Facilities” means the Gaming Facilities owned, leased,
operated or used by Borrower and its Subsidiaries in Pompano Beach, Florida.

 

“Potential Event of Default” means a condition or event that, after notice or
lapse of time or both, would constitute an Event of Default.

 

“Proceedings” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration.

 

“Pro Rata Share” means:

 

30

--------------------------------------------------------------------------------


 

(i)                                     with respect to all payments,
computations and other matters relating to the Term Loan Commitment or the Term
Loan of any Lender, the percentage obtained by dividing (x) the Term Loan
Exposure of that Lender by (y) the aggregate Term Loan Exposure of all Lenders;

 

(ii)                                  with respect to all payments, computations
and other matters relating to the Revolving Loan Commitment or the Revolving
Loans of any Lender or any Letters of Credit issued or participations therein
purchased by any Lender or any participations in any Swing Line Loan purchased
or funded by any Lender, the percentage obtained by dividing (x) the Revolving
Loan Exposure of that Lender by (y) the aggregate Revolving Loan Exposure of all
Lenders; and

 

(iii)                               for all other purposes with respect to each
Lender, the percentage obtained by dividing (x) the sum of the Term Loan
Exposure of that Lender plus the Revolving Loan Exposure of that Lender by
(y) the sum of the aggregate Term Loan Exposure of all Lenders and the aggregate
Revolving Loan Exposure of all Lenders, in any such case as the applicable
percentage may be adjusted by assignments permitted pursuant to subsection 10.1.

 

“PTO” means the United States Patent and Trademark Office or any successor or
substitute office in which filings are necessary or, in the opinion of
Administrative Agent, desirable in order to create or perfect Liens on any IP
Collateral.

 

“Real Estate Options” means (a) all options held by Borrower, directly or
indirectly, on the Restatement Effective Date, and (b) all options acquired by
Borrower, directly or indirectly, after the Restatement Effective Date, in each
case to purchase or lease land with an aggregate option cost to Borrower and its
Restricted Subsidiaries not to exceed $5,000,000 at any time outstanding.

 

“Real Property Asset” means, at any time of determination, any interest then
owned by any Loan Party in any real property.

 

“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Record Document (as hereinafter defined) has been recorded in all places
necessary or desirable, in Administrative Agent’s reasonable judgment, to give
constructive notice of such Leasehold Property to third-party purchasers and
encumbrancers of the affected real property.  For purposes of this definition,
the term “Record Document” means, with respect to any Leasehold Property,
(a) the lease evidencing such Leasehold Property or a memorandum thereof,
executed and acknowledged by the owner of the affected real property, as lessor,
or (b) if such Leasehold Property was acquired or subleased from the holder of a
Recorded Leasehold Interest, the applicable assignment or sublease document,
executed and acknowledged by such holder, in each case in form sufficient to
give such constructive notice upon recordation and otherwise in form reasonably
satisfactory to Administrative Agent.

 

“Reference Rate” means the rate that Wells Fargo announces from time to time as
its prime commercial lending rate at its principal United States office, as in
effect from time to time.  The Reference Rate is a reference rate and does not
necessarily represent the lowest or best

 

31

--------------------------------------------------------------------------------


 

rate actually charged to any customer.  Wells Fargo or any other Lender may make
commercial loans or other loans at rates of interest at, above or below the
Reference Rate.

 

“Refinancing Indebtedness” has the meaning assigned to that term in
subsection 7.1(vii).

 

“Refunded Swing Line Loans” has the meaning assigned to that term in subsection
2.1A(iii).

 

“Register” has the meaning assigned to that term in subsection 2.1D(i).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Reimbursement Date” has the meaning assigned to that term in subsection 3.3B.

 

“Related Businesses” means the gaming businesses (including pari-mutuel betting)
conducted by Borrower and its Subsidiaries as of the Restatement Effective Date
and any and all reasonably related businesses necessary for, in support or
anticipation of and ancillary to or in preparation for, the gaming businesses,
including the development, expansion or operation of any Gaming Facility
(including any land-based, dockside, riverboat or other type of Gaming
Facility).

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), including the movement
of any Hazardous Materials through the air, soil, surface water or groundwater.

 

“Repricing Event” means (i) any amendment, amendment and restatement or other
modification of this Agreement which reduces the effective interest rate
applicable to the Term Loans or (ii) any optional prepayment or refinancing of
the Term Loans (other than a refinancing in full of all of the Loans) with
proceeds of the substantially concurrent incurrence of new term loans bearing
interest at an effective rate less than the effective interest rate applicable
to the Term Loans as of the Restatement Effective Date (as such comparative
rates are determined by the Administrative Agent, and which, for such purposes
only, shall be deemed to include all upfront or similar fees or original issue
discount (amortized over the shorter of (x) the life of such other term loans
and (y) four years) payable to all lenders providing such other term loans, but
exclusive of any arrangement, structuring or other fees payable in connection
therewith that are not shared with all lenders providing such other term loans).

 

“Required Prepayment Date” has the meaning assigned to that term in subsection
2.4B(iv)(e).

 

“Requisite Lenders” means Lenders having or holding more than 50% of the sum of
the aggregate Term Loan Exposure of all Lenders plus the aggregate Revolving
Loan

 

32

--------------------------------------------------------------------------------


 

Exposure of all Lenders; provided, that the Term Loan Exposure and Revolving
Loan Exposure of any Lender that is a Defaulting Lender shall be excluded in
determining “Requisite Lenders.”

 

“Resigning Administrative Agent” means Credit Suisse, Cayman Islands Branch, as
Administrative Agent under the Existing Credit Agreement.

 

“Restatement Effective Date” means the date on which the conditions precedent
set forth in Section 4.1 hereof shall have been satisfied or waived.

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of Borrower
or any of its Subsidiaries now or hereafter outstanding, except (x) a dividend
payable solely in shares of that class of stock to the holders of that class, or
(y) a dividend payable to Borrower by any of its Subsidiaries, (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Capital
Stock of Borrower or any of its Subsidiaries now or hereafter outstanding,
(iii) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of Capital
Stock of Borrower or any of its Subsidiaries now or hereafter outstanding, and
(iv) any payment or prepayment of principal of, premium, if any, or interest on,
or redemption, purchase, retirement, defeasance (including in substance or legal
defeasance), sinking fund or similar payment with respect to, any Subordinated
Indebtedness.

 

“Restricted Subsidiary” means any Subsidiary of Borrower other than an
Unrestricted Subsidiary.

 

“Revolving Lenders” means the Lenders that have Revolving Loan Commitments or a
Swing Line Loan Commitment or that have Revolving Loans or Swing Line Loans
outstanding, together with their successors and permitted assigns pursuant to
subsection 10.1.

 

“Revolving Loan Commitment” means the commitment of a Lender to make Revolving
Loans to Borrower pursuant to subsection 2.1A(ii) (as the same may be increased
pursuant to subsection 2.1A(iv)) or to purchase participations in Swing Line
Loans pursuant to subsection 2.1A(iv), and “Revolving Loan Commitments” means
such commitments of all Lenders in the aggregate.

 

“Revolving Loan Commitment Termination Date” means November 1, 2013 or, if the
Subordinated Debt Refinancing occurs prior to such date, March 25, 2016.

 

“Revolving Loan Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Loan Commitments,
that Lender’s Revolving Loan Commitment and (ii) after the termination of the
Revolving Loan Commitments, the sum of (a) the aggregate outstanding principal
amount of the Revolving Loans of that Lender plus (b) if that Lender is an
Issuing Bank, the aggregate Letter of Credit Usage in respect of all Letters of
Credit issued by that Lender (in each case net of any participations purchased
by other Lenders in such Letters of Credit or any unreimbursed drawings
thereunder) plus (c) the aggregate amount of all participations purchased by
that Lender in any outstanding Letters of Credit or any unreimbursed drawings
under any Letters of Credit plus (d) if that Lender is the

 

33

--------------------------------------------------------------------------------


 

Swing Line Lender, the aggregate outstanding principal amount of all Swing Line
Loans (net of any Swing Line Risk Participations purchased by other Lenders)
plus (e) the aggregate amount of all Swing Line Risk Participations purchased by
that Lender.

 

“Revolving Loans” means the Loans made by Lenders to Borrower pursuant to
subsection 2.1A(ii).

 

“Revolving Notes” means (i) the promissory notes of Borrower issued pursuant to
subsection 2.1E on or after the Closing Date, (ii) any promissory notes of
Borrower issued pursuant to the last paragraph of subsection 2.1E relating to
any increase in Revolving Loan Commitments made pursuant to subsection 2.1A(iv),
and (iii) any promissory notes issued by Borrower pursuant to the second to last
sentence of subsection 10.1B(i) in connection with assignments of the Revolving
Loan Commitments and Revolving Loans of any Lenders, in each case substantially
in the form of Exhibit V annexed hereto.

 

“S & P” means Standard & Poor’s Rating Group.

 

“Second Amendment” means the Second Amendment to Credit Agreement dated the
Restatement Effective Date among Borrower, each other Loan Party, Resigning
Administrative Agent, Administrative Agent and the Lenders, which attaches this
Agreement.

 

“Second Amendment Documents” means, collectively, the Second Amendment, each
Note executed and delivered by Borrower pursuant to subsection 4.1C, each
Mortgage Amendment, each Ship Mortgage or amendment to a Ship Mortgage executed
and delivered by Borrower or any Restricted Subsidiary pursuant to subsection
4.1M.

 

“Security Agreement” means the Security Agreement executed and delivered by each
of the Loan Parties on the Closing Date, substantially in the form of
Exhibit XII annexed hereto.

 

“Securities” means any stock, shares, partnership interests, membership
interests, voting trust certificates, certificates of interest or participation
in any profit-sharing agreement or arrangement, options, warrants, bonds,
debentures, notes, or other evidences of indebtedness, secured or unsecured,
convertible, subordinated, certificated or uncertificated, or otherwise, or in
general any instruments commonly known as “securities” or any certificates of
interest, shares or participations in temporary or interim certificates for the
purchase or acquisition of, or any right to subscribe to, purchase or acquire,
any of the foregoing.

 

“Securities Account” has the meaning assigned to such term under the UCC and
includes any brokerage or similar account maintained with a securities
intermediary.

 

“Securities Account Control Agreements” means the Securities Account Control
Agreements executed and delivered by Borrower and the securities intermediaries
at which certain Securities Accounts are maintained, each substantially in the
form of Exhibit XIV-B annexed hereto or in such other form as is reasonably
acceptable to Administrative Agent.

 

“Securities Act” means the Securities Act of 1933.

 

34

--------------------------------------------------------------------------------


 

“Senior Credit Facilities” has the meaning assigned to such term in subsection
4.1V.

 

“Series” has the meaning assigned to that term in subsection 2.1A(iv)(f).

 

“Ship Mortgage” means a security instrument (whether designated as a first
preferred ship mortgage or by any similar title) executed and delivered by any
Loan Party, substantially in such form as may be approved by Administrative
Agent in its reasonable discretion, in each case with such changes thereto as
may be reasonably recommended by Administrative Agent’s or Borrower’s local
counsel based on local laws or customary local first preferred ship mortgage
practices.

 

“Solvent” means, with respect to any Person, that as of the date of
determination both (A) (i) the then fair saleable value of the property of such
Person is (y) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (z) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to such Person; (ii) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (iii) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (B) such Person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances.  For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

“Standby Letter of Credit” means any standby letter of credit or similar
instrument issued for the purpose of supporting (i) Indebtedness of Borrower or
any of its Restricted Subsidiaries in respect of industrial revenue or
development bonds or financings, (ii) workers’ compensation liabilities of
Borrower or any of its Restricted Subsidiaries, (iii) the obligations of third
party insurers of Borrower or any of its Restricted Subsidiaries arising by
virtue of the laws of any jurisdiction requiring third party insurers,
(iv) obligations with respect to Capital Leases or Operating Leases of Borrower
or any of its Restricted Subsidiaries, and (v) performance, payment, deposit or
surety obligations of Borrower or any of its Restricted Subsidiaries, in any
case if required by law or governmental rule or regulation or in accordance with
custom and practice in the industry.

 

“Subordinated Debt Refinancing” means (i) the extension of the scheduled
maturity date of the 7% Subordinated Notes to a date not earlier than July 25,
2017, or (ii) the refinancing of the 7% Subordinated Notes in accordance with
Section 7.1(vii) following which refinancing, the Refinancing Indebtedness has a
scheduled maturity date not earlier than July 25, 2017.

 

“Subordinated Indebtedness” means (i) the Indebtedness of Borrower evidenced by
the 7% Subordinated Notes and (ii) any other Indebtedness of Borrower
subordinated in right of payment to the Obligations pursuant to documentation
containing maturities (with the

 

35

--------------------------------------------------------------------------------


 

maturity date of any such Subordinated Indebtedness to be at not earlier than
July 25, 2017, amortization schedules, covenants, defaults, remedies,
subordination provisions and other material terms in form and substance
reasonably satisfactory to Administrative Agent.  For purposes of
clarification, Indebtedness incurred pursuant to subsection 7.1(xiii) shall not
be deemed Subordinated Indebtedness.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, Joint Venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Governing Body of such Person is at
the time owned or controlled, directly or indirectly, by that Person or one or
more of the other Subsidiaries of that Person or a combination thereof. 
Notwithstanding anything to the contrary herein, Financial Accounting Standards
Board (FASB) Interpretation No. (FIN) 46R (“Consolidation of Variable Interest
Entities”), which is an Interpretation of Accounting Research Bulletin No. 51,
shall be disregarded for purposes of determining the Subsidiaries of any Person
under this definition.

 

“Subsidiary Guarantor” means the domestic Restricted Subsidiaries of Borrower
listed on Schedule 5.1 attached hereto and any domestic Restricted Subsidiary of
Borrower that executed and delivered a counterpart of the Subsidiary Guaranty on
or after the Closing Date or that executes and delivers a counterpart of the
Subsidiary Guaranty on or after the Restatement Effective Date or from time to
time thereafter pursuant to subsection 6.8.

 

“Subsidiary Guaranty” means the Subsidiary Guaranty executed and delivered by
existing Subsidiary Guarantors on the Closing Date, or executed and delivered by
additional Restricted Subsidiaries of Borrower from time to time thereafter in
accordance with subsection 6.8, substantially in the form of Exhibit XI annexed
hereto.

 

“Supplemental Collateral Agent” has the meaning assigned to that term in
subsection 9.1B.

 

“Swing Line Lender” means has the meaning assigned to that term in the
introduction to this Agreement and also means and includes any successor Swing
Line Lender appointed pursuant to subsection 9.5B.

 

“Swing Line Loans” means the Loans made by Swing Line Lender to Borrower
pursuant to subsection 2.1A(iii).

 

“Swing Line Loan Commitment” means the commitment of Swing Line Lender to make
Swing Line Loans to Borrower pursuant to subsection 2.1A(iii).

 

“Swing Line Note” means any promissory note of Borrower issued pursuant to
subsection 2.1E on or after the Closing Date.

 

“Swing Line Risk Participation” shall mean, with respect to any Lender and any
Swing Line Loan as of any date of determination, the sum of (a) such Lender’s
Pro Rata Share of the Swing Line Loan outstanding at such time plus (b) the
aggregate amount of all Defaulting

 

36

--------------------------------------------------------------------------------


 

Lenders’ Pro Rata Shares of such Swing Line Loans outstanding at such time that
have been reallocated to such Lender pursuant to Section 2.9D.

 

“Tax” or “Taxes” means any present or future tax, levy, impost, duty, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed,
including interest, penalties, additions to tax and any similar liabilities with
respect thereto.

 

“Term Loan Commitment” means, collectively, (a) the commitment of a Lender to
make a Term Loan pursuant to subsection 2.1A(i) of the Existing Credit Agreement
and (b) the New Term Loan Commitment of a Lender, and “Term Loan Commitments”
means such commitments of all Lenders.

 

“Term Loan Exposure” means, with respect to any Lender as of any date of
determination the principal amount of Term Loans held by such Lender.

 

“Term Loan Maturity Date” means November 1, 2013 or, if the Subordinated Debt
Refinancing occurs on or prior to such date, March 25, 2017.

 

“Term Loans” means (a) the Loans made by Lenders to Borrower pursuant to
subsection 2.1A(i) and (b) New Term Loans.

 

“Term Notes” means (i) the promissory notes of Borrower, if any, issued pursuant
to subsection 2.1E on or after the Closing Date, (ii) any promissory notes of
Borrower issued pursuant to the last paragraph of subsection 2.1E relating to
any New Term Loans made pursuant to subsection 2.1A(iv), and (iii) any
promissory notes issued by Borrower pursuant to the second to last sentence of
subsection 10.1B(i) in connection with assignments of the Term Loan Commitments
or Term Loans of any Lenders, in each case substantially in the form of
Exhibit IV annexed hereto.

 

“Title Company” means, collectively, one or more title insurance companies
reasonably satisfactory to Administrative Agent.

 

“Total Utilization of Revolving Loan Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans plus (ii) the aggregate principal amount of all outstanding
Swing Line Loans plus (iii) the Letter of Credit Usage.

 

“Transaction Costs” means the fees, costs and expenses payable by Borrower in
connection with the Transactions, together with all redemption premiums, fees,
costs and expenses paid by Borrower in connection with any Indebtedness or
refinancing of Indebtedness permitted to be incurred or refinanced pursuant to
subsection 7.1 of this Agreement.

 

“Transactions” means, collectively, (a) the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party, (b) the
borrowings hereunder, the issuance of Letters of Credit and the use of proceeds
of the foregoing, (c) the granting of Liens pursuant to the Collateral Documents
and (d) any other transactions entered into by Borrower or any of its
Subsidiaries in connection with any of the foregoing.

 

37

--------------------------------------------------------------------------------


 

“Type” means with respect to a Loan, a Term Loan, a Revolving Loan or a Swing
Line Loan (each of which is a “Type” of Loan).

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

“Unrestricted Subsidiary” means any Subsidiary that is designated as an
Unrestricted Subsidiary pursuant to a resolution of the Governing Body of
Borrower and any Subsidiary of such Unrestricted Subsidiary; provided that such
Subsidiary: (i) has no Indebtedness other than Non-Recourse Debt; (ii) is not
party to any agreement, contract, arrangement or understanding with Borrower or
any Restricted Subsidiary of Borrower unless the terms of any such agreement,
contract, arrangement or understanding are no less favorable to Borrower or such
Restricted Subsidiary than those that might be obtained at the time from Persons
who are not Affiliates of Borrower; (iii) is a Person with respect to which
neither Borrower nor any of its Restricted Subsidiaries has any direct or
indirect obligation (1) to subscribe for additional equity Securities or other
equity or ownership interests, or (2) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve or maintain any specified
levels of profitability; (iv) has not guaranteed or otherwise directly or
indirectly provided credit support for any Indebtedness of Borrower or any of
its Restricted Subsidiaries; and (v) has no Subsidiaries other than Unrestricted
Subsidiaries; provided further that, notwithstanding the foregoing, Borrower may
not designate as an Unrestricted Subsidiary any then existing Subsidiary that
owns, leases, operates or uses any assets or function directly relating to or
necessary for the conduct of casino gaming at the Biloxi Gaming Facilities, the
Caruthersville Gaming Facilities, the Pompano Park Gaming Facilities, the
Bettendorf Gaming Facilities, the Marquette Gaming Facilities, the Lula Gaming
Facilities, the Natchez Gaming Facilities, the Lake Charles Gaming Facilities,
the Boonville Gaming Facilities, the Kansas City Gaming Facilities, the
Davenport Gaming Facilities, the Waterloo Gaming Facilities, the Black Hawk
Gaming Facilities, the Vicksburg Gaming Facilities or the Cape Girardeau Gaming
Facilities; provided further that each Subsidiary of Borrower that is not a
domestic Subsidiary shall be deemed an Unrestricted Subsidiary at all times
unless consented to in writing by Administrative Agent (such consent not to be
unreasonably withheld but evaluated in light of the guaranty and security
package, if any, able to be obtained under the laws applicable to such
Subsidiary).  Immediately after giving effect to any designation of a Subsidiary
of Borrower as an Unrestricted Subsidiary, Borrowers and the Restricted
Subsidiaries shall be in pro forma compliance with the financial covenants set
forth in Section 7.6 as of the most recently ended Fiscal Quarter for which
financial statements have been delivered (assuming such designation occurred as
of the first day of the period being tested).  Any such designation by the
Governing Body of Borrower shall be evidenced to Administrative Agent by filing
with Administrative Agent resolutions of the Governing Body of Borrower giving
effect to such designation and an Officer’s Certificate certifying that such
designation complied with the foregoing conditions.  If, at any time, any
Unrestricted Subsidiary would fail to meet the foregoing requirements as an
Unrestricted Subsidiary, it shall thereafter cease to be an Unrestricted
Subsidiary for purposes of this Agreement and any Indebtedness or Liens of such
Subsidiary shall be deemed to be incurred and outstanding by a Restricted
Subsidiary of Borrower as of such date.  The designation of any Subsidiary that
is a Loan Party as an Unrestricted Subsidiary shall constitute an Investment by
the Loan Parties therein at the date of designation in an amount equal to the
fair market value of such Subsidiary (determined as of the date of designation
by Governing Body of Borrower in

 

38

--------------------------------------------------------------------------------


 

good faith) and such designation shall only be permitted if such Investment is
permitted under subsection 7.3.  The Governing Body of Borrower may at any time
designate any Unrestricted Subsidiary to be a Restricted Subsidiary; provided
that such designation shall be deemed to be an incurrence of Indebtedness and
Liens by a Restricted Subsidiary of Borrower of any outstanding Indebtedness or
Liens of such Unrestricted Subsidiary and such designation shall only be
permitted if (i) such Indebtedness is permitted under subsection 7.1, (ii) such
Liens are permitted under subsection 7.2 and (iii) no Event of Default or
Potential Event of Default would be in existence following such designation. 
The Unrestricted Subsidiaries shall be deemed to include as of the Restatement
Effective Date those Subsidiaries designated as “Unrestricted Subsidiaries” on
Schedule 5.1 annexed hereto (including the Specified Unrestricted
Subsidiaries).  Notwithstanding anything herein to the contrary, Isle of
Capri-Bahamas Ltd. shall be deemed an Unrestricted Subsidiary for all purposes
other than the determination of the Consolidated Total Leverage Ratio and the
financial covenant set forth in subsection 7.6B.

 

“Unsecured Notes” means (i) the Indebtedness of Borrower evidenced by the 7.75%
Unsecured Notes and (ii) any other Indebtedness of Borrower  (a) having a
maturity date of no earlier than July 25, 2017, (b) not benefiting from any Lien
on any property (whether real, personal or mixed) of Borrower or any Subsidiary
of Borrower, (c) having no scheduled principal amortization payments before
final maturity or mandatory repayment based on asset dispositions (whether
voluntary or involuntary, related to insurance proceeds, condemnation proceeds
or otherwise except those of the type contained in the 7.75% Unsecured Notes) or
earnings or cash flow of Borrower or any Subsidiary of Borrower, and (d) having
no maintenance financial covenants and otherwise having restrictive covenants
and defaults that are, taken as a whole, not materially less favorable to
Borrower and the Restricted Subsidiaries than those in the 7.75% Unsecured Note
Indenture.

 

“Vicksburg Gaming Facilities” means the Gaming Facilities owned, leased,
operated or used by Borrower and its Restricted Subsidiaries in the City of
Vicksburg, Warren County, Mississippi, including the vessels Creole 5 and Creole
6 having Official Nos. 585504 and 585505, respectively.

 

“Vicksburg Additional Real Property” means those certain Real Property Assets
owned in fee by Rainbow Casino-Vicksburg Partnership, L.P., a Mississippi
limited partnership, located in the City of Vicksburg, Warren County,
Mississippi, and which is leased to MPH Investments of Mississippi, pursuant to
that certain Ground Lease, dated as of June 21, 1994, as amended.

 

“Voting Stock” means, with respect to any Person, the Capital Stock (including
any and all rights, warrants or options exchangeable for or convertible into
such Capital Stock) of such Person that ordinarily has voting power for the
election of directors (or Persons performing similar functions) of such Person,
whether at all times or only as long as no senior class of Securities has such
voting power by reason of any contingency.

 

“Waivable Mandatory Prepayment” has the meaning assigned to that term in
subsection 2.4B(iv)(e).

 

39

--------------------------------------------------------------------------------


 

“Waiving Lender” has the meaning assigned to that term in
subsection 2.4B(iv)(e).

 

“Waterloo Gaming Facilities” means the Gaming Facilities owned, leased, operated
or used by Borrower and its Subsidiaries in Waterloo, Iowa.

 

“Wells Fargo” has the meaning assigned to that term in the introduction to this
Agreement.

 

“7% Subordinated Note Indenture” means the indenture pursuant to which
$500,000,000 in aggregate principal amount of 7.00% Subordinated Notes due
March 2014 of Borrower were issued, as in effect on the Restatement Effective
Date and as such indenture may be amended from time to time to the extent
permitted under subsection 7.15A or refinanced or replaced as permitted by
subsection 7.1 (vii).

 

“7% Subordinated Notes” means the subordinated notes issued pursuant to the 7%
Subordinated Note Indenture.

 

“7.75% Unsecured Note Indenture” means the indenture pursuant to which
$300,000,000 in aggregate principal amount of 7.75% Unsecured Notes due
March 15, 2019 of Borrower were issued, as in effect on the Restatement
Effective Date.

 

“7.75% Unsecured Notes” means the unsecured notes issued pursuant to the 7.75%
Unsecured Note Indenture.

 

1.2.                            Accounting Terms; Utilization of GAAP for
Purposes of Calculations Under Agreement.

 

Except as otherwise expressly provided in this Agreement, all accounting terms
not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP.  Financial statements and other information required to be
delivered by Borrower to Lenders pursuant to clauses (ii), (iii) and (xiii) of
subsection 6.1 shall be prepared in accordance with GAAP as in effect in the
United States of America at the time of such preparation (other than the absence
of footnotes with respect to the financial statements and other information
delivered pursuant to clause (ii) of subsection 6.1) and delivered together with
the reconciliation statements provided for in subsection 6.1(v).  Calculations
in connection with the definitions, covenants and other provisions of this
Agreement shall utilize GAAP as in effect in the United States of America on the
date of determination, applied in a manner consistent with that used in
preparing the financial statements referred to in subsection 5.3(i). 
Notwithstanding the other provisions of this Section 1.2, for purposes of
determining compliance with any covenant, including any financial
covenant, Indebtedness of Borrower and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
Financial Accounting Standards Board (FASB) ASC 825 (and Financial Accounting
Standards Board (FASB) ASC 470-20, if applicable) on financial liabilities shall
be disregarded.  Notwithstanding anything to the contrary herein, unaudited
financial statements, accounting determinations, calculations (including
financial ratios) and computations hereunder shall be made without giving effect
to Financial Accounting Standards Board (FASB) Interpretation No.  (FIN) 46R
(“Consolidation of Variable Interest Entities”), which is an Interpretation of
Accounting Research Bulletin No. 51.

 

40

--------------------------------------------------------------------------------


 

1.3.                            Other Definitional Provisions and Rules of
Construction.

 

A.                                    Any of the terms defined herein may,
unless the context otherwise requires, be used in the singular or the plural,
depending on the reference.

 

B.                                    References to “Sections” and “subsections”
shall be to Sections and subsections, respectively, of this Agreement unless
otherwise specifically provided.

 

C.                                    The use in any of the Loan Documents of
the word “include” or “including”, when following any general statement, term or
matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not nonlimiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter.

 

D.                                    Each of the parties hereto acknowledges
that (i) it has been represented by counsel in the negotiation and documentation
of the terms of this Agreement and the other Loan Documents, (ii) it has had
full and fair opportunity to review and revise the terms of this Agreement and
the other Loan Documents, (iii) this Agreement and the other Loan Documents have
been drafted jointly by all of the parties hereto, and (iv) neither
Administrative Agent nor any Lender has any fiduciary relationship with or duty
to Borrower arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between Administrative Agent and
Lenders, on one hand, and Borrower, on the other hand, in connection herewith or
therewith is solely that of creditor and debtor.  Accordingly, each of the
parties hereto acknowledges and agrees that the terms of this Agreement shall
not be construed against or in favor of another party.

 

E.                                      Except as otherwise expressly provided
herein, (i) any reference in this Agreement or any other Loan Document to any
agreement means such agreement as it may be amended, restated, supplemented or
otherwise modified from time to time; (ii) any reference in this Agreement or
any other Loan Document to any law, statute, regulation, rule or other
legislative action shall mean such law, statute, regulation, rule or other
legislative action as amended, supplemented, restated or otherwise modified from
time to time and any successor thereto, and shall include any rule or regulation
promulgated thereunder; and (iii) any reference in this Agreement or any Loan
Document to a Person shall include the successor or assignee of such Person.

 

F.                                      The terms “payment in full”, “paid in
full”, satisfaction in full”, “repay in full” or any similar term means the
indefeasible payment in full of the Obligations, other than inchoate
reimbursement or indemnification obligations for which no claim has been
asserted, termination of the Commitments and the cancellation or expiration or,
to the extent acceptable to the applicable Issuing Bank, cash collateralization
or collateralization by “back to back” letters of credit, of all Letter of
Credit.

 

41

--------------------------------------------------------------------------------


 

Section 2.                                          AMOUNTS AND TERMS OF
COMMITMENTS AND LOANS

 

2.1.                            Commitments; Making of Loans; the Register;
Notes.

 

A.                                    Commitments.  Subject to the terms and
conditions of this Agreement and in reliance upon the representations and
warranties of Borrower herein set forth, each Lender with a Term Loan Commitment
has made the Loans described in subsection 2.1A(i) and each Revolving Lender
hereby severally agrees to make the Loans described in subsection 2.1A(ii) and
Swing Line Lender hereby agrees to make the Loans described in subsection
2.1A(iii):

 

(i)                                     Term Loans.  The Term Loans were made
prior to the Restatement Effective Date.  As of the Restatement Effective Date,
the aggregate outstanding principal amount of the Term Loans is $500,000,000.

 

(ii)                                  Revolving Loans.  Each Revolving Lender
severally agrees, subject to the limitations set forth below with respect to the
maximum amount of Revolving Loans permitted to be outstanding from time to time,
to lend to Borrower from time to time during the period from the Closing Date to
but excluding the Revolving Loan Commitment Termination Date an aggregate amount
not exceeding its Pro Rata Share of the aggregate amount of the Revolving Loan
Commitments to be used for the purposes identified in subsection 2.5B.  As of
the Restatement Effective Date, the aggregate amount of the Revolving Loan
Commitments is $300,000,000; provided that the Revolving Loan Commitments of
Lenders shall be adjusted to give effect to (1) any increase in Revolving Loan
Commitments pursuant to subsection 2.1A(iv), and (2) any assignments of the
Revolving Loan Commitments pursuant to subsection 10.1B (in no event shall any
such adjustment cause a Lender’s Revolving Loan Exposure to exceed its Revolving
Loan Commitment); and provided further that the amount of the Revolving Loan
Commitments shall be reduced from time to time by the amount of any reductions
thereto made pursuant to subsections 2.4B(ii) and 2.4B(iii).  Each Revolving
Lender’s Revolving Loan Commitment shall expire on the Revolving Loan Commitment
Termination Date and all Revolving Loans and all other amounts owed hereunder
with respect to the Revolving Loans and the Revolving Loan Commitments shall be
paid in full no later than that date.  Amounts borrowed under this
subsection 2.1A(ii) may be repaid and reborrowed to but excluding the Revolving
Loan Commitment Termination Date.

 

Anything contained in this Agreement to the contrary notwithstanding, the
Revolving Loans and the Revolving Loan Commitments shall be subject to the
limitation that in no event shall the Total Utilization of Revolving Loan
Commitments at any time exceed the Revolving Loan Commitments then in effect.

 

(iii)                               Swing Line Loans.  Swing Line Lender hereby
agrees, subject to the limitations set forth below with respect to the maximum
amount of Swing Line Loans permitted to be outstanding from time to time, to
make a portion of the Revolving Loan Commitments available to Borrower from time
to time during the period from the Closing Date to but excluding the Revolving
Loan Commitment Termination Date by making Swing Line Loans to Borrower in an
aggregate amount not exceeding the amount

 

42

--------------------------------------------------------------------------------


 

of the Swing Line Loan Commitment to be used for the purposes identified in
subsection 2.5B, notwithstanding the fact that such Swing Line Loans, when
aggregated with Swing Line Lender’s outstanding Revolving Loans and Swing Line
Lender’s Pro Rata Share of the Letter of Credit Usage then in effect, may exceed
Swing Line Lender’s Revolving Loan Commitment.  As of the Restatement Effective
Date, the amount of the Swing Line Loan Commitment is $50,000,000; provided that
any reduction of the Revolving Loan Commitments made pursuant to subsection
2.4B(ii) or 2.4B(iii) which reduces the aggregate Revolving Loan Commitments to
an amount less than the then current amount of the Swing Line Loan Commitment
shall result in an automatic corresponding proportionate reduction of the Swing
Line Loan Commitment to the amount of the Revolving Loan Commitments, as so
reduced, without any further action on the part of Borrower, Administrative
Agent or Swing Line Lender.  The Swing Line Loan Commitment shall expire on the
Revolving Loan Commitment Termination Date and all Swing Line Loans and all
other amounts owed hereunder with respect to the Swing Line Loans shall be paid
in full no later than that date.  Amounts borrowed under this subsection
2.1A(iii) may be repaid and reborrowed to but excluding the Revolving Loan
Commitment Termination Date.

 

Immediately upon the making of a Swing Line Loan, each Revolving Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to such Revolving Lender’s Pro Rata Share of such Swing Line Loan;
provided, however that the amount of such Lender’s risk participation shall be
adjusted in the manner set forth in Section 2.9D.

 

Anything contained in this Agreement to the contrary notwithstanding, the Swing
Line Loans and the Swing Line Loan Commitment shall be subject to the limitation
that in no event shall the Total Utilization of Revolving Loan Commitments at
any time exceed the Revolving Loan Commitments then in effect and prior to the
termination of the Revolving Loan Commitments, the Revolving Loan Exposure of a
Lender shall not exceed its Revolving Loan Commitment.  With respect to any
Swing Line Loans which have not been voluntarily prepaid by Borrower pursuant to
subsection 2.4B(i), Swing Line Lender may, at any time in its sole and absolute
discretion, deliver to Administrative Agent (with a copy to Borrower), no later
than 11:00 A.M. (New York City time) on the first Business Day in advance of the
proposed Funding Date, a notice (which shall be deemed to be a Notice of
Borrowing given by Borrower) requesting Revolving Lenders to make Revolving
Loans that are Base Rate Loans on such Funding Date in an amount equal to the
amount of such Swing Line Loans (the “Refunded Swing Line Loans”) outstanding on
the date such notice is given which Swing Line Lender requests Revolving Lenders
to prepay.  Anything contained in this Agreement to the contrary
notwithstanding, (i) the proceeds of such Revolving Loans made by Revolving
Lenders other than Swing Line Lender shall be immediately delivered by
Administrative Agent to Swing Line Lender (and not to Borrower) and applied to
repay a corresponding portion of the Refunded Swing Line Loans and (ii) on the
day such Revolving Loans are made, Swing Line Lender’s Pro Rata Share of the
Refunded Swing Line Loans shall be deemed to be paid with the proceeds of a
Revolving Loan made by Swing Line Lender, and such portion of the Swing Line
Loans deemed to be so paid shall no longer be outstanding as

 

43

--------------------------------------------------------------------------------


 

Swing Line Loans and shall no longer be due under the Swing Line Note of Swing
Line Lender but shall instead constitute part of Swing Line Lender’s outstanding
Revolving Loans and shall be due under the Revolving Note of Swing Line Lender. 
Borrower hereby authorizes Administrative Agent and Swing Line Lender to charge
Borrower’s accounts with Administrative Agent and Swing Line Lender (up to the
amount available in each such account) in order to immediately pay Swing Line
Lender the amount of the Refunded Swing Line Loans to the extent the proceeds of
such Revolving Loans made by Revolving Lenders, including the Revolving Loan
deemed to be made by Swing Line Lender, are not sufficient to repay in full the
Refunded Swing Line Loans.  If any portion of any such amount paid (or deemed to
be paid) to Swing Line Lender should be recovered by or on behalf of Borrower
from Swing Line Lender in bankruptcy, by assignment for the benefit of creditors
or otherwise, the loss of the amount so recovered shall be ratably shared among
all Lenders in the manner contemplated by subsection 10.5.

 

If for any reason (a) Revolving Loans are not made upon the request of Swing
Line Lender as provided in the immediately preceding paragraph in an amount
sufficient to repay any amounts owed to Swing Line Lender in respect of any
outstanding Swing Line Loans or (b) the Revolving Loan Commitments are
terminated at a time when any Swing Line Loans are outstanding, the request
submitted by Swing Line Lender pursuant to the immediately preceding paragraph
shall be deemed to be a request by Swing Line Lender that each of the Revolving
Lenders fund the amount of its Swing Line Risk Participation in the relevant
Swing Line Loan and each Revolving Loan made pursuant to the immediately
preceding paragraph shall be deemed payment in respect of such Swing Line Risk
Participation.  In the event any Revolving Lender fails to make available to
Swing Line Lender the amount of such Revolving Lender’s Swing Line Risk
Participation as provided in this paragraph, Swing Line Lender shall be entitled
to recover such amount on demand from such Revolving Lender together with
interest thereon at the rate customarily used by Swing Line Lender for the
correction of errors among banks for three Business Days and thereafter at the
Base Rate.  In the event Swing Line Lender receives a payment of any amount in
which other Revolving Lenders have funded Swing Line Risk Participations as
provided in this paragraph, Swing Line Lender shall promptly distribute to each
such other Revolving Lender its Pro Rata Share of such payment.

 

Anything contained herein to the contrary notwithstanding, each Revolving
Lender’s obligation to make Revolving Loans for the purpose of repaying any
Refunded Swing Line Loans pursuant to the second preceding paragraph and each
Revolving Lender’s obligation to fund its Swing Line Risk Participation pursuant
to the immediately preceding paragraph shall be absolute and unconditional and
shall not be affected by any circumstance, including (a) any set-off,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against Swing Line Lender, Borrower or any other Person for any reason
whatsoever; (b) the occurrence or continuation of an Event of Default or a
Potential Event of Default; (c) any adverse change in the business, operations,
properties, assets, condition (financial or otherwise) or prospects of Borrower
or any of its Subsidiaries; (d) any breach of this Agreement or any other Loan
Document by any party thereto; or (e) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing; provided that such
obligations of each

 

44

--------------------------------------------------------------------------------


 

Revolving Lender are subject to the condition that (x) Swing Line Lender
believed in good faith that all conditions under Section 4 to the making of the
applicable Refunded Swing Line Loans or other unpaid Swing Line Loans, as the
case may be, were satisfied at the time such Refunded Swing Line Loans or unpaid
Swing Line Loans were made, or (y) the satisfaction of any such condition not
satisfied had been waived in accordance with subsection 10.6 prior to or at the
time such Refunded Swing Line Loans or other unpaid Swing Line Loans were made.

 

Subject to Section 2.9E, at any time a Lender is a Defaulting Lender, within
three (3) Business Days after the request of the Administrative Agent or Swing
Line Lender, such Defaulting Lender shall provide cash collateral or other
security satisfactory to the Swing Line Lender (in its sole discretion) in
respect of such Defaulting Lender’s obligation to fund its Swing Line Risk
Participation (as adjusted pursuant to Section 2.9D); provided, that if such
Defaulting Lender fails to provide such cash collateral or other security, the
Borrower shall provide, within five (5) Business Days, cash collateral or other
security satisfactory to the Swing Line Lender (in its sole discretion) in
respect of such Defaulting Lender’s obligation to fund its Swing Line Risk
Participation (as adjusted pursuant to Section 2.9D).  Such Defaulting Lender
and Borrower each hereby grants to the Administrative Agent, for the benefit of
the Swing Line Lender and the other Lenders (other than such Defaulting Lender),
a Lien on of such Person’s cash collateral or other security (and all proceeds
of the foregoing) to secure the Obligations.  Cash collateral shall be
maintained in blocked, Deposit Accounts with the Administrative Agent and shall
be invested in Cash Equivalents reasonably acceptable to the Administrative
Agent or held as Cash.  If at any time the Administrative Agent determines that
any funds held as cash collateral are subject to any right or claim of any
Person other than the Administrative Agent or the Swing Line Lender or that the
total amount of such funds is less than such Defaulting Lender’s funding
obligations in respect of its Swing Line Risk Participation, such Defaulting
Lender or Borrower shall, within three (3) Business Days after demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as cash collateral, an amount equal to the excess of (x) such
aggregate funding obligations over (y) the total amount of funds, if any, then
held as cash collateral that the Administrative Agent determines to be free and
clear of any such right and claim.  At the discretion of the Swing Line Lender,
such funds shall be applied, to the extent permitted under applicable
Governmental Authorizations, to reimburse the Swing Line Lender.  The Lien held
by the Administrative Agent in such cash collateral shall be released upon the
satisfaction of each of the following conditions: (a) no Swing Line Loans shall
be outstanding, (b) all Swing Line Loan obligations shall have been repaid in
full and (c) no Event of Default shall have occurred and be continuing.

 

(iv)                              Increases of the Term Loans or Revolving Loan
Commitments.

 

(a)                                  Borrower may request in writing at any time
that (x) one or more new term loan commitments (the “New Term Loan Commitments”)
be established and/or (y) the then effective aggregate principal amount of
Revolving Loan Commitments be increased in an aggregate amount for all such New
Term Loan Commitments and increases in Revolving Loan Commitments not in excess

 

45

--------------------------------------------------------------------------------


 

of $200,000,000 in the aggregate and not less than $50,000,000 individually (or
such lesser amount which shall be approved by the Administrative Agent) and
integral multiples of $5,000,000 in excess of that amount (the “General
Incremental Facility”); provided that (I) no Event of Default or Potential Event
of Default shall have occurred and be continuing or occur as a result of such
New Term Loan Commitments or increases in Revolving Loan Commitments, (II) after
giving effect to each establishment of, and/or increase in, Loans and/or
Commitments under the General Incremental Facility and any acquisitions or
dispositions effected since the then most recently ended Fiscal Quarter for
which financial statements have been delivered, Borrower shall be in pro forma
compliance with the financial covenants set forth in Section 7.6 as of the end
of such Fiscal Quarter (assuming the full borrowing of new Loans in an amount
equal to the amount of Loans related to such establishment of, and/or increase
in, Loans and/or Commitments under the General Incremental Facility in
accordance with this subsection 2.1A(iv)(a), the consummation of any such
acquisitions or dispositions and the incurrence or assumption, or repayment, of
any Indebtedness in connection therewith occurred as of the first day of such
period being tested), and (III) all fees and expenses then owing to
Administrative Agent and the Lenders in connection with the General Incremental
Facility shall have been paid in full.

 

Any request under this subsection 2.1A(iv)(a) shall be submitted by Borrower to
Administrative Agent (and Administrative Agent shall promptly forward copies to
Lenders), specify the proposed effective date and amount of such New Term Loan
Commitments or increase in Revolving Loan Commitments and be accompanied by an
Officer’s Certificate certifying that no Event of Default or Potential Event of
Default exists or will occur as a result of such New Term Loan Commitments or
increase in Revolving Loan Commitments.  Borrower shall specify any fees offered
to those Lenders (the “Increasing Lenders”) that agree to acquire such New Term
Loan Commitments or increase the principal amount of their Revolving Loan
Commitments, as the case may be, which fees may be variable based upon the
amount of such New Term Loan Commitments any such Lender is willing to acquire
or amount by which any such Lender is willing to increase the principal amount
of its Revolving Loan Commitment, as the case may be.  No Lender shall have any
obligation, express or implied, to acquire any New Term Loan Commitments or
increase the aggregate principal amount of its Revolving Loan Commitment, as the
case may be.  Only the consent of each Increasing Lender shall be required for
an issuance of New Term Loan Commitments or an increase in the aggregate
principal amount of the Revolving Loan Commitments, as the case may be, pursuant
to this subsection 2.1A(iv).  No Lender that elects not to acquire any New Term
Loan Commitments or increase the principal amount of its Term Loan or Revolving
Loan Commitment, as the case may be, may be replaced in respect of its existing
Term Loans or Revolving Loan Commitment, as the case may be, as a result thereof
without such Lender’s consent.

 

46

--------------------------------------------------------------------------------


 

(b)                                 Each Increasing Lender shall as soon as
practicable specify the amount of the proposed New Term Loan Commitments or
increase in Revolving Loan Commitments that it is willing to assume.  Borrower
may accept some or all of the offered amounts or designate new lenders that
qualify as Eligible Assignees and that are reasonably acceptable to
Administrative Agent as additional Lenders hereunder in accordance with this
subsection 2.1A(iv) (each such new lender being a “New Lender”), which New
Lenders may assume all or a portion of the New Term Loan Commitments or increase
in the aggregate principal amount of the Revolving Loan Commitments, as the case
may be.  Borrower and Administrative Agent shall have discretion jointly to
adjust the allocation of the New Term Loan Commitments or increased aggregate
principal amount of the Revolving Loan Commitments, as the case may be, among
Increasing Lenders and New Lenders.

 

(c)                                  Each New Lender designated by Borrower and
reasonably acceptable to Administrative Agent shall become an additional party
hereto as a New Lender concurrently with the effectiveness of the proposed
issuance of new Term Loan Commitments or increase in the aggregate principal
amount of the Revolving Loan Commitments.

 

(d)                                 Subject to the foregoing, any New Term Loan
Commitments or increase in Revolving Loan Commitments requested by Borrower
shall be effective upon delivery to Administrative Agent of each of the
following documents: (i) an originally executed copy of an Instrument of Joinder
signed by a duly authorized Officer of each New Lender (and, if
applicable, Increasing Lender), substantially in the form attached hereto as
Exhibit XV-A; (ii) a notice to the Increasing Lenders and New Lenders,
substantially in the form attached hereto as Exhibit XV-B, signed by a duly
authorized Officer of Borrower; (iii) an Officer’s Certificate of Borrower,
substantially in the form attached hereto as Exhibit XV-C; and (iv) any other
certificates or documents that Administrative Agent shall reasonably request
(including legal opinions from counsel to Borrower, documents related to the
Mortgages and insurance endorsements, new or amended Notes, any related fee
letters, documents evidencing the increased Revolving Loan Commitment held by
any applicable Lender, reaffirmations of the Subsidiary Guaranty, resolutions
regarding the New Term Loan Commitments or Revolving Loan Commitments and
related actions taken by Borrower and the Subsidiary Guarantors, certified as
true and correct by an Officer of the relevant Borrower or Subsidiary
Guarantor), all in form and substance satisfactory to Administrative Agent
(including certificates from Borrower certifying that the Loans to be made
pursuant to this subsection 2.1A(iv), together with all other Obligations under
the Loan Documents then outstanding, are “Designated Senior Indebtedness” under
the 7% Subordinated Note Indenture.  Any New Term Loan Commitments or increase
in Revolving Loan Commitments shall be in the principal amount equal to (A) the
principal amount that Increasing Lenders are willing to assume of the New Term
Loan Commitments or as increases to the principal amount of their Revolving Loan
Commitments, as the case may be, plus (B) the principal amount offered by New
Lenders with respect to the New Term

 

47

--------------------------------------------------------------------------------


 

Loan Commitments or Revolving Loan Commitments, as the case may be, in either
case as adjusted by Borrower and Administrative Agent pursuant to this
subsection 2.1A(iv).

 

(e)                                  Upon effectiveness of any such increase in
Revolving Loan Commitments, the Pro Rata Share of the Revolving Loan Commitments
of each Revolving Lender will be adjusted to give effect to the increase in the
Revolving Loan Commitments and (i) each of the existing Revolving Lenders shall
assign to each of the Increasing Lenders and New Lenders, and each of the
Increasing Lenders and New Lenders shall purchase from each of the existing
Revolving Lenders, at the principal amount thereof (together with accrued
interest), such interests in the Revolving Loans outstanding on such date as
shall be necessary in order that, after giving effect to all such assignments
and purchases, such Revolving Loans will be held by existing Revolving
Lenders, Increasing Lenders and New Lenders ratably in accordance with their
Revolving Loan Commitments after giving effect to the increase in Revolving Loan
Commitments in accordance with the General Incremental Facility, (ii) each Loan
made thereunder shall be deemed, for all purposes, a Revolving Loan and
(iii) each New Lender shall become a Revolving Lender.  To the extent that the
adjustment of Pro Rata Shares of the Revolving Loan Commitments results in
losses or expenses to any Lender as a result of the prepayment of any LIBOR Loan
on a date other than the scheduled last day of the applicable Interest Period,
Borrower shall be responsible for such losses or expenses pursuant to subsection
2.6D.

 

(f)                                    Any New Term Loans made in accordance
with this subsection 2.1 A(iv) shall be designated a separate series (a
“Series”) of New Term Loans for all purposes of this Agreement.  Upon any New
Term Loan Commitments of any Series becoming effective, subject to the
satisfaction of the foregoing terms and conditions, (i) each Increasing Lender
and New Lender of any Series shall make a Loan to Borrower (a “New Term Loan”)
in an amount equal to its New Term Loan Commitment of such Series, and (ii) each
Increasing Lender and New Lender of any Series shall become a Lender hereunder
with respect to the New Term Loan Commitment of such Series and the New Term
Loans of such Series made pursuant thereto.

 

(g)                                 The terms and provisions of the New Term
Loans and New Term Loan Commitments of any Series shall be, except with respect
to the rate of interest as more fully described below, identical to the Term
Loans made pursuant to subsection 2.1A(i). The terms and provisions (including
applicable rates of interest) of any Revolving Loans made pursuant to an
increase in the Revolving Loan Commitments in accordance with the General
Incremental Facility shall be identical to the Revolving Loans. In any event the
rate of interest applicable to the New Term Loans of each Series may be
determined by Borrower and the applicable Increasing Lenders and New Lenders and
shall be set forth in each applicable Instrument of Joinder; provided, however,
that to the extent that the weighted average interest rate payable in respect of
the New Term Loans (whether in the form of interest, fees, original issue
discount (amortized over the

 

48

--------------------------------------------------------------------------------


 

shorter of four years or the remaining term of such New Term Loans) or a
combination of any thereof) is higher by more than 0.50% than the weighted
average interest rate payable in respect of the Term Loans made pursuant to
subsection 2.1A(i) or any Series of New Term Loans previously made pursuant to
this subsection 2.1A(iv) immediately prior to the incurrence of any such New
Term Loans, the interest rates applicable to the Term Loans made pursuant to
subsection 2.1A(i) or any Series of New Term Loans previously made pursuant to
this subsection 2.1A(iv) shall increase to provide the holders of such Term
Loans the same weighted interest rate provided to the holders of the New Term
Loans.  Each Instrument of Joinder may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this subsection 2.1A(iv).

 

B.                                    Borrowing Mechanics.  Revolving Loans made
on any Funding Date (other than Revolving Loans made pursuant to a request by
Swing Line Lender pursuant to subsection 2.1A(iii) for the purpose of repaying
any Refunded Swing Line Loan or Revolving Loans made pursuant to subsection 3.3B
for the purpose of reimbursing the Issuing Bank for the amount of a drawing
under a Letter of Credit issued by it) shall be in an aggregate minimum amount
of $1,000,000 and integral multiples of $1,000,000 in excess of that amount;
provided that Revolving Loans made on any Funding Date as LIBOR Loans with a
particular Interest Period shall be in an aggregate minimum amount of $2,500,000
and integral multiples of $1,000,000 in excess of that amount.  Swing Line Loans
made on any Funding Date shall be in an aggregate minimum amount of $250,000 and
integral multiples of $250,000 in excess of that amount.  Whenever Borrower
desires that Lenders make Revolving Loans or Term Loans, it shall deliver to
Administrative Agent a Notice of Borrowing no later than Noon (New York City
time) at least three Business Days in advance of the proposed Funding Date (in
the case of a LIBOR Loan and subject to the last paragraph of subsection 2.2B)
or the same Business Day of the proposed Funding Date (in the case of a Base
Rate Loan).  Whenever Borrower desires that Swing Line Lender make a Swing Line
Loan, it shall deliver to Swing Line Lender (with a copy to Administrative
Agent) a Notice of Borrowing no later than Noon (New York City time) on the
proposed Funding Date.  The Notice of Borrowing shall specify (i) the proposed
Funding Date (which shall be a Business Day), (ii) the amount and Type of Loans
requested, (iii) in the case of Loans other than Swing Line Loans, whether such
Loans shall be Base Rate Loans or LIBOR Loans, (iv) in the case of any Loans
requested to be made as LIBOR Loans, the initial Interest Period requested
therefor and (v) information about the account of Borrower to be credited. 
Revolving Loans may be continued as or converted into Base Rate Loans and LIBOR
Loans in the manner provided in subsection 2.2D.  All Swing Line Loans, shall be
made as Base Rate Loans.  In lieu of delivering the above-described Notice of
Borrowing, Borrower may give Administrative Agent telephonic notice by the
required time of any proposed borrowing under this subsection 2.1B; provided
that such notice shall be promptly confirmed in writing by delivery of a Notice
of Borrowing to Administrative Agent on the date such notice was given.

 

Neither Administrative Agent nor any Lender shall incur any liability to
Borrower in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by a duly
authorized Officer or other Person authorized to borrow on behalf of Borrower or
for otherwise acting in good faith under this subsection 2.1B, and upon

 

49

--------------------------------------------------------------------------------


 

funding of Loans by Lenders in accordance with this Agreement pursuant to any
such telephonic notice Borrower shall have effected Loans hereunder.

 

Borrower shall notify Administrative Agent prior to the funding of any Loans if
any of the matters to which Borrower is required to certify in the applicable
Notice of Borrowing is no longer true and correct as of the applicable Funding
Date, and the acceptance by Borrower of the proceeds of any Loans shall
constitute a re-certification by Borrower, as of the applicable Funding Date, as
to the matters to which Borrower is required to certify in the applicable Notice
of Borrowing.

 

Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a Notice of
Borrowing for a LIBOR Loan (or telephonic notice in lieu thereof) shall be
irrevocable on and after the related Interest Rate Determination Date, and
Borrower shall be bound to make a borrowing in accordance therewith.

 

C.                                    Disbursement of Funds.  Subject to
subsection 2.1A(iv), all Term Loans and Revolving Loans under this Agreement
shall be made by Lenders having a Commitment of that Type simultaneously and
proportionately to their respective Pro Rata Shares, it being understood that
neither Administrative Agent nor any Lender shall be responsible for any default
by any other Lender in that other Lender’s obligation to make a Loan requested
hereunder (except as a result of a reallocation of a Defaulting Lender’s Pro
Rata Share of Letter of Credit Usage and Swing Line Loans pursuant to
Section 2.9D) nor shall the Commitment of any Lender to make the particular Type
of Loan requested be increased or decreased as a result of a default by any
other Lender in that other Lender’s obligation to make a Loan requested
hereunder.  Promptly after receipt by Administrative Agent (or Swing Line Lender
in the case of a Swing Line Loan) of a Notice of Borrowing pursuant to
subsection 2.1B (or telephonic notice in lieu thereof), Administrative Agent
shall notify each Lender or Swing Line Lender, as the case may be, of the
proposed borrowing.  Each Lender shall make the amount of its Loan available to
Administrative Agent not later than 2:00 P.M. (New York City time) on the
applicable Funding Date, and Swing Line Lender shall make the amount of its
Swing Line Loan available to Borrower not later than 1:00 p.m. (New York City
time) on the applicable Funding Date, in each case in same day funds in Dollars,
at Administrative Agent’s Office.  Except as provided in subsection 2.1A(ii) or
subsection 3.3B with respect to Revolving Loans used to repay Refunded Swing
Line Loans or to reimburse any Issuing Bank for the amount of a drawing under a
Letter of Credit issued by it, upon satisfaction or waiver of the conditions
precedent specified in subsection 4.2, Administrative Agent shall promptly upon
receipt make the proceeds of any Loans made on or after the Restatement
Effective Date available to Borrower on the applicable Funding Date by causing
an amount of same day funds in Dollars equal to the proceeds of all such Loans
received by Administrative Agent from Lenders or Swing Line Lender, as the case
may be, to be wire transferred to the account of Borrower as specified in the
applicable Notice of Borrowing.

 

Unless Administrative Agent shall have been notified by any Lender prior to the
Funding Date for any applicable Loans that such Lender does not intend to make
available to Administrative Agent the amount of such Lender’s Loan requested on
such Funding Date, Administrative Agent may assume that such Lender has made
such amount available to Administrative Agent on such Funding Date and
Administrative Agent may, in its sole discretion, but shall not be obligated to,
make available to Borrower a corresponding amount on such

 

50

--------------------------------------------------------------------------------


 

Funding Date.  If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Funding Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate.  If such Lender does not pay such corresponding
amount forthwith upon Administrative Agent’s demand therefor, Administrative
Agent shall promptly notify Borrower and Borrower shall immediately pay such
corresponding amount to Administrative Agent together with interest thereon, for
each day from such Funding Date until the date such amount is paid to
Administrative Agent, at the rate payable under this Agreement for Base Rate
Loans for such Type of Loans.  Nothing in this subsection 2.1C shall be deemed
to relieve any Lender from its obligation to fulfill its Commitments hereunder
or to prejudice any rights that Borrower may have against any Lender as a result
of any default by such Lender hereunder.

 

D.                                    The Register.

 

(i)                                     Administrative Agent shall maintain, at
its address referred to in subsection 10.8, a register for the recordation of
the names and addresses of Lenders and the Commitments and Loans of each Lender
from time to time (the “Register”).  The Register shall be available for
inspection by Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

 

(ii)                                  Administrative Agent shall record in the
Register the Term Loan Commitments, Revolving Loan Commitment and Swing Line
Loan Commitment and the Term Loans and Revolving Loans from time to time of each
Lender and Swing Line Loans from time to time of Swing Line Lender, and each
repayment or prepayment in respect of the principal amount of the Term Loans or
Revolving Loans of each Lender or the Swing Line Loans of Swing Line Lender. 
Any such recordation shall be conclusive and binding on Borrower and each
Lender, absent manifest error; provided that failure to make any such
recordation, or any error in such recordation, shall not affect any Lender’s
Commitments or Borrower’s Obligations in respect of any applicable Loans.

 

(iii)                               Each Lender shall record on its internal
records (including the Notes held by such Lender) the amount of any Term Loan
and each Revolving Loan made by it and each payment in respect thereof.  Any
such recordation shall be conclusive and binding on Borrower, absent manifest
error; provided that failure to make any such recordation, or any error in such
recordation, shall not affect any Lender’s Commitments or Borrower’s Obligations
in respect of any applicable Loans; and provided further that in the event of
any inconsistency between the Register and any Lender’s records, the
recordations in the Register shall govern (absent manifest error).

 

(iv)                              Borrower, Administrative Agent and Lenders
shall deem and treat the Persons listed as Lenders in the Register as the
holders and owners of the corresponding Commitments and Loans listed therein for
all purposes hereof, and no assignment or transfer of any such Commitment or
Loan shall be effective, in each case unless and until an Assignment Agreement
effecting the assignment or transfer thereof shall have been

 

51

--------------------------------------------------------------------------------


 

accepted by Administrative Agent and recorded in the Register as provided in
subsection 10.1 B(ii).  Prior to such recordation, all amounts owed with respect
to the applicable Commitment or Loan shall be owed to the Lender listed in the
Register as the owner thereof, and any request, authority or consent of any
Person who, at the time of making such request or giving such authority or
consent, is listed in the Register as a Lender shall be conclusive and binding
on any subsequent holder, assignee or transferee of the corresponding
Commitments or Loans.

 

(v)                                 Borrower hereby designates Wells Fargo to
serve as Borrower’s agent solely for purposes of maintaining the Register as
provided in this subsection 2.1D, and Borrower hereby agrees that, to the extent
Wells Fargo serves in such capacity, Wells Fargo and its officers, directors,
employees, agents and Affiliates shall constitute Indemnitees for all purposes
under subsection 10.3.

 

E.                                      Optional Notes.  If so requested by any
Lender by written notice to Borrower (with a copy to Administrative Agent)  at
any time, Borrower shall execute and deliver within three Business Days after
receipt of a written request therefor, a Term Note substantially in the form of
Exhibit IV annexed hereto to evidence that Lender’s Term Loan, in the principal
amount of that Lender’s applicable Term Loan and with other appropriate
insertions, a Revolving Note substantially in the form of Exhibit V annexed
hereto to evidence that Lender’s Revolving Loans, in the principal amount of
that Lender’s Revolving Loan Commitment and with other appropriate insertions
and a Swing Line Note substantially in the form of Exhibit VI annexed hereto to
evidence the Swing Line Lender’s Swing Line Loans, the principal amount of the
Swing Line Loan Commitment and with other appropriate insertions.

 

Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes hereof unless and until an Assignment Agreement
effecting the assignment or transfer thereof shall have been accepted by
Administrative Agent as provided in subsection 10.1B(ii).  Any request,
authorization or consent of any Person who, at the time of making such request
or giving such authority or consent, is the holder of any Note shall be
conclusive and binding on any subsequent holder, assignee or transferee of that
Note or of any Note or Notes issued in exchange therefor.

 

If Borrower issues New Term Loans or increases the Revolving Loan Commitments,
as the case may be, pursuant to subsection 2.1A(iv), Borrower shall issue new
Term Notes or replacement Revolving Notes, as the case may be, to each
Increasing Lender (or to Administrative Agent for such Increasing Lender) that
requests a Note in accordance with the terms hereof and new Term Notes or
Revolving Notes, as the case may be, to each New Lender (or to Administrative
Agent for such New Lender) that requests a Note in accordance with the terms
hereof.

 

2.2.                            Interest on the Loans.

 

A.                                    Rate of Interest.  Subject to the
provisions of subsections 2.6 and 2.7, each Term Loan and each Revolving Loan
(other than Swing Line Loans) shall bear interest on the unpaid principal amount
thereof from the date made through maturity (whether by acceleration or
otherwise) at a rate determined by reference to the Base Rate or the Adjusted
LIBOR.  Subject to

 

52

--------------------------------------------------------------------------------


 

the provisions of subsection 2.7, each Swing Line Loan shall bear interest on
the unpaid principal amount thereof from the date made through maturity (whether
by acceleration or otherwise) at a rate determined by reference to the Base
Rate.  The applicable basis for determining the rate of interest with respect to
any Term Loan or any Revolving Loan (other than Swing Line Loans) shall be
selected by Borrower initially at the time a Notice of Borrowing is given with
respect to such Loan pursuant to subsection 2.1B, and the basis for determining
the interest rate with respect to any Term Loan or any Revolving Loan may be
changed from time to time pursuant to subsection 2.2D.  If on any day a Term
Loan or Revolving Loan is outstanding with respect to which notice has not been
delivered to Administrative Agent in accordance with the terms of this Agreement
specifying the applicable basis for determining the rate of interest, then for
that day that Loan shall bear interest determined by reference to the Base Rate.

 

Subject to the provisions of subsections 2.2E and 2.7, the Term Loans and the
Revolving Loans (other than Swing Line Loans) shall bear interest through
maturity as follows:

 

(i)                                     if a Base Rate Loan, then at the sum of
the Base Rate plus the Applicable Base Rate Margin for such Type of Loans; or

 

(ii)                                  if a LIBOR Loan, then at the sum of the
Adjusted LIBOR plus the Applicable LIBOR Margin for such Type of Loans.

 

Subject to the provisions of subsections 2.2E and 2.7, the Swing Line Loans
shall bear interest through maturity at the sum of the Base Rate plus the
Applicable Base Rate Margin for Revolving Loans.

 

Upon delivery of the Margin Determination Certificate by Borrower to
Administrative Agent pursuant to subsection 6.1(xix), the Applicable Base Rate
Margin and Applicable LIBOR Margin for Revolving Loans (other than Swing Line
Loans) shall automatically be adjusted in accordance with such Margin
Determination Certificate, such adjustment to become effective on the succeeding
Margin Reset Date; provided that (1) at any time a Margin Determination
Certificate is not delivered at the time required pursuant to subsection
6.1(xix), from the time such Margin Determination Certificate was required to be
delivered until delivery of such Margin Determination Certificate, with respect
to Revolving Loans (other than Swing Line Loans), the Applicable Base Rate
Margin shall be 2.50% and the Applicable LIBOR Margin shall be 3.50%, and (2) if
either Borrower or Administrative Agent becomes aware that a Margin
Determination Certificate erroneously indicates an Applicable Margin (x) more
favorable to Borrower than should be afforded by the actual calculation of the
Consolidated Total Leverage Ratio, the party who becomes aware of such error
shall promptly inform the other of such error and Borrower shall, immediately
following the earlier of its becoming aware of such error or demand from
Administrative Agent, pay additional interest and Letter of Credit fees to
correct for such error and (y) less favorable to Borrower than should be
afforded by the actual calculation of the Consolidated Total Leverage Ratio, the
party who becomes aware of such error shall promptly inform the other of such
error and Borrower shall be afforded a credit against future payments of
interest on Revolving Loans and Letter of Credit fees in an amount equal to any
excess so paid (but in no event shall such credit be offset against the
principal amount of any Revolving Loans or any other Obligations of Borrower or
its Restricted Subsidiaries or be required to be paid by the Revolving Lenders
in Cash) to correct for

 

53

--------------------------------------------------------------------------------


 

such error; provided that in the case of this clause (y), such credit shall only
be available to Borrower for any such excess interest or fees paid during the
90-day period prior to Administrative Agent receiving written notice from
Borrower of such an error and such credit shall only be available against the
interest on Revolving Loans and Letter of Credit fees payable to Revolving
Lenders who received such excess interest and fee payment (and in any event in
an amount no greater than the excess so received by such Revolving Lenders). 
If, as a result of any restatement of or other adjustment to the financial
statements of Borrower and its Restricted Subsidiaries or for any other reason,
Administrative Agent determines that (i) the Consolidated Total Leverage Ratio
as calculated by Borrower as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Total Leverage Ratio would have resulted
in (x) higher pricing for such period, Borrower shall immediately and
retroactively be obligated to pay to Administrative Agent for the account of the
applicable Lenders, promptly on demand by Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
Borrower under the Bankruptcy Code, automatically and without further action by
Administrative Agent, any Lender or the Issuing Bank), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period and
(y) lower pricing for such period, Borrower shall be afforded a credit against
future payments of interest on Revolving Loans and Letter of Credit fees in an
amount equal to any excess so paid (but in no event shall such credit be offset
against the principal amount of any Revolving Loans or any other Obligations of
Borrower or its Restricted Subsidiaries or be required to be paid by the
Revolving Lenders in Cash); provided that in the case of this clause (y), such
credit shall only be available to Borrower for any such excess interest or fees
paid during the 90-day period prior to Administrative Agent receiving written
notice from Borrower of such an error and such credit shall only be available
against the interest on Revolving Loans and Letter of Credit fees payable to
Revolving Lenders who received such excess interest and fee payment (and in any
event in an amount no greater than the excess so received by such Revolving
Lenders).  This paragraph shall not limit the rights of Administrative Agent,
any Lender or the Issuing Bank, as the case may be, under any other provision of
this Agreement or the other Loan Documents.  Borrower’s (as opposed to the
Lenders’) obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations.

 

B.                                    Interest Periods.  In connection with each
LIBOR Loan, Borrower may, pursuant to the applicable Notice of Borrowing or
Notice of Conversion/Continuation, as the case may be, select an interest period
(each an “Interest Period”) to be applicable to such Loan, which Interest Period
shall be, at Borrower’s option, either a one, two, three or six month period
(or, if available to all Lenders with respect to such LIBOR Loan, a nine or
twelve month period or less than a month period); provided that:

 

(i)                                     the initial Interest Period for any
LIBOR Loan shall commence on the Funding Date in respect of such Loan, in the
case of a Loan initially made as a LIBOR Loan, or on the date specified in the
applicable Notice of Conversion/Continuation, in the case of a Loan converted to
a LIBOR Loan;

 

(ii)                                  in the case of immediately successive
Interest Periods applicable to a LIBOR Loan continued as such pursuant to a
Notice of Conversion/Continuation, each

 

54

--------------------------------------------------------------------------------


 

successive Interest Period shall commence on the day on which the immediately
preceding Interest Period expires;

 

(iii)                               if an Interest Period would otherwise expire
on a day that is not a Business Day, such Interest Period shall expire on the
next succeeding Business Day; provided that, if any Interest Period would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the immediately preceding Business Day;

 

(iv)                              any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (v) of this subsection 2.2B, end on the last Business
Day of a calendar month;

 

(v)                                 no Interest Period with respect to any
portion of the Term Loans shall extend beyond the Term Loan Maturity Date and no
Interest Period with respect to any portion of the Revolving Loans shall extend
beyond the Revolving Loan Commitment Termination Date;

 

(vi)                              no Interest Period with respect to any portion
of any Term Loans shall extend beyond a date on which Borrower is required to
make a scheduled payment of principal of such Term Loans unless the sum of
(a) the aggregate principal amount of such Term Loans that are Base Rate Loans
plus (b) the aggregate principal amount of such Term Loans that are LIBOR Loans
with Interest Periods expiring on or before such date equals or exceeds the
principal amount required to be paid on such Term Loans on such date; and

 

(vii)                           there shall be no more than ten (10) Interest
Periods outstanding at any time.

 

Notwithstanding anything to the contrary contained in this Agreement, in the
case of any requested Interest Periods for a LIBOR Loan of nine or twelve months
or for a period of less than a month, Borrower shall deliver the applicable
Notice of Borrowing or Notice of Conversion/Continuation, as the case may be, to
Administrative Agent no later than 11:00 A.M. (New York City time) at least four
Business Days in advance of the proposed Funding Date or date of conversion or
continuation, as the case may be.  Administrative Agent shall thereafter request
the consent of each applicable Lender to such Interest Period request.  Any such
Lender that has not either approved or denied Borrower’s request for such
Interest Period selection by 11:00 A.M. (New York City time) three Business Days
in advance of the proposed Funding Date or date of conversion or continuation,
as the case may be, shall be deemed to have consented to such Interest Period
selection.

 

C.                                    Interest Payments.  Subject to the
provisions of subsection 2.2E, interest on each Loan shall be payable in arrears
on and to each Interest Payment Date applicable to that Loan, upon any
prepayment of that Loan (to the extent accrued on the amount being prepaid) and
at maturity (including final maturity); provided that if any Swing Line Loans or
Revolving Loans that are Base Rate Loans are prepaid pursuant to subsection
2.4B(i), interest accrued on such

 

55

--------------------------------------------------------------------------------


 

Swing Line Loans or Revolving Loans through the date of such prepayment shall be
payable on the next succeeding Interest Payment Date applicable to Base Rate
Loans (or, if earlier, at final maturity).

 

D.                                    Conversion or Continuation.

 

(i)                                     Subject to the provisions of subsection
2.6, Borrower shall have the option (i) to convert at any time all or any part
of its outstanding Term Loans or Revolving Loans equal to $1,000,000 and
integral multiples of $1,000,000 in excess of that amount from Loans bearing
interest at a rate determined by reference to one basis to Loans bearing
interest at a rate determined by reference to an alternative basis or (ii) upon
the expiration of any Interest Period applicable to a LIBOR Loan, to continue
all or any portion of such Loan equal to $2,500,000 and integral multiples of
$1,000,000 in excess of that amount as a LIBOR Loan; provided, that a LIBOR Loan
may only be converted into a Base Rate Loan on the expiration date of an
Interest Period applicable thereto.

 

(ii)                                  Borrower shall deliver a duly executed
Notice of Conversion/Continuation to Administrative Agent at least three
Business Days in advance (subject to the last paragraph of subsection 2.2B) of
the proposed conversion/continuation date (in the case of a conversion to a Base
Rate Loan or a conversion to, or a continuation of, a LIBOR Loan).  With respect
to any LIBOR Loan, if Borrower fails to specify an Interest Period for any Loan
in the applicable Notice of Borrowing or Notice of Conversion/Continuation, or
Borrower shall not have given notice in accordance with this Section 2.2D to
continue any LIBOR Loan into a subsequent Interest Period or to convert such
LIBOR Loan, Borrower shall be deemed to have selected an Interest Period of one
month with respect to the applicable Loan.

 

(iii)                               A Notice of Conversion/Continuation shall
specify (a) the proposed conversion/continuation date (which shall be a Business
Day), (b) the amount and Type of the Loan to be converted/continued, (c) the
nature of the proposed conversion/continuation, (d) in the case of a conversion
to, or a continuation of, a LIBOR Loan, the requested Interest Period, and
(e) in the case of a conversion to, or a continuation of, a LIBOR Loan, that no
Potential Event of Default or Event of Default has occurred and is continuing. 
In lieu of delivering the above-described Notice of Conversion/Continuation,
Borrower may give Administrative Agent telephonic notice by the required time of
any proposed conversion/continuation under this subsection 2.2D; provided that
such notice shall be promptly confirmed in writing by delivery of a Notice of
Conversion/Continuation to Administrative Agent on or before the proposed
conversion/continuation date.  Upon receipt of written or telephonic notice of
any proposed conversion/continuation under this subsection 2.2D, Administrative
Agent shall promptly transmit such notice by telefacsimile or telephone to each
Lender.

 

(iv)                              Neither Administrative Agent nor any Lender
shall incur any liability to Borrower in acting upon any telephonic notice
referred to above that Administrative Agent believes in good faith to have been
given by a duly authorized Officer or other Person authorized to act on behalf
of Borrower or for otherwise acting in good faith under this subsection 2.2D,
and upon conversion or continuation of the applicable basis

 

56

--------------------------------------------------------------------------------


 

for determining the interest rate with respect to any Loans in accordance with
this Agreement pursuant to any such telephonic notice Borrower shall have
effected a conversion or continuation, as the case may be, hereunder.

 

(v)                                 Except as otherwise provided in subsections
2.6B, 2.6C and 2.6G, a Notice of Conversion/Continuation for conversion to, or
continuation of, a LIBOR Loan (or telephonic notice in lieu thereof) shall be
irrevocable on and after the related Interest Rate Determination Date, and
Borrower shall be bound to effect a conversion or continuation in accordance
therewith.

 

E.                                      Default Rate.  Upon the occurrence and
during the continuation of any Event of Default, until the time when such Event
of Default shall have been cured or waived in writing by the Requisite Lenders
or all the Lenders (as may be required by this Agreement), the Borrower shall
pay interest (including post-petition interest in any proceeding under the
Bankruptcy Code or other applicable bankruptcy laws, whether or not allowed as a
claim in bankruptcy) on the aggregate, outstanding principal amount of all
Obligations hereunder at a per annum rate equal to two percent (2.00%) plus the
otherwise applicable interest rate or, if no such per annum rate is applicable
to any such Obligations, at a per annum rate equal to two percent (2.00%) plus
the Base Rate, plus the Applicable Margin for Base Rate Loans (the “Default
Rate”) payable on demand; provided, however, that the Borrower shall have no
obligation to pay interest at the Default Rate until such time as the Requisite
Lenders have delivered written notice thereof with respect any Event of Default
other than the Events of Default set forth in Sections 8.1 (solely with respect
to the payment of principal and interest), 8.6 and 8.7 (in which case the
Borrower’s obligation to pay interest at the Default Rate shall be automatic);
provided, further, if the Borrower is required to pay interest at the Default
Rate pursuant to this subsection 2.2E, the Requisite Lenders may require that
interest shall begin to accrue at the Default Rate upon the occurrence of the
underlying Event of Default.  Overdue interest shall itself bear interest at the
Default Rate, and shall be compounded with the principal Obligations daily, to
the fullest extent permitted by applicable laws.

 

F.                                      Computation of Interest.  Interest on
the Loans shall be computed (i) in the case of Base Rate Loans, on the basis of
a 365-day or 366-day year, as the case may be, and (ii) in the case of LIBOR
Loans and other Obligations (other than Base Rate Loans), on the basis of a 360-
day year, in each case for the actual number of days elapsed in the period
during which it accrues.  In computing interest on any Loan, the date of the
making of such Loan or the first day of an Interest Period applicable to such
Loan or, with respect to a Base Rate Loan being converted from a LIBOR Loan, the
date of conversion of such LIBOR Loan to such Base Rate Loan, as the case may
be, shall be included, and the date of payment of such Loan or the expiration
date of an Interest Period applicable to such Loan or, with respect to a Base
Rate Loan being converted to a LIBOR Loan, the date of conversion of such Base
Rate Loan to such LIBOR Loan, as the case may be, shall be excluded; provided
that if a Loan is repaid on the same day on which it is made, one day’s interest
shall be paid on that Loan.

 

G.                                    Maximum Rate.  Notwithstanding the
foregoing provisions of this subsection 2.2, in no event shall the rate of
interest payable by Borrower with respect to any Loan exceed the maximum rate of
interest permitted to be charged under applicable law.

 

57

--------------------------------------------------------------------------------


 

2.3.                            Fees.

 

A.                                    Commitment Fees.

 

(i)                                     Borrower agrees to pay to Administrative
Agent, for distribution to each Revolving Lender (other than any Defaulting
Lender) in proportion to that Lender’s Pro Rata Share of the Revolving Loan
Commitments, commitment fees for the period from and including the Closing Date
to and excluding the Revolving Loan Commitment Termination Date equal to the
average of the daily excess of the Revolving Loan Commitments over the Total
Utilization of Revolving Loan Commitments (but not any outstanding Swing Line
Loans) multiplied by the Commitment Fee Percentage, such commitment fees to be
calculated on the basis of a 360-day year and the actual number of days elapsed
and to be payable quarterly in arrears on each February 15, May 15, August 15
and November 15 of each year (or, if any such day is not a Business Day, on the
next succeeding Business Day) commencing on May 15, 2011, and on the Revolving
Loan Commitment Termination Date.

 

(ii)                                  Intentionally Omitted.

 

(iii)                               Upon delivery of the Margin Determination
Certificate by Borrower to Administrative Agent pursuant to subsection 6.1(xix),
the Commitment Fee Percentage shall automatically be adjusted in accordance with
such Margin Determination Certificate, such adjustment to become effective on
the next succeeding Margin Reset Date; provided that at any time a Margin
Determination Certificate is not delivered at the time required pursuant to
subsection 6.1(xix), from the time such Margin Determination Certificate was
required to be delivered until delivery of such Margin Determination
Certificate, the Commitment Fee Percentage shall be 0.625%, and if a Margin
Determination Certificate erroneously indicates an Applicable Margin (x) more
favorable to Borrower than should be afforded by the actual calculation of the
Consolidated Total Leverage Ratio, Borrower shall promptly pay additional
commitment fees to correct for such error and (y) less favorable to Borrower
than should be afforded by the actual calculation of the Consolidated Total
Leverage Ratio, Borrower shall be afforded a credit against future payments of
commitment fees on Revolving Loans in an amount equal to any excess so paid (but
in no event shall such credit be offset against the principal amount of any
Revolving Loans or any other Obligations of Borrower or its Restricted
Subsidiaries or be required to be paid by the Revolving Lenders in Cash) to
correct for such error; provided that in the case of this clause (y), such
credit shall only be available to Borrower for any such excess commitment fees
paid during the 90-day period prior to Administrative Agent receiving written
notice from Borrower of such an error and such credit shall only be available
against the commitment fees payable to Revolving Lenders who received such
excess commitment fees (and in any event in an amount no greater than the excess
so received by such Revolving Lenders).

 

B.                                    Repricing Fee.  Borrower agrees to pay to
the Administrative Agent for the account of each Lender with outstanding Term
Loans immediately prior to any Repricing Event occurring on or prior to the
first anniversary of the Restatement Effective Date, a fee in an amount equal to
1.0% of the aggregate principal amount of such Lender’s outstanding Term

 

58

--------------------------------------------------------------------------------


 

Loans immediately prior (and subject) to such Repricing Event, which fee shall
be payable upon the effectiveness of any such Repricing Event.

 

C.                                    Other Fees.  Borrower agrees to pay to
each Joint Lead Arranger and Administrative Agent such fees in the amounts and
at the times separately agreed upon between Borrower, such Joint Lead Arranger
and Administrative Agent.

 

2.4.                            Repayments, Prepayments and Reductions in Loans
and Revolving Loan Commitments; General Provisions Regarding Payments;
Application of Proceeds of Collateral and Payments Under Subsidiary Guaranty.

 

A.                                    Scheduled Payments of Term Loans.

 

(i)                                     Scheduled Payments of Term Loans. 
Borrower shall make principal payments on the Term Loans as follows:

 

(a)                                  on each February 15, May 15, August 15 and
November 15 or, if any such day is not a Business Day, the next succeeding
Business Day, of each year, commencing with May 15, 2011 and ending on the last
such date prior to the Term Loan Maturity Date, Borrower shall make principal
payments on the Term Loans in the following amounts:

 

(1)                                  $1,250,000; and

 

(2)                                  in the event any Series of New Term Loans
are made, in addition to the amount set forth in clause (1) above, an amount
equal to 0.25% of the initial aggregate principal amount of any such Series of
New Term Loans and;

 

(b)                                 on the Term Loan Maturity Date, Borrower
shall make a final principal payment on the Term Loans in an amount equal to the
then outstanding principal amount of the Term Loans;

 

provided that the scheduled installments of principal of the Term Loans set
forth above shall be reduced in connection with any voluntary or mandatory
prepayments of the Term Loans in accordance with subsection 2.4B(iv); provided
further that the Term Loans and all other amounts owed hereunder with respect to
the Term Loans shall be paid in full no later than the Term Loan Maturity Date
and the final installment payable by Borrower in respect of the Term Loans on
the Term Loan Maturity Date shall be in an amount, if such amount is different
from that specified above, sufficient to repay all amounts owing by Borrower
under this Agreement with respect to the Term Loans.

 

B.                                    Prepayments and Unscheduled Reductions in
Revolving Loan Commitments.

 

(i)                                     Voluntary Prepayments.  Borrower may,
upon irrevocable prior written or telephonic notice to Administrative Agent on
or prior to 12:00 Noon (New York City time) on the date of prepayment, which
notice, if telephonic, shall be promptly confirmed in writing, at any time and
from time to time, prepay any Swing Line Loans in whole or

 

59

--------------------------------------------------------------------------------


 

in part in an aggregate minimum amount of $250,000 and integral multiples of
$250,000 in excess of that amount, or, if less, the entire amount thereof
outstanding.  Borrower may, upon not less than one Business Day’s irrevocable
prior written or telephonic notice, in the case of Base Rate Loans, and three
Business Days’ irrevocable prior written or telephonic notice, in the case of
LIBOR Loans, in each case given to Administrative Agent by 12:00 Noon (New York
City time) on the date required and, if given by telephone, promptly confirmed
in writing to Administrative Agent (which written or telephonic notice
Administrative Agent will promptly transmit to each Lender for the Loans to be
prepaid), prepay any Term Loans or any Revolving Loans on any Business Day in
whole or in part in an aggregate minimum amount of $1,000,000 and integral
multiples of $1,000,000 in excess of that amount; provided, however, that a
LIBOR Loan may only be prepaid on the expiration of the Interest Period
applicable thereto.  Notice of prepayment having been given as aforesaid, the
principal amount of the Loans specified in such notice shall become due and
payable on the prepayment date specified therein.  Any such voluntary prepayment
shall be applied as specified in subsection 2.4B(iv).

 

(ii)                                  Voluntary Reductions of Revolving Loan
Commitments.  Borrower may, upon not less than three Business Days’ irrevocable
prior written or telephonic notice to Administrative Agent (and if given by
telephone, promptly confirmed in writing to Administrative Agent) (which written
or telephonic notice Administrative Agent will promptly transmit to each
Lender), at any time and from time to time terminate in whole or permanently
reduce in part, without premium or penalty, the Revolving Loan Commitments in an
amount up to the amount by which the Revolving Loan Commitments exceed the Total
Utilization of Revolving Loan Commitments at the time of such proposed
termination or reduction; provided that any such partial reduction of the
Revolving Loan Commitments shall be in an aggregate minimum amount of $1,000,000
and integral multiples of $1,000,000 in excess of that amount.  Borrower’s
notice to Administrative Agent shall designate the date (which shall be a
Business Day) of such termination or reduction and the amount of any partial
reduction, and such termination or reduction of the Revolving Loan Commitments
shall be effective on the date specified in Borrower’s notice and shall reduce
the Revolving Loan Commitment of each Revolving Lender proportionately to its
Pro Rata Share thereof.

 

(iii)                               Mandatory Prepayments.  The Loans shall be
prepaid and/or the outstanding Letters of Credit cash collateralized in the
amounts and under the circumstances set forth below, all such prepayments to be
applied as set forth below or as more specifically provided in subsection
2.4B(iv):

 

(a)                                  Prepayments and Reductions From Net Asset
Sale Proceeds.  No later than the first Business Day following the date of
receipt by Borrower or any of its Restricted Subsidiaries of any Net Asset Sale
Proceeds in respect of any Asset Sale, Borrower shall prepay the Loans and/or
cash collateralize the outstanding Letters of Credit in an aggregate amount
equal to 100% of the amount of such Net Asset Sale Proceeds; provided, however,
that such Net Asset Sale Proceeds received by Borrower or any of its Restricted
Subsidiaries from any Asset Sales permitted under subsection 7.7(vi) shall be
excluded from the requirements of this subsection 2.4B(iii)(a) to the extent
such proceeds are

 

60

--------------------------------------------------------------------------------


 

reinvested in a Related Business within 180-days after receipt of such proceeds
or within such 180 day period Borrower or any of its Restricted Subsidiaries
enters into a binding agreement to reinvest such proceeds in a Related Business;
provided, further, that, to the extent any such Net Asset Sale Proceeds are not
so reinvested within such 180-day period or Borrower or any of its Restricted
Subsidiaries have not entered into a binding agreement for such reinvestment
within such 180-day period or such proceeds are not reinvested in accordance
with any such binding agreement, then such proceeds shall be applied to prepay
the Loans and/or cash collateralize the outstanding Letters of Credit in an
aggregate amount equal to 100% of the amount of such Net Asset Sale Proceeds.

 

(b)                                 Prepayments and Reductions from Net
Insurance/Condemnation Proceeds.  No later than the first Business Day following
the date Borrower or any of its Restricted Subsidiaries is required to prepay
the Loans in accordance with subsection 6.4C with Net Insurance/Condemnation
Proceeds, Borrower shall prepay the Loans and/or cash collateralize the
outstanding Letters of Credit in an aggregate amount equal to 100% of the amount
of such Net Insurance/Condemnation Proceeds required to be applied pursuant to
subsection 6.4C.

 

(c)                                  Prepayments and Reductions Due to Issuance
of Debt Securities.  On the date of receipt by Borrower or any of its Restricted
Subsidiaries of any Net Debt Proceeds from the issuance of any debt Securities
(other than the issuance of Indebtedness permitted under subsections
7.1(i)-(iii), (v), (vii), (ix), (x) and (xi)) of Borrower after the Restatement
Effective Date, Borrower shall prepay the Loans and/or cash collateralize the
outstanding Letters of Credit in an aggregate amount equal to 100% or, in the
case of issuances of Indebtedness permitted under subsection 7.1(viii), 50% of
such Net Debt Proceeds.

 

(d)                                 Calculations of Net Proceeds Amounts;
Additional Prepayments and Reductions Based on Subsequent Calculations. 
Concurrently with any prepayment of the Loans and/or cash collateralization of
outstanding Letters of Credit pursuant to subsections 2.4B(iii)(a)-(c), Borrower
shall deliver to Administrative Agent an Officer’s Certificate demonstrating the
calculation of the amount (the “Net Proceeds Amount”) of the applicable Net
Asset Sale Proceeds, Net Insurance/Condemnation Proceeds or Net Debt Proceeds,
as the case may be, that gave rise to such prepayment and/or reduction.  If
Borrower subsequently determines that the actual Net Proceeds Amount was greater
than the amount set forth in such Officer’s Certificate, Borrower shall promptly
make an additional prepayment of the Loans (and/or, if applicable, cash
collateralize the outstanding Letters of Credit) in an amount equal to the
amount of such excess, and Borrower shall concurrently therewith deliver to
Administrative Agent an Officer’s Certificate demonstrating the derivation of
the additional Net Proceeds Amount resulting in such excess.

 

(e)                                  Prepayments Due to Reductions or
Restrictions of Revolving Loan Commitments.  Borrower shall from time to time
prepay, first, the Swing Line

 

61

--------------------------------------------------------------------------------


 

Loans and, second, the Revolving Loans and, third, to the extent that the
Revolving Loans have been paid in full, cash collateralize all outstanding
Letters of Credit, to the extent necessary so that the Total Utilization of
Revolving Loan Commitments shall not at any time exceed the Revolving Loan
Commitments then in effect.

 

(iv)                              Application of Prepayments.

 

(a)                                  Application of Voluntary Prepayments by
Type of Loans and Order of Maturity.  Any voluntary prepayments pursuant to
subsection 2.4B(i) shall be applied as specified by Borrower in the applicable
notice of prepayment; provided that if Borrower fails to specify the Loans to
which any such prepayment shall be applied, (I) such prepayment shall be applied
first to repay outstanding Swing Line Loans, second, to repay outstanding
Revolving Loans to the full extent thereof, and third to repay the outstanding
Term Loans to the full extent thereof, and (II) such voluntary prepayments of
Term Loans shall be applied pro rata to the scheduled installments thereof
(including the amount due on the Term Loan Maturity Date) set forth in
subsection 2.4A.

 

(b)                                 Application of Mandatory Prepayments by Type
of Loans.  Any amount (the “Applied Amount”) required to be applied as a
mandatory prepayment of the Loans and/or a reduction of the Revolving Loan
Commitments pursuant to subsections 2.4B(iii)(a)-(c) shall be applied, first, to
prepay the Term Loans to the full extent thereof, second, to the extent of any
remaining portion of the Applied Amount, to the prepayment of the Swing Line
Loans to the full extent thereof without any permanent reduction of the
Revolving Loan Commitments, third, to the extent of any remaining portion of the
Applied Amount, to the prepayment of the Revolving Loans and the cash
collateralization of outstanding Letters of Credit to the full extent thereof,
without a permanent reduction of the Revolving Loan Commitments, and, fourth, to
the extent of any remaining portion of the Applied Amount, to Borrower.

 

(c)                                  Application of Mandatory Prepayments of
Term Loans.  Any mandatory prepayments of any Term Loans pursuant to subsection
2.4B(iii) shall be applied first to reduce the amount due on the Term Loan
Maturity Date until such amount has been reduced to zero and, thereafter, pro
rata to reduce the scheduled installments of principal of such Term Loans (other
than the amount due on the Term Loan Maturity Date) set forth in subsection 2.4A
until all such Term Loans have been paid in full.

 

(d)                                 Application of Prepayments to Base Rate
Loans and LIBOR Loans.

 

(1)                                  In connection with any voluntary
prepayments by Borrower pursuant to subsection 2.4B(i), any such voluntary
prepayment shall be applied, first, to Base Rate Loans to the full extent
thereof before application to LIBOR Loans, in each case in a manner that
minimizes the

 

62

--------------------------------------------------------------------------------


 

amount of any payments required to be made by Borrower pursuant to subsection
2.6D.

 

(2)                                  In connection with any mandatory
prepayments by Borrower of Term Loans pursuant to subsection 2.4B(iii), such
mandatory prepayments shall be applied on a pro rata basis to the then
outstanding Term Loans being prepaid irrespective of whether such outstanding
Term Loans are Base Rate Loans or LIBOR Loans; provided that if no Lenders
exercise the right to waive a given mandatory prepayment of the Term Loans
pursuant to subsection 2.4B(iv)(e), then, with respect to such mandatory
prepayment, the amount of such mandatory prepayment shall be applied, first, to
Term Loans that are Base Rate Loans to the full extent thereof before
application to Term Loans that are LIBOR Loans in a manner that minimizes the
amount of any payments required to be made by Borrower pursuant to Section 2.6D.

 

(e)                                  Waivable Mandatory Prepayment.  Anything
contained herein to the contrary notwithstanding, so long as any Term Loans are
outstanding, in the event Borrower is required to make any mandatory prepayment
(a “Waivable Mandatory Prepayment”) of the Term Loans, not less than three
Business Days prior to the date (the “Required Prepayment Date”) on which
Borrower is required to make such Waivable Mandatory Prepayment, Borrower shall
notify Administrative Agent of the amount of such prepayment, and Administrative
Agent will promptly thereafter notify each Lender holding an outstanding Term
Loan of the amount of such Lender’s Pro Rata Share of such Waivable Mandatory
Prepayment and such Lender’s option to refuse such amount.  Each such Lender may
exercise such option (each such Lender, a “Waiving Lender”) by giving written
notice to Borrower and Administrative Agent of its election to do so on or
before the first Business Day prior to the Required Prepayment Date (it being
understood that any Lender which does not notify Borrower and Administrative
Agent of its election to exercise such option on or before the first Business
Day prior to the Required Prepayment Date shall be deemed to have elected, as of
such date, not to exercise such option).  On the Required Prepayment Date,
Borrower shall pay to Administrative Agent the amount of the Waivable Mandatory
Prepayment, which amount shall be applied (i) first, in an amount equal to that
portion of the Waivable Mandatory Prepayment payable to those Lenders, if any,
that have elected not to exercise such option (such Lenders, the “Non-Waiving
Lenders”), to prepay the Term Loans of the Non-Waiving Lenders (which prepayment
shall be applied on a pro rata basis to the remaining scheduled installments of
principal of the Term Loans (including the amount due on the Term Loan Maturity
Date) of the Non-Waiving Lenders), (ii) second, in an amount equal to that
portion of the Waivable Mandatory Prepayment otherwise payable to the Waiving
Lenders, to prepay the Term Loans of those Non-Waiving Lenders, if any, that
have elected to require the prepayment of that portion of the Waivable Mandatory
Prepayment applicable to Waiving Lenders to the prepayment of such Non-Waiving
Lenders’ Term Loans (which prepayment shall be further applied on a pro rata
basis to the remaining scheduled installments of

 

63

--------------------------------------------------------------------------------


 

the principal of the Term Loans (including the amount due on the Term Loan
Maturity Date) of such Non-Waiving Lenders), (iii) third, to the extent
remaining, to the prepayment of the Revolving Loans and the cash
collateralization of outstanding Letters of Credit to the full extent thereof,
without a permanent reduction of the Revolving Loan Commitments, and
(iv) fourth, to the extent remaining, to Borrower.

 

C.                                    General Provisions Regarding Payments.

 

(i)                                     Manner and Time of Payment.  All
payments by Borrower of principal, interest, fees and other Obligations shall be
made in Dollars in same day funds, without defense, setoff (except, with respect
to amounts owing to a Defaulting Lender, as provided in subsection 2.9E) or
counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 2:00 p.m. (New York City time) on the date
due at Administrative Agent’s Office for the account of Lenders; funds received
by Administrative Agent after that time on such due date shall be deemed to have
been paid by Borrower on the next succeeding Business Day in Administrative
Agent’s sole discretion.  Borrower hereby authorizes Administrative Agent to
charge its accounts with Administrative Agent in order to cause timely payment
to be made to Administrative Agent of all principal, interest, fees and expenses
due hereunder (subject to sufficient funds being available in its accounts for
that purpose).

 

(ii)                                  Application of Payments.  Prior to any
payments being applied to principal or interest under this Agreement or under
the Notes, such payments shall first be applied to any outstanding and payable
fees, costs and expenses then due and payable.  Except as provided in subsection
2.2C, all payments in respect of the principal amount of any Loan shall include
payment of accrued interest on the principal amount being repaid or prepaid, and
all such payments (and, in any event, any payments in respect of any Loan on a
date when interest is due and payable with respect to such Loan) shall be
applied to the payment of interest before application to principal.

 

(iii)                               Apportionment of Payments.  Except as
otherwise expressly provided in this Agreement, including
subsection 2.4B(iv)(e) and subsection 2.9B, aggregate principal and interest
payments in respect of Term Loans and Revolving Loans shall be apportioned among
all outstanding Loans to which such payments relate, in each case
proportionately to Lenders’ respective Pro Rata Shares.  Administrative Agent
shall promptly distribute to each Lender, at its primary address set forth in
the Register or at such other address as such Lender may request, its Pro Rata
Share of all such payments received by Administrative Agent and the commitment
fees, if any, of such Lender when received by Administrative Agent pursuant to
subsections 2.3 and 2.4.  Notwithstanding the foregoing provisions of this
subsection 2.4C(iii), if, pursuant to the provisions of subsection 2.6C, any
Notice of Conversion/Continuation is withdrawn as to any Affected Lender or if
any Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
LIBOR Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

 

64

--------------------------------------------------------------------------------


 

(iv)                              Payments on Business Days.  Except as
otherwise explicitly provided herein, whenever any payment to be made hereunder
shall be stated to be due on a day that is not a Business Day, such payment
shall be made on the next succeeding Business Day and such extension of time
shall be included in the computation of the payment of interest hereunder or of
the commitment fees hereunder, as the case may be.

 

(v)                                 Notation of Payment.  Each Lender agrees
that before disposing of any Note held by it, or any part thereof (other than by
granting participations therein), that Lender will use reasonable efforts to
make a notation thereon of all Loans evidenced by that Note and all principal
payments previously made thereon and of the date to which interest thereon has
been paid; provided, that the failure to make (or any error in the making of) a
notation of any Loan made under such Note shall not limit or otherwise affect
the obligations of Borrower hereunder or under such Note with respect to any
Loan or any payments of principal or interest on such Note or result in any
liability for such Lender; and provided further, however, that in the event of
any inconsistency the Register shall govern (absent manifest error).

 

D.                                    Application of Proceeds of Collateral and
Payments Under Subsidiary Guaranty.

 

(i)                                     Application of Proceeds of Collateral. 
Upon the occurrence and during the continuance of an Event of Default, except as
otherwise expressly provided in any applicable Collateral Document, all proceeds
received by Administrative Agent in respect of any sale of, collection from, or
other realization upon all or any part of the Collateral under any Collateral
Document by or on behalf of the Administrative Agent shall either be, in the
discretion of Administrative Agent, held by Administrative Agent as Collateral
for, or (then or at any time thereafter) applied in full or in part by
Administrative Agent against, the applicable Secured Obligations (as defined in
such Collateral Document), in each in the following order of priority:

 

(a)                                  To the payment of all costs and expenses of
such sale, collection or other realization, including the fees and expenses of
Administrative Agent and its agents and counsel, and all other expenses,
liabilities and advances made or incurred by Administrative Agent in connection
therewith, and all amounts for which Administrative Agent is entitled to
compensation (including the fees described in subsection 2.3), reimbursement and
indemnification under such Loan Document and all advances made by Administrative
Agent thereunder for the account of the applicable Loan Party, and to the
payment of all costs and expenses paid or incurred by Administrative Agent in
connection with such Loan Document, all in accordance with the terms of this
Agreement and such Loan Document;

 

(b)                                 thereafter, to the extent of any excess of
such proceeds, to the payment of all Revolving Loans and Swing Line Loans that
have been advanced by Administrative Agent (in such capacity) or the Swing Line
Lender (in such capacity) and all accrued, but unpaid interest with respect
thereto and to the reimbursement of the Issuing Bank for all draws on Letters of
Credit for which

 

65

--------------------------------------------------------------------------------


 

the Issuing Bank has not otherwise been reimbursed in accordance with the terms
of this Agreement and all accrued, but unpaid interest with respect thereto;

 

(c)                                  thereafter, to the extent of any excess of
such proceeds, to the payment of all accrued but unpaid interest owing in
respect of all Term Loans, Revolving Loans, Swing Line Loans and Letters of
Credit owing to the Lenders;

 

(d)                                 thereafter, to the extent of any excess of
such proceeds, to the payment of the principal amount owing in respect of all
Loans and Letters of Credit (which shall cash collateralize the outstanding
Letters of Credit to the extent not previously cash collateralized) and Lender
Hedge Agreements, in each case, for the ratable benefit of the holders thereof;

 

(e)                                  thereafter, to the extent of any excess of
such proceeds, to the payment of all other such Secured Obligations (as such
term is defined in the applicable Collateral Document) for the ratable benefit
of the holders thereof; and;

 

(f)                                    thereafter, to the extent of any excess
of such proceeds, to the payment to or upon the order of such Loan Party or to
whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.

 

(ii)                                  Application of Payments Under Subsidiary
Guaranty.  All payments received by Administrative Agent under the Subsidiary
Guaranty shall be applied promptly from time to time by Administrative Agent in
the following order of priority:

 

(a)                                  To the payment of all costs and expenses of
collection or other realization, including the fees and expenses of
Administrative Agent and its agents and counsel, and all other expenses,
liabilities and advances made or incurred by Administrative Agent in connection
therewith, and all amounts for which Administrative Agent is entitled to
compensation (including the fees described in subsection 2.3), reimbursement and
indemnification under the Subsidiary Guaranty and all advances made by
Administrative Agent thereunder for the account of the applicable Loan Party,
and to the payment of all costs and expenses paid or incurred by Administrative
Agent in connection with the Subsidiary Guaranty, all in accordance with the
terms of this Agreement and the Subsidiary Guaranty;

 

(b)                                 thereafter, to the extent of any excess of
such payments, to the payment of all Revolving Loans and Swing Line Loans that
have been advanced by Administrative Agent (in such capacity) or the Swing Line
Lender (in such capacity) and all accrued, but unpaid interest with respect
thereto and to the reimbursement of the Issuing Bank for all draws on Letters of
Credit for which the Issuing Bank has not otherwise been reimbursed in
accordance with the terms of this Agreement and all accrued, but unpaid interest
with respect thereto;

 

66

--------------------------------------------------------------------------------


 

(c)                                  thereafter to the extent of any excess of
such proceeds, to the payment of all accrued but unpaid interest owing in
respect of all Term Loans, Revolving Loans, Swing Line Loans and Letters of
Credit owing to the Lenders;

 

(d)                                 thereafter, to the extent of any excess of
such payments, to the payment of the principal amount owing in respect of all
Loans and Letters of Credit (which shall cash collateralize the outstanding
Letters of Credit to the extent not previously cash collateralized) and Lender
Hedge Agreements, in each case, for the ratable benefit of the holders thereof;

 

(e)                                  thereafter, to the extent of any excess of
such payments, to the payment of all other Guarantied Obligations (as defined in
the Subsidiary Guaranty) for the ratable benefit of the holders thereof; and

 

(f)                                    thereafter, to the extent of any excess
of such payments, to the payment to the applicable Subsidiary Guarantor or to
whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.

 

2.5.                            Use of Proceeds.

 

A.                                    Term Loans.  The proceeds of the Term
Loans made on the Closing Date were applied as set forth in the Existing Loan
Agreement.

 

B.                                    New Term Loans, Revolving Loans and Swing
Line Loans.  The proceeds of any New Term Loans, any Revolving Loans and any
Swing Line Loans shall be applied by Borrower for working capital and other
general corporate purposes, which may include Permitted
Acquisitions, Investments and Consolidated Capital Expenditures in accordance
with the terms of this Agreement and the making of intercompany loans to any of
Borrower’s wholly-owned Restricted Subsidiaries, in accordance with subsection
7.1(iii), for their own working capital, pay fees, commissions and expenses in
connection with the Senior Credit Facilities Documents and general corporate
purposes; provided, that unless Requisite Lenders otherwise agree, in no event
may Borrower use the proceeds of any Revolving Loans or New Term Loans to
prepay, redeem, refinance or replace the principal amount of any Subordinated
Indebtedness (other than intercompany loans solely between Borrower and its
wholly-owned Restricted Subsidiaries).

 

C.                                    Intentionally Omitted.

 

D.                                    Margin Regulations.  No portion of the
proceeds of any borrowing under this Agreement shall be used by Borrower or any
of its Subsidiaries in any manner that might cause the borrowing or the
application of such proceeds to violate Regulation T, Regulation U or Regulation
X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board or to violate the Exchange Act, in each case as in
effect on the date or dates of such borrowing and such use of proceeds,
including in connection with a Restricted Junior Payment.

 

67

--------------------------------------------------------------------------------

 


 

2.6.                            Special Provisions Governing LIBOR Loans.

 

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to LIBOR Loans as to the matters
covered:

 

A.                                    Determination of Applicable Interest
Rate.  As soon as practicable after 12:00 Noon (New York City time) on each
Interest Rate Determination Date, Administrative Agent shall determine (which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the LIBOR Loans for
which an interest rate is then being determined for the applicable Interest
Period and shall promptly give notice thereof (in writing or by telephone
confirmed in writing) to Borrower and each Lender.

 

B.                                    Inability to Determine Applicable Interest
Rate.  If Administrative Agent shall have determined (which determination shall
be final and conclusive and binding upon all parties hereto), on any Interest
Rate Determination Date with respect to any LIBOR Loans, that by reason of
circumstances affecting the market for LIBOR loans adequate and fair means do
not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Adjusted LIBOR, Administrative Agent
shall on such date give notice (by telefacsimile or by telephone confirmed in
writing) to Borrower and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to, LIBOR Loans until such time as
Administrative Agent notifies Borrower and Lenders that the circumstances giving
rise to such notice no longer exist and (ii) any Notice of Borrowing or Notice
of Conversion/Continuation given by Borrower with respect to the Loans in
respect of which such determination was made shall be deemed to be rescinded by
Borrower.

 

C.                                    Illegality or Impracticability of LIBOR
Loans.  If on any date any Lender shall have determined (which determination
shall be final and conclusive and binding upon all parties hereto but shall be
made only after consultation with Borrower and Administrative Agent) that the
making, maintaining or continuation of its LIBOR Loans (i) has become unlawful
as a result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful)
or (ii) has become impracticable, or would cause such Lender material hardship,
as a result of contingencies occurring after the date of this Agreement which
materially and adversely affect the market for LIBOR loans or the position of
such Lender in that market, then, and in any such event, such Lender shall be an
“Affected Lender” and it shall on that day give notice (by telefacsimile or by
telephone confirmed in writing) to Borrower and Administrative Agent of such
determination (which notice Administrative Agent shall promptly transmit to each
other Lender).  Thereafter (a) the obligation of the Affected Lender to make
Loans as, or to convert Loans to, LIBOR Loans shall be suspended until such
notice shall be withdrawn by the Affected Lender, (b) to the extent such
determination by the Affected Lender relates to a LIBOR Loan then being
requested by Borrower pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, the Affected Lender shall make such Loan as (or convert
such Loan to, as the case may be) a Base Rate Loan, (c) the Affected Lender’s
obligation to maintain its outstanding LIBOR Loans (the “Affected Loans”) shall
be terminated at the earlier to occur of the expiration of the Interest Period
then in effect with respect to the Affected Loans or when required by law, and
(d) the Affected Loans shall automatically convert into Base Rate Loans on

 

68

--------------------------------------------------------------------------------


 

the date of such termination.  Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a LIBOR Loan
then being requested by Borrower pursuant to a Notice of Borrowing or a Notice
of Conversion/Continuation, Borrower shall have the option, subject to the
provisions of subsection 2.6D, to rescind such Notice of Borrowing or Notice of
Conversion/Continuation as to all Lenders by giving notice (by telefacsimile or
by telephone confirmed in writing) to Administrative Agent of such rescission on
the date on which the Affected Lender gives notice of its determination as
described above (which notice of rescission Administrative Agent shall promptly
transmit to each other Lender).  Except as provided in the immediately preceding
sentence, nothing in this subsection 2.6C shall affect the obligation of any
Lender other than an Affected Lender to make or maintain Loans as, or to convert
Loans to, LIBOR Loans in accordance with the terms of this Agreement.

 

D.                                    Compensation For Breakage or
Non-Commencement of Interest Periods.  Borrower shall compensate each Lender,
upon written request by that Lender (which request shall set forth the basis for
requesting such amounts), for all reasonable losses, expenses and liabilities
(including any interest paid by that Lender to lenders of funds borrowed by it
to make or carry its LIBOR Loans and any loss, expense or liability sustained by
that Lender in connection with the liquidation or re-employment of such funds)
which that Lender may sustain: (i) if for any reason (other than a default by
that Lender) a borrowing of any LIBOR Loan does not occur on a date specified
therefor in a Notice of Borrowing or a telephonic request for borrowing, or a
conversion to or continuation of any LIBOR Loan does not occur on a date
specified therefor in a Notice of Conversion/Continuation or a telephonic
request for conversion or continuation, (ii) if any prepayment (including any
prepayment or conversion occasioned by the circumstances described in subsection
2.6C) or other principal payment or prepayment or any conversion of any of its
LIBOR Loans occurs on a date prior to the last day of an Interest Period
applicable to that Loan, (iii) if any prepayment of any of its LIBOR Loans is
not made on any date specified in a notice of prepayment given by Borrower,
(iv) as a consequence of any other default by Borrower in the repayment of its
LIBOR Loans when required by the terms of this Agreement, or (v) as a
consequence of becoming a Replaced Lender pursuant to subsection 2.8B.

 

E.                                      Booking of LIBOR Loans.  Any Lender may
make, carry or transfer LIBOR Loans at, to, or for the account of any of its
branch offices or the office of an Affiliate of that Lender.

 

F.                                      Assumptions Concerning Funding of LIBOR
Loans.  Calculation of all amounts payable to a Lender under this subsection 2.6
and under subsection 2.7A shall be made as though that Lender had actually
funded each of its relevant LIBOR Loans through the purchase of a Eurodollar
deposit bearing interest at the rate obtained pursuant to clause (i) of the
definition of Adjusted LIBOR in an amount equal to the amount of such LIBOR Loan
and having a maturity comparable to the relevant Interest Period and through the
transfer of such Eurodollar deposit from an offshore office of that Lender to a
domestic office of that Lender in the United States of America whether or not
its LIBOR Loans had been funded in such manner; provided, however, that each
Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumptions shall be utilized only for the purposes of calculating
amounts payable under this subsection 2.6 and under subsection 2.7A.

 

69

--------------------------------------------------------------------------------


 

G.                                    LIBOR Loans After Default.  After the
occurrence of and during the continuation of a Potential Event of Default or an
Event of Default, (i) Borrower may not elect to have a Loan be made or
maintained as, or converted to, a LIBOR Loan after the expiration of any
Interest Period then in effect for that Loan and (ii) subject to the provisions
of subsection 2.6D, any Notice of Borrowing or Notice of Conversion/Continuation
given by Borrower with respect to a requested borrowing or
conversion/continuation that has not yet occurred shall be deemed to be
rescinded by Borrower.

 

2.7.                            Increased Costs; Capital Adequacy.

 

A.                                    Compensation for Increased Costs and
Taxes.  If any Lender shall determine (which determination shall, absent
manifest error, be final and conclusive and binding upon all parties hereto)
that any law, treaty or governmental rule, regulation or order, or any change
therein or in the interpretation, administration, promulgation, implementation,
or application thereof (including the introduction of any new law, treaty or
governmental rule, regulation or order), or any determination of a court or
Government Authority, in each case that becomes effective after the date hereof,
or compliance by such Lender with any guideline, request or directive issued or
made after the date hereof by any central bank or other Government Authority or
quasi- Government Authority (whether or not having the force of law):

 

(i)                                     subjects such Lender (or its applicable
lending office) to any additional Tax (other than an Excluded Tax or a Tax for
which such Lender has been indemnified pursuant to Section 2.7B or would have
been indemnified but for any of the failures referenced in subsection
2.7B(iv)(d)) due to a change in the basis of taxation with respect to this
Agreement or any of its obligations hereunder (including with respect to issuing
or maintaining any Letters of Credit or purchasing or maintaining any
participations therein or maintaining any Commitment hereunder) or any payments
to such Lender (or its applicable lending office) of principal, interest, fees
or any other amount payable hereunder;

 

(ii)                                  imposes, modifies or holds applicable any
reserve (including any marginal, emergency, supplemental, special or other
reserve), special deposit, compulsory loan, FDIC insurance or similar
requirement against assets held by, or deposits or other liabilities in or for
the account of, or advances or loans by, or other credit extended by, or any
other acquisition of funds by, any office of such Lender (other than any such
reserve or other requirements with respect to LIBOR Loans that are reflected in
the definition of Adjusted LIBOR); or

 

(iii)                               imposes any other condition (other than with
respect to a Tax matter) on or affecting such Lender (or its applicable lending
office) or its obligations hereunder or the market for LIBOR loans;

 

and the result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining its Loans or Commitments or agreeing to
issue, issuing or maintaining any Letter of Credit or agreeing to purchase,
purchasing or maintaining any participation therein hereunder or to reduce any
amount received or receivable by such Lender (or its applicable lending office)
with respect thereto; then, in any such case, Borrower shall promptly pay to
such

 

70

--------------------------------------------------------------------------------


 

Lender, upon receipt of the statement referred to in the next sentence, such
additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as may be necessary to compensate such Lender
on an after-tax basis for any such increased cost or reduction in amounts
received or receivable hereunder.  Such Lender shall deliver to Borrower (with a
copy to Administrative Agent) a written statement, setting forth in reasonable
detail the basis for calculating the additional amounts owed to such Lender
under this subsection 2.7A, which statement shall be conclusive and binding upon
all parties hereto absent manifest error; provided, that Borrower shall be
liable for such additional amounts only if such Lender shall have delivered such
written statement to Borrower within 90-days after such Lender shall have made
such determination of any such increased costs; and provided further that if
such Lender delivers such written statement after such 90-day period, then
Borrower shall be liable only for such additional amounts arising after delivery
to Borrower of such written statement.  For purposes of this subsection 2.7A:
(a) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives in connection therewith are deemed to
have gone into effect and adopted after the date of this Agreement; and (b) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a change in
any “Requirement of Law”, regardless of the date enacted, adopted or issued.

 

B.                                    Withholding of Taxes.

 

(i)                                     Payments to Be Free and Clear.  All sums
payable by or on behalf of Borrower under this Agreement and the other Loan
Documents shall (except to the extent required by law) be paid free and clear
of, and without any deduction or withholding on account of, any Tax imposed,
levied, collected, withheld or assessed by or within the United States of
America or any political subdivision in or of the United States of America or
any other jurisdiction from or to which a payment is made by or on behalf of
Borrower or by any federation or organization of which the United States of
America or any such jurisdiction is a member at the time of payment.

 

(ii)                                  Grossing-up of Payments.  If Borrower or
any other Person is required by law to make any deduction or withholding on
account of any such Tax from any sum paid or payable by Borrower to
Administrative Agent or any Lender under any of the Loan Documents:

 

(a)                                  Borrower shall notify Administrative Agent
of any such requirement or any change in any such requirement as soon as
Borrower becomes aware of it;

 

(b)                                 Borrower shall pay any such Tax before the
date on which penalties attach thereto, such payment to be made (if the
liability to pay is imposed on Borrower) for its own account or (if that
liability is imposed on Administrative Agent or such Lender, as the case may be)
on behalf of and in the name of Administrative Agent or such Lender;

 

71

--------------------------------------------------------------------------------


 

(c)                                  if such Tax is an Indemnified Tax, the sum
payable by Borrower in respect of which the relevant deduction, withholding or
payment is required shall be increased to the extent necessary to ensure that,
after the making of that deduction, withholding or payment, Administrative Agent
or such Lender, as the case may be, receives on the due date a net sum equal to
what it would have received had no such deduction, withholding or payment been
required or made; and

 

(d)                                 within 30 days after paying any sum from
which it is required by law to make any deduction or withholding, and within 30
days after the due date of payment of any Tax which it is required by clause
(b) above to pay, Borrower shall deliver to Administrative Agent and the
affected Lenders evidence satisfactory to Administrative Agent and the other
affected parties of such deduction, withholding or payment and of the remittance
thereof to the relevant taxing or other authority;

 

(iii)                               Indemnification for Indemnified Taxes and
Other Taxes.  Borrower shall indemnify the Administrative Agent and each Lender,
for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this subsection 2.7) payable or paid by the Administrative
Agent or such Lender and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Government Authority. 
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.  For the avoidance of doubt, this subsection
2.7B(iii) shall not apply to the extent a Lender or the Administrative Agent has
been grossed-up for such Indemnified Taxes under subsection 2.7B(ii).

 

(iv)                              Evidence of Exemption from United States
Federal Withholding Tax.

 

(a)                                  Each Lender that is organized under the
laws of any jurisdiction other than the United States or any state or other
political subdivision thereof (for purposes of this subsection 2.7B(iv), a
“Non-US Lender”) shall deliver to Administrative Agent and to Borrower, on or
prior to the Restatement Effective Date (in the case of each Lender listed on
the signature pages hereof) or on or prior to the date of the Assignment
Agreement pursuant to which it becomes a Lender (in the case of each other
Lender), two original copies of Internal Revenue Service Form W-8BEN or W-8ECI
(or any successor forms) properly completed and duly executed by such Non-US
Lender, or, in the case of a Non-US Lender claiming exemption from United States
federal withholding Tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest” an Internal Revenue Service Form W-8BEN, and
a Certificate re Non-Domestic Bank Status of such Non-US Lender certifying that
such Lender is none of (i) “bank” for purposes of Section 881(c) of the Code,
(ii) a ten-percent shareholder (within the meaning of Section 871(h)(3)(B) of
the Code) of Borrower, or (iii) a

 

72

--------------------------------------------------------------------------------


 

controlled foreign corporation related to Borrower (within the meaning of
Section 864(d)(4) of the Code) in each case of the Code together with any other
certificate or statement of exemption required under the Code or the regulations
issued thereunder to establish that such Lender is not subject to United States
federal withholding Tax with respect to any payments to such Lender of interest
payable under any of the Loan Documents.

 

(b)                                 Each Non-US Lender, to the extent it does
not act or ceases to act for its own account with respect to any portion of any
sums paid or payable to such Lender under any of the Loan Documents (for
example, in the case of a typical participation by such Lender), shall deliver
to Administrative Agent and to Borrower, on or prior to the Restatement
Effective Date (in the case of each Non-US Lender listed on the signature
pages hereof), on or prior to the date of the Assignment Agreement pursuant to
which it becomes a Lender (in the case of each other Non- US Lender), or on such
later date when such Non-US Lender ceases to act for its own account with
respect to any portion of any such sums paid or payable, (1) two original copies
of the forms or statements required to be provided by such Non-US Lender under
subsection 2.7B(iv)(a) and subsection 2.7B(iv)(c), properly completed and duly
executed by such Non-US Lender, to establish the portion of any such sums paid
or payable with respect to which such Non-US Lender acts for its own account
that is not subject to United States federal withholding Tax, and (2) two
original copies of Internal Revenue Service Form W-8IMY (or any successor forms)
properly completed and duly executed by such Non-US Lender, together with any
information, if any, such Non-US Lender chooses to transmit with such form, and
any other certificate or statement of exemption required under the Code or the
regulations issued thereunder, to establish that such Non-US Lender is not
acting for its own account with respect to a portion of any such sums payable to
such Non-US Lender.

 

(c)                                  Each Non-US Lender hereby agrees, upon the
reasonable request of Administrative Agent or Borrower, and from time to time
after the initial delivery by such Non-US Lender of such forms, whenever a lapse
in time or change in circumstances renders such forms, certificates or other
evidence so delivered obsolete or inaccurate in any material respect or if, by
virtue of a change in law or regulations, such forms are no longer valid
evidence of a Person’s exemption from United States federal withholding Tax
which is reasonably satisfactory to Borrower, that such Non-US Lender shall
promptly (1) deliver to Administrative Agent and to Borrower two original copies
of renewals, amendments or additional or successor forms, properly completed and
duly executed by such Non-US Lender, together with any other certificate or
statement of exemption required in order to confirm or establish that such
Non-US Lender is not subject to United States federal withholding Tax with
respect to payments to such Non-US Lender under the Loan Documents and, if
applicable, that such Non-US Lender does not act for its own account with
respect to any portion of any such payments, or (2) notify Administrative Agent
and Borrower of its inability to deliver any such forms, certificates or other
evidence.

 

73

--------------------------------------------------------------------------------


 

(d)                                 Borrower shall not be required to pay any
additional amount to any Non-US Lender under clause (c) of subsection 2.7B(ii),
or indemnify any Non-US Lender under subsection 2.7B(iii), with respect to any
Tax required to be deducted or withheld or imposed on any Lender or
Administrative Agent as a result of such Non-US Lender’s failure to satisfy the
requirements of clause (a), (b), (c)(1) or (e) of this subsection 2.7B(iv);
provided that if such Lender shall have satisfied the requirements of subsection
2.7B(iv)(a) on the date such Non-US Lender became a Lender or in the case of
FATCA, subsection 2.7B(iv)(e) on the date United Stated federal withholding Tax
imposed by FATCA is effective), nothing in this subsection 2.7B(iv)(d) shall
relieve Borrower of its obligation to pay any amounts pursuant to subsection
2.7B(ii)(c), or indemnify any Non-US Lender under subsection 2.7B(iii), if, as a
result of any change in any applicable law, treaty or governmental rule,
regulation or order, or any change in the interpretation, administration or
application thereof, such Non-US Lender is no longer properly entitled to
deliver forms, certificates or other evidence at a subsequent date establishing
the fact that such Non-US Lender is not subject to withholding as described in
subsection 2.7B(iv)(a).

 

(e)                                  Tax Refunds.  If the Administrative Agent
or a Lender determines, in its sole discretion, that it has received a refund of
any Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to subsection 2.7B(ii) or (iii), it shall pay to the Borrower an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this subsection 2.7B(ii) or
(iii) with respect to the Indemnified Taxes and Other Taxes giving rise to such
refund), net of all out-of-pocket expenses (including any net income or similar
taxes imposed with respect to amounts paid by Borrower pursuant to subsection
2.7B(ii) or (iii)) of the Administrative Agent or such Lender, as the case may
be, and without interest (other than any interest paid by the relevant taxing
authority with respect to such refund), provided that (i) the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower (plus any interest imposed by the relevant taxing
authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
taxing authority), and (ii) neither the Administrative Agent, nor any Lender,
shall be required to pay any amounts pursuant to this subsection 2.7B(iv)(e) at
any time during which an Event of Default exists.  This subsection
2.7B(iv)(e) shall not be construed to require either the Administrative Agent or
any Lender to make available its Tax returns (or any other information relating
to its Taxes that it deems confidential) to the Borrower or any other Person.

 

(f)                                    If a payment made to a Non-US Lender
under this Agreement or any other Loan Document would be subject to U.S. federal
withholding Tax imposed by FATCA if such Non-US Lender were to fail to comply
with the applicable reporting requirements of FATCA, such Non-US Lender shall
deliver

 

74

--------------------------------------------------------------------------------


 

to the Borrower and the Administrative Agent, at the time or times prescribed by
law, such documentation as is prescribed by FATCA.

 

C.                                    Capital Adequacy Adjustment.  If any
Lender shall have determined that the adoption, effectiveness, phase-in or
applicability after the date hereof of any law, rule or regulation (or any
provision thereof) regarding capital adequacy, or any change therein or in the
interpretation or administration thereof by any Government Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or its applicable lending office) with any
guideline, request or directive regarding capital adequacy (whether or not
having the force of law) of any such Government Authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on the capital of such Lender or any corporation controlling such Lender as a
consequence of, or with reference to, such Lender’s Loans or Commitments or
Letters of Credit or participations therein or other obligations hereunder with
respect to the Loans or the Letters of Credit to a level below that which such
Lender or such controlling corporation could have achieved but for such
adoption, effectiveness, phase-in, applicability, change or compliance (taking
into consideration the policies of such Lender or such controlling corporation
with regard to capital adequacy), then from time to time, within five Business
Days after receipt by Borrower from such Lender of the statement referred to in
the next sentence, Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such controlling corporation on an
after- tax basis for such reduction.  Such Lender shall deliver to Borrower
(with a copy to Administrative Agent) a written statement, setting forth in
reasonable detail the basis of the calculation of such additional amounts, which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.   For purposes of this subsection 2.7C:  (a) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives in connection therewith are deemed to have gone into effect and
adopted after the date of this Agreement; and (b) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a change in any “Requirement of
Law”, regardless of the date enacted, adopted or issued.

 

2.8.                            Obligation of Lenders and Issuing Banks to
Mitigate; Replacement of Lender.

 

A.                                    Mitigation.  Each Lender and Issuing Bank
agrees that, as promptly as practicable after the Officer of such Lender or
Issuing Bank responsible for administering the Loans or Letters of Credit of
such Lender or Issuing Bank, as the case may be, becomes aware of the occurrence
of an event or the existence of a condition that would cause such Lender to
become an Affected Lender or that would entitle such Lender or Issuing Bank to
receive payments under subsection 2.7 or subsection 3.6, it will, to the extent
not inconsistent with the internal policies of such Lender or Issuing Bank and
any applicable legal or regulatory restrictions, use reasonable efforts (i) to
make, issue, fund or maintain the Commitments of such Lender or the affected
Loans or Letters of Credit of such Lender or Issuing Bank through another
lending or letter of credit office of such Lender or Issuing Bank, or (ii) take
such other measures as such Lender or Issuing Bank may deem reasonable, if as a
result thereof the circumstances which would cause such Lender to be an Affected
Lender would cease to exist or the additional amounts which would otherwise be
required to be paid to such Lender or Issuing Bank pursuant

 

75

--------------------------------------------------------------------------------


 

to subsection 2.7 or subsection 3.6 would be materially reduced and if, as
determined by such Lender or Issuing Bank in its sole discretion, the making,
issuing, funding or maintaining of such Commitments or Loans or Letters of
Credit through such other lending or letter of credit office or in accordance
with such other measures, as the case may be, would not be disadvantageous to
such Lender or Issuing Bank or otherwise materially adversely affect such
Commitments or Loans or Letters of Credit or the interests of such Lender or
Issuing Bank; provided that such Lender or Issuing Bank will not be obligated to
utilize such other lending or letter of credit office pursuant to this
subsection 2.8A unless Borrower agrees to pay all incremental expenses incurred
by such Lender or Issuing Bank as a result of utilizing such other lending or
letter of credit office as described in clause (i) above.  A certificate as to
the amount of any such expenses payable by Borrower pursuant to this subsection
2.8A (setting forth in reasonable detail the basis for requesting such amount)
submitted by such Lender or Issuing Bank to Borrower (with a copy to
Administrative Agent) shall be conclusive absent manifest error.

 

B.                                    Replacement of Lender.  If (I) Borrower
receives a notice pursuant to subsection 2.7A, 2.7C or 3.6, (II) a Lender
refuses to consent to an amendment, modification or waiver of this Agreement or
the other Loan Documents that, pursuant to subsection 10.6, requires consent of
100% of the Lenders, 100% of the Lenders with Obligations directly affected,
100% of the Term Loan Lenders or 100% of the Revolving Lenders and as to which
the consent of the Requisite Lenders has been received, (III) Borrower receives
a notice from any applicable Gaming Authority that a Lender is no longer
qualified or suitable to make Loans to Borrower under the applicable Gaming Laws
(and such Lender is notified by Borrower and Administrative Agent in writing of
such disqualification), or (IV) any Lender becomes a Defaulting Lender and
continues as such for more than five (5) Business Days at any time, in each case
Borrower shall have the right, if no Potential Event of Default or Event of
Default then exists, to replace such Lender (a “Replaced Lender”) with one or
more Eligible Assignees (collectively, the “Replacement Lender”) acceptable to
Administrative Agent; provided that (i) at the time of any replacement pursuant
to this subsection 2.8B, the Replacement Lender shall enter into one or more
Assignment Agreements pursuant to subsection 10.1B (and with all fees payable
pursuant to such subsection 10.1B to be paid by the Replacement Lender) pursuant
to which the Replacement Lender shall acquire all of the outstanding Loans and
Commitments of, and in each case participations in Letters of Credit and Swing
Line Loans by, the Replaced Lender and, in connection therewith, shall pay to
(x) the Replaced Lender in respect thereof an amount equal to the sum of (A) an
amount equal to the principal of all outstanding Loans of the Replaced Lender
and (B) an amount equal to all unpaid drawings with respect to Letters of Credit
that have been funded by (and not reimbursed to) such Replaced Lender, (y) the
appropriate Issuing Bank an amount equal to such Replaced Lender’s Pro Rata
Share of any unpaid drawings with respect to Letters of Credit (which at such
time remains an unpaid drawing) issued by it to the extent such amount was not
theretofore funded by such Replaced Lender and (z) Swing Line Lender an amount
equal to such Replaced Lender’s Pro Rata Share of any Refunded Swing Line Loans
to the extent such amount was not theretofore funded by such Replaced Lender,
(ii) all obligations (including all such amounts, if any, owing under subsection
2.6D) of Borrower owing to the Replaced Lender (other than those specifically
described in clause (i) above in respect of which the assignment purchase price
has been, or is concurrently being, paid), shall be paid in full to such
Replaced Lender concurrently with such replacement and (iii) in the case of the
replacement of a Lender pursuant to clause (II) above, all such non-consenting
Lenders shall be replaced in accordance with this subsection 2.8B and each
Replacement Lender shall consent, at

 

76

--------------------------------------------------------------------------------

 


 

the time of such assignment, to each matter that was the subject of the
applicable consent request.  All accrued but unpaid interest, commitment fees
and letter of credit fees and other amounts payable to the Replaced Lender shall
be paid in accordance with the terms set forth in the respective Assignment
Agreement.  Upon the execution and delivery of the respective Assignment
Agreements, the payment of amounts referred to in clauses (i) and (ii) above and
delivery to the Replacement Lender of the appropriate Note or Notes executed by
Borrower, the Replacement Lender shall become a Lender hereunder and the
Replaced Lender shall cease to constitute a Lender hereunder except with respect
to indemnification and confidentiality provisions under this Agreement which by
the terms of this Agreement survive the termination of this Agreement, which
indemnification and confidentiality provisions shall survive as to such Replaced
Lender.  Notwithstanding anything to the contrary contained above, no Issuing
Bank may be replaced hereunder at any time while it has Letters of Credit
outstanding hereunder unless arrangements satisfactory to such Issuing Bank
(including the furnishing of a Letter of Credit in form and substance, and
issued by an issuer, satisfactory to such Issuing Bank or the furnishing of cash
collateral in amounts and pursuant to arrangements satisfactory to such Issuing
Bank or the cancellation and return of such outstanding Letter of Credit) have
been made with respect to such outstanding Letters of Credit.  For the avoidance
of doubt, in the case of the replacement of a Lender pursuant to clause
(II) above solely because it refused to consent to an amendment, modification or
waiver that required the consent of 100% of Lenders with Obligations directly
affected thereby (which amendment, modification or waiver did not accordingly
require the consent of 100% of all Lenders), the Loans and Commitments of such
Lender that are subject to the assignments required by this subsection 2.8 shall
include only those Loans and Commitments that constitute the Obligations
directly affected by the amendment, modification or waiver to which such Lender
refused to provide its consent.

 

2.9.                            Defaulting Lenders.

 

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

A.                                    Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
“Requisite Lenders” and in clause (viii) of Section 10.6.

 

B.                                    Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, upon acceleration or otherwise), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Administrative Agent or Swing Line Lender
hereunder; third, if so determined by the Administrative Agent or requested by
the Administrative Agent, Issuing Bank or Swing Line Lender, to be held as cash
collateral for future funding obligations of such Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as Borrower
may request (so long as no Event of Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement as

 

77

--------------------------------------------------------------------------------


 

determined by the Administrative Agent; fifth, as Borrower may request and if so
agreed by the Administrative Agent, to be held in a Deposit Account and released
in order to satisfy obligations of such Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
Administrative Agent, Issuing Bank or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the
Administrative Agent, Issuing Bank or Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Event of Default or Potential Event of
Default exists, to the payment of any amounts owing to Borrower as a result of
any judgment of a court of competent jurisdiction obtained by Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loan or in respect
of which such Defaulting Lender has not fully funded its appropriate share and
(y) such Loans were made at a time when the conditions set forth in Section 4.2
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans owed to such Defaulting Lender.  Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post cash collateral
pursuant to this Section 2.9B shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

 

C.                                    Certain Fees.  The Defaulting Lender
(i) shall not be entitled to receive any Commitment Fee under Section 2.3A for
any period during which that Lender is a Defaulting Lender (and Borrower shall
not be required to pay any such fees that otherwise would have been required to
have been paid to that Defaulting Lender) and (ii) shall be limited in its right
to receive Letter of Credit fees as provided in Section 3.2.

 

D.                                    Reallocation of Participations.  All or
any part of such Defaulting Lender’s Pro Rata Share of the Letter of Credit
Usage and Swing Line Loans shall automatically (effective on the day such Lender
becomes a Defaulting Lender) be reallocated among the non-Defaulting Lenders in
accordance with their respective Pro Rata Shares (calculated without regard to
such Defaulting Lender’s Commitment) but only to the extent that (i) the
conditions set forth in Section 4.2 are satisfied at such time (and, unless
Borrower shall have otherwise notified the Administrative Agent at the time,
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (ii) such reallocation does not cause the
Revolving Loan Exposure of such Lender at such time to exceed such Lender’s
Revolving Loan Commitment at such time.

 

E.                                      Cash Collateral by Borrower.  If the
reallocation described in clause D above cannot, or can only partially, be
effected, and the applicable Defaulting Lender has failed to provide cash
collateral or other security as required under Section 2.9F, Borrower shall,
without prejudice to any right or remedy available to it hereunder or under law,
no later than five (5) Business Days following notice by the Administrative
Agent, cash collateralize such Defaulting Lender’s Pro Rata Share of the Letter
of Credit Usage and Swing Line Loans (after giving effect to any partial
reallocation pursuant to clause D above) in accordance with the procedures set
forth in Sections 2.1A(iii) and 3.1D, as applicable, for so long as such Letters
of Credit or Swing Line Loans are outstanding; provided, that Borrower shall be
permitted to offset from amounts

 

78

--------------------------------------------------------------------------------


 

owing to the applicable Defaulting Lender the amount of any cash collateral
posted by Borrower hereunder, to the extent attributable to such Defaulting
Lender.

 

F.                                      Defaulting Lender Cure.  If Borrower,
the Administrative Agent, Issuing Bank and Swing Line Lender agree in writing in
their sole discretion that a Defaulting Lender should no longer be deemed to be
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), such Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Pro Rata
Shares (without giving effect to Section 2.9D, whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
Borrower while such Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

 

Section 3.                                          LETTERS OF CREDIT

 

3.1.                            Issuance of Letters of Credit and Lenders’
Purchase of Participations Therein.

 

A.                                    Letters of Credit.  Borrower may request,
in accordance with the provisions of this subsection 3.1, from time to time
during the period from the Closing Date to but excluding the date that is 15
days prior to the Revolving Loan Commitment Termination Date, that the Issuing
Bank issue Letters of Credit for the account of Borrower for the purposes
specified in the definition of Standby Letters of Credit.  Subject to the terms
and conditions of this Agreement and in reliance upon the representations and
warranties of Borrower herein set forth, the Issuing Bank shall (in the case of
Letters of Credit (and notices and applications therefor) which meet the
requirements of this Agreement) issue such Letters of Credit in accordance with
the provisions of this subsection 3.1; provided that Borrower shall not request
that the Issuing Bank issue (and the Issuing Bank shall not issue):

 

(i)                                     any Letter of Credit if, after giving
effect to such issuance, the Total Utilization of Revolving Loan Commitments
would exceed the Revolving Loan Commitments then in effect;

 

(ii)                                  any Letter of Credit if, after giving
effect to such issuance, the Letter of Credit Usage would exceed $100,000,000;

 

(iii)                               any Letter of Credit having an expiration
date later than the earlier of (a) five Business Days prior to the Revolving
Loan Commitment Termination Date and (b) the date which is one year from the
date of issuance of such Letter of Credit; provided that the immediately
preceding clause (b) shall not prevent the Issuing Bank (but subject to clause
(a)) from agreeing that a Letter of Credit will automatically be extended for
one

 

79

--------------------------------------------------------------------------------


 

or more successive periods not to exceed one year each unless the Issuing Bank
elects not to extend for any such additional period; and provided, further, that
the Issuing Bank shall elect not to extend such Letter of Credit if it has
knowledge that an Event of Default or Potential Event of Default has occurred
and is continuing (and has not been waived in accordance with subsection 10.6)
at the time the Issuing Bank must elect whether or not to allow such extension;

 

(iv)                              any Letter of Credit for the purpose of
supporting (a) trade payables or (b) any Indebtedness constituting “antecedent
debt” (as that term is used in Section 547 of the Bankruptcy Code);

 

(v)                                 any Letter of Credit denominated in a
currency other than Dollars; and

 

(vi)                              any Letter of Credit that is otherwise
unacceptable to the applicable Issuing Bank in its reasonable discretion.

 

Notwithstanding anything to the contrary herein and without limiting the other
conditions set forth herein, no Issuing Bank shall be under any obligation to
issue any Letter of Credit at a time when there is a Defaulting Lender unless
the obligations of such Defaulting Lender with respect to such Letter of Credit
shall have been reallocated to non-Defaulting Lenders pursuant to subsection
2.9D and/or cash collateralized by the Defaulting Lender or Borrower in
accordance with subsection 2.9E on or prior to the date of issuance of such
Letter of Credit.

 

B.                                    Mechanics of Issuance.

 

(i)                                     Notice of Issuance.  Whenever Borrower
desires the issuance of a Letter of Credit, it shall deliver to Administrative
Agent a Notice of Issuance of Letter of Credit substantially in the form of
Exhibit III annexed hereto no later than 11:00 A.M. (New York City time) at
least three Business Days, or such shorter period as may be agreed to by the
Issuing Bank in any particular instance, in advance of the proposed date of
issuance.  The Notice of Issuance of Letter of Credit shall specify (a) the
proposed date of issuance (which shall be a Business Day), (b) the face amount
of the Letter of Credit, (c) the expiration date of the Letter of Credit, and
(d) the name and address of the beneficiary; provided that no Letter of Credit
shall require payment against a conforming draft to be made thereunder on the
same Business Day (under the laws of the jurisdiction in which the office of the
Issuing Bank to which such draft is required to be presented is located) that
such draft is presented if such presentation is made after 10:00 A.M. (in the
time zone of such office of the Issuing Bank) on such Business Day.

 

Borrower shall notify the Issuing Bank prior to the issuance of any Letter of
Credit if any of the matters to which Borrower is required to certify in the
applicable Notice of Issuance of Letter of Credit is no longer true and correct
as of the proposed date of issuance of such Letter of Credit, and upon the
issuance of any Letter of Credit Borrower shall be deemed to have re-certified,
as of the date of such issuance, as to the matters to which Borrower is required
to certify in the applicable Notice of Issuance of Letter of Credit.

 

80

--------------------------------------------------------------------------------


 

(ii)                                  Additional Issuing Banks. Borrower may, at
any time and from time to time with the consent of Administrative Agent (which
consent shall not be unreasonably withheld or delayed) and such Revolving
Lender, designate one or more additional Revolving Lenders to act as issuing
banks under this Agreement.  Any Revolving Lender designated as an issuing bank
pursuant to this subsection 3.1B(ii) shall be deemed to be an “Issuing Bank” (in
addition to being a Revolving Lender) in respect of Letters of Credit issued or
to be issued by such Revolving Lender.

 

(iii)                               Issuance of Letter of Credit.  Upon
satisfaction or waiver (in accordance with subsection 10.6) of the conditions
set forth in subsection 4.3, the Issuing Bank shall issue the requested Letter
of Credit in accordance with the Issuing Bank’s standard operating procedures.

 

(iv)                              Notification to Lenders.  Upon the issuance of
or amendment to any Letter of Credit, the applicable Issuing Bank shall promptly
notify Administrative Agent of such issuance or amendment in writing and such
notice shall be accompanied by a copy of such Letter of Credit or amendment. 
Promptly after receipt of notice of any issuance of a Letter of Credit,
Administrative Agent shall notify each Revolving Lender of the amount of such
Revolving Lender’s respective participation in such Letter of Credit, determined
in accordance with subsection 3.1C.

 

C.                                    Revolving Lenders’ Purchase of
Participations in Letters of Credit.  Immediately upon the issuance of each
Letter of Credit, each Revolving Lender shall be deemed to, and hereby agrees
to, have irrevocably purchased from the Issuing Bank a participation in such
Letter of Credit and any drawings honored thereunder in an amount equal to such
Revolving Lender’s Pro Rata Share of the maximum amount that is or at any time
may become available to be drawn thereunder; provided, however, that the amount
of such Lender’s participation shall be adjusted in the manner set forth in
Section 2.9D.

 

D.                                    Cash Collateral.  Subject to Section 2.9E,
if at any time a Lender is a Defaulting Lender, within three (3) Business Days
after the request of the Administrative Agent or the Issuing Bank, such
Defaulting Lender shall provide cash collateral or other security satisfactory
to the Administrative Agent (in its sole discretion) in respect of such
Defaulting Lender’s obligation to fund under Section 3.3 (after giving effect to
Section 2.9D); provided, that if such Defaulting Lender fails to provide such
cash collateral or other security, the Borrower shall provide, within five
(5) Business Days, cash collateral or other security satisfactory to the
Administrative Agent (in its sole discretion) in respect of such Defaulting
Lender’s obligation to fund under Section 3.3 (after giving effect to Section
2.9D).  Such Defaulting Lender and Borrower each hereby grants to the
Administrative Agent, for the benefit of the Issuing Bank and the other Lenders
(other than such Defaulting Lender), a Lien on all its cash collateral or other
security (and all proceeds of the foregoing) to secure the Obligations.  Cash
collateral shall be maintained in blocked, Deposit Accounts with the
Administrative Agent and shall be invested in Cash Equivalents reasonably
acceptable to the Administrative Agent or held as Cash.  If at any time the
Administrative Agent determines that any funds held as cash collateral are
subject to any right or claim of any Person other than the Administrative Agent
or the Issuing Bank or that the total amount of such funds is less than the
aggregate funding obligations of such Defaulting Lender under Section 3.3, such
Defaulting Lender or Borrower shall, within five (5) Business

 

81

--------------------------------------------------------------------------------


 

Days upon demand by the Administrative Agent, pay to the Administrative Agent,
as additional funds to be deposited as cash collateral, an amount equal to the
excess of (x) such aggregate funding obligations under Section 3.3 over (y) the
total amount of funds, if any, then held as cash collateral under this
Section 3.1D that the Collateral Agent determines to be free and clear of any
such right and claim.  Upon the drawing of any Letter of Credit for which funds
are on deposit as cash collateral, such funds shall be applied, to the extent
permitted under applicable Governmental Rules, to reimburse the Issuing Bank. 
The Lien held by the Administrative Agent in such cash collateral under this
Section 3.3D shall be released upon the earlier of (a) the date such Defaulting
Lender is replaced with a replacement Lender pursuant to Section 2.8B and
(b) the date each of the following conditions is satisfied: (i) no Letters of
Credit shall be outstanding, (ii) all Obligations in respect of Letters of
Credit shall have been repaid in full and (iii) no Event of Default shall have
occurred and be continuing.

 

3.2.                            Letter of Credit Fees.

 

Borrower agrees to pay with respect to each outstanding Letter of Credit, a
letter of credit fee, payable to Administrative Agent for the account of
Revolving Lenders, equal to the daily amount available to be drawn under such
Letter of Credit multiplied by the Applicable LIBOR Margin for Revolving Loans,
each such letter of credit fee to be payable in arrears on and to (but
excluding) each February 15, May 15, August 15 and November 15 of each year (or,
if any such date is not a Business Day, on the next succeeding Business Day)
commencing on May 15, 2011 and on the Revolving Loan Commitment Termination
Date, and computed on the basis of a 360-day year for the actual number of days
elapsed.  For purposes of calculating any fees payable under this subsection
3.2, the daily amount available to be drawn under any Letter of Credit shall be
determined as of the close of business on any date of determination; provided,
that any fees payable for the account of a Defaulting Lender shall be payable,
to the maximum extent permitted by applicable law, to the other Lenders in
accordance with the upward adjustments of their respective participations in
such Letter of Credit pursuant to Section 2.9D, with the balance of such fee, if
any, payable to the Administrative Agent for its own account.  Promptly upon
receipt by Administrative Agent of any amount described in this subsection 3.2,
Administrative Agent shall distribute to each Revolving Lender its Pro Rata
Share of such amount.

 

3.3.                            Drawings and Reimbursement of Amounts Paid Under
Letters of Credit.

 

A.                                    Responsibility of Issuing Bank with
Respect to Drawings.  In determining whether to honor any drawing under any
Letter of Credit by the beneficiary thereof, the Issuing Bank shall be
responsible only to examine the documents delivered under such Letter of Credit
with reasonable care so as to ascertain whether they appear on their face to be
in accordance with the terms and conditions of such Letter of Credit.

 

B.                                    Reimbursement by Borrower of Amounts Paid
Under Letters of Credit.  If an Issuing Bank has determined to honor a drawing
under a Letter of Credit issued by it, such Issuing Bank shall immediately
notify Borrower and Administrative Agent, and Borrower shall reimburse such
Issuing Bank no later than the next succeeding Business Day (the “Reimbursement
Date”) in an amount in Dollars and in same day funds equal to the amount of such
honored drawing plus interest, if any, thereon as provided in subsection
3.3D(i) for the

 

82

--------------------------------------------------------------------------------


 

period from the date of drawing to the date of reimbursement (including by the
making of Revolving Loans) (the “LC Reimbursement Amount”); provided that,
anything contained in this Agreement to the contrary notwithstanding, (i) unless
Borrower shall have notified Administrative Agent and such Issuing Bank prior to
12:00 P.M. (New York City time) on the Reimbursement Date that Borrower intends
to reimburse such Issuing Bank for the LC Reimbursement Amount with funds other
than the proceeds of Revolving Loans, Borrower shall be deemed to have given a
timely Notice of Borrowing to Administrative Agent requesting Revolving Lenders
to make Revolving Loans that are Base Rate Loans on the Reimbursement Date in an
amount in Dollars equal to the LC Reimbursement Amount (and Administrative Agent
shall promptly give notice thereof to each Lender by telefacsimile or electronic
mail or by telephone promptly confirmed by telefacsimile or electronic mail)
and, (ii) subject to satisfaction or waiver of the conditions specified in
subsection 4.2B, Revolving Lenders shall, on the Reimbursement Date, make
Revolving Loans that are Base Rate Loans in the LC Reimbursement Amount, the
proceeds of which shall be applied directly by Administrative Agent to reimburse
such Issuing Bank in an amount equal to the LC Reimbursement Amount; and
provided, further that if for any reason proceeds of Revolving Loans are not
received by Administrative Agent on the Reimbursement Date in an amount equal to
the LC Reimbursement Amount, Borrower shall reimburse Administrative Agent, on
demand, in an amount in same day funds equal to the excess of (x) the LC
Reimbursement Amount over (y) the aggregate amount of such Revolving Loans, if
any, which are so received.  Nothing in this subsection 3.3B shall be deemed to
relieve any Revolving Lender from its obligation to make Revolving Loans on the
terms and conditions set forth in this Agreement, and Borrower shall retain any
and all rights it may have against any Revolving Lender resulting from the
failure of such Revolving Lender to make such Revolving Loans under this
subsection 3.3B.  The Issuing Bank may honor or dishonor any drawing in
accordance with the terms of the Letter of Credit without regard to any
instruction of Borrower.

 

C.                                    Payment by Revolving Lenders of
Unreimbursed Amounts Paid Under Letters of Credit.

 

(i)                                     Payment by Revolving Lenders.  If
Borrower shall fail for any reason to reimburse any Issuing Bank (or
Administrative Agent) as provided in subsection 3.3B in an amount equal to the
amount of any drawing honored by such Issuing Bank under a Letter of Credit
issued by it, Administrative Agent shall promptly notify each Revolving Lender
of the unreimbursed amount of such honored drawing and of such Revolving
Lender’s respective participation therein based on such Revolving Lender’s Pro
Rata Share of the Revolving Loan Commitment by telefacsimile or by telephone
promptly confirmed by telefacsimile.  Each Revolving Lender shall make available
to Administrative Agent for the account of such Issuing Bank an amount equal to
its respective participation, in Dollars and in same day funds, at
Administrative Agent’s office, not later than 2:00 P.M. (New York City time) on
the Business Day notified by Administrative Agent.  If any Revolving Lender
fails to make available to Administrative Agent for the account of such Issuing
Bank on such Business Day the amount of such Revolving Lender’s participation in
such Letter of Credit as provided in this subsection 3.3C, Administrative Agent
and/or such Issuing Bank shall be entitled to recover such amount on demand from
such Revolving Lender together with interest thereon at the rate customarily
used by such Issuing Bank for the correction of errors among banks for three

 

83

--------------------------------------------------------------------------------


 

Business Days and thereafter at the Base Rate.  Nothing in this subsection 3.3C
shall be deemed to prejudice the right of any Revolving Lender to recover from
any Issuing Bank any amounts made available by such Revolving Lender to such
Issuing Bank pursuant to this subsection 3.3C if it is determined by the final
judgment of a court of competent jurisdiction that the payment with respect to a
Letter of Credit by such Issuing Bank in respect of which payment was made by
such Revolving Lender constituted gross negligence or willful misconduct on the
part of such Issuing Bank.

 

(ii)                                  Distribution to Revolving Lenders of
Reimbursements Received From Borrower.  If Administrative Agent for the account
of any Issuing Bank shall have been reimbursed by the Revolving Lenders pursuant
to subsection 3.3C(i) for all or any portion of any drawing honored by such
Issuing Bank under a Letter of Credit issued by it, Administrative Agent shall
promptly distribute to each Revolving Lender that has paid all amounts payable
by it under subsection 3.3C(i) with respect to such honored drawing such
Revolving Lender’s Pro Rata Share of the Revolving Loan Commitment of all
payments subsequently received by Administrative Agent for the account of such
Issuing Bank from Borrower in reimbursement of such honored drawing when such
payments are received.  Any such distribution shall be made to a Revolving
Lender at its primary address set forth in the Register or at such other address
as such Lender may request.

 

D.                                    Interest on Amounts Paid Under Letters of
Credit.

 

(i)                                     Payment of Interest by Borrower. 
Borrower agrees to pay to Administrative Agent on account of each Issuing Bank,
with respect to drawings honored under any Letters of Credit issued by it,
interest on the amount paid by such Issuing Bank in respect of each such honored
drawing from the date a drawing is honored to but excluding the date such amount
is reimbursed by Borrower (including any such reimbursement out of the proceeds
of Revolving Loans pursuant to subsection 3.3B) at a rate equal to (a) for the
period from the date such drawing is honored to but excluding the Reimbursement
Date, the rate then in effect under this Agreement with respect to Revolving
Loans that are Base Rate Loans and (b) thereafter, a rate that is 2.00% per
annum in excess of the rate of interest otherwise payable under this Agreement
with respect to Revolving Loans that are Base Rate Loans.  Interest payable
pursuant to this subsection 3.3D(i) shall be computed on the basis of a 365-day
year or 366-day year, as the case may be, for the actual number of days elapsed
in the period during which it accrues and shall be payable on demand or, if no
demand is made, on the date on which the related drawing under a Letter of
Credit is reimbursed in full.

 

(ii)                                  Distribution of Interest Payments by
Administrative Agent.  Promptly upon receipt by Administrative Agent for the
account of any Issuing Bank of any payment of interest pursuant to subsection
3.3D(i) with respect to a drawing honored under a Letter of Credit issued by it,
(a) Administrative Agent shall distribute to each Revolving Lender, out of the
interest received by Administrative Agent in respect of the period from the date
such drawing is honored to but excluding the date on which such Issuing Bank is
reimbursed for the amount of such honored drawing (including any such
reimbursement out of the proceeds of Revolving Loans pursuant to subsection
3.3B), the amount that such Revolving Lender would have been entitled to receive
in respect of the

 

84

--------------------------------------------------------------------------------


 

letter of credit fee that would have been payable in respect of such Letter of
Credit for such period pursuant to subsection 3.2 if no drawing had been honored
under such Letter of Credit, and, (b) if such Issuing Bank shall have been
reimbursed by the Revolving Lenders pursuant to subsection 3.3C(i) for all or
any portion of such honored drawing, such Issuing Bank shall pay to
Administrative Agent for the account of each Revolving Lender that has paid all
amounts payable by it under subsection 3.3C(i) with respect to such honored
drawing such Revolving Lender’s Pro Rata Share of the Revolving Loan Commitment
any interest received by such Issuing Bank in respect of that portion of such
honored drawing so reimbursed by the Revolving Lenders for the period from the
date on which such Issuing Bank was so reimbursed by the Revolving Lenders to
but excluding the date on which such portion of such honored drawing is
reimbursed by Borrower.  Any such distribution shall be made to a Revolving
Lender at its primary address set forth below its name on the appropriate
signature page hereof or at such other address as such Revolving Lender may
request.

 

3.4.                            Obligations Absolute.

 

The obligation of Borrower to reimburse each Issuing Bank (or Administrative
Agent for the account of each Issuing Bank) for drawings honored under the
Letters of Credit issued by it and to repay any Revolving Loans made by
Revolving Lenders pursuant to subsection 3.3B and the obligations of Revolving
Lenders under subsection 3.3C(i) shall be unconditional and irrevocable and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances including any of the following circumstances:

 

(i)                                     any lack of validity or enforceability
of any Letter of Credit;

 

(ii)                                  the existence of any claim, set-off,
defense or other right which Borrower or any Revolving Lender may have at any
time against a beneficiary or any transferee of any Letter of Credit (or any
Persons for whom any such transferee may be acting), any Issuing Bank or other
Lender or any other Person or, in the case of a Lender, against Borrower,
whether in connection with this Agreement, the transactions contemplated herein
or any unrelated transaction (including any underlying transaction between
Borrower or one of its Subsidiaries and the beneficiary for which any Letter of
Credit was procured);

 

(iii)                               any draft or other document presented under
any Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect;

 

(iv)                              payment by the applicable Issuing Bank under
any Letter of Credit against presentation of a draft or other document which
does not substantially comply with the terms of such Letter of Credit;

 

(v)                                 any adverse change in the business,
operations, properties, assets, condition (financial or otherwise) or prospects
of Borrower or any of its Subsidiaries;

 

(vi)                              any breach of this Agreement or any other Loan
Document by any party thereto;

 

85

--------------------------------------------------------------------------------


 

(vii)                           any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing; or

 

(viii)                        the fact that an Event of Default or a Potential
Event of Default shall have occurred and be continuing;

 

provided, in each case, that payment by the applicable Issuing Bank under the
applicable Letter of Credit shall not have constituted gross negligence or
willful misconduct of such Issuing Bank under the circumstances in question (as
determined by a final judgment of a court of competent jurisdiction).

 

3.5.                            Indemnification; Nature of Issuing Banks’
Duties.

 

A.                                    Indemnification.  In addition to amounts
payable as provided in subsection 3.6, Borrower hereby agrees to protect,
indemnify, pay and save harmless each Issuing Bank, Administrative Agent, each
Joint Lead Arranger and each other Lender from and against any and all claims,
demands, liabilities, damages, losses, costs, charges and expenses (including
reasonable fees, expenses and disbursements of counsel and allocated costs of
internal counsel) which such Person may incur or be subject to as a consequence,
direct or indirect, of (i) the issuance or honoring of any Letter of Credit by
such Issuing Bank, other than as a result of (a) the gross negligence or willful
misconduct of such Issuing Bank as determined by a final judgment of a court of
competent jurisdiction or (b) the wrongful dishonor by such Issuing Bank of a
proper demand for payment made under any Letter of Credit issued by it
(excluding the failure of such Issuing Bank to honor a drawing under any such
Letter of Credit as a result of any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto Government Authority (all
such acts or omissions herein called “Governmental Acts”)).

 

B.                                    Nature of Issuing Banks’ Duties.  As
between Borrower and any Issuing Bank, Borrower assumes all risks of the acts
and omissions of, or misuse of the Letters of Credit issued by such Issuing Bank
by, the respective beneficiaries of such Letters of Credit.  In furtherance and
not in limitation of the foregoing, such Issuing Bank shall not be responsible
for: (i) the form, validity, sufficiency, accuracy, genuineness or legal effect
of any document submitted by any party in connection with the application for
and issuance of any such Letter of Credit, even if it should in fact prove to be
in any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of such Issuing Bank, including any Governmental Acts, and none of the
above shall affect or impair, or prevent the vesting of, any of such Issuing
Bank’s rights or powers hereunder.

 

86

--------------------------------------------------------------------------------

 


 

In furtherance and extension and not in limitation of the specific provisions
set forth in the first paragraph of this subsection 3.5B, any action taken or
omitted by any Issuing Bank under or in connection with the Letters of Credit
issued by it or any documents and certificates delivered thereunder, if taken or
omitted in good faith, shall not put such Issuing Bank under any resulting
liability to Borrower.

 

Notwithstanding anything to the contrary contained in this subsection 3.5,
Borrower shall retain any and all rights it may have against any Issuing Bank
for any liability to the extent arising out of the gross negligence or willful
misconduct of such Issuing Bank, as determined by a final judgment of a court of
competent jurisdiction.

 

3.6.                            Increased Costs Relating to Letters of Credit.

 

If any Issuing Bank or any Revolving Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any law, treaty or governmental rule, regulation or order,
or any change therein or in the interpretation, administration or application
thereof (including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or Government Authority,
in each case that becomes effective after the date hereof, or compliance by any
Issuing Bank or any Revolving Lender with any guideline, request or directive
issued or made after the date hereof by any central bank or other Government
Authority or quasi-Government Authority (whether or not having the force of
law):

 

(i)                                     subjects such Issuing Bank or any
Revolving Lender (or its applicable lending or letter of credit office) to any
additional Tax (other than an Excluded Tax or a Tax for which such Lender has
been indemnified pursuant to Section 2.7B) due to a change in the basis of
taxation with respect to the issuing or maintaining of any Letters of Credit or
the purchasing or maintaining of any participations therein or any other
obligations under this Section 3, whether directly or by such being imposed on
or suffered by any particular Issuing Bank;

 

(ii)                                  imposes, modifies or holds applicable any
reserve (including any marginal, emergency, supplemental, special or other
reserve), special deposit, compulsory loan, FDIC insurance or similar
requirement in respect of any Letters of Credit issued by any Issuing Bank or
participations therein purchased by any Revolving Lender; or

 

(iii)                               imposes any other condition (other than with
respect to a Tax matter) on or affecting any Issuing Bank or Revolving Lender
(or its applicable lending or letter of credit office) regarding this Section 3
or any Letter of Credit or any participation therein;

 

and the result of any of the foregoing is to increase the cost to any Issuing
Bank or any Revolving Lender of agreeing to issue, issuing or maintaining any
Letter of Credit or agreeing to purchase, purchasing or maintaining any
participation therein or to reduce any amount received or receivable by such
Issuing Bank or any Revolving Lender (or its applicable lending or letter of
credit office) with respect thereto; then, in any case, Borrower shall promptly
pay to such Issuing Bank or such Revolving Lender, upon receipt of the statement
referred to in the next sentence,

 

87

--------------------------------------------------------------------------------


 

such additional amount or amounts as may be necessary to compensate such Issuing
Bank or such Revolving Lender for any such increased cost or reduction in
amounts received or receivable hereunder.  Such Issuing Bank or such Revolving
Lender shall deliver to Borrower a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to such
Issuing Bank or such Revolving Lender under this subsection 3.6, which statement
shall be conclusive and binding upon all parties hereto absent manifest error;
provided, however, that Borrower shall be liable for such additional amounts
only if such Revolving Lender shall have delivered such written statement to
Borrower within 180 days after such Revolving Lender shall have made such
determination of any such increased costs; and provided further that if such
Revolving Lender delivers such written statement after such 180 day period, then
Borrower shall be liable only for such additional amounts arising after delivery
to Borrower of such written statement.

 

For purposes of this subsection 3.6, the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, guidelines or directives in connection
therewith are deemed to have gone into effect and adopted after the date of this
Agreement.

 

Section 4.                                          CONDITIONS TO LOANS AND
LETTERS OF CREDIT

 

The obligations of Lenders to make Loans and the Issuing Banks to issue Letters
of Credit hereunder are subject to the prior or concurrent satisfaction of the
following conditions.

 

4.1.                            Conditions to Restatement Effective Date.

 

The effectiveness of this Agreement and the obligations of each Lender to become
a party hereto is subject to the following conditions precedent (the date of
satisfaction of all such conditions being referred to as the “Restatement
Effective Date”) (unless Administrative Agent and Requisite Lenders, in their
sole and absolute discretion, shall agree otherwise):

 

A.                                    Second Amendment.  Administrative Agent
shall have received counterparts of the Second Amendment, duly executed and
delivered by Borrower, each other Loan Party, Resigning Administrative Agent,
Administrative Agent and the Lenders;

 

B.                                    Payment of Accrued Interest and Fees. 
Borrower shall have paid all interest on the Loans and fees with respect to the
Loans under the Existing Credit Agreement to the extent such interest and fees
accrued prior to the Restatement Effective Date.

 

C.                                    Notes.  Administrative Agent shall have
received (i) original Revolving Notes, duly executed and delivered by Borrower
in favor of each Revolving Lender that has requested a Revolving Note by written
notice to Borrower (with a copy to Administrative Agent) at least two Business
Days prior to the Restatement Effective Date, payable to the order of such
Lender in the principal amount of such Revolving Lender’s Revolving Loan
Commitment after giving effect to the Second Amendment, (ii) original Term
Notes, duly executed and delivered by Borrower in favor of each Lender holding a
Term Loan that has requested a Term Note by written notice to Borrower (with a
copy to Administrative Agent) at least two Business Days prior to the
Restatement Effective Date payable to the order of such Lender in the principal
amount of the Term Loan held by such Lender after giving effect to the Second
Amendment, and (iii) an original Swing Line Note, duly executed and delivered by
Borrower and payable to the

 

88

--------------------------------------------------------------------------------


 

order of Swing Line Lender in the principal amount of the Swing Line Loan
Commitment after giving effect to the Second Amendment.

 

D.                                    Counterparts to Certain Loan Documents. 
To the extent not previously delivered to Resigning Administrative Agent,
counterparts to the Subsidiary Guaranty, the Security Agreement, and the
Environmental Indemnity Agreement, in the forms attached to such Loan Documents,
duly executed and delivered by each Subsidiary that has become a Restricted
Subsidiary after the Closing Date.

 

E.                                      Updated Schedules to Credit Agreement
and Security Agreement.  Administrative Agent shall have received Schedules 5.1,
5.2(C), 5.5, 5.8, 5.11 and 5.14 to the Credit Agreement and Schedules 1(f)(i),
1(f)(ii), 1(g)(i), 1(g)(ii), 1(g)(iii), 4(b), 4(d), (4)(e), 4(i), 4(j) and
4(k) to the Security Agreement, in each case updated to contain such information
as is necessary to make the representations and warranties in the Credit
Agreement or Security Agreement, as applicable, that refer to such Schedules
(and disregarding any reference in such representations and warranties to such
Schedules “as amended” or “as supplemented” from time to time) true and correct
as of the Restatement Effective Date (and after giving effect to the Second
Amendment).  Administrative Agent shall have received Schedule 6.10 to the
Credit Agreement, updated to contain all information required by Section 6.10 of
the Credit Agreement to have been delivered by Borrower to Resigning
Administrative Agent since the Closing Date.

 

F.                                      Corporate Documents.  Administrative
Agent shall have received the following with respect to Borrower and each other
Loan Party, each, unless otherwise noted, dated the Restatement Effective Date:

 

(i)                                     (a) copies of the Organizational
Documents of such Person, certified by the Secretary of State of its
jurisdiction of organization or, if such document is of a type that may not be
so certified, certified by the secretary or similar Officer of the applicable
Loan Party and (b) a good standing certificate from the Secretary of State of
its jurisdiction of organization and each other state in which such Person is
qualified to do business and, to the extent generally available, a certificate
or other evidence of good standing as to payment of any applicable franchise or
similar Taxes from the appropriate taxing authority of each of such
jurisdictions, each dated a recent date prior to the Restatement Effective Date;

 

(ii)                                  Resolutions of the Governing Body of such
Person approving and authorizing the execution, delivery and performance of the
Second Amendment Documents to which it is a party, certified as of the
Restatement Effective Date by the secretary or similar Officer of such Person as
being in full force and effect without modification or amendment;

 

(iii)                               Signature and incumbency certificates of the
Officers of such Person executing the Second Amendment Documents to which it is
a party; and

 

(iv)                              Such other documents as Administrative Agent
may reasonably request.

 

G.                                    No Material Adverse Effect.  Since
April 25, 2010, there shall not have occurred (in the sole opinion of
Administrative Agent) (i) any material adverse change in or affecting the

 

89

--------------------------------------------------------------------------------


 

business, operations, properties, assets, condition (financial or otherwise) or
prospects of Borrower and its Restricted Subsidiaries, taken as a whole, or
(ii) any Material Adverse Effect.

 

H.                                    Corporate and Capital Structure.  The
capital and ownership structure and the equityholding arrangements of Borrower
and its Subsidiaries (and all agreements relating thereto), on a pro forma basis
giving effect to the transactions contemplated by the Second Amendment
Documents, will be reasonably satisfactory to Administrative Agent.

 

I.                                         Matters Relating to Existing
Indebtedness of Borrower and its Subsidiaries.  Administrative Agent shall have
received an Officer’s Certificate of Borrower stating that as of the Restatement
Effective Date the Indebtedness of Loan Parties (other than Indebtedness under
the Loan Documents, the 7% Subordinated Notes, the 7.75% Unsecured Notes and any
Indebtedness solely among Borrower and the Restricted Subsidiaries) shall
consist of approximately $20,933,000 in aggregate principal amount of
outstanding Indebtedness and Capital Leases described in Schedule 7.1 annexed
hereto.

 

J.                                      Necessary Governmental Authorizations
and Consents; Expiration of Waiting Periods, Etc.  Borrower shall have obtained
all Governmental Authorizations and all consents of other Persons (including
from Gaming Authorities), in each case that are necessary or advisable in
connection with the transactions contemplated by the Second Amendment Documents,
and the continued operation of the business conducted by Borrower and its
Subsidiaries in substantially the same manner as conducted prior to the
Restatement Effective Date and each of the foregoing shall be in full force and
effect, in each case other than those the failure to obtain or maintain which,
either individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.  All applicable waiting periods shall have
expired without any action being taken or threatened by any competent authority
that would restrain, prevent or otherwise impose adverse conditions on the
transactions contemplated by the Second Amendment Documents.  No action, request
for stay, petition for review or rehearing, reconsideration, or appeal with
respect to any of the foregoing shall be pending, and the time for any
applicable Government Authority to take action to set aside its consent on its
own motion shall have expired.

 

K.                                    Mortgage Assignments and Mortgage
Amendments; Mortgage Policies; Etc.  Administrative Agent shall have received
from Borrower, each applicable Subsidiary Guarantor and, in the case of the
Mortgage Assignments described in clause (i) below, Resigning Administrative
Agent:

 

(i)                                     Mortgage Assignments.  Fully executed
and notarized instruments of assignment by Resigning Administrative Agent in
favor of Administrative Agent, in form and substance satisfactory to
Administrative Agent and in proper form for recording in all appropriate places
in all applicable jurisdictions (each, a “Mortgage Assignment” and,
collectively, the “Mortgage Assignments”), with respect to each Mortgage listed
in Schedule 4.1H annexed hereto (each, an “Existing Mortgage” and, collectively,
the “Existing Mortgages”) encumbering the Real Property Assets listed in
Schedule 4.1H annexed hereto (each an “Existing Mortgaged Property” and,
collectively, the “Existing Mortgaged Properties”);

 

90

--------------------------------------------------------------------------------


 

(ii)                                  Mortgage Amendments.  Fully executed and
notarized amendments and confirmations, in form and substance satisfactory to
Administrative Agent and in proper form for recording in all appropriate places
in all applicable jurisdictions (each, a “Mortgage Amendment” and, collectively,
the “Mortgage Amendments”), with respect to each Existing Mortgage;

 

(iii)                               Landlord Consents and Estoppels; Recorded
Leasehold Interests.  In the case of each Existing Mortgaged Property, other
than with respect to the Existing Mortgaged Property related to the Lula Gaming
Facilities, consisting of a Material Leasehold Property, (a) a Landlord Consent
and Estoppel with respect thereto (or, in the case of any Material Leasehold
Property for which a Landlord Consent and Estoppel was delivered to Resigning
Administrative Agent prior to the Restatement Effective Date, a written notice
in form and substance satisfactory to Administrative Agent executed by the
applicable Loan Party and by Resigning Administrative Agent notifying the
applicable lessor of (x) the resignation of Resigning Administrative Agent and
the appointment of Administrative Agent as successor administrative agent under
this Agreement and the other Loan Documents and (y) the effectiveness of the
Second Amendment); and (b) evidence that such Material Leasehold Property is a
Recorded Leasehold Interest;

 

(iv)                              Date-Down Endorsements.  (a) a date-down
endorsement, or unconditional commitment therefor (each, a “Date-Down
Endorsement” and, collectively, the “Date-Down Endorsements”), issued by the
Title Company with respect to each mortgage title insurance policy (each, an
“Existing Title Policy”) issued by the Title Company prior to the Restatement
Effective Date with respect to the Existing Mortgages, in an amount not less
than the amount designated therein, insuring title to each Existing Mortgaged
Property vested in the Borrower or the applicable Subsidiary Guarantor and
assuring Administrative Agent that the Existing Mortgages, after giving effect
to the Mortgage Assignments and Mortgage Amendments, continue to create valid
and enforceable First Priority mortgage Liens on the Existing Mortgaged
Properties, which Date-Down Endorsements shall be in form and substance
reasonably satisfactory to Administrative Agent, and (b)  evidence satisfactory
to Administrative Agent that Borrower has (1) delivered to the Title Company all
certificates and affidavits required by the Title Company in connection with the
issuance of the Date-Down Endorsements and (2) paid to the Title Company or to
the appropriate Government Authorities all expenses and premiums of the Title
Company in connection with the issuance of the Date-Down Endorsements and all
recording and stamp Taxes (including mortgage recording and intangible Taxes)
payable in connection with recording the Mortgage Assignments and the Mortgage
Amendments in the appropriate real estate records;

 

(v)                                 Copies of Leasehold Documents and Documents
Relating to Title Exceptions.  Copies of (a) all documents creating a Leasehold
Property that is insured by an Existing Title Policy and (b) all recorded
documents listed as exceptions to title or otherwise referred to in the
Date-Down Endorsements; and

 

(vi)                              Matters Relating to Flood Hazard Properties. 
the Loan Party’s written acknowledgement of receipt of written notification from
Administrative Agent (1) as to the existence of each such Flood Hazard Property
and (2) as to whether the community in

 

91

--------------------------------------------------------------------------------


 

which each such Flood Hazard Property is located is participating in the
National Flood Insurance Program, and (c) if any such Flood Hazard Property is
located in a community that participates in the National Flood Insurance
Program, evidence that Borrower has obtained flood insurance in respect of such
Flood Hazard Property to the extent required under the applicable regulations of
the Board of Governors of the Federal Reserve System.

 

(vii)                           “No Change” Survey Affidavit.  A “no change”
survey affidavit executed by each Loan Party that is a party to an Existing
Mortgage, in the same form required by the Title Company as a condition to
issuing the applicable Date-Down Endorsement for such Existing Mortgage.

 

L.                                     Security Interests in Personal and Mixed
Property.  To the extent not otherwise satisfied pursuant to subsection K above,
Administrative Agent shall have received evidence satisfactory to it that
Borrower and Subsidiary Guarantors have taken or shall have taken or caused to
be taken all such actions, executed and delivered or caused to be executed and
delivered all such agreements, documents and instruments, and made or caused to
be made all such filings and recordings (other than the filing or recording of
items described in clauses (ii), (iii) and (iv) below) that may be necessary or,
in the opinion of Administrative Agent, desirable in order to create and/or
continue in favor of Administrative Agent, for the benefit of Lenders, a valid
and (upon such filing and recording) First Priority security interest in the
entire personal and mixed property Collateral.  Such actions shall include the
following:

 

(i)                                     Stock Certificates and Instruments.  To
the extent not previously delivered to Resigning Administrative Agent, delivery
to Administrative Agent of (a) certificates (which certificates shall be
accompanied by irrevocable undated stock powers, duly endorsed in blank and
otherwise satisfactory in form and substance to Administrative Agent)
representing all certificated equity interests pledged pursuant to the Security
Agreement and (b) all promissory notes or other instruments (duly endorsed,
where appropriate, in a manner satisfactory to Administrative Agent) evidencing
any Collateral (to the extent delivery thereof would be required under the
Collateral Documents);

 

(ii)                                  Lien Searches and UCC Termination
Statements.  Delivery to Administrative Agent of (a) the results of a recent
search, by a Person satisfactory to Administrative Agent, of all effective UCC
financing statements and fixture filings and all Tax lien filings which may have
been made with respect to any personal or mixed property of any Loan Party,
together with copies of all such filings disclosed by such search, and (b) UCC
termination statements duly executed by all applicable Persons for filing in all
applicable jurisdictions, and/or pay-off letters, each in form and substance
satisfactory to Administrative Agent, in each case as may be necessary to
terminate any effective UCC financing statements or fixture filings disclosed in
such search (other than any such financing statements or fixture filings in
respect of Liens permitted to remain outstanding pursuant to the terms of the
Credit Agreement);

 

(iii)                               UCC Financing Statements and Fixture
Filings.  To the extent not previously delivered to and filed or recorded by
Resigning Administrative Agent, delivery to Administrative Agent of UCC
financing statements and, where appropriate,

 

92

--------------------------------------------------------------------------------


 

fixture filings, duly executed (if required to be executed) by each applicable
Loan Party with respect to all personal and mixed property Collateral of such
Loan Party, for filing or recording in all jurisdictions as may be necessary or,
in the opinion of Administrative Agent, desirable to perfect or continue the
perfection of the security interests created in such Collateral pursuant to the
Collateral Documents;

 

(iv)                              PTO and Copyright Office Cover Sheets, Etc. 
To the extent not previously delivered to and recorded by Resigning
Administrative Agent, delivery to Administrative Agent of all cover sheets or
other documents or instruments required to be filed with the PTO or the United
States Copyright Office in order to create or continue, or perfect or continue
to perfect, Liens in respect of any IP Collateral; and

 

(v)                                 Agreements with Deposit Account Banks and
Securities Account Securities Intermediaries.  To the extent not previously
delivered to Resigning Administrative Agent, delivery to Administrative Agent of
a Deposit Account Control Agreement and/or a Securities Account Control
Agreement, as applicable, executed by Borrower or its applicable Restricted
Subsidiaries and each of the financial institutions with which Borrower or any
of its Restricted Subsidiaries maintains a Deposit Account or single Securities
Account with a principal balance on deposit therein or credited thereto in
excess of $4,000,000 sufficient to perfect the security interests created in
such Collateral pursuant to the Collateral Documents.

 

M.                                  Assignments of and Amendments to Ship
Mortgages.  Administrative Agent shall have received (i) from Resigning
Administrative Agent, a fully executed and notarized assignment instrument in
favor of Administrative Agent, in form and substance satisfactory to
Administrative Agent in proper form for recording in all appropriate places in
all applicable jurisdictions, with respect to each Ship Mortgage previously
executed and delivered by a Loan Party to Resigning Administrative Agent with
respect a vessel listed in Schedule 4.1M annexed hereto (each, an “Existing Ship
Mortgage”) and (ii) from each Loan Party party to an Existing Ship Mortgage, a
fully executed and notarized amendment to and confirmation of such Existing Ship
Mortgage, in form and substance satisfactory to Administrative Agent in proper
form for recording in all appropriate places in all applicable jurisdictions.

 

N.                                    Environmental Reports.  Administrative
Agent shall have received such information, in form, scope and substance
satisfactory to Administrative Agent regarding environmental matters relating to
Borrower and its Subsidiaries and the Existing Mortgaged Properties from one or
more environmental consultants acceptable to Administrative Agent that have
conducted reviews of such matters within thirty (30) days of the Restatement
Effective Date.

 

O.                                   Financial Statements and Information.  On
or before the Restatement Effective Date, Administrative Agent shall have
received from Borrower, in each case satisfactory to Joint Lead Arrangers,
(i) audited financial statements of Borrower and its Subsidiaries for Fiscal
Years 2008, 2009 and 2010 consisting of a consolidated balance sheet and the
related consolidated and consolidating statements of income, stockholders’
equity and cash flows for such Fiscal Years, (ii) unaudited financial statements
of Borrower and its Subsidiaries for the Fiscal Quarters ended July 25, 2010,
October 24, 2010 and January 23, 2011 consisting of a consolidated balance sheet

 

93

--------------------------------------------------------------------------------


 

and the related consolidated statements of income, stockholders’ equity and cash
flows for such Fiscal Quarters, and (iii) projections prepared by Borrower’s
management containing consolidated balance sheets, statements of income,
stockholders’ equity and cash flows of Borrower and its Subsidiaries, which
projections will be quarterly for the first full Fiscal Year after the
Restatement Effective Date and annually thereafter for the term of the Senior
Credit Facilities (and which projections will not be inconsistent with
information provided to the Joint Lead Arrangers prior to February 28, 2011).

 

P.                                     Evidence of Insurance.  Administrative
Agent shall have received a certificate from Borrower’s insurance broker or
other evidence satisfactory to it that all insurance required to be maintained
pursuant to subsection 6.4 of this Agreement is in full force and effect and
that Administrative Agent on behalf of Lenders has been named as additional
insured and/or loss payee thereunder to the extent required under subsection 6.4
of this Agreement.

 

Q.                                   Opinions of Counsel to Loan Parties. 
Administrative Agent and its counsel shall have received (i)  executed copies of
one or more favorable written opinions addressed to Administrative Agent and the
Lenders (which opinions shall permit reliance by permitted assigns of
Administrative Agent and Lenders) of (a) Edmund L. Quatmann, Jr., general
counsel to the Loan Parties, (b) Mayer Brown LLP, counsel to the Loan Parties,
(c) Phelps Dunbar L.L.P., special admiralty, Louisiana and Mississippi counsel
to the Loan Parties, (d) Lane & Waterman, Iowa counsel to the Loan Parties,
(e) The Boles Law Firm, Louisiana counsel for the Loan Parties, (f) Becker &
Poliakoff, Florida counsel to the Loan Parties, (g) Gallop, Johnson & Neuman,
L.C., Missouri counsel to the Loan Parties, (h) Brownstein, Hyatt & Farber,
P.C., Colorado counsel to the Loan Parties, and (i) Baker, Donselon, Bearman,
Caldwell & Berkowitz PC, special Mississippi gaming counsel to the Loan Parties
each in form and substance reasonably satisfactory to Administrative Agent and
its counsel, dated as of the Restatement Effective Date and setting forth
substantially the matters in the opinions designated in Exhibit VIII annexed
hereto and as to such other matters as Administrative Agent acting on behalf of
Lenders may reasonably request, and (ii) evidence satisfactory to Administrative
Agent that Loan Parties have requested such counsel to deliver such opinions to
Administrative Agent and Lenders.

 

R.                                    Funds Flow Statement.  A funds flow
statement detailing the disbursement of the Loans to occur on the Restatement
Effective Date, in form and substance acceptable to the Administrative Agent.

 

S.                                     Fees and Expenses.  Borrower shall have
paid to Administrative Agent, for distribution (as appropriate) to
Administrative Agent, each Joint Lead Arranger and Lenders, the fees and
expenses payable on the Restatement Effective Date referred to in Sections 2.3
and 10.2.

 

T.                                     Representations and Warranties; No
Defaults; Performance of Agreements.  Borrower shall have delivered to
Administrative Agent an Officer’s Certificate, in form and substance
satisfactory to Administrative Agent, to the effect that (i) the representations
and warranties in this Agreement and the other Loan Documents (as amended by the
Second Amendment Documents), are true, correct and complete in all material
respects on and as of the Restatement Effective Date to the same extent as
though made on and as of that date (or, to the

 

94

--------------------------------------------------------------------------------


 

extent such representations and warranties specifically relate to an earlier
date, that such representations and warranties were true, correct and complete
in all material respects on and as of such earlier date), (ii) no event has
occurred and is continuing that constitutes an Event of Default or a Potential
Event of Default, and (iii) Borrower shall have performed in all material
respects all agreements and satisfied all conditions which the Second Amendment
provides shall be performed or satisfied by it on or before the Restatement
Effective Date; provided that, if a representation and warranty or condition is
qualified as to materiality, with respect to such representation and warranty or
condition the applicable materiality qualifier set forth above shall be
disregarded for purposes of this condition.

 

U.                                     No Litigation.  There shall not be
pending or, to the knowledge of Borrower, threatened, any Proceeding against or
affecting Borrower or any of its Subsidiaries or any property of Borrower or any
of its Subsidiaries that, in the opinion of Administrative Agent, could
reasonably be expected to result in a Material Adverse Effect; and no injunction
or other restraining order shall have been issued and no hearing to cause an
injunction or other restraining order to be issued shall be pending or noticed
with respect to any Proceeding seeking to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated by the Second Amendment Documents.

 

V.                                    No Disruption of Financial and Capital
Markets.  There shall not have occurred after February 28, 2011 any material
adverse change or material disruption in the loan syndication, financial,
banking or capital markets that, in the judgment of the Joint Bookrunners, has
impaired, or could reasonably be expected to impair, the syndication of any
component of the credit facilities (the “Senior Credit Facilities”) provided for
by this Agreement.

 

W.                                Completion of Proceedings.  All corporate and
other proceedings taken or to be taken in connection with the transactions
contemplated by the Second Amendment Documents and all documents incidental
thereto not previously found acceptable by Administrative Agent, acting on
behalf of Lenders, and its counsel shall be satisfactory in form and substance
to Administrative Agent and such counsel, and Administrative Agent and such
counsel shall have received all such counterpart originals or certified copies
of such documents as Administrative Agent may reasonably request.

 

X.                                    Solvency Assurances.  On the Restatement
Effective Date, Administrative Agent and Lenders shall have received an
Officer’s Certificate of Borrower dated the Restatement Effective Date,
substantially in the form of Exhibit X annexed hereto, demonstrating that, after
giving effect to the consummation of the transactions contemplated by the Second
Amendment Documents, each Loan Party and Borrower and its Subsidiaries, on a
consolidated basis, will be Solvent.

 

Y.                                     “Know Your Customer” and Patriot Act
Matters.  To the extent requested at least two (2) Business Days prior to the
Restatement Effective Date, Loan Parties shall have provided the documentation
and other information to Lenders that is required by regulatory authorities
under applicable “know your customer” and anti-money-laundering rules and
regulations, including the Patriot Act.

 

95

--------------------------------------------------------------------------------


 

Z.                                     Ratings Requirements.  Borrower shall
have received (i) a current corporate family rating and a current corporate
rating, respectively, from each of Moody’s and S & P, with a minimum rating of
B3/B- and (ii) a rating with respect to the Senior Credit Facilities.

 

AA.                           Issuance of Unsecured Notes.  Borrower shall have
issued not less than $275,000,000 in original principal amount of 7.75%
Unsecured Notes.

 

BB.                           No Material Adverse Information; Due Diligence
Matters.  The Administrative Agent will not have become aware since February 28,
2011 of any material information or other matter that is inconsistent in a
material and adverse manner with any previous due diligence, information or
matter (including any financial information and projections previously delivered
to the Administrative Agent), and the results of the Administrative Agent’s due
diligence regarding Borrower, its Subsidiaries and their respective properties
shall be satisfactory to the Administrative Agent.

 

4.2.                            Conditions to All Loans.

 

The obligations of Lenders to make Loans on each Funding Date are subject to the
following further conditions precedent:

 

A.                                    Administrative Agent shall have received
before that Funding Date, in accordance with the provisions of subsection 2.1B,
an originally executed Notice of Borrowing, in each case signed by a duly
authorized Officer of Borrower.

 

B.                                    As of that Funding Date:

 

(i)                                     The representations and warranties
contained herein and in the other Loan Documents shall be true, correct and
complete in all material respects on and as of that Funding Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true, correct and
complete in all material respects on and as of such earlier date; provided that,
if a representation and warranty is qualified as to materiality, with respect to
such representation and warranty the applicable materiality qualifier set forth
above shall be disregarded for purposes of this condition;

 

(ii)                                  No event shall have occurred and be
continuing or would result from the consummation of the borrowing contemplated
by such Notice of Borrowing and the application of the proceeds thereof that
would constitute an Event of Default or a Potential Event of Default;

 

(iii)                               No order, judgment or decree of any court,
arbitrator or Government Authority shall purport to enjoin or restrain any
Lender from making the Loans to be made by it on that Funding Date;

 

96

--------------------------------------------------------------------------------

 


 

(iv)                              The Loans to be made on such Funding Date,
together with all other Obligations under the Loan Documents then outstanding,
are “Designated Senior Indebtedness” under the 7% Subordinated Note Indenture;
and

 

(v)                                 Borrower shall be in pro forma compliance
with subsection 7.6A and subsection 7.6C as of such Funding Date calculated
using (x) Consolidated Net Total Debt and Consolidated Net Senior Secured Debt,
as applicable, as of such Funding Date (after giving effect to the Loans to be
made on such Funding Date) and (y) Consolidated EBITDA as of the end of the most
recent Fiscal Quarter for which financial statements have been delivered.

 

4.3.                            Conditions to Letters of Credit.

 

The issuance of any Letter of Credit hereunder (whether or not the applicable
Issuing Bank is obligated to issue such Letter of Credit) and any renewal of any
Letter of Credit is subject to the following conditions precedent; provided that
no such condition shall apply on the Closing Date to the Existing Letter of
Credit, and the Existing Letter of Credit shall, effective as of the Closing
Date, be deemed to be Letters of Credit under this Agreement to the same extent
as if initially issued hereunder:

 

A.                                    On or before the date of issuance of the
initial Letter of Credit pursuant to this Agreement, the Term Loans shall have
been made pursuant to Section 2.1A(i).

 

B.                                    On or before the date of issuance of such
Letter of Credit, Administrative Agent shall have received, in accordance with
the provisions of subsection 3.1B(i), an originally executed Notice of Issuance
of Letter of Credit (or a facsimile copy thereof), in each case signed by a duly
authorized Officer of Borrower, together with all other information specified in
subsection 3.1B(i) and such other documents or information as the applicable
Issuing Bank may reasonably require in connection with the issuance of such
Letter of Credit.

 

C.                                    On the date of issuance of such Letter of
Credit, all conditions precedent described in subsection 4.2B shall be satisfied
to the same extent as if the issuance of such Letter of Credit were the making
of a Loan and the date of issuance of such Letter of Credit were a Funding Date.

 

Section 5.                                          BORROWER’S REPRESENTATIONS
AND WARRANTIES

 

In order to induce Lenders to enter into this Agreement and to make the Loans,
to induce Issuing Banks to issue Letters of Credit and to induce other Lenders
to purchase participations therein, Borrower represents and warrants to each
Lender, on the date of this Agreement, on each Funding Date and on the date of
issuance of each Letter of Credit and the renewal of any Letter of Credit
hereunder that the following statements are true, correct and complete:

 

5.1.                            Organization, Powers, Qualification, Good
Standing, Business and Subsidiaries.

 

A.                                    Organization and Powers.  Each Loan Party
is a corporation, partnership or limited liability company duly organized,
validly existing and in good standing under the laws of

 

97

--------------------------------------------------------------------------------


 

its jurisdiction of incorporation or formation as specified in Schedule 5.1
annexed hereto as said Schedule 5.1 may be supplemented from time to time
pursuant to the provisions of subsection 6.1 (xvi).  Each Loan Party has all
requisite corporate or other power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Loan Documents to which it is a party and to carry
out the transactions contemplated thereby.

 

B.                                    Qualification and Good Standing.  Each
Loan Party is qualified to do business and in good standing in every
jurisdiction where its assets are located and wherever necessary to carry out
its business and operations, except in jurisdictions where the failure to be so
qualified or in good standing has not had and could not reasonably be expected
to result in a Material Adverse Effect.

 

C.                                    Conduct of Business.  Borrower and its
Subsidiaries are engaged only in the businesses permitted to be engaged in
pursuant to subsection 7.14.

 

D.                                    Subsidiaries.  All of the Subsidiaries of
Borrower as of the Restatement Effective Date are identified in Schedule 5.1
annexed hereto (as so supplemented).  Schedule 5.1 annexed hereto (as so
supplemented) identifies which Subsidiaries of Borrower are Restricted
Subsidiaries and Unrestricted Subsidiaries.  The Capital Stock of each of the
Subsidiaries of Borrower identified in Schedule 5.1 annexed hereto (as so
supplemented) is duly authorized, validly issued, fully paid and nonassessable
and none of such Capital Stock constitutes Margin Stock.  Each of the
Subsidiaries of Borrower identified in Schedule 5.1 annexed hereto (as so
supplemented) is a corporation, partnership or limited liability company duly
organized, validly existing and in good standing under the laws of its
respective jurisdiction of incorporation, organization or formation set forth
therein, has all requisite corporate or other power and authority to own and
operate its properties and to carry on its business as now conducted and as
proposed to be conducted, to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby, and is qualified
to do business and in good standing in every jurisdiction where its assets are
located and wherever necessary to carry out its business and operations, in each
case except where failure to be so qualified or in good standing or a lack of
such corporate or other power and authority has not had and could not reasonably
be expected to result in a Material Adverse Effect.  Schedule 5.1 annexed hereto
(as so supplemented) correctly sets forth the ownership interest of Borrower and
each of its Subsidiaries in each of the Subsidiaries of Borrower identified
therein.  As of the Restatement Effective Date, there exists no Indebtedness nor
Contingent Obligations of the Unrestricted Subsidiaries owed to Borrower or any
of its Restricted Subsidiaries or for which Borrower or any of its Restricted
Subsidiaries is or may become liable except as set forth on Schedule 5.1 annexed
hereto.

 

5.2.                            Authorization of Borrowing, etc.

 

A.                                    Authorization of Borrowing.  The
execution, delivery and performance of the Loan Documents have been duly
authorized by all necessary corporate or other action on the part of each Loan
Party that is a party thereto.

 

B.                                    No Conflict.  The execution, delivery and
performance by Loan Parties of the Loan Documents to which they are parties and
the consummation of the transactions

 

98

--------------------------------------------------------------------------------


 

contemplated by the Loan Documents do not and will not (i) violate any provision
of any law or any governmental rule or regulation or any Gaming Law applicable
to Borrower or any of its Subsidiaries, the Organizational Documents of Borrower
or any of its Subsidiaries or any order, judgment or decree of any court or
other Government Authority binding on Borrower or any of its Subsidiaries (other
than any violation of any such law, governmental rule or regulation, or Gaming
Law or any such order, judgment or decree, in each case which could not
reasonably be expected to result in a Material Adverse Effect or cause any
liability to any Lender), (ii) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of Borrower or any of its Subsidiaries (other than any
such conflict, breach or default which could not reasonably be expected to
result in a Material Adverse Effect), (iii) result in or require the creation or
imposition of any Lien upon any of the properties or assets of Borrower or any
of its Subsidiaries (other than any Liens created under any of the Loan
Documents in favor of Administrative Agent on behalf of Lenders), or
(iv) require any approval of stockholders or any approval or consent of any
Person under any Contractual Obligation of Borrower or any of its Subsidiaries,
except for such approvals or consents that will be obtained on or before the
Restatement Effective Date and disclosed in writing to Lenders.

 

C.                                    Governmental Consents; Gaming
Authorizations.

 

(i)                                     Except for such authorizations,
approvals, consents or notices (a) obtained or delivered as of the Closing Date
or as of the Restatement Effective Date, (b) subsequently required in connection
with the addition of any Subsidiary Guarantor pursuant to subsection 6.8, or
(c) set forth on Schedule 5.2C annexed hereto (which have been obtained or
delivered as of the Closing Date or as of the Restatement Effective Date), the
execution, delivery and performance by Loan Parties of the Loan Documents to
which they are parties and the consummation of the transactions contemplated by
the Loan Documents do not and will not result in any License Revocation or
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any Government Authority, including any Gaming
Authority.  Other than the filings or recordings contemplated by subsection
5.16A, all authorizations, approvals, consents, notices, registrations or
filings required to be obtained, delivered, filed or made as of the Restatement
Effective Date for the execution, delivery and performance by Loan Parties of
the Loan Documents to which they are parties and the consummation of the
transactions contemplated by the Loan Documents have been obtained from or
registered or filed with the applicable Government Authorities, including any
applicable Gaming Authority.

 

(ii)                                  All Gaming Authorizations have been duly
obtained and are in full force and effect without any known conflict with the
rights of others and free from any unduly burdensome restrictions, except where
any such failure to obtain such Gaming Authorizations or any such conflict or
restriction could not reasonably be expected to result in, either individually
or in the aggregate, a Material Adverse Effect.  Neither Borrower nor any of its
Subsidiaries has received any written notice or other written communications
from any Gaming Authority regarding (i) any revocation, withdrawal, suspension,
termination or modification of, or the imposition of any material conditions
with respect to, any Gaming Authorizations, or (ii) any other limitations on the
conduct of business by Borrower or any of its Subsidiaries, except where any
such revocation,

 

99

--------------------------------------------------------------------------------


 

withdrawal, suspension, termination, modification, imposition or limitation
could not reasonably be expected to result in, either individually or in the
aggregate, a Material Adverse Effect.

 

D.                                    Binding Obligation.  Each of the Loan
Documents has been duly executed and delivered by each Loan Party that is a
party thereto and is the legally valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its respective
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

 

E.                                      Valid Issuance of 7% Subordinated Notes
and 7.75% Unsecured Notes.  The 7% Subordinated Notes and the 7.75% Unsecured
Notes are the legally valid and binding obligations of Borrower, enforceable
against Borrower in accordance with their respective terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability.  The subordination
provisions of the 7% Subordinated Notes are enforceable against the holders
thereof and the Loans and all other monetary Obligations hereunder are and will
be within the definition of “Senior Indebtedness” included in such provisions. 
The 7% Subordinated Notes and the 7.75% Unsecured Notes either (a) have been
registered or qualified under applicable federal and state securities laws or
(b) are exempt therefrom.

 

F.                                      Compliance with Laws.  Borrower and its
Subsidiaries are in compliance with all presently existing applicable statutes,
laws, regulations, rules, ordinances and orders of any kind whatsoever
(including any zoning and building laws or ordinances, subdivision laws or
ordinances, any Environmental Laws or Gaming Laws, or any presently existing
rules, regulations or orders of any Government Authority, including any Gaming
Authority), and with all present existing covenants and restrictions of record
relating to the use and occupancy of any of their respective properties, except
where the failure to so comply could not reasonably be expected to result in a
Material Adverse Effect.

 

G.                                    Margin Regulations.  No portion of the
proceeds of any borrowing made or to be made under this Agreement has been or
will be used by Borrower or any of its Subsidiaries in any manner that might
cause the borrowing or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System or any other regulation of such Board or to violate the Exchange Act, in
each case as in effect on the date or dates of such borrowing and such use of
proceeds, including in connection with a Restricted Junior Payment.

 

5.3.                            Financial Condition.

 

Borrower has heretofore delivered to Lenders, at Lenders’ request, the following
financial statements and information: (i) the audited consolidated balance sheet
of Borrower and its Subsidiaries as of April 25, 2010 and the related
consolidated and consolidating statements of income, stockholders’ equity and
cash flows of Borrower and its Subsidiaries for the Fiscal Year then ended,
(ii) the unaudited consolidated balance sheet of Borrower and its Subsidiaries
as at

 

100

--------------------------------------------------------------------------------


 

January 23, 2011 and the related unaudited consolidated and consolidating
statements of income, stockholders’ equity and cash flows of Borrower and its
Subsidiaries for the nine months then ended and (iii) Borrower’s Quarterly
Report on Form 10Q for the quarter ended January 23, 2011 as filed with the
Securities Exchange Commission on February 28, 2011.  All such statements (after
taking into consideration the Form 10Q/A filing described in clause (iii) above
and the restatement described therein) were prepared in conformity with GAAP and
fairly present, in all material respects, the financial position (on a
consolidated and, where applicable, consolidating basis) of the entities
described in such financial statements as at the respective dates thereof and
the results of operations and cash flows (on a consolidated and, where
applicable, consolidating basis) of the entities described therein for each of
the periods then ended, subject, in the case of any such unaudited financial
statements, to changes resulting from audit and normal year-end adjustments. 
Neither Borrower nor any of its Restricted Subsidiaries has (and will not
following the funding of the initial Loans have) any Contingent Obligation,
contingent liability or liability for Taxes, long-term lease or unusual forward
or long-term commitment that is not reflected in the foregoing financial
statements or the notes thereto (after taking into consideration the Form 10Q/A
filing described in clause (iii) above and the restatement described therein)
and which in any such case is material in relation to the business, operations,
properties, assets, condition (financial or otherwise) or prospects of Borrower
or any of its Subsidiaries taken as a whole.

 

5.4.                            No Material Adverse Change; No Restricted Junior
Payments.

 

Since April 25, 2010, no event or change has occurred that has caused or
evidences, either in any case or in the aggregate, a Material Adverse Effect. 
During the period from April 25, 2010 through and including the Restatement
Effective Date, neither Borrower nor any of its Subsidiaries has directly or
indirectly declared, ordered, paid or made, or set apart any sum or property
for, any Restricted Junior Payment or agreed to do so, except as permitted by
subsection 7.5.

 

5.5.                            Title to Properties; Liens; Real Property.

 

A.                                    Title to Properties; Liens.  Borrower and
its Subsidiaries have (i) good, sufficient and legal title to (in the case of
fee interests in real property), (ii) valid leasehold interests in (in the case
of leasehold interests in real or personal property), or (iii) good title to (in
the case of all other personal property), all of their respective properties and
assets reflected in the financial statements referred to in subsection 5.3 or in
the most recent financial statements delivered pursuant to subsection 6.1, in
each case except for assets disposed of since the date of such financial
statements in the ordinary course of business or as otherwise permitted under
subsection 7.7.  Except as permitted by this Agreement, all such properties and
assets are free and clear of Liens.

 

B.                                    Real Property.  As of the Restatement
Effective Date, Schedule 5.5 annexed hereto contains a true, accurate and
complete list of (i) all Real Property Assets constituting fee properties and
(ii) all leases, subleases or assignments of leases (together with all
amendments, modifications, supplements, renewals or extensions of any thereof)
affecting each Real Property Asset of any Loan Party, regardless of whether such
Loan Party is the landlord or tenant (whether directly or as an assignee or
successor in interest) under such lease, sublease or

 

101

--------------------------------------------------------------------------------


 

assignment.  Except as specified in Schedule 5.5 annexed hereto, and except with
respect to those agreements that are not material to the present or anticipated
operations of any Gaming Facility and that individually do not require lease,
rental or similar payments in excess of $500,000 in any calendar year during its
term (to the extent comprising percentage or other payments contingent on
operations associated with such Real Property Asset, as reasonably determined or
anticipated by Borrower in good faith) each agreement listed in clause (ii) of
the immediately preceding sentence is in full force and effect and there is no
default by any Loan Party thereunder.  Borrower does not have knowledge of any
default by any other party thereto that has occurred and is continuing
thereunder, and each such agreement constitutes the legally valid and binding
obligation of each applicable Loan Party, enforceable against such Loan Party in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles.

 

5.6.                            Litigation; Adverse Facts.

 

A.                                    Proceedings, Investigations and
Violations.  There are no Proceedings (whether or not purportedly on behalf of
Borrower or any of its Subsidiaries) at law or in equity, or before or by any
court or other Government Authority (including any Environmental Claims) that
are pending or, to the knowledge of Borrower or any of its Subsidiaries,
threatened against or affecting Borrower or any of its Subsidiaries or any
property of Borrower or any of its Subsidiaries and that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect. 
Neither Borrower nor any of its Subsidiaries (i) is in violation of any
applicable laws (including Environmental Laws) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect,
or (ii) is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or other Government
Authority that, individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Effect.

 

B.                                    Land Use Proceedings.  As of the
Restatement Effective Date, there are no pending condemnation, zoning or other
land use Proceedings or special assessment Proceedings with respect to the
Existing Mortgaged Properties or the use thereof, and neither Borrower nor any
of its Subsidiaries has received written notice from any Government Authority
threatening any such Proceeding.  After the Restatement Effective Date, there
are no pending condemnation, zoning or other land use Proceedings or special
assessment Proceedings with respect to the Mortgaged Properties or the use
thereof, and neither Borrower nor any of its Subsidiaries has received written
notice from any Government Authority threatening any such Proceeding that could
reasonably be expected to result in a Material Adverse Effect.  No Loan Party
has entered into any agreements or commitments with any Government Authority
that will be binding on the Mortgaged Properties after the Restatement Effective
Date and which would (i) materially affect the operations of or the entitlements
applicable to such properties, (ii) require the owner of any such property to
make improvements to such property or make dedications or off-site improvements
for the benefit of adjoining properties, or (iii) make additional expenditures
with respect to the operation of the Mortgaged Properties.

 

102

--------------------------------------------------------------------------------


 

5.7.                            Payment of Taxes.

 

Except to the extent permitted by subsection 6.3, all Tax returns and reports of
Borrower and its Subsidiaries required to be filed by any of them have been
timely filed, and all U.S. federal income Taxes and other material Taxes due and
payable by Borrower and/or its Subsidiaries, and all assessments, fees and other
governmental charges upon Borrower and its Subsidiaries and upon their
respective properties, assets, income, businesses and franchises which are due
and payable, have been paid when due and payable.  Borrower knows of no proposed
Tax assessment against Borrower or any of its Subsidiaries which has not been
paid when due or is not being actively contested by Borrower or such Subsidiary
in good faith and by appropriate proceedings; provided that such reserves or
other appropriate provisions, if any, as shall be required in conformity with
GAAP shall have been made or provided therefor.

 

5.8.                            Performance of Agreements; Materially Adverse
Agreements; Material Contracts.

 

A.                                    Neither Borrower nor any of its
Subsidiaries is in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in any of its Contractual
Obligations, and no condition exists that, with the giving of notice or the
lapse of time or both, would constitute such a default, except where the
consequences, direct or indirect, of such default or defaults, if any,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

B.                                    Neither Borrower nor any of its
Subsidiaries is a party to or is otherwise subject to any agreements or
instruments or any charter or other internal restrictions or any provision of
any applicable law, rule or regulation that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

 

C.                                    Schedule 5.8 contains a true, correct and
complete list of all of the Material Contracts in effect on the Restatement
Effective Date.  Except as described on Schedule 5.8, all such Material
Contracts are in full force and effect and no defaults currently exist
thereunder; except for defaults that, individually or in the aggregate, could
not reasonably be expected to result in a material adverse effect on any Gaming
Facility.

 

D.                                    Neither Borrower nor any of its
Subsidiaries has entered into any currently effective contracts for the sale of
the Existing Mortgaged Properties or the Vicksburg Mortgaged Property, nor do
there exist any currently effective rights of first refusal or options to
purchase such properties, except such contracts, rights of first refusal and
options to purchase entered into in accordance with subsection 7.7.

 

5.9.                            Governmental Regulation.

 

Except for the Gaming Laws described in Schedule 5.2C annexed hereto, neither
Borrower nor any of its Subsidiaries is subject to regulation under the Federal
Power Act, the Interstate Commerce Act or the Investment Company Act of 1940 or
under any other federal or state statute or regulation that may limit its
ability to incur Indebtedness or that may otherwise render all or any portion of
the Obligations unenforceable.

 

103

--------------------------------------------------------------------------------


 

5.10.                     Securities Activities.

 

A.                                    Neither Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying any
Margin Stock.

 

B.                                    Following application of the proceeds of
each Loan, not more than 25% of the value of the assets (either of Borrower only
or of Borrower and its Subsidiaries on a consolidated basis) subject to the
provisions of subsection 7.2 and 7.7 or subject to any restriction contained in
any agreement or instrument between Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of subsection 8.2, will
be Margin Stock.

 

5.11.                     Employee Benefit Plans.

 

A.                                    Borrower, each of its Subsidiaries and
each of their respective ERISA Affiliates are in compliance with all applicable
provisions and requirements of ERISA and the regulations and published
interpretations thereunder with respect to each Employee Benefit Plan, and have
performed all of their obligations under each Employee Benefit Plan.  Each
Employee Benefit Plan that is intended to qualify under Section 401(a) of the
Code is so qualified.

 

B.                                    No ERISA Event has occurred or is
reasonably expected to occur.

 

C.                                    Except to the extent required under
Section 4980B of the Code, or except as set forth in Schedule 5.11 annexed
hereto, no Employee Benefit Plan provides health or welfare benefits (through
the purchase of insurance or otherwise) for any retired or former employee of
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates.

 

D.                                    As of the most recent valuation date for
any Pension Plan, the amount of unfunded benefit liabilities (as defined in
Section 4001(a)(18) of ERISA), individually or in the aggregate for all Pension
Plans (excluding for purposes of such computation any Pension Plans with respect
to which assets exceed benefit liabilities), does not exceed $5,000,000.

 

E.                                      As of the most recent valuation date for
each Multiemployer Plan for which the actuarial report is available, the
potential liability of Borrower, its Subsidiaries and their respective ERISA
Affiliates for a complete withdrawal from such Multiemployer Plan (within the
meaning of Section 4203 of ERISA), when aggregated with such potential liability
for a complete withdrawal from all Multiemployer Plans, based on information
available pursuant to ERISA, does not exceed $5,000,000.

 

5.12.                     Certain Fees.

 

Except for fees disclosed to Administrative Agent prior to the Restatement
Effective Date, no broker’s or finder’s fee or commission will be payable with
respect to this Agreement or any of the transactions contemplated by the Loan
Documents, and Borrower hereby indemnifies Administrative Agent, each Joint Lead
Arranger and Lenders against, and agrees that it will hold Administrative Agent,
each Joint Lead Arranger and the Lenders harmless from, any claim, demand or
liability for any non-disclosed broker’s or finder’s fees alleged to have been
incurred in connection herewith or therewith and any expenses (including
reasonable

 

104

--------------------------------------------------------------------------------


 

fees, expenses and disbursements of counsel) arising in connection with any such
claim, demand or liability.

 

5.13.                     Environmental Protection.

 

(i)                                     neither Borrower nor any of its
Subsidiaries nor any of their respective Facilities or operations are subject to
any outstanding written order, consent decree or settlement agreement with any
Person relating to (a) any Environmental Law, (b) any Environmental Claim, or
(c) any Hazardous Materials Activity that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect or impose
any liability on the Lenders, Administrative Agent or any Joint Lead Arranger;

 

(ii)                                  neither Borrower nor any of its
Subsidiaries has received any material letter or request for information under
Section 104 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9604) or any comparable state law;

 

(iii)                               there are no and, to Borrower’s knowledge,
have been no conditions, occurrences, or Hazardous Materials Activities which
could reasonably be expected to form the basis of an Environmental Claim against
Borrower or any of its Subsidiaries that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect or impose
any liability on the Lenders, Administrative Agent or any Joint Lead Arranger;

 

(iv)                              neither Borrower nor any of its Subsidiaries
nor, to Borrower’s knowledge, any predecessor of Borrower or any of its
Subsidiaries has filed any notice under any Environmental Law indicating past or
present treatment of Hazardous Materials at any Facility, and none of Borrower’s
or any of its Subsidiaries’ operations involves the generation, transportation,
treatment, storage or disposal of hazardous waste, as defined under 40 C.F.R.
Parts 260-270 or any state equivalent; and

 

(v)                                 compliance with all current or reasonably
foreseeable future requirements pursuant to or under Environmental Laws will
not, individually or in the aggregate, be reasonably expected to result in a
Material Adverse Effect or impose any liability on the Lenders, Administrative
Agent or any Joint Lead Arranger.

 

Notwithstanding anything in this subsection 5.13 to the contrary, no event or
condition has occurred or is occurring with respect to Borrower or any of its
Subsidiaries relating to any Environmental Law, any Release of Hazardous
Materials, or any Hazardous Materials Activity which individually or in the
aggregate has had or could reasonably be expected to result in a Material
Adverse Effect, or could reasonably be expected to impose any liability on the
Lenders, Administrative Agent or any Joint Lead Arranger.

 

5.14.                     Employee Matters.

 

There are no collective bargaining agreements covering the employees of Borrower
and its Subsidiaries except as set forth on Schedule 5.14.  There is no strike
or work stoppage in existence or to Borrower’s knowledge, threatened involving
Borrower or any of its

 

105

--------------------------------------------------------------------------------


 

Subsidiaries that could reasonably be expected to result in a Material Adverse
Effect, and there are no strikes or walkouts in progress, pending, or to
Borrower’s knowledge, contemplated relating to any labor contracts to which
Borrower or any of its Subsidiaries is a party, relating to any labor contracts
being negotiated, or otherwise, that could reasonably be expected to result in a
Material Adverse Effect.

 

5.15.                     Solvency.

 

Each Loan Party is and Borrower and its Subsidiaries, taken as a whole, are and,
upon the incurrence of any Obligations by such Loan Party on any date on which
this representation is made, will be, Solvent.

 

5.16.                     Matters Relating to Collateral.

 

A.                                    Creation, Perfection and Priority of
Liens.  The security interests in each Loan Party’s Collateral granted to
Administrative Agent for the ratable benefit of the Lenders under the Collateral
Documents constitute valid security interests in such Collateral, securing the
payment of the Secured Obligations (as defined in the applicable Collateral
Document in respect of any Collateral).  Upon (i) the filing of UCC financing
statements naming the applicable Loan Party as “debtor”, naming Administrative
Agent as “secured party” and describing the Collateral in the filing offices
with respect to such Loan Party set forth on Schedule 4(i) of the Security
Agreement (as such schedule may be amended or supplemented from time to time
pursuant to the terms thereof); (ii) the recording of any Mortgages or Ship
Mortgages, (iii) in the case of the securities Collateral of a Loan Party
consisting of certificated securities or evidenced by instruments, delivery of
the certificates representing such certificated securities and delivery of such
instruments to Administrative Agent, in each case duly endorsed or accompanied
by duly executed instruments of assignment or transfer in blank; and (iv) in the
case of IP Collateral of each Loan Party, in addition to the filing of such UCC
financing statements, the filing of a grant of trademark security interest in
respect of registered trademarks, substantially in the form of Exhibit I to the
Security Agreement, and a grant of patent security interest in respect of
registered patents, substantially in the form of Exhibit II to the Security
Agreement, with the PTO or the filing of a grant of copyright security interest
in respect of registered copyrights, substantially in the form of Exhibit III to
the Security Agreement, with the United States Copyright Office, (A) the
security interests in each Loan Party’s Collateral granted to Administrative
Agent for the ratable benefit of the Lenders that (x) may be perfected by filing
of a financing statement or the registration of a Mortgage or Ship Mortgage,
(y) that constitutes the securities Collateral described in clause (iii) or,
(z) that constitutes IP Collateral described in clause (iv) that may be
perfected by recording the security interests granted hereunder in the
applicable intellectual property registries (including but not limited to the
PTO and the United States Copyright Office) will constitute First Priority
perfected security interests therein, and (B) all filings and other actions
necessary to perfect and protect such security interests shall have been duly
made or taken.  Each agreement purporting to give the Administrative Agent
“control” (as such term is defined in the UCC) over any Collateral is effective
to establish Administrative Agent’s “control” (as such term is defined in the
UCC) of the Collateral subject thereto.

 

B.                                    Governmental Authorizations.  No
Governmental Authorization or other action by, and no notice to or filing with,
any Government Authority is required for either (i) the pledge

 

106

--------------------------------------------------------------------------------


 

or grant by any Loan Party of the Liens purported to be created in favor of
Administrative Agent pursuant to any of the Collateral Documents or (ii) the
exercise by Administrative Agent of any rights or remedies in respect of any
Collateral (whether specifically granted or created pursuant to any of the
Collateral Documents or created or provided for by applicable law), except for
such Governmental Authorizations set forth on Schedule 5.2C annexed hereto and
filings or recordings contemplated by subsection 5.16A and except as may be
required, in connection with the disposition of any Pledged Collateral, by laws
generally affecting the offering and sale of securities.

 

C.                                    Absence of Third-Party Filings.  Except
(x) such as may have been filed in favor of Administrative Agent as contemplated
by subsection 5.16A, (y) for Permitted Encumbrances and other Liens permitted by
subsection 7.2A, and (z) for Liens that shall be terminated pursuant to UCC
termination statements delivered to Administrative Agent for filing (but not yet
filed), such Liens to be terminated upon the filing or recording of such UCC
termination statements, (i) no effective UCC financing statement, fixture filing
or other instrument similar in effect covering all or any part of the Collateral
is on file in any filing or recording office and (ii) no effective filing
covering all or any part of the IP Collateral is on file in the PTO.

 

D.                                    Margin Regulations.  The pledge of the
Pledged Collateral pursuant to the Collateral Documents does not violate
Regulation T, U or X of the Board of Governors of the Federal Reserve System.

 

E.                                      Information Regarding Collateral.  All
information supplied to Administrative Agent by or on behalf of any Loan Party
with respect to any of the Collateral (in each case taken as a whole with
respect to any particular Collateral) is accurate and complete in all material
respects.

 

F.                                      Conditions Affecting the Mortgaged
Properties.  There are no defects, facts or conditions affecting the Mortgaged
Properties that would make them unsuitable for the current use of such
properties or of any abnormal hazards (including earth movement, slippage or
flood damage) affecting the Mortgaged Properties, except for defects, facts or
conditions which could not reasonably be expected to result in a Material
Adverse Effect.

 

G.                                    Permits and Approvals for the Mortgaged
Properties.  Borrower has obtained, or caused its Subsidiaries to obtain, all
Governmental Authorizations, including all liquor licenses, Gaming
Authorizations, sewer and water permits, elevator permits, certificates of
occupancy, subdivision approvals, environmental approvals, zoning and land use
entitlements which are necessary for the current operation of the Mortgaged
Properties and the operation of their respective business as currently
conducted, and there are no uncured violations thereof, except for Governmental
Authorizations where the failure to obtain, and violations thereof, could not
reasonably be expected to result in a Material Adverse Effect.

 

5.17.                     Disclosure.

 

Except with respect to the financial statements described in subsection
5.3(i) as and to the extent modified or qualified by the restatement described
in the Form 10Q/A filed

 

107

--------------------------------------------------------------------------------


 

with the Securities Exchange Commission on July 25, 2007, no representation or
warranty of Borrower or any of its Subsidiaries contained in the Confidential
Information Memorandum, in any Loan Document or in any other document,
certificate or written statement (taken as a whole) furnished to Lenders by or
on behalf of Borrower or any of its Subsidiaries for use in connection with the
transactions contemplated by this Agreement contains any untrue statement of a
material fact or omits to state a material fact (known to Borrower, in the case
of any document not furnished by it) necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances in
which the same were made.  Any projections and pro forma financial information
contained in such materials are based upon good faith estimates and assumptions
believed by Borrower to be reasonable at the time made, it being recognized by
Lenders that such projections as to future events are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections may materially differ from the projected results.  There are no
facts known (or which should upon the reasonable exercise of diligence be known)
to Borrower (other than matters of a general economic nature) that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect and that have not been disclosed herein or in such other
documents, certificates and statements furnished to Lenders for use in
connection with the transactions contemplated hereby.

 

5.18.                     Mortgage Taxes.

 

All mortgage, note, transfer, documentary stamp, intangible and other similar
Taxes and impositions which may be required to be paid in connection with the
Loans, the Mortgages and the other Loan Documents have been (or concurrently
with the recording of the Mortgages will be) paid in full by Borrower or its
Subsidiaries.

 

5.19.                     Foreign Assets Control Regulations.

 

Neither the making of the Loans to, or issuance of Letters of Credit on behalf
of, Borrower nor its use of the proceeds thereof will violate the Trading with
the Enemy Act, as amended, or any of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto. 
Without limiting the foregoing, neither Borrower nor any of its Subsidiaries or
Affiliates (a) is or will become a Person whose property or interests in
property are blocked pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001))
or (b) engages or will engage in any dealings or transactions, or be otherwise
associated, with any such Person.  Borrower and its Subsidiaries and Affiliates
are in compliance, in all material respects, with the Uniting And Strengthening
America By Providing Appropriate Tools Required To Intercept And Obstruct
Terrorism (USA Patriot Act of 2001).

 

5.20.                     Credit Support for Lender Hedge Agreements.

 

Neither Borrower nor any Restricted Subsidiary has guaranteed or created any
Lien on its assets to secure any obligations arising under Lender Hedge
Agreements, other than pursuant to the Subsidiary Guaranty and the Collateral
Documents.

 

108

--------------------------------------------------------------------------------

 


 

Section 6.                                          BORROWER’S AFFIRMATIVE
COVENANTS

 

Borrower covenants and agrees that, so long as any of the Commitments hereunder
shall remain in effect and until repayment in full of all of the Obligations,
unless Requisite Lenders shall otherwise give prior written consent:

 

6.1.                            Financial Statements and Other Reports.

 

Borrower will maintain, and cause each of its Subsidiaries to maintain, a system
of accounting established and administered in accordance with sound business
practices to permit preparation of financial statements in conformity with
GAAP.  Borrower will deliver to Administrative Agent who will distribute to each
Lender:

 

(i)                                     Intentionally Omitted.

 

(ii)                                  Quarterly Financials: as soon as available
and in any event within (x) 50 days after the end of each Fiscal Quarter (other
than each fourth Fiscal Quarter), or (y) 95 days after the end of each fourth
Fiscal Quarter, (a) the consolidated and consolidating balance sheets of
Borrower and its Subsidiaries as at the end of such Fiscal Quarter and the
related consolidated and consolidating statements of income, stockholders’
equity and cash flows of Borrower and its Subsidiaries for such Fiscal Quarter
and for the period from the beginning of the then current Fiscal Year to the end
of such Fiscal Quarter, all in reasonable detail and certified by the chief
financial officer of Borrower that they fairly present, in all material
respects, the financial condition of Borrower and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and normal year-end
adjustments;

 

(iii)                               Year-End Financials: as soon as available
and in any event within 95 days after the end of each Fiscal Year, (a) the
consolidated and consolidating balance sheets of Borrower and its Subsidiaries
as at the end of such Fiscal Year and the related consolidated and consolidating
statements of income, stockholders’ equity and cash flows of Borrower and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the corresponding figures for the previous Fiscal Year and the
corresponding figures from the Financial Plan for the Fiscal Year covered by
such financial statements, all in reasonable detail and certified by the chief
financial officer of Borrower that they fairly present, in all material
respects, the financial condition of Borrower and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated, (b) a narrative report describing the operations of Borrower
and its Subsidiaries in the form prepared for presentation to senior management
for such Fiscal Year, and (c) in the case of such consolidated financial
statements, a report thereon of a nationally recognized “big 4” accounting firm
or other independent certified public accountants of recognized national
standing selected by Borrower and satisfactory to Administrative Agent, which
report shall be unqualified, shall express no doubts about the ability of
Borrower and its Subsidiaries to continue as a going concern, and shall state
that such consolidated financial statements fairly present, in all material
respects, the consolidated financial position of Borrower and its

 

109

--------------------------------------------------------------------------------


 

Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years (except as otherwise disclosed in such
financial statements) and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards;

 

(iv)                              Officer’s and Compliance Certificates:
together with each delivery of financial statements of Borrower and its
Subsidiaries pursuant to subdivisions (ii) and (iii) above, commencing with the
financial statements delivered for the Fiscal Quarter ending April 24, 2011,
(a) an Officer’s Certificate of Borrower stating that the signer has reviewed
the terms of this Agreement and has made, or caused to be made under the
signer’s supervision, a review in reasonable detail of the transactions and
condition of Borrower and its Subsidiaries during the accounting period covered
by such financial statements and that such review has not disclosed the
existence during or at the end of such accounting period, and that the signer
does not have knowledge of the existence as at the date of such Officer’s
Certificate, of any condition or event that constitutes an Event of Default or
Potential Event of Default, or, if any such condition or event existed or
exists, specifying the nature and period of existence thereof and what action
Borrower has taken, is taking and proposes to take with respect thereto; and
(b) a Compliance Certificate demonstrating in reasonable detail compliance
during and at the end of the applicable accounting periods with the restrictions
contained in Section 7, in each case to the extent compliance with such
restrictions is required to be tested at the end of the applicable accounting
period, together with a description (including amounts) of all Investments and
Consolidated Capital Expenditures made during such period, and with respect to
each construction or expansion project of Borrower and its Restricted
Subsidiaries, a report setting forth the budgeted and/or projected total cost of
such project, the costs incurred to date for such project and the expenditures
made to date for such project;

 

(v)                                 Reconciliation Statements: if, as a result
of any change in accounting principles and policies from those used in the
preparation of the audited financial statements referred to in subsection
5.3(i), the consolidated financial statements of Borrower and its Subsidiaries
delivered pursuant to subdivisions (i), (ii), (iii) or (xiii) of this subsection
6.1 will differ in any material respect from the consolidated financial
statements that would have been delivered pursuant to such subdivisions had no
such change in accounting principles and policies been made, then (a) together
with the first delivery of financial statements pursuant to subdivision (i),
(ii), (iii) or (xiii) of this subsection 6.1 following such change, consolidated
financial statements of Borrower and its Subsidiaries for (y) the current Fiscal
Year to the effective date of such change and (z) the two full Fiscal Years
immediately preceding the Fiscal Year in which such change is made, in each case
prepared on a pro forma basis as if such change had been in effect during such
periods, and (b) together with each delivery of financial statements pursuant to
subdivision (i), (ii), (iii) or (xiii) of this subsection 6.1 following such
change, a written statement of the chief accounting officer or chief financial
officer of Borrower setting forth the differences (including any differences
that would affect any calculations relating to the financial covenants set forth
in subsection 7.6) which would have resulted if such financial statements had
been prepared without giving effect to such change;

 

110

--------------------------------------------------------------------------------


 

(vi)                              Accountants’ Certification: together with each
delivery of consolidated financial statements of Borrower and its Subsidiaries
pursuant to subdivision (iii) above, a written statement by the independent
certified public accountants giving the report thereon (a) stating that their
audit examination has included a review of the terms of this Agreement and the
other Loan Documents as they relate to accounting matters, (b) stating whether,
in connection with their audit examination, any condition or event that
constitutes an Event of Default or Potential Event of Default has come to their
attention and, if such a condition or event has come to their attention,
specifying the nature and period of existence thereof; provided that such
accountants shall not be liable by reason of any failure to obtain knowledge of
any such Event of Default or Potential Event of Default that would not be
disclosed in the course of their audit examination, and (c) stating that based
on their audit examination nothing has come to their attention that causes them
to believe either or both that the information contained in the certificates
delivered therewith pursuant to subdivision (iv) above is not correct or that
the matters set forth in the Compliance Certificates delivered therewith
pursuant to clause (b) of subdivision (iv) above for the applicable Fiscal Year
are not stated in accordance with the terms of this Agreement;

 

(vii)                           Accountants’ Reports: promptly upon receipt
thereof (unless restricted by applicable professional standards), copies of all
reports submitted to Borrower by independent certified public accountants in
connection with each annual, interim or special audit of the financial
statements of Borrower and its Subsidiaries made by such accountants, including
any comment letter submitted by such accountants to management in connection
with their annual audit;

 

(viii)                        SEC Filings and Press Releases: promptly upon
their becoming available, copies of (a) all financial statements, reports,
notices and proxy statements sent or made available generally by Borrower to its
Security holders or by any Subsidiary of Borrower to its Security holders other
than Borrower or another Subsidiary of Borrower, (b) all regular and periodic
reports and all registration statements (other than on Form S-8 or a similar
form) and prospectuses, if any, filed by Borrower or any of its Subsidiaries
with any securities exchange or with the Securities and Exchange Commission or
any governmental or private regulatory authority, and (c) all press releases and
other statements made available generally by Borrower or any of its Subsidiaries
to the public concerning material developments in the business of Borrower or
any of its Subsidiaries;

 

(ix)                                Events of Default, Etc.: promptly upon any
Officer of Borrower obtaining knowledge (a) of any condition or event that
constitutes an Event of Default or Potential Event of Default, or becoming aware
that any Lender has given any notice to Borrower or taken any other action with
respect to a claimed Event of Default or Potential Event of Default, (b) that
any Person has given any notice to Borrower or any of its Subsidiaries or taken
any other action with respect to a claimed default or event or condition of the
type referred to in subsection 8.2, (c) of any condition or event that would be
required to be disclosed in a current report filed by Borrower with the
Securities and Exchange Commission on Form 8-K (Items 1, 2, 4, 5 and 6 of such
Form as in effect on the date hereof) if Borrower were required to file such
reports under the Exchange Act, (d) of any resignation or dismissal of
Borrower’s independent accountant, (e) of any Change of

 

111

--------------------------------------------------------------------------------


 

Control, (f) of any individual or series of related Asset Sales, issuances of
Capital Stock or receipt of Net Insurance/Condemnation Proceeds aggregating in
excess of $10,000,000, or (g) of the occurrence of any event or change, that
individually or in the aggregate could reasonably expect to have a Material
Adverse Effect, an Officer’s Certificate specifying the nature and period of
existence of such condition, event or change, or specifying the notice given or
action taken by any such Person and the nature of such claimed Event of Default,
Potential Event of Default, default, event or condition, and what action
Borrower has taken, is taking and proposes to take with respect thereto;

 

(x)                                   Litigation or Other Proceedings:
(a) promptly upon any Officer of Borrower obtaining knowledge of (X) the
institution of, or non-frivolous threat of, any Proceeding against or affecting
Borrower or any of its Subsidiaries or any property of Borrower or any of its
Subsidiaries not previously disclosed in writing by Borrower to Lenders or
(Y) any material development in any Proceeding that, in any case:

 

(1)                                  if adversely determined, could reasonably
be expected to result in a Material Adverse Effect; or

 

(2)                                  seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby;

 

written notice thereof together with such other information as may be reasonably
available to Borrower to enable Lenders and their counsel to evaluate such
matters; and (b) within twenty days after the end of each Fiscal Quarter, a
schedule of all Proceedings (other than any Proceeding (x) disclosed by Borrower
in its public filings with the Securities and Exchange Commission and delivered
to Lenders or (y) as to which a Solvent and unaffiliated insurance company has
acknowledged coverage) involving an alleged liability of, or claims against or
affecting, Borrower or any of its Subsidiaries equal to or greater than
$20,000,000, and promptly after request by Administrative Agent such other
information as may be reasonably requested by Administrative Agent to enable
Administrative Agent and its counsel to evaluate any of such Proceedings;

 

(xi)                                ERISA Events: promptly upon becoming aware
of the occurrence of or forthcoming occurrence of any ERISA Event, a written
notice specifying the nature thereof, what action Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates has taken, is taking or
proposes to take with respect thereto and, when known, any action taken or
threatened by the IRS, the Department of Labor or the PBGC with respect thereto;

 

(xii)                             ERISA Notices: with reasonable promptness,
copies of (a) each Schedule SB (Actuarial Information) to the annual report
(Form 5500 Series) filed by Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates with the IRS with respect to each Pension Plan;
(b) all notices received by Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates from a Multiemployer Plan sponsor concerning an
ERISA Event; and (c) copies of such other documents or governmental reports or
filings relating to any Employee Benefit Plan as Administrative Agent shall
reasonably request;

 

112

--------------------------------------------------------------------------------


 

(xiii)                          Financial Plans: as soon as practicable and in
any event no later than 30 days following the beginning of each Fiscal Year, a
consolidated plan and financial forecast for such Fiscal Year and the next
succeeding Fiscal Year (the “Financial Plan” for such Fiscal Years), including
(a) forecasted consolidated and consolidating balance sheets and forecasted
consolidated and consolidating statements of income and cash flows of Borrower
and its Subsidiaries for each such Fiscal Year, (b) forecasted consolidated and
consolidating statements of income and cash flows of Borrower and its
Subsidiaries for each month of each such Fiscal Year, together with an
explanation of the assumptions on which such forecasts are based, and (c) such
other information and projections as Administrative Agent may reasonably
request;

 

(xiv)                         Insurance:

 

(a)                                  as soon as practicable and in any event by
the last day of each Fiscal Year, a report in form and substance satisfactory to
Administrative Agent outlining all material insurance coverage required under
this Agreement to be maintained as of the date of such report by Borrower and
its Restricted Subsidiaries and all material insurance coverage planned to be
maintained by Borrower and its Restricted Subsidiaries in the immediately
succeeding Fiscal Year; and

 

(b)                                 as soon as practicable after any material
change in insurance coverage maintained of Borrower and its Restricted
Subsidiaries, notice thereof to Administrative Agent specifying the changes and
reasons therefor.

 

(xv)                            Board of Directors: with reasonable promptness,
written notice of any change in the Governing Body of Borrower;

 

(xvi)                         New Subsidiaries: promptly upon any Person
becoming a Subsidiary of Borrower, a written notice setting forth with respect
to such Person (a) the date on which such Person became a Subsidiary of Borrower
and (b) all of the data required to be set forth in Schedule 5.1 annexed hereto
with respect to all Subsidiaries of Borrower (it being understood that such
written notice shall be deemed to supplement Schedule 5.1 annexed hereto for all
purposes of this Agreement);

 

(xvii)                      Material Contracts: promptly, and in any event
within ten Business Days after any Material Contract of Borrower or any of its
Restricted Subsidiaries is terminated or amended in a manner that is materially
adverse to Borrower or such Restricted Subsidiary, as the case may be, or any
new Material Contract is entered into, a written statement describing such event
with copies of such material amendments or new contracts, and an explanation of
any actions being taken with respect thereto;

 

(xviii)                   UCC Search Report: as promptly as practicable
(depending on the jurisdiction) after the date of filing of any UCC financing
statements pursuant to this Agreement, copies of completed UCC searches
evidencing the proper filing, recording and indexing of all such UCC financing
statement and listing all other effective financing statements that name such
Loan Party as debtor, together with copies of all such other

 

113

--------------------------------------------------------------------------------


 

financing statements not previously delivered to Administrative Agent by or on
behalf of Borrower or such Loan Party;

 

(xix)                           Margin Determination Certificate: for each
Fiscal Quarter as part of (and together with) the Compliance Certificate
delivered pursuant to subdivision (iv) for such Fiscal Quarter, a Margin
Determination Certificate demonstrating in reasonable detail the calculation of
the Consolidated Total Leverage Ratio for the four consecutive Fiscal Quarters
ending on the day of the accounting period covered by such financial statements;

 

(xx)                              License Revocation: promptly upon any Officer
of Borrower obtaining knowledge of a License Revocation, written notice thereof
together with such other information as may be reasonably available to Borrower
to enable Lenders and their counsel to evaluate such License Revocation, and
such other information as may be reasonably requested by Administrative Agent;

 

(xxi)                           Revisions or Updates to Schedules: should any of
the information or disclosures provided on any of the Schedules originally
attached to any of the Loan Documents become outdated or incorrect in any
material respect, as part of the next Officer’s Certificate delivered with the
year-end financial statements required pursuant to subsection 6.1 (iii), such
revisions or updates to such Schedules as may be necessary or appropriate to
update or correct such Schedules, provided that no such revisions or updates to
any Schedules shall be deemed to have amended, modified or superseded such
Schedules immediately prior to the submission of such revised or updated
Schedules, unless such revisions or updates were made to reflect changes made in
accordance with the terms of this Agreement, or to have cured any breach of
warranty or representation resulting from the inaccuracy or incompleteness of
any such Schedules, unless and until the Requisite Lenders in their sole and
absolute discretion, shall have accepted in writing such revisions or updates to
such Schedules; and

 

(xxii)                        Other Information: with reasonable promptness,
such other information and data with respect to Borrower or any of its
Subsidiaries as from time to time may be reasonably requested by any Lender.

 

6.2.                            Corporate Existence, Etc.

 

Except as permitted under subsection 7.7, Borrower will, and will cause each of
its Restricted Subsidiaries to, at all times preserve and keep in full force and
effect its existence and all rights and franchises material to its business;
provided, however, that neither Borrower nor any of its Restricted Subsidiaries
shall be required to preserve any such right or franchise if the Governing Body
of Borrower or such Restricted Subsidiary shall determine that the preservation
thereof is no longer desirable in the conduct of the business of Borrower or
such Restricted Subsidiary, as the case may be, and that the loss thereof is not
disadvantageous in any material respect to Borrower, such Restricted Subsidiary
or Lenders.

 

114

--------------------------------------------------------------------------------


 

6.3.                            Payment of Taxes and Claims; Tax Consolidation.

 

A.                                    Borrower will, and will cause each of its
Restricted Subsidiaries to, pay all Taxes and other material governmental
charges imposed upon it or any of its properties or assets or in respect of any
of its income, businesses or franchises before any penalty accrues thereon, and
all claims (including claims for labor, services, materials and supplies) for
sums that have become due and payable and that by law have or may become a Lien
upon any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided that no such charge or claim
need be paid if it is being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, so long as (i) such reserve or
other appropriate provision, if any, as shall be required in conformity with
GAAP shall have been made therefor, and (ii) in the case of a charge or claim
which has or may become a Lien against any of the Collateral, such contest
proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such charge or claim.

 

B.                                    Borrower will not, nor will it permit any
of its Subsidiaries to, file or consent to the filing of any consolidated income
Tax return with any Person (other than Borrower or any of its Subsidiaries).

 

6.4.                            Maintenance of Properties; Insurance.

 

A.                                    Maintenance of Properties.  Borrower will,
and will cause each of its Restricted Subsidiaries to, maintain or cause to be
maintained in good repair, working order and condition, ordinary wear and tear
excepted, all material properties (including all Gaming Facilities) used or
useful in the business of Borrower and its Restricted Subsidiaries (including
all Intellectual Property) and from time to time will make or cause to be made
all appropriate repairs, renewals and replacements thereof.

 

B.                                    Insurance.  Borrower will maintain or
cause to be maintained, with financially sound and reputable insurers, such
public liability insurance, third party property damage insurance, business
interruption insurance and casualty insurance with respect to liabilities,
losses or damage in respect of the assets, properties and businesses of Borrower
and its Restricted Subsidiaries as may customarily be carried or maintained
under similar circumstances by corporations of established reputation engaged in
similar businesses, in each case in such amounts (giving effect to
self-insurance to the extent companies of similar size and in similar businesses
self-insure), with such deductibles, covering such risks and otherwise on such
terms and conditions as shall be customary for corporations similarly situated
in the industry.  Without limiting the generality of the foregoing, Borrower
will maintain or cause to be maintained (i) flood insurance with respect to each
Flood Hazard Property that is located in a community that participates in the
National Flood Insurance Program, in each case in compliance with any applicable
regulations of the Board of Governors of the Federal Reserve System, and
(ii) replacement value casualty insurance on the Collateral under such policies
of insurance, with such insurance companies, in such amounts, with such
deductibles, and covering such risks and having other terms and conditions as
are at all times satisfactory to Administrative Agent in its commercially
reasonable judgment.  Each such policy of insurance shall (a) name
Administrative Agent for the benefit of Lenders as an additional insured
thereunder as its interests may appear and (b) in the case of each business
interruption and casualty insurance policy, contain a loss

 

115

--------------------------------------------------------------------------------


 

payable clause or endorsement, satisfactory in form and substance to
Administrative Agent, that names Administrative Agent for the benefit of Lenders
as the loss payee thereunder for any covered loss in excess of $10,000,000
(provided that in the case of any insurance payment in excess of such amounts,
Administrative Agent may, in its reasonable discretion and in response to a
written request by Borrower with respect thereto, permit such amounts to be
payable directly to Borrower or one or more of its Restricted Subsidiaries) and
provides for at least 30 days prior written notice to Administrative Agent of
any modification or cancellation of such policy.  The proceeds of any business
interruption and casualty insurance policy wherein the covered loss is equal to
or less than $10,000,000 shall be payable directly to Borrower or one or more of
its Restricted Subsidiaries, as the case may be, and may be adjusted by Borrower
or such Restricted Subsidiary directly with the applicable insurer and the
provisions of subsection 6.4C below, shall not be applicable thereto.

 

C.                                    Application of Net Insurance/Condemnation
Proceeds.

 

(i)                                     Business Interruption Insurance.  Upon
receipt by Borrower or any of its Restricted Subsidiaries of any business
interruption insurance proceeds constituting Net Insurance/Condemnation
Proceeds, (a) so long as no Event of Default or no Potential Event of Default
shall have occurred and be continuing, Borrower or such Restricted Subsidiary
may retain and apply such Net Insurance/Condemnation Proceeds for working
capital purposes, and (b) if an Event of Default or Potential Event of Default
shall have occurred and be continuing, Borrower shall apply an amount equal to
such Net Insurance/Condemnation Proceeds to prepay the Loans (and/or the
Revolving Loan Commitments shall be reduced) as provided in subsection 2.4B.

 

(ii)                                  Net Insurance/Condemnation Proceeds
Received by Borrower.  Upon receipt by Borrower or any of its Restricted
Subsidiaries of any Net Insurance/Condemnation Proceeds other than from business
interruption insurance, (a) so long as no Event of Default or Potential Event of
Default shall have occurred and be continuing, Borrower shall, or shall cause
one or more of its Restricted Subsidiaries to, promptly and diligently apply
such Net Insurance/Condemnation Proceeds to pay or reimburse the costs of
repairing, restoring or replacing the assets in respect of which such Net
Insurance/Condemnation Proceeds were received or, to the extent not so applied,
to prepay the Loans (and/or the Revolving Loan Commitments shall be reduced) as
provided in subsection 2.4B, and (b) if an Event of Default or Potential Event
of Default shall have occurred and be continuing, Borrower shall apply an amount
equal to such Net Insurance/Condemnation Proceeds to prepay the Loans (and/or
the Revolving Loan Commitments shall be reduced) as provided in subsection
2.4B.  If at any time Administrative Agent reasonably determines (A) that
Borrower or such Restricted Subsidiary is not proceeding diligently with such
repair, restoration or replacement or (B) that such repair, restoration or
replacement cannot be completed with the Net Insurance/Condemnation Proceeds
received, together with funds otherwise available to Borrower for such purpose,
or that such repair, restoration or replacement cannot be completed within 180
days after the receipt by Borrower or such Restricted Subsidiary of such Net
Insurance/Condemnation Proceeds (unless during such 180 day period Borrower or
such Restricted Subsidiary commences such repair, restoration or replacement and
diligently pursues the same to completion), then Administrative Agent

 

116

--------------------------------------------------------------------------------


 

shall notify Borrower and Borrower shall apply such Net Insurance/Condemnation
Proceeds to prepay the Loans (and/or the Revolving Loan Commitments shall be
reduced) as provided in subsection 2.4B.

 

(iii)                               Net Insurance/Condemnation Proceeds Received
by Administrative Agent.  Upon receipt by Administrative Agent of any Net
Insurance/Condemnation Proceeds as loss payee, (a) if and to the extent Borrower
would have been required to apply such Net Insurance/Condemnation Proceeds (if
it had received them directly) to prepay the Loans and/or reduce the Revolving
Loan Commitments, Administrative Agent shall, and Borrower hereby authorizes
Administrative Agent to, apply such Net Insurance/Condemnation Proceeds to
prepay the Loans (and/or the Revolving Loan Commitments shall be reduced) as
provided in subsection 2.4B, and (b) to the extent the foregoing clause (a) does
not apply, Administrative Agent shall deliver such Net Insurance/Condemnation
Proceeds to Borrower, and, if such proceeds are business interruption proceeds
constituting Net Insurance/Condemnation Proceeds, Borrower or such Restricted
Subsidiary may retain and apply such Net Insurance/Condemnation Proceeds for
working capital purposes, or, if such Net Insurance/Condemnation Proceeds are
other than from business interruption insurance, Borrower shall, or shall cause
one or more of its Restricted Subsidiaries to, promptly apply such Net
Insurance/Condemnation Proceeds to the costs of repairing, restoring, or
replacing the assets in respect of which such Net Insurance/Condemnation
Proceeds were received; provided, however, that if at any time Administrative
Agent reasonably determines (A) that Borrower or such Restricted Subsidiary is
not proceeding diligently with such repair, restoration or replacement or
(B) that such repair, restoration or replacement cannot be completed with the
Net Insurance/Condemnation Proceeds then held by Administrative Agent for such
purpose, together with funds otherwise available to Borrower for such purpose,
or that such repair, restoration or replacement cannot be completed within 180
days after the receipt by Administrative Agent of such Net
Insurance/Condemnation Proceeds, Administrative Agent shall, and Borrower hereby
authorizes Administrative Agent to, apply such Net Insurance/Condemnation
Proceeds to prepay the Loans (and/or the Revolving Loan Commitments shall be
reduced) as provided in subsection 2.4B, unless during such 180 day period
Borrower or such Restricted Subsidiary commences such repair, restoration or
replacement and diligently pursues the same to completion.

 

6.5.                            Inspection Rights.

 

Borrower shall, and shall cause each of its Restricted Subsidiaries to, permit
any authorized representatives designated by Administrative Agent to visit and
inspect any of the properties of Borrower or of any of its Restricted
Subsidiaries, to inspect, copy and take extracts from its and their financial
and accounting records (and if a Lender so requests, Administrative Agent shall
provide copies of such records in its possession available for such Lender’s
review), and to discuss its and their affairs, finances and accounts with its
and their officers and independent public accountants (provided that Borrower
may, if it so chooses, be present at or participate in any such discussion), all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may reasonably be requested. Any inspections of any property of
the Borrower or of any of its Restricted Subsidiaries made by or through the

 

117

--------------------------------------------------------------------------------


 

Administrative Agent are for purposes of administration of the Loan Documents
only and the Borrower is not entitled to rely upon the same.

 

6.6.                            Compliance with Laws, Etc.; Maintenance of
Gaming and Liquor Licenses.

 

A.                                    Compliance with Laws.  Borrower shall
comply, and shall cause each of its Subsidiaries to comply with the requirements
of all applicable laws, rules, regulations and orders of any Government
Authority (including all Environmental Laws and Gaming Laws), noncompliance with
which could reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect.

 

B.                                    Maintenance of Licenses.  Borrower shall,
and shall cause each of its Restricted Subsidiaries to, maintain (i) such valid
Gaming Authorizations, gaming licenses, registrations and findings of
suitability in all jurisdictions as may be necessary to operate each of its
Gaming Facility businesses and (ii) all liquor licenses and registrations as may
be necessary to sell alcoholic beverages from and in its Gaming Facilities,
except in each case, to the extent that any failure to maintain such item,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

6.7.                            Environmental Review and Investigation,
Disclosure, Etc.; Borrower’s Actions Regarding Hazardous Materials Activities,
Environmental Claims and Violations of Environmental Laws.

 

A.                                    Environmental Review and Investigation. 
Borrower agrees that Administrative Agent may, from time to time and in its
reasonable discretion, (i) retain, at Borrower’s expense, an independent
professional consultant to review any environmental audits, investigations,
analyses and reports relating to Hazardous Materials prepared by or for Borrower
or any of its Restricted Subsidiaries, and (ii) if (a) Administrative Agent
reasonably believes that Borrower has breached any representation, warranty or
covenant contained in subsection 5.6, 5.13, 6.6, 6.7B or 6.7C in any material
respect or that there has been a material violation of Environmental Laws at any
Facility or by Borrower or any of its Restricted Subsidiaries at any other
location or (b) an Event of Default has occurred and is continuing, conduct its
own investigation of any Facility; provided that, in the case of any Facility no
longer owned, leased, operated or used by Borrower or any of its Restricted
Subsidiaries, Borrower shall only be obligated to use all commercially
reasonable efforts to obtain permission for Administrative Agent’s professional
consultant to conduct an investigation of such Facility.  For purposes of
conducting such a review and/or investigation, Borrower hereby grants to
Administrative Agent and its agents, employees, consultants and contractors the
right to enter into or onto any Facilities currently owned, leased, operated or
used by Borrower or any of its Restricted Subsidiaries and to perform such tests
on such property (including taking samples of soil, groundwater and suspected
asbestos-containing materials) as are reasonably necessary in connection
therewith.  Any such review and/or investigation of any Facility shall be
conducted, unless otherwise agreed to by Borrower and Administrative Agent, upon
reasonable notice during normal business hours and, to the extent reasonably
practicable, shall be conducted so as not to interfere with the ongoing
operations at such Facility or to cause any damage or loss to any property at
such Facility.  Borrower and Administrative Agent hereby acknowledge and agree
that any report of any investigation conducted at the request of Administrative
Agent pursuant to this subsection 6.7A

 

118

--------------------------------------------------------------------------------


 

will be obtained and shall be used by Administrative Agent and Lenders for the
purposes of Lenders’ internal credit decisions, to monitor the Loans and to
protect Lenders’ security interests, if any, created by the Loan Documents. 
Administrative Agent agrees to deliver a copy of any such report to Borrower
with the understanding that Borrower acknowledges and agrees that (x) it will
indemnify and hold harmless Administrative Agent, each Joint Lead Arranger and
each Lender from any costs, losses or liabilities relating to Borrower’s use of
or reliance on such report, (y) neither Administrative Agent, any Joint Lead
Arranger nor any Lender makes any representation or warranty with respect to
such report, and (z) by delivering such report to Borrower, neither
Administrative Agent, any Joint Lead Arranger nor any Lender is requiring or
recommending the implementation of any suggestions or recommendations contained
in such report.

 

B.                                    Environmental Disclosure. Borrower will
deliver to Administrative Agent and Lenders:

 

(i)                                     Environmental Audits and Reports.  As
soon as practicable following receipt thereof, copies of all environmental
audits, investigations, analyses and reports of any kind or character, whether
prepared by personnel of Borrower or any of its Restricted Subsidiaries or by
independent consultants, Government Authorities or any other Persons, with
respect to significant environmental matters at any Facility that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect or with respect to any Environmental Claims that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect;

 

(ii)                                  Notice of Certain Releases, Remedial
Actions, Etc.  Promptly upon the occurrence thereof, written notice describing
in reasonable detail (a) any Release required to be reported to any federal,
state or local governmental or regulatory agency under any applicable
Environmental Laws, (b) any remedial action taken by Borrower or any other
Person in response to (1) any Hazardous Materials Activities the existence of
which has a reasonable possibility of resulting in one or more Environmental
Claims resulting in, individually or in the aggregate, a Material Adverse
Effect, or (2) any Environmental Claims that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect, and
(c) Borrower’s discovery of any occurrence or condition on any real property
adjoining or in the vicinity of any Facility that could reasonably be expected
to result in individually, or in the aggregate, a Material Adverse Effect.

 

(iii)                               Written Communications Regarding
Environmental Claims, Releases, Etc.   As soon as practicable following the
sending or receipt thereof by Borrower or any of its Restricted Subsidiaries, a
copy of any and all written communications with respect to (a) any Environmental
Claims that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect, (b) any Release required to be reported to
any federal, state or local Government Authority, and (c) any request for
information from any Government Authority that suggests such agency is
investigating whether Borrower or any of its Restricted Subsidiaries may be
potentially responsible for any Hazardous Materials Activity.

 

119

--------------------------------------------------------------------------------


 

(iv)                              Notice of Certain Proposed Actions Having
Environmental Impact.  Prompt written notice describing in reasonable detail
(a) any proposed acquisition of stock, assets, or property by Borrower or any of
its Restricted Subsidiaries that could reasonably be expected to (1) expose
Borrower or any of its Restricted Subsidiaries to, or result in, Environmental
Claims that could reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect or (2) affect the ability of Borrower or
any of its Restricted Subsidiaries to maintain in full force and effect all
material Governmental Authorizations required under any Environmental Laws for
their respective operations and (b) any proposed action to be taken by Borrower
or any of its Restricted Subsidiaries to commence manufacturing or other
industrial operations or to modify current operations in a manner that could
reasonably be expected to subject Borrower or any of its Restricted Subsidiaries
to any material additional obligations or requirements under any Environmental
Laws that could reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect.

 

(v)                                 Other Information.  With reasonable
promptness, such other documents and information as from time to time may be
reasonably requested by Administrative Agent in relation to any matters
disclosed pursuant to this subsection 6.7.

 

C.                                    Borrower’s Actions Regarding Hazardous
Materials Activities, Environmental Claims and Violations of Environmental Laws.

 

(i)                                     Remedial Actions Relating to Hazardous
Materials Activities.  Borrower shall, in compliance with all applicable
Environmental Laws, promptly undertake, and shall cause each of its Restricted
Subsidiaries promptly to undertake, any and all investigations, studies,
sampling, testing, abatement, cleanup, removal, remediation or other response
actions necessary to remove, remediate, clean up or abate any Hazardous
Materials Activity on, under or about any Facility that is in violation of any
Environmental Laws or that presents a material risk of giving rise to an
Environmental Claim.  If Borrower or any of its Restricted Subsidiaries
undertakes any such action with respect to any Hazardous Materials, Borrower or
such Restricted Subsidiary shall conduct and complete such action in compliance
with all applicable Environmental Laws and in accordance with the policies,
orders and directives of all federal, state and local Government Authorities
except when, and only to the extent that, Borrower’s or such Restricted
Subsidiary’s liability with respect to such Hazardous Materials Activity is
being diligently contested in good faith and by appropriate proceedings by
Borrower or such Restricted Subsidiary.

 

(ii)                                  Actions with Respect to Environmental
Claims and Violations of Environmental Laws.  Borrower shall promptly take, and
shall cause each of its Restricted Subsidiaries promptly to take, any and all
actions necessary to (1) cure any material violation of applicable Environmental
Laws by Borrower or its Restricted Subsidiaries that could reasonably be
expected to result in, individually or in the aggregate, a Material Adverse
Effect and (2) make an appropriate response to any Environmental Claim against
Borrower or any of its Restricted Subsidiaries and discharge any obligations it
may have to any Person thereunder where failure to do so

 

120

--------------------------------------------------------------------------------


 

could reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect.

 

6.8.                            Execution of Subsidiary Guaranty and Personal
Property Collateral Documents by Certain Subsidiaries and Future Subsidiaries.

 

A.                                    Execution of Subsidiary Guaranty and
Personal Property Collateral Documents.  If any Subsidiary of Borrower existing
on the Restatement Effective Date that has not previously executed the
Subsidiary Guaranty hereafter becomes a Restricted Subsidiary, or if any Person
becomes a Restricted Subsidiary after the date hereof, Borrower will
(i) promptly notify Administrative Agent of that fact, (ii) cause such
Restricted Subsidiary to execute and deliver to Administrative Agent a
counterpart of the Subsidiary Guaranty and the Security Agreement and (iii) to
take all such further actions and execute all such further documents and
instruments (including actions, documents and instruments comparable to those
described in subsection 4.11) as may be necessary or, in the opinion of
Administrative Agent, desirable to create in favor of Administrative Agent, for
the benefit of Lenders, a valid First Priority Lien on all of the personal and
mixed property assets of such Restricted Subsidiary described in the applicable
forms of Collateral Documents.

 

B.                                    Subsidiary Charter Documents, Legal
Opinions, Etc.  Borrower shall deliver to Administrative Agent, together with
such Loan Documents, (i) certified copies of such Restricted Subsidiary’s
Organizational Documents, together with a good standing certificate from the
Secretary of State of the jurisdiction of its organization and each other state
in which such Person is qualified as a foreign company to do business and, to
the extent generally available, a certificate or other evidence of good standing
as to payment of any applicable franchise or similar Taxes from the appropriate
taxing authority of each of such jurisdictions, each to be dated a recent date
prior to their delivery to Administrative Agent, (ii) a certificate executed by
the secretary or similar Officer of such Restricted Subsidiary as to (a) the
fact that the attached resolutions of the Governing Body of such Restricted
Subsidiary approving and authorizing the execution, delivery and performance of
such Loan Documents are in full force and effect and have not been modified or
amended and (b) the incumbency and signatures of the Officers of such Restricted
Subsidiary executing such Loan Documents, and (iii) a favorable opinion of
counsel to such Restricted Subsidiary, in form and substance satisfactory to
Administrative Agent and its counsel, as to (a) the valid existence and good
standing of such Restricted Subsidiary, (b) the due authorization, execution and
delivery by such Restricted Subsidiary of such Loan Documents, (c) the
enforceability of such Loan Documents against such Restricted Subsidiary,
(d) such other matters (including matters relating to the creation and
perfection of Liens in any Collateral pursuant to such Loan Documents) as
Administrative Agent may reasonably request, all of the foregoing to be
satisfactory in form and substance to Administrative Agent and its counsel.

 

6.9.                            Conforming Leasehold Interests; Matters Relating
to Additional Real Property Collateral; Additional Ship Mortgages.

 

A.                                    Conforming Leasehold Interests.  If
Borrower or any of its Restricted Subsidiaries acquires any, or a Leasehold
Property becomes a, Material Leasehold Property (including as a result of the
exercise of a Real Estate Option), Borrower shall, or shall cause such

 

121

--------------------------------------------------------------------------------


 

Restricted Subsidiary to, use commercially reasonable best efforts (without
requiring Borrower or such Restricted Subsidiary to relinquish any material
rights or incur any material obligations or to expend more than a nominal amount
of money over and above the reimbursement, if required, of the landlord’s
out-of-pocket costs, including attorneys fees) to cause such Material Leasehold
Property to be a Conforming Leasehold Interest.

 

B.                                    Additional Mortgages, Etc.  From and after
the Restatement Effective Date, if (i) Borrower or any Restricted Subsidiary
acquires any, or a Real Property Asset becomes a, Material Fee Property or a
Material Leasehold Property (including as a result of the exercise of a Real
Estate Option), or (ii) at the time any Person becomes a Subsidiary Guarantor,
such Person owns or holds any fee interest in real property or any Material
Leasehold Property, (X) Borrower shall, or shall cause the applicable Restricted
Subsidiary to, deliver to Administrative Agent those reports and certificates
described under subsection B of Schedule 6.15 annexed hereto with respect to any
such Material Fee Property or Material Leasehold Property (to the extent not
previously delivered) and (Y) in either case excluding any such Real Property
Asset the encumbrancing of which requires the consent of any applicable lessor
where Borrower and its Subsidiaries are unable to obtain such lessor’s consent
after using commercially reasonable efforts (any such non-excluded Real Property
Asset described in the foregoing clause (i) or (ii) being an “Additional
Mortgaged Property”), Borrower or such Subsidiary Guarantor shall deliver to
Administrative Agent, as soon as practicable after such Person acquires such
Additional Mortgaged Property or becomes a Subsidiary Guarantor, as the case may
be, all of the items required to be delivered in connection with the Existing
Mortgages (to the extent not previously delivered).  Notwithstanding the
foregoing, this subsection 6.9B shall not apply to any Real Property Asset to
the extent Administrative Agent has determined in its sole discretion that the
collateral value thereof is insufficient to justify the difficulty, time and/or
expense of obtaining a Lien and/or title and extended title insurance thereon.

 

C.                                    Additional Ship Mortgages, Etc.  From and
after the Restatement Effective Date, if (a) Borrower or any Restricted
Subsidiary acquires any ship, barge or other vessel as part of a Gaming Facility
or (b) at the time any Person becomes a Subsidiary Guarantor, such Person owns
or holds any interest in a ship, barge or other vessel as part of a Gaming
Facility, Borrower or such Restricted Subsidiary shall deliver to Administrative
Agent, as soon as practicable after such Person acquires such additional ship,
barge or other vessel, either (x) a Ship Mortgage with respect to such acquired
ship, barge or other vessel or (y) an assignment of an existing Ship Mortgage,
in form and substance satisfactory to Administrative Agent, and such other
approvals, opinions or documents in connection with the foregoing as
Administrative Agent may reasonably request.

 

6.10.                     Deposit Accounts, Securities Accounts and Cash
Management Systems.

 

Borrower shall, and shall cause each of its Restricted Subsidiaries to, use and
maintain its Deposit Accounts, Securities Accounts and cash management systems
in a manner reasonably satisfactory to Administrative Agent, and deliver to
Administrative Agent information regarding these Deposit Accounts and Securities
Accounts, including (a) the name and address of the financial institutions
maintaining the Deposit Accounts and Securities Accounts and (b) the Deposit
Account and Securities Accounts numbers, in each case which information shall be
set forth on Schedule 6.10 annexed hereto (and Borrower shall provide
Administrative Agent with

 

122

--------------------------------------------------------------------------------


 

written notice of the opening of any new such Deposit Account or Securities
Account, it being understood that such written notice shall be deemed to
supplement Schedule 6.10 annexed hereto for all purposes of this Agreement). 
Borrower shall, and shall cause each of its Restricted Subsidiaries to, deposit
in a Deposit Account or a Securities Account and, until utilized, maintain on
deposit in a Deposit Account or a Securities Account, all Cash and Cash
Equivalents other than (i) On-Site Cash, (ii) Cash and Cash Equivalents required
pursuant to Gaming Laws or by Gaming Authorities to be deposited into Gaming
Reserves, (iii) Cash and Cash Equivalents held, pursuant to ordinary course
operations, in payroll accounts, (iv) Cash and Cash Equivalents on temporary
deposit with, or held temporarily in escrow or trust by, other Persons pursuant
to customary arrangements related to transactions otherwise permitted under the
Loan Documents, (v) Cash or Cash Equivalents that in the ordinary course of
business are not maintained on deposit in a bank or other deposit or investment
account pending application toward working capital or other general corporate
purposes of the Loan Parties, and (vi) Cash and Cash Equivalents on deposit in
401(k) and pension accounts established in the ordinary course of business. 
Except with respect to payroll accounts for which only funds related to the
payment of employees are deposited and Gaming Reserves to the extent the pledge
of any such Gaming Reserves would violate applicable Gaming Laws, Borrower shall
not permit any such Deposit Account or Securities Account at any time to have a
principal balance on deposit therein or credited thereto in excess of $4,000,000
(and any Deposit Account or Securities Account having a principal balance in
excess of such amount shall be so noted on Schedule 6.10 annexed hereto (as so
supplemented)) unless Borrower or such Restricted Subsidiary, as the case may
be, has (i) delivered to Administrative Agent a Deposit Account Control
Agreement or a Securities Account Control Agreement (as applicable),
satisfactory in form and substance to Administrative Agent and executed by the
financial institution at which such Deposit Account(s) or Securities
Account(s) are maintained, pursuant to which such financial institution confirms
and acknowledges Administrative Agent’s First Priority security interest in such
Deposit Account(s) or Securities Account(s) and waives its rights to set off
with respect to amounts in such Deposit Account(s) or Securities Account(s) and
(ii) taken all other steps necessary or, in the opinion of Administrative Agent,
desirable to ensure that Administrative Agent will have “control” (as defined in
the UCC) over such Deposit Account(s) or Securities Account(s) at all times
while such agreement is in effect; provided that if Borrower or such Restricted
Subsidiary is unable to obtain such agreement from such financial institution
Borrower shall notify Administrative Agent in writing thereof, or shall cause
such Restricted Subsidiary to, within 30 days after receiving a written request
by Administrative Agent to do so, transfer all amounts in the applicable Deposit
Account or Securities Account to a Deposit Account or Securities Account
maintained at a financial institution from which such Borrower or such
Restricted Subsidiary has obtained such an agreement.

 

6.11.                     Intentionally Omitted.

 

6.12.                     Intentionally Omitted.

 

6.13.                     Ratings.

 

Borrower shall use commercially reasonable efforts to ensure that Moody’s and
S&P continue to rate the Senior Credit Facilities and Borrower until payment in
full of the Obligations.

 

123

--------------------------------------------------------------------------------


 

6.14.                     Intentionally Omitted.

 

6.15.                     Post-Closing Matters.

 

Notwithstanding anything to the contrary set forth in this Agreement, Borrower
agrees that Borrower shall, or shall cause its Subsidiaries to, deliver to the
Administrative Agent on behalf of the Lenders, the documents set forth on
Schedule 6.15, in form and substance reasonably satisfactory to the
Administrative Agent, and/or take the actions set forth on Schedule  6.15, in a
manner reasonably acceptable to the Administrative Agent, on or before the
deadlines set forth in Schedule 6.15 (as such deadlines may be extended by
Administrative Agent in writing in its sole discretion).  To the extent there is
any conflict between the provisions of any Loan Document and Schedule 6.15, the
provisions of Schedule 6.15 shall control.

 

Section 7.                                          BORROWER’S NEGATIVE
COVENANTS

 

Borrower covenants and agrees that, so long as any of the Commitments hereunder
shall remain in effect and until repayment in full of all of the Obligations,
unless Requisite Lenders shall otherwise give prior written consent:

 

7.1.                            Indebtedness.

 

Borrower shall not, and shall not permit any of its Restricted Subsidiaries to,
directly or indirectly, create, incur, assume or guaranty, or otherwise become
or remain directly or indirectly liable with respect to, any Indebtedness,
except:

 

(i)                                     Borrower and its Restricted Subsidiaries
may become and remain liable with respect to the Obligations;

 

(ii)                                  Borrower and its Restricted Subsidiaries
may become and remain liable with respect to obligations under Capital Leases
and purchase money Indebtedness in a combined aggregate amount not to exceed at
any time $25,000,000 (including any such Indebtedness acquired in connection
with a Permitted Acquisition); provided, that with respect to purchase money
Indebtedness, such Indebtedness (a) shall be secured only to the asset acquired
in connection with the incurrence of such Indebtedness or other assets financed
in accordance with this subsection 7.1(ii) by the same Person or an Affiliate of
such Person, (b) shall constitute not less than 80% and not more than 100% of
the aggregate consideration paid with respect to such asset and (iii) shall be
incurred prior to or within 180 days after the acquisition of such asset;

 

(iii)                               Borrower may become and remain liable with
respect to Indebtedness to any of its wholly-owned domestic Restricted
Subsidiaries, and any wholly-owned domestic Restricted Subsidiary of Borrower
may become and remain liable with respect to Indebtedness to Borrower or any
other wholly-owned domestic Restricted Subsidiary of Borrower; provided that
(a) all such intercompany Indebtedness shall be evidenced by promissory notes,
(b) all such intercompany Indebtedness owed by Borrower to any of its domestic
Restricted Subsidiaries shall be subordinated in right of payment to the payment
in full of the Obligations pursuant to the terms of the applicable promissory
notes or an intercompany subordination agreement, and (c) any payment by any
domestic Restricted

 

124

--------------------------------------------------------------------------------


 

Subsidiary of Borrower under any guaranty of the Obligations shall result in a
pro tanto  reduction of the amount of any intercompany Indebtedness owed by such
domestic Restricted Subsidiary to Borrower or to any of its domestic Restricted
Subsidiaries for whose benefit such payment is made;

 

(iv)                              Borrower and its Restricted Subsidiaries, as
applicable, may remain liable with respect to Indebtedness described in Schedule
7.1 annexed hereto;

 

(v)                                 Borrower and its wholly-owned Restricted
Subsidiaries may incur and remain liable with respect to Indebtedness loaned
from the proceeds of industrial revenue bonds provided that Borrower or one of
its wholly-owned Restricted Subsidiaries is the owner of such bonds;

 

(vi)                              Intentionally Omitted;

 

(vii)                           Borrower and its Restricted Subsidiaries may
remain liable with respect to Indebtedness evidenced by the 7% Subordinated
Notes in an aggregate principal amount not to exceed $357,300,000 and any
Indebtedness of Borrower and its Restricted Subsidiaries representing
refinancing, replacement or refunding of the 7% Subordinated Notes provided that
(a) such Indebtedness (the “Refinancing Indebtedness”) is an original aggregate
principal amount not greater than the aggregate principal amount of the 7%
Subordinated Notes on the Restatement Effective Date, plus unpaid interest on
the 7% Subordinated Notes plus the amount of any premiums and tender costs
required to be paid thereon and fees and expenses associated therewith, (b) such
Refinancing Indebtedness has a later or equal scheduled maturity and does not
provide for amortization of principal prior to the scheduled maturity date,
(c) such Refinancing Indebtedness is subordinated to the Loans on terms no less
favorable to the Lenders than the terms of the 7% Subordinated Notes, (d) the
covenants, events of default and any Contingent Obligations in respect thereof
shall be no less favorable to the Lenders than those contained in the 7%
Subordinated Notes, (e) at the time of, and after giving effect to, such
refinancing, replacement or refunding, (i) no Potential Event of Default or
Event of Default shall have occurred and be continuing and (ii) the Consolidated
Total Leverage Ratio as of the date of such refinancing calculated using
(x) Consolidated Net Total Debt as of such date (after giving effect to such
refinancing) and (y) Consolidated EBITDA as of the end of the most recent Fiscal
Quarter for which financial statements have been delivered shall be no greater
than the Consolidated Total Leverage Ratio calculated in the same manner
immediately before giving effect to such refinancing, and (f) such Refinancing
Indebtedness shall contain such other terms and conditions as are satisfactory
to Administrative Agent;

 

(viii)                        Borrower and its Restricted Subsidiaries may
become and remain liable with respect to other unsecured Subordinated
Indebtedness; provided that after giving effect to the incurrence of such
Subordinated Indebtedness and the application of the proceeds thereof in
accordance with subsection 2.4B(iii)(c), Borrower is in pro forma compliance
with subsection 7.6 as of the end of the most recent Fiscal Quarter for which
financial statements have been delivered (assuming such Subordinated
Indebtedness was incurred, and the application of the proceeds thereof applied,
as of the first day of the

 

125

--------------------------------------------------------------------------------


 

period being tested) and no Potential Event of Default or Event of Default has
occurred and is continuing or would arise as a result of the incurrence of such
Subordinated Indebtedness;

 

(ix)                                Borrower and its Restricted Subsidiaries may
become and remain liable with respect to Indebtedness incurred to refinance the
then outstanding aggregate principal amount of any Indebtedness permitted under
this subsection 7.1 (other than Indebtedness with respect to the Obligations and
Indebtedness permitted under clause (vii) of this subsection 7.1); provided that
such refinancing Indebtedness (a) shall be in an aggregate principal amount not
to exceed the then outstanding aggregate principal amount of such Indebtedness
to be so refinanced plus the amount of accrued and unpaid interest thereon
(provided, however, that with respect to Indebtedness incurred to refinance the
then outstanding aggregate principal amount of Indebtedness permitted under
subsection 7.1(viii), (x) the aggregate principal amount of such refinancing
Indebtedness shall be in an amount equal to the then outstanding aggregate
principal amount of such Indebtedness to be so refinanced plus the amount of
accrued and unpaid interest thereon and any premiums and tender costs required
to be paid thereon and fees and expenses associated therewith and (y) after
giving effect to the incurrence of such refinancing Indebtedness and the
application of the proceeds thereof, Borrower is in pro forma compliance with
subsection 7.6 as of the end of the most recent Fiscal Quarter for which
financial statements have been delivered (assuming such refinancing Indebtedness
was incurred, and the application of the proceeds thereof applied, as of the
first day of the period being tested); (b) shall have a maturity no earlier and
an average life no shorter than the Indebtedness being so refinanced; and
(c) shall contain terms and conditions no less favorable to Borrower and Lenders
and such other terms and conditions as are satisfactory to Administrative Agent
(including, in the case of Indebtedness incurred to refinance the then
outstanding aggregate principal amount of Indebtedness permitted under
subsection 7.1(viii), terms and conditions consistent with clause (ii) of the
definition of Subordinated Indebtedness); provided further that to the extent
that any Indebtedness permitted under subsection 7.1 is refinanced pursuant to
this subsection 7.1(ix), then the maximum aggregate principal amount of such
Indebtedness permitted to be incurred pursuant to the applicable provision of
subsection 7.1 shall be reduced by an amount equal to the aggregate principal
amount of such permitted refinancing and its Restricted Subsidiaries may become
and remain liable with respect to Indebtedness;

 

(x)                                   Borrower and its Restricted Subsidiaries
may become and remain liable with respect to Indebtedness (other than Contingent
Obligations constituting Indebtedness) in an aggregate principal amount not to
exceed $50,000,000 at any time outstanding less the amount of Contingent
Obligations constituting Indebtedness then outstanding pursuant to subsection
7.1(xi);

 

(xi)                                Borrower and its Restricted Subsidiaries may
become and remain liable with respect to Contingent Obligations constituting
Indebtedness in an aggregate principal amount at any time outstanding not to
exceed the lesser of $25,000,000 and the principal amount of Indebtedness
permitted to be incurred at such time in accordance with subsection 7.1(x);

 

126

--------------------------------------------------------------------------------


 

(xii)                             Borrower and its Restricted Subsidiaries may
become and remain liable with respect to Indebtedness in an aggregate principal
amount not to exceed $25,000,000 at any time outstanding assumed in connection
with any Permitted Acquisition permitted under subsection 7.7(vii); provided
that such Indebtedness is not incurred in contemplation of such Permitted
Acquisition or incurred to finance a Permitted Acquisition;

 

(xiii)                          Borrower and its Restricted Subsidiaries may
become and remain liable with respect to Indebtedness owed to Capri Insurance
Company in an aggregate principal amount not to exceed $25,000,000 at any time
outstanding; and

 

(xiv)                         (a) Borrower and its Restricted Subsidiaries may
remain liable with respect to Indebtedness evidenced by the 7.75% Unsecured
Notes in an aggregate principal amount not to exceed $300,000,000 and
(b) Borrower and its Restricted Subsidiaries may become and remain liable with
respect to Unsecured Notes other than the 7.75% Unsecured Notes; provided that
after giving effect to the incurrence of such Unsecured Notes and the
application of the proceeds thereof (including application to the prepayment of
Loans pursuant to Section 2.4B(iii)(c)), Borrower is in pro forma compliance
with subsection 7.6 as of the end of the most recent Fiscal Quarter for which
financial statements have been delivered (assuming such Unsecured Notes was
incurred, and the application of the proceeds thereof applied, as of the first
day of the period being tested) and no Potential Event of Default or Event of
Default has occurred and is continuing or would arise as a result of the
incurrence of such Unsecured Notes.

 

7.2.                            Liens and Related Matters.

 

A.                                    Prohibition on Liens.  Borrower shall not,
and shall not permit any of its Restricted Subsidiaries to, directly or
indirectly, create, incur, assume or permit to exist any Lien on or with respect
to any property or asset of any kind (including any document or instrument in
respect of goods or accounts receivable) of Borrower or any of its Restricted
Subsidiaries, whether now owned or hereafter acquired, or any income or profits
therefrom, or file or permit the filing of, or permit to remain in effect, any
financing statement or other similar notice of any Lien with respect to any such
property, asset, income or profits under the UCC of any State or under any
similar recording or notice statute, except:

 

(i)                                     Permitted Encumbrances;

 

(ii)                                  Liens granted pursuant to the Collateral
Documents that secure Obligations or obligations arising under Lender Hedge
Agreements;

 

(iii)                               Liens constituting a second Ship Mortgage
granted in connection with the financing of equipment or other appurtenances on
the ship, barge or other vessel so secured by such second Ship Mortgage;
provided that prior to granting such second Ship Mortgage, the Person to which
is granted such Lien shall have entered into an intercreditor agreement with
Administrative Agent and Lenders and executed and delivered such other related
agreements and instruments as reasonably requested by

 

127

--------------------------------------------------------------------------------


 

Administrative Agent in connection with such intercreditor agreement, in each
case in form and substance satisfactory to Administrative Agent;

 

(iv)                              Liens described in Schedule 7.2 annexed
hereto; and

 

(v)                                 Liens securing Indebtedness permitted
pursuant to subsection 7.1(ii); provided, any such Lien shall encumber only the
asset acquired with the proceeds of such Indebtedness and other assets acquired
with Indebtedness permitted under subsection 7.1 (ii) owing to the same Person
or an Affiliate of such Person; provided, further that in connection with the
granting of any Liens permitted by this subsection 7.2A(v), Administrative Agent
shall be authorized to take any actions deemed appropriate by it in connection
therewith (including by executing appropriate Lien releases or Lien
subordination agreements in favor of the holder or holders of such Liens, in
either case solely with respect to the item or items of equipment or other
assets subject to such Liens).

 

B.                                    Equitable Lien in Favor of Lenders.  If
Borrower or any of its Restricted Subsidiaries shall create or assume any Lien
upon any of its properties or assets, whether now owned or hereafter acquired,
other than Liens excepted by the provisions of subsection 7.2A, it shall make or
cause to be made effective provision whereby the Obligations will be secured by
such Lien equally and ratably with any and all other Indebtedness secured
thereby as long as any such Indebtedness shall be so secured; provided that,
notwithstanding the foregoing, this covenant shall not be construed as a consent
by Requisite Lenders to the creation or assumption of any such Lien not
permitted by the provisions of subsection 7.2A.

 

C.                                    No Further Negative Pledges.  Except with
respect to specific property encumbered to secure payment of particular
Indebtedness or to be sold pursuant to an executed agreement with respect to an
Asset Sale permitted by this Agreement, neither Borrower nor any of its
Restricted Subsidiaries (including any Restricted Subsidiary that owns, leases,
operates or uses any assets or function directly relating to or necessary for
the conduct of casino gaming or racetrack operations at the Pompano Park Gaming
Facilities) shall enter into any agreement (other than the 7% Subordinated Note
Indenture, the 7.75% Unsecured Note Indenture, any other agreement evidencing
Subordinated Indebtedness and containing similar terms to the 7% Subordinated
Note Indenture or prohibiting the creation of Liens securing such Subordinated
Indebtedness, and any other agreement pursuant to which Unsecured Notes are
issued and containing similar terms to the 7.75% Unsecured Note Indenture)
prohibiting the creation or assumption of any Lien upon any of its properties or
assets, whether now owned or hereafter acquired.

 

D.                                    No Restrictions on Subsidiary
Distributions to Borrower or Other Subsidiaries.  Except as provided herein or
in the 7% Subordinated Note Indenture or in the 7.75% Unsecured Note Indenture,
or in any other agreement evidencing Subordinated Indebtedness and containing
similar terms to the 7% Subordinated Note Indenture or in any other agreement
pursuant to which Unsecured Notes are issued and containing similar terms to the
7.75% Unsecured Note Indenture, Borrower will not, and will not permit any of
its Restricted Subsidiaries to, create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or restriction of any kind on the
ability of any such Restricted Subsidiary to (i) pay

 

128

--------------------------------------------------------------------------------


 

dividends or make any other distributions on any of such Restricted Subsidiary’s
Capital Stock owned by Borrower or any other Restricted Subsidiary of Borrower,
(ii) repay or prepay any Indebtedness owed by such Restricted Subsidiary to
Borrower or any other Restricted Subsidiary of Borrower, (iii) make loans or
advances to Borrower or any other Restricted Subsidiary of Borrower, or
(iv) otherwise transfer any of its property or assets to Borrower or any other
Restricted Subsidiary of Borrower.

 

7.3.                            Investments.

 

Borrower shall not, and shall not permit any of its Restricted Subsidiaries to,
directly or indirectly, make or own any Investment in any Person, including any
Joint Venture, or acquire, by purchase or otherwise, all or substantially all
the business, property or fixed assets of, Capital Stock of any Person, or any
division or line of business of any Person except:

 

(i)                                     Borrower and its Restricted Subsidiaries
may make and own Investments in Cash Equivalents;

 

(ii)                                  Borrower and its Restricted Subsidiaries
may continue to own the Investments owned by them as of the Restatement
Effective Date in any Subsidiaries of Borrower and Borrower and its Restricted
Subsidiaries may make Investments in new Subsidiaries that are domestic
Restricted Subsidiaries; provided that Borrower shall cause each such new
Restricted Subsidiary to comply with the requirements of subsections 6.8 and 6.9
in connection with the formation of such new Restricted Subsidiary;

 

(iii)                               Borrower and its Restricted Subsidiaries may
make intercompany loans to the extent permitted under subsection 7.1(iii);

 

(iv)                              Borrower and its Restricted Subsidiaries may
make Consolidated Capital Expenditures permitted by subsection 7.8;

 

(v)                                 Borrower and its Restricted Subsidiaries may
continue to own the Investments owned by them and described in Schedule 7.3
annexed hereto;

 

(vi)                              Borrower and its Restricted Subsidiaries may
contribute the Biloxi Additional Real Property or the Pompano Beach Additional
Real Property to Unrestricted Subsidiaries;

 

(vii)                           Intentionally Omitted;

 

(viii)                        Borrower and its Restricted Subsidiaries may make
and own Investments permitted by subsection 7.7(vi) hereto;

 

(ix)                                Borrower and its wholly-owned Restricted
Subsidiaries may make Investments to acquire industrial revenue bonds the
proceeds of which are loaned to Borrower or one of its wholly-owned Restricted
Subsidiaries and used by Borrower or one of its wholly-owned Restricted
Subsidiaries to make Consolidated Capital Expenditures;

 

129

--------------------------------------------------------------------------------


 

(x)                                   Borrower and its Restricted Subsidiaries
may make and own other Investments in connection with any Related Businesses
(including Investments in Related Businesses conducted by Unrestricted
Subsidiaries) in an aggregate amount outstanding during the term of this
Agreement not to exceed the sum of (i) $200,000,000 plus (ii) the aggregate
amount of Net Equity Proceeds issued from and after the Restatement Effective
Date less the amount of Net Equity Proceeds used for Expansion Capital
Expenditures pursuant to subsection 7.8A(viii) plus (iii) any unutilized amounts
then available for Restricted Junior Payments pursuant to subsection
7.5(iv) (taking into consideration all Restricted Junior Payments made on or
prior to such date in reliance on such subsection) (the “Maximum Investments
Amount”); provided, that so long as (A) the Consolidated Total Leverage Ratio as
of the last day of the most recently ended Fiscal Quarter for which financial
statements have been delivered is less than 5.00 to 1.00 after giving pro forma
effect to any proposed Investment and all other Investments and Restricted
Junior Payments made since such date (assuming such Investments and Restricted
Junior Payments, and any Loans or other Indebtedness incurred in connection
therewith, were made on the last date of such Fiscal Quarter), then Borrower and
its Restricted Subsidiaries may make and own other Investments (including
Investments in Unrestricted Subsidiaries) in an additional aggregate amount not
to exceed $100,000,000 and (B) the Consolidated Total Leverage Ratio as of the
last day of the most recently ended Fiscal Quarter for which financial
statements have been delivered is less than 4.00 to 1.00 after giving pro forma
effect to any proposed Investment and all other Investments and Restricted
Junior Payments made since such date (assuming such Investments and Restricted
Junior Payments, and any Loans or other Indebtedness incurred in connection
therewith, were made on the last date of such Fiscal Quarter), then Borrower and
its Restricted Subsidiaries may make and own other Investments (including
Investments in Unrestricted Subsidiaries) in an amount without regard to the
Maximum Investments Amount; provided, further, that Investments made pursuant to
this subsection 7.3(x) shall be deemed applied first against the Maximum
Investment Amount, second against the allowance provided in clause (A) above and
third against the allowance provided in clause (B) above but in no event shall
any Investments, once made in accordance with this subsection 7.3(x), later be
deemed to create an Event of Default under this subsection 7.3(x) as a result of
a change in the Consolidated Total Leverage Ratio that causes the allowances
provided for in either clause (A) or (B) above to no longer be available;

 

(xi)                                Borrower and its Restricted Subsidiaries may
make Permitted Acquisitions in accordance with subsection 7.7(vii); and

 

(xii)                             Borrower and its Subsidiaries may make and own
Investments in an aggregate amount not to exceed $100,000,000 in Persons that
own Gaming Facilities subject to (or promptly thereafter to become subject to) a
Management Agreement; provided that to the extent any amounts paid under any
such Management Agreement are received by an Unrestricted Subsidiary, all such
amounts (net of reasonable costs and expenses related thereto) shall be promptly
distributed by such Unrestricted Subsidiary to Borrower or a Restricted
Subsidiary.

 

130

--------------------------------------------------------------------------------


 

7.4.                            Contingent Obligations.

 

Borrower shall not, and shall not permit any of its Restricted Subsidiaries to,
directly or indirectly, create or become or remain liable with respect to any
Contingent Obligation, except:

 

(i)                                     Restricted Subsidiaries of Borrower may
become and remain liable with respect to Contingent Obligations in respect of
the Subsidiary Guaranty;

 

(ii)                                  Borrower may become and remain liable with
respect to Contingent Obligations in respect of Letters of Credit;

 

(iii)                               Borrower may become and remain liable with
respect to Contingent Obligations under Interest Rate Agreements constituting
Hedge Agreements entered into for bona fide hedging purposes (but in any event
not for speculative purposes) with any Person who, at the time it enters into
such Interest Agreement, is a Lender or an Affiliate of a Lender (irrespective
of whether such Person, subsequent to entering into such Interest Rate
Agreement, ceases to be a Lender or an Affiliate of a Lender) (any of the
foregoing Interest Rate Agreements, a “Lender Hedge Agreement”) ;

 

(iv)                              Borrower and its Restricted Subsidiaries may
become and remain liable with respect to Contingent Obligations in respect of
customary indemnification and purchase price adjustment obligations incurred in
connection with Asset Sales or other sales of assets or other financing
transactions, including customary indemnification obligations in favor of the
lenders and other financial institutions party to the Existing Credit Agreement
that survive the repayment in full of the Indebtedness under the Existing Credit
Agreement;

 

(v)                                 Borrower and its Restricted Subsidiaries may
become and remain liable with respect to Contingent Obligations in respect of
any Indebtedness of Borrower or any of its domestic Restricted Subsidiaries
permitted by subsection 7.1 (other than Indebtedness permitted under clause
(vii), (viii) or (ix) of subsection 7.1);

 

(vi)                              Borrower and its Restricted Subsidiaries, as
applicable, may remain liable with respect to Contingent Obligations described
in Schedule 7.4 annexed hereto;

 

(vii)                           Borrower and its Restricted Subsidiaries may
become and remain liable with respect to Contingent Obligations (other than
Contingent Obligations constituting Indebtedness) in support of Gaming
Facilities owned and/or operated by Unrestricted Subsidiaries, including credit
support agreements, makewell agreements, keepwell agreements, completion
guaranties and any other agreements evidencing similar obligations entered into
in the ordinary course of business and consistent with past practice;

 

(viii)                        Restricted Subsidiaries may become and remain
liable with respect to Contingent Obligations arising under their subordinated
guaranties of (a) the 7% Subordinated Notes as set forth in the 7% Subordinated
Note Indenture, (b) any Refinancing Indebtedness permitted by subsection
7.1(vii), and (c) any unsecured

 

131

--------------------------------------------------------------------------------


 

Subordinated Indebtedness permitted by subsection 7.1(viii);  provided that the
subordinated guaranties of Indebtedness described in clauses (b) and (c) of this
subsection 7.1(viii) are subordinated to the Loans on terms no less favorable to
the Lenders than the terms of the subordinated guaranties of the 7% Subordinated
Notes; and

 

(ix)                                Borrower and its Restricted Subsidiaries may
become and remain liable with respect to Contingent Obligations permitted in
accordance with subsection 7.1(xi).

 

7.5.                            Restricted Junior Payments.

 

Borrower shall not, and shall not permit any of its Restricted Subsidiaries to,
directly or indirectly, declare, order, pay, make or set apart any sum for any
Restricted Junior Payment; provided that:

 

(i)                                     Borrower may (w) make regularly
scheduled payments of interest in respect of the 7% Subordinated Notes, in
accordance with the terms of and to the extent required by, and subject to the
subordination provisions contained in, the 7% Subordinated Note Indenture,
(x) refinance, or replace the 7% Subordinated Notes in accordance with
subsection 7.1(vii) or (y)  refinance, or replace the other Subordinated
Indebtedness in accordance with subsection 7.1(ix);

 

(ii)                                  Borrower may make regularly scheduled
payments of interest in respect of any other Subordinated Indebtedness in
accordance with the terms of, and only to the extent required by, and subject to
the subordination provisions contained in, the indenture or other agreement
pursuant to which such Subordinated Indebtedness was issued, as such indenture
or other agreement may be amended from time to time to the extent permitted
under subsection 7.15A;

 

(iii)                               Borrower may make a “Change of Control
Offer” (as defined in the 7% Subordinated Note Indenture) with respect to the 7%
Subordinated Notes; provided, however, that prior to making any such “Change of
Control Offer”, either (x) Borrower shall (1) repay in full all of the
Obligations or (2) offer to repay in full all of the Obligations and repay in
full all of the Obligations with respect to each Lender which has accepted such
offer, or (y) Administrative Agent and Requisite Lenders shall otherwise approve
such “Change of Control Offer” with respect to the 7% Subordinated Notes;

 

(iv)                              Borrower may make Restricted Junior Payments
in compliance with applicable law, including Regulation T, Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System or any
other regulation of such Board and the Exchange Act, in each case, as in effect
on the date of such Restricted Junior Payment, up to an aggregate amount not to
exceed $150,000,000 less any amounts utilized for Investments pursuant to
subsection 7.3(x)(iii) (“Maximum Restricted Junior Payments Amount”), provided,
that so long as (A) the Consolidated Total Leverage Ratio as of the last day of
the most recently ended Fiscal Quarter for which financial statements have been
delivered is less than 5.00 to 1.00 after giving pro forma effect to any
proposed Restricted Junior Payments and all other Investments and Restricted
Junior Payments made since such date (assuming such Investments and Restricted
Junior Payments, and

 

132

--------------------------------------------------------------------------------


 

any Loans or other Indebtedness incurred in connection therewith, were made on
the last date of such Fiscal Quarter), then Borrower and its Restricted
Subsidiaries may make other Restricted Junior Payments in an additional
aggregate amount not to exceed $50,000,000 and (B) the Consolidated Total
Leverage Ratio as of the last day of the most recently ended Fiscal Quarter for
which financial statements have been delivered is less than 4.00 to 1.00 after
giving pro forma effect to any proposed Restricted Junior Payments and all other
Investments and Restricted Junior Payments made since such date (assuming such
Investments and Restricted Junior Payments, and any Loans or other Indebtedness
incurred in connection therewith, were made on the last date of such Fiscal
Quarter), then Borrower and its Restricted Subsidiaries may make additional
Restricted Junior Payments without regard to any dollar limitation; provided,
further, that Restricted Junior Payments made pursuant to this subsection
7.5(iv) shall be deemed applied first against the Maximum Restricted Junior
Payments Amount, second against the allowance provided in clause (A) above and
third against the allowance provided in clause (B) above but in no event shall
any Restricted Junior Payments, once made in accordance with this
subsection 7.5(iv), later be deemed to create an Event of Default under this
subsection 7.5(iv) as a result of a change in the Consolidated Total Leverage
Ratio that causes the allowances provided for in either clause (A) or (B) above
to no longer be available; and

 

(v)                                 Borrower or any of its Restricted
Subsidiaries may make Restricted Junior Payments to Borrower or any domestic
Restricted Subsidiary.

 

7.6.                            Financial Covenants.

 

A.                                    Maximum Consolidated Total Leverage
Ratio.  Borrower shall not permit the Consolidated Total Leverage Ratio as of
the last day of any Fiscal Quarter ending during any of the periods set forth
below to exceed the correlative ratio indicated:

 

Period

 

Maximum Consolidated
Total Leverage Ratio

 

May 1, 2011 – January 31, 2013

 

7.35:1.00

 

February 1, 2013 – April 30, 2013

 

7.00:1.00

 

May 1, 2013 – July 31, 2013

 

6.50:1.00

 

August 1, 2013 – October 31, 2013

 

6.00:1.00

 

November 1, 2013 – January 31, 2014

 

5.75:1.00

 

February 1, 2014 – April 30. 2014

 

5.50:1.00

 

May 1, 2014 – July 31, 2014

 

5.25:1.00

 

August 1, 2014 – January 31, 2015

 

5.00:1.00

 

February 1, 2015 and thereafter

 

4.75:1:00

 

 

B.                                    Minimum Interest Coverage Ratio.  Borrower
shall not permit the ratio of (i) Consolidated EBITDA to (ii) Consolidated Cash
Interest Expense for any four-Fiscal Quarter period ending during any of the
periods set forth below to be less than the correlative ratio indicated:

 

133

--------------------------------------------------------------------------------


 

Period

 

Minimum Interest
Coverage Ratio

 

May 1, 2011 – July 31, 2011

 

1.85:1.00

 

August 1, 2011 – January 31, 2013

 

2.00:1.00

 

February 1, 2013 – July 31, 2013

 

2.15:1.00

 

August 1, 2013 and thereafter

 

2.25:1.00

 

 

C.                                    Maximum Consolidated Senior Secured
Leverage Ratio.  Borrower shall not permit the Consolidated Senior Secured
Leverage Ratio as of the last day of any Fiscal Quarter ending during any of the
periods set forth below to exceed the correlative ratio indicated:

 

Period

 

Maximum Consolidated
Senior Secured Leverage Ratio

 

May 1, 2011 – January 31, 2013

 

3.75:1.00

 

February 1, 2013 – April 30, 2013

 

3.50:1.00

 

May 1, 2013 – July 31, 2013

 

3.25:100

 

August 1, 2013 and thereafter

 

3.00:1.00

 

 

7.7.                            Restriction on Fundamental Changes; Asset Sales
and Permitted Acquisitions.

 

Borrower shall not, and shall not permit any of its Restricted Subsidiaries to,
alter the corporate, capital or legal structure of Borrower or any of its
Restricted Subsidiaries, or enter into any transaction of merger or
consolidation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease or sub-lease (as lessor or
sublessor), transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, property or assets (including its
notes or receivables and Capital Stock of a Subsidiary, whether newly issued or
outstanding), whether now owned or hereafter acquired, or acquire by purchase or
otherwise all or substantially all the business, property or fixed assets of, or
stock or other evidence of beneficial ownership of, any Person or any division
or line of business of any Person, except:

 

(i)                                     any Restricted Subsidiary of Borrower
may be merged with or into Borrower or any wholly-owned Subsidiary Guarantor, or
be liquidated, wound up or dissolved, or all or any part of its business,
property or assets may be conveyed, sold, leased, transferred or otherwise
disposed of, in one transaction or a series of transactions, to Borrower or any
wholly-owned Subsidiary Guarantor; provided that, in the case of such a merger,
Borrower or such wholly-owned Subsidiary Guarantor shall be the continuing or
surviving Person;

 

(ii)                                  Borrower and its Restricted Subsidiaries
may make Consolidated Capital Expenditures permitted under subsection 7.8;

 

(iii)                               Borrower and its Restricted Subsidiaries may
dispose of obsolete, worn out or surplus property in the ordinary course of
business;

 

(iv)                              Borrower and its Restricted Subsidiaries may
sell or otherwise dispose of assets in transactions that do not constitute Asset
Sales; provided that the consideration

 

134

--------------------------------------------------------------------------------


 

received for such assets shall be in an amount at least equal to the fair market
value thereof;

 

(v)                                 Borrower and its Restricted Subsidiaries may
make Asset Sales of the Biloxi Additional Real Property and the Pompano Beach
Additional Real Property; provided that the consideration received for such
assets shall be in an amount at least equal to the fair market value thereof;

 

(vi)                              Borrower and its Restricted Subsidiaries may
make Asset Sales of assets having an aggregate fair market value not in excess
of $100,000,000; provided that (x) the consideration received for such assets
shall be in an amount at least equal to the fair market value thereof; (y) no
less than 75% of the consideration received for such assets shall be in the form
of Cash, with the remainder in promissory notes, which notes shall be pledged to
Administrative Agent pursuant to the applicable Collateral Documents; and
(z) the Net Asset Sale Proceeds of such Asset Sales shall be applied as required
by subsection 2.4B(iii)(a);

 

(vii)                           Borrower and its Restricted Subsidiaries may
acquire assets (including Capital Stock and including Capital Stock of
Subsidiaries formed in connection with any such acquisition and, for purposes of
clarification, the acquisition of direct or indirect Capital Stock of ICBH) in
transactions constituting Permitted Acquisitions; provided, that (A) Borrower is
in compliance with subsection 7.6 as of the last day of the most recently ended
Fiscal Quarter for which financial statements have been delivered after giving
pro forma effect to any such Permitted Acquisition and any Indebtedness incurred
or assumed in connection therewith (assuming the consummation of such
acquisition and the incurrence or assumption of any such Indebtedness occurred
as of the first day of the relevant testing period) and all other Investments
and Restricted Junior Payments made since such date (assuming such Investments
and Restricted Junior Payments, and any Loans or other Indebtedness incurred in
connection therewith, were made on the last date of such Fiscal Quarter);
(B) any such assets so acquired shall be subjected to the Lien of the Collateral
Documents in accordance with the provisions thereof and the other Loan Documents
and (C) to the extent such acquisition results in a Person becoming a
Subsidiary, such Subsidiary shall become a Subsidiary Guarantor and shall comply
with the requirements of subsections 6.8 and 6.9;

 

(viii)                        Intentionally Omitted;

 

(ix)                                Borrower and its Restricted Subsidiaries may
make Investments permitted under subsection 7.3; and

 

(x)                                   any Restricted Subsidiary of Borrower may
change its legal form so long as (A) if any such Restricted Subsidiary is a
Subsidiary Guarantor it shall continue as a Subsidiary Guarantor and (B) such
transaction shall have been undertaken for a valid purpose and shall not be
disadvantageous to the Lenders or otherwise affect the Liens of the secured
parties created and/or perfected under the Security Documents in any manner
(and, in furtherance thereof, Borrower shall, and shall cause such Restricted
Subsidiary to, take such actions and execute and deliver such documents,
agreements and certificates

 

135

--------------------------------------------------------------------------------


 

(including ratifications of Loan Documents and legal opinions of counsel) as may
be reasonably requested by Administrative Agent in furtherance of the
foregoing).

 

7.8.                            Consolidated Capital Expenditures.

 

Borrower shall not, and shall not permit its Restricted Subsidiaries to, make or
incur Consolidated Capital Expenditures, except:

 

A.                                    Expansion Capital Expenditures.  Borrower
and its Restricted Subsidiaries may make Expansion Capital Expenditures for:

 

(i)                                     The Cape Girardeau Gaming Facilities in
an aggregate amount not to exceed $150,000,000 (less any such amounts applied
pursuant to subsection 7.8A(iii)) from and after the Closing Date;

 

(ii)                                  The Nemacolin Gaming Facilities in an
aggregate amount not to exceed $65,000,000 (less any such amounts applied
pursuant to subsection 7.8A(iii)) from and after the Closing Date; and

 

(iii)                               Any purpose (including the purposes
described in subsections 7.8(A)(i) through (ii), in an aggregate amount from and
after the Closing Date not to exceed $250,000,000 plus an amount equal to any
unused amounts described in subsections 7.8(A)(i) through (ii) plus the
aggregate amount of Net Equity Proceeds not applied to make Investments pursuant
to subsection 7.3(x) (the “Maximum Expansion Capital Expenditures Amount”)
provided, that so long as (A) the Consolidated Total Leverage Ratio as of the
last day of the most recently ended Fiscal Quarter for which financial
statements have been delivered is less than 5.00 to 1.00 after giving pro forma
effect to any proposed Expansion Capital Expenditures and all other Expansion
Capital Expenditures, Investments and Restricted Junior Payments made since such
date (assuming such Expansion Capital Expenditures, Investments and Restricted
Junior Payments, and any Loans or other Indebtedness incurred in connection
therewith, were made on the last date of such Fiscal Quarter), then Borrower and
its Restricted Subsidiaries may make other Expansion Capital Expenditures in an
additional aggregate amount not to exceed $250,000,000 and (B) the Consolidated
Total Leverage Ratio as of the last day of the most recently ended Fiscal
Quarter for which financial statements have been delivered is less than 4.00 to
1.00 after giving pro forma effect to any proposed Expansion Capital
Expenditures and all other Expansion Capital Expenditures, Investments and
Restricted Junior Payments made since such date (assuming such Expansion Capital
Expenditures, Investments and Restricted Junior Payments, and any Loans or other
Indebtedness incurred in connection therewith, were made on the last date of
such Fiscal Quarter), then Borrower and its Restricted Subsidiaries may make
additional Expansion Capital Expenditures without regard to any dollar
limitation; provided, further, that Expansion Capital Expenditures made pursuant
to this subsection 7.8A(ii) shall be deemed applied first against the Maximum
Expansion Capital Expenditures Amount, second against the allowance provided in
clause (A) above and third against the allowance provided in clause (B) above
but in no event shall any Expansion Capital Expenditures, once made in
accordance with this subsection 7.8A(ii),

 

136

--------------------------------------------------------------------------------


 

later be deemed to create an Event of Default under this subsection 7.8A(ii) as
a result of a change in the Consolidated Total Leverage Ratio that causes the
allowances provided for in either clause (A) or (B) above to no longer be
available; provided further that any amounts available pursuant to this
subsection 7.8A(ii) may be used for the purpose described in subsection
7.8A(i) notwithstanding that the maximum amount of Expansion Capital
Expenditures set forth in such subsection is exceeded solely by such use.

 

B.                                    Maintenance Capital Expenditures. 
Borrower and its Restricted Subsidiaries may make Maintenance Capital
Expenditures in an aggregate amount not to exceed in any Fiscal Year the greater
of (i) $85,000,000 and (ii) 5.00% of the gross revenues of Borrower and its
Restricted Subsidiaries on a consolidated basis in such Fiscal Year (the
“Maximum Maintenance Capital Expenditures Amount”); provided that the Maximum
Maintenance Capital Expenditures Amount for any Fiscal Year shall be increased
by an amount equal to the excess, if any, of the Maximum Maintenance Capital
Expenditures Amount for the previous Fiscal Year (as adjusted in accordance with
this proviso) over the actual amount of Maintenance Capital Expenditures for
such previous Fiscal Year, up to a maximum increase of $20,000,000 in any Fiscal
Year.

 

7.9.                            Fiscal Year.

 

Borrower shall not change its Fiscal Year-end from the last Sunday in
April without the prior written consent of Administrative Agent; provided that
in the event Administrative Agent consents to any such change, Administrative
Agent is authorized by the Lenders to make such changes to this Agreement
(including the left hand columns of the tables set forth in Section 7.6) as may
be appropriate to reflect such change.

 

7.10.                     Sales and Lease-Backs.

 

Borrower shall not, and shall not permit any of its Restricted Subsidiaries to,
directly or indirectly, become or remain liable as lessee or as a guarantor or
other surety with respect to any lease, whether an Operating Lease or a Capital
Lease, of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, (i) which Borrower or any of its Restricted Subsidiaries has
sold or transferred or is to sell or transfer to any other Person (other than
Borrower or any of its Restricted Subsidiaries) or (ii) which Borrower or any of
its Restricted Subsidiaries intends to use for substantially the same purpose as
any other property which has been or is to be sold or transferred by Borrower or
any of its Restricted Subsidiaries to any Person (other than Borrower or any of
its Restricted Subsidiaries) in connection with such lease; provided that
Borrower and its Restricted Subsidiaries may become and remain liable as lessee,
guarantor or other surety with respect to any such lease if and to the extent
that (x) Borrower or any of its Restricted Subsidiaries would be permitted to
enter into, and remain liable under, such lease, and sell such asset, under
subsections 7.1 and 7.7, (y) any proceeds of any related Asset Sale is, to the
extent applicable, applied to the repayment of the Loans and other Obligations
to the extent required under subsection 2.4B(iii)(a) and (z) the fair market
value of all assets sold and thereafter subjected to leases described above does
not exceed $50,000,000.

 

137

--------------------------------------------------------------------------------


 

7.11.                     Sale or Discount of Receivables.

 

Borrower shall not, and shall not permit any of its Restricted Subsidiaries to,
directly or indirectly, sell with recourse, or discount (except discounts with
the primary obligor of any accounts receivable) or otherwise sell for less than
the face value thereof, any of its notes or accounts receivable.

 

7.12.                     Transactions with Shareholders and Affiliates.

 

Borrower shall not, and shall not permit any of its Restricted Subsidiaries to,
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any holder of 5% or more of any class of equity Securities of
Borrower or with any Affiliate of Borrower or of any such holder, on terms that
are less favorable to Borrower or that Restricted Subsidiary, as the case may
be, than those that might be obtained at the time from Persons who are not such
a holder or Affiliate; provided that the foregoing restriction shall not apply
to (i) any transaction between Borrower and any of its Subsidiary Guarantors or
between any of its Subsidiary Guarantors otherwise permitted hereunder or
(ii) reasonable and customary fees paid to members of the Governing Bodies of
Borrower and its Restricted Subsidiaries.

 

7.13.                     Disposal of Subsidiary Stock.

 

Except for (x) any pledge or encumbrance of the Capital Stock of any of its
Restricted Subsidiaries required under this Agreement and the applicable
Collateral Documents and (y) any sale of 100% of the Capital Stock of any of its
Restricted Subsidiaries in compliance with the provisions of subsection 7.7,
Borrower shall not:

 

(i)            directly or indirectly sell, assign, pledge or otherwise encumber
or dispose of any shares of Capital Stock of any of its Restricted Subsidiaries,
except to qualify directors if required by applicable law; or

 

(ii)           permit any of its Restricted Subsidiaries directly or indirectly
to sell, assign, pledge or otherwise encumber or dispose of any shares of
Capital Stock of any of its Restricted Subsidiaries (including such Restricted
Subsidiary), except to Borrower, another Restricted Subsidiary of Borrower, or
to qualify directors if required by applicable law.

 

7.14.                     Conduct of Business.

 

From and after the Restatement Effective Date, Borrower shall not, and shall not
permit any of its Subsidiaries to, engage in any business other than the Related
Businesses.

 

7.15.                     Amendments of Documents Relating to Subordinated
Indebtedness; Designation of “Designated Senior Indebtedness”.

 

A.            Amendments of Documents Relating to Subordinated Indebtedness. 
Borrower shall not, and shall not permit any of its Restricted Subsidiaries to,
amend or otherwise change the terms of any Subordinated Indebtedness, or make
any payment consistent with an

 

138

--------------------------------------------------------------------------------


 

amendment thereof or change thereto (i) if the effect of such amendment or
change is to increase the interest rate on such Subordinated Indebtedness,
change (to earlier dates) any dates upon which payments of principal or interest
are due thereon, change any event of default or condition to an event of default
with respect thereto (other than to eliminate any such event of default or
increase any grace period related thereto), change the redemption, prepayment or
defeasance provisions thereof (including provisions relating to a “Change of
Control” or “Repurchase Offer” (as such terms are defined therein) and the
related definitions), reduce the amount of permitted Indebtedness, change the
subordination provisions thereof (or of any guaranty thereof), allow any
collateral therefor, or (ii) if the effect of such amendment or change, together
with all other amendments or changes made, is to increase materially the
obligations of the obligor thereunder or to confer any additional rights on the
holders of such Subordinated Indebtedness (or a trustee or other representative
on their behalf), unless Administrative Agent shall have approved such
amendments or changes in its reasonable discretion.

 

B.            Designation of “Designated Senior Indebtedness”.  Borrower shall
not designate any Indebtedness (other than the Obligations and any Indebtedness
evidenced by the 7.75% Unsecured Note Indenture) as “Designated Senior
Indebtedness” (as defined in the 7% Subordinated Note Indenture or any other
agreement evidencing Subordinated Indebtedness) for purposes of the 7%
Subordinated Note Indenture or such other agreement evidencing Subordinated
Indebtedness, as applicable, without the prior written consent of Requisite
Lenders.

 

Section 8.              EVENTS OF DEFAULT

 

If any of the following conditions or events (“Events of Default”) shall occur:

 

8.1.                            Failure to Make Payments When Due.

 

Failure by Borrower to pay any installment of principal of any Loan when due,
whether at stated maturity, by acceleration, by notice of voluntary prepayment,
by mandatory prepayment or otherwise; failure by Borrower to pay when due any
amount payable to the Issuing Bank in reimbursement of any drawing under a
Letter of Credit; or failure by Borrower to pay any interest on any Loan or any
fee or any other amount due under this Agreement within five days after the date
due; or

 

8.2.                            Default in Other Agreements.

 

(i)            Failure of Borrower or any of its Restricted Subsidiaries to pay
when due any principal of or interest on or any other amount payable in respect
of one or more items of Indebtedness (other than Indebtedness referred to in
subsection 8.1) or Contingent Obligations in an individual principal amount of
$30,000,000 or more or with an aggregate principal amount of $30,000,000 or
more, in each case beyond the end of any grace period provided therefor; or
(ii) breach or default by Borrower or any of its Restricted Subsidiaries with
respect to any other material term of (a) one or more items of Indebtedness or
Contingent Obligations in the individual or aggregate principal amounts referred
to in clause (i) above or (b) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness or Contingent Obligation(s),
if the effect of such breach or default is to cause, or to permit the holder or
holders of that

 

139

--------------------------------------------------------------------------------


 

Indebtedness or Contingent Obligation(s) (or a trustee on behalf of such holder
or holders) to cause, that Indebtedness or Contingent Obligation(s) to become or
be declared due and payable prior to its stated maturity or the stated maturity
of any underlying obligation, as the case may be (upon the giving or receiving
of notice, lapse of time, both, or otherwise).

 

8.3.                            Breach of Certain Covenants.

 

Failure of Borrower to perform or comply with any term or condition contained in
subsections 2.5, 6.1(ix)(a), 6.1(ix)(b), 6.1(ix)(e), 6.1(ix)(g), 6.2, or
Section 7 of this Agreement (provided that in the case of subsections 6.1
(ix)(a), 6.1 (ix)(b), 6.1 (ix)(e) and 6.1 (ix)(g), such failures shall
constitute an Event of Default in the event such failure shall not have been
remedied or waived within 5 days of the occurrence thereof); or

 

8.4.                            Breach of Warranty.

 

Any representation, warranty, certification or other statement made by Borrower
or any of its Subsidiaries in any Loan Document or in any statement or
certificate at any time given by Borrower or any of its Subsidiaries in writing
pursuant hereto or thereto or in connection herewith or therewith shall be false
in any material respect on the date as of which made; or

 

8.5.                            Other Defaults Under Loan Documents.

 

Any Loan Party shall default in the performance of or compliance with any term
contained in this Agreement or any of the other Loan Documents, other than any
such term referred to in any other subsection of this Section 8, and such
default shall not have been remedied or waived within 30 days after receipt by
Borrower and such Loan Party of notice from Administrative Agent or any Lender
of such default; or

 

8.6.                            Involuntary Bankruptcy; Appointment of
Receiver, etc.

 

(i)            A court having jurisdiction in the premises shall enter a decree
or order for relief in respect of Borrower or any of its Material Subsidiaries
in an involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or (ii) an involuntary case shall be commenced
against Borrower or any of its Material Subsidiaries under the Bankruptcy Code
or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over Borrower or any of its
Material Subsidiaries, or over all or a substantial part of its property, shall
have been entered; or there shall have occurred the involuntary appointment of
an interim receiver, trustee or other custodian of Borrower or any of its
Material Subsidiaries for all or a substantial part of its property; or a
warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of Borrower or any of its Material

 

140

--------------------------------------------------------------------------------


 

Subsidiaries, and any such event described in this clause (ii) shall continue
for 60 days unless dismissed, bonded or discharged; or

 

8.7.                            Voluntary Bankruptcy; Appointment of
Receiver, Etc.

 

(i)            Borrower or any of its Material Subsidiaries shall have an order
for relief entered with respect to it or commence a voluntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, or shall consent to the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property; or Borrower or any of its Material
Subsidiaries shall make any assignment for the benefit of creditors; or
(ii) Borrower or any of its Material Subsidiaries shall be unable, or shall fail
generally, or shall admit in writing its inability, to pay its debts as such
debts become due; or the Governing Body of Borrower or any of its Material
Subsidiaries (or any committee thereof) shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to in clause
(i) above or this clause (ii); or

 

8.8.                            Judgments and Attachments.

 

Any money judgment, writ or warrant of attachment or similar process involving
(i) in any individual case an amount in excess of $30,000,000 or (ii) in the
aggregate at any time an amount in excess of $30,000,000 (in either case not
adequately covered by insurance as to which a Solvent and unaffiliated insurance
company has acknowledged coverage) shall be entered or filed against Borrower or
any of its Restricted Subsidiaries or any of their respective assets and shall
remain undischarged, unvacated, unbonded or unstayed for a period of 60 days (or
in any event later than five days prior to the date of any proposed sale
thereunder); or

 

8.9.                            Dissolution.

 

Any order, judgment or decree shall be entered against Borrower or any of its
Material Subsidiaries decreeing the dissolution or split up of Borrower or that
Material Subsidiary and such order shall remain undischarged or unstayed for a
period in excess of 30 days; or

 

8.10.                     Employee Benefit Plans.

 

There shall occur one or more ERISA Events which individually or in the
aggregate results in or might reasonably be expected to result in liability of
Borrower, any of its Restricted Subsidiaries or any of their respective ERISA
Affiliates in excess of $5,000,000 during the term of this Agreement; or there
shall exist an amount of unfunded benefit liabilities (as defined in
Section 4001(a)(18) of ERISA), individually or in the aggregate for all Pension
Plans (excluding for purposes of such computation any Pension Plans with respect
to which assets exceed benefit liabilities), which exceeds $5,000,000; or

 

141

--------------------------------------------------------------------------------


 

8.11.                     Change of Control.

 

(i) The occurrence of a Change of Control or (ii) Borrower makes an offer to
purchase or redeem any of the 7% Subordinated Notes, any other Subordinated
Indebtedness or the 7.75% Unsecured Notes upon a Change of Control; or

 

8.12.                     Invalidity of Subsidiary Guaranty; Failure of
Security; Repudiation of Obligations.

 

At any time after the execution and delivery thereof, (i) the Subsidiary
Guaranty for any reason, other than the satisfaction in full of all Obligations,
shall cease to be in full force and effect (other than in accordance with its
terms or as otherwise permitted under this Agreement) or shall be declared to be
null and void, (ii) any Collateral Document shall cease to be in full force and
effect (other than by reason of a release of Collateral thereunder in accordance
with the terms hereof or thereof, the satisfaction in full of the Obligations or
any other termination of such Collateral Document in accordance with the terms
hereof or thereof) or shall be declared null and void, or Administrative Agent
shall not have or shall cease to have a valid First Priority Lien in any
material Collateral purported to be covered thereby, in each case for any reason
other than the failure of Administrative Agent or any Lender to take any action
within its control, or (iii) any Loan Party shall contest the validity or
enforceability of any Loan Document or the validity, enforceability or priority
of any Lien in any material Collateral purported to be covered thereby in
writing or deny in writing that it has any further liability, including with
respect to future advances by Lenders, under any Loan Document to which it is a
party; or

 

8.13.                     Loss of Gaming Licenses.

 

The occurrence of a License Revocation by any Gaming Authority in a jurisdiction
in which Borrower or any of its Subsidiaries owns or operates a Gaming Facility
which, individually or in the aggregate, could reasonably be expected to result
in reduction of more than 5% of the gross revenues of Borrower and its
Restricted Subsidiaries on a consolidated basis; provided that such License
Revocation continues for at least thirty (30) consecutive days;

 

THEN (i) upon the occurrence of any Event of Default described in subsection
8.6, 8.7 or 8.11(ii), each of (a) the unpaid principal amount of and accrued
interest on the Loans, (b) an amount equal to the maximum amount that may at any
time be drawn under all Letters of Credit then outstanding (whether or not any
beneficiary under any such Letter of Credit shall have presented, or shall be
entitled at such time to present, the drafts or other documents or certificates
required to draw under such Letter of Credit), and (c) all other Obligations
shall automatically become immediately due and payable, without presentment,
demand, protest or other requirements of any kind, all of which are hereby
expressly waived by Borrower, and the obligation of each Lender to make any
Loan, the obligation of Administrative Agent to issue any Letter of Credit and
the right of any Lender to issue any Letter of Credit hereunder shall thereupon
terminate, and (ii) upon the occurrence and during the continuation of any other
Event of Default, Administrative Agent shall, upon the written request or with
the written consent of Requisite Lenders, by written notice to Borrower, declare
all or any portion of the amounts described in clauses (a) through (c) above to
be, and the same shall forthwith become,

 

142

--------------------------------------------------------------------------------


 

immediately due and payable, and the obligation of each Lender to make any Loan,
the obligation of Administrative Agent to issue any Letter of Credit and the
right of any Revolving Lender to issue any Letter of Credit hereunder shall
thereupon terminate; provided that the foregoing shall not affect in any way the
obligations of Revolving Lenders under subsection 3.3C(i).

 

Any amounts described in clause (b) above, when received by Administrative
Agent, shall be held by Administrative Agent as cash collateral security for
reimbursement obligations with respect to Letters of Credit then outstanding.

 

Notwithstanding anything contained in the second preceding paragraph, if at any
time within 60 days after an acceleration of the Loans pursuant to clause
(ii) of such paragraph Borrower shall pay all arrears of interest and all
payments on account of principal which shall have become due otherwise than as a
result of such acceleration (with interest on principal and, to the extent
permitted by law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Potential Events of Default (other than
non-payment of the principal of and accrued interest on the Loans, in each case
which is due and payable solely by virtue of acceleration) shall be remedied or
waived pursuant to subsection 10.6, then Requisite Lenders, by written notice to
Borrower, may at their option rescind and annul such acceleration and its
consequences; but such action shall not affect any subsequent Event of Default
or Potential Event of Default or impair any right consequent thereon.  The
provisions of this paragraph are intended merely to bind Lenders to a decision
which may be made at the election of Requisite Lenders and are not intended,
directly or indirectly, to benefit Borrower, and such provisions shall not at
any time be construed so as to grant Borrower the right to require Lenders to
rescind or annul any acceleration hereunder or to preclude Administrative Agent
or Lenders from exercising any of the rights or remedies available to them under
any of the Loan Documents, even if the conditions set forth in this paragraph
are met.  Lenders hereby acknowledge that any foreclosure under this Agreement
or any other Loan Document of any Gaming Facility, any Persons owning, leasing,
operating or using such Gaming Facility or any gaming equipment or alcoholic
beverages may be subject to any prior approvals or exemptions required under any
applicable Gaming Laws or Liquor Laws.

 

Section 9.              ADMINISTRATIVE AGENT

 

9.1.                            Appointment.

 

A.            Appointment of Administrative Agent.  Wells Fargo is hereby
appointed Administrative Agent hereunder and under the other Loan Documents and
each Lender hereby authorizes Wells Fargo to act as its administrative agent in
accordance with the terms of this Agreement and the other Loan Documents.  Wells
Fargo agrees to act upon the express conditions contained in this Agreement and
the other Loan Documents, as applicable.  The provisions of this Section 9 are
solely for the benefit of Administrative Agent and Lenders and no Loan Party
shall have rights as a third party beneficiary of any of the provisions
thereof.  In performing its functions and duties under this Agreement,
Administrative Agent shall act solely as an administrative agent of Lenders and
does not assume and shall not be deemed to have assumed any obligation towards
or relationship of agency or trust with or for Borrower or any of its
Subsidiaries.

 

143

--------------------------------------------------------------------------------


 

B.                                    Appointment of Supplemental Collateral
Agents.  It is the purpose of this Agreement and the other Loan Documents that
there shall be no violation of any law of any jurisdiction denying or
restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction.  It is recognized that in
case of litigation under this Agreement or any of the other Loan Documents, and
in particular in case of the enforcement of any of the Loan Documents, or in
case Administrative Agent deems that by reason of any present or future law of
any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, it may be necessary
that Administrative Agent appoint (with notice to Borrower) an additional
individual or institution as a separate trustee, co- trustee, collateral agent
or collateral co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Collateral Agent” and
collectively as “Supplemental Collateral Agents”).

 

If Administrative Agent appoints a Supplemental Collateral Agent with respect to
any Collateral, (i) each and every right, power, privilege or duty expressed or
intended by this Agreement or any of the other Loan Documents to be exercised by
or vested in or conveyed to Administrative Agent with respect to such Collateral
shall be exercisable by and vest in such Supplemental Collateral Agent to the
extent, and only to the extent, necessary to enable such Supplemental Collateral
Agent to exercise such rights, powers and privileges with respect to such
Collateral and to perform such duties with respect to such Collateral, and every
covenant and obligation contained in the Loan Documents and necessary to the
exercise or performance thereof by such Supplemental Collateral Agent shall run
to and be enforceable by either Administrative Agent or such Supplemental
Collateral Agent, and (ii) the provisions of this Section 9 and of subsections
10.2 and 10.3 that refer to Administrative Agent shall inure to the benefit of
such Supplemental Collateral Agent and all references therein to Administrative
Agent shall be deemed to be references to Administrative Agent and/or such
Supplemental Collateral Agent, as the context may require.

 

Should any instrument in writing from Borrower or any other Loan Party be
required by any Supplemental Collateral Agent so appointed by Administrative
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, Borrower shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by Administrative Agent.  In case any Supplemental Collateral
Agent, or a successor thereto, shall die, become incapable of acting, resign or
be removed, all the rights, powers, privileges and duties of such Supplemental
Collateral Agent, to the extent permitted by law, shall vest in and be exercised
by Administrative Agent until the appointment of a new Supplemental Collateral
Agent.

 

C.                                    Control.  Each Lender and Administrative
Agent hereby appoint each other Lender as agent for the purpose of perfecting
Administrative Agent’s security interest in assets that, in accordance with the
UCC, can be perfected by possession or control.

 

9.2.                            Powers and Duties; General Immunity.

 

A.                                    Powers; Duties Specified.  Each Lender
irrevocably authorizes Administrative Agent to take such action on such Lender’s
behalf and to exercise such powers, rights and

 

144

--------------------------------------------------------------------------------


 

remedies hereunder and under the other Loan Documents as are specifically
delegated or granted to Administrative Agent by the terms hereof and thereof,
together with such powers, rights and remedies as are reasonably incidental
thereto.  Administrative Agent shall have only those duties and responsibilities
that are expressly specified in this Agreement and the other Loan Documents. 
Administrative Agent may exercise such powers, rights and remedies and perform
such duties by or through its agents or employees.  Administrative Agent shall
not have, by reason of this Agreement or any of the other Loan Documents, a
fiduciary relationship in respect of any Lender; and nothing in this Agreement
or any of the other Loan Documents, expressed or implied, is intended to or
shall be so construed as to impose upon Administrative Agent any obligations in
respect of this Agreement or any of the other Loan Documents except as expressly
set forth herein or therein.  Administrative Agent is further authorized by the
Lenders to enter into agreements supplemental to this Agreement or any other
Loan Documents for the purpose of curing any formal defect, inconsistency,
omission or ambiguity in this Agreement or any other Loan Document to which it
is a party (without any consent or approval by the Lenders).

 

B.            No Responsibility for Certain Matters.  Administrative Agent shall
not be responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectibility or sufficiency of this Agreement or any
other Loan Document or for any representations, warranties, recitals or
statements made herein or therein or made in any written or oral statements or
in any financial or other statements, instruments, reports or certificates or
any other documents furnished or made by Administrative Agent to Lenders or by
or on behalf of Borrower to Administrative Agent or any Lender in connection
with the Loan Documents and the transactions contemplated thereby or for the
financial condition or business affairs of Borrower or any other Person liable
for the payment of any Obligations, nor shall Administrative Agent be required
to ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained in any of the Loan
Documents or as to the use of the proceeds of the Loans or the use of the
Letters of Credit or as to the existence or possible existence of any Event of
Default or Potential Event of Default.  Anything contained in this Agreement to
the contrary notwithstanding, Administrative Agent shall not have any liability
arising from confirmations of the amount of outstanding Loans or the Letter of
Credit Usage or the component amounts thereof unless any such liability results
from the gross negligence or willful misconduct of Administrative Agent.

 

C.            Exculpatory Provisions.  Neither Administrative Agent nor any of
its officers, directors, employees or agents shall be liable to Lenders for any
action taken or omitted by Administrative Agent under or in connection with any
of the Loan Documents except to the extent caused by Administrative Agent’s
gross negligence or willful misconduct.  Administrative Agent shall be entitled
to refrain from any act or the taking of any action (including the failure to
take an action) in connection with this Agreement or any of the other Loan
Documents or from the exercise of any power, discretion or authority vested in
it hereunder or thereunder unless and until Administrative Agent shall have
received instructions in respect thereof from Requisite Lenders (or such other
Lenders as may be required to give such instructions under subsection 10.6) and,
upon receipt of such instructions from Requisite Lenders (or such other Lenders,
as the case may be), Administrative Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions.  Without prejudice to the
generality of the foregoing, (i) Administrative Agent shall be entitled to rely,
and shall be fully protected in relying, upon any communication, instrument

 

145

--------------------------------------------------------------------------------


 

or document believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, and shall be entitled to rely and shall be
protected in relying on opinions and judgments of attorneys (who may be
attorneys for Borrower and its Subsidiaries), accountants, experts and other
professional advisors selected by it; (ii) no Lender shall have any right of
action whatsoever against Administrative Agent as a result of Administrative
Agent acting or (where so instructed) refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of Requisite Lenders (or such other Lenders as may be required to give such
instructions under subsection 10.6); and (iii) Administrative Agent will not
incur any liability for any arithmetical error in computing any amount paid or
payable by Borrower or any Affiliate thereof or paid or payable to or received
or receivable from any Lender under any Loan Document, including principal,
interest, any Commitment Fee, Loans and other amounts; provided, that, promptly
upon discovery of such an error in computation, the Administrative Agent, the
Lenders and (to the extent applicable) Borrower shall make such adjustments as
are necessary to correct such error and to restore the parties to the position
that they would have occupied had the error not occurred.

 

D.                                    Administrative Agent Entitled to Act as
Lender.  The agency hereby created shall in no way impair or affect any of the
rights and powers of, or impose any duties or obligations upon, Administrative
Agent in its individual capacity as a Lender hereunder.  With respect to its
participation in the Loans and the Letters of Credit, Administrative Agent shall
have the same rights and powers hereunder as any other Lender and may exercise
the same as though it were not performing the duties and functions delegated to
it hereunder, and the term “Lender” or “Lenders” or any similar term shall,
unless the context clearly otherwise indicates, include Administrative Agent in
its individual capacity.  Administrative Agent and its Affiliates may accept
deposits from, lend money to acquire equity interests in and generally engage in
any kind of commercial banking, investment banking, trust, financial advisory or
other business with Borrower or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from Borrower for services in connection with this Agreement and
otherwise without having to account for the same to Lenders.

 

9.3.                            Representations and Warranties; No
Responsibility for Appraisal of Creditworthiness.

 

Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Borrower and its
Subsidiaries in connection with the making of the Loans and the issuance of
Letters of Credit hereunder and that it has made and shall continue to make its
own appraisal of the creditworthiness of Borrower and its Subsidiaries. 
Administrative Agent shall not have any duty or responsibility, either initially
or on a continuing basis, to make any such investigation or any such appraisal
on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and Administrative Agent
shall not have any responsibility with respect to the accuracy of or the
completeness of any information provided to Lenders.

 

146

--------------------------------------------------------------------------------


 

9.4.                            Right to Indemnity.

 

Each Lender, in proportion to its Pro Rata Share, severally agrees to indemnify
Administrative Agent, each Joint Lead Arranger and their officers, directors,
employees, agents, attorneys, professional advisors and each of them, to the
extent that any such Person has not been and is required to be reimbursed by
Borrower, for and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including counsel fees
and disbursements and fees and disbursements of any financial advisor engaged by
Administrative Agent) or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by or asserted against Administrative Agent or such
other Person in exercising its powers, rights and remedies or performing its
duties of an Administrative Agent or Joint Lead Arranger hereunder or under the
other Loan Documents or otherwise in its capacity as Administrative Agent or
Joint Lead Arranger in any way relating to or arising out of this Agreement or
the other Loan Documents; provided that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from Administrative
Agent’s or any Joint Lead Arranger’s gross negligence or willful misconduct.  If
any indemnity furnished to Administrative Agent or any other such Person for any
purpose shall, in the opinion of Administrative Agent, be insufficient or become
impaired, Administrative Agent may call for additional indemnity and cease, or
not commence, to do the acts indemnified against until such additional indemnity
is furnished.

 

9.5.                            Successor Administrative Agent and Swing Line
Lender.

 

A.            Administrative Agent may resign at any time by giving 30 days’
prior written notice thereof to Lenders and Borrower; provided that if the
Administrative Agent determines that for it to continue as Administrative Agent
would result in a conflict of interest affecting the Administrative Agent, or
would create an unacceptable risk of significant liability of the Administrative
Agent to a third party, or would otherwise be inadvisable under prevailing
standards of banking prudence, may resign at any time upon written notice to the
Borrower and the Lenders; provided further, that such resignation shall not be
effective until a successor Administrative Agent has been appointed. 
Administrative Agent may be removed at any time with or without cause by an
instrument or concurrent instruments in writing delivered to Borrower and
Administrative Agent and signed by Requisite Lenders.  Upon any such notice of
resignation or any such removal, Requisite Lenders shall have the right, upon
five Business Days’ notice to Borrower, to appoint a successor Administrative
Agent.  Upon the acceptance of any appointment as Administrative Agent hereunder
by a successor Administrative Agent, that successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring or removed Administrative Agent and the retiring or
removed Administrative Agent shall be discharged from its duties and obligations
under this Agreement.  After any retiring or removed Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Section 9 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement.

 

B.            Successor Swing Line Lender.  Any resignation or removal of
Administrative Agent pursuant to subsection 9.5A shall also constitute the
resignation or removal of Wells Fargo or its successor as Swing Line Lender, and
any successor Administrative Agent appointed

 

147

--------------------------------------------------------------------------------


 

pursuant to subsection 9.5A shall, upon its acceptance of such appointment,
become the successor Swing Line Lender for all purposes hereunder.  In such
event (i) Borrower shall prepay any outstanding Swing Line Loans made by the
retiring or removed Administrative Agent in its capacity as Swing Line Lender,
(ii) upon such prepayment, the retiring or removed Administrative Agent and
Swing Line Lender shall surrender the Swing Line Note held by it to Borrower for
cancellation, and (iii) Borrower shall issue a new Swing Line Note to the
successor Administrative Agent and Swing Line Lender substantially in the form
of Exhibit VI annexed hereto, in the principal amount of the Swing Line Loan
Commitment then in effect and with other appropriate insertions.

 

9.6.                            Collateral Documents and Guaranties.

 

Each Lender hereby further authorizes Administrative Agent, on behalf of and for
the benefit of Lenders, to enter into each Collateral Document as secured party
and to be Administrative Agent for and representative of Lenders under the
Subsidiary Guaranty, and each Lender agrees to be bound by the terms of each
Collateral Document and the Subsidiary Guaranty; provided that Administrative
Agent shall not (i) enter into or consent to any material amendment,
modification, termination or waiver of any provision contained in any Collateral
Document or the Subsidiary Guaranty or (ii) release any Collateral (except as
otherwise expressly permitted or required pursuant to the terms of this
Agreement or the applicable Collateral Document), in each case without the prior
consent of Requisite Lenders (or, if required pursuant to subsection 10.6, all
Lenders); provided further, however, that, without further written consent or
authorization from Lenders, Administrative Agent may execute any documents or
instruments necessary to (a) release any Lien encumbering any item of Collateral
that is the subject of a sale or other disposition of assets permitted by this
Agreement or to which Requisite Lenders (or such greater number of Lenders as
may be required pursuant to subsection 10.6) have otherwise consented or
(b) release any Subsidiary Guarantor from the Subsidiary Guaranty if all of the
Capital Stock of such Subsidiary Guarantor is sold to any Person (other than an
Affiliate of Borrower) pursuant to a sale or other disposition permitted
hereunder or to which Requisite Lenders (or such greater number of Lenders as
may be required pursuant to subsection 10.6) have otherwise consented.  Anything
contained in any of the Loan Documents to the contrary notwithstanding,
Borrower, Administrative Agent and each Lender hereby agree that (X) no Lender
shall have any right individually to realize upon any of the Collateral under
any Collateral Document or to enforce the Subsidiary Guaranty, it being
understood and agreed that all powers, rights and remedies under the Collateral
Documents and the Subsidiary Guaranty may be exercised solely by Administrative
Agent for the benefit of Lenders in accordance with the terms thereof, and
(Y) in the event of a foreclosure by Administrative Agent on any of the
Collateral pursuant to a public or private sale, Administrative Agent or any
Lender may be the purchaser of any or all of such Collateral at any such sale
and Administrative Agent, as administrative agent for and representative of
Lenders (but not any Lender or Lenders in its or their respective individual
capacities unless Requisite Lenders shall otherwise agree in writing) shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any Collateral payable by Administrative Agent at such sale.

 

148

--------------------------------------------------------------------------------


 

9.7.                            Joint Lead Arrangers, Joint Bookrunners,
Syndication Agents and Documentation Agents.

 

Neither any Joint Lead Arranger, any Joint Bookrunner nor any other co-agent
(including any syndication agent or any documentation agent) shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such.  Without limiting the
foregoing, neither any Joint Lead Arranger, any Joint Bookrunner nor any other
co-agent (including any syndication agent or any documentation agent) shall have
or be deemed to have any fiduciary relationship with any other Lender.  Each
such Lender acknowledges that it has not relied, and will not rely, any Joint
Lead Arranger, any Joint Bookrunner or any other co-agent (including any
syndication agent or any documentation agent) in deciding to enter into this
Agreement or in taking or not taking action hereunder.

 

9.8.                            Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to Borrower or any of the Subsidiaries of Borrower,
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent shall have made any demand on
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(i)            to file and prove a claim for the whole amount of principal and
interest owing and unpaid in respect of the Loans and any other Obligations that
are owing and unpaid and to file such other papers or documents as may be
necessary or advisable in order to have the claims of Lenders, Administrative
Agent and any Joint Lead Arranger (including any claim for the reasonable
compensation, expenses, disbursements and advances of Lenders, Administrative
Agent and any Joint Lead Arranger and their agents and counsel and all other
amounts due Lenders, Administrative Agent and any Joint Lead Arranger under
subsections 2.3 and 10.2) allowed in such judicial proceeding;

 

(ii)           to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same; and

 

(iii)          any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to Administrative Agent and, if
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
subsections 2.3 and 10.2.

 

Nothing herein contained shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lenders or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

149

--------------------------------------------------------------------------------


 

9.9.                            Withholding Tax.

 

To the extent required by any applicable law, the Administrative Agent may
withhold from any interest payment to any Lender an amount equivalent to any
withholding Tax.  If any Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of an Lender because the appropriate form was not delivered or was
not properly executed or because such Lender failed to notify the Administrative
Agent of a change in circumstances which rendered the exemption from, or
reduction of, withholding Tax ineffective or for any other reason, such Lender
shall indemnify the Administrative Agent fully and for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including any penalties or interest and together with all expenses (including
legal expenses, allocated internal costs and out-of-pocket expense) incurred. 
Nothing herein shall limit or reduce Borrower’s obligations set forth in
subsection 2.7B.

 

9.10.                     Performance of Conditions.

 

For the purpose of determining fulfillment by the Borrower of conditions
precedent specified in Sections 4.1 and 4.2 only, each Lender shall be deemed to
have consented to, and approved or accepted, or to be satisfied with each
document or other matter sent by the Administrative Agent to such Lender for
consent, approval, acceptance or satisfaction, or required under Section 8 to be
consented to, or approved by or acceptable or satisfactory to, that Lender,
unless an officer of the Administrative Agent who is responsible for the
transactions contemplated by the Loan Documents shall have received written
notice from that Lender prior to the Restatement Effective Date or the Funding
Date, as applicable, specifying its objection thereto and either (i) such
objection shall not have been withdrawn by written notice to the Administrative
Agent or (ii) in the case of any condition to the making of a Loan, that Lender
shall not have made available to the Administrative Agent that Lender’s Pro Rata
Share of such Loan.

 

Section 10.            MISCELLANEOUS

 

10.1.                     Assignments and Participations in Loans and Letters of
Credit.

 

A.            General.  Subject to subsections 10.1B and 10.1C, each Lender
shall have the right at any time to (i) sell, assign or transfer to any Eligible
Assignee, or (ii) sell participations to any Person in, all or any part of its
Commitments or Loan or Loans made by it or its Letters of Credit or
participations therein or any other interest herein or in any other Obligations
owed to it; provided that no such sale, assignment, transfer or participation
shall, without the consent of Borrower, require Borrower to file a registration
statement with the Securities and Exchange Commission or apply to qualify such
sale, assignment, transfer or participation under the securities laws of any
state; provided, further, that no such sale, assignment, or transfer described
in clause (i) above shall be effective unless and until an Assignment Agreement
effecting such sale, assignment or transfer shall have been accepted by
Administrative Agent and recorded in the Register as provided in subsection
10.1B(ii); and provided, further that no such sale, assignment, transfer or
participation of any Letter of Credit or any Revolving Loan or any participation
therein may be made separately from a sale, assignment, transfer or
participation of a corresponding interest in the Revolving Loan Commitment of
the Lender effecting such sale, assignment, transfer or participation; and
provided, further, that, anything contained herein to the

 

150

--------------------------------------------------------------------------------


 

contrary notwithstanding, the Swing Line Loan Commitment and the Swing Line
Loans of Swing Line Lender may not be sold, assigned or transferred as described
in clause (i) above to any Person other than a successor Administrative Agent
and Swing Line Lender to the extent contemplated by subsection 9.5.  Except as
otherwise provided in this subsection 10.1, no Lender shall, as between Borrower
and such Lender, be relieved of any of its obligations hereunder as a result of
any sale, assignment or transfer of, or any granting of participations in, all
or any part of its Commitments or the Loans, the Letters of Credit or
participations therein, or the other Obligations owed to such Lender.  Except as
otherwise provided in this subsection 10.1, such Lender shall remain solely
responsible for the performance of such Obligations, and Borrower shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.

 

B.                                    Assignments.

 

(i)            Amounts and Terms of Assignments.  Each Commitment, Loan, Letter
of Credit or participation therein, or other Obligation may (a) be assigned in
any amount to another Lender, or to an Affiliate or Approved Fund affiliated
with the assigning Lender or another Lender, with the giving of notice to the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, Borrower, or (b) be assigned in an aggregate amount of not less than
$1,000,000 or integral multiples of $1,000,000 (or such lesser amount as shall
constitute the aggregate amount of the Commitments, Loans, Letters of Credit and
participations therein, and other Obligations of the assigning Lender) to any
other Eligible Assignee (or a group of related funds that each constitute an
Eligible Assignee) with the prior written consent of Administrative Agent and,
with respect to Revolving Loans and Revolving Loan Commitments, the Swing Line
Lender and the Issuing Bank, and, so long as no Event of Default has occurred
and is continuing, with the prior written consent of Borrower (which consent of
Borrower, if required, and Administrative Agent shall not be unreasonably
withheld or delayed).  To the extent of any such assignment in accordance with
either clause (a) or (b) above, the assigning Lender shall be relieved of its
obligations with respect to its Commitments, Loans, Letters of Credit or
participations therein, or other Obligations or the portion thereof so
assigned.  The parties to each such assignment shall execute and deliver to
Administrative Agent, for its acceptance and recording in the Register, an
Assignment Agreement, together with a processing fee of $3,500 (unless waived by
Administrative Agent and unless the assignee is an Affiliate or an Approved Fund
of the assignor, in which case no fee shall be required and provided, further,
that only one recordation fee will be charged where multiple assignments are
made by a single assignor to multiple Approved Funds administered or managed by
the same Person, or by multiple Approved Funds administered or managed by the
same Person to a single assignee) and such forms (including an administrative
questionnaire if the Eligible Assignee is not a Lender), certificates or other
evidence, if any, with respect to United States federal income Tax withholding
matters as the assignee under such Assignment Agreement may be required to
deliver to Administrative Agent pursuant to subsection 2.7B(iv).  Upon such
execution, delivery, acceptance and recordation, from and after the effective
date specified in such Assignment Agreement, (y) the assignee thereunder shall
be a party hereto and, to the extent that rights and obligations hereunder have
been assigned to it pursuant to such Assignment Agreement, shall have the rights
and obligations of a

 

151

--------------------------------------------------------------------------------


 

Lender hereunder, and (z) the assigning Lender thereunder shall, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
Assignment Agreement, relinquish its rights (other than any rights which survive
the termination of this Agreement under subsection 10.9B) and be released from
its obligations under this Agreement (and, in the case of an Assignment
Agreement covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto; provided that, anything contained in any of the Loan Documents to the
contrary notwithstanding, if such Lender is the Issuing Bank, with respect to
any outstanding Letters of Credit, such Lender shall continue to have all rights
and obligations of an Issuing Bank with respect to such Letters of Credit until
the cancellation or expiration of such Letters of Credit and the reimbursement
of any amounts drawn thereunder).  The Commitments hereunder shall be modified
to reflect the Commitment of such assignee and any remaining Commitment of such
assigning Lender and, if any such assignment occurs after the issuance of any
Notes hereunder, the assigning Lender shall, upon the effectiveness of such
assignment or as promptly thereafter as practicable, surrender its applicable
Notes, if any, to Administrative Agent for cancellation, and thereupon, if so
requested by the assignee in accordance with subsection 2.1E, new Notes shall be
issued to the assignee and to the assigning Lender, substantially in the form of
Exhibit IV or Exhibit V annexed hereto, as the case may be, with appropriate
insertions, to reflect the new Commitments and/or outstanding Term Loans, as the
case may be, of the assignee and the assigning Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection 10.1B shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection 10.1C.

 

(ii)           Acceptance by Administrative Agent; Recordation in Register. 
Upon its receipt of an Assignment Agreement executed by an assigning Lender and
an assignee representing that it is an Eligible Assignee, together with the
processing fee referred to in subsection 10.1 B(i) and any forms, certificates
or other evidence with respect to United States federal income Tax withholding
matters that such assignee may be required to deliver to Administrative Agent
pursuant to subsection 2.7B(iv), Administrative Agent shall, if Administrative
Agent (and, if necessary, Borrower) have consented to the assignment evidenced
thereby (in each case to the extent such consent is required pursuant to
subsection 10.1B(i)), promptly (a) accept such Assignment Agreement by executing
a counterpart thereof as provided therein (which acceptance shall evidence any
required consent of Administrative Agent to such assignment), (b) record the
information contained therein in the Register, and (c) give prompt notice
thereof to Borrower.  Administrative Agent shall maintain a copy of each
Assignment Agreement delivered to and accepted by it as provided in this
subsection 10.1B(ii).

 

(iii)          Deemed Consent by Borrower.  If the consent of Borrower to an
assignment or to an Eligible Assignee is required hereunder (including a consent
to an assignment which does not meet the minimum assignment thresholds specified
in subsection 10.1B(i)), Borrower shall be deemed to have given its consent five
Business Days after the date notice thereof has been delivered by the assigning
Lender (through

 

152

--------------------------------------------------------------------------------


 

Administrative Agent) unless such consent is expressly refused by Borrower prior
to such fifth Business Day.

 

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of Borrower and the Administrative Agent, the applicable Pro Rata Share
of Loans previously requested but not funded by the Defaulting Lender, to each
of which the applicable assignee and assignor hereby irrevocably consent), to
(x) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to the Administrative Agent or any Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full Pro Rata Share of
all Loans and participations in Letters of Credit and Swing Line Loans in
accordance with its Pro Rata Share.  Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

C.            Participations.  Any Lender may, without the consent of, or notice
to, Borrower or Administrative Agent, sell participations to one or more banks
or other entities, other than (i) Borrower, (ii) any Affiliate of Borrower,
(iii) any Defaulting Lender, (iv) any Subsidiary of a Defaulting Lender, or
(v) any Person who, upon becoming a Lender hereunder, would be a Defaulting
Lender or a Subsidiary of a Defaulting Lender (a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) Borrower,
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of such Participant, agree to any amendment, modification or waiver that
affects such Participant if such amendment, modification or waiver requires the
unanimous written consent of all affected Lenders pursuant to subsection 10.6. 
Subject to subsection 10.1D, Borrower agrees that each Participant shall be
entitled to the benefits of subsections 2.6D, 2.7, and 3.6 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to this
subsection 10.1C; provided, however, that in no event shall Borrower be
obligated to make any payment with respect to such subsections which is greater
than the amount that Borrower would have paid to the Lender had no such
participation been sold, unless the sale of the participation to such
Participant is made with Borrower’s prior written consent.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
subsection 10.4 as though it were a Lender, provided such Participant agrees to
be subject to subsection 10.5 as though it were a Lender if any amounts
outstanding

 

153

--------------------------------------------------------------------------------


 

under this Agreement are due and unpaid, or shall have been declared or shall
have become due and payable upon the occurrence of an Event of Default.  Each
Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement.

 

A Participant shall not be entitled to receive any greater payment under
subsections 2.6D, 2.7 and 3.6 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with Borrower’s
prior written consent.  A Participant that would be a Non-US Lender if it were a
Lender shall not be entitled to the benefits of subsection 2.7 unless Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of Borrower, to comply with subsection 2.7B(iv) as
though it were a Lender.

 

D.                                    Pledges and Assignments.

 

(i)            Any Lender may, without the consent of Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its Loans, and the other Obligations owed to such Lender, to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to any Federal Reserve Bank as collateral security pursuant to
Regulation A of the Board of Governors of the Federal Reserve System and any
operating circular issued by such Federal Reserve Bank and; provided that (a) no
Lender shall, as between Borrower and such Lender, be relieved of any of its
obligations hereunder as a result of any such assignment or pledge, and (b) in
no event shall any assignee or pledgee be considered to be a “Lender” or be
entitled to require the assigning Lender to take or omit to take any action
hereunder.

 

(ii)           Any Lender that is an Approved Fund may pledge its Notes (and
corresponding Loans) to its trustee for the benefit of its investors, provided
that any foreclosure or similar action by such trustee or other representative
shall be subject to the provisions of subsection 10.1B concerning assignments
(including any required consents); and provided further, that no Lender shall,
as between Borrower and such Lender, be relieved of any of its obligations
hereunder as a result of any such pledge.

 

E.                                      Information.  Each Lender may furnish
any information concerning Borrower and its Subsidiaries in the possession of
that Lender from time to time to assignees and Participants (including
prospective assignees and Participants), subject to subsection 10.19.

 

F.                                      Representations of Lenders.  Each Lender
listed on the signature pages hereof hereby represents and warrants (i) that it
is an Eligible Assignee described in clause (A) of the definition thereof; and
(ii) that it has experience and expertise in the making or purchasing of loans
such as the Loans.  Each Lender that becomes a party hereto pursuant to an
Assignment Agreement shall be deemed to agree that the representations and
warranties of such Lender contained in Section 2(c) of such Assignment Agreement
are incorporated herein by this reference.

 

154

--------------------------------------------------------------------------------


 

10.2.       Expenses.

 

Whether or not the transactions contemplated hereby shall be consummated,
Borrower agrees to pay promptly (i) all the actual and reasonable costs and
expenses of Administrative Agent in connection with the preparation and
execution of the Loan Documents and any consents, amendments, waivers or other
modifications thereto; (ii) all the costs of furnishing all opinions by counsel
for Borrower (including any opinions requested by Lenders as to any legal
matters arising hereunder) and of Borrower’s performance of and compliance with
all agreements and conditions on its part to be performed or complied with under
this Agreement and the other Loan Documents including with respect to confirming
compliance with environmental, insurance and solvency requirements; (iii) the
reasonable fees, expenses and disbursements of counsel to Administrative Agent
(including allocated costs of internal counsel) in connection with the
negotiation, preparation, execution and administration of the Loan Documents and
any consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by Borrower; (iv) all the actual costs and
reasonable expenses of creating and perfecting Liens in favor of Administrative
Agent on behalf of Lenders pursuant to any Collateral Document, including filing
and recording fees, expenses and Taxes, stamp or documentary Taxes, search fees,
title insurance premiums, and reasonable fees, expenses and disbursements of
counsel to Administrative Agent and of counsel providing any opinions that
Administrative Agent or Requisite Lenders may request in respect of the
Collateral Documents or the Liens created pursuant thereto; (v) all the actual
costs and reasonable expenses (including the reasonable fees, expenses and
disbursements of any auditors, accountants or appraisers and any environmental
or other consultants, advisors and agents employed or retained by Administrative
Agent or its counsel) of obtaining and reviewing any environmental audits or
reports provided for under this Agreement; (vi) all the actual costs and
reasonable expenses incurred by the Administrative Agent relating to the custody
or preservation of any of the Collateral; (vii) all other actual and reasonable
costs and expenses incurred by Administrative Agent in connection with the
syndication of the Commitments and the negotiation, preparation and execution of
the Loan Documents and any consents, amendments, waivers or other modifications
thereto and the transactions contemplated thereby; and (viii) after the
occurrence and during the continuation of an Event of Default and an
acceleration of the Obligations, all costs and expenses, including attorneys’
fees (including allocated costs of internal counsel) and costs of settlement,
incurred by Administrative Agent and Lenders in enforcing any Obligations of or
in collecting any payments due from any Loan Party hereunder or under the other
Loan Documents by reason of such acceleration (including in connection with the
sale of, collection from, or other realization upon any of the Collateral or the
enforcement of the Loan Documents) or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or pursuant to any insolvency or bankruptcy proceedings;
provided that Borrower shall not be responsible for expenses relating to
assignments between Lenders made pursuant to subsection 10.1.

 

10.3.       Indemnity; Waiver.

 

In addition to the payment of expenses pursuant to subsection 10.2, whether or
not the transactions contemplated hereby shall be consummated, Borrower agrees
to defend (subject to Indemnitees’ selection of counsel), indemnify, pay and
hold harmless Administrative Agent, each Joint Lead Arranger and Lenders, and
the officers, directors, employees, counsel,

 

155

--------------------------------------------------------------------------------


 

agents, representatives, advisors and Affiliates of Administrative Agent, each
Joint Lead Arranger and Lenders (collectively called the “Indemnitees”), from
and against any and all Indemnified Liabilities (as hereinafter defined);
provided that Borrower shall not have any obligation to any Indemnitee hereunder
with respect to any Indemnified Liabilities to the extent such Indemnified
Liabilities arise from the gross negligence or willful misconduct of that
Indemnitee as determined by a final judgment of a court of competent
jurisdiction.

 

As used herein, “Indemnified Liabilities” means, collectively, any and all
liabilities, obligations, losses, damages (including natural resource damages),
penalties, actions, judgments, suits, claims (including Environmental Claims),
costs (including the costs of any investigation, study, sampling, testing,
abatement, cleanup, removal, remediation or other response action necessary to
remove, remediate, clean up or abate any Hazardous Materials Activity), expenses
and disbursements of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding commenced or threatened by
any Person, whether or not any such Indemnitee shall be designated as a party or
a potential party thereto, and any fees or expenses incurred by Indemnitees in
enforcing this indemnity), whether direct or indirect and whether based on any
federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, rules or regulations and Environmental
Laws), on common law or equitable cause or on contract or otherwise, that may be
imposed on, incurred by, or asserted against any such Indemnitee, in any manner
relating to or arising out of (i) this Agreement or the other Loan Documents or
the transactions contemplated hereby or thereby (including Lenders’ agreement to
make the Loans hereunder or the use or intended use of the proceeds thereof or
the issuance of Letters of Credit hereunder or the use or intended use of any
thereof, or any enforcement of any of the Loan Documents (including any sale of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Subsidiary Guaranty), (ii) the statements contained in the
commitment letter delivered by any Lender to Borrower or Administrative Agent or
any Joint Lead Arranger with respect thereto, or (iii) any Environmental Claim
or any Hazardous Materials Activity relating to or arising from, directly or
indirectly, any past or present activity, operation, land ownership, or practice
of Borrower or any of its Subsidiaries.

 

To the extent that the undertakings to defend, indemnify, pay and hold harmless
set forth in this subsection 10.3 may be unenforceable in whole or in part
because they are violative of any law or public policy, Borrower shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.  To the extent permitted by law,
Borrower shall not assert, and hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with or as a result of this Agreement (including subsection 2.1C hereof), any
other Loan Document, any transaction contemplated by the Loan Documents, any
Loan or the use of proceeds thereof.  No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with the Loan Documents or
the transactions contemplated thereby.

 

156

--------------------------------------------------------------------------------


 

10.4.       Set-Off; Security Interest in Accounts.

 

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence and during the
continuance of any Event of Default, each Lender is hereby authorized by
Borrower at any time or from time to time, without prior notice to Borrower or
to any other Person, any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits or other amounts held by
any Lender for the credit or account of Borrower (general or special, time or
demand, provisional or final, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts) and
any other Indebtedness at any time held or owing by that Lender or any Affiliate
of such Lender to or for the credit or the account of Borrower and each other
Loan Party against and on account of the obligations and liabilities of Borrower
and each other Loan Party to that Lender (or any Affiliate of such Lender) or to
any other Lender (or any Affiliate of any other Lender) under this Agreement,
the Letters of Credit and participations therein and the other Loan Documents,
including all claims of any nature or description arising out of or connected
with this Agreement, the Letters of Credit and participations therein or any
other Loan Document, irrespective of whether or not (i) that Lender shall have
made any demand hereunder or (ii) the principal of or the interest on the Loans
or any amounts in respect of the Letters of Credit or any other amounts due
hereunder or under any of the other Loan Documents shall have become due and
payable pursuant to Section 8 and although said obligations and liabilities, or
any of them, may be contingent or unmatured.  Borrower hereby further grants to
Administrative Agent and each Lender a security interest in all deposits and
accounts maintained with Administrative Agent or such Lender as security for the
Obligations.

 

10.5.       Ratable Sharing.

 

Lenders hereby agree among themselves that if any of them shall, whether by
voluntary payment (other than a voluntary prepayment of Loans made and applied
in accordance with the terms of this Agreement), by realization upon security,
through the exercise of any right of set-off or banker’s lien, by counterclaim
or cross action or by the enforcement of any right under the Loan Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, amounts payable in respect of Letters
of Credit, fees and other amounts then due and owing to that Lender hereunder or
under the other Loan Documents (collectively, the “Aggregate Amounts Due” to
such Lender) that is greater than the proportion received by any other Lender in
respect of the Aggregate Amounts Due to such other Lender, then the Lender
receiving such proportionately greater payment shall (i) notify Administrative
Agent and each other Lender of the receipt of such payment and (ii) apply a
portion of such payment to purchase participations (which it shall be deemed to
have purchased from each seller of a participation simultaneously upon the
receipt by such seller of its portion of such payment) in the Aggregate Amounts
Due to the other Lenders so that all such recoveries of Aggregate Amounts Due
shall be shared by all Lenders in proportion to the Aggregate Amounts Due to
them hereunder; provided that if all or part of such proportionately greater
payment received by such purchasing Lender is thereafter recovered from such
Lender upon the bankruptcy or reorganization of Borrower or otherwise (whether
by litigation, demand, settlement or otherwise), those purchases shall be
rescinded and the purchase prices paid for such participations shall be

 

157

--------------------------------------------------------------------------------


 

returned to such purchasing Lender ratably to the extent of such recovery, but
without interest.  Borrower expressly consents to the foregoing arrangement and
agrees that any holder of a participation so purchased may exercise any and all
rights of banker’s lien, set-off or counterclaim with respect to any and all
monies owing by Borrower to that holder with respect thereto as fully as if that
holder were owed the amount of the participation held by that holder.

 

10.6.       Amendments and Waivers.

 

No amendment, modification, termination or waiver of any provision of this
Agreement or of the Notes or of any of the other Loan Documents, and no consent
to any departure by Borrower or any other Loan Party herefrom or therefrom,
shall in any event be effective without the written concurrence of Borrower
(unless an Event of Default has occurred and is then continuing) and Requisite
Lenders unless otherwise provided elsewhere in this Agreement; provided that in
addition:

 

(i)            any such amendment, modification, termination, waiver or consent
that:

 

(a)             postpones the date or reduces or forgives the amount of any
scheduled payment (but not any prepayment) of principal of any of the Loans
(including any applicable maturity date) or of any scheduled payment of any
reimbursement for any drawings under the Letters of Credit;

 

(b)             postpones the date on which any interest (other than interest at
the Default Rate pursuant to subsection 2.2E) or any fees are payable or reduces
the amount of any interest (other than interest at the Default Rate pursuant to
subsection 2.2E) or any fees payable hereunder;

 

(c)             changes in any manner the definition of “Pro Rata Share”, the
definition of “Requisite Lenders”, the pro rata provisions of subsection
2.4C(iii) or subsection 10.5 (provided, that, with respect to any additional
extensions of credit pursuant hereto as are approved by the Requisite Lenders,
the consent of the Requisite Lenders only shall be required to include the
Lenders advancing such additional funds in the determination of “Requisite
Lenders” or “Pro Rata Share” on substantially the same basis as the Term Loan
Commitments, the Term Loans, the Revolving Loan Commitments and the Revolving
Loans are included on the Restatement Effective Date);

 

(d)             changes in any manner any provision of this Agreement that, by
its terms, expressly requires the approval or concurrence of all Lenders (or all
Lenders directly affected thereby);

 

(e)             releases any Lien granted in favor of Administrative Agent with
respect to all or substantially all of the Collateral;

 

(f)              releases all or substantially all of the Subsidiary Guarantors
from their obligations under the Subsidiary Guaranty, in each case other than in
accordance with the terms of the Loan Documents;

 

(g)             changes in any manner the provisions contained in subsections
2.4D or 8.1 or this subsection 10.6;

 

158

--------------------------------------------------------------------------------


 

(h)             permits Borrower to assign or transfer any of its rights or
obligations under this Agreement or other Loan Documents;

 

(i)              subordinates the Loans to any other Indebtedness; or

 

(j)              increases the maximum duration of Interest Periods permitted
hereunder;

 

shall, in any such case, be effective only if evidenced by the written
concurrence of all Lenders directly affected thereby;

 

(ii)           no amendment, modification, termination or waiver of any
provision of any Note shall be effective without the written concurrence of the
Lender that is the holder of that Note;

 

(iii)          no amendment, modification, termination or waiver of any
provision of subsection 2.1A(i)-2.1A(ii) or of any other provision of this
Agreement relating to the Term Loan Commitments or the Revolving Loan
Commitments shall increase the Commitments of any Lender over the amount thereof
then in effect or postpone the scheduled date of expiration of the Commitment of
any Lender without the consent of Requisite Lenders and such Lender (it being
understood that amendments, modifications or waivers of conditions precedent,
representations and warranties, covenants or Events of Default or of a mandatory
reduction in the Commitments shall not constitute an increase of the Commitment
of any Lender, and that an increase in the available portion of any Commitment
of any Lender shall not constitute an increase in the Commitment of such
Lender);

 

(iv)          no amendment, modification, termination or waiver of any provision
of Section 9 or of any other provision of this Agreement that, by its terms,
expressly requires the approval or concurrence of Administrative Agent shall be
effective without the written concurrence of Administrative Agent;

 

(v)           no amendment, modification, termination or waiver of any provision
of subsection 2.1A(iii) or of any other provision of this Agreement relating to
the Swing Line Loan Commitment or the Swing Line Loans shall be effective
without the written concurrence of Swing Line Lender;

 

(vi)          no amendment, modification, termination or waiver of any provision
of subsection 2.4 which has the effect of changing any interim scheduled
payments, voluntary or mandatory prepayments, or Commitment reductions
applicable to a Lender having Revolving Loan Exposure or Lenders having Term
Loan Exposure in a manner that disproportionately disadvantages such group of
Lenders relative to any other group of Lenders shall be effective without the
written concurrence of Requisite Lenders of such affected group;

 

(vii)         no amendment, modification, termination or waiver of any provision
of Section 3 or other provisions in this Agreement relating to Letters of Credit
or an Issuing Bank shall be effective without the written concurrence of such
Issuing Bank which has a Letter of Credit then outstanding or which has not been
reimbursed for a drawing under a Letter of Credit issued by it; and

 

159

--------------------------------------------------------------------------------


 

(viii)        no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except that (x) none of the Pro Rata
Share of such Lender, the Revolving Loan Commitment of such Lender or the Term
Loan Commitment of such Lender may be increased or extended without the consent
of such Lender, (y) amounts due to such Lender with respect to Loans or
participations which such Lender has participated may not be decreased without
the consent of such Lender, and (z) the date (including any applicable maturity
date) or amount of any scheduled payment (but not any prepayment) of principal
of, or interest on, any of the Loans held by such Lender may not be postponed or
reduced without the consent of such Lender.

 

Administrative Agent may, but shall have no obligation to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of that Lender.  Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given.  No notice to or
demand on Borrower in any case shall entitle Borrower to any other or further
notice or demand in similar or other circumstances.  Any amendment,
modification, termination, waiver or consent effected in accordance with this
subsection 10.6 shall be binding upon each Lender at the time outstanding, each
future Lender and, if signed by a Loan Party, on such Loan Party.

 

10.7.       Independence of Covenants.

 

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or Potential Event of Default if such action is taken or condition
exists.

 

10.8.       Notices: Effectiveness of Signatures.

 

A.            Notices.

 

(i)            Unless otherwise specifically provided herein, any notice or
other communication herein required or permitted to be given shall be in writing
and may be personally served, or sent by telefacsimile or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by courier service, upon receipt of telefacsimile, or three Business Days
after depositing it in the United States mail with postage prepaid and properly
addressed; provided that notices to Administrative Agent shall not be effective
until received.  For the purposes hereof, the address of each party hereto shall
be as set forth under such party’s name on the signature pages hereof or (i) as
to Borrower and Administrative Agent, such other address as shall be designated
by such Person in a written notice delivered to the other parties hereto and
(ii) as to each other party, such other address as shall be designated by such
party in a written notice delivered to Administrative Agent.  Electronic mail
and Internet and intranet websites may be used to distribute routine
communications, such as financial statements and other information and to
distribute agreements and other documents to be signed by Administrative Agent,
Lenders and the Loan Parties; provided, however, that no signature with respect
to any notice, request, agreement, waiver, amendment or other

 

160

--------------------------------------------------------------------------------


 

document or any notice that is intended to have binding effect may be sent by
electronic mail, other than in the Adobe Portable Document Format. 
Administrative Agent or Borrower may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

(ii)           The Borrower and each of the Lenders agree that the
Administrative Agent may make any material delivered by the Borrower to the
Administrative Agent, as well as any amendments, waivers, consents, and other
written information, documents, instruments and other materials relating to the
Borrower, any of its Subsidiaries, or any other materials or matters relating to
this Agreement, the Loan Documents or any of the transactions contemplated
hereby (collectively, the “Communications”) available to the Lenders by posting
such notices on an electronic delivery system (which may be provided by the
Administrative Agent, an Affiliate of the Administrative Agent, or any Person
that is not an Affiliate of the Administrative Agent), such as Syndtrak, or a
substantially similar electronic system (the “Platform”).  The Borrower
acknowledges that (i) the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (ii) the Platform is provided “as is” and “as
available” and (iii) neither the Administrative Agent nor any of its Affiliates
warrants the accuracy, completeness, timeliness, sufficiency, or sequencing of
the Communications posted on the Platform.  The Administrative Agent and its
Affiliates expressly disclaim with respect to the Platform any liability for
errors in transmission, incorrect or incomplete downloading, delays in posting
or delivery, or problems accessing the Communications posted on the Platform and
any liability for any losses, costs, expenses or liabilities that may be
suffered or incurred in connection with the Platform.  No warranty of any kind,
express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Administrative Agent
or any of its Affiliates in connection with the Platform.

 

(iii)          Except for any Notice of Borrowing (which must also be sent to
the Lenders pursuant to one of the delivery methods described in subsection
10.8A(i)), each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communication has been posted to the
Platform shall for purposes of this Agreement constitute effective delivery to
such Lender of such information, documents or other materials comprising such
Communication.  Each Lender agrees (i) to notify, on or before the date such
Lender becomes a party to this Agreement, the Administrative Agent in writing of
such Lender’s e-mail address to which a Notice may be sent (and from time to
time thereafter to ensure that the Administrative Agent has on record an
effective e-mail address for such Lender) and (ii) that any Notice may be sent
to such e-mail address.

 

B.            Effectiveness of Signatures.  Loan Documents and notices under the
Loan Documents may be transmitted and/or signed by facsimile and by signatures
delivered in Adobe Portable Document Format.  The effectiveness of any such
documents and signatures shall, subject to applicable law, have the same force
and effect as an original copy with manual signatures and shall be binding on
all Loan Parties, Administrative Agent, each Joint Lead

 

161

--------------------------------------------------------------------------------


 

Arranger and Lenders.  Administrative Agent may also require that any such
documents and signature be confirmed by a manually-signed copy thereof;
provided, however, that the failure to request or deliver any such
manually-signed copy shall not affect the effectiveness of any facsimile
document or signature.

 

10.9.       Survival of Representations, Warranties and Agreements.

 

A.            All representations, warranties and agreements made herein shall
survive the execution and delivery of this Agreement and the making of the Loans
and the issuance of the Letters of Credit hereunder.

 

B.            Notwithstanding anything in this Agreement or implied by law to
the contrary, the agreements of Borrower set forth in subsections 2.2A, 2.6D,
2.7, 3.5A, 3.6, 10.2, 10.3, 10.4, 10.17, and 10.18 and the agreements of Lenders
set forth in subsections 9.2C, 9.3, 9.4, 10.5 and 10.18 shall survive the
payment of the Loans, the cancellation or expiration of the Letters of Credit
and the reimbursement of any amounts drawn thereunder, and the termination or
expiration of this Agreement.

 

10.10.     Failure or Indulgence Not Waiver; Remedies Cumulative.

 

No failure or delay on the part of Administrative Agent or any Lender in the
exercise of any power, right or privilege hereunder or under any other Loan
Document shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege.  All rights and
remedies existing under this Agreement and the other Loan Documents are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

 

10.11.     Marshalling; Payments Set Aside.

 

Neither Administrative Agent nor any Lender shall be under any obligation to
marshal any assets in favor of Borrower or any other party or against or in
payment of any or all of the Obligations.  To the extent that Borrower makes a
payment or payments to Administrative Agent or Lenders (or to Administrative
Agent for the benefit of Lenders), or Administrative Agent or Lenders enforce
any security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause (whether by litigation, demand, settlement or otherwise), then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred.

 

10.12.     Severability.

 

In case any provision in or obligation under this Agreement or the Notes shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the

 

162

--------------------------------------------------------------------------------


 

remaining provisions or obligations, or of such provision or obligation in any
other jurisdiction, shall not in any way be affected or impaired thereby.

 

10.13.     Obligations Several; Independent Nature of Lenders’ Rights.

 

The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitments of any other Lender hereunder. 
Nothing contained herein or in any other Loan Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders or
Lenders and Borrower as a partnership, an association, a Joint Venture or any
other kind of entity.  The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and each Lender shall be entitled to
protect and enforce its rights arising out of this Agreement and it shall not be
necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.

 

10.14.     Headings.

 

Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

 

10.15.     Applicable Law.

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.

 

10.16.     Successors and Assigns.

 

The provisions of this Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the successors and assigns of Lenders (it being understood
that Lenders’ rights of assignment are subject to subsection 10.1).  Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by Borrower without such consent shall be null and void).  Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Affiliates of
Administrative Agent and Affiliates of Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

10.17.     Consent to Jurisdiction and Service of Process.

 

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST BORROWER ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OBLIGATIONS THEREUNDER, MAY BE
BROUGHT IN ANY

 

163

--------------------------------------------------------------------------------


 

STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY
OF NEW YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT, BORROWER, FOR ITSELF
AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY

 

(I)            ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS;

 

(II)           WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

 

(III)         AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO BORROWER AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
SUBSECTION 10.8;

 

(IV)         AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT
TO CONFER PERSONAL JURISDICTION OVER BORROWER IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;

 

(V)          AGREES THAT LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST BORROWER IN THE COURTS
OF ANY OTHER JURISDICTION; AND

 

(VI)         AGREES THAT THE PROVISIONS OF THIS SUBSECTION 10.17 RELATING TO
JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT
PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

 

10.18.     Waiver of Jury Trial.

 

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.  The scope of this
waiver is intended to be all-encompassing of any and all disputes that may be
filed in any court and that relate to the subject matter of this transaction,
including contract claims, tort claims, breach of duty claims and all other
common law and statutory claims.  Each party hereto acknowledges that this
waiver is a material inducement to enter into a business relationship, that each
has already relied on this waiver in entering into this Agreement, and that each
will continue to rely on this waiver in their related future dealings.  Each
party hereto further warrants and represents that it has reviewed this waiver
with its legal counsel and that it knowingly and voluntarily waives its jury
trial rights following consultation with legal counsel.  THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED

 

164

--------------------------------------------------------------------------------


 

EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SUBSECTION 10.18 AND EXECUTED BY EACH OF THE PARTIES HERETO),
AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY
OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER.  In the
event of litigation, this Agreement may be filed as a written consent to a trial
by the court.

 

10.19.     Confidentiality.

 

Each Lender shall hold all non-public information obtained pursuant to the
requirements of this Agreement that has been identified in writing as
confidential by Borrower in accordance with such Lender’s customary procedures
for handling confidential information of this nature and in accordance with safe
and sound commercial lending practices, it being understood and agreed by
Borrower that in any event a Lender may make disclosures (a) to its Affiliates
and to its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information
confidential), (b) to the extent requested by any Government Authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this subsection 10.19, to (i) any Eligible Assignee of or Participant
in, or any prospective Eligible Assignee of or Participant in, any of its rights
or obligations under this Agreement or (ii) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty’s or
prospective counterparty’s professional advisor) to any credit derivative
transaction relating to obligations of Borrower, (g) with the consent of
Borrower, (h) to the extent such information (i) becomes publicly available
other than as a result of a breach of this subsection 10.19, or (ii) becomes
available to Administrative Agent or any Lender on a nonconfidential basis from
a source other than Borrower, or (i) to the National Association of Insurance
Commissioners or any other similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s or its
Affiliates’ investment portfolio in connection with ratings issued with respect
to such Lender or its Affiliates and that no written or oral communications from
counsel to an Agent and no information that is or is designated as privileged or
as attorney work product may be disclosed to any Person unless such Person is a
Lender or a Participant hereunder; provided that, unless specifically prohibited
by applicable law, regulation or court order, each Lender shall notify Borrower
of any request by any Government Authority or representative thereof (other than
any such request in connection with any examination of the financial condition
of such Lender by such Government Authority) for disclosure of any such
non-public information prior to disclosure of such information; and provided,
further, that in no event shall any Lender be obligated or required to return
any materials furnished by Borrower or any of its Subsidiaries.  Notwithstanding
anything contained herein to the contrary, Borrower understands and agrees that
Administrative Agent and each institution identified as “Joint Lead Arranger” on
the title page to this Agreement may make customary disclosures for advertising
and “league table” purposes.

 

165

--------------------------------------------------------------------------------


 

10.20.              Intentionally Omitted.

 

10.21.              Counterparts; Effectiveness.

 

This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.  This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto and receipt by Borrower and
Administrative Agent of written or telephonic notification of such execution and
authorization of delivery thereof.

 

10.22.              Gaming Laws.

 

A.            This Agreement and the other Loan Documents are subject to the
Gaming Laws and laws involving the sale, distribution and possession of
alcoholic beverages (the “Liquor Laws”).  Without limiting the foregoing, each
of Administrative Agent, each Joint Lead Arranger, each Joint Bookrunner, each
Lender and Participant acknowledges that (i) it is subject to being called
forward by the Gaming Authority or Government Authority enforcing the Liquor
Laws (the “Liquor Authorities”), in their discretion, for licensing or a finding
of suitability or to file or provide other information, and (ii) all rights,
remedies and powers under this Agreement and the other Loan Documents, including
with respect to the entry into and ownership and operation of the Facilities,
and the possession or control of gaming equipment, alcoholic beverages or a
gaming or liquor license, may be exercised only to the extent that the exercise
thereof does not violate any applicable provisions of the Gaming Laws and Liquor
Laws and only to the extent that required approvals (including prior approvals)
are obtained from the requisite Government Authorities.

 

B.            Each of Administrative Agent, each Joint Lead Arrangers and each
Joint Bookrunners and each Lender agrees to cooperate with the Gaming Authority
(or be subject to the provisions of subsection 2.8) in connection with the
provision of such documents or other information as may be requested by such
Gaming Authority or Liquor Authorities relating to Borrower and its Subsidiaries
or to the Loan Documents.

 

10.23.              USA Patriot Act.

 

Each Lender hereby notifies Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies Loan Parties, which information includes the name and address of each
Loan Party and other information that will allow such Lender to identify such
Loan Party in accordance with the Act.

 

10.24.              Release of Security Interest or Guaranty.

 

Upon the proposed sale or other disposition of any Collateral to any Person
(other than an Affiliate of Borrower) that is permitted by this Agreement or to
which Requisite Lenders

 

166

--------------------------------------------------------------------------------


 

(or such greater number of Lenders as may be required pursuant to Section 10.6)
have otherwise consented, or the sale or other disposition of all of the Capital
Stock of a Subsidiary Guarantor to any Person (other than an Affiliate of
Borrower) that is permitted by this Agreement or to which Requisite Lenders (or
such greater number of Lenders as may be required pursuant to Section 10.6) have
otherwise consented, for which a Loan Party desires to obtain a security
interest release or a release of the Subsidiary Guaranty from Administrative
Agent, such Loan Party shall deliver an Officer’s Certificate (i) stating that
the Collateral or the Capital Stock subject to such disposition is being sold or
otherwise disposed of in compliance with the terms hereof and (ii) specifying
the Collateral or Capital Stock being sold or otherwise disposed of in the
proposed transaction.  Upon the receipt of such Officer’s Certificate,
Administrative Agent shall, at such Loan Party’s expense, so long as
Administrative Agent (a) has no reason to believe that the facts stated in such
Officer’s Certificate are not true and correct and (b), if the sale or other
disposition of such item of Collateral or Capital Stock constitutes an Asset
Sale, shall have received evidence satisfactory to it that arrangements
satisfactory to it have been made for delivery of the Net Asset Sale Proceeds if
and as required by subsection 2.4, execute and deliver such releases of its
security interest in such Collateral or such Subsidiary Guaranty, as may be
reasonably requested by such Loan Party.

 

10.25.              Construction of Agreement; Nature of Relationship.

 

Each of the parties hereto acknowledges that (i) it has been represented by
counsel in the negotiation and documentation of the terms of this Agreement,
(ii) it has had full and fair opportunity to review and revise the terms of this
Agreement, (iii) this Agreement has been drafted jointly by all of the parties
hereto, and (iv) neither Administrative Agent nor any Lender has any fiduciary
relationship with or duty to Borrower arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and Borrower, on the other hand,
in connection herewith or therewith is solely that of debtor and creditor. 
Accordingly, each of the parties hereto acknowledges and agrees that the terms
of this Agreement shall not be construed against or in favor of another party.

 

10.26.              Designated Senior Indebtedness.

 

The Indebtedness under the Loan Documents (including the Obligations) as and
when incurred is hereby expressly designated as “Designated Senior Indebtedness”
under the 7% Subordinated Note Indenture.

 

10.27.              No Third Parties Benefited.

 

This Agreement is made for the purpose of defining and setting forth certain
obligations, rights and duties of the Borrower and the Administrative Agent, the
Joint Lead Arrangers, the Joint Bookrunners, the Issuing Bank and the Lenders in
connection with the Loans and Letters of Credit, and is made for the sole
benefit of the Borrower, the Administrative Agent, the Joint Lead Arrangers, the
Joint Bookrunners, the Issuing Bank and the Lenders, and any of their respective
successors and permitted assigns.  Except as otherwise expressly provided in
this Agreement, no other Person shall have any rights of any nature hereunder or
by reason hereof.

 

167

--------------------------------------------------------------------------------


 

10.28.              Further Assurances.

 

The Borrower shall, at its sole expense and without expense to the
Administrative Agent, the Joint Lead Arrangers, the Joint Bookrunners, the
Issuing Bank and the Lenders, do, execute and deliver such further acts and
documents as any Lender, the Issuing Bank, any Joint Lead Arranger or the
Administrative Agent from time to time reasonably requires for the assuring and
confirming unto the Administrative Agent, the Joint Lead Arrangers, the Joint
Bookrunners, the Issuing Bank and the Lenders of the rights hereby created or
intended now or hereafter so to be, or for carrying out the intention or
facilitating the performance of the terms of any Loan Document.

 

10.29.              Integration.

 

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and
supersedes all prior agreements, written or oral, on the subject matter hereof
(other than any provisions in any fee letter, engagement letter or commitment
letter that expressly survive the Restatement Effective Date).  In the event of
any conflict between the provisions of this Agreement and those of any other
Loan Document, the provisions of this Agreement shall control and govern;
provided, that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent, the Joint Lead Arrangers, the Joint Bookrunners, the
Issuing Bank or the Lenders in any other Loan Document shall not be deemed a
conflict with this Agreement.

 

10.30.              Wells Fargo in Multiple Capacities.

 

Notwithstanding anything to the contrary, the parties hereto understand and
agree that Wells Fargo is acting in various capacities under this Agreement and
the other Loan Documents and therefore shall be permitted to fulfill its roles
and manage its various duties hereunder in such manner as Wells Fargo sees fit
and, for the avoidance of doubt, in lieu of sending notices to itself when
acting in different capacities, Wells Fargo may keep internal records regarding
all such communications, notices and actions related to this Agreement and the
other Loan Documents in accordance with its past practice, and notice from the
Borrower to Wells Fargo in its capacity as Administrative Agent shall constitute
notice to Wells Fargo in all of its various capacities.

 

[Remainder of page intentionally left blank]

 

168

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWER:

 

 

ISLE OF CAPRI CASINOS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Notice Address:

 

 

 

 

 

600 Emerson Road, #300

 

 

St. Louis, MO 63141

 

 

Facsimile: (314) 813-9481

 

 

Attention: Dale Black

 

169

--------------------------------------------------------------------------------


 

LENDERS:

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Issuing Bank, Swing Line Lender
and a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Notice Address:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

333 S. Grand Avenue

 

Suite 1200

 

Los Angeles, CA 90071

 

Attention: Donald Schubert

 

Phone: (213) 253-7309

 

donald.schuber@wellsfargo.com

 

170

--------------------------------------------------------------------------------


 

Ex#

 

Name of Exhibit

I

 

Form of Notice of Borrowing

II

 

Form of Notice of Conversion/Continuation

III

 

Form of Notice of Issuance of Letter of Credit

IV

 

Form of Term Note

V

 

Form of Revolving Note

VI

 

Form of Swing Line Note

VII

 

Form of Compliance Certificate

VIII

 

Form of Opinion of Counsel To Loan Parties

IX

 

Form of Assignment Agreement

X

 

Form of Solvency Certificate

XI

 

Form of Subsidiary Guaranty

XII

 

Form of Security Agreement

XIII

 

Form of Mortgage

XIV-A

 

Form of Deposit Account Control Agreement

XIV-B

 

Form of Securities Account Control Agreement

XV-A

 

Form of Instrument of Joinder

XV-B

 

Form of Notice To Lenders

XV-C

 

Form of officer’s Certificate

XVI

 

Form of Environmental Indemnity Agreement

XVII

 

Form of Certificate Re Non-Domestic Bank Status

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

[FORM OF NOTICE OF BORROWING]

 

NOTICE OF BORROWING

 

Pursuant to that certain Credit Agreement, dated as of July 26, 2007, as amended
by that certain First Amendment to Credit Agreement, dated as of February 17,
2010, as further amended by that certain Second Amendment to Credit Agreement
and Amendments to Loan Documents, dated as of March 25, 2011 (as further
amended, restated, supplemented or otherwise modified, being the “Credit
Agreement”, the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among Isle of Capri Casinos, Inc., a
Delaware corporation (the “Borrower”), the financial institutions listed on the
signature pages thereof (collectively, “Lenders”), Wells Fargo Bank, National
Association (as successor to Credit Suisse AG, Cayman Islands Branch (f/k/a
Credit Suisse, Cayman Islands Branch)), as agent for Lenders (in such capacity,
the “Administrative Agent”), Issuing Bank and Swing Line Lender, this represents
Borrower’s request to borrow as follows:

 

1.

Date of borrowing:

                                  ,                   

 

 

 

 

2.

Amount of borrowing:

 

$

 

 

 

 

3.

Type of Loans:

¨ a.

Term Loans

 

 

¨ b.

Revolving Loans

 

 

 

 

4.

Interest rate option:

¨ a.

Base Rate Loan(s)

 

 

¨ b.

LIBOR Loans with an initial Interest Period of                          month(s)

 

The proceeds of such Loans are to be deposited in Borrower’s account at
[                              ] ABA Number:                    , Account
Number:                    , Account Name:              , and
Reference:                              .

 

The undersigned officer, to the best of his or her knowledge, and Borrower
certify that:

 

(i)            The representations and warranties contained in the Credit
Agreement and the other Loan Documents are true, correct and complete in all
material respects on and as of the date hereof to the same extent as though made
on and as of the date hereof, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties were true, correct and complete in all material
respects on and as of such earlier date; provided that, if a representation and
warranty is qualified as to materiality, with respect to such representation and
warranty, the applicable materiality qualifier set forth above shall be
disregarded for purposes of this certification;

 

I-1

--------------------------------------------------------------------------------


 

(ii)           No event has occurred and is continuing or would result from the
consummation of the borrowing contemplated hereby that would constitute an Event
of Default or a Potential Event of Default;

 

(iii)          Each Loan Party has performed in all material respects all
agreements and satisfied all conditions which the Credit Agreement provides
shall be performed or satisfied by it on or before the date hereof;

 

(iv)          The Loans to be made on the requested Funding Date, together with
all other Obligations under the Loan Documents then outstanding, are “Designated
Senior Indebtedness” under the 7% Subordinated Note Indenture;

 

(v)           Borrower is in pro forma compliance with subsection 7.6A and
subsection 7.6C of the Credit Agreement as of the requested Funding Date
calculated using (x) Consolidated Net Total Debt and Consolidated Net Senior
Secured Debt, as applicable, as of the requested Funding Date (after giving
effect to the Loans to be made on the requested Funding Date) and
(y) Consolidated EBITDA as of the end of the most recent Fiscal Quarter for
which financial statements have been delivered; and

 

(vi)          The undersigned has read this Notice of Borrowing and any
definitions or other provisions contained in the Credit Agreement relating
thereto, and in the opinion of the undersigned, has made or caused to be made
such examination or investigation as is reasonably necessary to enable the
undersigned to express an informed opinion as to the compliance with all
conditions precedent to the making of any Loans requested hereunder.

 

DATED:

 

 

ISLE OF CAPRI CASINOS, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

I-2

--------------------------------------------------------------------------------


 

EXHIBIT II

 

[FORM OF NOTICE OF CONVERSION/CONTINUATION]

 

NOTICE OF CONVERSION/CONTINUATION

 

Pursuant to that certain Credit Agreement, dated as of July 26, 2007, as amended
by that certain First Amendment to Credit Agreement, dated as of February 17,
2010, as further amended by that certain Second Amendment to Credit Agreement
and Amendments to Loan Documents, dated as of March 25, 2011 (as further
amended, restated, supplemented or otherwise modified, being the “Credit
Agreement”, the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among Isle of Capri Casinos, Inc., a
Delaware corporation (the “Borrower”), the financial institutions listed on the
signature pages thereof (collectively, “Lenders”), Wells Fargo Bank, National
Association (as successor to Credit Suisse AG, Cayman Islands Branch (f/k/a
Credit Suisse, Cayman Islands Branch)), as agent for Lenders (in such capacity,
the “Administrative Agent”), Issuing Bank and Swing Line Lender, this represents
Borrower’s request to convert or continue Loans as follows:

 

1.

Date of conversion/continuation:

                                  ,                   

 

 

 

 

 

 

2.

Amount of Loans being converted/continued:

$

 

 

 

 

 

 

3.

Type of Loans being

¨ a.

Term Loans

 

 

converted/continued:

¨ b.

Revolving Loans

 

 

 

 

 

 

4.

Nature of conversion/continuation:

 

 

 

¨  a.

Conversion of Base Rate Loans to LIBOR Loans

 

 

¨  b.

Conversion of LIBOR Loans to Base Rate Loans

 

 

¨  c.

Continuation of LIBOR Loans as such

 

 

 

5.

If Loans are being continued as or converted to LIBOR Loans, the duration of the
new Interest Period that commences on the conversion/continuation date: 
                   month(s)

 

 

In the case of a conversion to or continuation of LIBOR Loans, the undersigned
officer, to the best of his or her knowledge, and Borrower certify that no Event
of Default or Potential Event of Default has occurred and is continuing under
the Credit Agreement.

 

DATED:

 

 

ISLE OF CAPRI CASINOS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

II-1

--------------------------------------------------------------------------------


 

EXHIBIT III

 

[FORM OF NOTICE OF ISSUANCE OF LETTER OF CREDIT]

 

NOTICE OF ISSUANCE OF LETTER OF CREDIT

 

Pursuant to that certain Credit Agreement, dated as of July 26, 2007, as amended
by that certain First Amendment to Credit Agreement, dated as of February 17,
2010, as further amended by that certain Second Amendment to Credit Agreement
and Amendments to Loan Documents, dated as of March 25, 2011 (as further
amended, restated, supplemented or otherwise modified, being the “Credit
Agreement”, the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among Isle of Capri Casinos, Inc., a
Delaware corporation (the “Borrower”), the financial institutions listed on the
signature pages thereof (collectively, “Lenders”), Wells Fargo Bank, National
Association (“Wells Fargo”) (as successor to Credit Suisse AG, Cayman Islands
Branch (f/k/a Credit Suisse, Cayman Islands Branch)), as agent for Lenders (in
such capacity, the “Administrative Agent”), Issuing Bank and Swing Line Lender,
this represents Borrower’s request for the issuance of a Letter of Credit as
follows:

 

1.

Issuing Bank:

o

Administrative Agent

 

 

 

o

 

 

 

 

 

 

2.

Date of issuance of Letter of Credit:

                                ,

 

 

 

 

 

 

3.

Face amount of Letter of Credit:

$

 

 

 

 

 

 

4.

Expiration date of Letter of Credit:

                                ,

 

 

 

 

5.

Name and address of beneficiary:

 

 

 

 

 

 

6.

Attached hereto is:

 

o  a.

a description of the proposed terms and conditions of such Letter of Credit,
including a precise description of any documents to be presented by the
beneficiary which, if presented by the beneficiary prior to the expiration date
of such Letter of Credit, would require the Issuing Bank to make payment under
such Letter of Credit.

 

 

 

 

o  b.

if Wells Fargo is the Issuing Bank, a current application form from Wells Fargo
with respect to the issuance of such Letter of Credit.

 

The undersigned officer, to the best of his or her knowledge, and Borrower,
certify that:

 

III-1

--------------------------------------------------------------------------------


 

(i)            The representations and warranties contained in the Credit
Agreement and the other Loan Documents are true, correct and complete in all
material respects on and as of the date hereof to the same extent as though made
on and as of the date hereof, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties were true, correct and complete in all material
respects on and as of such earlier date; provided that, if a representation and
warranty is qualified as to materiality, with respect to such representation and
warranty, the applicable materiality qualifier set forth above shall be
disregarded for purposes of this certification;

 

(ii)           No event has occurred and is continuing or would result from the
issuance of the Letter of Credit contemplated hereby that would constitute an
Event of Default or a Potential Event of Default;

 

(iii)          Each Loan Party has performed in all material respects all
agreements and satisfied all conditions which the Credit Agreement provides
shall be performed or satisfied by it on or before the date hereof;

 

(iv)          The issuance of the Letter of Credit on the requested issuance
date, together with all other Obligations under the Letters of Credit then
outstanding, are “Designated Senior Indebtedness” under the 7% Subordinated Note
Indenture;

 

(v)           Borrower is in pro forma compliance with subsection 7.6A and
subsection 7.6C of the Credit Agreement as of the requested Funding Date
calculated using (x) Consolidated Net Total Debt and Consolidated Net Senior
Secured Debt, as applicable, as of the requested Funding Date (after giving
effect to the Loans to be made on the requested Funding Date) and
(y) Consolidated EBITDA as of the end of the most recent Fiscal Quarter for
which financial statements have been delivered; and

 

(vi)         The undersigned has read this Notice of Issuance of Letter of
Credit and any definitions or other provisions contained in the Credit Agreement
relating thereto, and in the opinion of the undersigned, has made or caused to
be made such examination or investigation as is reasonably necessary to enable
the undersigned to express an informed opinion as to the compliance with all
conditions precedent to the issuance of the Letter of Credit requested
hereunder.

 

DATED:

 

 

ISLE OF CAPRI CASINOS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

III-2

--------------------------------------------------------------------------------


 

EXHIBIT IV

 

[FORM OF TERM NOTE]

 

ISLE OF CAPRI CASINOS, INC.

 

PROMISSORY NOTE DUE NOVEMBER 1, 2013*

 

$                                   (1)

New York, NY

 

, 2011

 

FOR VALUE RECEIVED, ISLE OF CAPRI CASINOS, INC., a Delaware corporation
(“Borrower”), promises to pay to the order
of                          (2) (“Payee”) or its registered assigns the
principal amount of                                 (3) ($[1])(1) in the
installments referred to below.

 

Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Credit
Agreement, dated as of July 26, 2007, as amended by that certain First Amendment
to Credit Agreement, dated as of February 17, 2010, as further amended by that
certain Second Amendment to Credit Agreement and Amendments to Loan Documents,
dated as of March 25, 2011, and as further amended, restated, supplemented or
otherwise modified after the date hereof, by and among Borrower, the financial
institutions listed on the signature pages thereof (collectively, “Lenders”),
Wells Fargo Bank, National Association (as successor to Credit Suisse AG, Cayman
Islands Branch (f/k/a Credit Suisse, Cayman Islands Branch)), as agent for
Lenders (in such capacity, the “Administrative Agent”), Issuing Bank and Swing
Line Lender (the “Credit Agreement”, the terms defined therein and not otherwise
defined herein being used herein as therein defined).

 

Borrower shall make principal payments on this Note on each February 15, May 15,
August 15 and November 15 or, if any such day is not a Business Day, the next
succeeding Business Day, of each year, commencing on May 15, 2011 and ending on
the last such date prior to the Term Loan Maturity Date, as the same may be
extended to the Term Loan Maturity Date in accordance with subsection 2.4(A) of
the Credit Agreement.  Each such installment shall be due on the date specified
in the Credit Agreement and in an amount determined in accordance with the
provisions thereof; provided that the last such installment shall be in an
amount sufficient to repay the entire unpaid principal balance of this Note,
together with all accrued and unpaid interest thereon.

 

This Note is one of Borrower’s “Term Notes” in an aggregate original principal
amount of $500,000,000.  This Note is issued pursuant to and entitled to the
benefits of the Credit Agreement, to which reference is hereby made for a more
complete statement of the terms and conditions under which the Term Loan
evidenced hereby was made and is to be repaid.

 

--------------------------------------------------------------------------------

* The maturity date of this Note may be extended until March [    ], 2017 if the
Subordinated Debt Refinancing occurs on or prior to November 1, 2013.

(1)   Insert amount of Lender’s Term Loan in numbers.

(2)   Insert Lender’s name in capital letters.

(3)   Insert amount of Lender’s Term Loan in words.

 

IV-1

--------------------------------------------------------------------------------


 

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the
Administrative Agent’s Office or at such other place as shall be designated by
Administrative Agent in writing for such purpose in accordance with the terms of
the Credit Agreement.  Unless and until an Assignment Agreement effecting the
assignment or transfer of this Note shall have been accepted by Administrative
Agent as provided in subsection 10.1B(ii) of the Credit Agreement, Borrower and
Administrative Agent shall be entitled to deem and treat Payee as the owner and
holder of this Note and the Loan evidenced hereby.  Payee hereby agrees, by its
acceptance hereof, that before disposing of this Note or any part hereof it will
make a notation hereon of all principal payments previously made hereunder and
of the date to which interest hereon has been paid; provided, however, that the
failure to make a notation of any payment made on this Note shall not limit or
otherwise affect the obligations of Borrower hereunder with respect to payments
of principal of or interest on this Note.

 

Whenever any payment on this Note shall be stated to be due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall be included in the computation of the
payment of interest on this Note.

 

This Note is subject to mandatory prepayment as provided in subsection
2.4B(iii) of the Credit Agreement and to prepayment at the option of Borrower as
provided in subsection 2.4B(i) of the Credit Agreement.

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.

 

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

 

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

 

This Note is subject to restrictions on transfer or assignment as provided in
subsections 10.1 and 10.16 of the Credit Agreement.

 

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.

 

Borrower promises to pay all costs and expenses, including reasonable attorneys’
fees, all as provided in subsection 10.2 of the Credit Agreement, incurred in
the collection and enforcement of this Note.  Borrower and any endorsers of this
Note hereby consent to renewals

 

IV-2

--------------------------------------------------------------------------------


 

and extensions of time at or after the maturity hereof, without notice, and
hereby waive diligence, presentment, protest, demand and notice of every kind
and, to the full extent permitted by law, the right to plead any statute of
limitations as a defense to any demand hereunder.

 

[Remainder of page intentionally left blank]

 

IV-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

 

ISLE OF CAPRI CASINOS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

IV-4

--------------------------------------------------------------------------------


 

Schedule 1

 

TRANSACTIONS

 

ON

TERM NOTE

 

Date

 

Type of
Loan Made
This Date

 

Amount of
Loan Made
This Date

 

Amount of
Principal Paid
This Date

 

Outstanding
Principal Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IV-5

--------------------------------------------------------------------------------


 

EXHIBIT V

 

[FORM OF REVOLVING NOTE]

 

ISLE OF CAPRI CASINOS, INC.

 

PROMISSORY NOTE DUE NOVEMBER 1, 2013 *

 

$                                                          (1)

 

New York, NY

, 2011

 

FOR VALUE RECEIVED, ISLE OF CAPRI CASINOS, INC., a Delaware corporation
(“Borrower”), promises to pay to the order
of                                         (2) (“Payee”) or its registered
assigns, on or before November 1, 2013, the lesser of
(x)                (3) ($[1])(1) and (y) the unpaid principal amount of all
advances made by Payee to Borrower as Revolving Loans under the Credit Agreement
referred to below.

 

Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Credit
Agreement, dated as of July 26, 2007, as amended by that certain First Amendment
to Credit Agreement, dated as of February 17, 2010, as further amended by that
certain Second Amendment to Credit Agreement and Amendments to Loan Documents,
dated as of March 25, 2011, and as further amended, restated, supplemented or
otherwise modified after the date hereof, by and among Borrower, the financial
institutions listed on the signature pages thereof (collectively, “Lenders”),
Wells Fargo Bank, National Association (as successor to Credit Suisse AG, Cayman
Islands Branch (f/k/a Credit Suisse, Cayman Islands Branch)), as agent for
Lenders (in such capacity, the “Administrative Agent”), Issuing Bank and Swing
Line Lender (the “Credit Agreement”, the terms defined therein and not otherwise
defined herein being used herein as therein defined).

 

This Note is one of Borrower’s “Revolving Notes” in an aggregate original
principal amount of $300,000,000.  This Note is issued pursuant to and entitled
to the benefits of the Credit Agreement, to which reference is hereby made for a
more complete statement of the terms and conditions under which the Revolving
Loans evidenced hereby were made and are to be repaid.

 

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the
Administrative Agent’s Office or at such other place as shall be designated by
Administrative Agent in writing for such purpose in accordance with the terms of
the Credit Agreement.  Unless and until an Assignment Agreement effecting the
assignment or transfer of this Note shall have been accepted by Administrative
Agent as provided in subsection 10.1B(ii) of the Credit Agreement, Borrower and
Administrative Agent shall be entitled to deem and treat Payee as the owner and
holder of this

 

--------------------------------------------------------------------------------

*                 The maturity date of this Note may be extended until
March [    ], 2016 if the Subordinated Debt Refinancing occurs on or prior to
November 1, 2013.

(1)                    Insert amount of Lender’s Revolving Loan Commitment in
numbers.

(2)                    Insert Lender’s name in capital letters.

(3)                    Insert amount of Lender’s Revolving Loan Commitment in
words.

 

V-1

--------------------------------------------------------------------------------


 

Note and the Loans evidenced hereby.  Payee hereby agrees, by its acceptance
hereof, that before disposing of this Note or any part hereof it will make a
notation hereon of all principal payments previously made hereunder and of the
date to which interest hereon has been paid; provided, however, that the failure
to make a notation of any payment made on this Note shall not limit or otherwise
affect the obligations of Borrower hereunder with respect to payments of
principal of or interest on this Note.

 

Whenever any payment on this Note shall be stated to be due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall be included in the computation of the
payment of interest on this Note.

 

This Note is subject to mandatory prepayment as provided in subsection
2.4B(iii) of the Credit Agreement and to prepayment at the option of Borrower as
provided in subsection 2.4B(i) of the Credit Agreement.

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.

 

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

 

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

 

This Note is subject to restrictions on transfer or assignment as provided in
subsections 10.1 and 10.16 of the Credit Agreement.

 

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.

 

Borrower promises to pay all costs and expenses, including reasonable attorneys’
fees, all as provided in subsection 10.2 of the Credit Agreement, incurred in
the collection and enforcement of this Note.  Borrower and any endorsers of this
Note hereby consent to renewals and extensions of time at or after the maturity
hereof, without notice, and hereby waive diligence, presentment, protest, demand
and notice of every kind and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.

 

[Remainder of page intentionally left blank]

 

V-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

 

ISLE OF CAPRI CASINOS, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

V-3

--------------------------------------------------------------------------------


 

Schedule 1

 

TRANSACTIONS

 

ON

REVOLVING NOTE

 

Date

 

Type of
Loan Made
This Date

 

Amount of
Loan Made
This Date

 

Amount of
Principal Paid
This Date

 

Outstanding
Principal Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

V-4

--------------------------------------------------------------------------------


 

EXHIBIT VI

 

[FORM OF SWING LINE NOTE]

 

ISLE OF CAPRI CASINOS, INC.

 

PROMISSORY NOTE DUE NOVEMBER 1, 2013 *

 

$                                                          (1)

 

New York, NY

, 200    

 

FOR VALUE RECEIVED, ISLE OF CAPRI CASINOS, INC., a Delaware corporation
(“Borrower”), promises to pay to the order
of                                         (2) (“Payee”) or its registered
assigns, on or before November 1, 2013, the lesser of
(x)                (3) ($[1])(1) and (y) the unpaid principal amount of all
advances made by Payee to Borrower as Swing Line Loans under the Credit
Agreement referred to below.

 

Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Credit
Agreement, dated as of July 26, 2007, as amended by that certain First Amendment
to Credit Agreement, dated as of February 17, 2010, as further amended by that
certain Second Amendment to Credit Agreement and Amendments to Loan Documents,
dated as of March 25, 2011, and as further amended, restated, supplemented or
otherwise modified after the date hereof, by and among Borrower, the financial
institutions listed on the signature pages thereof (collectively, “Lenders”),
Wells Fargo Bank, National Association (as successor to Credit Suisse AG, Cayman
Islands Branch (f/k/a Credit Suisse, Cayman Islands Branch)), as agent for
Lenders (in such capacity, the “Administrative Agent”), Issuing Bank and Swing
Line Lender (the “Credit Agreement”, the terms defined therein and not otherwise
defined herein being used herein as therein defined).

 

This Note is one of Borrower’s “Swing Line Notes” in an aggregate original
principal amount of $50,000,000.  This Note is issued pursuant to and entitled
to the benefits of the Credit Agreement, to which reference is hereby made for a
more complete statement of the terms and conditions under which the Swing Line
Loans evidenced hereby were made and are to be repaid.

 

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the
Administrative Agent’s Office or at such other place as shall be designated by
Administrative Agent in writing for such purpose in accordance with the terms of
the Credit Agreement.  Unless and until an Assignment Agreement effecting the
assignment or transfer of this Note shall have been accepted by Administrative
Agent as provided in subsection 10.1B(ii) of the Credit Agreement, Borrower and
Administrative Agent shall be entitled to deem and treat Payee as the owner and
holder of this

 

--------------------------------------------------------------------------------

*                 The maturity date of this Note may be extended until
March [    ], 2016 if the Subordinated Debt Refinancing occurs on or prior to
November 1, 2013.

(1)                    Insert amount of Lender’s Swing Line Loan Commitment in
numbers.

(2)                    Insert Lender’s name in capital letters.

(3)                    Insert amount of Lender’s Swing Line Loan Commitment in
words.

 

VI-1

--------------------------------------------------------------------------------


 

Note and the Loans evidenced hereby.  Payee hereby agrees, by its acceptance
hereof, that before disposing of this Note or any part hereof it will make a
notation hereon of all principal payments previously made hereunder and of the
date to which interest hereon has been paid; provided, however, that the failure
to make a notation of any payment made on this Note shall not limit or otherwise
affect the obligations of Borrower hereunder with respect to payments of
principal of or interest on this Note.

 

Whenever any payment on this Note shall be stated to be due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall be included in the computation of the
payment of interest on this Note.

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.

 

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

 

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

 

This Note is subject to restrictions on transfer or assignment as provided in
subsections 10.1 and 10.16 of the Credit Agreement.

 

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.

 

Borrower promises to pay all costs and expenses, including reasonable attorneys’
fees, all as provided in subsection 10.2 of the Credit Agreement, incurred in
the collection and enforcement of this Note.  Borrower and any endorsers of this
Note hereby consent to renewals and extensions of time at or after the maturity
hereof, without notice, and hereby waive diligence, presentment, protest, demand
and notice of every kind and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.

 

[Remainder of page intentionally left blank]

 

VI-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

 

ISLE OF CAPRI CASINOS, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

VI-3

--------------------------------------------------------------------------------


 

Schedule 1

 

TRANSACTIONS

 

ON

SWING LINE NOTE

 

Date

 

Type of
Loan Made
This Date

 

Amount of
Loan Made
This Date

 

Amount of
Principal Paid
This Date

 

Outstanding
Principal Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VI-4

--------------------------------------------------------------------------------


 

EXHIBIT VII

 

[FORM OF COMPLIANCE CERTIFICATE]

 

COMPLIANCE CERTIFICATE

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

(1)          I am the duly elected [Title] of Isle of Capri Casinos, Inc., a
Delaware corporation (the “Borrower”);

 

(2)          I have reviewed the terms of that certain Credit Agreement, dated
as of July 26, 2007, as amended by that certain First Amendment to Credit
Agreement, dated as of February 17, 2010, as further amended by that certain
Second Amendment to Credit Agreement and Amendments to Loan Documents, dated as
of March 25, 2011 (as further amended, restated, supplemented or otherwise
modified, being the “Credit Agreement”, the terms defined therein and not
otherwise defined in this Certificate (including Attachment No. 1 annexed hereto
and made a part hereof) being used in this Certificate as therein defined), by
and among the Borrower, the financial institutions listed on the signature
pages thereof (the “Lenders”), Wells Fargo Bank, National Association (“Wells
Fargo”) (as successor to Credit Suisse AG, Cayman Islands Branch (f/k/a Credit
Suisse, Cayman Islands Branch)), as agent for Lenders, Issuing Bank and Swing
Line Lender, and I have made, or have caused to be made under my supervision, a
review in reasonable detail of the transactions and condition of Borrower and
its Subsidiaries during the accounting period covered by the attached financial
statements; and

 

(3)          The examination described in paragraph (2) above did not disclose,
and I have no knowledge of, the existence of any condition or event which
constitutes an Event of Default or Potential Event of Default during or at the
end of the accounting period covered by the attached financial statements or as
of the date of this Certificate[, except as set forth below].

 

[Set forth [below] [in a separate attachment to this Certificate] are all
exceptions to paragraph (3) above listing, in detail, the nature of the
condition or event, the period during which it has existed and the action which
Borrower has taken, is taking, or
                                                                                                                                                                              
proposes to take
                                                                                                                                                                                                        
with
                                                                                                                                                                                                           
respect to each such condition or event:

 

The foregoing certifications, together with the computations set forth in
Attachment No. 1 annexed hereto and made a part hereof and the financial
statements delivered with this Certificate in support hereof, are made and
delivered this      day of

 

VII-1

--------------------------------------------------------------------------------


 

                     20    pursuant to subsection 6.1(iv) of the Credit
Agreement.

 

 [Remainder of page intentionally left blank]

 

VII-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Compliance Certificate to be duly
executed and delivered by its officer thereunto duly authorized as of the date
and at the place first written above.

 

 

ISLE OF CAPRI CASINOS, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

VII-3

--------------------------------------------------------------------------------


 

ATTACHMENT NO. 1

TO COMPLIANCE CERTIFICATE

 

[see attached]

 

[COMPANY TO PROVIDE]

 

VII-4

--------------------------------------------------------------------------------


 

EXHIBIT VIII

 

[FORM OF OPINION OF COUNSEL TO LOAN PARTIES]

 

See Attached.

 

VIII-1

--------------------------------------------------------------------------------


 

EXHIBIT IX

 

[FORM OF ASSIGNMENT AGREEMENT]

 

ASSIGNMENT AGREEMENT

 

This Assignment and Assumption Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”). 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated,
supplemented or otherwise modified to the date hereof, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment as if
set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, letters of credit)
(the “Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment, without
representation or warranty by the Assignor.

 

1.

Assignor:

 

 

 

 

2.

Assignee:

                                                         [and is an
Affiliate/Approved Fund(1)]

 

 

 

3.

Borrower(s):

ISLE OF CAPRI CASINOS, INC.

 

 

 

4.

Administrative Agent:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent under the Credit
Agreement

 

 

 

5.

Credit Agreement:

The Credit Agreement dated as of July 26, 2007, as amended by that certain First
Amendment to Credit Agreement, dated as of February 17, 2010, as further amended
by that certain Second Amendment to Credit Agreement and Amendments to Loan
Documents, dated as of March 25, 2011, and as further amended, restated,
supplemented or otherwise modified after the date hereof, by and among Isle of
Capri Casinos, Inc., a Delaware corporation, the financial institutions listed
on the signature pages thereof (collectively, “Lenders”), Wells Fargo Bank,
National Association

 

--------------------------------------------------------------------------------

(1)                    Select as applicable.

 

IX-1

--------------------------------------------------------------------------------


 

(as successor to Credit Suisse AG, Cayman Islands Branch (f/k/a Credit Suisse,
Cayman Islands Branch)), as agent for Lenders (in such capacity, the
“Administrative Agent”), Issuing Bank and Swing Line Lender.

 

6.                                       Assigned Interest:

 

Facility Assigned

 

Aggregate Amount of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage
Assigned of
Commitment/Loans(2)

 

                           (3)

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

Effective Date:                                   , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

Its Authorized Signatory

 

 

--------------------------------------------------------------------------------

(2)                    Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

(3)       Fill in the appropriate terminology for the types of facilities under
the Credit Agreement that are being assigned under this Assignment (e.g.
“Revolving Credit Commitment,” “Term Loan Commitment,”, etc.)

 

 

IX-2

--------------------------------------------------------------------------------


 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

Its Authorized Signatory

 

 

 

Notice Address:

 

 

 

 

 

 

 

Consented to and Accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

By:

 

 

Name:

[                                                          ]

 

Title:

[                                                          ]

 

 

 

Consented to and Accepted:

 

ISLE OF CAPRI CASINOS, INC., as Borrower a Delaware Corporation

 

 

 

 

By:

 

 

Name:

[                                                          ]

 

Title:

[                                                          ]

 

 

Its Authorized Signatory

 

IX-3

--------------------------------------------------------------------------------


 

ANNEX 1

 

Isle of Capri Casinos, Inc.

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ASSUMPTION AGREEMENT

 

1.             Representations and Warranties.

 

1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with any
Credit Document (as defined below), (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document delivered pursuant thereto, other than this
Assignment (herein collectively the “Credit Documents”), or any collateral
thereunder, (iii) the financial condition of Borrower, any of its Subsidiaries
or Affiliates or any other Person obligated in respect of any Credit Document or
(iv) the performance or observance by Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Credit Document.

 

1.2.          Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement, (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to subsection 6.1 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision, and
(v) if it is a Non-US Lender, attached to the Assignment is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.

 

2.             Payments.  From and after the Effective Date, Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

 

IX-Annex 1

--------------------------------------------------------------------------------


 

3.             General Provisions.  This Assignment shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment may be executed in any number of counterparts, which
together shall constitute one instrument.  Delivery of an executed counterpart
of a signature page of this Assignment by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment.  THIS AGREEMENT
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

IX-Annex 2

--------------------------------------------------------------------------------


 

EXHIBIT X

 

[FORM OF SOLVENCY CERTIFICATE]

 

SOLVENCY CERTIFICATE

 

This SOLVENCY CERTIFICATE (this “Certificate”) is delivered in connection with
that certain Credit Agreement, dated as of July 26, 2007, as amended by that
certain First Amendment to Credit Agreement, dated as of February 17, 2010, as
further amended by that certain Second Amendment to Credit Agreement and
Amendments to Loan Documents (the “Second Amendment”), dated as of March 25,
2011, (as further amended, restated, supplemented or otherwise modified, the
“Credit Agreement”), by and among Isle of Capri Casinos, Inc., a Delaware
corporation (“Borrower”), the financial institutions listed on the signature
pages thereof (collectively, “Lenders”), Wells Fargo Bank, National Association
(as successor to Credit Suisse AG, Cayman Islands Branch (f/k/a Credit Suisse,
Cayman Islands Branch)), as agent for Lenders (in such capacity, the
“Administrative Agent”), Issuing Bank and Swing Line Lender.  Capitalized terms
used herein without definition have the same meanings as in the Credit
Agreement.

 

A.            I am the duly qualified and acting Chief Financial Officer of
Borrower.  In such capacity, I have participated actively in the management of
its financial affairs and am familiar with its financial statements and those of
its Subsidiaries.

 

B.            I have also participated in the preparation of, and have reviewed,
a projected pro forma summary balance sheet of Borrower and its Subsidiaries as
of February 20, 2011 giving effect to (x) the issuance of $300,000,000 in the
aggregate principal amount of 7.75% senior notes, and (y) the consummation of
the transactions and financings contemplated by the Second Amendment Documents
and have no reason to (i) question the accuracy of such projected pro forma
balance sheet, (ii) question the underlying assumptions upon which the projected
pro forma balance sheet was prepared, or (iii) believe that the fair market
value of Borrower’s and its Subsidiaries’ assets or liabilities is materially
different than as stated in the pro forma balance sheet.

 

C.            I hereby certify that each Loan Party is not now and Borrower and
its Subsidiaries, on a consolidated basis, are not now, nor will the
transactions and financings contemplated by the Second Amendment Documents
render any Loan Party or Borrower and its Subsidiaries, on a consolidated basis,
“insolvent” as defined in this paragraph C.  The recipients of this Certificate
and I have agreed that, in this context, “insolvent” means that the present fair
value of assets is less than the amount that will be required to pay the
probable liability on existing debts as they become absolute and matured.  I
have also agreed that the term “debts” includes any legal liability, whether
matured or unmatured, liquidated or unliquidated, absolute, fixed or
contingent.  My conclusion expressed above is supported by the summary balance
sheet.  Valuation of Borrower and its Subsidiaries, on a consolidated basis,
would reflect the net value of Borrower and its Subsidiaries, on a consolidated
basis, as $                     representing the difference between asset values
of $                     and liabilities and minority interests aggregating
$                      .

 

X-1

--------------------------------------------------------------------------------


 

D.            I hereby conclude that by the transactions and financings
contemplated by the Second Amendment Documents, no Loan Party will incur debts
beyond its ability to pay as such debts mature and Borrower and its
Subsidiaries, on a consolidated basis, will not incur debts beyond their ability
to pay as such debts mature.

 

E.             The transactions and financings contemplated by the Second
Amendment Documents will not leave any Loan Party or Borrower and its
Subsidiaries, on a consolidated basis, with property remaining in its hands
constituting “unreasonably small capital.”  In reaching this conclusion, I
understand that “unreasonably small capital” depends upon the nature of the
particular business or businesses conducted or to be conducted, and I have
reached my conclusion based on the needs and anticipated needs for capital of
the businesses conducted or anticipated to be conducted by any Loan Party and
Borrower and its Subsidiaries on a consolidated basis in light of the pro forma
summary balance statement and available credit capacity.

 

F.             To the best of my knowledge, no Loan Party has executed the
Second Amendment Documents or any documents mentioned or referenced therein, or
made any transfer or incurred any obligations thereunder, with actual intent to
hinder, delay or defraud either present or future creditors.

 

I understand that Administrative Agent and Lenders are relying on the truth and
accuracy of the foregoing in connection with the extension of execution and
delivery of the Second Amendment Documents.

 

I represent the foregoing information to be, to the best of my knowledge and
belief, true and correct and execute this Certificate as of the date and at the
place first written above.

 

 

ISLE OF CAPRI CASINOS, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

X-2

--------------------------------------------------------------------------------


 

EXHIBIT XI

 

[FORM OF SUBSIDIARY GUARANTY]

 

In the form attached to the Credit Agreement, dated as of July 26, 2007, as such
form was amended by the Second Amendment to Credit Agreement and Amendments to
Loan Documents, dated as of March 25, 2011, by and among Isle of Capri
Casinos, Inc., a Delaware corporation, the financial institutions listed on the
signature pages thereof (the “Lenders”), and Wells Fargo Bank, National
Association (as successor to Credit Suisse AG, Cayman Islands Branch (f/k/a
Credit Suisse, Cayman Islands Branch), as agent for Lenders, Issuing Bank and
Swing Line Lender.

 

XI-A-1

--------------------------------------------------------------------------------


 

EXHIBIT XII

 

[FORM OF SECURITY AGREEMENT]

 

In the form attached to the Credit Agreement, dated as of July 26, 2007, as such
form was amended by the Second Amendment to Credit Agreement and Amendments to
Loan Documents, dated as of March 25, 2011, by and among Isle of Capri
Casinos, Inc., a Delaware corporation, the financial institutions listed on the
signature pages thereof (the “Lenders”), and Wells Fargo Bank, National
Association (as successor to Credit Suisse AG, Cayman Islands Branch (f/k/a
Credit Suisse, Cayman Islands Branch), as agent for Lenders, Issuing Bank and
Swing Line Lender.

 

XII-VI-1

--------------------------------------------------------------------------------


 

EXHIBIT XIII

 

FEE MORTGAGE, LEASEHOLD MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND
LEASES AND FIXTURE FILING ([State])

by and from

 

[                                  ], “Mortgagor”

 

to

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

in its capacity as Administrative Agent,

“Mortgagee”

 

Dated as of                             , 20

 

Location:

 

Municipality:

County:

State:

 

THE SECURED PARTY (MORTGAGEE) DESIRES THIS FIXTURE FILING

TO BE INDEXED AGAINST THE RECORD OWNER OF THE REAL ESTATE

DESCRIBED HEREIN

 

PREPARED BY, RECORDING REQUESTED BY,

AND WHEN RECORDED MAIL TO:

 

Orrick, Herrington & Sutcliffe LLP

405 Howard Street

San Francisco, CA 94105

Attention:  Lisa Van Velsor, Esq.

 

MAIL TAX STATEMENTS TO:

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS

AND LEASES AND FIXTURE FILING ([State])

 

THIS FEE MORTGAGE, LEASEHOLD MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS
AND LEASES AND FIXTURE FILING ([State]) is dated as of                      ,
20     (as the same may hereafter be amended, restated, supplemented or
otherwise modified from time to time, the “Mortgage”) by and from               
                                  , a                                   
           (“Mortgagor”), whose address is c/o Isle of Capri

 

XIII-1

--------------------------------------------------------------------------------


 

Casinos, Inc., 600 Emerson Road, Suite 300, St. Louis, Missouri 63141,
Attention: Mr. Dale Black to WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent (in such capacity, “Administrative Agent”) for and
representative of the financial institutions who are party from time to time to
the Credit Agreement (hereafter defined) (such financial institutions, together
with their respective successors and assigns, are collectively referred to as
the “Lenders”) and the Hedge Providers (defined below) (Administrative Agent,
together with its successors and assigns, in such capacity, “Mortgagee”), having
an address at [333 S. Grand Avenue, Suite 1200, Los Angeles, California 90071].

 

RECITALS

 

A.            Administrative Agent (as successor to Credit Suisse AG, Cayman
Islands Branch (f/k/a Credit Suisse, Cayman Islands Branch)) and the Lenders
have entered into that certain Credit Agreement, dated as of July 26, 2007, as
amended by that certain First Amendment to Credit Agreement, dated as of
February 17, 2010, as further amended by that certain Second Amendment to Credit
Agreement and Amendments to Loan Documents, dated as of March 25, 2011, (as the
same may hereafter be further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) with Isle of Capri
Casinos, Inc., a Delaware corporation (“Borrower”), pursuant to which the
Lenders agreed to extend credit facilities to Borrower in the original aggregate
principal amount of up to $800,000,000.  Initially capitalized terms used in
this Mortgage without definition have the respective meanings assigned such
terms in the Credit Agreement.

 

B.            Borrower may from time to time enter, or may from time to time
have entered, into one or more Interest Rate Agreements constituting Hedge
Agreements (collectively, the “Lender Hedge Agreements”) with one or more
Persons who are or were Lenders or Affiliates of Lenders (in such capacity,
collectively, “Hedge Providers”) at the time such Lender Hedge Agreements are or
were entered into in accordance with the terms of the Credit Agreement.”

 

C.            [Mortgagor and certain other subsidiaries of Borrower
(collectively, the “Subsidiary Guarantors”) executed and delivered that
Subsidiary Guaranty dated as of July 26, 2007 (as the same may hereafter be
amended, restated, supplemented or otherwise modified from time to time, the
“Subsidiary Guaranty”) in favor of Administrative Agent (as successor to Credit
Suisse AG, Cayman Islands Branch (f/k/a Credit Suisse, Cayman Islands Branch))
for the benefit of the Lenders and any Hedge Providers, pursuant to which
Subsidiary Guarantors guaranteed the prompt payment and performance when due of
all of the obligations of Borrower under the Credit Agreement and the other
“Loan Documents” (as such term is defined in the Credit Agreement) to which they
were a party and the obligations of Borrower under the Hedge Agreements,
including, without limitation, the obligation of Borrower to make payments
thereunder in the event of early termination thereof.](1)

 

D.            Mortgagor’s obligations under the Subsidiary Guaranty are secured
by this Mortgage.

 

--------------------------------------------------------------------------------

(1)  To be modified if the Mortgagor is Borrower.

 

XIII-3

--------------------------------------------------------------------------------


 

 

E.             In order to induce Administrative Agent and the Lenders to make
Loans and other extensions of credit under the Credit Agreement and Hedge
Providers to enter into the Hedge Agreements, Mortgagor has agreed to execute
and deliver this Mortgage.

 

NOW THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, Mortgagor and by its acceptance hereof, Lender, hereby
agree as follows:

 

ARTICLE 1

DEFINITIONS

 

SECTION 1.1                 Definitions.  All capitalized terms used herein
without definition are defined in the Credit Agreement.  As used herein, the
following terms shall have the following meanings:

 

(a)           “Indebtedness”:  (1) All indebtedness of Borrower to Mortgagee,
the Lenders and any Hedge Providers, the full and prompt payment of which has
been guaranteed by Mortgagor pursuant to the Subsidiary Guaranty, including the
sum of all (i) principal in the maximum aggregate amount of up to
$1,000,000,000, together with interest and other amounts evidenced or secured by
the Loan Documents, (ii) principal, interest, and other amounts which may
hereafter be owed or owing by Borrower to Mortgagee or any of the Lenders under
or in connection with the Loan Documents, whether evidenced by a promissory note
or other instrument which, by its terms, is secured hereby, and (iii) early
termination amounts and other amount which may hereafter be owed or owing by
Borrower to any Hedge Provider under any Lender Hedge Agreement and (2) all
other indebtedness, obligations and liabilities now or hereafter existing of any
kind of Mortgagor to Mortgagee or any of the Lenders under documents which
recite that they are intended to be secured by this Mortgage.  The Credit
Agreement contains a revolving credit facility which permits Borrower to borrow
certain principal amounts, repay all or a portion of such principal amounts, and
reborrow the amounts previously paid to the Lenders, all upon satisfaction of
certain conditions stated in the Credit Agreement. This Mortgage secures all of
Mortgagee’s obligations with respect to advances and re-advances under the
revolving credit feature of the Credit Agreement. The final maturity date of the
Indebtedness is November 1, 2013, as such date may be extended through March 25,
2017 upon satisfaction of certain conditions stated in the Credit Agreement.

 

(b)           “Mortgaged Property”:  All of Mortgagor’s right, title and
interest in and to the following:

 

(i)            the fee interest, if any, in the real property described in
Exhibit A attached hereto and incorporated herein by this reference and the
leasehold interest, if any, in the real property described in Exhibit B created
by the Primary Leases (hereafter defined), together with any greater estate
therein as hereafter may be acquired by Mortgagor (collectively, the “Land”),
which together with all rights, privileges, tenements, hereditaments,
rights-of-way, easements, appendages and appurtenances appertaining to the
foregoing and all interests now or in the future arising in respect of,
benefiting or otherwise relating to the Land, including, without limitation,
easements, rights-of-way and development rights, including all right, title and
interest now owned or hereafter acquired by Mortgagor in and to any land lying
within the right of way of any street, open or proposed, adjoining the Land, and
any and all sidewalks, alleys, driveways, and strips and gores of land adjacent
to or used in connection with the Land (which, together with the Land, are
collectively referred to as the “Real Property”);

 

XIII-4

--------------------------------------------------------------------------------


 

(ii)           all the buildings, structures, facilities and improvements of
every nature whatsoever now or hereafter situated on the Land or any real
property encumbered hereby (the “Improvements”);

 

(iii)          (i) all fixtures, machinery, appliances, goods, building or other
materials, equipment, including all gaming equipment and devices, and all
machinery, equipment, engines, appliances and fixtures for generating or
distributing air, water, heat, electricity, light, sewage, fuel or
refrigeration, or for ventilating or sanitary purposes, the exclusion of vermin
or insects, or the removal of dust, refuse or garbage, now owned or hereafter
acquired by Mortgagor and now or hereafter attached to, installed in or used in
connection with the Premises; (ii) all wall-beds, wall-safes, built-in furniture
and installations, shelving, lockers, partitions, doorstops, vaults, motors,
elevators, dumb-waiters, awnings, window shades, venetian blinds, light
fixtures, fire hoses and brackets and boxes for the same, fire sprinklers,
alarm, communication, surveillance and security systems, computers, drapes,
drapery rods and brackets, mirrors, mantels, screens, linoleum, carpets and
carpeting, signs, decorations, plumbing, bathtubs, sinks, basins, pipes,
faucets, water closets, laundry equipment, washers, dryers, mini-bars, ice-boxes
and heating units; kitchen and restaurant equipment (including stoves,
refrigerators, ovens, ranges, dishwashers, disposals, water heaters and
incinerators) now owned or hereafter acquired by Mortgagor and now or hereafter
attached to, installed in or used in connection with any of the Premises;
(iii) all amusement rides and attractions attached to the Land; and (iv) all
furniture and furnishings of every nature whatsoever now or hereafter owned or
leased by Mortgagor or in which Mortgagor has any rights or interest and located
in or on, or attached to, or used or intended to be used or which are now or may
hereafter be appropriated for use on or in connection with the operation of the
Premises, and all extensions, additions, accessions, improvements, betterments,
renewals, substitutions, and replacements to any of the foregoing, which, to the
fullest extent permitted by law, shall be conclusively deemed fixtures and
improvements and a part of the real property hereby encumbered (the “Fixtures”)
(the Real Property, Fixtures and Improvements are collectively referred to as
the “Premises”);

 

(iv)          (i) all cocktail lounge supplies, including bars, glassware,
bottles and tables used in connection with the Premises; (ii) all chaise
lounges, hot tubs, swimming pool heaters and equipment and all other
recreational equipment and beauty and barber equipment used in connection with
the Premises; (iii) all personal property, goods, equipment and supplies used in
connection with the operation of the hotel, casino, restaurants, stores, parking
facilities, and all other commercial operations on the Premises, including
communication systems, visual and electronic surveillance systems and
transportation systems; (iv) all tools, utensils, food and beverage, silverware,
dishes, liquor, uniforms, linens, housekeeping and maintenance supplies,
vehicles and fuel relating to the Premises; and (v) all other personal property
of any kind or character, including such items of personal property as defined
in the UCC (defined below), now or hereafter owned or leased by Mortgagor or in
which Mortgagor has any rights or interest and located in or on, or attached to,
or used or intended to be used or which are now or may hereafter be appropriated
for use on or in connection with the operation of the Premises, and all
extensions, additions, accessions, improvements, betterments, renewals,
substitutions, and replacements to any of the foregoing and including everything
in Section SECTION 1.1(b)(iii) not permitted to be deemed Fixtures or
Improvements (the “Personalty”);

 

(v)           (i) the rights to use all names, logos and designs and all
derivations thereof now or hereafter used by Mortgagor in connection with the
Premises, together with the

 

XIII-5

--------------------------------------------------------------------------------


 

goodwill associated therewith, with the exclusive right to use such names, logos
and designs wherever they are now or hereafter used in connection with the
Premises and any and all trade names, trademarks or service marks, whether or
not registered, now or hereafter used in the operation of the Premises,
including any interest as a lessee, licensee or franchisee, and, in each case,
together with the goodwill associated therewith; (ii) all books, records,
customer lists, concession agreements, supply or service contracts, licenses,
permits, governmental approvals, signs, goodwill, casino and hotel credit and
charge records, supplier lists, checking accounts, safe deposit boxes (excluding
the contents of such deposit boxes owned by persons other than Mortgagor and its
subsidiaries), cash, instruments, chattel papers, including inter-company notes
and pledges, documents, unearned premiums, deposits, refunds (including income
tax refunds), prepaid expenses, rebates; (iii) all accounts, general
intangibles, instruments, documents, chattel paper of Mortgagor including all
reserves, escrows or impounds required under the Credit Agreement or other Loan
Documents and all deposit accounts maintained by Mortgagor with respect to the
Mortgaged Property; (iv) all actions and rights in action, and all other claims
and all other contract rights and general intangibles resulting from or used in
connection with the operation and occupancy of the Premises and in which
Mortgagor now or hereafter has rights; (v) all casino operator’s agreements,
vacation license resort agreements or other time share license or right to use
agreements for the Premises, including all rents, issues, profits, income and
maintenance fees resulting therefrom; and (vi) advertising and promotional
material, blueprints, surveys, plans and other documents used in the
construction or operation of the Premises, whether any of the foregoing is now
owned or hereafter acquired (the “Intangible Property”);

 

(vi)          all leases, subleases, lettings, licenses, concessions, operating
agreements, management agreements, and all other agreements affecting the
Mortgaged Property, that Mortgagor has entered into, taken by assignment, taken
subject to, or assumed, or has otherwise become bound by, now or in the future,
that give any person the right to conduct its business on, or otherwise use,
operate or occupy, all or any portion of the Premises and any leases, agreements
or arrangements permitting anyone to enter upon or use any of the Premises to
extract or remove natural resources of any kind, together with all amendments,
extensions, and renewals of the foregoing entered into in compliance with this
Mortgage, together with all rental, occupancy, service, maintenance or any other
similar agreements pertaining to use or occupation of, or the rendering of
services at the Premises or any part thereof, together with all related security
and other deposits (the “Leases”);

 

(vii)         all of the rents, revenues, receipts, royalties, income, proceeds,
profits, license and concession fees, security and other types of deposits, and
other benefits paid or payable by parties to the Leases for using, leasing,
licensing possessing, operating from, residing in, selling or otherwise enjoying
the Mortgaged Property (the “Rents”);

 

(viii)        all other agreements, such as construction contracts, architects’
agreements, engineers’ contracts, utility contracts, maintenance agreements,
management agreements, service contracts, listing agreements, guaranties,
warranties, permits, licenses, certificates and entitlements in any way relating
to the construction, use, occupancy, operation, maintenance, enjoyment or
ownership of the Mortgaged Property (the “Property Agreements”);

 

(ix)           all rights, privileges, tenements, hereditaments, rights-of-way,
easements, appendages and appurtenances appertaining to the foregoing;

 

XIII-6

--------------------------------------------------------------------------------


 

(x)            all property tax refunds and rebates and utility refunds and
rebates (the “Refunds”);

 

(xi)           all accessions, replacements and substitutions for any of the
foregoing and all proceeds thereof (the “Proceeds”);

 

(xii)          all insurance policies, unearned premiums therefor and proceeds
from such policies covering any of the above property now or hereafter acquired
by Mortgagor (the “Insurance”); and

 

(xiii)         all of Mortgagor’s right, title and interest in and to any
awards, damages, remunerations, reimbursements, settlements or compensation
heretofore made or hereafter to be made by any Government Authority pertaining
to the Premises, Fixtures or Personalty (the “Condemnation Awards”).

 

As used in this Mortgage, the term “Mortgaged Property” means all or, where the
context permits or requires, any portion of the above or any interest therein.

 

(c)           “Obligations”:  All of the agreements, covenants, conditions,
warranties, representations and other obligations of Mortgagor under the
Subsidiary Guaranty and the other Loan Documents to which it is a party.

 

(d)           “Primary Leases”:  All of the leases, if any, described on
Exhibit C attached hereto and incorporated herein by this reference.

 

(e)           “UCC”:  The Uniform Commercial Code of the State of New York
except to the extent that the provisions of Section 9-301 or any other section
of the Uniform Commercial Code in the State of New York mandate that the Uniform
Commercial Code of another state be applied, in which event (and to such
extent), the term “UCC” means the UCC (as defined in the Credit Agreement) in
effect in that state.

 

ARTICLE 2

GRANT

 

SECTION 2.1             Grant.  To secure the full and timely payment of the
Indebtedness and the full and timely performance of the Obligations, Mortgagor
hereby MORTGAGES, GRANTS, BARGAINS, SELLS, ASSIGNS and CONVEYS, to Mortgagee the
Mortgaged Property, WITH POWER OF SALE, TO HAVE AND TO HOLD the Mortgaged
Property, and Mortgagor does hereby bind itself, its successors and assigns to
WARRANT AND FOREVER DEFEND the title to the Mortgaged Property unto Mortgagee.

 

SECTION 2.2             The foregoing grant is made to the fullest extent
permitted by, or not prohibited by, the Gaming Laws or other applicable laws.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

 

Mortgagor represents and warrants to Mortgagee and Lenders as follows:

 

XIII-7

--------------------------------------------------------------------------------


 

SECTION 3.1             Title to Mortgaged Property and Lien of this
Instrument.  Mortgagor has (i) good, sufficient and legal title to (in the case
of fee interests in real property comprising the Mortgaged Property), (ii) valid
leasehold interests in (in the case of leasehold interests in real or personal
property comprising the Mortgaged Property), and (iii) good and marketable title
to (in the case of all other personal property comprising the Mortgaged
Property), the Mortgaged Property free and clear of any Liens, claims or
interests, except the Permitted Encumbrances.  Mortgagor has and will continue
to have full power and lawful authority to grant, release, convey, assign,
transfer, mortgage, pledge, hypothecate and otherwise create the Liens on the
Mortgaged Property as provided herein.  The Mortgaged Property is accurately,
completely, adequately and sufficiently described herein and in Exhibits A and B
as required by applicable laws for this Mortgage to create a Lien on all of the
Mortgaged Property.

 

SECTION 3.2             Other Real Property.  Mortgagor does not own or lease or
have any interest in any other real property used or useful in the operation of
the Mortgaged Property, other than the real property described on Exhibits A and
B attached hereto.

 

SECTION 3.3             First Priority Mortgage.  This Mortgage creates a valid,
enforceable First Priority Lien and security interest against the Mortgaged
Property and first priority assignment of Leases and Rents, subject in each case
only to the Permitted Encumbrances, and there are no defenses or offsets to
Mortgagor’s obligations pursuant to this Mortgage or the other Loan Documents. 
Mortgagor shall preserve and protect the First Priority Lien and security
interest status of this Mortgage and the other Loan Documents.  If any Lien or
security interest other than the Permitted Encumbrances is asserted against the
Mortgaged Property, Mortgagor shall promptly, and at its expense, (a) upon
Mortgagee’s request, give Mortgagee a detailed written notice of such Lien or
security interest (including origin, amount and other terms), and (b) pay the
underlying claim in full or take such other action so as to cause it to be
released or contest the same in compliance with the requirements of the Credit
Agreement (including the requirement of providing a bond or other security
reasonably satisfactory to Mortgagee).

 

SECTION 3.4             Leases.  With respect to the assignment of Leases and
Rents set forth in Article 7 below, Mortgagor represents that (i) it has listed
such Lease in the Schedule of Material Contracts attached to the Credit
Agreement; (ii) as of the date hereof, Mortgagor is not, in the capacity of
lessor, a party to any other lease, whether written or oral, or any agreement
for the use and occupancy of any of the Mortgaged Property as of the date
hereof, except as heretofore disclosed in writing by Mortgagor to Mortgagee;
(iii) the Leases are valid, binding and in full force and effect and have not
been amended or modified, except as heretofore disclosed in writing by Mortgagor
to Mortgagee; (iv) Mortgagor is the sole owner of the lessor’s interest in the
Leases; (v) except for any Permitted Encumbrances, Mortgagor has not executed
any other assignment or pledge of any of the Leases or Rents or performed any
other act or executed any other instrument which might prejudice Mortgagee’s
rights hereunder; (vi) to the best of Mortgagor’s knowledge, no material default
exists on the part of any lessee, or on the part of Mortgagor, as lessor, in the
performance of the terms, covenants, provisions, conditions or agreements
contained in the Leases; (vii) Mortgagor knows of no condition which, with the
giving of notice or the passage of time or both, would constitute a material
default under any of the Leases on the part of any lessee or Mortgagor, as
lessor, except as heretofore disclosed in writing by Mortgagor to Mortgagee;
(viii) no rent has been paid by any lessee for more than one installment in
advance; and (ix) the payment of none of the Rents to accrue under the Leases
has

 

XIII-8

--------------------------------------------------------------------------------


 

been or will be waived, released, reduced, discounted or otherwise discharged or
compromised by Mortgagor, except as heretofore disclosed in writing by Mortgagor
to Mortgagee.  Notwithstanding anything to the contrary contained in this
Mortgage, Mortgagor shall not be deemed to be in default of its obligations
under this Mortgage as a result of any breach of any representation and warranty
set forth in clauses (i) through (ix), inclusive, of this Section 3.4, if such
breach individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.5             Peaceable Possession.  Mortgagor’s possession of the
Mortgaged Property has been peaceable and undisturbed and, to the best of
Mortgagor’s actual knowledge, without investigation or inquiry, except as
previously disclosed in writing to Mortgagee, the title thereto has never been
disputed or questioned, and, except as previously disclosed in writing to
Mortgagee, Mortgagor does not know of any facts by reason of which any adverse
claim to any part of the Mortgaged Property or to any undivided interest therein
might be set up or made.

 

SECTION 3.6             Taxes.  The Land is taxed separately without regard to
any other property. Mortgagor has not received any written notice of any
federal, state or local tax claims or Liens assessed or filed against Mortgagor
or the Mortgaged Property for Taxes which are due and payable, unsatisfied of
record or docketed in any court of the state in which the Mortgaged Property is
located or in any court located in the United States.

 

SECTION 3.7             Casualty and Condemnation.  The Mortgaged Property has
not been damaged or destroyed by fire or other casualty, and no condemnation or
eminent domain proceedings have been commenced and/or are pending with respect
to the Mortgaged Property, and, to the best of Mortgagor’s knowledge, no such
condemnation or eminent domain proceedings are about to be commenced.

 

SECTION 3.8             Other Mortgaged Property Rights.  All easements,
leasehold, and other property interests, all utility and other services
(including gas, electrical, telephone, water and sewage services and
facilities), means of transportation, facilities, other materials and other
rights that are reasonably necessary for the operation of the Mortgaged Property
in accordance with applicable requirements of law have been procured or are
commercially available to the Mortgaged Property at commercially reasonable
rates and, to the extent appropriate, arrangements have been made on
commercially reasonable terms for such easements, interests, services, means of
transportation, facilities, materials, and rights, except in each case to the
extent that any failure to have such items could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.9             Subdivision Compliance.  The Land has been subdivided
from all other property in compliance with applicable laws.  No subdivision or
other approval is necessary with respect to the Premises in order for Mortgagor
to mortgage, convey, or otherwise deal with the Premises as a separate lot or
parcel.

 

SECTION 3.10           Other Representations and Warranties.  The
representations and warranties set forth in Section 5 of the Credit Agreement to
the extent applicable to the Mortgaged Property and not in conflict herewith are
incorporated herein by this reference and are true and correct as of the date
hereof.

 

XIII-9

--------------------------------------------------------------------------------


 

ARTICLE 4

COVENANTS OF MORTGAGOR

 

Mortgagor covenants for the benefit of Mortgagee and Lenders as follows:

 

SECTION 4.1                 Payment and Performance.  Mortgagor shall pay the
Indebtedness when due under the Loan Documents and shall perform the Obligations
in full when they are required to be performed in accordance with the terms of
the Loan Documents.

 

SECTION 4.2                 Warranty of Title.  Mortgagor shall warrant,
preserve and defend the title to the Mortgaged Property, the interest of the
Mortgagee and the Lenders in and to the Mortgaged Property and the validity,
enforceability and priority of the Lien of this Mortgage, this assignment of
Leases and Rentals and this grant of a security interest against the claims and
demands of all Persons whomsoever, at its sole cost and expense.

 

SECTION 4.3                 Replacement of Fixtures and Personalty.  Except for
sales permitted pursuant to subsection 7.7 of the Credit Agreement and by the
definition of “Asset Sales” in the Credit Agreement, Mortgagor shall not,
without the prior written consent of Mortgagee, permit any of the Fixtures or
Personalty (other than food, liquor and other consumables which shall be
replaced in the ordinary course) owned or leased by Mortgagor to be removed at
any time from the Real Property or Improvements.

 

SECTION 4.4                 Inspection.  Mortgagor shall permit Mortgagee and
the Lenders, and their respective agents, representatives and employees, to
inspect the Mortgaged Property in accordance with the provisions of the Credit
Agreement.

 

SECTION 4.5                 Taxes.  Mortgagor shall pay prior to delinquency,
all Taxes imposed or levied by any Government Authority which create a Lien upon
the Mortgaged Property or any part thereof in accordance with the terms of the
Credit Agreement.

 

SECTION 4.6                 Utilities. Mortgagor shall pay, prior to
delinquency, all utility charges incurred by Mortgagor for the benefit of the
Mortgaged Property, or which may become a charge or Lien against the Mortgaged
Property, for gas, electricity, water, sewer and all other utility services
furnished to the Mortgaged Property, and all other assessments or charges of a
similar nature, whether public or private, affecting the Mortgaged Property or
any portion thereof, whether or not such assessments or charges are Liens
thereon.

 

SECTION 4.7                 Adverse Action.  Mortgagor shall appear in and
contest any action or proceeding purporting to affect the security hereof or the
rights or powers of Mortgagee and the Lenders and to pay all costs and expenses,
including the cost of a title report and reasonable attorneys’ fees, including
Mortgagee’s and the Lenders’ reasonable attorneys’ fees, incurred in any such
action.

 

SECTION 4.8                 Other Covenants.  All of the covenants in the Credit
Agreement to the extent applicable to the Mortgaged Property are incorporated
herein by reference.

 

XIII-10

--------------------------------------------------------------------------------


 

SECTION 4.9                 Condemnation Awards and Insurance Proceeds.

 

(a)           Condemnation Awards.  Mortgagor assigns all Condemnation Awards to
which it is entitled for any condemnation or other taking, or any purchase in
lieu thereof, to Mortgagee and subject to the terms of the Credit Agreement,
authorizes Mortgagee to collect and receive such Condemnation Awards and to give
proper receipts and acquittances therefor, in accordance with the terms of the
Credit Agreement.

 

(b)           Insurance Proceeds.  Mortgagor assigns to Mortgagee all of
Mortgagor’s right, title and interest in and to all proceeds of any insurance
policies insuring against loss or damage to the Mortgaged Property, except to
the extent any such proceeds are payable to any lessor or sublessor under any
Primary Lease.  Mortgagor (i) authorizes Mortgagee, except to the extent any
such proceeds are payable to any lessor or sublessor under any Primary Lease, to
collect and receive such proceeds, and (ii) except to the extent any such
proceeds are payable to any lessor or sublessor under any Primary Lease,
authorizes and directs the issuer of each of such insurance policies to make
payment for all such losses directly to Mortgagee, instead of to Mortgagor and
Mortgagee jointly, in all cases subject to the terms of the Credit Agreement.

 

(c)           Net Insurance/Condemnation Proceeds.  All Net
Insurance/Condemnation Proceeds shall be applied in accordance with the terms of
the Credit Agreement.

 

SECTION 4.10               Preservation and Maintenance of Mortgaged Property. 
Mortgagor shall maintain the Mortgaged Property in accordance with the terms of
the Credit Agreement.

 

ARTICLE 5

LEASEHOLD MORTGAGE PROVISIONS

 

SECTION 5.1                 Representations; Warranties; Covenants.  Mortgagor
hereby represents, warrants and covenants that:

 

(a)           (1) Each Primary Lease is unmodified and in full force and effect
except as set forth on Exhibit C attached hereto, (2) all rent and other charges
therein have been paid to the extent they are payable to the date hereof,
(3) Mortgagor enjoys the quiet and peaceful possession of the property demised
thereby, (4) to the best of its knowledge, Mortgagor is not in default under any
of the terms thereof and there are no circumstances which, with the passage of
time or the giving of notice or both, would constitute an event of default
thereunder, and (5) to the best of Mortgagor’s knowledge, the lessor thereunder
is not in default under any of the terms or provisions thereof on the part of
the lessor to be observed or performed;

 

(b)           Mortgagor shall promptly pay, when due and payable, the rent and
other charges payable pursuant to each Primary Lease, and will timely perform
and observe all of the other terms, covenants and conditions required to be
performed and observed by Mortgagor as lessee under such Primary Lease;

 

(c)           Mortgagor shall notify Mortgagee in writing of any material
default by Mortgagor in the performance or observance of any material terms,
covenants or conditions on the part of Mortgagor to be performed or observed
under the Primary Leases within three (3) Business Days after Mortgagor receives
written notice or has actual knowledge of such default, except in each case
where there failure to so notify Mortgagee could not reasonably be expected to
result in a Material Adverse Effect;

 

XIII-11

--------------------------------------------------------------------------------


 

(d)           Mortgagor shall, immediately upon receipt thereof, deliver a copy
of each material written notice given to Mortgagor by the lessor pursuant to the
Primary Leases and promptly notify Mortgagee in writing of any material default
by the lessor in the performance or observance of any of the terms, covenants or
conditions on the part of the lessor to be performed or observed thereunder
promptly after Mortgagor knows of such default, except in each case where the
failure to so notify Mortgagee could not reasonably be expected to result in a
Material Adverse Effect;

 

(e)           Unless required under the terms of any Primary Lease, Mortgagor
shall not, without the prior written consent of Mortgagee (which may be granted
or withheld in Mortgagee’s reasonable discretion) terminate, materially modify
or surrender such Primary Lease if such action could reasonably be expected to
result in a Material Adverse Effect, and any such attempted termination,
material modification or surrender without Mortgagee’s prior written consent
shall be void;

 

(f)            Mortgagor shall promptly exercise each individual option, if any,
to extend or renew the term of each Primary Lease, if any failure to so exercise
the option could reasonably be expected to result in a Material Adverse Effect
and hereby expressly authorizes and appoints Mortgagee as its agent and
attorney-in-fact to exercise any such option in the name and on, behalf of
Mortgagor, which power of attorney shall be irrevocable and shall be deemed to
be coupled with an interest;

 

(g)           Mortgagor shall, within twenty (20) days after written request
from Mortgagee, use its commercially reasonable efforts to obtain from the
lessor and deliver to Mortgagee a certificate setting forth the name of the
tenant thereunder and stating that each Primary Lease is in full force and
effect, is unmodified or, if any Primary Lease has been modified, the date of
each modification (together with copies of each such modification), that no
notice of termination thereon has been served on Mortgagor, stating that to such
lessor’s knowledge, no default or event which with notice or lapse of time (or
both) would become a default is existing under such Primary Lease, stating the
date to which rent has been paid, and specifying the nature of any defaults, if
any, and containing such other statements and representations as may be
reasonably requested by Mortgagee;

 

(h)           In the event that any Primary Lease is rejected or disaffirmed by
the lessor thereunder (or by any receiver, trustee, custodian or other party who
succeeds to the rights of such lessor) pursuant to any bankruptcy, insolvency,
reorganization, moratorium or similar law, Mortgagor covenants that it will not
elect to treat such Primary Lease as terminated under Title 11, U.S.C.,
Section 365(h) or any similar or successor law or right and hereby assigns to
Mortgagee the sole and exclusive right to make or refrain from making any such
election, and Mortgagor agrees that any such selection, if made by Mortgagor,
shall be void and of no force or effect;

 

(i)            If the lessor under any Primary Lease (or any receiver, trustee,
custodian or other party who succeeds to the rights of such lessor) rejects or
disaffirms such Primary Lease pursuant to any bankruptcy, insolvency,
reorganization, moratorium or similar law and Mortgagee elects to have Mortgagor
remain in possession under any legal right Mortgagor may have to occupy the
premises leased pursuant to such Primary Lease, (1) Mortgagor shall remain in
such possession and shall perform all acts necessary for Mortgagor to retain its
legal rights and to remain in such possession for the unexpired term of such
Primary Lease (including all

 

XIII-12

--------------------------------------------------------------------------------


 

renewals thereof), whether such acts are required under the then existing terms
and provisions of such Primary Lease or otherwise, and (2) all of the terms and
provisions of this Mortgage and the Lien created hereby shall remain in full
force and effect and shall be extended automatically to such possession,
occupancy and interest of Mortgagor;

 

(j)            Mortgagor shall, at Mortgagor’s sole cost and expense, appear in
and defend any action or proceeding arising under or in any manner connected
with any Primary Lease or the obligations, duties or liabilities of the lessor
or Mortgagor thereunder;

 

Mortgagee may, but shall not be obligated to, take any action Mortgagee deems
necessary or desirable to cure any default by Mortgagor under any Primary Lease.
Mortgagor agrees to indemnify, defend and hold the Mortgagee harmless from and
against any and all liability, loss or damage which the Mortgagee may incur
under any Primary Lease by reason of the mortgage of Mortgagor’s interest in
such Primary Lease and from any and all claims and demands whatsoever which may
be asserted against Mortgagee by reason of any alleged undertaking or obligation
on Mortgagee’s part to perform or discharge any of the terms, covenants or
agreements contained in such Primary Lease, except to the extent that any such
claims and demands arise out of the gross negligence or willful misconduct of
the Mortgagee.

 

SECTION 5.2                 No Merger.  So long as any of the Indebtedness or
the Obligations remain unpaid or unperformed, the fee title to and the leasehold
estate in the premises subject to any Primary Lease shall not merge but shall
always be kept separate and distinct notwithstanding the union of such estates
in the lessor or Mortgagor, or in a third party, by purchase or otherwise.  If
Mortgagor acquires the fee title or any other estate, title or interest in the
property demised by any Primary Lease, or any part thereof, the Lien of this
Mortgage shall attach to, cover and be a Lien upon such acquired estate, title
or interest and the same shall thereupon be and become a part of the Mortgaged
Property with the same force and effect as if specifically encumbered herein. 
Mortgagor agrees to execute all instruments and documents that Mortgagee may
reasonably require to ratify, confirm and further evidence the Lien of this
Mortgage on the acquired estate, title or interest.  Furthermore, Mortgagor
hereby appoints Mortgagee as its true and lawful attorney-in-fact to execute and
deliver, following and during the continuance of an Event of Default, all such
instruments and documents in the name and on behalf of Mortgagor.  This power,
being coupled with an interest, shall be irrevocable as long as any portion of
the Indebtedness remains unpaid.

 

SECTION 5.3                 Mortgagee as Lessee.  If any Primary Lease is
terminated prior to the natural expiration of its term due to default by
Mortgagor or any tenant thereunder, and if Mortgagee or its designee acquires
from the lessor a new lease of the premises, Mortgagor shall have no right,
title or interest in or to such new lease or the leasehold estate created
thereby, or renewal privileges therein contained.

 

SECTION 5.4                 No Assignment.  If this Mortgage constitutes a
prohibited collateral assignment of any Primary Lease under the terms of such
Primary Lease, then the assignment of such Primary Lease in this Mortgage will
be deemed conditioned upon the receipt of any consent expressly required under
such Primary Lease and Mortgagee and Lenders have no liability or obligation
thereunder by reason of its acceptance of this Mortgage.  Mortgagee and Lenders
will be liable for the obligations of the tenant arising out of such Primary
Lease for only that period of time for which Mortgagee or Lenders are in
possession of the Premises or have

 

XIII-13

--------------------------------------------------------------------------------


 

acquired, by foreclosure or otherwise, and are holding all of Mortgagor’s right,
title and interest therein.

 

ARTICLE 6

DEFAULT AND FORECLOSURE

 

SECTION 6.1                 Remedies.  As used in this Mortgage, “Event of
Default” means any Event of Default under the Credit Agreement or any other Loan
Document (as such terms are defined therein) and any default by Mortgagor in the
performance of its obligations under this Mortgage beyond any applicable cure
period.  If an Event of Default exists, Mortgagee may, at Mortgagee’s election,
exercise any or all of the following rights, remedies and recourses:

 

(a)           Acceleration.  Declare the Indebtedness to be immediately due and
payable, without further notice, presentment, protest, notice of intent to
accelerate, notice of acceleration, demand or action of any nature whatsoever
(each of which hereby is expressly waived by Mortgagor), whereupon the same
shall become immediately due and payable.

 

(b)           Entry on Mortgaged Property.  To the extent permitted by
applicable law, enter the Mortgaged Property and take exclusive possession
thereof and of all books, records and accounts relating thereto or located
thereon.  If Mortgagor remains in possession of the Mortgaged Property after an
Event of Default and without Mortgagee’s prior written consent, Mortgagee may
invoke any legal remedies to dispossess Mortgagor.

 

(c)           Operation of Mortgaged Property.  To the extent permitted by
applicable law, hold, lease, develop, manage, operate or otherwise use the
Mortgaged Property upon such terms and conditions as Mortgagee may deem
reasonable under the circumstances subject to the terms and conditions of any
Primary Lease (making such repairs, alterations, additions and improvements and
taking other actions, from time to time, as Mortgagee deems necessary or
desirable), and apply all Rents and other amounts collected by Mortgagee in
connection therewith in accordance with the provisions of  Section 6.7.

 

(d)           Foreclosure and Sale.  Institute proceedings for the complete
foreclosure of this Mortgage by judicial action, in which case the Mortgaged
Property may be sold for cash or credit in one or more parcels.  With respect to
any notices required or permitted under the UCC, Mortgagor agrees that five
(5) days’ prior written notice shall be deemed commercially reasonable.  At any
such sale by virtue of any judicial proceedings or any other legal right, remedy
or recourse, the title to and right of possession of any such property shall
pass to the purchaser thereof, and to the fullest extent permitted by law,
Mortgagor shall be completely and irrevocably divested of all of its right,
title, interest, claim, equity, equity of redemption, and demand whatsoever,
either at law or in equity, in and to the property sold and such sale shall be a
perpetual bar both at law and in equity against Mortgagor, and against all other
Persons claiming or to claim the property sold or any part thereof, by, through
or under Mortgagor.  Mortgagee or any of the Lenders may be a purchaser at such
sale and if Mortgagee is the highest bidder, Mortgagee may credit the portion of
the purchase price that would be distributed to Mortgagee against the
Indebtedness in lieu of paying cash.  In the event this Mortgage is foreclosed
by judicial action, appraisement of the Mortgaged Property is waived.

 

(e)           Receiver.  Make application to a court of competent jurisdiction
for, and obtain from such court as a matter of strict right and without notice
to Mortgagor or regard to the

 

XIII-14

--------------------------------------------------------------------------------


 

adequacy of the Mortgaged Property for the repayment of the Indebtedness, the
appointment of a receiver of the Mortgaged Property, and Mortgagor irrevocably
consents to such appointment.  Any such receiver shall have all the usual powers
and duties of receivers in similar cases, including the full power to rent,
maintain and otherwise operate the Mortgaged Property subject to the terms and
conditions of any Primary Lease and upon such terms as may be approved by the
court, and shall apply such Rents in accordance with the provisions of
SECTION 6.7.

 

(f)            Other.  Exercise all other rights, remedies and recourses granted
under the Loan Documents or otherwise available at law or in equity.

 

SECTION 6.2                 Separate Sales.  The Mortgaged Property may be sold
in one or more parcels and in such manner and order as Mortgagee in its sole
discretion may elect; the right of sale arising out of any Event of Default
shall not be exhausted by any one or more sales.

 

SECTION 6.3                 Remedies Cumulative, Concurrent and Nonexclusive. 
Mortgagee and the Lenders have all rights, remedies and recourses granted in the
Loan Documents and available at law or equity (including the UCC), which rights
(a) shall be cumulative and concurrent, (b) may be pursued separately,
successively or concurrently against Mortgagor or others obligated under the
Loan Documents, or against the Mortgaged Property, or against any one or more of
them, at the sole discretion of Mortgagee or the Lenders, as the case may be,
(c) may be exercised as often as occasion therefor shall arise, and the exercise
or failure to exercise any of them shall not be construed as a waiver or release
thereof or of any other right, remedy or recourse, and (d) are intended to be,
and shall be, nonexclusive.  No action by Mortgagee or the Lenders in the
enforcement of any rights, remedies or recourses under the Loan Documents or
otherwise at law or equity shall be deemed to cure any Event of Default.

 

SECTION 6.4                 Release of and Resort to Collateral.  Mortgagee may
release, regardless of consideration and without the necessity for any notice to
or consent by the holder of any subordinate Lien on the Mortgaged Property, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the Lien or security interest
created in or evidenced by the Loan Documents or their status as a First
Priority Lien and security interest in and to the Mortgaged Property.  For
payment of the Indebtedness, Mortgagee may resort to any other security in such
order and manner as Mortgagee may elect.

 

SECTION 6.5                 Waiver of Redemption, Notice and Marshalling of
Assets.  To the fullest extent permitted by law, Mortgagor hereby irrevocably
and unconditionally waives and releases (a) all benefit that might accrue to
Mortgagor by virtue of any present or future statute of limitations or law or
judicial decision exempting the Mortgaged Property from attachment, levy or sale
on execution or providing for any stay of execution, exemption from civil
process, redemption or extension of time for payment, (b) except as expressly
provided for herein, in the Credit Agreement or in any other Loan Document, all
notices of any Event of Default or of any election by Mortgagee or the Lenders
to exercise or the actual exercise of any right, remedy or recourse provided for
under the Loan Documents, and (c) any right to a marshalling of assets or a sale
in inverse order of alienation.

 

SECTION 6.6                 Discontinuance of Proceedings.  Mortgagee or the
Lenders have the unqualified right to invoke any right, remedy or recourse
permitted under the Loan Documents and the unqualified right thereafter to
discontinue or abandon it for any reason, and, in such an event, Mortgagor,
Mortgagee and the Lenders shall be restored to their former

 

XIII-15

--------------------------------------------------------------------------------


 

positions with respect to the Indebtedness, the Obligations, the Loan Documents,
the Mortgaged Property and otherwise, and the rights, remedies, recourses and
powers of Mortgagee and the Lenders shall continue as if the right, remedy or
recourse had never been invoked, but no such discontinuance or abandonment shall
waive any Event of Default which may then exist or the right of Mortgagee or the
Lenders thereafter to exercise any right, remedy or recourse under the Loan
Documents for such Event of Default.

 

SECTION 6.7                 Application of Proceeds.  The proceeds of any sale
of, and the Rents and other amounts generated by the holding, leasing,
management, operation or other use of the Mortgaged Property, shall be applied
by Mortgagee (or the receiver, if one is appointed) in the following order
unless otherwise required by applicable law:

 

(a)           to the payment of the costs and expenses of taking possession of
the Mortgaged Property and of holding, using, leasing, repairing, improving and
selling the same, including (1) trustee’s and receiver’s fees and expenses,
including the repayment of the amounts evidenced by any receiver’s certificates,
(2) court costs, (3) attorneys’ and accountants’ fees and expenses, and
(4) costs of advertisement;

 

(b)           to the payment of the Indebtedness and performance of the
Obligations in such manner and order of preference as Mortgagee in its sole
discretion may determine; and

 

(c)           the balance, if any, to the payment of the Persons legally
entitled thereto.

 

SECTION 6.8                 Occupancy After Foreclosure.  Any sale of the
Mortgaged Property or any part thereof in accordance with Section 6.1(d) will
divest all right, title and interest of Mortgagor in and to the property sold,
subject to Mortgagor’s statutory redemption rights.  Subject to applicable law,
any purchaser at a foreclosure sale will receive immediate possession of the
property purchased.  If Mortgagor retains possession of such property or any
part thereof subsequent to such sale, Mortgagor will be considered a tenant at
sufferance of the purchaser, and will, if Mortgagor remains in possession after
demand to remove, be subject to eviction and removal, forcible or otherwise,
with or without process of law.

 

SECTION 6.9                 Additional Advances and Disbursements; Costs of
Enforcement.

 

(a)           If any Event of Default exists or a default by Mortgagor under any
Primary Lease exists, Mortgagee and each of the Lenders has the right, but not
the obligation, to cure such Event of Default or default by Mortgagor under such
Primary Lease in the name and on behalf of Mortgagor.  All sums advanced and
expenses incurred at any time by Mortgagee or any Lender under this SECTION 6.9,
or otherwise under this Mortgage or any of the other Loan Documents or
applicable law, shall bear interest from the date that such sum is advanced or
expense incurred, to and including the date of reimbursement, computed at the
rate or rates at which interest is then computed on the Indebtedness, and all
such sums, together with interest thereon, shall be secured by this Mortgage.

 

(b)           Mortgagor shall pay all expenses (including reasonable attorneys’
fees and expenses) of or incidental to the perfection and enforcement of this
Mortgage and the other Loan Documents, or the enforcement, compromise or
settlement of the Indebtedness or any claim under this Mortgage and the other
Loan Documents, and for the curing thereof, or for defending or asserting the
rights and claims of Mortgagee in respect thereof, by litigation or otherwise.

 

XIII-16

--------------------------------------------------------------------------------


 

SECTION 6.10               No Mortgagee in Possession. Neither the enforcement
of any of the remedies under this ARTICLE 6, the assignment of the Rents and
Leases under ARTICLE 7, the security interests under ARTICLE 8, nor any other
remedies afforded to Mortgagee under the Loan Documents, at law or in equity
shall cause Mortgagee or any Lender to be deemed or construed to be a mortgagee
in possession of the Mortgaged Property, to obligate Mortgagee or any Lender to
lease the Mortgaged Property or attempt to do so, or to take any action, incur
any expense, or perform or discharge any obligation, duty or liability
whatsoever under any of the Leases or otherwise.

 

SECTION 6.11               Actions by Mortgagee to Preserve the Mortgaged
Property.  If Mortgagor fails to make any payment or do any act as and in the
manner provided in this Mortgage or in any of the other Loan Documents beyond
any applicable cure period, Mortgagee, in its sole and absolute discretion,
without obligation so to do and without notice to or demand upon Mortgagor and
without releasing Mortgagor from any obligation, may make such payment or do
such act in such manner and to such extent as Mortgagee may deem necessary to
protect the security hereof.  In connection therewith (without limiting
Mortgagee’s general powers), Mortgagee shall have and is hereby given the right,
but not the obligation, (a) to enter upon and take possession of the Mortgaged
Property; (b) to make additions, alterations, repairs and Improvements to the
Mortgaged Property which it may consider necessary or proper to keep the
Mortgaged Property in good condition and repair; (c) to appear and participate
in any action or proceeding which affects or may affect the security hereof or
the rights or powers of Mortgagee; (d) to pay, purchase, contest or compromise
any encumbrance, claim, charge, Lien or debt which, in Mortgagee’s judgment, may
affect or appear to affect the security of this Mortgage; and (e) in exercising
such powers, to employ counsel or other necessary or desirable experts or
consultants.  Mortgagor shall, immediately upon demand therefor by Mortgagee,
pay all costs and expenses incurred by Mortgagee in connection with the exercise
by Mortgagee of the foregoing rights, including cost of evidence of title, court
costs, appraisals, surveys, and reasonable attorneys’ fees, together with
interest thereon from the date incurred at the interest rate then in effect
under the Note.  All such costs and expenses together with interest thereon
shall be secured by this Mortgage.

 

SECTION 6.12               Due On Sale.  In order to induce Administrative Agent
and Lenders to make the Loans and other extensions of credit under the Credit
Agreement, Mortgagor agrees that, in the event of any “transfer” of the
Mortgaged Property or interest in Mortgagor [DELETE BRACKETED REFERENCES TO
“BORROWER” IF MORTGAGOR IS BORROWER (IN THIS SECTION 6.12 ONLY)][or Borrower]
that (i) is not expressly permitted pursuant to, and made in accordance with,
the Credit Agreement or (ii) is not made with the prior written consent of
Administrative Agent, Administrative Agent and Lenders have the absolute right
at their option, without prior demand or notice, to declare all sums secured by
this Mortgage immediately due and payable.  Consent to one such transaction will
not be deemed to be a waiver of the right to require consent to future or
successive transactions.  Except as otherwise provided in the Credit Agreement,
Administrative Agent and Lenders may grant or deny such consent in their sole
discretion and, if consent is given, any such transfer will be subject to this
Mortgage, and any such transferee shall assume all obligations hereunder and
agree to be bound by all provisions contained herein.  Such assumption will not,
however, release Mortgagor[, Borrower] or any maker or guarantor of the
Obligations from any liability thereunder without the prior written consent of
Administrative Agent and Lenders.  As used herein, “transfer” includes (i) the
direct or indirect sale, agreement to sell, transfer,

 

XIII-17

--------------------------------------------------------------------------------


 

conveyance, pledge, collateral assignment or hypothecation of the Mortgaged
Property, or any portion thereof or interest therein, whether voluntary,
involuntary, by operation of law or otherwise, provided, however, any removal of
Fixtures and Personalty permitted under Section 4.3 of this Mortgage shall not
be deemed a “transfer”; (ii) the execution of any installment land sale contract
or similar instrument affecting all or a portion of the Mortgaged Property;
(iii) the lease of all or substantially all of the Mortgaged Property; or
(iv) the direct or indirect transfer, assignment, hypothecation or conveyance of
legal or beneficial ownership of [Borrower or] Mortgagor.

 

ARTICLE 7

ASSIGNMENT OF RENTS AND LEASES

 

SECTION 7.1                 Assignment.  In furtherance of and in addition to
the assignment made by Mortgagor in Section 2.1 of this Mortgage, Mortgagor
hereby absolutely and unconditionally assigns, sells, transfers and conveys to
Mortgagee all of its right, title and interest in and to all Leases, whether now
existing or hereafter entered into, and all of its right, title and interest in
and to all Rents.  This assignment is an absolute assignment and not an
assignment for additional security only.  So long as no Event of Default shall
have occurred and be continuing, Mortgagor shall have a revocable license from
Mortgagee to exercise all rights extended to the landlord under the Leases,
including the right to receive and collect all Rents and to hold the Rents in
trust for use in the payment and performance of the Obligations and to otherwise
use the same.  The foregoing license is granted subject to the conditional
limitation that no Event of Default shall have occurred and be continuing.  Upon
the occurrence and during the continuance of an Event of Default, whether or not
legal proceedings have commenced, and without regard to waste, adequacy of
security for the Obligations or solvency of Mortgagor, the license herein
granted shall automatically expire and terminate (to the extent permitted under
applicable law), without notice by Mortgagee (any such notice being hereby
expressly waived by Mortgagor).

 

SECTION 7.2                 Perfection Upon Recordation.  Mortgagor acknowledges
that Mortgagee has taken all actions necessary to obtain, and that upon
recordation of this Mortgage Mortgagee shall have, to the extent permitted under
applicable law, a valid and fully perfected, First Priority, present assignment
of the Rents arising out of the Leases and all security for such Leases. 
Mortgagor acknowledges and agrees that upon recordation of this Mortgage
Mortgagee’s interest in the Rents shall be deemed to be fully perfected,
“choate” and enforced as to Mortgagor and all third parties, including any
subsequently appointed trustee in any case under Title 11 of the United States
Code (the “Bankruptcy Code”), without the necessity of commencing a foreclosure
action with respect to this Mortgage, making formal demand for the Rents,
obtaining the appointment of a receiver or taking any other affirmative action.

 

SECTION 7.3                 Bankruptcy Provisions.  Without limitation of the
absolute nature of the assignment of the Rents hereunder, Mortgagor and
Mortgagee agree that (a) this Mortgage shall constitute a “security agreement”
for purposes of Section 552(b) of the Bankruptcy Code, (b) the security interest
created by this Mortgage extends to property of Mortgagor acquired before the
commencement of a case in bankruptcy and to all amounts paid as Rents and
(c) such security interest shall extend to all Rents acquired by the estate
after the commencement of any case in bankruptcy.

 

XIII-18

--------------------------------------------------------------------------------


 

ARTICLE 8

SECURITY AGREEMENT

 

SECTION 8.1                 Security Interest.  This Mortgage constitutes a
“security agreement” on personal property within the meaning of the UCC and
other applicable law and with respect to the Mortgaged Property.  To this end,
Mortgagor grants to Mortgagee a first and prior security interest (other than
with respect in any vendor Liens as disclosed in a UCC search delivered by
Mortgagor to Mortgagee) in the Mortgaged Property which is personal property to
secure the payment of the Indebtedness and performance of the Obligations, and
agrees that Mortgagee shall have all the rights and remedies of a secured party
under the UCC with respect to such property.  Any notice of sale, disposition or
other intended action by Mortgagee with respect to the Mortgaged Property which
is personal property sent to Mortgagor at least five (5) days prior to any
action under the UCC shall constitute reasonable notice to Mortgagor.

 

SECTION 8.2                 Financing Statements.  Mortgagor shall deliver to
Mortgagee, in form and substance reasonably satisfactory to Mortgagee, such
financing statements and such further assurances as Mortgagee may, from time to
time, reasonably consider necessary to create, perfect and preserve Mortgagee’s
security interest hereunder and Mortgagee may cause such statements and
assurances to be recorded and filed, at such times and places as may be required
or permitted by law to so create, perfect and preserve such security interest. 
Mortgagor’s chief executive office is in the State of [              ] at the
address set forth in the first paragraph of this Mortgage.

 

SECTION 8.3                 Fixture Filing.  This Mortgage shall also constitute
a “fixture filing” for the purposes of the UCC against all of the Mortgaged
Property which is or is to become fixtures.  For purposes of the UCC and the
fixture filing, the Mortgagor is the “Debtor”, Mortgagee is the “Secured Party”
and the collateral is all of the Mortgaged Property which is or is to become
fixtures.  Information concerning the security interest herein granted may be
obtained at the addresses of Debtor (Mortgagor) and Secured Party (Mortgagee) as
set forth in the first paragraph of this Mortgage.  The record owner of the Land
described in Exhibit A is [                ] and the record owner of the Land
described in Exhibit B is [                    ].  Mortgagor’s organizational ID
is [                  ].

 

ARTICLE 9

INTENTIONALLY DELETED

 

[TO INSERT TRUSTEE PROVISIONS IN DEED OF TRUST STATES]

 

ARTICLE 10

MISCELLANEOUS

 

SECTION 10.1               Notices.  Any notice required or permitted to be
given under this Mortgage shall be given in accordance with the Subsidiary
Guaranty.

 

SECTION 10.2               Covenants Running with the Land.  All Obligations
contained in this Mortgage are intended by Mortgagor and Mortgagee to be, and
shall be construed as, covenants running with the Mortgaged Property.  As used
herein, “Mortgagor” shall refer to the

 

XIII-19

--------------------------------------------------------------------------------


 

party named in the first paragraph of this Mortgage and to any subsequent owner
of all or any portion of the Mortgaged Property.  All subsequent owners and
lenders who may have or acquire an interest in the Mortgaged Property shall be
deemed to have notice of, and be bound by, the terms of the Credit Agreement and
the other Loan Documents; however, no such party is entitled to any rights
thereunder without the prior written consent of Mortgagee.

 

SECTION 10.3               Attorney-in-Fact.  Mortgagor hereby irrevocably
appoints Mortgagee and its successors and assigns, as its attorney-in-fact,
which agency is coupled with an interest and with full power of substitution,
(a) to execute and/or record any notices of completion, cessation of labor or
any other notices that Mortgagee deems appropriate to protect Mortgagee’s
interest, if Mortgagor shall fail to do so within ten (10) Business Days after
written request by Mortgagee, (b) upon the issuance of a deed pursuant to the
foreclosure of this Mortgage or the delivery of a deed in lieu of foreclosure,
to execute all instruments of assignment, conveyance or further assurance with
respect to the Leases, Rents, Intangible Property, Property Agreements, Refunds,
Proceeds, Insurance and Condemnation Awards in favor of the grantee of any such
deed and as may be necessary or desirable for such purpose, (c) to prepare,
execute and file or record financing statements, continuation statements,
applications for registration and like papers necessary to create, perfect or
preserve Mortgagee’s security interests and rights in or to any of the Mortgaged
Property, and (d) while any Event of Default exists, to perform any obligation
of Mortgagor hereunder, however: (1) Mortgagee shall not under any circumstances
be obligated to perform any obligation of Mortgagor; (2) any sums advanced by
Mortgagee in such performance shall be added to and included in the Indebtedness
and shall bear interest at the rate or rates at which interest is then computed
on the Indebtedness; (3) Mortgagee as such attorney-in-fact shall only be
accountable for such funds as are actually received by Mortgagee; and
(4) Mortgagee shall not be liable to Mortgagor or any other person or entity for
any failure to take any action which it is empowered to take under this
SECTION 10.3.

 

SECTION 10.4               Successors and Assigns.  This Mortgage shall be
binding upon and inure to the benefit of Mortgagee, the Lenders, and Mortgagor
and their respective successors and assigns.  Mortgagor shall not, without the
prior written consent of Mortgagee, assign any rights, duties or obligations
hereunder.

 

SECTION 10.5               No Waiver.  Any failure by Mortgagee or the Lenders
to insist upon strict performance of any of the terms, provisions or conditions
of the Loan Documents shall not be deemed to be a waiver of same, and Mortgagee
or the Lenders have the right at any time to insist upon strict performance of
all of such terms, provisions and conditions.

 

SECTION 10.6               Credit Agreement.  If any conflict exists between
this Mortgage and the Credit Agreement, the Credit Agreement shall govern.  If
any conflict exists between this Mortgage and the Security Agreement, the
Security Agreement shall govern.

 

SECTION 10.7               Release or Reconveyance.  Upon payment in full of the
Indebtedness and performance in full of the Obligations, Mortgagee, at
Mortgagor’s expense, shall release the Liens and security interests created by
this Mortgage or reconvey the Mortgaged Property to Mortgagor.

 

SECTION 10.8               Waiver of Stay, Moratorium and Similar Rights. 
Mortgagor agrees, to the full extent that it may lawfully do so, that it will
not at any time insist upon or

 

XIII-20

--------------------------------------------------------------------------------


 

plead or in any way take advantage of any stay, marshalling of assets,
extension, redemption or moratorium law now or hereafter in force and effect so
as to prevent or hinder the enforcement of the provisions of this Mortgage or
the Indebtedness or Obligations secured hereby, or any agreement between
Mortgagor and Mortgagee or any rights or remedies of Mortgagee or the Lenders.

 

SECTION 10.9               Applicable Law.  The provisions of this Mortgage
regarding the creation, perfection and enforcement of the Liens and security
interests herein granted with respect to the Premises shall be governed by and
construed under the laws of the state in which the Mortgaged Property is
located.  The provisions of this Mortgage regarding the perfection of the Liens
with respect to the Personalty and any other personal property shall be governed
by the UCC.  All other provisions of this Mortgage shall be governed by the laws
of the State of New York (including, without limitation, Section 5-1401 of the
General Obligations Law of the State of New York), without regard to conflicts
of laws principles.

 

SECTION 10.10             Headings.  The Article, Section and Subsection titles
hereof are inserted for convenience of reference only and shall in no way alter,
modify or define, or be used in construing, the text of such Articles, Sections
or Subsections.

 

SECTION 10.11             Mortgagee as Administrative Agent; Successor
Administrative Agents.

 

(a)           Administrative Agent, and each successor to Administrative Agent,
has been appointed to act as Mortgagee hereunder by the Lenders and, by their
acceptance of the benefits hereof, Hedge Providers. Mortgagee shall be
obligated, and shall have the right hereunder, to make demands, to give notices,
to exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including, without limitation, the release or substitution of
the Mortgaged Property), solely in accordance with the terms of the Credit
Agreement, any related agency agreement among Administrative Agent and the
Lenders (collectively, as amended, supplemented or otherwise modified or
replaced from time to time, the “Agency Documents”) and this Mortgage; provided
that Mortgagee shall exercise, or refrain from exercising, any remedies provided
for in Article 6 in accordance with the instructions of (i) Requisite Lenders or
(ii) after payment in full of all Obligations under the Credit Agreement and the
other Loan Documents, the cancellation or expiration or cash collateralization
or collateralization by “back-to-back” letters of credit of all Letters of
Credit and the termination of the Commitments, the holders of a majority of the
aggregate notional amount (or, with respect to any Lender Hedge Agreement that
has been terminated in accordance with its terms, the amount then due and
payable (exclusive of expenses and similar payments but including any early
termination payments then due)) under such Lender Hedge Agreements (Requisite
Lenders or, if applicable, such holders being referred to herein as “Requisite
Obligees”).  In furtherance of the foregoing provisions of this
Section 10.11(a), each Hedge Provider, by its acceptance of the benefits hereof,
agrees that it shall have no right individually to realize upon any of the
Collateral hereunder, it being understood and agreed by such Hedge Provider that
all rights and remedies hereunder may be exercised solely by Mortgagee for the
benefit of Lenders and Hedge Providers in accordance with the terms of this
Section 10.11(a).  Mortgagor and all other persons are entitled to rely on
releases, waivers, consents, approvals, notifications and other acts of
Administrative Agent, without inquiry into the existence of required consents or
approvals of Requisite Obligees therefor.

 

XIII-21

--------------------------------------------------------------------------------


 

(b)           Mortgagee shall at all times be the same Person that is
Administrative Agent under the Agency Documents.  Written notice of resignation
by Administrative Agent pursuant to the Agency Documents shall also constitute
notice of resignation as Mortgagee under this Mortgage; removal of
Administrative Agent pursuant to the Agency Documents shall also constitute
removal as Mortgagee under this Mortgage; and appointment of a successor
Administrative Agent pursuant to the Agency Documents shall also constitute
appointment of a successor Mortgagee under this Mortgage.  Upon the acceptance
of any appointment as Administrative Agent by a successor Administrative Agent
under the Agency Documents, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Administrative Agent as the Mortgagee under this
Mortgage, and the retiring or removed Administrative Agent shall promptly
(i) assign and transfer to such successor Administrative Agent all of its right,
title and interest in and to this Mortgage and the Mortgaged Property, and
(ii) execute and deliver to such successor Administrative Agent such assignments
and amendments and take such other actions, as may be necessary or appropriate
in connection with the assignment to such successor Administrative Agent of the
Liens and security interests created hereunder, whereupon such retiring or
removed Administrative Agent shall be discharged from its duties and obligations
under this Mortgage.  After any retiring or removed Administrative Agent’s
resignation or removal hereunder as Mortgagee, the provisions of this Mortgage
and the Agency Documents shall inure to its benefit as to any actions taken or
omitted to be taken by it under this Mortgage while it was Mortgagee hereunder.

 

(c)           Mortgagee shall not be deemed to have any duty whatsoever with
respect to any Hedge Provider until it shall have received written notice in
form and substance satisfactory to Mortgagee from Mortgagor or any such Hedge
Provider as to the existence and terms of the applicable Lender Hedge Agreement.

 

SECTION 10.12             Application of Gaming Laws.  This Mortgage is subject
to the Gaming Laws and laws involving the sale, distribution and possession of
alcoholic beverages (the “Liquor Laws”).  Without limiting the foregoing, each
of Administrative Agent, Mortgagee, Lead Arranger and Lenders acknowledges by
its acceptance hereof that (i) it is subject to being called forward by the
Gaming Authority or Government Authorities enforcing the Liquor Laws (the
“Liquor Authorities”), in their discretion, for licensing or a finding of
suitability or to file or provide other information, and (ii) all rights,
remedies and powers under this Mortgage and the other Loan Documents, including
with respect to the entry into and ownership and operation of Gaming Facilities,
and the possession or control of gaming equipment, alcoholic beverages or a
gaming or liquor licensee, may be exercised only to the extent that the exercise
thereof does not violate any applicable provisions of the Gaming Laws and Liquor
Laws and only to the extent that required approvals (including prior approvals)
are obtained from the requisite Government Authorities.

 

SECTION 10.13             Revolving Line of Credit Revolving Provisions. 
Mortgagor acknowledges and agrees that (a) the Revolving Notes evidence a
revolving line of credit and indebtedness evidenced by the Revolving Notes may
be repaid and readvanced from time to time, (b) this Mortgage shall secure all
additional or future advances and readvances of principal under the Revolving
Notes, (c) the line of credit evidenced by the Revolving Notes and secured by
this Mortgage shall be used primarily for business or commercial purposes,
(d) this Mortgage shall remain in full force and effect, without loss of
priority, until the earlier of (i) the

 

XIII-22

--------------------------------------------------------------------------------


 

payment in full of the indebtedness and obligations secured hereby and the
receipt by the Mortgagee of Mortgagor’s written request to terminate the line of
credit evidenced by the Revolving Notes and secured by this Mortgage, or
(ii) the termination or maturity of the line of credit evidenced by the
Revolving Notes and secured hereby (whether by acceleration or otherwise), and
the payment in full the indebtedness and obligations secured hereby, and
(e) this Mortgage shall not be extinguished as a result of the indebtedness and
obligations evidenced by the Revolving Notes having a zero balance from time to
time (and, to the full extent permitted by applicable law, Mortgagor hereby
waives the operation of any applicable law, statutory or otherwise, having a
contrary effect).

 

SECTION 10.14             Severability.  If any provision of this Mortgage is or
becomes invalid, illegal or unenforceable, such provision shall be deemed
amended to conform to applicable laws so as to be valid and enforceable or, if
it cannot be so amended without materially altering the intention of the
parties, it shall be stricken and the remainder of this Mortgage shall remain in
full force and effect

 

ARTICLE 11

LOCAL LAW PROVISIONS

 

[INSERT AS APPLICABLE]

 

[The remainder of this page has been intentionally left blank]

 

XIII-23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

 

[Name of Mortgagor]

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

XIII-S-1

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

STATE OF

)

 

) ss.

COUNTY OF

)

 

On                     , 20    , before me, the undersigned, a Notary Public in
and for said State, personally appeared
                                               to me personally known, who,
being by me duly sworn, did say that he/she is the
                                                         of said corporation,
that [no seal has been procured by the said/the seal affixed thereto is the seal
of said] corporation; that said instrument was signed [and sealed] on behalf of
said corporation by authority of its Board of Directors; and that the said
                                                       as such officer,
acknowledged the execution of said instrument to be the voluntary act and deed
of said corporation, by it and by him/her voluntarily executed.

 

WITNESS my hand and official seal.

 

 

 

 

Notary Public in and for said

 

County and State

 

[SEAL]

 

 

My Commission expires                         ,          

 

XIII-Acknowledgment 1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DESCRIPTION OF FEE ESTATE

 

Legal Description of premises located at
[                                              ]

 

[See Attached Page]

 

XIII-A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DESCRIPTION OF LEASE HOLD ESTATE

 

XIII-B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

PRIMARY LEASES

 

XIII-C-1

--------------------------------------------------------------------------------


 

EXHIBIT XIV-A

 

[FORM OF DEPOSIT ACCOUNT CONTROL AGREEMENT]

 

DEPOSIT ACCOUNT CONTROL AGREEMENT

 

This DEPOSIT ACCOUNT CONTROL AGREEMENT (this “Agreement”) is dated as of
                    , 20     and entered into by and among ISLE OF CAPRI
CASINOS, INC., a Delaware corporation (“Borrower”), each depositor listed on the
signature page hereto (collectively, together with Borrower, “Depositor”), [NAME
OF DEPOSITORY BANK], as depository bank (“Depository Bank”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as administrative agent (“Secured
Party”), for the Lenders and Hedge Providers as such terms are defined in the
Security Agreement referred to below.

 

PRELIMINARY STATEMENTS

 

A.            Borrower is a party to that certain Credit Agreement dated as of
July 26, 2007, as amended by that certain First Amendment to Credit Agreement,
dated as of February 17, 2010, as further amended by that certain Second
Amendment to Credit Agreement and Amendments to Loan Documents, dated as of
March 25, 2011, by and among Borrower, the Lenders party thereto, and Wells
Fargo (as successor to Credit Suisse AG, Cayman Islands Branch (f/k/a Credit
Suisse, Cayman Islands Branch)), as administrative agent for the Lenders, as
Issuing Bank and as Swing Line Lender (as further amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”).

 

B.            Pursuant to the Credit Agreement, Depositor, the other grantors
named therein, and Secured Party (as successor to Credit Suisse AG, Cayman
Islands Branch  (f/k/a Credit Suisse, Cayman Islands Branch)) entered into that
certain Security Agreement dated as of July 26, 2007 (as amended, supplemented,
restated or otherwise modified from time to time, the “Security Agreement”).

 

C.            Pursuant to the Security Agreement, Depositor, among other things,
granted to Secured Party, for the benefit of Secured Party, Lenders and Hedge
Providers, a continuing security interest in all of Depositor’s right, title and
interest in and to all Deposit Accounts (including the Deposit Account
identified on Schedule I annexed hereto (collectively, the “Specified Deposit
Account”)).

 

D.            Depositor, Depository Bank and Secured Party are entering into
this Agreement to perfect the security interest of Secured Party in, and to
evidence that Secured Party has control of, the Specified Deposit Account.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and in order to induce Lenders
to make Loans and other extensions of credit under the Credit Agreement and to
induce Hedge Providers to enter into the Hedge Agreements, and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Depositor hereby agrees with Secured Party as follows:

 

XIV-A-1

--------------------------------------------------------------------------------


 

SECTION 1.  Definitions; Rules of Construction.  Initially capitalized terms
used herein without definition are defined in the Security Agreement (including
those incorporated by reference).  Unless otherwise defined herein or in the
Security Agreement, or incorporated by reference in the Security Agreement,
terms used in Articles 8 and 9 of the Uniform Commercial Code in the State of
New York are used herein as therein defined.  The rules of construction set
forth in subsection 1.3 of the Credit Agreement shall be applicable to this
Agreement mutatis mutandis.

 

SECTION 2.  Notice and Acknowledgement of Security Interest.  Depositor and
Secured Party hereby notify Depository Bank of, and Depository Bank hereby
acknowledges, the security interest granted by Depositor to Secured Party
pursuant to the Security Agreement in all of Depositor’s right, title and
interest in the Specified Deposit Account and the funds on deposit therein.

 

SECTION 3 Control of Specified Deposit Account.  (a) Depository Bank agrees to
comply with instructions from Secured Party with respect to the Specified
Deposit Account and dispositions of funds therein without further consent by
Depositor; provided that Secured Party agrees that it will only give such
instructions during the existence of an Event of Default.  In addition, that
Secured Party may, subject to the terms of the Security Agreement, upon the
occurrence of and during the continuance of an Event of Default and without
further consent by Depositor, exercise sole and exclusive control of the
Specified Deposit Account at any time by giving written notice thereof to
Depository Bank, which notice shall state that (i) an Event of Default has
occurred that has not been cured or waived and (ii) Secured Party is exercising
sole and exclusive control of the Specified Deposit Account (each such notice, a
“Notice of Exclusive Control”).  Upon receipt of such Notice of Exclusive
Control, Depository Bank shall, without inquiry and in reliance upon such Notice
of Exclusive Control, thereafter (1) comply exclusively with instructions from
Secured Party and (2) not comply with instructions from Depositor with respect
to the Specified Deposit Account and dispositions of funds therein.

 

(b)           Prior to the date on which a Notice of Exclusive Control is
received by Depository Bank from Secured Party, Depository Bank may permit
Depositor to operate and transact business through the Specified Deposit
Account, including the directing of the disposition of funds from the Specified
Deposit Account.

 

(c)           Upon cure or waiver of all Events of Default, upon the written
request of Depositor, Secured Party shall provide written instructions to
Depository Bank authorizing Depository Bank to permit Depositor to operate and
transact business through the Specified Deposit Account.

 

SECTION 4.  Certain Other Agreements.

 

(a)           Secured Party agrees that copies of all Notices of Exclusive
Control given hereunder or in connection herewith by Secured Party to Depository
Bank shall be delivered substantially simultaneously to Depositor, and Depositor
agrees that the failure of Secured Party to provide any such copy shall not
affect the validity or effectiveness of such notice.

 

XIV-A-2

--------------------------------------------------------------------------------


 

(b)           Depository Bank has not entered into any agreement with respect
to, and Depositor has not agreed to provide, any security interest in the
Specified Deposit Account, except as set forth herein and, in the case of
Depositor, the Security Agreement.

 

SECTION 5.  Account Information.  Depositor hereby instructs Depository Bank,
and Depository Bank agrees, to furnish to Secured Party, upon request of Secured
Party, bank statements with respect to the Specified Deposit Account that are
customarily provided to customers of Depository Bank at the times such
statements are normally provided to customers of Depository Bank, through the
normal method of transmission, including United States mail, with a copy to
Depositor, at Depositor’s expense.  Additionally, Depositor hereby instructs
Depository Bank, and Depository Bank agrees, to make available to Secured Party
and Depositor, upon request of Secured Party, copies of all daily debit and
credit advices of the Specified Deposit Account and any other item reasonably
requested by Secured Party.  If Depository Bank receives any notice of legal
process of any kind relating to Depositor, Depository Bank shall make a
reasonable effort to give notice to Secured Party and Depositor of such legal
process.

 

SECTION 6.  Additional Agreements and Documents.  Depositor agrees to execute
and deliver such other agreements and documents as Secured Party or Depository
Bank may reasonably request, in form and substance reasonably satisfactory to
Secured Party or Depository Bank, to carry out or to confirm the provisions of
this Agreement.

 

SECTION 7.  Failure or Indulgence Not Waiver; Remedies Cumulative.  No failure
or delay on the part of Secured Party in the exercise of any power, right or
privilege hereunder shall impair such power, right or privilege or be construed
to be a waiver of any default or acquiescence therein, nor shall any single or
partial exercise of any such power, right or privilege preclude any other or
further exercise thereof or of any other power, right or privilege.  All rights
and remedies existing under this Agreement, the Security Agreement and the other
Loan Documents are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

 

SECTION 8.  Modification.  No amendment, modification or waiver of any provision
of this Agreement, and no consent to any departure by Depositor therefrom, shall
in any event be effective unless the same shall be in writing and signed by
Secured Party and, if an amendment or modification, Depository Bank and
Depositor and, if a waiver of rights of Depository Bank, Depository Bank.  Any
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given.

 

SECTION 9.  Notices.  Any notice or other communication herein required or
permitted to be given shall be in writing and may be personally served, or sent
by telefacsimile or United States mail or courier service and shall be deemed to
have been given when delivered in person or by courier service, upon receipt of
telefacsimile, or three Business Days after depositing it in the United States
mail with postage prepaid and properly addressed; provided that notices to
Secured Party shall not be effective until received.  For the purposes hereof,
the address of each party hereto shall be set forth under such party’s name on
the signature pages hereof or such other address as shall be designated by such
party in a written notice delivered to the other parties hereto.  Depository
Bank shall not incur any liability to Depositor or Secured

 

XIV-A-3

--------------------------------------------------------------------------------


 

Party in acting upon any written notice delivered in accordance with this
Section 9 that Depository Bank believes in good faith to be genuine and what it
purports to be.

 

SECTION 10.  Governing Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
WITHOUT LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK),WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE
APPLICATION OF ANOTHER LAW.

 

SECTION 11.  Jurisdiction.  ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST DEPOSITOR
ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY, AND CITY OF NEW
YORK, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT DEPOSITOR ACCEPTS FOR
ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE
NONEXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED
THEREBY IN CONNECTION WITH THIS AGREEMENT.  Depositor hereby agrees that service
of all process in any such proceeding in any such court may be made by
registered or certified mail, return receipt requested, to it at its address
provided in Section 9, such service being hereby acknowledged by Depositor to be
sufficient for personal jurisdiction in any action against it in any such court
and to be otherwise effective and binding service in every respect.  Nothing
herein shall affect the right to serve process in any other manner permitted by
law or shall limit the right of Secured Party or Depository Bank to bring
proceedings against Depositor in the courts of any other jurisdiction.

 

SECTION 12.  Waiver of Jury Trial.  EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
AGREES TO WAIVE ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF THIS AGREEMENT.

 

SECTION 13.  Successors and Assigns; Secured Party as Agent.  (a)  Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party, and all covenants,
promises, and agreements by or on behalf of Depositor or by and on behalf of
Depository Bank shall bind and inure to the benefit of the successors and
assigns of Depositor, Depository Bank and Secured Party.

 

(a)           Secured Party has been appointed to act as Secured Party hereunder
and under the Security Agreement by Lenders and, by their acceptance of the
benefits hereof, Hedge Providers.  Secured Party’s rights and obligations shall
be governed solely by this Agreement, the Security Agreement and the Credit
Agreement.  As provided in Section 21 of the Security Agreement, Secured Party
shall at all times be the same Person that is Administrative Agent under the
Credit Agreement.

 

XIV-A-4

--------------------------------------------------------------------------------


 

SECTION 14.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts taken together shall constitute but one and
the same instrument.  Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature
pages are physically attached to the same document.

 

SECTION 15.  Termination.  This Agreement shall terminate upon the payment in
full of all obligations of Depositor (other than inchoate indemnification and
reimbursement obligations not then due and payable) under the Credit Agreement,
and the termination of the commitments thereunder, the payment in full of all
other Secured Obligations, and Depository Bank’s receipt of written notice from
the Secured Party of such payment and termination which notice shall be promptly
provided by Secured Party.

 

SECTION 16.  Headings.  The section headings in this Agreement are inserted for
convenience of reference only and shall not be considered a part of this
Agreement for any other purpose or be given any substantive effect.

 

SECTION 17.  Fees and Expenses of Depository Bank.  Depository Bank will not
charge or debit, or exercise any right of offset or banker’s lien against, the
Specified Deposit Account except as provided below.  Depository Bank may charge
the Specified Deposit Account solely for any items deposited in the Specified
Deposit Account that are returned for any reason or otherwise not collected and
for all service charges, commissions, expenses, and other items ordinarily
chargeable to the Specified Deposit Account.  If there are not sufficient funds
in the Specified Deposit Account to pay such amounts, then Depositor agrees to
pay Depository Bank within ten Business Days of written demand all such amounts,
regardless of any collection efforts Depository Bank may have expended.
Depositor and Secured Party acknowledge that Depositor is obligated to pay all
customary and reasonable charges of Depository Bank resulting from the Specified
Deposit Account.

 

SECTION 18.  Indemnity. Depositor shall indemnify, and pay costs and expenses
incurred by, Secured Party as provided in Section 19 of the Security Agreement.

 

[Remainder of page intentionally left blank]

 

XIV-A-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers as of the day and year first above
written.

 

 

DEPOSITOR:

 

 

 

ISLE OF CAPRI CASINOS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Notice Address:

 

 

 

[Isle of Capri Casinos, Inc.

 

600 Emerson Road, #300

 

St. Louis, MO 63141

 

Facsimile: (314) 813-9481

 

Attention: Dale Black]

 

XIV-S-1

--------------------------------------------------------------------------------


 

 

[NAME OF DEPOSITORY BANK], as
Depository Bank

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Notice Address:

 

 

 

 

 

[              ]

 

XIV-S-2

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

 

By:

 

 

Name:

[                          ]

 

Title:

[                          ]

 

 

 

 

 

Notice Address:

 

 

 

Wells Fargo Bank, National Association

 

333 S. Grand Avenue, Suite 1200

 

Los Angeles, California 90071

 

Attention: Donald Schubert

 

XIV-S-3

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Deposit Account Number

 

Location

 

 

 

 

 

 

 

 

 

 

XIV-A-I-1

--------------------------------------------------------------------------------


 

EXHIBIT XIV-B

 

[FORM OF SECURITIES ACCOUNT CONTROL AGREEMENT]

 

SECURITIES ACCOUNT CONTROL AGREEMENT

 

This Securities Account Control Agreement (this “Agreement”) is dated as of
                            , 20     by and among ISLE OF CAPRI CASINOS, INC., a
Delaware corporation (“Grantor”), WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells
Fargo”), as Administrative Agent under the Credit Agreement referred to below
(in such capacity, “Secured Party” as defined in Section 9-102(a) of the UCC),
and [                          ] (and including any successor as provided under
Section 12 hereunder), in its capacity as securities intermediary (in such
capacity, “Securities Intermediary” as defined in Section 8-102(a)(14) of the
UCC).

 

PRELIMINARY STATEMENTS

 

A.            Grantor is a party to that certain Credit Agreement dated as of
July 26, 2007, as amended by that certain First Amendment to Credit Agreement,
dated as of February 17, 2010, as further amended by that certain Second
Amendment to Credit Agreement and Amendments to Loan Documents, dated as of
March 25, 2011, by and among Grantor, the Lenders party thereto (“Lenders”), and
Wells Fargo (as successor to Credit Suisse AG, Cayman Islands Branch (f/k/a
Credit Suisse, Cayman Islands Branch)), as administrative agent for
Lenders, Issuing Bank and Swing Line Lender (as further amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”).

 

B.            Pursuant to the Credit Agreement, Grantor, the other grantors
named therein, and Secured Party (as successor to Credit Suisse AG, Cayman
Islands Branch  (f/k/a Credit Suisse, Cayman Islands Branch)) entered into that
certain Security Agreement dated as of July 26, 2007 (as amended, supplemented
or otherwise modified from time to time, the “Security Agreement”).

 

C.            Pursuant to the Security Agreement, Grantor, among other things,
granted to Secured Party, for the benefit of Secured Party, Lenders and Hedge
Providers (as such term is defined therein), a continuing security interest in
all of Grantor’s right, title and interest in and to all Securities Collateral
(as such term is defined therein) (including the Securities Account identified
on Schedule I annexed hereto (such accounts and any successor accounts, the
“Securities Accounts”)).

 

D.            Grantor, Securities Intermediary and Secured Party are entering
into this Agreement to perfect the security interest of Secured Party in, and to
evidence that Secured Party has control of, the Securities Accounts.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the agreements set forth
herein, Grantor, Secured Party and Securities Intermediary agree as follows:

 

XIV-B-1

--------------------------------------------------------------------------------


 

1.1          Definitions.  In addition to all other terms defined herein, all
references herein to the “UCC” shall mean the Uniform Commercial Code as in
effect in the State of New York, as of the date hereof.

 

1.2          Establishment of Securities Accounts.  Securities Intermediary
confirms that (i) Securities Intermediary has established the Securities
Accounts, (ii) the Securities Accounts are, and it shall treat each of the
Securities Accounts as, a “securities account” within the meaning of
Section 8-501 of the UCC, (iii) each of the Securities Accounts is an account to
which financial assets are or may be credited, and Securities Intermediary
shall, subject to the terms of this Agreement, treat Secured Party as
(A) entitled to exercise the rights that comprise any financial asset or
security entitlement credited to any of the Securities Accounts and (B) the
“entitlement holder” (within the meaning of Section 8-102(a)(7) of the UCC) with
respect to the Securities Accounts on the books and records of Securities
Intermediary, and (iv) all securities or other property underlying any financial
assets or security entitlement credited to any of the Securities Accounts shall
be registered in the name of Securities Intermediary or its nominee, endorsed to
Securities Intermediary or in blank or credited to another securities account
maintained in the name of Securities Intermediary or its nominee, and in no case
will any financial asset credited to any of the Securities Accounts be
registered in the name of Grantor, payable to the order of Grantor or specially
endorsed to Grantor except to the extent the foregoing have been specially
endorsed to Securities Intermediary or in blank.

 

1.3          Financial Assets; Security Interest.  Securities Intermediary
agrees that each item of property (whether investment property, financial asset,
security, instrument or cash or any other property of any kind) credited to any
of the Securities Accounts shall be treated as a “financial asset” within the
meaning of Section 8-102(a)(9) of the UCC.  Securities Intermediary acknowledges
the security interest granted by Grantor in favor of Secured Party in the
Securities Account and the property credited thereto.

 

1.4          Control of the Securities Account.  If, at any time, Securities
Intermediary shall receive any entitlement order (as defined in
Section 8-102(a)(8) of the UCC) (an “Entitlement Order”) from Secured Party
directing the transfer or redemption of any financial asset or security
entitlement relating to any of the Securities Accounts, Securities Intermediary
shall comply with such Entitlement Order without further consent by Grantor or
any other person or entity within a reasonable time of receipt of such
Entitlement Order not to exceed three business days. Securities Intermediary
shall have no obligation to act, and shall be fully protected in refraining from
acting, in respect of the financial assets and security entitlement credited to
any of the Securities Accounts in the absence of such Entitlement Order.  In
addition, prior to the receipt of any Entitlement Order from Secured Party,
Securities Intermediary may comply with instructions or Entitlement Orders
received from Grantor.  In the event Secured Party issues an Entitlement Order
for the transfer, redemption or other disposition of any financial assets
credited to any of the Securities Accounts, (a) Securities Intermediary shall
attempt to cancel promptly any open orders which had been entered by Grantor but
had not yet been executed at the time such Entitlement Order is received by
Securities Intermediary and (b) Securities Intermediary shall close each open
transaction related to the financial assets and shall forward any proceeds
thereof, together with such accounting as Securities Intermediary provides in
the ordinary course of its business upon the liquidation of any account,
directly to Secured Party; provided, however that nothing contained herein shall
require any action in violation of, or

 

XIV-B-2

--------------------------------------------------------------------------------


 

prevent any action necessary for compliance with, any applicable law on the part
of Securities Intermediary.

 

1.5          Control Agreement.  Anything contained herein to the contrary
notwithstanding, Securities Intermediary shall, if and as directed by Secured
Party and without further consent of Grantor, (i) comply with all instructions,
directions, and Entitlement Orders originated by Secured Party with respect to
the Securities Accounts and any security entitlements credited thereto,
(ii) transfer, sell, redeem, liquidate or otherwise dispose of any of the
Securities Accounts, (iii) transfer any or all of the financial assets credited
to any of the Securities Accounts and all proceeds and other value therefrom to
any account or accounts designated by Secured Party, including an account
established in Secured Party’s name (whether at Securities Intermediary or
otherwise), (iv) register title to the Securities Accounts in any name specified
by Secured Party, including the name of Secured Party or any of its nominees or
agents, without reference to any interest of Grantor, or (v) otherwise deal with
the Securities Accounts as directed by Secured Party.

 

1.6          Subordination of Lien; Waiver of Set-Off.  In the event that
Securities Intermediary has or subsequently obtains by agreement, operation of
law or otherwise, a security interest in the Securities Accounts or any security
entitlement credited thereto, Securities Intermediary hereby agrees that such
security interest shall be subordinate to the security interest of Secured
Party.  The financial assets credited to the Securities Accounts will not be
subject to deduction, set-off, banker’s lien, or any other right in favor of any
person or entity, other than Secured Party (except that Securities Intermediary
may set off (i) all amounts due to Securities Intermediary in respect of
Securities Intermediary’s customary fees and expenses for the routine
maintenance and operation of the Securities Account, (ii) the face amount of any
checks which have been credited to the Securities Account but are subsequently
returned unpaid because of uncollected or insufficient funds, and (iii) the
purchase price of any securities purchased by Securities Intermediary on behalf
of Grantor for which payment has not been received by Securities Intermediary).

 

1.7          Choice of Law.  This Agreement and the Securities Accounts shall be
governed by the laws of the State of New York.  Regardless of any provision in
any other agreement, for purposes of the UCC, New York shall be deemed to be the
jurisdiction of Securities Intermediary with respect to the Securities Accounts
(as well as the securities entitlements related thereto).

 

1.8          Conflict with other Agreements.  In the event of any conflict
between this Agreement and any other agreement between Securities Intermediary
and Grantor with respect to the Securities Accounts now existing or hereafter
entered into, the terms of this Agreement shall prevail.

 

1.9          Amendments.  No amendment or modification of this Agreement or
waiver of any right hereunder shall be binding on any party hereto unless it is
in writing and is signed by all of the parties hereto.

 

1.10        Notice of Adverse Claims.  Except for the claims and interest of
Secured Party and Grantor in the Securities Account, Securities Intermediary
does not know of any claim to, or interest in, the Securities Accounts or in any
“financial asset” (as defined in Section 8-102(a) of

 

XIV-B-3

--------------------------------------------------------------------------------


 

the UCC) credited thereto.  If any person asserts any lien, encumbrance or
adverse claim (including any writ, garnishment, judgment, warrant of attachment,
execution or similar process) against any of the Securities Accounts or in any
financial asset carried therein, Securities Intermediary will promptly notify
Secured Party and Grantor thereof.  Securities Intermediary has not entered
into, and until the termination of this Agreement will not enter into, any
agreement with any other person or entity relating to the Securities Accounts
and/or any financial assets credited thereto pursuant to which it has agreed to
comply with Entitlement Orders of such person or entity.  Securities
Intermediary has not entered into any other agreement with Secured Party or
Grantor purporting to limit or condition the obligation of Securities
Intermediary to comply with Entitlement Orders as set forth in Section 4 of this
Agreement.

 

1.11        Maintenance of Securities Account.  In addition to, and not in lieu
of, the obligation of Securities Intermediary to honor Entitlement Orders as
agreed in Section 4 hereof, Securities Intermediary agrees to maintain the
Securities Accounts as follows:

 

(a)   Securities Intermediary will promptly send copies of all statements,
confirmations and other correspondence concerning the Securities Accounts and/or
any financial assets credited thereto simultaneously to each of Secured Party
and Grantor at the addresses set forth in Section 14 of this Agreement;

 

(b)   All items of income, gain, expense and loss recognized in the Securities
Accounts shall be reported to the Internal Revenue Service and all state and
local taxing authorities under the name and taxpayer identification number of
Grantor; and

 

(c)   Securities Intermediary will not close any Securities Account or change
the name or account number of any of the Securities Accounts without the prior
written consent of Secured Party.

 

1.12        Successors; Termination.

 

(a)   This Agreement shall be binding on and inure to the benefit of the parties
hereto and their respective successors and assigns.  The rights and powers
granted herein to Secured Party have been granted in order to perfect its
security interests in the Securities Accounts, are powers coupled with an
interest and will neither be affected by the bankruptcy of Grantor nor by the
lapse of time.  Secured Party shall at all times be the same person that is
Administrative Agent under the Credit Agreement.  Written notice of resignation
by Administrative Agent pursuant to the Credit Agreement shall also constitute
notice of resignation as Secured Party under this Agreement.  Upon the
acceptance of any appointment as Administrative Agent under the Credit Agreement
by a successor Administrative Agent, that successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Secured Party pursuant hereto.  Grantor may not
assign or delegate its rights and obligations hereunder without the written
consent of Securities Intermediary and Secured Party.

 

(b)   The obligations of Securities Intermediary hereunder shall continue in
effect until Secured Party has notified Securities Intermediary in writing of
the termination of this Agreement.

 

XIV-B-4

--------------------------------------------------------------------------------


 

1.13        Further Actions.  Securities Intermediary shall take such further
actions as Secured Party shall reasonably request as being necessary or
desirable to maintain or achieve perfection or priority of Secured Party’s
security interest with respect to the Securities Accounts and to permit Secured
Party to exercise its rights with respect to the Securities Accounts.

 

1.14        Notices.  Unless otherwise provided in this Agreement, all notices
or other communications by any party relating to this Agreement will be in
writing and will be personally delivered or sent by registered or certified mail
or nationally-recognized overnight courier, postage prepaid, or by facsimile, to
Securities Intermediary, Grantor or Secured Party at its respective address set
forth below:

 

If to the Securities Intermediary:

 

[                          ]

 

 

[Address]

 

 

[City, State, Zip]

 

 

 

 

 

Attention:

[                          ]

 

 

Telephone No.:

[                          ]

 

 

Facsimile No.:

[                          ]

 

 

 

If to Grantor:

 

Isle of Capri Casinos, Inc.

 

 

600 Emerson Road, Suite 300

 

 

St. Louis, Missouri 63141

 

 

Attention: Dale Black

 

 

Facsimile No.: (314) 813-9481

 

 

 

If to Secured Party:

 

Wells Fargo Bank, National Association,

 

 

as Administrative Agent

 

 

333 S. Grand Avenue, Suite 1200

 

 

Los Angeles, California 90071

 

 

Attn.: Donald Schubert

 

 

Facsimile No.: (213) 253-7309

 

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

 

1.15                        Duties and Liabilities of Securities Intermediary
Generally.  The duties and obligations of Securities Intermediary shall be
determined solely by the express provisions of this Agreement, and Securities
Intermediary shall take such action with respect to this Agreement as it shall
be directed pursuant to Section 4 hereof.  Securities Intermediary shall not be
liable except for the performance of such duties and obligations as are
specifically set forth in this Agreement and as are specifically directed by
Secured Party, and no implied covenants or obligations shall be read into this
Agreement against Securities Intermediary.

 

Securities Intermediary shall not be liable for any error in judgment made in
good faith by an officer or officers of Securities Intermediary, except for its
own gross negligence, willful misconduct or bad faith.

 

XIV-B-5

--------------------------------------------------------------------------------


 

Grantor covenants and agrees to pay to Securities Intermediary from time to
time, and Securities Intermediary shall be entitled to, the fees and expenses
agreed in writing between Grantor and Securities Intermediary, and Grantor will
further pay or reimburse Securities Intermediary upon its request for all
reasonable expenses, disbursements and advances incurred or made by Securities
Intermediary in accordance with any of the provisions hereof or any other
documents executed in connection herewith (including the reasonable compensation
and reasonable expense and disbursement of its counsel, agents and all persons
not regularly in its employ).  The obligations of Grantor under this Section 16
to compensate Securities Intermediary for reasonable expenses, disbursement and
advances shall survive the satisfaction and discharge of this Agreement or the
earlier resignation or removal of Securities Intermediary.

 

Grantor agrees to indemnify Securities Intermediary for, and hold Securities
Intermediary harmless against, any and all liabilities, claims and expenses of
any kind or nature whatsoever arising out of or in connection with the
acceptance or administration of this Agreement and the performance of its duties
under this Agreement (including the reasonable fees and disbursements of counsel
in connection with any investigative, administrative, or judicial proceeding,
whether or not Securities Intermediary shall be designated a party thereto);
provided that Grantor shall not have any obligation to Securities Intermediary
hereunder with respect to any such liabilities, claims or expenses arising from
the gross negligence or willful misconduct Securities Intermediary.

 

The obligations of Grantor under this Section 15 to indemnify Securities
Intermediary shall survive the satisfaction and discharge of this Agreement or
the earlier resignation or removal of Securities Intermediary.

 

1.16                        Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, will be deemed to be an original, and all
of which, when taken together, will constitute but one and the same Agreement. 
Delivery of an executed counterpart of this Agreement by facsimile will be
equally as effective as delivery of a manually executed counterpart of this
Agreement.  Any party delivering an executed counterpart of this Agreement by
facsimile also will deliver a manually executed counterpart of this Agreement
but the failure to deliver a manually executed counterpart will not affect the
validity, enforceability, and binding effect of this Agreement.

 

XIV-B-6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Securities Account
Control Agreement by their duly authorized officers as of the date first above
written.

 

 

 

[                          ], as Securities Intermediary

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

By:

 

 

Name:

[                          ]

 

Title:

[                          ]

 

 

 

 

 

 

ISLE OF CAPRI CASINOS, INC.

 

as Grantor

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

XIV-B-S-1

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Account Name

 

Number

 

Institution and Location

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XIV-B-I-1

--------------------------------------------------------------------------------


 

EXHIBIT XV-A

 

FORM OF INSTRUMENT OF JOINDER

 

This Instrument of Joinder (this “Agreement”) dated as of [    ], 20[    ] is
entered into by and between [Insert name of new or increasing lender], a [Insert
the jurisdiction of its formation][Insert type of entity] (the “New Lender”) and
the Administrative Agent pursuant to that certain Credit Agreement dated as of
July 26, 2007,  as amended by that certain First Amendment to Credit Agreement,
dated as of February 17, 2010, as further amended by that certain Second
Amendment to Credit Agreement and Amendments to Loan Documents, dated as of
March 25, 2011 (as further amended, supplemented, restated or otherwise
modified, being the “Credit Agreement”, the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
Isle of Capri Casinos, Inc., a Delaware corporation (“Borrower”), the financial
institutions listed on the signature pages thereof and such financial
institutions that become party to the Credit Agreement from time to time (the
“Existing Lenders” and together with the New Lender, the “Lenders”), Wells Fargo
Bank, National Association (as successor to Credit Suisse AG, Cayman Islands
Branch (f/k/a Credit Suisse, Cayman Islands Branch), as administrative agent for
Lenders (“Administrative Agent”), Issuing Bank and Swing Line Lender.

 

Pursuant to subsection 2.1A(iv) of the Credit Agreement, the New Lender desires
to become a Lender under the terms of the Credit Agreement.

 

Accordingly, the New Lender hereby agrees as follows with the Administrative
Agent:(1)

 

1.             The New Lender hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the New Lender will be deemed to be a party to
the Credit Agreement and a “Lender” for all purposes of the Credit Agreement and
the other Loan Documents, and shall have all of the rights and obligations of a
Lender thereunder as fully as if it had executed the Credit Agreement and the
other Loan Documents.  The New Lender hereby ratifies, as of the date hereof,
and agrees to be bound by, all of the terms, provisions and conditions contained
in the Credit Agreement and in the Loan Documents which are binding upon the
Lenders, including, without limitation, all of the authorizations of the Lenders
set forth in Section 9 of the Credit Agreement, as supplemented from time to
time in accordance with the terms thereof.

 

2.             The Administrative Agent confirms that immediately upon execution
of this Agreement by the parties hereto, the New Lender shall become a Lender
under the Credit Agreement.

 

3.             The New Lender agrees that at any time and from time to time,
upon the written request of the Administrative Agent, it will execute and
deliver such further documents and do such further acts and things as the
Administrative Agent may reasonably request in order to effect the purposes of
this Agreement.

 

--------------------------------------------------------------------------------

(1) In the event the New Lender is an “Increasing Lender”, Agreement to be
revised accordingly.

 

XV-A-1

--------------------------------------------------------------------------------


 

4.             The New Lender’s new interest shall be:(2)

 

Facility

 

Aggregate Amount of
Commitment/Loans for
all Lenders

 

Amount of Commitment/
Loans for New Lender

 

New Lender’s
Percentage of Aggregate
Amount of
Commitment/Loan

 

[Revolving][Term]
Loan Facility

 

$

 

 

$

 

 

 

%

 

5.             The New Lender (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Agreement and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement; (ii) it meets all of the
requirements of an Eligible Assignee under the Credit Agreement; (iii) from and
after the date hereof, it shall be bound by the provisions of the Credit
Agreement and, to the extent of its Pro Rata Share of the Commitments, shall
have the rights and obligations of a Lender thereunder; (iv) it has received a
copy of the Credit Agreement and the Schedules and Exhibits thereto, together
with copies of the most recent financial statements delivered pursuant to
subsection 6.1(i) thereof, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Agreement on the basis of which it has made such analysis and decision; and
(v) if it is a Non-US Lender, attached hereto is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the New Lender; and (b) agrees that (1) it will, independently
and without reliance on the Administrative Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents; and (2) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

6.             This Agreement may be executed in two or more counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute one contract.

 

7.             This Agreement shall be governed by and construed and interpreted
in accordance with the laws of the State of New York.

 

[Remainder of page intentionally left blank]

 

(2) In the event of the issuance of a Series of New Term Loans, to specify if
Applicable Margins thereunder are different than those applicable to existing
Term Loans and provide amendments to Credit Agreement in order to effectuate
same.

 

XV-A-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Administrative Agent and the New Lender have caused this
Agreement to be duly executed by their respective authorized officers, and
Borrower has caused the same to be accepted by its authorized officer, as of the
day and year first above written.

 

 

[                          ], as New Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

WELLS FARGO BANK NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

[                          ]

 

Title:

[                          ]

 

 

 

 

Consented to:

 

 

 

BORROWER:

 

 

 

ISLE OF CAPRI CASINOS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

XV-A-S-1

--------------------------------------------------------------------------------


 

EXHIBIT XV-B

 

FORM OF NOTICE TO LENDERS

 

Pursuant to that certain Credit Agreement dated as of July 26, 2007, as amended
by that certain First Amendment to Credit Agreement, dated as of February 17,
2010, as further amended by that certain Second Amendment to Credit Agreement
and Amendments to Loan Documents, dated as of March 25, 2011 (as further
amended, supplemented, restated or otherwise modified, the “Credit Agreement”,
the terms defined therein and not otherwise defined herein being used herein as
therein defined), by and among Isle of Capri Casinos, Inc., a Delaware
corporation (“Borrower”), the financial institutions listed on the signature
pages thereof (collectively, “Lenders”), Wells Fargo Bank, National Association
(as successor to Credit Suisse AG, Cayman Islands Branch (f/k/a Credit Suisse,
Cayman Islands Branch)), as agent for Lenders (“Administrative Agent”), Issuing
Bank and Swing Line Lender, this represents Borrower’s notice to increase the
[Revolving Loan Commitments] [Term Loan Commitments] pursuant to subsection
2.1A(iv) of the Credit Agreement as follows:

 

1.             Aggregate Amount of Increase:(1)

$                             

 

 

2.             Increasing Lenders:

 

 

 

3.             New Lenders:

 

 

 

4.             Effective Date of Increase:

 

 

Schedule 1 attached hereto sets forth the amount of the increase in the
[Revolving Loan Commitments] [Term Loan Commitments] assumed by each New Lender
and/or each Increasing Lender and the Pro Rata Share of the [Revolving Loan
Commitments] [Term Loan Commitments] for each Lender after giving effect to the
amount of such increase.

 

DATED:

 

 

ISLE OF CAPRI CASINOS, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(1) In the event of the issuance of a Series of New Term Loans, to specify if
Applicable Margins thereunder are different than those applicable to existing
Term Loans and provide amendments to Credit Agreement in order to effectuate
same.

 

XV-B-1

--------------------------------------------------------------------------------


 

SCHEDULE 1
TO
EXHIBIT XXIII-B

 

Lender

 

Aggregate Amount of
[Revolving/Term] Loans
Commitments/Loan for
all Lenders

 

Amount of
[Revolving/Term]
Loan Commitments/
Loans for Lender

 

Lender’s Pro Rata Share
of [Revolving/Term] Loan
Commitments/Loans

 

 

 

$

 

 

$

 

 

 

%

 

XV-B-1-1

--------------------------------------------------------------------------------


 

EXHIBIT XV-C

 

FORM OF OFFICERS’ CERTIFICATE

 

Reference is hereby made to that certain Credit Agreement dated as of July 26,
2007, as amended by that certain First Amendment to Credit Agreement, dated as
of February 17, 2010, as further amended by that certain Second Amendment to
Credit Agreement and Amendments to Loan Documents, dated as of March 25, 2011
(the “Second Amendment”) (as further amended, supplemented, restated or
otherwise modified, being the “Credit Agreement”, the terms defined therein and
not otherwise defined herein being used herein as therein defined), by and among
Isle of Capri Casinos, Inc., a Delaware corporation (“Borrower”), the financial
institutions listed on the signature pages thereof as Lenders (“Lenders”), Wells
Fargo Bank, National Association (as successor to Credit Suisse AG, Cayman
Islands Branch (f/k/a Credit Suisse, Cayman Islands Branch)), as agent for the
Lenders (“Administrative Agent”), Issuing Bank and Swing Line Lender.

 

This Officers’ Certificate is being executed and delivered in connection with an
increase in the [Revolving Loan Commitments] [Term Loan Commitments] pursuant to
subsection 2.1A(iv) of the Credit Agreement.  The undersigned officer, to the
best of his or her knowledge, and Borrower certify that:

 

1.                                       The representations and warranties
contained in the Credit Agreement and the other Loan Documents (as amended by
the Second Amendment Documents) are true, correct and complete in all material
respects on and as of the date hereof to the same extent as though made on and
as of the date hereof, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties were true, correct and complete in all material respects on and as of
such earlier date; provided that, if a representation and warranty is qualified
as to materiality, with respect to such representation and warranty, the
applicable materiality qualifier set forth above shall be disregarded for
purposes of this certification.

 

2.                                       No event has occurred and is continuing
or would result from the consummation of the increase in the [Revolving Loan
Commitments] [Term Loan Commitments] that would constitute an Event of Default
or a Potential Event of Default.

 

3.                                       Borrower has performed in all material
respects all agreements and satisfied all conditions which the Credit Agreement
provides shall be performed or satisfied by it on or before the date hereof;
provided that, if a condition is qualified as to materiality, with respect to
such condition the applicable materiality qualifier shall be disregarded for
purposes of this certification.

 

4.                                       The undersigned has read this Officers’
Certificate and any definitions or other provisions contained in the Credit
Agreement relating thereto, and in

 

XV-C-1

--------------------------------------------------------------------------------


 

the opinion of the undersigned (a) has made or caused to be made such
examination or investigation as is reasonably necessary to enable the
undersigned to express an informed opinion as to the compliance with all
conditions precedent to the increase in the [Revolving Loan Commitments] [Term
Loan Commitments]; and (b) all conditions precedent to the increase in the
[Revolving Loan Commitments] [Term Loan Commitments] have been complied with.

 

XV-C-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Officers’ Certificate to be
duly executed and delivered to Administrative Agent as of the date and at the
place first written above.

 

 

ISLE OF CAPRI CASINOS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

XV-C-3

--------------------------------------------------------------------------------


 

EXHIBIT XVI

 

[FORM OF ENVIRONMENTAL INDEMNITY AGREEMENT]

 

In the form attached to the Credit Agreement, dated as of July 26, 2007.

 

XVI-A-1

--------------------------------------------------------------------------------


 

EXHIBIT XVII

 

[FORM OF CERTIFICATE RE NON-DOMESTIC BANK STATUS]

 

CERTIFICATE RE NON-DOMESTIC BANK STATUS

 

Reference is hereby made to that certain Credit Agreement, dated as of July 26,
2007, as amended by that certain First Amendment to Credit Agreement, dated as
of February 17, 2010, as further amended by that certain Second Amendment to
Credit Agreement and Amendments to Loan Documents, dated as of March 25, 2011
(as further amended, restated, supplemented or otherwise modified to the date
hereof, being the “Credit Agreement”, the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
Isle of Capri Casinos, Inc., a Delaware corporation (“Borrower”), the financial
institutions listed on the signature pages therein as Lenders and party from
time to time thereto (“Lenders”), Wells Fargo Bank, National Association (as
successor to Credit Suisse AG, Cayman Islands Branch (f/k/a Credit Suisse,
Cayman Islands Branch)), as agent for the Lenders (“Administrative Agent”),
Issuing Bank and Swing Line Lender.  Pursuant to subsection 2.7B(iv) of the
Credit Agreement, the undersigned hereby certifies that:

 

1.             It is the sole record and beneficial owner of the Loans and the
other Obligations in respect of which it is providing this certificate.

 

2.             It is not a “bank” for purposes of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”).  In this regard, the it
further represents and warrants that:

 

(a)           it is not subject to regulatory or other legal requirements as a
bank in any jurisdiction; and

 

b)            it has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements;

 

3.             It is not a 10-percent shareholder of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code; and

 

4.             It is not a controlled foreign corporation receiving interest
from a related person within the meaning of Section 881(c)(3)(C) of the Code.

 

 

DATED:                       , 201  

 

[NAME OF LENDER]

 

 

 

 

 

 

 

 

By:

 

 

 

Its Authorized Signatory

 

XVIII-1

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(a)

EXISTING LETTER OF CREDIT

 

Letter of Credit

 

As of March 22, 2011

 

Issuing Bank/Surety

 

Applicant
(per the legal document)

 

Original Issue Date

 

Expiry Date

 

 

 

 

 

 

 

 

 

 

 

TS-07004090

 

475,000.00

 

Credit Suisse

 

Isle of Capri Casinos, Inc.

 

7/26/2007

 

7/26/2011

TS-07004097

 

2,718,799.00

 

Credit Suisse

 

Isle of Capri Casinos, Inc.

 

7/26/2007

 

7/26/2011

TS-07004094

 

266,107.00

 

Credit Suisse

 

Isle of Capri Casinos, Inc.; O/B PPI, Inc.

 

7/26/2007

 

7/26/2011

TS-07004093

 

40,000.00

 

Credit Suisse

 

Isle of Capri Casinos, Inc.; O/B PPI, Inc.

 

7/26/2007

 

7/26/2011

TS-07004307

 

800,000.00

 

Credit Suisse

 

Isle of Capri Casinos, Inc.

 

7/26/2007

 

4/28/2011

TS-07005156

 

3,055,868.45

 

Credit Suisse

 

Isle of Capri Casinos, Inc.; O/B Riverboat Corporation of Mississippi

 

6/18/2009

 

6/29/2011

TS-07005417

 

5,000,000.00

 

Credit Suisse

 

IOC-PA, LLC

 

1/12/2010

 

1/12/2012

TS-07005868

 

100,000.00

 

Credit Suisse

 

Isle of Capri Casinos, Inc.; O/B of IOC Marquette, Inc.

 

12/20/2010

 

12/19/2011

TS-07005915

 

300,000.00

 

Credit Suisse

 

Isle of Capri Casinos, Inc.; O/B PPI, Inc.

 

1/14/2011

 

1/14/2012

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

$

 12,755,774.45

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 1.1(c)

 

RESTATEMENT EFFECTIVE DATE COMMITMENTS

 

Continuing Term Loan Lender Representatives:

 

Continuing Term Loan Lender
Representative 

 

Continuing Term Loan
Commitment

 

 

 

 

 

Wells Fargo Bank, National Association

 

$

497,000,000.00

 

 

 

 

 

The Peoples Bank

 

$

3,000,000.00

 

 

Revolving Loan Lenders:

 

Revolving Loan Lender

 

Revolving Loan Commitment

 

Revolving Loan Advance
Amount on Restatement
Effective Date

 

 

 

 

 

 

 

Wells Fargo Bank, National Association

 

$

73,000,000.00

 

$

12,604,896.77

 

 

 

 

 

 

 

Credit Suisse AG, Cayman Islands Branch

 

$

50,000,000.00

 

$

8,633,490.94

 

 

 

 

 

 

 

Deutsche Bank

 

$

50,000,000.00

 

$

8,633,490.94

 

 

 

 

 

 

 

US Bank

 

$

50,000,000.00

 

$

8,633,490.94

 

 

 

 

 

 

 

Commerzbank

 

$

45,000,000.00

 

$

7,770,141.84

 

 

 

 

 

 

 

Capital One

 

$

20,000,000.00

 

$

3,453,396.37

 

 

 

 

 

 

 

The Peoples Bank

 

$

12,000,000.00

 

$

2,072,037.83

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1H

RESTATEMENT EFFECTIVE DATE MORTGAGED PROPERTY

 

OWNER/LESSOR

 

PROPERTY DESCRIPTION

 

STREET ADDRESS

 

COMMON NAME

 

 

 

 

 

 

 

Riverboat Corporation of Mississippi

 

Approximately 14 acres of property in Biloxi, Mississippi which is leased from
the City of Biloxi (for itself and as successor to the interests of the Biloxi
Port Commission), and the Secretary of State and operated as the Isle of Capri
Casino & Hotel in Biloxi, Mississippi.

 

151 Beach Blvd.
Biloxi, MS 39530

 

Isle Casino Hotel Biloxi

 

 

 

 

 

 

 

St. Charles Gaming Company, Inc.

 

Approximately 4 acres of land is owned and 17 acres of land is leased in
Calcasieu Parish, Louisiana for use in connection the Isle of Capri Casino and
Hotel in Lake Charles, Louisiana.

 

100 Westlake Avenue
Lake Charles, LA 70669

 

Isle of Capri Casino Hotel Lake Charles

 

 

 

 

 

 

 

Isle of Capri Bettendorf, L.C.

 

Approximately 24.6 acres of property which is owned and operated as the Isle of
Capri Casino & Hotel in Bettendorf, Iowa

 

1777 Isle Parkway
Bettendorf, IA 52722

 

Isle Casino Hotel, Bettendorf

 

 

 

 

 

 

 

Isle of Capri Marquette, Inc.

 

Approximately 3.95 acres of property which is owned and utilized in connection
with the Isle of Capri Casino & Hotel in Marquette, IA, together with an
additional 0.34 acre parcel of leased property for docking purposes.

 

100 Anti Monopoly
Marquette, IA 52158

 

Lady Luck Casino Marquette

 

 

 

 

 

 

 

IOC - Natchez, Inc.

 

Approximately 15 separate parcels of leased property which are utilized for
parking, docking, a restaurant and a parcel which is owned and upon which a
hotel is located, all of which are utilized in connection with the operation of
the Isle of Capri Casino & Hotel in Natchez, MS.

 

645 S. Canal Street
Natchez, MS 39210 (hotel)



53 Silver Street Natchez, MS 39210 (other property)

 

Isle of Capri Casino Hotel Natchez

 

 

 

 

 

 

 

IOC - Lula, Inc.

 

Approximately 900-1,000 acres leased in

 

777 Isle of Capri Parkway

 

Isle of Capri Casino Hotel Lula

 

--------------------------------------------------------------------------------


 

 

 

Coahoma County, Mississippi from Roger Allen Johnson, Jr. and Charles Bryant
Johnson of which approx. 128 acres is used in connection with the operations of
the facilities.

 

Lula, MS 38644

 

 

 

 

 

 

 

 

 

IOC Davenport, Inc.

 

Approximately 12 acre site leased from the City of Davenport.

 

101 West River Drive
Davenport, IA 52801

 

Rhythm City Casino Davenport

 

 

 

 

 

 

 

IOC - Kansas City, Inc.

 

Approximately 27 acres which is leased from the Kansas City Port Authority.

 

1800 East Front Street
Kansas City, MO 64120

 

Isle of Capri Casino Kansas City

 

 

 

 

 

 

 

IOC Black Hawk County, Inc.

 

Approximately 30 acres land based parcel; 16.15 waterway parcel; and 6.43 acres
roadway parcel

 

777 Isle of Capri Blvd.
Waterloo, IA 50701

 

Isle Casino Hotel Waterloo

 

 

 

 

 

 

 

IOC-Caruthersville, LLC f/k/a Aztar Missouri Riverboat Gaming Company, LLC

 

Approximately 38.5 acres of property which is owned and operated as the Isle of
Capri Caruthersville d/b/a Casino Aztar in Caruthersville, Missouri.

 

777 East 3rd
Caruthersville, MO 63830

 

Lady Luck Casino Caruthersville

 

 

 

 

 

 

 

IOC - Boonville, Inc.

 

Approximately 32 acres which is leased from the City of Boonville.

 

100 Isle of Capri Blvd.
Boonville, MO 65233

 

Isle of Capri Casino Hotel Boonville

 

 

 

 

 

 

 

CCSC/Blackhawk, Inc.

 

Casino and parking on approximately 1.8 acre parcel of land and parking garage
and hotel occupying approximately 9.4 acres leased from Andrianaks, LLC

 

340 Main Street
Black Hawk, CO 80422 (casino)



333 Main Street Black Hawk, CO 80422 (hotel)

 

Lady Luck Casino Black Hawk

 

 

 

 

 

 

 

Isle of Capri Black Hawk, L.L.C.

 

Casino, parking garage and hotel Approximately 9.4 acre parcel of land

 

401 Main Street
Black Hawk, CO 80422

 

Isle Casino Hotel, Black Hawk

 

 

 

 

 

 

 

Rainbow Casino- Vicksburg Partnership, L.P.

 

Approximately 61.75 acre parcel of land

 

1380 Warrenton Road
 Vicksburg, Mississippi 39182

 

Rainbow Hotel Casino, Vicksburg

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1M

VESSELS SUBJECT TO SHIP MORTGAGES

 

1.               Grand Palais (Westlake, Louisiana)

 

2.               Crown Casino (Westlake, Louisiana)

 

3.               Bettendorf Capri (Bettendorf, Iowa)

 

4.               Miss Marquette (Marquette, Iowa)

 

5.               Lady Luck Country (Lula/Coahoma, Mississippi)

 

6.               Lady Luck Rhythm & Blues (Lula/Coahoma, Mississippi)

 

7.               Lady Luck Rhythm & Blues II (Lula/Coahoma, Mississippi)

 

8.               Lady Luck I (Natchez, Mississippi)

 

9.               Isle of Boonville (Boonville, Missouri)

 

10.         Treble Clef (Davenport, Iowa)

 

11.         City of Caruthersville (Caruthersville, Missouri)

 

12.         Creole 5 (Vicksburg, Mississippi)

 

13.         Creole 6 (Vicksburg, Mississippi)

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.1

 

SUBSIDIARIES

 

Name

 

Designation

 

State and Date
of
Incorporation

 

Ownership

 

 

 

 

 

 

 

ASMI Management, Inc.

 

Unrestricted

 

Florida

10/11/94

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 1 — 1,000 shares issued to
Casino America, Inc. 08/06/1996)

 

 

 

 

 

 

 

Black Hawk Holdings, L.L.C.

 

Restricted

 

Colorado

01/23/08

 

100% owned by Casino America of Colorado, Inc. (100% owned by Isle of Capri
Casinos, Inc.)

 

 

 

 

 

 

 

Blue Chip Casinos Limited

 

Unrestricted

 

United Kingdom

03/12/2001

 

66.67% owned by Isle of Capri Casinos Limited (100% owned by Isle of Capri
Casinos, Inc.)

 

Remaining equity interests owned by various shareholders

 

 

 

 

 

 

 

Capri Air, Inc.

 

Unrestricted

 

Mississippi

12/28/93

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 1 — 100 shares to Casino
America, Inc. 12/28/1993)

 

 

 

 

 

 

 

Capri Insurance Corporation

 

Unrestricted

 

Hawaii

07/28/2004

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 1 — 1,000 shares)

 

 

 

 

 

 

 

Casino America of Colorado, Inc.

 

Restricted

 

Colorado

04/25/97

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 1 — 1,000 shares to Casino
America, Inc. 04/25/1997)

 

 

 

 

 

 

 

Casino America, Inc.

 

Unrestricted

 

Delaware

06/29/93

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 1 — 100 shares to Isle of
Capri Casinos, Inc. 08/28/1998)

 

 

 

 

 

 

 

Casino Investments Limited

 

Unrestricted

 

United Kingdom

08/06/2001

 

100% owned by Blue Chip Casinos Plc (66.67% owned by Isle of Capri Casinos
Limited (100% owned by Isle of Capri Casinos, Inc.))

 

Remaining equity interests owned by various shareholders

 

 

 

 

 

 

 

Casino Management Limited

 

Unrestricted

 

United Kingdom

08/06/2001

 

100% owned by Blue Chip Casinos Plc (66.67% owned by Isle of Capri Casinos
Limited (100% owned by Isle of Capri Casinos, Inc.))

 

Remaining equity interests owned by various shareholders

 

 

 

 

 

 

 

Casino Projects Limited

 

Unrestricted

 

United Kingdom

08/09/2001

 

100% owned by Blue Chip Casinos Plc (66.67% owned by Isle of Capri Casinos
Limited (100% owned by Isle of Capri Casinos, Inc.))

 

Remaining equity interests owned by various shareholders

 

 

 

 

 

 

 

CCSC/Blackhawk, Inc.

 

Restricted

 

Colorado

07/02/2001

 

100% owned by IC Holdings Colorado, Inc. (100% owned by Isle of Capri Black
Hawk, L.L.C. (57% owned by Casino America of Colorado, Inc. (100% owned by Isle
of Capri Casinos, Inc.) and 43% owned by Black Hawk Holdings, L.L.C. (100%
Casino America of Colorado (100% owned by Isle of Capri Casinos, Inc.)) (Cert.
No. 4 — 100 shares to IC Holdings Colorado, Inc. 4/22/2003)

 

 

 

 

 

 

 

CSNO, L.L.C.

 

Unrestricted

 

Louisiana

04/04/00

 

100% owned by IOC Holdings, L.L.C. (100% owned by Isle of Capri Casinos, Inc.)
No certificate issued.

 

 

 

 

 

 

 

Grand Palais Riverboat, Inc.

 

Restricted

 

Louisiana

03/29/93

 

100% owned by IOC Holdings, L.L.C. (100% owned by Isle of Capri Casinos, Inc.)
(Cert. No. 2 — 1,000 shares to IOC Holdings, L.L.C. 04/29/2001)

 

 

 

 

 

 

 

IC Holdings Colorado, Inc.

 

Restricted

 

Colorado

10/21/02

 

100% owned by Isle of Capri Black Hawk, LLC (57% owned by Casino America of
Colorado, Inc. (100% owned by Casinos, Inc.) and 43% owned by Black Hawk
Holdings, L.L.C. (100% owned by Casino America of Colorado, Inc. (100% owned by
Isle of Capri Casinos, Inc.)) (Cert. No. 1 — 10 shares 10/21/2002)

 

--------------------------------------------------------------------------------


 

Name

 

Designation

 

State and Date
of
Incorporation

 

Ownership

 

 

 

 

 

 

 

International Marco Polo’s Services, Inc.

 

Unrestricted

 

Nevada

09/26/74

 

 

100% owned by Lady Luck Gaming Corp., (owned 100% by Isle of Capri
Casinos, Inc.) (No certificate issued)

 

 

 

 

 

 

 

IOC - Black Hawk Distribution Company, LLC

 

Restricted

 

Colorado

02/22/02

 

100% owned by Isle of Capri Black Hawk, L.L.C. (57% owned by Casino America of
Colorado, Inc. (100% owned by Isle of Capri Casinos, Inc.) and 43% owned by
Black Hawk Holdings, L.L.C. (100% owned by Casino America of Colorado, Inc.
(100% owned by Isle of Capri Casinos, Inc.))

 

 

 

 

 

 

 

IOC - Boonville, Inc.

 

Restricted

 

Nevada

07/26/93

 

 

100% owned by Isle of Capri Casinos, Inc.  (Cert. No. 37 — 1,000 shares issued
to Isle of Capri Casinos, Inc. 05/09/2000)

 

 

 

 

 

 

 

IOC - Cameron, LLC

 

Unrestricted

 

Louisiana

09/06/02

 

100% owned by IOC Holdings, L.L.C. (owned 100% by Isle of Capri Casinos, Inc.)
(No. certificate issued)

 

 

 

 

 

 

 

IOC-Caruthersville, LLC

 

Restricted

 

Missouri

04/21/99

 

100% owned by Isle of Capri Casinos, Inc.

 

 

 

 

 

 

 

IOC - City of St. Louis, LLC

 

Unrestricted

 

Missouri

09/12/02

 

100% owned by Isle of Capri Casinos, Inc. (No certificate issued)

 

 

 

 

 

 

 

IOC - Coahoma, Inc.

 

Unrestricted

 

Mississippi

09/23/98

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 1 — 1,000 shares issued to
Casino America, Inc. 09/23/1998)

 

 

 

 

 

 

 

IOC - Kansas City, Inc.

 

Restricted

 

Missouri

02/17/00

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 1 — 900 shares issued to
Isle of Capri Casinos, Inc. 06/05/2000)

 

 

 

 

 

 

 

IOC - Lula, Inc.

 

Restricted

 

Mississippi

05/25/93

 

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 5 — 1,000 shares issued to
Isle of Capri Casinos, Inc. 04/29/2001)

 

 

 

 

 

 

 

IOC - Natchez, Inc.

 

Restricted

 

Mississippi

08/21/91

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 4 — 1,000 shares issued to
Isle of Capri Casinos, Inc. 04/29/2001)

 

 

 

 

 

 

 

IOC — Nevada, LLC

 

Unrestricted

 

Nevada

8/5/09

 

100% owned by Isle of Capri Casinos, Inc. (no stock certificate issued)

 

 

 

 

 

 

 

IOC — PA, L.L.C.

 

Unrestricted

 

Pennsylvania

07/16/03

 

100% owned by Isle of Capri Casinos, Inc. (No certificate issued)

 

 

 

 

 

 

 

IOC Black Hawk County, Inc.

 

Restricted

 

Iowa

09/22/03

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 1 — 100 shares)

 

 

 

 

 

 

 

IOC Davenport, Inc.

 

Restricted

 

Iowa

07/19/00

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 1 — 100 shares issued to
Isle of Capri Casinos, Inc. 03/12/2001)

 

 

 

 

 

 

 

IOC Development Company, LLC

 

Unrestricted

 

Mississippi

04/18/02

 

100% owned by Isle of Capri Casinos, Inc. (No certificate issued)

 

 

 

 

 

 

 

IOC Holdings, L.L.C.

 

Restricted

 

Louisiana

11/13/00

 

100% owned by Isle of Capri Casinos, Inc. (No certificate issued)

 

 

 

 

 

 

 

IOC Manufacturing, Inc.

 

Unrestricted

 

Mississippi

04/22/05

 

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 1 — 1,000 shares issued to
Isle of Capri Casinos, Inc. 04/22/2005)

 

 

 

 

 

 

 

IOC Mississippi, Inc.

 

Unrestricted

 

Mississippi

04/28/06

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 1 — 1,000 shares issued to
Isle of Capri Casinos, Inc.)

 

 

 

 

 

 

 

IOC Pittsburgh, Inc.

 

Unrestricted

 

Pennsylvania

11/29/05

 

100% owned by Isle of Capri Casinos, Inc. (Certificate 1 — 1,000 shares issued
to Isle of Capri Casinos, Inc.)

 

 

 

 

 

 

 

IOC Services, LLC

 

Restricted

 

Delaware

10/15/02

 

100% owned by Isle of Capri Casinos, Inc. (No certificate issued)

 

 

 

 

 

 

 

IOC-Vicksburg, Inc.

 

Restricted

 

Delaware

03/25/10

 

100% owned by Isle of Capri Casinos, Inc. (Certificate 1 — 100 shares issued to
Isle of Capri Casinos, Inc.)

 

 

 

 

 

 

 

IOC-Vicksburg, L.L.C.

 

Restricted

 

Delaware

03/25/10

 

100% owned by IOC — Vicksburg, Inc.

(100% owned by Isle of Capri Casinos, Inc.)

 

 

 

 

 

 

 

Isle of Capri - Bahamas Ltd.

 

Unrestricted

 

Commonwealth of the Bahamas

02/07/03

 

80% owned by Isle of Capri Bahamas Holdings, Inc. (100% owned by Isle of Capri
Casinos, Inc.) and 20% owned by IOC Holdings, L.L.C. (100%

 

--------------------------------------------------------------------------------


 

Name

 

Designation

 

State and Date
of
Incorporation

 

Ownership

 

 

 

 

 

 

 

 

 

 

 

 

 

owned by Isle of Capri Casinos, Inc.)

 

 

 

 

 

 

 

Isle of Capri - St. Louis County, Inc.

 

Unrestricted

 

Missouri

08/16/99

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 1 — 1,000 shares to Isle of
Capri Casinos, Inc. 08/16/1999)

 

 

 

 

 

 

 

Isle of Capri Bahamas Holdings, Inc.

 

Unrestricted

 

Mississippi 04/22/05

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 1 — 1,000 shares issued to
Isle of Capri Casinos, Inc. 04/22/05)

 

 

 

 

 

 

 

Isle of Capri Bettendorf Marina Corporation

 

Restricted

 

Iowa

10/21/97

 

100% owned by Isle of Capri Bettendorf, L.C. (100% owned by Isle of Capri
Casinos, Inc.).  Cert. No. 2 — 100 shares.

 

 

 

 

 

 

 

Isle of Capri Bettendorf, L.C.

 

Restricted

 

Iowa

12/16/99

 

100% owned by Isle of Capri Casinos, Inc. (No certificate issued)

 

 

 

 

 

 

 

Isle of Capri Black Hawk Capital Corp.

 

Restricted

 

Colorado

07/16/97

 

 

100% owned by Isle of Capri Black Hawk, L.L.C. (57% owned by Casino America of
Colorado, Inc. (100% owned by Isle of Capri Casinos, Inc.)  and 43% owned by
Black Hawk Holdings, L.L.C. (100% owned by Casino America of Colorado, Inc.
(100% owned by Isle of Capri Casinos, Inc.)) (Cert. No. 1 — 100 shares issued to
Isle of Capri Black Hawk, LLC 07/22/1997)

 

 

 

 

 

 

 

Isle of Capri Black Hawk, L.L.C.

 

Restricted

 

Colorado

04/25/97

 

 

57% owned by Casino America of Colorado, Inc. (100% owned by Isle of Capri
Casinos, Inc.)  and 43% owned by Black Hawk Holdings, L.L.C. (100% owned by
Casino America of Colorado, Inc. (100% owned by Isle of Capri Casinos, Inc.))

 

 

 

 

 

 

 

Isle of Capri Casino Colorado, Inc.

 

Unrestricted

 

Colorado

12/14/94

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 1 — 1,000 shares to Casino
America, Inc. 12/14/1994)

 

 

 

 

 

 

 

Isle of Capri Marquette, Inc.

 

Restricted

 

Iowa

12/16/99

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 1 — 100 shares issued to
Isle of Capri Casinos, Inc.)

 

 

 

 

 

 

 

Isle of Capri of Michigan LLC

 

Unrestricted

 

Delaware

01/20/99

 

100% owned by Isle of Capri Casinos, Inc.

 

 

 

 

 

 

 

Isle of Capri of Jefferson County, Inc.

 

Unrestricted

 

Missouri

07/12/93

 

93% owned by Isle  of Capri Casinos, Inc. (Cert. No. 3 — 93 shares issued to
Isle of Capri Casinos, Inc. on 04/29/2001)

 

Remaining equity interests owned by Steve Roberts

 

 

 

 

 

 

 

Isle Singapore, Inc.

 

Unrestricted

 

Delaware

10/06/06

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 1 — 1,000 shares issued to
Isle of Capri Casinos, Inc.)

 

 

 

 

 

 

 

Isle of Capri UK Holdings, Inc.

 

Unrestricted

 

Mississippi

04/22/05

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 1 — 1,000 shares issued to
Isle of Capri Casinos, Inc. 04/22/2005)

 

 

 

 

 

 

 

JPLA Pelican, LLC

 

Unrestricted

 

Louisiana

11/26/03

 

100% owned by Isle of Capri Casinos, Inc.

 

 

 

 

 

 

 

Lady Luck Biloxi, Inc.

 

Unrestricted

 

Mississippi

04/02/92

 

100% owned by Lady Luck Gaming Corp., (owned 100% by Isle of Capri
Casinos, Inc.) (Cert. No. 3 — 1,000 shares issued to Lady Luck Gaming Finance
Company 02/16/1994 (merged into Lady Luck Gaming Corp.)

 

 

 

 

 

 

 

Lady Luck Central City, Inc.

 

Unrestricted

 

Delaware

02/24/93

 

100% owned by Lady Luck Gaming Corp., (owned 100% by Isle of Capri
Casinos, Inc.) (Cert. No. 5 - 102,750 shares to American Casinos, Inc. 04/28/93
Cert. No. 6 - 411 shares to Lady Luck Gaming Finance 10/28/94
Cert. No. 7 - 216,819 shares to American Casinos, Inc. 04/28/93)

 

--------------------------------------------------------------------------------


 

Name

 

Designation

 

State and Date
of
Incorporation

 

Ownership

 

 

 

 

 

 

 

Lady Luck Gaming Corporation

 

Unrestricted

 

Delaware

02/16/93

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 2 — 1,000 shares to Isle of
Capri Casinos, Inc. 05/31/2000)

 

 

 

 

 

 

 

Lady Luck Gulfport, Inc.

 

Unrestricted

 

Mississippi

09/03/92

 

100% owned by Isle of Capri Casinos, Inc.) (Cert. No. 4 — 1,000 shares to Isle
of Capri Casinos, Inc. 04/29/2001)

 

 

 

 

 

 

 

Lady Luck Vicksburg, Inc.

 

Unrestricted

 

Mississippi

02/10/92

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 4 — 1,000 shares to Isle of
Capri Casinos, Inc. 04/29/2001)

 

 

 

 

 

 

 

LRGP Holdings, L.L.C.

 

Unrestricted

 

Louisiana

04/04/00

 

100% owned by IOC Holdings, L.L.C. (100% owned by Isle of Capri Casinos, Inc.)

 

 

 

 

 

 

 

IOC-Cape Girardeau LLC (f/k/a Midwest Region Development, LLC)

 

Restricted

 

Missouri

07/09/2007

 

100% owned by Isle of Capri Casinos, Inc.

 

 

 

 

 

 

 

Pompano Park Holdings, L.L.C.

 

Unrestricted

 

Florida

02/19/99

 

50% owned by PPI, Inc. (100% owned by Isle of Capri Casinos, Inc.) and 50% owned
by Isle of Capri Casinos, Inc.

 

 

 

 

 

 

 

PPI, Inc.

 

Restricted

 

Florida

11/15/94

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 1 - 1,000 shares to Casino
America, Inc. 08/06/1996)

 

 

 

 

 

 

 

Rainbow Casino-Vicksburg Partnership, L.P.

 

Restricted

 

Mississippi
9/14/1993

 

90% owed by IOC-Vicksburg, Inc. (100% owed by Isle of Capri Casinos, Inc.) 10%
owed by IOC-Vicksburg, L.L.C. (100% owed by IOC-Vicksburg, Inc.)

 

 

 

 

 

 

 

Riverboat Corporation of Mississippi

 

Restricted

 

Mississippi

06/01/90

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 4 — 100 shares issued to
Casino America, Inc. 02/24/2011)

 

 

 

 

 

 

 

Riverboat Corporation of Mississippi - Vicksburg

 

Unrestricted

 

Mississippi

02/08/93

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 1 — 1,000 shares to Casino
America, Inc. 02/09/1993)

 

 

 

 

 

 

 

Riverboat Services, Inc.

 

Restricted

 

Iowa

11/27/90

 

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 7 — 1,454.54545 shares to
Casino America, Inc. 06/02/1992)

 

 

 

 

 

 

 

St. Charles Gaming Company, Inc.

 

 

Restricted

 

Louisiana

01/19/93

 

100% owned by IOC Holdings, L.L.C. (100% owned by Isle of Capri Casinos, Inc.)
Cert. No. 107 - 50,000 shares to IOC Holdings, L.L.C. 04/29/01
Cert. No. 111 - 25,000 shares to IOC Holdings, L.L.C. 04/29/01
Cert. No. 112 - 25,000 shares to IOC Holdings, L.L.C. 04/29/01

 

 

 

 

 

 

 

The Isle Casinos Limited

 

Unrestricted

 

Cardiff

United Kingdom

11/07/02

 

99% owned by Isle of Capri Casinos, Inc. ; 1 ordinary share issued in favour of
Allan B. Solomon as Nominee

 

 

 

 

 

 

 

Tri — C Development, Inc.

 

Unrestricted

 

Arkansas

11/20/2006

 

100% owned by Isle of Capri Casinos, Inc. (Cert. No. 1, 1,000 shares to Isle of
Capri Casinos, Inc.

 

Indebtedness or Contingent Obligations of the Unrestricted Subsidiaries owed to
Borrower or any Restricted Subsidiary:  None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.2C

GOVERNMENTAL CONSENTS

 

1.                                       Gaming Authorities of Mississippi and
applicable Gaming Laws of Mississippi

 

2.                                       Gaming Authorities of Louisiana and
applicable Gaming Laws of Louisiana

 

3.                                       Gaming Authorities of Iowa and
applicable Gaming Laws of Iowa

 

4.                                       Gaming Authorities of Missouri and
applicable Gaming Laws of Missouri

 

5.                                       Gaming Authorities of Florida and
applicable Gaming Laws of Florida

 

6.                                       Gaming Authorities of Colorado and
applicable Gaming Laws of Colorado

 

7.                                       State and Local Liquor Authorities for
Colorado

 

8.                                       City of Biloxi, Mississippi

 

9.                                       Governor and Secretary of State of
Mississippi

 

10.                                 Port authority of Kansas City, Missouri

 

11.                                 City of Davenport, Iowa

 

12.                                 City of Boonville, Missouri

 

13.                                 City of Marquette, Iowa

 

14.                                 City of Waterloo, Iowa

 

15.                                 City of Caruthersville, Missouri

 

16.                                 City of Pompano Beach, Florida

 

17.                                 Gaming Authorities of Nevada and applicable
Gaming Laws of Nevada

 

18.                                 Gaming Authorities of Pennsylvania and
applicable Gaming Laws of Pennsylvania

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.5

REAL PROPERTY

 

Please see Schedule 4.1H to the Credit Agreement

Please see Schedules 1(d) and 4(b) to the Security Agreement

 

LOAN PARTY

 

ADDRESS

 

PROPERTY DESCRIPTION

Isle of Capri Casinos, Inc.

 

600 Emerson Road, Ste. 300
St. Louis, MO 63141

 

Corporate offices Approximately 50,500 rentable square feet leased from I&G
Direct Real Estate 18, LP; lease expires July 31, 2021.

Isle of Capri Casinos, Inc. (sublease)

 

600 Emerson Road, Ste. 300
St. Louis MO 63141

 

Subtenant: Computer Sciences Corporation (CSC)

Lease Date: January 29, 2009
Annual Base: $215,897.00
Initial Term: 5 years
Extension: 1 — 5 year term

Isle of Capri Casinos, Inc.

 

1635 Popps Ferry Rd., Ste. G
Biloxi, MS 39532

 

Corporate office Approximately 40,000 square feet leased from Mitchel Family
LLC; lease expires May 31, 2014.

Isle of Capri Casinos, Inc.

 

1641 Popps Ferry Road

 

Subtenant: Horne, LLP

(sublease)

 

Biloxi, MS 39532

 

Lease Date: November 10, 2010

 

 

 

 

Annual Base: $233,936

 

 

 

 

Initial Term: 1 year

 

 

 

 

Extension: 3 — 1 year terms

 

 

 

 

 

 

 

 

 

Subtenant: CKS Productions d/b/a PPS Plus Software

 

 

 

 

Lease Date: February 1, 2011

 

 

 

 

Annual Base: $78,700

 

 

 

 

Initial Term: 1 year

 

 

 

 

Extension: 2 — 1 year terms

 

 

 

 

 

 

 

 

 

Subtenant: Machado-Patano -PLLC

 

 

 

 

Lease Date: October 1, 2009

 

 

 

 

Annual Base: $69,786.00

 

 

 

 

Initial Term: 3 year

 

 

 

 

Extension: 1 — 1 year terms

 

 

 

 

 

 

 

 

 

Subtenant: URS Corporation

 

 

 

 

Lease Date: August 28, 2009

 

 

 

 

Annual Base: $2,833.33 Monthly

 

 

 

 

Initial Term: 1 year

 

 

 

 

Extension: Month to Month

Riverboat Corporation of Mississippi

 

151 Beach Blvd.
Biloxi, MS 39530

 

Approximately 14 acres of property which is leased from the City of Biloxi (for
itself and as successor to the interests of the Biloxi Port Commission), and the
Secretary of State and operated as the Isle Casino Hotel in Biloxi, Mississippi.

Riverboat Corporation of Mississippi

 

Near 151 Beach Blvd.
Biloxi, MS 39530

 

Approximately 1.5 acres of property (consisting of 8 separate parcels) north of
Highway 90 and across the street from Biloxi

 

--------------------------------------------------------------------------------


 

 

 

 

 

Gaming Facilities held for development or sale.

Riverboat Corporation of Mississippi

 

3294-A Warrior Drive
Diberville, MS 39540

 

Warehouse leased by Riverboat Corporation of Mississippi

St. Charles Gaming Company, Inc.

 

100 Westlake Avenue
Lake Charles, LA 70669
and
101 Westlake Avenue
Westlake, LA 70669 (Inn at the Isle)
and
102 Westlake Avenue
Westlake, LA 70669 (Hotel)
and
523 Miller Avenue (Storage)
Westlake, LA 70669
and
534 Miller Avenue
Westlake, LA 70669 (Capri College & Training)
and
307 I-10 Service Road
Westlake, LA 70669 (Human Resources)

 

Approximately 4 acres is owned by St. Charles Gaming Company, Inc. and
approximately 17 acres is leased in Calcasieu Parish, Louisiana by St. Charles
Gaming Company, Inc. and used in connection with the operation of the Isle of
Capri Casino Hotel in Lake Charles, Louisiana.

IOC - Natchez, Inc.

 

645 S. Canal Street
Natchez, MS 39210 (hotel)

 

53 Silver Street
Natchez, MS 39210 (other property)

 

Approximately 15 parcels of leased property which are utilized for parking,
docking, a restaurant and a parcel which is owned and upon which a hotel is
located, all of which are utilized in connection with the operation of the Isle
of Capri Casino Hotel in Natchez, MS.

Isle of Capri Bettendorf, L.C.

 

1777 Parkway
Bettendorf, IA 52722

 

Owns 24.6 acres operated as Isle Casino Hotel in Bettendorf, Iowa.

Isle of Capri Bettendorf Marina Corporation

 

600 Emerson Road, Ste. 300
St. Louis, MO 63141

 

Office space

Isle of Capri Marquette, Inc.

 

100 Anti Monopoly
Marquette, IA 52158

 

Owns 3.95 acres for use as the pavilion and parking area and leases its
adjoining 0.34 acre dock site from the City of Marquette. In addition, the
operation leases an employee parking lot of 2.53 acres. The facility operates as
Lady Luck Casino in Marquette, Iowa.

IOC - Lula, Inc.

 

777 Isle of Capri Parkway
Lula, MS 38644

 

Lease of approximately 900-1000 acres of property from Roger Allen Johnson, Jr.
and Charles Bryant Johnson operated as Isle of Capri Casino Hotel in Lula,
Mississippi. 128 acres of this property will be subject to a leasehold mortgage.

IOC Davenport, Inc.

 

101 West River Drive
Davenport, IA 52801 (casino)

 

1531 West River Drive
Davenport, IA 52802 (warehouse)

 

Approximately 12 acre site which is leased from the City of Davenport

IOC - Kansas City, Inc.

 

1800 East Front Street
Kansas City, MO 64120

 

Approximately 27 acres which is leased from the Kansas City Port Authority.

 

--------------------------------------------------------------------------------


 

IOC - Boonville, Inc.

 

100 Isle of Capri Blvd.
Boonville, MO 65233

 

Approximately 32 acres which is leased from the City of Boonville.

IOC Black Hawk County, Inc.

 

777 Isle of Capri Blvd.
Waterloo, IA 50701 (casino)

 

1522 Flammang Drive, Suite 300
Waterloo, IA 50701 (warehouse)

 

Approximately 30 acres land owned; 16.15 acres waterway; and 6.43 acres roadway

IOC-Caruthersville, LLC

 

777 East 3rd
Caruthersville, MO 63830

 

Approximately 38.5 acres of property which is owned and operated as the Lady
Luck Casino in Caruthersville, Missouri.

PPI, Inc.

 

1800 SW 3rd Street
Pompano Park, Florida

 

Approximately 220 acres owned and operated by PPI, Inc. which is used to run
Isle Casino Racing in Pompano Park

CCSC/Blackhawk, Inc.

 

340 Main Street
Black Hawk, CO 80422 (casino)



333 North Main Street
Black Hawk, CO 80422 (hotel)

 

Casino and parking on approximately 1.8 acre parcel of land



Parking garage, restaurant and hotel occupying approximately 2.4 acres leased
from Andrianakos, LLC

Isle of Capri Black Hawk, L.L.C.

 

401 Main Street
Black Hawk, CO 80422

 

5870 West 6th Avenue
Golden, CO 80401 (Warehouse )

 

Casino, parking garage and hotel Approximately 9.4 acre parcel of land

Rainbow Casino- Vicksburg Partnership, L.P.

 

1380 Warrenton Road
Vicksburg, Mississippi 39182

 

Approximately 61.75 acres located at 1350 and 1380 Warrenton Road, Vicksburg,
MS.

IOC-Cape Girardeau LLC

 

777 North Main Street,
Cape Girardeau, MO 63701

 

Project under construction. Site currently consists of 58 separate parcels
totaling approximately 23.2 acres. Upon completion, the casino and parking will
utilize approximately 14.7 acres; approximately 1.3 acres will be dedicated
public streets. The remaining approximately 7.2 acres in public and private open
space.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.8

MATERIAL CONTRACTS

 

ISLE OF CAPRI CASINOS, INC. (“ISLE”)

 

CONTRACTING PARTY

 

DESCRIPTION

Isle of Capri Black Hawk, L.L.C.

 

Second Amended and Restated Management Agreement between Isle of Capri
Casinos, Inc. and Isle of Capri Black Hawk, L.L.C. dated as of April 22, 2003
(as amended by First Amendment dated as of December 22, 2003 and Second
Amendment dated as of October 24, 2005); First Amended and Restated Members
Agreement between Casino America of Colorado, Inc., Isle of Capri Casinos, Inc.,
Blackhawk Gold, Ltd and Nevada Gold & Casinos, Inc. dated April 22, 2003; and
Second Amended and Restated Operating Agreement between Casino America of
Colorado, Inc. and Blackhawk Gold, Ltd. dated as of April 22, 2003

U.S. Bank National Association

 

Indenture dated 03/03/04 relating to 7% Senior Subordinated Notes

U.S. Bank National Association

 

Indenture dated 03/07/11 relating to 7.75% Senior Notes

 

RIVERBOAT CORPORATION OF MISSISSIPPI (“RCM”) d/b/a

ISLE CASINO HOTEL BILOXI

 

CONTRACTING PARTY

 

DESCRIPTION

City of Biloxi

 

Biloxi Waterfront Project Lease (“Hotel Lease”) dated as of April 13, 1994, as
amended by First Amendment to Biloxi Waterfront Project Lease (Hotel Lease)
dated April 26, 1995

City of Biloxi

 

Biloxi Waterfront Project Lease (“Casino Lease”) dated as of May 12, 1986, as
amended by (i) Addendum to Lease, dated August 1, 1992, (ii) Second Addendum to
Lease dated as of April 13, 1994, and (iii) Third Addendum to Casino Lease dated
as of April 26, 1995

Secretary of State; City of Biloxi; Board of Trustees of State Institution of
Higher Learning; Isle of Capri Casinos, Inc.

 

Point Cadet Compromise and Settlement Agreement (“PCCSA”) dated as of August 15,
2002, resolved claims between parties regarding Point Cadet Property in which
Isle holds leasehold interest pursuant to the “City Leases”, including the
“Hotel Lease” and “Casino Lease”

 

The PCCSA provides that Isle would enter into a lease regarding New Tract A and
New Tract B concerning development of a new parking garage, hotel and other new
facilities. See below description of the Biloxi Waterfront Project Garage Podium
Lease.

 

--------------------------------------------------------------------------------


 

Secretary of State; State Institution of Higher Learning; City of Biloxi; Isle
of Capri Casinos, Inc.

 

Biloxi Waterfront Project Garage-Podium Lease and Easement dated as of
August 15, 2002, provides for lease of New Tract A and New Tract B for
development of additional retail, food, beverage, hotel and entertainment
facilities on New Tract B, in addition to the new garage as contemplated for New
Tract A, other facilities it deems appropriate.

Biloxi Port Commission (whose interests have been succeeded to by the City of
Biloxi) and Isle of Capri Casinos, Inc.

 

Amendment and Restatement of Berth Rental Agreement dated as of May 12, 1992, as
amended by (i) Second Amendment to Berth Rental Agreement dated August 13, 1996,
(ii) Third Amendment to Berth Rental Agreement dated December 14, 1999, and
(iii) Letter Agreement dated October 17, 2006.

Secretary of State and Isle of Capri Casinos, Inc.

 

Agreement on Casino Berth Tract dated as of August 15, 2002, State consented to
dredging, wharfing and filling by Isle of areas to reconfigure Berth Tract to
accommodate a larger gaming vessel.

City of Biloxi and Secretary of State

 

Covacevich Compromise and Settlement Agreement dated as of August 15, 2002,
provides that City and State each own ½ interest in the subject property.
Provides that New Master Plan contemplated by Paragraph VI of the PCCSA shall
include the future commercial development of the Covacevich Property

 

ST. CHARLES GAMING COMPANY, INC. (“SCGC”) and

GRAND PALAIS RIVERBOAT, INC. (“GPRI”) D/B/A

ISLE OF CAPRI CASINO HOTEL LAKE CHARLES

 

CONTRACTING PARTY

 

DESCRIPTION

Port Resources, Inc. and CRU, Inc.

 

Amended and Restated Lease dated April 19, 1999 (North and South Tracts); as
amended by: (i) Amendment to Amended and Restated Lease dated May 19, 2000, and
(ii) Second Amendment to Amended and Restated Lease to be entered into in
July 3, 2007

City of Westlake

 

Development Agreement dated June 12, 1996

Calcasieu Parish Police Jury

 

Development Agreement dated June 9, 1995, as amended by: (i) First Amendment to
Development Agreement dated June 25, 1995; (ii) Second Amendment to Development
Agreement dated June 12, 1996; and (iii) Third Amendment to Development
Agreement dated May 1, 2000.

 

--------------------------------------------------------------------------------


 

IOC - NATCHEZ, INC. D/B/A

ISLE OF CAPRI CASINO HOTEL NATCHEZ

 

CONTRACTING PARTY

 

DESCRIPTION

City of Natchez

 

Lease Agreement (Little Mexico) dated June 30, 1992

City of Natchez

 

Lease Agreement (Old Ferry Ramp) dated June 30, 1992, as amended by First
Amendment to Lease dated October 27, 1992

Silver Land, Inc.

 

Amended and Restated Lease Agreement (Box Factory Site and Prince Estate and
Silver Land) dated December 31, 1992, as amended by First Addendum to Amended
and Restated Lease Agreement dated August 21, 1998

City of Natchez

 

Lease Agreement (Natchez Under the Hill) dated June 30, 1992

City of Natchez

 

Toll Plaza Agreement dated February 26, 1993

Biglane Family Partnership

 

Lease Contract dated February 18, 1998

Biglane Operating Company

 

Lease Agreement dated December 31, 1992

South Canal Partnership

 

Lease Contract dated November 4, 1999

 

IOC - LULA, INC. D/B/A

ISLE OF CAPRI CASINO HOTEL LULA

 

CONTRACTING PARTY

 

DESCRIPTION

Roger Johnson and Charles Johnson

 

Lease dated November 16, 1993, as amended by: (i) Addendum to the Lease dated
June 22, 1994; and (ii) Second Addendum to the Lease dated October 17, 1995

 

ISLE OF CAPRI BETTENDORF, L.C. D/B/A

ISLE CASINO HOTEL BETTENDORF

 

CONTRACTING PARTY

 

DESCRIPTION

Scott County Regional Authority

 

Operator’s Contract dated August 11, 1994; as amended by: (i) Amendment to
Operator’s Contract dated August 15, 1998; (ii) Second Amendment to Operator’s
Contract dated June 30, 2004; and (iii) Third Amendment to Operator’s Contract
dated October 30, 2007

City of Bettendorf

 

Development Agreement dated August 16, 1994; as amended by Amendment to
Development Agreement dated August 1, 1998

 

--------------------------------------------------------------------------------


 

City of Bettendorf

 

Development Agreement dated June 17, 1997; as amended by: (i) First Addendum to
Development Agreement dated July 28, 1997, and (ii) Amendment to Downtown
Riverfront Project Development Agreement dated March 3, 2000

Iowa Department of Natural Resources

 

Lease No. 87 dated December 1, 1996

City of Bettendorf

 

Conference/Event Center Development Agreement dated April 26, 2005; as amended
by: (i) Amended and Restated Conference/Events Center Development Agreement
dated July 18, 2006, and (ii) Reaffirmation of and Amendment to the Amended and
Restated Conference/Events Center Development Agreement dated August 1, 2008 and
related Management Agreement by and Between City of Bettendorf, Iowa and Isle of
Capri: Bettendorf, LC dated July 18, 2006, Minimum Assessment and Revenue
Agreement dated May 5, 2006, Real Estate Contract dated July 18, 2006, and
Guaranty dated August 29, 2008.

 

IOC - KANSAS CITY, INC. D/B/A

ISLE OF CAPRI CASINO KANSAS CITY

 

CONTRACTING PARTY

 

DESCRIPTION

The Port Authority of Kansas City, Missouri

 

Amended and Restated Lease Agreement dated 08/21/95, as amended by: (i) First
Amendment to Amended and Restated Lease Agreement dated October 31, 1995; and
(ii) Second Amendment to Amended and Restated Lease Agreement dated June 10,
1996

The Port Authority of Kansas City, Missouri

 

Restated and Amended Development Agreement dated August 15, 2005

Flamingo Hilton Riverboat Casino, LP,

 

Assignment and Assumption Agreement (Lease Agreement) between Flamingo Hilton
Riverboat Casino, LP, Isle of Capri Casinos, Inc. and IOC-Kansas City, Inc.
dated as of June 6, 2000

 

IOC DAVENPORT, INC. D/B/A

RHYTHM CITY CASINO DAVENPORT

 

CONTRACTING PARTY

 

DESCRIPTION

City of Davenport

 

Amended and Restated Development Agreement dated November 29, 1990, as amended
by: (i) First Amendment to Amended and Restated Development Agreement dated
August 21, 1991; (ii) Second Amendment to Amended and Restated Development
Agreement dated April 10, 1992; and (iii) Third Amendment to

 

--------------------------------------------------------------------------------


 

 

 

Amended and Restated Development Agreement dated October 5, 1994

City of Davenport

 

Lease Agreement (Oscar Mayer Lease) dated March 20, 1991, as amended by:
(i) Addendum to Lease dated April 5, 1995, (ii) Addendum of Lease dated March 3,
1999, (iii) Master Addendum dated September 14, 2000, and (iv) Amendment to
Master Addendum dated September 29, 2000

City of Davenport

 

Lease (Promenade Lease) dated November 29, 1990, as amended by: (i) Master
Addendum dated September 14, 2000, and (ii) Amendment to Master Addendum dated
September 29, 2000

City of Davenport

 

Lease Agreement (Natatorium Lease) dated July 20, 1995, as amended by:
(i) Master Addendum dated September 14, 2000, and (ii) Amendment to Master
Addendum dated September 29, 2000

Riverboat Development Authority

 

Operator’s Contract with a term commencing October 10, 2000 as amended by:
(i) Amendment to Operator’s Contract dated June 18, 2009.

 

IOC - BOONVILLE, INC. D/B/A

ISLE OF CAPRI CASINO HOTEL BOONVILLE

 

CONTRACTING PARTY

 

DESCRIPTION

City of Boonville

 

Master Lease dated July 18, 1997, as amended by: (i) Amendment to Master Lease
dated April 19, 1999, (ii) Second Amendment to Master Lease dated September 17,
2001, and (iii) Third Amendment to Master Lease dated November 19, 2001

City of Boonville

 

Amended and Restated Development Agreement dated July 18, 1997and Amended and
Restated Master Agreement dated July 18, 1997, as such documents were amended
by: (i) Master Modification to Project Documents dated April 14, 1998;
(ii) Second Master Modification to Project Documents dated June 6, 1999;
(iii) Third Master Modification to Project Documents dated August 16, 1999; and
(iv) Fourth Master Modification to Project Documents dated April 3, 2000

 

--------------------------------------------------------------------------------


 

ISLE OF CAPRI MARQUETTE, INC. D/B/A

LADY LUCK CASINO MARQUETTE

 

CONTRACTING PARTY

 

DESCRIPTION

City of Marquette

 

Dock Site Agreement dated June 10, 1994, as amended by (i) First Amendment to
Dock Site Agreement (undated), and (ii) Second Amendment to Dock Site Agreement
dated September 6, 1994

Upper Mississippi Gaming Corporation f/k/a Marquette Gaming Corporation

 

Management Agreement dated June 10, 1994

Marquette Dock Commission

 

Waterfront Use Commercial Licensing Agreement dated March 8, 1995

 

IOC-CARUTHERSVILLE, LLC D/B/A

LADY LUCK CASINO CARUTHERSVILLE

 

CONTRACTING PARTY

 

DESCRIPTION

St. Francis Levee District of Missouri

 

License and Permit granted August 31, 2005

City of Caruthersville, Missouri

 

Development Agreement dated September 19, 1993, as amended by Second Addendum
dated as of September, 1994.

St. Francis Levee District of Missouri

 

Temporary Easement with the St. Francis Levee District of Missouri dated
April 29, 2010, for a 12 month period granting right-of-way for construction of
flood gates in the floodwall

 

IOC BLACK HAWK COUNTY, INC. D/B/A

ISLE CASINO HOTEL WATERLOO

 

CONTRACTING PARTY

 

DESCRIPTION

Black Hawk County Gaming Association

 

Amended and Restated Operator’s Contract dated November 9, 2004

Black Hawk County Gaming Association and The City of Waterloo

 

Admission Fee Administration and Development Agreement dated June 6, 2005

 

PPI, INC. d/b/a

ISLE CASINO RACING POMPANO PARK

 

CONTRACTING PARTY

 

DESCRIPTION

Broward County

 

Agreement Regarding Operation of Slot Machines in a Parimutuel

 

--------------------------------------------------------------------------------


 

 

 

Facility dated January 1, 2005

City of Pompano Beach

 

Agreement for Operation of Slot Machines in a Pari-Mutuel Facility dated
June 14, 2005

 

ISLE OF CAPRI BLACK HAWK, L.L.C. d/b/a

ISLE CASINO HOTEL BLACK HAWK

 

CONTRACTING
PARTY

 

DESCRIPTION

Adrianakos Limited Liability Company

 

Lease and Agreement — Spring 1995 (Lower Lots) between Andrianakos Limited
Liability Company, as lessor, and Anchor Coin, Inc., as lessee, dated August 15,
1995, as modified by Addendum to Lease and Agreement — Spring 1995 (Lower Lots)
between Andrianakos Limited Liability Company and Anchor Coin, Inc., dated
April 4, 1996, the lessee’s interest in such lease, as modified, assigned by
Anchor Coin to CCSC/Blackhawk, Inc. by Assignment and Assumption of Leases
(Andrianakos) dated January 1, 2002, as further modified by the Second Addendum
to Lease and Agreement - Spring 1995 (Lower Lots), and the Third Addendum to
Lease and Agreement - Spring 1995 (Lower Lots) and further assigned by
CCSC/Blackhawk, Inc. to Isle of Capri Black Hawk, L.L.C. by Assignment and
Assumption of Lease dated April 22, 2003

 

CCSC/BLACKHAWK, INC. d/b/a

LADY LUCK CASINO BLACK HAWK

 

CONTRACTING
PARTY

 

DESCRIPTION

Adrianakos Limited Liability Company

 

Assignment & Right to Cure Agreement between Andrianakos Limited Liability
Company and Anchor Coin dba/ Colorado Central Station Casino (assigned to
CCSC/Blackhawk, Inc.) dated August 15, 1995.

Adrianakos Limited Liability Company

 

Property leased by CCSC/Blackhawk, Inc. pursuant to the Spring 1995 - Amended
and Restated Vacant Ground Lease For Parking Lot Purposes and Agreement (Upper
Lot) recorded November 9, 1995, in Book 590, Page 75 of Official Records as
modified by: the Lease Addendum recorded May 9, 2000, in Book 694, Page 25 of
Official Records; the Assignment and Assumption of Leases recorded January 2,
2002, in Book 743, page 15 of Official Records; and the Second Addendum to
Spring 1995 - Amended and Restated Vacant Ground Lease for Parking Lot Purposes
and Agreement (Upper Lot) dated April 22, 2003

 

RAINBOW CASINO-VICKSBURG PARTNERSHIP, L.P. D/B/A

RAINBOW HOTEL CASINO VICKSBURG

 

CONTRACTING
PARTY

 

DESCRIPTION

Rainbow Casino-

 

Memorandum of Agreement for the 88 Room Days Inn Development, dated

 

--------------------------------------------------------------------------------


 

Vicksburg Partnership, L.P.

 

February 17, 1994. The parties executed an Amendment to the Memorandum of
Agreement, a Second Amendment to the Memorandum of Agreement on January 1, 2005,
a Third Amendment to the Memorandum of Agreement on November 17, 2006, a Fourth
Amendment on December 19, 2007, a Fifth Amendment on October 20, 2008, and a
Sixth Amendment on October 20, 2009.

 

IOC-CAPE GIRARDEAU LLC D/B/A

ISLE CASINO CAPE GIRARDEAU

 

CONTRACTING
PARTY

 

DESCRIPTION

IOC-Cape Girardeau LLC

 

Development Agreement, dated as of October 4, 2010, by and between IOC-Cape
Girardeau, LLC and the City of Cape Girardeau, Missouri

 

Restricted Subsidiaries not set forth on this Schedule 5.8 are not party to any
Material Contract.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.11

CERTAIN EMPLOYEE BENEFIT PLANS

 

The Borrower maintains a broad-based severance program that provides severance
benefits to certain former employees for a limited period of time following
termination of employment.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.14

COLLECTIVE BARGAINING AGREEMENTS

 

COLLECTIVE BARGAINING AGREEMENT, between UNITE HERE! Local 355 and PPI, INC.,
d/b/a THE ISLE CASINO & RACING AT POMPANO PARK dated June 2, 2009 — May 31, 2012

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.10

DEPOSIT AND SECURITIES ACCOUNTS

 

ITEM

 

LEGAL ENTITY NAME

 

BANK NAME

 

BANK
ACCOUNT #

 

Account type

 

description

 

 

 

 

 

 

 

 

 

 

 

1

 

CCSC/Black Hawk, Inc.

 

Capital One

 

54207-3403

 

Jackpot Account

 

deposit account

2

 

CCSC/Black Hawk, Inc.

 

Wells Fargo

 

494509-5834

 

Depository Account

 

deposit account

3

 

Grand Palais Riverboat, Inc.

 

Capital One

 

542029596

 

Accounts Payable Account

 

deposit account

4

 

Grand Palais Riverboat, Inc.

 

Capital One

 

672180880

 

Depository Account

 

deposit account

5

 

Grand Palais Riverboat, Inc.

 

Capital One

 

542029669

 

Jackpot Account

 

deposit account

6

 

IOC - Caruthersville, LLC

 

Focus Bank

 

00491497

 

Depository Account

 

deposit account

7

 

IOC - Caruthersville, LLC

 

Focus Bank

 

2020145529

 

Accounts Payable Account

 

deposit account

8

 

IOC - Caruthersville, LLC

 

Focus Bank

 

00322121

 

Jackpot Account

 

deposit account

9

 

IOC Black Hawk County Inc. *

 

US Bank

 

153910045407

 

Depository Account

 

deposit account

10

 

IOC Black Hawk County Inc. *

 

US Bank

 

153910045423

 

Certegy Account

 

deposit account

11

 

IOC Black Hawk County Inc. *

 

Capital One

 

542072350

 

Accounts Payable Account

 

deposit account

12

 

IOC Black Hawk County Inc. *

 

Capital One

 

542072377

 

Jackpot Account

 

deposit account

13

 

IOC-Booneville, Inc.

 

Boone County National Bank

 

1065092

 

Depository Account

 

deposit account

14

 

IOC-Booneville, Inc.

 

Capital One

 

542070110

 

Accounts Payable Account

 

deposit account

15

 

IOC-Booneville, Inc.

 

Capital One

 

542030666

 

Jackpot Account

 

deposit account

16

 

IOC-Cape Girardeau LLC **

 

Capital One

 

542051868

 

Accounts Payable Account

 

deposit account

17

 

IOC-Davenport, Inc.

 

US Bank

 

196613053

 

Depository Account

 

deposit account

18

 

IOC-Davenport, Inc.

 

Capital One

 

542029546

 

Accounts Payable Account

 

deposit account

19

 

IOC-Davenport, Inc.

 

Capital One

 

542029554

 

Jackpot Account

 

deposit account

20

 

IOC-Kansas City, Inc.

 

US Bank

 

5002011749

 

Depository Account

 

deposit account

21

 

IOC-Kansas City, Inc.

 

US Bank

 

4343923142

 

CyberCollect Account

 

deposit account

22

 

IOC-Kansas City, Inc.

 

Capital One

 

542029503

 

Accounts Payable Account

 

deposit account

23

 

IOC-Kansas City, Inc.

 

Capital One

 

542029529

 

Jackpot Account

 

deposit account

24

 

IOC-Lula, Inc.

 

Southern Bancorp

 

1200336

 

Depository Account

 

deposit account

25

 

IOC-Lula, Inc.

 

Capital One

 

542029392

 

Accounts Payable Account

 

deposit account

26

 

IOC-Lula, Inc.

 

Southern Bancorp

 

6412068

 

Certegy Account

 

deposit account

 

--------------------------------------------------------------------------------


 

27

 

IOC-Lula, Inc.

 

Southern Bancorp

 

1201904

 

Investment Account

 

securities account

28

 

IOC-Lula, Inc.

 

Capital One

 

542029406

 

Jackpot Account

 

deposit account

29

 

IOC-Lula, Inc.

 

Southern Bancorp

 

01201409

 

Accounts Payable Account

 

deposit account

30

 

IOC-Natchez, Inc.

 

United Mississippi Bank

 

145425

 

Depository Account

 

deposit account

31

 

IOC-Natchez, Inc.

 

Capital One

 

542029422

 

Accounts Payable Account

 

deposit account

32

 

IOC-Natchez, Inc.

 

Capital One

 

542072903

 

Jackpot Account

 

deposit account

33

 

Isle of Capri Bettendorf, L.C.

 

US Bank

 

0793401969

 

Depository Account

 

deposit account

34

 

Isle of Capri Bettendorf, L.C.

 

Capital One

 

542029367

 

Accounts Payable Account

 

deposit account

35

 

Isle of Capri Bettendorf, L.C.

 

Capital One

 

542029376

 

Jackpot Account

 

deposit account

36

 

Isle of Capri Black Hawk, LLC

 

Capital One

 

542073373

 

Accounts Payable Account

 

deposit account

37

 

Isle of Capri Black Hawk, LLC

 

Capital One

 

542073381

 

Jackpot Account

 

deposit account

38

 

Isle of Capri Black Hawk, LLC

 

Wells Fargo

 

4588542076

 

Depository Account

 

deposit account

39

 

Isle of Capri Casinos, Inc.

 

Capital One

 

762062763

 

Master Funding Account

 

deposit account

40

 

Isle of Capri Casinos, Inc.

 

Capital One

 

542029626

 

Accounts Payable Account

 

deposit account

41

 

Isle of Capri Casinos, Inc.

 

Wells Fargo

 

4122118243

 

Accounts Payable Account

 

deposit account

42

 

Isle of Capri Casinos, Inc.

 

Capital One

 

542029618

 

Accounts Payable Account

 

deposit account

43

 

Isle of Capri Marquette, Inc.

 

Central State Bank

 

201272901

 

Depository Account

 

deposit account

44

 

Isle of Capri Marquette, Inc.

 

Capital One

 

542029325

 

Accounts Payable Account

 

deposit account

45

 

Isle of Capri Marquette, Inc.

 

Capital One

 

542029333

 

Jackpot Account

 

deposit account

46

 

PPI, Inc.

 

Regions Bank

 

8190227929

 

Depository Account

 

deposit account

47

 

PPI, Inc.

 

Regions Bank

 

150019971

 

Horseman A/P Account

 

deposit account

48

 

PPI, Inc.

 

Regions Bank

 

150020325

 

Mutuals A/P Account

 

deposit account

49

 

PPI, Inc.

 

Regions Bank

 

150020317

 

Depository Account

 

deposit account

50

 

PPI, Inc.

 

Capital One

 

542071532

 

Accounts Payable Account

 

deposit account

51

 

PPI, Inc.

 

Capital One

 

542071540

 

Jackpot Account

 

deposit account

52

 

PPI, Inc.

 

Capital One

 

5720479070

 

Jackpot Account

 

deposit account

53

 

Rainbow Casino-Vicksburg Partnership LP

 

Bancorp South

 

72385164

 

Depository Account

 

deposit account

54

 

Rainbow Casino-Vicksburg Partnership LP

 

Capital One

 

542051566

 

Accounts Payable Account

 

deposit account

55

 

Riverboat Corporation of Mississippi

 

The Peoples Bank

 

1481142

 

Investment Account

 

securities account

56

 

Riverboat Corporation of Mississippi

 

The Peoples Bank

 

1482009

 

Depository Account

 

deposit account

57

 

Riverboat Corporation of Mississippi

 

Capital One

 

542029227

 

Accounts Payable Account

 

deposit account

58

 

Riverboat Corporation of Mississippi

 

Capital One

 

542029236

 

Jackpot Account

 

deposit account

 

--------------------------------------------------------------------------------


 

59

 

St. Charles Gaming Co., Inc.

 

Capital One

 

762048612

 

Depository Account

 

securities account

60

 

St. Charles Gaming Co., Inc.

 

Capital One

 

542029677

 

Accounts Payable Account

 

deposit account

61

 

St. Charles Gaming Co., Inc.

 

Capital One

 

542029694

 

Jackpot Account

 

deposit account

 

--------------------------------------------------------------------------------

 

* d/b/a Isle Casino Hotel Waterloo

 

** account to be open soon, bank is currently processing paperwork

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.15 TO CREDIT AGREEMENT

 

POST CLOSING MATTERS

 

Borrower or the applicable Subsidiary Guarantor shall deliver each of the
following items to Administrative Agent as promptly as reasonably practicable
after the Restatement Effective Date:

 

A.                                    Surveys.  An executed, certified and dated
copy of the survey prepared by Strickland Surveying & Mapping, Inc. relating to
the property located in Vicksburg, Mississippi.

 

B.                                    Third Party Agreements.  Executed copies
of the following documents:

 

(i)                                     Lease Agreement (the “Lease”) dated 3/03
between IOC Davenport, Inc. and the Trustees of the Estate of William Clement
Putnam. Borrower shall use commercially reasonable efforts to deliver a copy of
the Lease.

 

(ii)                                  Amended and Restated Davenport-Connelly
Development Agreement between the City of Davenport and IOC Davenport, Inc.
dated 11/29/90; First Amendment to the Amended and Restated Davenport-Connelly
Development Agreement dated 8/21/91; Second Amendment to Amended and Restated
Davenport-Connelly Development Agreement dated 4/10/92 and Third Amendment to
Amended and Restated Davenport-Connelly Development Agreement dated 10/5/94.

 

(iii)                               Conference/Event Center Development
Agreement between the City of Bettendorf and Isle of Capri Bettendorf, L.C.
dated April 26, 2005 (as amended, the “Development Agreement”); as amended by:
(i) Amended and Restated Conference/Events Center Development Agreement dated
July 18, 2006, and (ii) Reaffirmation of and Amendment to the Amended and
Restated Conference/Events Center Development Agreement dated August 1, 2008 and
related Management Agreement by and Between City of Bettendorf, Iowa and Isle of
Capri: Bettendorf, LC dated July 18, 2006, Minimum Assessment and Revenue
Agreement dated May 5, 2006, Real Estate Contract dated July 18, 2006, and
Guaranty dated August 29, 2008 AND, if deemed necessary or advisable by
Administrative Agent, a consent, non-disturbance agreement or estoppel executed
by the City of Bettendorf in favor of Administrative Agent in form and substance
reasonably satisfactory to Administrative Agent.

 

C.                                    Ship Mortgage Ownership Certificates. 
Ownership certificates with respect to each vessel subject to a Ship Mortgage
identifying Administrative Agent as a secured party with respect thereto.

 

D.                                    Stock Power. Original re-executed, undated
stock power for IOC-Vicksburg, Inc.

 

E.                                      Promissory Notes.  Delivery of originals
(together with allonges) of all promissory notes listed on Security Agreement
Schedule 1(f)(ii); provided with respect to the following: (1) that certain
Amended and Restated Secured Promissory Note dated December 31, 2008  issued by
Florida Gaming Corporation to Isle of Capri Casinos, Inc., (2) that certain
Promissory Note dated July 8 2002 issued by Freedom Financial Corporation to
Isle of Capri Casinos, Inc., and (3) that certain Promissory Note dated July 31,
2006 issued by Eighth Wonder

 

--------------------------------------------------------------------------------


 

Asia, LLC to Isle of Capri Casinos, Inc. , originals (together with allonges)
shall only be required to be delivered if available

 

F.                                      Releases of Security Interest
(Trademarks)

 

(i)                                     Grantor: Borrower; Grantee: Canadian
Imperial Bank of Commerce

 

(ii)                                  Grantor: Gemini, Inc.; Grantee: U.S. Bank
of Nevada

 

G.                                    Cape Girardeau. Notwithstanding the fact
that IOC-Cape Girardeau LLC became a Restricted Subsidiary prior to the
Restatement Closing Date, Borrower shall comply with Section 6.8, 6.9(B), and
6.9(C) of the Amended and Restated Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 7.1

CERTAIN EXISTING INDEBTEDNESS AND CAPITAL LEASES

 

Description

 

02/20/11 Balance

 

 

 

($000s)

 

Indebtedness:

 

 

 

7% Subordinated Notes

 

$

357,275

 

7.75% Senior Notes

 

300,000

 

Slavonian Benevolent Association (Riverboat Corporation of Mississippi)

 

2,976

 

General Obligation Bonds (IOC Davenport, Inc.)

 

795

 

 

 

 

 

Total

 

$

661,046

 

 

 

 

 

Lines of Credit:

 

 

 

None

 

 

 

 

 

 

 

Capital Leases:

 

 

 

Pitney Bowes Lease (IOC-Boonville, Inc)

 

$

2

 

 

 

 

 

Other Indebtedness

 

 

 

Quad City Waterfront Convention Center (Isle of Capri Bettendorf, L.C.)

 

$

17,160

 

 

Existing Letters of Credit and Bonds:

 

As included in Schedule 1.1(a) EXISTING LETTER OF CREDIT and Schedule 7.4
CERTAIN EXISTING CONTINGENT OBLIGATIONS.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.2

CERTAIN EXISTING LIENS

 

1.                                       Lien granted by St. Charles Gaming
Company, Inc. in favor of Port Resources, L.L.C. and CRU, L.L.C. securing $1.0
million in Cash Equivalents pursuant to leases relating to property in Westlake,
Louisiana.

 

2.                                       Notice of Claim of Lien on the LADY
LUCK I (Official No. 519502) in favor of North Central Parts, Inc. in the amount
of $826.89, Afco Metals, Inc. in the amount of $6,788.75, McMillan Supply
Company in the amount of $2,200.17, Hydro Technologies, Inc. in the amount of
$20,256.56, Industrial Pollution Control, Inc. in the amount of $10,250.00,
Wooster Products Incorporated in the amount of $3,401.80 and Olsen Electric
Supply Co. in the amount of $2,938.13.

 

3.                                       Mechanic’s lien in favor of Martin
Specialty Coatings (a subcontractor) in the amount of approximately $464,000
with respect to the Lake Charles hotel project.  The contractor for this project
is disputing this lien, and has executed a letter agreement dated May 7, 2001
confirming its agreement to defend and indemnify St. Charles Gaming
Company, Inc. (“SCGCI”) from and against liens and claims of subcontractors,
including this lien, pursuant to the existing contract between the contractor
and SCGCI.  The Martin Specialty Coating lien has been settled by the
contractor, but the mechanic’s lien has not yet been released of record.

 

4.                                       Liens described in the title insurance
policies delivered to Administrative Agent in connection with the Mortgages and
any endorsements to such title insurance policy delivered subsequent thereto.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.3

CERTAIN EXISTING INVESTMENTS

 

1.                                       Riverboat Corporation of Mississippi
owns a Certificate of Deposit in the amount of $600,000 as of February 20, 2011,
plus accrued interest from The Peoples Bank of Biloxi, MS.

 

2.                                       Riverboat Corporation of Mississippi
owns a Certificate of Deposit in the amount of $400,000 as of February 20, 2011,
plus accrued interest from The Peoples Bank of Biloxi, MS.

 

3.                                       St. Charles Gaming Company, Inc. owns a
Certificate of Deposit in the amount of $1,000,000 as of February 20, 2011, plus
accrued interest from Capital One Bank in New Orleans, LA.

 

4.                                       Isle of Capri Casinos, Inc. has a note
receivable for approximately $1,881,697 as of February 20, 2011, plus accrued
interest issued by Freedom Financial Corporation.

 

5.                                       Isle of Capri Casinos, Inc. has a note
receivable for approximately $3,000,000 as of February 20, 2011, plus accrued
interest issued by Florida Gaming Corporation, LLC.

 

6.                                       Isle of Capri Casinos, Inc. has a note
receivable for approximately $1,000,000 as of February 20, 2011, plus accrued
interest issued by Eighth Wonder Asia, LLC.  The original promissory note was
not delivered to Isle of Capri Casinos, Inc.

 

7.                                       IOC-Lula, Inc. owns a Certificate of
Deposit in the amount of $750,000 as of February 20, 2011, plus accrued interest
from Southern Bancorp, of Lula, MS.

 

8.                                       Rainbow Casino-Vicksburg Partnership LP
owns a Certificate of Deposit in the amount of $300,000 as of February 20, 2011,
plus accrued interest from Bancorp South, of Vicksburg, MS.

 

9.                                       Isle of Capri Casinos, Inc. owns
investments in the amount of $3,052,801.32 as of February 20, 2011, plus accrued
interest that is held with Principal Financial Group related to Isle of Capri
Casinos, Inc. Amended and Restated Deferred Compensation Plan.

 

10.                                 Management agreement by and between Woodland
Fayette, LLC and Nemacolin Woodlands, Inc. and IOC-PA, LLC dated January 4,
2010.

 

11.                                 Isle of Capri Casinos, Inc. has a note
receivable for approximately $4,000,000 as of February 20, 2011 related to the
Termination of Joint Development Agreement between Isle of Capri Casinos, Inc.
and Lemieux Group LP.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.4

CERTAIN EXISTING CONTINGENT OBLIGATIONS

 

Letters of Credit NonSecured Under Credit Agreement:

 

Letter of Credit/Bond #

 

As of February
20, 2011

 

Issuing Bank

 

Legal Entity Issuing LOC/Bond
(per the legal document)

 

Expiry Date

 

Beneficiary

 

SLCPPDX02337

 

$

420,000

 

US Bank

 

Isle of Capri Casinos, Inc. O/B of Isle of Capri Marquette, Inc.

 

4/1/2011

 

Iowa Racing and Gaming Commission

 

SLCPPDX02338

 

1,040,000

 

US Bank

 

Isle of Capri Casinos, Inc. O/B of Isle of Capri Bettendorf, L.C.

 

4/1/2011

 

Iowa Racing and Gaming Commission

 

SLCPPDX02339

 

710,000

 

US Bank

 

Isle of Capri Casinos, Inc. O/B of Isle of Capri Davenport, Inc.

 

4/1/2011

 

Iowa Racing and Gaming Commission

 

SB011649BL

 

250,000

 

Capital One

 

IOC - Lula

 

5/9/2011

 

Coahoma Electric Power & Associates

 

1274

 

788,000

 

The Peoples Bank

 

IOC - Black Hawk County, Inc.

 

3/31/2011

 

IA Racing and Gaming Commission

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

$

3,208,000

 

 

 

 

 

 

 

 

 

 

Bonds:

 

 

 

Bond

 

 

 

 

 

Expiration

 

 

Bond Number

 

Amount

 

Issuing Carrier

 

Principal Name

 

Date

 

Obligee

K04287009

 

$

250,000

 

Westchester Fire Insurance Company

 

St. Charles Gaming Company, Inc.

 

5/2/2011

 

Louisiana Police Riverboat Gaming

K04287812

 

$

5,000

 

Westchester Fire Insurance Company

 

Riverboat Corporation of Mississippi

 

5/2/2011

 

State of Mississippi

K04287848

 

$

5,000

 

Westchester Fire Insurance Company

 

Riverboat Corporation of Mississippi

 

5/2/2011

 

State of Mississippi

K04287939

 

$

5,000

 

Westchester Fire Insurance Company

 

Riverboat Corporation of Mississippi

 

5/2/2011

 

State of Mississippi

K07073197

 

$

50,000

 

Westchester Fire Insurance Company

 

PPI, Inc.

 

6/30/2011

 

State of Florida

K07073124

 

$

250,000

 

Westchester Fire Insurance Company

 

IOC-Boonville

 

1/1/2012

 

State of Missouri

K07073203

 

$

10,000

 

Westchester Fire Insurance Company

 

Isle of Capri Bettendorf, L.C.

 

10/18/2011

 

City of Bettendorf

K07073148

 

$

250,000

 

Westchester Fire Insurance Company

 

IOC - Natchez, Inc.

 

1/2/2012

 

State of Mississippi

K07073173

 

$

5,000

 

Westchester Fire Insurance Company

 

IOC - Natchez, Inc.

 

5/27/2011

 

State of Mississippi

K07073185

 

$

5,000

 

Westchester Fire Insurance Company

 

IOC - Natchez, Inc.

 

5/27/2011

 

State of Mississippi

K06986511

 

$

5,000

 

Westchester Fire Insurance Company

 

IOC-Lula, Inc.

 

10/29/2011

 

State of Mississippi

K07073094

 

$

5,000

 

Westchester Fire Insurance Company

 

IOC-Lula, Inc.

 

12/18/2011

 

State of Mississippi

K07073100

 

$

5,000

 

Westchester Fire Insurance Company

 

IOC-Lula, Inc.

 

12/18/2011

 

State of Mississippi

K04287459

 

$

250,000

 

Westchester Fire Insurance Company

 

IOC-Kansas City, Inc.

 

6/1/2011

 

State of Missouri

K04286972

 

$

250,000

 

Westchester Fire Insurance Company

 

Grand Palais Riverboat, Inc.

 

5/3/2011

 

Louisiana Police Riverboat Gaming

K07160513

 

$

2,000,000

 

Westchester Fire Insurance Company

 

PPI, Inc.

 

12/7/2011

 

State of Florida

KO7160562

 

$

250,000

 

Westchester Fire Insurance Company

 

IOC-Caruthersville LLC d/b/a Lady Casino Caurthersville

 

6/10/2011

 

State of Missouri

K07886846

 

$

50,000

 

Westchester Fire Insurance Company

 

PPI, Inc.

 

4/8/2011

 

Florida Department of Business & Professional Regulations

K08463852

 

$

3,612,598

 

Westchester Fire Insurance Company

 

Riverboat Corporation of Mississippi

 

12/1/2011

 

Harrison County Board of Supervisors and Tal Furry, Tax Assessor for Harrison
County, Mississippi

TOTAL

 

$

7,262,598

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Attachment 3

 

SECURITY AGREEMENT SCHEDULES

 

16

--------------------------------------------------------------------------------


 

SCHEDULE 1(d) TO

SECURITY AGREEMENT

ASSIGNED AGREEMENTS

 

RIVERBOAT CORPORATION OF MISSISSIPPI (“RCM”) d/b/a

ISLE CASINO HOTEL BILOXI

 

CONTRACTING PARTY

 

DESCRIPTION

City of Biloxi

 

Biloxi Waterfront Project Lease (“Hotel Lease”) dated as of April 13, 1994, as
amended by First Amendment to Biloxi Waterfront Project Lease (Hotel Lease)
dated April 26, 1995

 

 

 

City of Biloxi

 

Biloxi Waterfront Project Lease (“Casino Lease”) dated as of May 12, 1986, as
amended by (i) Addendum to Lease, dated August 1, 1992, (ii) Second Addendum to
Lease dated as of April 13, 1994, and (iii) Third Addendum to Casino Lease dated
as of April 26, 1995

 

 

 

Secretary of State; City of Biloxi; Board of Trustees of State Institution of
Higher Learning; Isle of Capri Casinos, Inc.

 

Point Cadet Compromise and Settlement Agreement (“PCCSA”) dated as of August 15,
2002 resolved claims between parties regarding Point Cadet Property in which
Isle holds leasehold interest pursuant to the “City Leases”, including the Hotel
Lease and the Casino Lease.

 

The PCCSA provides that Isle would enter into a lease regarding New Tract A and
New Tract B concerning development of a new parking garage, hotel and other new
facilities. See below description of the Biloxi Waterfront Project Garage Podium
Lease.

 

 

 

Secretary of State; State Institution of Higher Learning; City of Biloxi; Isle
of Capri Casinos, Inc.

 

Biloxi Waterfront Project Garage-Podium Lease and Easement dated as of
August 15, 2002, provides for lease of New Tract A and New Tract B for
development of additional retail, food, beverage, hotel and entertainment
facilities on New Tract B, in addition to the new garage as contemplated for New
Tract A, other facilities it deems appropriate.

 

 

 

Biloxi Port Commission (whose interests have been succeeded to by the City of
Biloxi) and Isle of Capri Casinos, Inc.

 

Amendment and Restatement of Berth Rental Agreement dated as of May 12, 1992, as
amended by (i) Second Amendment to Berth Rental Agreement dated August 13, 1996,
(ii) Third Amendment to Berth Rental Agreement dated December 14, 1999, and
(iii) Letter Agreement dated October 17, 2006.

 

 

 

Secretary of State and Isle of Capri Casinos, Inc.

 

Agreement on Casino Berth Tract dated as of August 15, 2002, State consented to
dredging, wharfing and filling by Isle of areas to reconfigure Berth Tract to
accommodate a larger gaming vessel.

 

 

 

City of Biloxi and Secretary of State

 

Covacevich Compromise and Settlement Agreement dated as of August 15, 2002,
provides that City and State each own ½ interest in the subject property.
Provides that New Master Plan contemplated by Paragraph VI of the PCCSA shall
include the future commercial development of the Covacevich Property.

 

--------------------------------------------------------------------------------


 

ST. CHARLES GAMING COMPANY, INC. (“SCGC”) and

GRAND PALAIS RIVERBOAT, INC. (“GPRI”) D/B/A

ISLE OF CAPRI CASINO HOTEL LAKE CHARLES

 

CONTRACTING PARTY

 

DESCRIPTION

Port Resources, Inc. and CRU, Inc.

 

Amended and Restated Lease dated April 19, 1999 (North and South Tracts); as
amended by: (i) Amendment to Amended and Restated Lease dated May 19, 2000, and
(ii) Second Amendment to Amended and Restated Lease to be entered into in
July 3, 2007.

 

 

 

City of Westlake

 

Development Agreement dated June 12, 1996

 

 

 

Calcasieu Parish Police Jury

 

Development Agreement dated June 9, 1995, as amended by: (i) First Amendment to
Development Agreement dated June 25, 1995; (ii) Second Amendment to Development
Agreement dated June 12, 1996; and (iii) Third Amendment to Development
Agreement dated May 1, 2000.

 

IOC - NATCHEZ, INC. D/B/A

ISLE OF CAPRI CASINO  HOTEL NATCHEZ

 

CONTRACTING PARTY

 

DESCRIPTION

City of Natchez

 

Lease Agreement (Little Mexico) dated June 30, 1992

 

 

 

City of Natchez

 

Lease Agreement (Old Ferry Ramp) dated June 30, 1992, as amended by First
Amendment to Lease dated October 27, 1992

 

 

 

Silver Land, Inc.

 

Amended and Restated Lease Agreement (Box Factory Site and Prince Estate and
Silver Land) dated December 31, 1992, as amended by First Addendum to Amended
and Restated Lease Agreement dated August 21, 1998

 

 

 

City of Natchez

 

Lease Agreement (Natchez Under the Hill) dated June 30, 1992

 

 

 

City of Natchez

 

Toll Plaza Agreement dated February 26, 1993

 

 

 

Biglane Family Partnership

 

Lease Contract dated February 18, 1998

 

 

 

Biglane Operating Company

 

Lease Agreement dated December 31, 1992

 

 

 

South Canal Partnership

 

Lease Contract dated November 4, 1999

 

--------------------------------------------------------------------------------


 

IOC - LULA, INC. D/B/A

ISLE OF CAPRI CASINO HOTEL LULA

 

CONTRACTING PARTY

 

DESCRIPTION

Roger Johnson and Charles Johnson

 

Lease dated November 16, 1993, as amended by: (i) Addendum to the Lease dated
June 22, 1994; and (ii) Second Addendum to the Lease dated October 17, 1995

 

ISLE OF CAPRI BETTENDORF, L.C. D/B/A

ISLE CASINO HOTEL BETTENDORF

 

CONTRACTING PARTY

 

DESCRIPTION

Scott County Regional Authority

 

Operator’s Contract dated August 11, 1994; as amended by: (i) Amendment to
Operator’s Contract dated August 15, 1998; and (ii) Second Amendment to
Operator’s Contract dated June 30, 2004 and (iii) Third Amendment to Operator’s
Contract dated October 30, 2007.

 

 

 

City of Bettendorf

 

Development Agreement dated August 16, 1994; as amended by Amendment to
Development Agreement dated August 1, 1998

 

 

 

City of Bettendorf

 

Development Agreement dated June 17, 1997; as amended by: (i) First Addendum to
Development Agreement dated July 28, 1997, and (ii) Amendment to Downtown
Riverfront Project Development Agreement dated March 3, 2000

 

 

 

Iowa Department of Natural Resources

 

Lease No. 87 dated December 1, 1996

 

 

 

City of Bettendorf

 

Conference/Event Center Development Agreement dated April 26, 2005; as amended
by: (i) Amended and Restated Conference/Events Center Development Agreement
dated July 18, 2006, and (ii) Reaffirmation of and Amendment to the Amended and
Restated Conference/Events Center Development Agreement dated August 1, 2008 and
related Management Agreement by and Between City of Bettendorf, Iowa and Isle of
Capri: Bettendorf, LC dated July 18, 2006, Minimum Assessment and Revenue
Agreement dated May 5, 2006, Real Estate Contract dated July 18, 2006, and
Guaranty dated August 29, 2008.

 

IOC - KANSAS CITY, INC. D/B/A

ISLE OF CAPRI CASINO KANSAS CITY

 

CONTRACTING PARTY

 

DESCRIPTION

The Port Authority of Kansas City, Missouri

 

Amended and Restated Lease Agreement dated August 21, 1995, as amended by:
(i) First Amendment to Amended and Restated Lease Agreement dated October 31,
1995; and (ii) Second Amendment to Amended and Restated Lease Agreement dated
June 10, 1996

 

 

 

The Port Authority of

 

Restated and Amended Development Agreement dated August 15, 2005

 

--------------------------------------------------------------------------------


 

Kansas City, Missouri

 

 

 

 

 

Flamingo Hilton Riverboat Casino, L.P.

 

Assignment and Assumption Agreement (Lease Agreement) between Flamingo Hilton
Riverboat Casino, L.P., Isle of Capri Casinos, Inc. and IOC-Kansas City, Inc.
dated as of June 6, 2000

 

IOC DAVENPORT, INC. D/B/A

RHYTHM CITY CASINO DAVENPORT

 

CONTRACTING PARTY

 

DESCRIPTION

City of Davenport

 

Amended and Restated Development Agreement dated November 29, 1990, as amended
by: (i) First Amendment to Amended and Restated Development Agreement dated
August 21, 1991; (ii) Second Amendment to Amended and Restated Development
Agreement dated April 10, 1992; and (iii) Third Amendment to Amended and
Restated Development Agreement dated October 5, 1994

 

 

 

City of Davenport

 

Lease Agreement (Oscar Mayer Lease) dated March 20, 1991, as amended by:
(i) Addendum to Lease dated April 5, 1995, (ii) Addendum of Lease dated March 3,
1999, (iii) Master Addendum dated September 14, 2000, and (iv) Amendment to
Master Addendum dated September 29, 2000

 

 

 

City of Davenport

 

Lease (Promenade Lease) dated November 29, 1990, as amended by: (i) Master
Addendum dated September 14, 2000, and (ii) Amendment to Master Addendum dated
September 29, 2000

 

 

 

City of Davenport

 

Lease Agreement (Natatorium Lease) dated July 20, 1995, as amended by:
(i) Master Addendum dated September 14, 2000, and (ii) Amendment to Master
Addendum dated September 29, 2000

 

 

 

Riverboat Development Authority

 

Operator’s Contract with a term commencing October 10, 2000, as amended by:
(i) Amendment to Operator’s Contract dated June 18, 2009.

 

IOC - BOONVILLE, INC. D/B/A

ISLE OF CAPRI CASINO HOTEL BOONVILLE

 

CONTRACTING PARTY

 

DESCRIPTION

City of Boonville

 

Master Lease dated July 18, 1997, as amended by: (i) Amendment to Master Lease
dated April 19, 1999, (ii) Second Amendment to Master Lease dated September 17,
2001, and (iii) Third Amendment to Master Lease dated November 19, 2001

 

 

 

City of Boonville

 

Amended and Restated Development Agreement dated July 18, 1997 and Amended and
Restated Master Agreement dated July 18, 1997, as such documents were amended
by: (i) Master Modification to Project Documents dated April 14, 1998;
(ii) Second Master Modification to Project Documents dated June 6, 1999;
(iii) Third Master Modification to Project Documents

 

--------------------------------------------------------------------------------


 

 

 

dated August 16, 1999; and (iv) Fourth Master Modification to Project Documents
dated April 3, 2000

 

ISLE OF CAPRI MARQUETTE, INC. D/B/A

LADY LUCK CASINO MARQUETTE

 

CONTRACTING PARTY

 

DESCRIPTION

City of Marquette

 

Dock Site Agreement dated June 10, 1994, as amended by (i) First Amendment to
Dock Site Agreement (undated), and (ii) Second Amendment to Dock Site Agreement
dated September 6, 1994

 

 

 

Upper Mississippi Gaming Corporation f/k/a Marquette Gaming Corporation

 

Management Agreement dated June 10, 1994

 

 

 

Marquette Dock Commission

 

Waterfront Use Commercial Licensing Agreement dated March 8, 1995

 

IOC-CARUTHERSVILLE, LLC D/B/A

LADY LUCK CASINO CARUTHERSVILLE

 

CONTRACTING PARTY

 

DESCRIPTION

St. Francis Levee District of Missouri

 

License and Permit granted December 21, 2010

 

 

 

City of Caruthersville, Missouri

 

Development Agreement dated September 10, 1993, as amended by Second Addendum
dated as of September 1994

 

 

 

St. Francis Levee District of Missouri

 

Temporary Easement with the St. Francis Levee District of Missouri dated
April 29, 2010, for a 12 month period granting right-of-way for construction of
flood gates in the floodwall

 

IOC BLACK HAWK COUNTY, INC. D/B/A

ISLE CASINO HOTEL WATERLOO

 

CONTRACTING PARTY

 

DESCRIPTION

Black Hawk County Gaming Association

 

Amended and Restated Operator’s Contract dated November 9, 2004

 

 

 

Black Hawk County Gaming Association and The City of Waterloo

 

Admission Fee Administration and Development Agreement dated June 6, 2005

 

--------------------------------------------------------------------------------


 

PPI, INC. d/b/a

ISLE CASINO RACING POMPANO PARK

 

CONTRACTING PARTY

 

DESCRIPTION

Broward County

 

Agreement Regarding Operation of Slot Machines in a Parimutuel Facility dated
January 1, 2005

 

 

 

City of Pompano Beach

 

Agreement for Operation of Slot Machines in a Pari-Mutuel Facility dated
June 14, 2005

 

ISLE OF CAPRI BLACK HAWK, L.L.C. d/b/a

ISLE CASINO HOTEL BLACK HAWK

 

CONTRACTING PARTY

 

DESCRIPTION

Adrianakos Limited Liability Company

 

Lease and Agreement — Spring 1995 (Lower Lots) between Andrianakos Limited
Liability Company, as lessor, and Anchor Coin, Inc., as lessee, dated August 15,
1995, as modified by Addendum to Lease and Agreement — Spring 1995 (Lower Lots)
between Andrianakos Limited Liability Company and Anchor Coin, Inc., dated
April 4, 1996, the lessee’s interest in such lease, as modified, assigned by
Anchor Coin to CCSC/Blackhawk, Inc. by Assignment and Assumption of Leases
(Andrianakos) dated January 1, 2002, as further modified by the Second Addendum
to Lease and Agreement - Spring 1995 (Lower Lots), and the Third Addendum to
Lease and Agreement - Spring 1995 (Lower Lots) and further assigned by
CCSC/Blackhawk, Inc. to Isle of Capri Black Hawk, L.L.C. by Assignment and
Assumption of Lease dated April 22, 2003

 

CCSC/BLACKHAWK, INC. d/b/a

LADY LUCK CASINO BLACK HAWK

 

CONTRACTING PARTY

 

DESCRIPTION

Adrianakos Limited Liability Company

 

Assignment & Right to Cure Agreement between Andrianakos Limited Liability
Company and Anchor Coin dba/ Colorado Central Station Casino (assigned to
CCSC/Blackhawk, Inc.) dated August 15, 1995.

 

 

 

Adrianakos Limited Liability Company

 

Property leased by CCSC/Blackhawk, Inc. pursuant to the Spring 1995 - Amended
and Restated Vacant Ground Lease For Parking Lot Purposes and Agreement (Upper
Lot) recorded November 9, 1995, in Book 590, Page 75 of Official Records as
modified by: the Lease Addendum recorded May 9, 2000, in Book 694, Page 25 of
Official Records; the Assignment and Assumption of Leases recorded January 2,
2002, in Book 743, page 15 of Official Records; and the Second Addendum to
Spring 1995 - Amended and Restated Vacant Ground Lease for Parking Lot Purposes
and Agreement (Upper Lot) dated April 22, 2003

 

--------------------------------------------------------------------------------


 

RAINBOW CASINO-VICKSBURG PARTNERSHIP, L.P. D/B/A

RAINBOW HOTEL CASINO VICKSBURG

 

CONTRACTING PARTY

 

DESCRIPTION

Rainbow Casino-Vicksburg Partnership, L.P.

 

Memorandum of Agreement for the 88 Room Days Inn Development, dated February 17,
1994. The parties executed an Amendment to the Memorandum of Agreement, a Second
Amendment to the Memorandum of Agreement on January 1, 2005, a Third Amendment
to the Memorandum of Agreement on November 17, 2006, a Fourth Amendment on
December 19, 2007, a Fifth Amendment on October 20, 2008, and a Sixth Amendment
on October 20, 2009.

 

IOC-CAPE GIRARDEAU LLC D/B/A

ISLE CASINO CAPE GIRARDEAU

 

CONTRACTING PARTY

 

DESCRIPTION

IOC-Cape Girardeau LLC

 

Development Agreement, dated as of October 4, 2010, by and between IOC-Cape
Girardeau, LLC and the City of Cape Girardeau, Missouri

 

Grantors not set forth on this Schedule 1(d) are not party to any Material
Contract.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1(f)(i) TO

SECURITY AGREEMENT

 

PLEDGED SHARES

 

PLEDGOR

 

Equity Issuer

 

Class of
Stock

 

Par
Value

 

Stock
Cert.
Nos.

 

No. of
Issued and
Outstanding
Shares or
Interest

 

Pledged
Equity

 

Outstanding
Options, Warrants,
Convertible
Securities or Other
Rights

Isle of Capri Casinos, Inc.

 

Riverboat Corporation of Mississippi

 

Common

 

None

 

4

 

100

 

100

 

None

Isle of Capri Casinos, Inc.

 

Riverboat Corporation of Mississippi - Vicksburg

 

Common

 

None

 

1

 

1,000

 

1,000

 

None

Isle of Capri Casinos, Inc.

 

Riverboat Services, Inc.

 

Common

 

None

 

7

 

1,454.54545

 

1,454.54545

 

None

IOC Holdings, L.L.C.

 

St. Charles Gaming Company, Inc.

 

Common

 

None

 

111

 

100,000

 

25,000

 

None

IOC Holdings, L.L.C.

 

St. Charles Gaming Company, Inc.

 

Common

 

None

 

112

 

100,000

 

25,000

 

None

IOC Holdings, L.L.C.

 

St. Charles Gaming Company, Inc.

 

Common

 

None

 

107

 

100,000

 

50,000

 

None

IOC Holdings, L.L.C.

 

Grand Palais Riverboat, Inc.

 

Common

 

None

 

2

 

1,000

 

1,000

 

None

Isle of Capri Casinos, Inc.

 

PPI, Inc.

 

Common

 

$.01

 

1

 

1,000

 

1,000

 

None

Isle of Capri Casinos, Inc.

 

IOC — Boonville, Inc. (f/k/a Davis Gaming Boonville, Inc.)

 

Common

 

None

 

37

 

1,000

 

1,000

 

None

Isle of Capri Casinos, Inc.

 

IOC Davenport, Inc.

 

Common

 

None

 

1

 

100

 

100

 

None

Isle of Capri Casinos, Inc.

 

IOC — Kansas City, Inc.

 

Common

 

None

 

1

 

900

 

900

 

None

Isle of Capri Casinos, Inc.

 

IOC — Lula, Inc.

 

Common

 

None

 

5

 

1,000

 

1,000

 

None

Isle of Capri Casinos, Inc.

 

IOC — Natchez, Inc.

 

Common

 

None

 

4

 

1,000

 

1000

 

None

Isle of Capri Casinos, Inc.

 

Isle of Capri Marquette, Inc.

 

Common

 

None

 

1

 

100

 

100

 

None

Isle of Capri Casinos, Inc.

 

IOC - Coahoma, Inc.

 

Common

 

None

 

1

 

1,000

 

1,000

 

None

Isle of Capri Casinos, Inc.

 

Casino America of Colorado, Inc.

 

Common

 

$.01

 

1

 

1,000

 

1,000

 

None

Isle of Capri Casinos, Inc.

 

ASMI Management, Inc.

 

Common

 

$.01

 

1

 

1,000

 

1,000

 

None

Isle of Capri Casinos, Inc.

 

Lady Luck Gulfport, Inc.

 

Common

 

None

 

4

 

1,000

 

1,000

 

None

Isle of Capri Casinos, Inc.

 

Lady Luck Vicksburg, Inc.

 

Common

 

None

 

4

 

1,000

 

1,000

 

None

Isle of Capri Casinos, Inc.

 

Capri Air, Inc. (f/k/a EEA Corporation)

 

Common

 

$1.00

 

1

 

100

 

100

 

None

Isle of Capri Casinos, Inc.

 

Casino America, Inc. (n/k/a Isle of Capri Casino, Inc.)

 

Common

 

$.01

 

1

 

100

 

100

 

None

Isle of Capri Bettendorf, L.C.

 

Isle of Capri Bettendorf Marina Corporation

 

Common

 

None

 

2

 

100

 

100

 

None

Isle of Capri Casinos, Inc.

 

Lady Luck Gaming Corporation

 

Common

 

$.01

 

2

 

1,000

 

1,000

 

None

Isle of Capri Casinos, Inc.

 

IOC Black Hawk County, Inc.

 

Common

 

None

 

1

 

100

 

100

 

None

Isle of Capri Casinos, Inc.

 

IOC- St. Louis County, Inc. (f/k/a IOC-Missouri, Inc.)

 

Common

 

None

 

1

 

1,000

 

1,000

 

None

Isle of Capri Casinos, Inc.

 

Isle of Capri Casino Colorado, Inc.

 

Common

 

None

 

1

 

1,000

 

1,000

 

None

Isle of Capri Casinos, Inc.

 

Isle of Capri of Jefferson County, Inc.

 

Common

 

 

 

3

 

100

 

93

 

None

Isle of Capri Casinos, Inc.

 

IOC Manufacturing, Inc.

 

Common

 

None

 

1

 

1,000

 

1,000

 

None

Isle of Capri Casinos, Inc.

 

IOC Mississippi, Inc.

 

Common

 

None

 

1

 

1,000

 

1,000

 

None

Isle of Capri Casinos, Inc.

 

IOC Pittsburgh, Inc.

 

Common

 

None

 

1

 

1,000

 

1,000

 

None

Isle of Capri Casinos, Inc.

 

Isle of Capri Bahamas Holdings, Inc.

 

Common

 

None

 

1

 

1,000

 

1,000

 

None

Isle of Capri Casinos, Inc.

 

Isle Singapore, Inc.

 

Common

 

$0.01

 

1

 

1,000

 

1,000

 

None

Isle of Capri Casinos, Inc.

 

Isle of Capri UK Holdings, Inc.

 

Common

 

None

 

1

 

1,000

 

1,000

 

None

Isle of Capri Casinos, Inc.

 

Tri-C Development, Inc.

 

Common

 

None

 

1

 

1,000

 

1,000

 

None

Isle of Capri Casinos, Inc.

 

IOC-Vicksburg, Inc.

 

Common

 

$0.01

 

1

 

100

 

100

 

None

Isle of Capri Black Hawk, L.L.C.

 

Isle of Capri Black Hawk Capital Corp.

 

Common

 

None

 

1

 

100

 

100

 

None

Isle of Capri Black Hawk, L.L.C.

 

IC Holdings Colorado, Inc.

 

Common

 

None

 

1

 

10

 

10

 

None

IC Holdings Colorado, Inc.

 

CCSC/Blackhawk, Inc.

 

Common

 

$.01

 

4

 

100

 

100

 

None

Riverboat Corporation of Mississippi

 

Casino Parking, Inc.

 

Common

 

$1.00

 

4

 

10,000

 

5,000

 

None

 

--------------------------------------------------------------------------------


 

OTHER PLEDGED EQUITY INTERESTS

 

Grantor

 

Equity Issuer

 

Equity Interest

Isle of Capri Casinos, Inc.

 

Isle of Capri Bettendorf, L.C.

 

Membership (100%)

Isle of Capri Casinos, Inc.

 

IOC Holdings, L.L.C.

 

Membership (100%)

Isle of Capri Casinos, Inc.

 

Isle of Capri of Michigan, L.L.C.

 

Membership (100%)

IOC Holdings, L.L.C.

 

CSNO, L.L.C.

 

Membership (100%)

IOC Holdings, L.L.C.

 

LRGP Holdings, L.L.C.

 

Membership (100%)

Isle of Capri Casinos, Inc.

 

IOC Services, LLC

 

Membership (100%)

IOC Holdings, L.L.C.

 

IOC - Cameron, LLC

 

Membership (100%)

Isle of Capri Casinos, Inc.

 

IOC - City of St. Louis, LLC

 

Membership (100%)

Isle of Capri Casinos, Inc.

 

IOC Development Company, LLC

 

Membership (100%)

Isle of Capri Casinos, Inc.

 

JPLA Pelican, LLC

 

Membership (100%)

Isle of Capri Casinos, Inc.

 

Pompano Park Holdings, L.L.C.

 

Membership (50%)

Isle of Capri Casinos, Inc.

 

IOC - PA, LLC

 

Membership (100%)

Isle of Capri Casinos, Inc.

 

IOC-Caruthersville, LLC

 

Membership (100%)

Casino America of Colorado, Inc.

 

Black Hawk Holdings, L.L.C.

 

Membership (100%)

Casino America of Colorado, Inc.

 

Isle of Capri Black Hawk, L.L.C

 

Membership (57%)

Black Hawk Holdings, L.L.C.

 

Isle of Capri Black Hawk, L.L.C

 

Membership (43%)

Isle of Capri Black Hawk, L.L.C.

 

IOC-Black Hawk Distribution Company, LLC

 

Membership (100%)

IOC Holdings, L.L.C.

 

Isle of Capri - Bahamas Ltd.

 

Membership (20%)

IOC-Vicksburg, Inc.

 

IOC-Vicksburg, L.L.C.

 

Membership (100%)

IOC-Vicksburg, Inc.

 

Rainbow Casino-Vicksburg Partnership, L.P.

 

Membership (90%)

IOC-Vicksburg, L.L.C.

 

Rainbow Casino-Vicksburg Partnership, L.P.

 

Membership (10%)

Isle of Capri Black Hawk, L.L.C.

 

Isle of Capri Black Hawk Capital Corp.

 

Membership (100%)

Isle of Capri Black Hawk, L.L.C.

 

IC Holdings Colorado, Inc.

 

Membership (100%)

IC Holdings Colorado, Inc.

 

CCSC/Blackhawk, Inc.

 

Membership (100%)

Isle of Capri Casinos, Inc.

 

IOC-Nevada, LLC

 

Membership (100%)

Isle of Capri Casinos, Inc.

 

IOC-Cape Girardeau, LLC

 

Membership (100%)

 

--------------------------------------------------------------------------------


 

SCHEDULE 1(f)(ii) TO

SECURITY AGREEMENT

 

1.               Intercompany Promissory Note dated as of March 23, 2011
executed by Isle of Capri Casinos, Inc. and its Restricted Subsidiaries, as
amended.

 

2.               Promissory Note dated July 8, 2008 in the original principal
amount of $3,500,000 issued by Freedom Financial Corporation to Isle of Capri
Casinos, Inc.

 

3.               Amended and Restated Secured Promissory Note dated December 31,
2008 in the original principal amount of $3,000,000 issued by Florida Gaming
Corporation to Isle of Capri Casinos, Inc.

 

4.               Promissory Note dated July 31, 2006 in the original principal
amount of $1,000,000 issued by Eighth Wonder Asia, LLC to Isle of Capri
Casinos, Inc. (no original note delivered to Isle of Capri Casinos, Inc.)

 

5.              Intercompany Promissory Note executed by Isle of Capri
Casinos, Inc. (Lender) with its Restricted Subsidiary, Riverboat Corporation of
Mississippi (Borrower,) has a balance of $32,000,000, as of February 20, 2011,
plus accrued interest.

 

6.               Intercompany Promissory Note executed by Isle of Capri
Casinos, Inc. (Lender) with its Restricted Subsidiary, PPI, Inc. (Borrower), has
a balance of $134,256,917.48, as of February 20, 2011, plus accrued interest.

 

7.               Intercompany Promissory Note executed by Isle of Capri
Casinos, Inc. (Lender) with its Restricted Subsidiary, Black Hawk Holdings,
L.L.C. (Borrower), has a balance of $64,600,000, as of February 20, 2011, plus
accrued interest.

 

8.               Intercompany Promissory Note executed by Isle of Capri
Casinos, Inc. (Lender) with its Restricted Subsidiary, IOC Black Hawk
County, Inc. (Borrower), has a balance of $123,492,000, as of February 20, 2011,
plus accrued interest.

 

9.               Intercompany Promissory Note executed by Isle of Capri
Casinos, Inc. (Lender) with its Restricted Subsidiary, Isle of Capri Black Hawk,
L.L.C. (Borrower), has a balance of $167,000,000, as of February 20, 2011, plus
accrued interest.

 

10.         Intercompany Promissory Note executed by Isle of Capri Casinos, Inc.
(Lender) with its Restricted Subsidiary, IOC-Kansas City, Inc. (Borrower), has a
balance of $10,000,000, as of February 20, 2011, plus accrued interest.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1(g)(i) TO

SECURITY AGREEMENT

U.S. Trademarks:

 

REGISTERED OWNER

 

TRADEMARK DESCRIPTION

 

REGISTRATION
NUMBER

 

REGISTRATION
DATE

Isle of Capri Casinos, Inc.

 

Blushing Lady

 

1636938

 

3/5/1991

Isle of Capri Casinos, Inc.

 

BOIL & BOOGIE

 

3722362

 

12/8/2009

Isle of Capri Casinos, Inc.

 

BRAGOZZO OSTERIA WINE BAR

 

3225909

 

4/3/2007

Isle of Capri Casinos, Inc.

 

Calypso’s

 

2022801

 

12/17/1996

Isle of Capri Casinos, Inc.

 

Caribbean Cove

 

2620362

 

9/17/2002

Isle of Capri Casinos, Inc.

 

Casino Row and design

 

2994544

 

9/13/2005

Isle of Capri Casinos, Inc.

 

Club Capri

 

2617362

 

9/10/2002

Isle of Capri Casinos, Inc.

 

COCONUT CAY

 

3274689

 

8/7/2007

Isle of Capri Casinos, Inc.

 

Community Aces

 

3865879

 

10/19/2010

Isle of Capri Casinos, Inc.

 

Diamond Lady

 

1750445

 

2/2/1993

Isle of Capri Casinos, Inc.

 

EDGE POOL BAR

 

36939483

 

6/16/2009

Isle of Capri Casinos, Inc.

 

Emerald Lady

 

1708740

 

8/18/1992

Isle of Capri Casinos, Inc.

 

Fan Club

 

2580177

 

6/11/2002

Isle of Capri Casinos, Inc.

 

Farraddays’

 

2200484

 

10/27/1998

Isle of Capri Casinos, Inc.

 

FLING

 

3409928

 

4/8/2008

Isle of Capri Casinos, Inc.

 

FLORIDA STATE POKER CHAMPIONSHIP

 

3738444

 

1/12/2010

Isle of Capri Casinos, Inc.

 

Hit Parade

 

2580176

 

6/11/2002

Isle of Capri Casinos, Inc.

 

Inn at the Isle

 

2215467

 

12/29/1998

Isle of Capri Casinos, Inc.

 

ISLE

 

2939807

3120505

3667148

 

4/12/2005

7/25/2006

8/11/2009

Isle of Capri Casinos, Inc.

 

Isle Buffet and design

 

3419271

 

4/29/2008

Isle of Capri Casinos, Inc.

 

ISLE CASINO HOTEL

 

3630560

 

6/2/2009

Isle of Capri Casinos, Inc.

 

Isle Net and Design

 

3019751

 

11/29/2005

Isle of Capri Casinos, Inc.

 

Isle of Capri

 

1789909

1789917

 

8/24/1993

8/24/1993

Isle of Capri Casinos, Inc.

 

Isle of Capri and parrot logo

 

2039052

 

2/18/1997

Isle of Capri Casinos, Inc.

 

Isle One

 

2846790

 

5/25/2004

Isle of Capri Casinos, Inc.

 

ISLEPLAY

 

3109227

 

6/27/2006

Isle of Capri Casinos, Inc.

 

JAVA BAY

 

3111626

 

7/4/2006

Isle of Capri Casinos, Inc.

 

Java Bay Café and design

 

3116705

 

7/18/2006

Isle of Capri Casinos, Inc.

 

Jewels of the Isle and design

 

2512687

 

11/27/2001

Isle of Capri Casinos, Inc.

 

KITT’S BEACH BAR & GRILL

 

3126534

 

8/8/2006

Isle of Capri Casinos, Inc.

 

Lady Luck

 

1650606

1613796

1165866

2238666

 

7/16/1991

9/18/1990

8/18/1981

4/13/1999

 

--------------------------------------------------------------------------------


 

 

 

 

 

1847065

1530253

 

7/26/1994

3/14/1989

Isle of Capri Casinos, Inc.

 

LADY LUCK CASINO and design

 

3642779

 

6/23/2009

Isle of Capri Casinos, Inc.

 

LOUISIANA STATE POKER CHAMPIONSHIP

 

3888287

 

12/7/2010

Isle of Capri Casinos, Inc.

 

Lucky Lady

 

1528853

 

3/7/1989

Isle of Capri Casinos, Inc.

 

Lucky Wins

 

2794988

 

12/16/2003

Isle of Capri Casinos, Inc.

 

Mad Money

 

1535814

 

4/18/1989

Isle of Capri Casinos, Inc.

 

MARDI GRAS FREEROLL

 

3875186

 

11/9/2010

Isle of Capri Casinos, Inc.

 

MYRON’S DELICATESSEN

 

3442741

 

6/3/2008

Isle of Capri Casinos, Inc.

 

O & H OTIS & HENRY’S BAR AND GRILL

 

3713332

 

11/17/2009

Isle of Capri Casinos, Inc.

 

O&H EXPRESS

 

37776050

 

4/13/2010

Isle of Capri Casinos, Inc.

 

OTIS & HENRY’S

 

3716825

 

11/24/2009

Isle of Capri Casinos, Inc.

 

Palm Terrace

 

3171801

 

11/14/2006

Isle of Capri Casinos, Inc.

 

Quality Myron’s Delicatessen First and design

 

33311623

 

10/16/2007

Isle of Capri Casinos, Inc.

 

Rhythm City

 

2592727

 

7/9/2002

Isle of Capri Casinos, Inc.

 

Rhythm City Horizontal design

 

2592758

 

7/9/2002

Isle of Capri Casinos, Inc.

 

Rhythm City Stacked design

 

2580132

 

6/11/2002

Isle of Capri Casinos, Inc.

 

Rock Around the Clock

 

2626265

 

9/24/2002

Isle of Capri Casinos, Inc.

 

ROLL WITH IT

 

3826266

 

7/27/2010

Isle of Capri Casinos, Inc.

 

SEE. SAY. SMILE.

 

3584409

 

3/3/2009

Isle of Capri Casinos, Inc.

 

The Best Club.  The Most Rewards.

 

2833448

 

4/13/2004

Isle of Capri Casinos, Inc.

 

The Best Club.  The Most Rewards.

 

3721680

 

12/8/2009

Isle of Capri Casinos, Inc.

 

The Best Club.  The Most Rewards. and design

 

2916815

 

1/4/2005

Isle of Capri Casinos, Inc.

 

Isle

 

2939807

 

4/12/2005

Isle of Capri Casinos, Inc.

 

The Isle and design

 

3463006

 

7/8/2008

Isle of Capri Casinos, Inc.

 

The Isle and Parrot design

 

3373570

 

1/22/2008

Isle of Capri Casinos, Inc.

 

THE LONE WOLF

 

3670893

 

8/18/2009

Isle of Capri Casinos, Inc.

 

THE LOAN WOLF and design

 

3670895

 

8/18/2009

Isle of Capri Casinos, Inc.

 

The Station Café and design

 

3415290

 

4/22/2008

Isle of Capri Casinos, Inc.

 

THE WINTER CAPITAL OF HARNESS RACING

 

3767423

 

3/30/2010

Isle of Capri Casinos, Inc.

 

Trackside Bar and design

 

3481433

 

8/5/2008

Isle of Capri Casinos, Inc.

 

TRACKSIDE GRILL and design

 

3831849

 

8/10/2010

Isle of Capri Casinos, Inc.

 

Tradewinds

 

2250938

 

6/8/1999

Isle of Capri Casinos, Inc.

 

Tradewinds Marketplace

 

2533966

 

1/29/2002

Isle of Capri Casinos, Inc.

 

Colorado Central Station Casino

 

2023021

 

12/17/1996

Isle of Capri Casinos, Inc.

 

WHERE THE WINNERS PLAY

 

2287937

 

10/19/1999

Isle of Capri Casinos, Inc.

 

WILD JACKPOTS

 

3409873

 

4/8/2008

Isle of Capri Casinos, Inc.

 

YOUR EVERYDAY GETAWAY

 

3635259

 

6/9/2009

Ho-Chunk Nation

 

RAINBOW CASINO

 

2216381

 

01/05/1999

 

--------------------------------------------------------------------------------


 

Ho-Chunk Nation

 

RAINBOW CASINO

 

2245675

 

05/18/1999

Ho-Chunk Nation

 

RAINBOW CASINO

 

2245676

 

05/18/1999

Ho-Chunk Nation

 

RAINBOW HOTEL CASINO

 

2448840

 

05/08/2001

Ho-Chunk Nation

 

RAINBOW HOTEL CASINO

 

2448841

 

05/08/2001

Ho-Chunk Nation

 

RAINBOW HOTEL CASINO

 

2633851

 

10/15/2002

Isle of Capri Casinos, Inc.

 

JESTER’S JAM

 

3926886

 

3/1/2011

Isle of Capri Casinos, Inc.

 

3rd Street Grill

 

2884638

 

9/14/2004

Isle of Capri Casinos, Inc.

 

LOUISIANA FALL POKER CLASSIC

 

85/056,045

 

Pending Application

Isle of Capri Casinos, Inc.

 

BATTLE ON THE BAYOU HEADS UP POKER CHAMPIONSHIP and design

 

85/196,653

 

Pending Application

Isle of Capri Casinos, Inc.

 

WAVE and Design

 

85/078,805

 

Pending Application

Isle of Capri Casinos, Inc.

 

GET WINNING

 

85/081,003

 

Pending Application

Isle of Capri Casinos, Inc.

 

FARMER’S PICK BUFFET and design

 

85/193,567

 

Pending Application

Isle of Capri Casinos

 

ISLE OPEN

 

85/209,712

 

Pending Application

Isle of Capri Casinos

 

ISLE POKER CLASSIC

 

85/209,713

 

Pending Application

Isle of Capri Casinos

 

Java Bay Trading Co and design

 

85/213,731

 

Pending Application

Isle of Capri Casinos

 

Battles At The Beach

 

85/253,030

 

Pending Application

 

Colorado Trademarks:

 

Registered Owner

 

Trademark Description

 

Registration
Number

 

Registration
Date

CCSC/Blackhawk, Inc.

 

FAST TRACK CLUB and design

 

19941004277

 

January 12, 1994

CCSC/Blackhawk, Inc.

 

COLORADO CENTRAL STATION CASINO and design

 

19931140596

 

December 21, 1993

CCSC/Blackhawk, Inc.

 

YOUR RIDE TO RICHES

 

19881161788

 

September 8, 1998

 

--------------------------------------------------------------------------------


 

Foreign Trademarks

 

Bahamas Trademarks:

 

Mark

 

Registration Number

 

Registration Date

Club Capri

 

26051

 

7/9/2003

Diamond Lady

 

26053

 

7/9/2003

Emerald Lady

 

26046

 

7/9/2003

Farraddays’

 

26047

 

7/9/2003

Isle cash

 

26049

 

7/9/2003

Isle Miles

 

26050

 

7/9/2003

Isle Miles Ship Design

 

26040

 

7/9/2003

Isle of Capri

 

26048

 

7/9/2003

Isle One

 

26055

 

7/9/2003

Isle Style

 

26054

 

7/9/2003

Jewels of The Isle

 

26043

 

7/9/2003

Kitt’s Kitchen and Rum Mill

 

26039

 

7/9/2003

Palm Terrace

 

26056

 

7/9/2003

The Best Club. The Most Rewards.

 

26042

 

7/9/2003

The Player’s Place

 

26041

 

7/9/2003

Tradewinds

 

26052

 

7/9/2003

Tradewinds Marketplace

 

26044

 

7/9/2003

Waves of Fortune

 

26045

 

7/9/2003

The Cove

 

Pending Application

 

 

 

European Union Trademarks:

 

Mark

 

Registration Number

 

Registration Date

Isle of Capri (CTM)

 

003904893

 

11/20/2007

Isle of Capri and Design (CTM)

 

003905247

 

11/4/2005

The Isle (CTM)

 

003904943

 

11/3/2005

 

United Kingdom Trademarks:

 

Mark

 

Registration Number

 

Registration Date

The Player’s Place

 

2318234

 

6/11/2004

The Isle Arena

 

2367414

 

7/15/2005

Jewels of The Isle

 

2318222

 

5/30/2003

Tradewinds

 

2318226

 

7/15/2005

Isle of capri and parrot logo

 

2318231

 

6/6/2003

Tradewinds Marketplace

 

2318233

 

7/15/2005

Isle cash

 

2318247

 

5/30/2003

Waves of Fortune

 

2318248

 

5/30/2003

Island gold

 

2318249

 

5/30/2003

Calypso’s

 

2318250

 

11/24/2006

 

--------------------------------------------------------------------------------


 

SCHEDULE 1(g)(ii) TO

SECURITY AGREEMENT

 

U.S. PATENTS ISSUED:

 

Patent No.

 

Issue Date

 

Invention

 

Inventor

 

 

 

 

 

 

 

NOT APPLICABLE

 

 

 

 

 

 

 

U.S. PATENTS PENDING:

 

Applicant’s Name

 

Date Filed

 

Application Number

 

Invention

 

Inventor

 

 

 

 

 

 

 

 

 

NOT APPLICABLE

 

 

 

 

 

 

 

 

 

FOREIGN PATENTS ISSUED:

 

Patent No.

 

Issue Date

 

Invention

 

Inventor

 

 

 

 

 

 

 

NOT APPLICABLE

 

 

 

 

 

 

 

FOREIGN PATENTS PENDING:

 

Applicant’s Name

 

Date Filed

 

Application Number

 

Invention

 

Inventor

 

 

 

 

 

 

 

 

 

NOT APPLICABLE

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1(g)(iii) TO

SECURITY AGREEMENT

 

U.S. COPYRIGHTS:

 

Title

 

Registration No.

 

Date of Issue

 

Registered Owner

 

 

 

 

 

 

 

NOT APPLICABLE

 

 

 

 

 

 

 

FOREIGN COPYRIGHT REGISTRATIONS:

 

Country

 

Title

 

Registration No.

 

Date of Issue

 

 

 

 

 

 

 

NOT APPLICABLE

 

 

 

 

 

 

 

PENDING U.S. COPYRIGHT REGISTRATIONS & APPLICATIONS:

 

Title

 

Reference No.

 

Date of Application

 

Copyright Claimant

 

 

 

 

 

 

 

NOT APPLICABLE

 

 

 

 

 

 

 

PENDING FOREIGN COPYRIGHT REGISTRATION & APPLICATIONS:

 

Country

 

Title

 

Registration No.

 

Date of Issue

 

 

 

 

 

 

 

NOT APPLICABLE

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 4(b)

TO

SECURITY AGREEMENT

 

Locations of Equipment and Inventory

 

OWNER/LESSOR

 

STREET ADDRESS

Grand Palais Riverboat, Inc.

 

100 Westlake Avenue

Westlake, LA  70669 (Casino)

and

101 Westlake Avenue

Westlake, LA  70669 (Inn at the Isle)

and

102 Westlake Avenue

Westlake, LA  70669 (Hotel)

and

600 Emerson Road, Ste. 300

St. Louis, MO  63141

IOC - Boonville, Inc.

 

100 Isle of Capri Boulevard

Boonville, MO 65233 (Casino & Barge & HR)

and

17080 Klinton Drive

Boonville, MO  65253 (Warehouse)

and

600 Emerson Road, Ste. 300

St. Louis, MO  63141

IOC Davenport, Inc.

 

101 West River Drive

Davenport, IA 52801 (Casino / Guest Services)

and

1531 West River Drive,

Davenport, IA  52802 (Warehouse)

and

600 Emerson Road, Ste. 300

St. Louis, MO  63141

IOC Holdings, L.L.C.

 

600 Emerson Road, Ste. 300

St. Louis, MO  63141

IOC - Kansas City, Inc.

 

1800 East Front Street

Kansas City, MO  64120

and

600 Emerson Road, Ste. 300

St. Louis, MO  63141

IOC - Lula, Inc.

 

777 Isle of Capri Parkway

Lula, MS  38644

and

600 Emerson Road, Ste. 300

St. Louis, MO  63141

IOC - Natchez, Inc.

 

53 Silver Street

 

--------------------------------------------------------------------------------


 

 

 

Natchez, MS  39210 (Offices)

and

645 S. Canal Street

Natchez, MS 39210 (Hotel)

and

600 Emerson Road, Ste. 300

St. Louis, MO  63141

Isle of Capri Bettendorf, L.C.

 

1777 Isle Parkway

Bettendorf, IA  52722

and

600 Emerson Road, Ste. 300

St. Louis, MO  63141

Isle of Capri Casinos, Inc.

 

600 Emerson Road, Ste. 300

St. Louis, MO  63141

and

1635 Popps Ferry Rd., Ste. G

Biloxi, MS  39532

Isle of Capri Marquette, Inc.

 

1118 West Main Street

McGregor, IA 52157 (Satellite Office)

and

99 Anti Monopoly

Marquette, IA  52158 (Casino & Barge)

and

100 Anti Monopoly

Marquette, IA  52158 (Pavilion)

and

103 Anti Monopoly

Marquette, IA  52158 (Hotel)

and

30325 128th Street – Hwy. 18W

Marquette, IA  52158 (Warehouse)

and

91 Water Street

Marquette, IA 52158 (Marina)

and

600 Emerson Road, Ste. 300

St. Louis, MO  63141

Riverboat Corporation of Mississippi

 

151 Beach Blvd.

Biloxi, MS  39530

and

3294-A Warrior Drive

Diberville, MS 39540 (Warehouse)

and

600 Emerson Road, Ste. 300

St. Louis, MO  63141

Riverboat Services, Inc.

 

600 Emerson Road, Ste. 300

 

--------------------------------------------------------------------------------


 

 

 

St. Louis, MO  63141

IOC-Caruthersville, LLC

 

777 East 3rd

Caruthersville, MO  63830

and

500 Walker Avenue

Caruthersville, MO 63830

and

600 Emerson Road, Ste. 300

St. Louis, MO  63141

IOC Services, LLC

 

600 Emerson Road, Ste. 300

St. Louis, MO  63141

Isle of Capri Bettendorf Marina Corporation

 

1777 Isle Parkway

Bettendorf, IA  52722

and

600 Emerson Road, Ste. 300

St. Louis, MO  63141

PPI, Inc.

 

1800 SW 3rd Street

Pompano Park, Florida

and

600 Emerson Road, Ste. 300

St. Louis, MO  63141

IOC Black Hawk County, Inc.

 

777 Isle of Capri Blvd.

Waterloo, IA  50701

and

1522 Flamming Dr. Suite 300

Waterloo IA 50701

and

600 Emerson Road, Ste. 300

St. Louis, MO  63141

St. Charles Gaming Company, Inc.

 

100 Westlake Avenue

Lake Charles, LA  70669 (Casino)

and

101 Westlake Avenue

Westlake, LA  70669 (Inn at the Isle)

and

102 Westlake Avenue

Westlake, LA  70669 (Hotel)

and

523 Miller Avenue (Storage)

Westlake, LA  70669

and

534 Miller Avenue

Westlake, LA  70669 (Capri College & Training)

and

307 I-10 Service Road

Westlake, LA 70669 (Human Resources)

 

--------------------------------------------------------------------------------


 

 

 

and

600 Emerson Road, Ste. 300

St. Louis, MO  63141

Isle of Capri Black Hawk, L.L.C.

 

401 Main Street

Black Hawk, CO 80422

 

15870 West 6th Avenue

Golden, CO 80401 (Warehouse)

Isle of Capri Black Hawk Capital Corp.

 

401 Main Street

Black Hawk, CO 80422

IC Holdings Colorado, Inc.

 

401 Main Street

Black Hawk, CO 80422

CCSC/Blackhawk, Inc.

 

340 Main Street

Black Hawk, CO 80422

IOC — Black Hawk Distribution Company, LLC

 

401 Main Street

Black Hawk, CO 80422

 

600 Emerson Road, Ste. 300

St. Louis, MO  63141

Black Hawk Holdings, L.L.C.

 

600 Emerson Road, Ste. 300

St. Louis, MO  63141

Casino America of Colorado, Inc.

 

401 Main Street

Black Hawk, CO 80422

Rainbow Casino-Vicksburg Partnership, L.P.

 

1380 Warrenton Road, Vicksburg, MS 39182

IOC-Cape Girardeau LLC

 

777 North Main Street

Cape Girardeau, MO 63701

 

600 Emerson Road, Suite 300

St. Louis, MO 63141

IOC-Vicksburg, Inc.

 

600 Emerson Road, Ste. 300

St. Louis, MO  63141

IOC-Vicksburg, L.L.C.

 

600 Emerson Road, Ste. 300

St. Louis, MO  63141

 

--------------------------------------------------------------------------------


 

SCHEDULE 4(d)

TO

SECURITY AGREEMENT

 

Office Locations

 

ENTITY

 

State of
Incorporation/
Formation

 

TAX I.D.

 

State
Organizational ID
Number

 

ADDRESS

 

Other Prior and
Current Trade or
Legal Names

Grand Palais Riverboat, Inc.

 

Louisiana

03/29/93

 

72-1235423

 

34430437D

 

100 Westlake Avenue

Westlake, LA  70669

 

d/b/a Isle of Capri Casino Hotel Lake Charles

IOC - Boonville, Inc.

 

Nevada

07/26/93

Qualified to do business in

MO 09/16/93

 

88-0303425

 

C8962-1993

 

100 Isle of Capri Boulevard

Boonville, MO 65233

 

 

f/k/a Davis Gaming — Boonville, Inc.

d/b/a Isle of Capri Casino Hotel Boonville

IOC Davenport, Inc.

 

Iowa

07/19/00

 

64-0928290

 

243099

 

101 W. River Dr.

Davenport, IA  52801

 

d/b/a Rhythm City Casino Davenport

IOC Holdings, L.L.C.

 

Louisiana

11/13/00

 

64-0934982

 

35004835K

 

600 Emerson Road, Ste. 300

St. Louis, MO  631414

 

N/A

IOC - Kansas City, Inc.

 

Missouri

02/17/00

 

64-0921931

 

00480136

 

1800 East Front Street

Kansas City, MO  64120

 

d/b/a Isle of Capri Casino Kansas City

IOC - Lula, Inc.

 

Mississippi

05/25/93

 

88-0301634

 

689002

 

777 Isle of Capri Parkway

Lula, MS  38644

 

f/k/a Magnolia Lady, Inc.

f/k/a Lady Luck Casino & Hotel

d/b/a Isle of Capri Casino Hotel Lula

IOC - Natchez, Inc.

 

Mississippi

08/21/91

 

88-0277687

 

688169

 

53 Silver Street

Natchez, Ms  39120

 

f/k/a Lady Luck Mississippi, Inc.

f/k/a Lady Luck Casino & Hotel — Natchez, MS

d/b/a Isle of Capri Casino Hotel Natchez

IOC Black Hawk County, Inc.

 

Iowa

09/22/03

 

83-0380482

 

284347

 

777 Isle of Capri Blvd.

Waterloo, IA  50701

 

d/b/a Isle Casino Hotel Waterloo

IOC-Caruthersville, LLC

 

Missouri

04/21/99

 

36-4335059

 

LC0027462

 

777 East 3rd

Caruthersville, MO  63830

 

 

f/k/a Aztar Missouri Riverboat Gaming Company, LLC

d/b/a Lady Luck Casino Caruthersville

IOC Services, LLC

 

Delaware

10/15/02

 

54-2078201

 

3579540

 

600 Emerson Road, Ste. 300

St. Louis, MO  63141

 

N/A

Isle of Capri Bettendorf, L.C.

 

Iowa

12/16/99

 

62-1810319

 

235137

 

1777 Isle Parkway

Bettendorf, IA  52722

 

d/b/a Isle Casino Hotel Bettendorf

Isle of Capri Bettendorf Marina Corporation

 

Iowa

10/21/97

 

42-1466884

 

210919

 

600 Emerson Road, Ste. 300

St. Louis, MO  63141

 

N/A

Isle of Capri Casinos, Inc.

 

Delaware

02/14/90

 

 

41-1659606

 

2222074

 

600 Emerson Road, Ste. 300

St. Louis, MO  63141

 

1635 Popps Ferry Rd., Ste. G

Biloxi, MS  39532

 

 

711 Washington Loop

Biloxi, MO 39530

 

f/k/a Kana Corporation,

Anubis II Corporation, and

Casino America, Inc.

 

--------------------------------------------------------------------------------


 

ENTITY

 

State of
Incorporation/
Formation

 

TAX I.D.

 

State
Organizational ID
Number

 

ADDRESS

 

Other Prior and
Current Trade or
Legal Names

Isle of Capri Marquette, Inc.

 

Iowa

12/16/99

 

62-1810746

 

235140

 

100 Anti Monopoly

Davenport, IA  52158/

 

d/b/a Lady Luck Casino Marquette

PPI, Inc.

 

Florida

11/15/94

 

65-0585198

 

 

 

1800 SW 3rd Street

Pompano Park, Florida

 

d/b/a Isle Casino Racing Pompano Park

Riverboat Corporation of Mississippi

 

Mississippi

06/01/90

 

64-0795563

 

572523

 

151 Beach Blvd.

Biloxi, MS  39530

 

d/b a Isle Casino Hotel Biloxi

Riverboat Services, Inc.

 

Iowa

11/27/90

Qualified to do business in

MS 11/12/93

LA 09/07/93

MO 7/31/08

 

42-1360145

 

146759

 

600 Emerson Road, Ste. 300

St. Louis, MO  63141

 

N/A

St. Charles Gaming Company, Inc.

 

Louisiana

01/19/93

 

72-1235262

 

34424709D

 

100 Westlake Avenue

Westlake, LA  70669

 

d/b/a Isle of Capri Casino Hotel Lake Charles

Isle of Capri Black Hawk, L.L.C.

 

Colorado

 4/25/97

Qualified to do business in

MS 8/19/97

 

84-1422931

 

19971066760

 

401 Main Street

Black Hawk, CO 80422

 

Isle Casino Hotel Black Hawk

Isle of Capri Black Hawk Capital Corp.

 

Colorado 7/16/1997

Qualified to do business in

MS 8/19/97

 

91-1842690

 

19971112373

 

401 Main Street

Black Hawk, CO 80422

 

N/A

IC Holdings Colorado, Inc.

 

Colorado 10/21/02

 

41-2068984

 

20021292597

 

401 Main Street

Black Hawk, CO 80422

 

N/A

CCSC/Blackhawk, Inc.

 

Colorado

 7/02/01

 

84-1602683

 

20011131773

 

401 Main Street

Black Hawk, CO 80422

 

f/k/a Colorado Central Station Casino d/b/aLady Luck Black Hawk

IOC- Black Hawk Distribution Company, LLC

 

Colorado

 2/22/02

 

95-4896277

 

20021045071

 

600 Emerson Road, Ste. 300 St. Louis, MO  63141

 

N/A

Black Hawk Holdings, L.L.C.

 

Colorado 1/23/08

 

26-1809618

 

20081045909

 

600 Emerson Road, Ste. 300 St. Louis, MO  63141

 

N/A

Casino America of Colorado, Inc.

 

Colorado

 4/25/97

Qualified to do business in

MS 8/19/97

 

91-1842688

 

19971066759

 

401 Main Street

Black Hawk, CO 80422

 

N/A

IOC-Vicksburg, Inc.

 

 

Delaware 03/25/10

Qualified to do business in

MS 4/16/10

 

27-2281521

 

4804238

 

600 Emerson Road, Ste. 300 St. Louis, MO  63141

 

a/k/a IOC- Vicksburg GP, Inc (in MS only).

IOC-Vicksburg, L.L.C.

 

Delaware 03/25/10

Qualified to do business in

MS 4/16/10

 

27-2281675

 

4804353

 

600 Emerson Road, Ste. 300 St. Louis, MO  63141

 

N/A

Rainbow Casino-Vicksburg Partnership, L.P.

 

Mississippi 09/14/93

 

64-0844165

 

601704

 

1380 Warrenton Road, Vicksburg, MS  39182

 

N/A

IOC-Cape Girardeau LLC

 

Missouri 07/09/07

 

27-3047637

 

LC0828242

 

777 North Main Street

Cape Girardeau, MO 63701

 

600 Emerson Rd. Ste 300

St. Louis, MO 63141

 

f/k/a Midwest Region Development, LLC d/b/a Isle Casino Cape Girardeau

 

--------------------------------------------------------------------------------


 

SCHEDULE 4(e)

TO

SECURITY AGREEMENT

OTHER NAMES

 

See Schedule 4(d)

 

--------------------------------------------------------------------------------


 

SCHEDULE 4(i)

TO

SECURITY AGREEMENT

 

Filing Offices

 

ENTITY

 

FILING OFFICE

Grand Palais Riverboat, Inc.

(Louisiana corporation)

 

Calcasieu Parish, Louisiana

IOC - Boonville, Inc.

(Nevada Corporation)

 

Nevada Secretary of State

IOC Davenport, Inc.

(Iowa corporation)

 

Iowa Secretary of State

IOC Holdings, L.L.C.

(Louisiana limited liability company)

 

Calcasieu Parish, Louisiana

IOC - Kansas City, Inc.

(Missouri corporation)

 

Missouri Secretary of State - UCC Division

IOC - Lula, Inc.

(Mississippi corporation)

 

Mississippi Secretary of State

IOC - Natchez, Inc.

(Mississippi corporation)

 

Mississippi Secretary of State

IOC Black Hawk County, Inc.

(Iowa Corporation)

 

Iowa Secretary of State

IOC Services, LLC

(Delaware limited liability company)

 

Delaware Secretary of State

IOC-Caruthersville, LLC

(Missouri limited liability company)

 

Missouri Secretary of State - UCC Division

Isle of Capri Bettendorf, L.C.

(Iowa limited liability company)

 

Iowa Secretary of State

Isle of Capri Bettendorf Marina Corporation

(Iowa corporation)

 

Iowa Secretary of State

Isle of Capri Casinos, Inc.

(Delaware corporation)

 

Delaware Secretary of State

Isle of Capri Marquette, Inc.

(Iowa corporation)

 

Iowa Secretary of State

PPI, Inc.

(Florida corporation)

 

Florida Secretary of State

Riverboat Corporation of Mississippi

(Mississippi corporation)

 

Mississippi Secretary of State

Riverboat Services, Inc.

(Iowa corporation)

 

Iowa Secretary of State

St. Charles Gaming Company, Inc.

(Louisiana corporation)

 

Calcasieu Parish, Louisiana

Isle of Capri Black Hawk, L.L.C.

 

Colorado Secretary of State

Isle of Capri Black Hawk Capital Corp.

 

Colorado Secretary of State

IC Holdings Colorado, Inc.

 

Colorado Secretary of State

CCSC/Blackhawk, Inc.

 

Colorado Secretary of State

IOC- Black Hawk Distribution Company, LLC

 

Colorado Secretary of State

Black Hawk Holdings, L.L.C.

 

Colorado Secretary of State

Casino America of Colorado, Inc.

 

Colorado Secretary of State

IOC-Vicksburg, Inc. (Delaware corporation)

 

Delaware Secretary of State

IOC-Vicksburg, L.L.C. (Delaware limited liability company)

 

Delaware Secretary of State

 

--------------------------------------------------------------------------------


 

Rainbow Casino-Vicksburg Partnership, L.P.

 

Mississippi Secretary of State

IOC-Cape Girardeau LLC

 

Missouri Secretary of State - UCC Division

 

--------------------------------------------------------------------------------


 

SCHEDULE 4(j)

TO

SECURITY AGREEMENT

VESSELS/AIRCRAFT

 

Vessels

 

1.               Grand Palais (Westlake, Louisiana)

 

2.               Crown Casino (Westlake, Louisiana)

 

3.               Bettendorf Capri (Bettendorf, Iowa)

 

4.               Miss Marquette (Marquette, Iowa)

 

5.               Lady Luck Country (Lula/Coahoma, Mississippi)

 

6.               Lady Luck Rhythm & Blues (Lula/Coahoma, Mississippi)

 

7.               Lady Luck Rhythm & Blues II (Lula/Coahoma, Mississippi)

 

8.               Lady Luck I (Natchez, Mississippi)

 

9.               Isle of Boonville (Boonville, Missouri)

 

10.         Treble Clef (Davenport, Iowa)

 

11.         City of Caruthersville (Caruthersville, Missouri)

 

12.         Creole5 (Vicksburg, MS)

 

13.         Creole 6 (Vicksburg, MS)

 

Aircraft

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4(k)

TO

SECURITY AGREEMENT

COMMERCIAL TORT CLAIMS/ LETTER OF CREDIT RIGHTS

 

Commercial Tort Claims

 

1.               Riverboat Corporation of Mississippi filed a claim on
November 22, 2010 against BP for losses arising from the oil spill in the gulf.

 

2.               Isle of Capri Casinos, Inc vs. Florida Gaming Corporation and
Florida Gaming Centers, Inc.:

 

Two lawsuits were filed by Isle of Capri Casinos, Inc. against Florida Gaming
Centers, Inc. and Florida Gaming Corp.; one in St. Lucie County and one in Palm
Beach County.  The Palm Beach County action is the main suit, and it seeks to
recover under the $3 million promissory note and pledge agreement.  The pledge
agreement pledges Florida Gaming Centers’ stock and it parimutuel permit with
the State of Florida.  In addition, it seeks to recover $358,000 owed to Isle of
Capri Casinos, Inc. under the Simulacast Wagering Agreement between Florida
Gaming Centers, Inc., Florida Gaming Corp. and Isle of Capri Casinos, Inc.  This
action was filed on February 17, 2010.  The St. Lucie action seeks to foreclose
a mortgage on the property on which the defendants’ parimutuel facility is
located, which secures the $3 million promissory note.  This action was filed on
March 5, 2011.

 

Letter-of-Credit Rights

None.

 

--------------------------------------------------------------------------------

 


 

Attachment 4

 

CONTINUING TERM LOAN LENDER REPRESENTATIVES
REVOLVING LOAN LENDERS

 

Continuing Term Loan Lender Representatives:

 

Continuing Term Loan Lender
Representative

 

Continuing Term Loan
Commitment

 

Wells Fargo Bank, National Association

 

$

497,000,000.00

 

The Peoples Bank

 

$

3,000,000.00

 

 

Revolving Loan Lenders:

 

Revolving Loan Lender 

 

Revolving Loan Commitment

 

Revolving Loan Advance
Amount on Restatement
Effective Date

 

Wells Fargo Bank, National Association

 

$

73,000,000.00

 

$

12,604,896.77

 

Credit Suisse AG, Cayman Islands Branch

 

$

50,000,000.00

 

$

8,633,490.94

 

Deutsche Bank

 

$

50,000,000.00

 

$

8,633,490.94

 

US Bank

 

$

50,000,000.00

 

$

8,633,490.94

 

Commerzbank

 

$

45,000,000.00

 

$

7,770,141.84

 

Capital One

 

$

20,000,000.00

 

$

3,453,396.37

 

The Peoples Bank

 

$

12,000,000.00

 

$

2,072,037.83

 

 

17

--------------------------------------------------------------------------------

 